Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT, dated as of October 18, 2018 (this “Agreement”), by and
among the undersigned lenders, ENVIVA PARTNERS, LP, a Delaware limited
partnership (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors, and BARCLAYS BANK PLC (“Barclays”), as Administrative Agent and
Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of April 9,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), by and
among the Borrower, the Lenders party thereto from time to time, Barclays, as
Administrative Agent and as Collateral Agent, and the other Persons party
thereto.

 

WHEREAS, the Borrower has requested, and each of the institutions listed on
Schedule I hereto as a Revolving Lender (the “Refinancing Revolving Lenders”) is
willing to provide, revolving commitments (the “Refinancing Revolving
Commitments” and the loans thereunder, the “Refinancing Revolving Loans”) in an
aggregate amount of $350,000,000 to the Borrower on the Effective Date (as
defined below) subject to the conditions set forth herein and on the terms set
forth in the Amended and Restated Credit Agreement (as defined below);

 

WHEREAS, the Borrower intends to incur Refinancing Revolving Loans on the
Effective Date in a principal amount of $80,500,000.00 (the “Effective Date
Revolving Loans”), the proceeds of which shall be used on such date to (i) repay
in full all term loans outstanding under the Existing Credit Agreement
immediately prior to the effectiveness hereof, and to pay all related accrued
and unpaid interest, fees and expenses (the “Existing Term Facility
Prepayment”), (ii) finance the Existing Revolving Facility Prepayment (as
defined below) and (iii) for general corporate purposes.

 

WHEREAS, each of the parties hereto agree to (i) amend and restate the Existing
Credit Agreement in the form of the Amended and Restated Credit Agreement (as
defined below) and (ii) to amend and restate that certain Guarantee and
Collateral Agreement, dated as of April 9, 2015, by and among the Borrower, each
of the Guarantors from time to time party thereto and Barclays, as Collateral
Agent (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Guarantee and Collateral
Agreement”) in the form of the Amended and Restated Guarantee and Collateral
Agreement (as defined below).

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      Defined Terms; Interpretation;
Etc.                                        Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Amended and
Restated Credit Agreement.  The rules of construction specified in Sections 1.02
of the Amended and Restated Credit Agreement also apply to this Agreement,
mutatis mutandis, as if fully set forth herein.

 

1

--------------------------------------------------------------------------------



 

2.                                      Approval of Loan Documents.  Each
Refinancing Revolving Lender (i) confirms that it has received a copy of the
Amended and Restated Credit Agreement and the other Loan Documents, together
with such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent or any of their respective
affiliates and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Amended and Restated Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Amend and Restated Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent and the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that as of the Effective Date it is a Lender under the
Amended and Restated Credit Agreement and will perform in accordance with its
terms all of the obligations which by the terms of the Amended and Restated
Credit Agreement are required to be performed by it as a Lender.

 

3.                                      Refinancing of Revolving Loans and
Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein and in the Amended and Restated Credit Agreement, each Refinancing
Revolving Lender severally agrees to make available Refinancing Revolving
Commitments in Dollars to the Borrower on the Effective Date in an aggregate
amount not to exceed the amount set forth opposite such Refinancing Revolving
Lender’s name on Schedule I hereto.  Subject to and on the terms and conditions
of the Amended and Restated Credit Agreement, amounts borrowed under this
Section 3(a) and repaid or prepaid may be reborrowed.

 

(b)                                 On the Effective Date, (i) all revolving
commitments under the Existing Credit Agreement immediately prior to the
Effective Date (the “Existing Revolving Commitments”) shall terminate and
(ii)(1) each Revolving Loan and Swingline Loan outstanding under the Existing
Credit Agreement immediately prior to the effectiveness hereof (collectively,
the “Existing Revolving Facility Loans”) shall be repaid in full in cash,
together with all accrued and unpaid interest on, and all other amounts owing in
respect of, (A) such Existing Revolving Facility Loans and (B) each Letter of
Credit outstanding under the Existing Credit Agreement (each, an “Outstanding
Letter of Credit”) (this clause (ii)(1), the “Existing Revolving Facility
Prepayment”) and (2) upon the Borrower’s request, the Refinancing Revolving
Lenders shall make Revolving Loans to the Borrower, which Revolving Loans will
be used, in whole or in part, to (i) make the Existing Term Facility Prepayment,
(ii) make the Existing Revolving Facility Prepayment and (iii) for general
corporate purposes.  For the avoidance of doubt, the Refinancing Revolving
Commitments shall replace the Existing Revolving Commitments.  On and after the
Effective Date, each Outstanding Letter of Credit will remain outstanding and
shall be deemed to be a Letter of Credit issued under the Amended and Restated
Credit Agreement on the Effective Date for all purposes under the Amended and
Restated Credit Agreement and the other Loan Documents.  On the Effective Date,
the Issuing Bank of each Outstanding Letter of Credit shall be deemed to have
sold to each Refinancing Revolving Lender, and each Refinancing Revolving Lender
shall be deemed to have purchased from such Issuing Bank, without further action
by any

 

2

--------------------------------------------------------------------------------



 

party hereto, an undivided interest and participation, pro rata (based on the
percentage of the aggregate Refinancing Revolving Commitments represented by
such Refinancing Revolving Lender’s Refinancing Revolving Commitment), in such
Outstanding Letter of Credit.

 

(c)                                  Unless the context shall otherwise require,
the Refinancing Revolving Lenders shall constitute “Revolving Credit Lenders”
and “Lenders”, the Refinancing Revolving Commitments shall constitute “Revolving
Credit Commitments” and “Commitments”, in each case for all purposes of the
Amended and Restated Credit Agreement and the other Loan Documents.

 

4.                                      Amendments to the Loan Documents.  Each
of the parties hereto agrees that, on and as of the Effective Date and subject
to the terms and conditions set forth in this Agreement, (i) the Existing Credit
Agreement (including the schedules and exhibits thereto) shall be amended and
restated in its entirety as set forth in the Amended and Restated Credit
Agreement attached as Exhibit A hereto (the “Amended and Restated Credit
Agreement”) and all terms or provisions of the Existing Credit Agreement shall
be replaced and superseded in all respects by the terms and provisions of the
Amended and Restated Credit Agreement and (ii) the Existing Guarantee and
Collateral Agreement (including the schedules and exhibits thereto) shall be
amended and restated in its entirety as set forth in the Amended and Restated
Guarantee and Collateral Agreement attached as Exhibit B hereto (the “Amended
and Restated Guarantee and Collateral Agreement”) and all terms or provisions of
the Existing Guarantee and Collateral Agreement shall be amended and restated in
its entirety as set forth in the Amended and Restated Guarantee and Collateral
Agreement.

 

5.                                      Closing Fee.  The Borrower agrees to pay
to the Administrative Agent, for the ratable benefit and account of each
Refinancing Revolving Lender, a closing fee (the “Closing Fee”) in an amount
equal to the sum of (x) 0.30% of the aggregate amount of such Refinancing
Revolving Lender’s Refinancing Revolving Commitment on the Effective Date to the
extent equal to or less than such Refinancing Revolving Lender’s Existing
Revolving Commitments and (y) 0.50% of the aggregate amount of such Refinancing
Revolving Lender’s Refinancing Revolving Commitment on the Effective Date to the
extent in excess of such Refinancing Revolving Lender’s Existing Revolving
Commitments.

 

6.                                      Use of Proceeds.  The proceeds of the
Effective Date Revolving Loans shall be used on the Effective Date (i) to
finance the Existing Term Facility Prepayment and the Existing Revolving
Facility Prepayment, (ii) to pay fees and expenses in connection herewith and
(iii) for general corporate purposes.

 

7.                                      Borrower’s Certifications.  By its
execution of this Agreement, the Borrower hereby certifies that:

 

a.              The representations and warranties set forth in Article III of
the Amended and Restated Credit Agreement and in each other Loan Document are
true and correct in all material respects (other than representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the date hereof with the same effect as though made
on and as of such date, except to the extent such

 

3

--------------------------------------------------------------------------------



 

representations and warranties expressly relate to an earlier date, in which
case such representations were true and correct in all material respects as of
such earlier date;

 

b.              No event has occurred and is continuing or would result from the
consummation of the proposed borrowings contemplated hereby that would
constitute a Default or an Event of Default; and

 

c.               The Borrower has performed in all material respects all
agreements and satisfied all conditions which the Amended and Restated Credit
Agreement provides shall be performed or satisfied by it on or before the date
hereof.

 

8.                                      Conditions Precedent to Effectiveness.
The effectiveness of this Agreement, the Refinancing Revolving Commitments and
the obligations of the Refinancing Revolving Lenders to fund Refinancing
Revolving Loans are subject to the satisfaction of the conditions precedent set
forth on Schedule II annexed hereto (the date on which all such conditions are
satisfied, the “Effective Date”).

 

9.                                      Reaffirmations.  (a) Each Loan Party,
subject to the terms and limits contained in the Amended and Restated Credit
Agreement and in the Security Documents, reaffirms its guaranty of the
Obligations pursuant to the Amended and Restated Guarantee and Collateral
Agreement and other Security Documents.  Each Loan Party hereby acknowledges
that it has reviewed the terms and provisions of this Agreement and consents to
the amendment of the Existing Credit Agreement and the amendment of the Existing
Guarantee and Collateral Agreement, in each case, effected pursuant to this
Agreement.  Each Loan Party hereby confirms that each Loan Document to which it
is a party or is otherwise bound will continue to be in full force and effect as
amended by this Agreement and that its obligations thereunder shall not be
impaired or limited by the execution or effectiveness of this Agreement.

 

(b) Each Loan Party hereby (i) confirms that each Loan Document to which it is a
party or is otherwise bound and all Collateral encumbered thereby will continue
to secure to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of the Obligations, (ii) confirms its respective
grant to the Collateral Agent for the benefit of the Secured Parties of the
security interest in and continuing Lien on all of such Loan Party’s right,
title and interest in, to and under all Collateral, in each case whether now
owned or existing or hereafter acquired or arising and wherever located, as
collateral security for the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all applicable Obligations (including all
such Obligations as amended, reaffirmed and/or increased pursuant to the Amended
and Restated Credit Agreement), subject to the terms contained in the applicable
Loan Documents and (iii) confirms its other pledges, other grants of security
interests and other obligations, as applicable, under and subject to the terms
of each Loan Document to which it is a party.

 

10.                               Eligible Assignee.  By its execution of this
Agreement, each Refinancing Revolving Lender represents and warrants that it is
an Eligible Assignee.

 

11.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except in accordance with
Section 9.08 of the Amended and Restated Credit Agreement.

 

4

--------------------------------------------------------------------------------



 

12.                               Entire Agreement.  This Agreement, the Amended
and Restated Credit Agreement and the other Loan Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and oral, among the parties or any of them with respect to the subject
matter hereof.

 

13.                               Effect of the Amendment.  On and after the
Effective Date, (i) each reference to the “Credit Agreement” in any Loan
Document shall be deemed to be a reference to the Amended and Restated Credit
Agreement, (ii) the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof”, and words of similar import, as used in the
Amended and Restated Credit Agreement, shall, unless the context otherwise
requires, mean the Amended and Restated Credit Agreement, (iii) each reference
to the “Guarantee and Collateral Agreement” in any Loan Document shall be deemed
to be a reference to the Amended and Restated Guarantee and Collateral
Agreement, (iv) the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof”, and words of similar import, as used in the
Amended and Restated Guarantee and Collateral Agreement, shall, unless the
context otherwise requires, mean the Amended and Restated Guarantee and
Collateral Agreement, (v) this Agreement shall constitute a “Loan Document” for
all purposes of the Amended and Restated Credit Agreement and the other Loan
Documents.  Except as expressly provided in this Agreement, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents.  Each of the parties
hereto acknowledges and agrees that the terms of this Amendment do not
constitute a novation but, rather, an amendment of the terms of a pre-existing
Indebtedness and related agreement, as evidenced by the Existing Credit
Agreement.

 

14.                               GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

15.                               Miscellaneous.  The provisions of Sections
9.11 and 9.15 of the Amended and Restated Credit Agreement are incorporated by
reference herein and made a part hereof.

 

16.                               Severability.  In case any provision in or
obligation hereunder or under any other Loan Document shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

 

17.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile

 

5

--------------------------------------------------------------------------------



 

or other customary means of electronic transmission (e.g., “.pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.

 

18.                               Post-Closing Obligations. The Borrower
covenants and agrees with each Lender to execute and deliver the documents and
complete the tasks set forth on Schedule III within 30 days of the Effective
Date (or such longer period of time reasonably acceptable to the Administrative
Agent).

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

BARCLAYS BANK PLC, as a Refinancing Revolving Lender and an Issuing Bank

 

 

 

 

 

 

By:

/s/ Kevin Crealese

 

Name: Kevin Crealese

 

Title: Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

AGFIRST FARM CREDIT BANK, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Steven J. O’Shea 

 

Name: Steven J. O’Shea

 

Title: Steven J. O’Shea

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

American AgCredit, PCA, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Janice T. Thede

 

Name: Janice T. Thede

 

Title: Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

Bank of Montreal, Chicago Branch, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Brian L. Banke

 

Name: Brian L. Banke

 

Title: Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

CITIBANK, N.A., as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Sandip Sen

 

Name: Sandip Sen

 

Title: Vice President / Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

Farm Credit East, ACA, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Kerri B. Sears

 

Name: Kerri B. Sears

 

Title: Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

GOLDMAN SACHS BANK USA, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name: Ryan Durkin

 

Title: Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

GreenStone Farm Credit Services, ACA, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name: Jeff Pavlik

 

Title: Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

HSBC Bank USA, N.A., as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Chris P. Burns

 

Name: Chris P. Burns

 

Title: Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

JPMORGAN CHASE BANK, N.A., as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Devin Roccisano

 

Name: Devin Roccisano

 

Title: Executive Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

Northwest Farm Credit Services, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Jeremy VanderVegt

 

Name: Jeremy VanderVegt

 

Title: Relationship Manager III/VP

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

ROYAL BANK OF CANADA, as a Refinancing Revolving Lender

 

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

Name: Frank Lambrinos

 

Title: Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ENVIVA PARTNERS, LP

 

 

By: ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

 

Name:

Raymond J. Kaszuba III

 

 

 

Title:

Senior Vice President, Finance and Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GUARANTORS:

 

 

 

ENVIVA GP, LLC

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA, LP
By: Enviva GP, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

ENVIVA PELLETS AHOSKIE, LLC

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA PELLETS AMORY, LLC

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA PELLETS COTTONDALE, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA PARTNERS FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA ENERGY SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA PELLETS SAMPSON, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ENVIVA PELLETS SOUTHAMPTON, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA PORT OF PANAMA CITY, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

ENVIVA PORT OF WILMINGTON, LLC

 

 

 

 

 

 

 

By:

/s/ Raymond J. Kaszuba III

 

 

Name: Raymond J. Kaszuba III
Title: Senior Vice President, Finance and Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

BARCLAYS BANK PLC,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Kevin Crealese

 

 

Name: Kevin Crealese

 

 

Title: Managing Director

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE I

TO AGREEMENT

 

REFINANCING REVOLVING COMMITMENTS

 

Name of Lender

 

Commitment

 

AMERICAN AGCREDIT, PCA

 

$

43,000,000.00

 

AGFIRST FARM CREDIT BANK

 

$

43,000,000.00

 

BARCLAYS BANK PLC

 

$

32,000,000.00

 

BANK OF MONTREAL, CHICAGO BRANCH

 

$

32,000,000.00

 

CITIBANK, N.A.

 

$

32,000,000.00

 

GOLDMAN SACHS BANK USA

 

$

32,000,000.00

 

HSBC BANK USA, N.A.

 

$

32,000,000.00

 

JPMORGAN CHASE BANK, N.A.

 

$

32,000,000.00

 

ROYAL BANK OF CANADA

 

$

32,000,000.00

 

GREENSTONE FARM CREDIT SERVICES, ACA

 

$

15,000,000.00

 

NORTHWEST FARM CREDIT SERVICES

 

$

15,000,000.00

 

FARM CREDIT EAST, ACA

 

$

10,000,000.00

 

TOTAL

 

$

350,000,000.00

 

 

--------------------------------------------------------------------------------



 

SCHEDULE II

TO AGREEMENT

 

CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

 

1.                                      Execution of this Agreement.  The
Administrative Agent shall have received duly executed counterparts of this
Agreement from the Collateral Agent, each Refinancing Revolving Lender, the
Borrower and each other Loan Party, each of which shall be originals or
facsimiles or “.pdf” files (followed promptly by originals) unless otherwise
specified.

 

2.                                      Payment of Fees and Expenses.  All
costs, fees, expenses (including, without limitation, legal fees and expenses
and expenses associated with syndication of the Refinancing Revolving
Commitments and the preparation, negotiation, execution and delivery of the
Engagement Letter, dated October 18, 2018 among the Borrower and Barclays (the
“Engagement Letter”), the Agreement, the Loan Documents and due diligence of the
Borrower, its subsidiaries and the transactions contemplated hereby, in each
case, payable to the Lead Arranger (as defined in the Engagement Letter), the
Administrative Agent or the Refinancing Revolving Lenders shall have been paid. 
All other costs, fees, expenses (including the Closing Fee) and other
compensation contemplated by the Agreement and by the Engagement Letter shall
have been, or will be substantially simultaneously with the occurrence of the
Effective Date, paid to the extent due.

 

3.                                      Financial Covenant Compliance.  The
Borrower shall be in Financial Covenant Compliance after giving effect on a pro
forma basis to the incurrence of the Refinancing Revolving Commitments and the
Refinancing Revolving Loans and the other transactions contemplated hereby.

 

4.                                      Borrowing Notice.  The Administrative
Agent shall have received a fully executed and delivered notice of borrowing as
required by Section 2.03 of the Amended and Restated Credit Agreement (which,
(a) in the case of a Eurodollar borrowing, shall be delivered no later than two
Business Days prior to the Effective Date and (b) in the case of an ABR
borrowing, shall be delivered no later than one Business Day prior to the
Effective Date).

 

5.                                      Prepayment Notice.  In connection with
each of the Existing Term Facility Prepayment and the Existing Revolving
Facility Prepayment, the Administrative Agent shall have received such notice
required to be delivered pursuant to Section 2.12 of the Existing Credit
Agreement in accordance with the requirements thereof.

 

6.                                      Secretary’s Certificate.  The
Administrative Agent shall have received with respect to the Borrower and each
other Loan Party (i) Organizational Documents certified to be true and complete
as of a recent date by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation, formation or organization, where applicable,
and certified by a Secretary or Assistant Secretary of such Loan Party to be
true and complete as of the Effective Date, and a certificate as to the good
standing of such Loan Party in such jurisdiction; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party substantially in the form
delivered previously pursuant to the Credit Agreement, dated the Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
limited liability company agreement, limited partnership agreement or bylaws, as

 

--------------------------------------------------------------------------------



 

applicable, or, in the case of the Borrower, the LP Agreement, as in effect on
the Effective Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other governing body of
such Loan Party (and, if applicable, any parent company of such Loan Party)
authorizing the execution, delivery and performance of this Agreement and, as to
the Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation, formation or organization, as
applicable, of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.

 

7.                                      Solvency Certificate.  The
Administrative Agent shall have received a Solvency Certificate signed by a
Financial Officer, substantially in the form delivered previously pursuant to
the Amended and Restated Credit Agreement, certifying that the Borrower and its
Subsidiaries are, on a consolidated basis after giving effect to the
transactions contemplated hereby, Solvent.

 

8.                                      Closing Certificate. The Administrative
Agent shall have received a certificate substantially in the form of Exhibit R
to the Amended and Restated Credit Agreement signed by a Responsible Officer of
the Borrower as to the matters set forth in clauses (b), (c) and (d) of
Section 4.01 of the Amended and Restated Credit Agreement;

 

9.                                      Prepayments. The Existing Term Facility
Prepayment and the Existing Revolving Facility Prepayment, in each case, shall
have been, or shall be substantially simultaneously with the occurrence of the
Effective Date, consummated.

 

10.                               Legal Opinion. The Administrative Agent shall
have received, on behalf of itself, the Collateral Agent, the Issuing Banks and
the Lenders, the favorable written opinion of Vinson & Elkins LLP, counsel for
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent, dated the Effective Date and addressed to the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
(including the Refinancing Revolving Lenders).

 

11.                               Representations and Warranties.  The
representations and warranties set forth in Article III of the Amended and
Restated Credit Agreement and in each other Loan Document shall be true and
correct in all material respects (other than representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
on and as of the Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations shall be true and
correct in all material respects as of such earlier date.

 

12.                               No Default or Event of Default.  At the time
of and immediately after giving effect to the Credit Event occurring on the
Effective Date, no Default or Event of Default shall have occurred and be
continuing.

 

--------------------------------------------------------------------------------



 

13.                               Patriot Act, Etc.  The Administrative Agent
and each Refinancing Revolving Lender shall have received at least five (5) days
prior to the Effective Date (a) all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation, that has been reasonably requested by any
Lender at least ten (10) days in advance of the Effective Date and (b) a
Beneficial Ownership Certificate.

 

14.                               Flood Insurance Requirements.  The Collateral
Agent shall have received from the applicable Loan Parties, with respect to each
Mortgaged Property specified on Schedule IV annexed to this Agreement, evidence
of flood insurance required by Section 5.02(c) of the Amended and Restated
Credit Agreement, in form and substance reasonably satisfactory to
Administrative Agent.

 

--------------------------------------------------------------------------------



 

SCHEDULE III

TO AGREEMENT

 

Mortgage Modification Requirements.

 

The Collateral Agent shall have received from the applicable Loan Parties, with
respect to each Mortgaged Property specified on Schedule IV annexed to this
Agreement, the following documents and instruments:

 

(i)

 

a Mortgage Modification, duly authorized and executed, in proper form for
recording in the recording office of each jurisdiction where such Mortgaged
Property that is currently encumbered by a Mortgage is situated, in favor of the
Collateral Agent, for the benefit of the Secured Parties, together with such
other instruments as shall be necessary or appropriate (in the reasonable
judgment of the Collateral Agent) to continue to create a Lien under applicable
law, all of which shall be in form and substance reasonably satisfactory to the
Collateral Agent, which Mortgage Modification and other instruments shall be
effective to maintain a first priority Lien on such Mortgaged Property, as the
case may be, subject to no Liens other than Permitted Encumbrances and shall be
prior and superior in right to any other Person other than with respect to
Permitted Priority Encumbrances, in each case, applicable to such Mortgaged
Property;

 

 

 

(ii)

 

fully paid modification and date-down endorsements to the Mortgage Policies, to
the extent available in the applicable jurisdiction, insuring the Mortgages as
modified by the Mortgage Modifications to be valid first and subsisting Liens on
the property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, other than
Permitted Encumbrances;

 

 

 

(iii)

 

such affidavits, certificates, information and/or instruments of indemnification
as may be reasonably acceptable to the title companies issuing the endorsements
to the Mortgage Policies in order to issue the applicable endorsements to the
Mortgage Policies in accordance with item (ii) above;

 

 

 

(iv)

 

all such other items as shall be necessary in the reasonable opinion of counsel
to the Administrative Agent to continue to create a valid and perfected first
priority mortgage Lien on such Mortgaged Property, subject only to Permitted
Encumbrances; and

 

 

 

(v)

 

opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and validity of the
Mortgages as modified by the Mortgage Modifications and any related fixture
filings in form and substance reasonably satisfactory to the Administrative
Agent.

 

--------------------------------------------------------------------------------



 

SCHEDULE IV

TO AGREEMENT

 

MORTGAGED PROPERTIES

 

Name of Debtor/Grantor

 

Address/City/State/Zip Code

 

Filing Office

 

 

 

 

 

Enviva Pellets Amory, LLC

 

205 Martin Luther King Blvd.
Amory, MS 38821-3038

 

Monroe County Chancery Clerk

 

 

 

 

 

Enviva Pellets Northampton, LLC

 

874 Lebanon Church Road
Garysburg, NC 27831

 

Northampton Register of Deeds

 

 

 

 

 

Enviva Port of Chesapeake, LLC

 

1213 Victory Blvd.
Portsmouth, VA 23702-0000
1000 Giant Cement Drive (a/k/a 1000 Enviva Way),
Portsmouth, VA 23702
Chesapeake City
(straddles both Chesapeake and Portsmouth County)
Tax Parcels: 0180000000011 (Parcel 1); 04490040 (Parcel 2)

 

City of Chesapeake Circuit Court Clerk; City of Portsmouth Circuit Court Clerk

 

 

 

 

 

Enviva Pellets Ahoskie, LLC

 

142 NC Highway 561 E
Ahoskie, NC 27910-8831

 

Hertford County Register of Deeds

 

 

 

 

 

Enviva Pellets Cottondale, LLC

 

2500 Green Circle Pkwy
Cottondale, FL 32431-7450

 

Jackson County Clerk of Court

 

 

 

 

 

Enviva Pellets Southampton, LLC

 

26570 Rose Valley Rd
Franklin, VA 23851-5127

 

Southampton County Clerk of the Circuit Court

 

 

 

 

 

Enviva Port of Wilmington, LLC

 

1891 Burnett Blvd
Wilmington, NC 28401

 

New Hanover County Register of Deeds

 

 

 

 

 

Enviva Pellets Sampson, LLC

 

11461-11499 Faison Hwy
Faison, NC 28341-5909

 

Sampson County Register of Deeds

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Amended and Restated Credit Agreement

 

[see attached]

 

--------------------------------------------------------------------------------


 

Execution Version

 

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of

 

October 18, 2018

 

among

 

ENVIVA PARTNERS, LP,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent

 

 

 

 

 

BARCLAYS BANK PLC,

AGFIRST FARM CREDIT BANK, AMERICAN AGCREDIT, PCA, BANK OF MONTREAL, CITIGROUP
GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA, HSBC BANK USA, N.A., JPMORGAN CHASE
BANK, N.A. and RBC CAPITAL MARKETS,
as Joint Bookrunners and Joint Lead Arrangers

 

and

 

AGFIRST FARM CREDIT BANK and AMERICAN AGCREDIT, PCA,

as Co-Syndication Agents

 

and

 

BARCLAYS BANK PLC,

BANK OF MONTREAL, CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA, HSBC
BANK USA, N.A., JPMORGAN CHASE BANK, N.A. and RBC CAPITAL MARKETS,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

SECTION 1.01

Defined Terms

2

SECTION 1.02

Terms Generally

48

SECTION 1.03

Classification of Loans and Borrowings

48

SECTION 1.04

Covenant Compliance

48

SECTION 1.05

Divisions

49

 

 

 

ARTICLE II THE CREDITS

49

 

 

 

SECTION 2.01

Commitments

49

SECTION 2.02

Loans

49

SECTION 2.03

Borrowing Procedure

51

SECTION 2.04

Evidence of Debt; Repayment of Loans

51

SECTION 2.05

Fees

52

SECTION 2.06

Interest on Loans

54

SECTION 2.07

Default Interest

54

SECTION 2.08

Alternate Rate of Interest

54

SECTION 2.09

Termination and Reduction of Commitments

55

SECTION 2.10

Conversion and Continuation of Borrowings

56

SECTION 2.11

Repayment of Term Borrowings

57

SECTION 2.12

Voluntary Prepayment

57

SECTION 2.13

Mandatory Prepayments

58

SECTION 2.14

Reserve Requirements; Change in Circumstances

60

SECTION 2.15

Change in Legality

61

SECTION 2.16

Breakage

62

SECTION 2.17

Pro Rata Treatment

62

SECTION 2.18

Sharing

62

SECTION 2.19

Payments

63

SECTION 2.20

Taxes

64

SECTION 2.21

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

67

SECTION 2.22

Defaulting Lender

68

SECTION 2.23

Swing Line Loans

71

SECTION 2.24

Letters of Credit

72

SECTION 2.25

Incremental Facilities

77

SECTION 2.26

Extension Amendments

79

SECTION 2.27

Refinancing Amendments

82

SECTION 2.28

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

83

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

84

 

 

 

SECTION 3.01

Organization; Powers

84

SECTION 3.02

Authorization

84

SECTION 3.03

Enforceability

84

SECTION 3.04

Governmental Approvals; No Conflicts

84

 

i

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

SECTION 3.05

Financial Statements

85

SECTION 3.06

No Material Adverse Effect

85

SECTION 3.07

Title to Properties; Possession Under Leases

85

SECTION 3.08

Subsidiaries

85

SECTION 3.09

Litigation; Compliance with Laws

85

SECTION 3.10

No Default

86

SECTION 3.11

Federal Reserve Regulations

86

SECTION 3.12

Investment Company Act

86

SECTION 3.13

Use of Proceeds

86

SECTION 3.14

Taxes

86

SECTION 3.15

No Material Misstatements

86

SECTION 3.16

Employee Benefit Plans

87

SECTION 3.17

Environmental Matters

87

SECTION 3.18

Insurance

88

SECTION 3.19

Security Documents

88

SECTION 3.20

Real Property

89

SECTION 3.21

Solvency

89

SECTION 3.22

Reserved

89

SECTION 3.23

Anti-Terrorism Laws

89

SECTION 3.24

Labor Matters

90

SECTION 3.25

Intellectual Property; Licenses, Etc.

90

SECTION 3.26

Anti-Corruption Laws

90

 

 

 

ARTICLE IV CONDITIONS OF LENDING

91

 

 

 

SECTION 4.01

All Credit Events

91

SECTION 4.02

First Credit Event

91

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

94

 

 

 

SECTION 5.01

Existence; Compliance with Laws; Businesses and Properties

95

SECTION 5.02

Insurance

95

SECTION 5.03

Taxes

96

SECTION 5.04

Financial Statements, Reports, etc.

96

SECTION 5.05

Litigation and Other Notices

97

SECTION 5.06

Information Regarding Collateral

98

SECTION 5.07

Maintaining Records; Access to Properties and Inspections; Ratings

98

SECTION 5.08

Use of Proceeds

98

SECTION 5.09

[Reserved]

98

SECTION 5.10

Employee Benefits

98

SECTION 5.11

Compliance with Environmental Laws

99

SECTION 5.12

Preparation of Environmental Reports

99

SECTION 5.13

Further Assurances; Additional Guarantees and Collateral

99

SECTION 5.14

Unrestricted Subsidiaries

101

SECTION 5.15

Certain Post-Closing Obligations

101

 

 

 

ARTICLE VI NEGATIVE COVENANTS

101

 

 

 

SECTION 6.01

Indebtedness

102

SECTION 6.02

Liens

104

 

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

SECTION 6.03

Sale and Lease-Back Transactions

107

SECTION 6.04

Investments, Loans and Advances

107

SECTION 6.05

Mergers, Consolidations and Sales of Assets

110

SECTION 6.06

Restricted Payments; Restrictive Agreements

112

SECTION 6.07

Transactions with Affiliates

113

SECTION 6.08

Business of the Borrower and Restricted Subsidiaries

114

SECTION 6.09

Amendment to Other Indebtedness; Organizational Documents; Assignment of Drax
Contract; Payment of Other Indebtedness

114

SECTION 6.10

Maximum Total Leverage Ratio

115

SECTION 6.11

Fiscal Year

115

SECTION 6.12

Hedging

115

SECTION 6.13

Interest Coverage Ratio

115

 

 

 

ARTICLE VII EVENTS OF DEFAULT

115

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC.

118

 

 

ARTICLE IX MISCELLANEOUS

123

 

 

 

SECTION 9.01

Notices; Electronic Communications

123

SECTION 9.02

Survival of Agreement

125

SECTION 9.03

Binding Effect

126

SECTION 9.04

Successors and Assigns

126

SECTION 9.05

Expenses; Indemnity

134

SECTION 9.06

Right of Setoff

135

SECTION 9.07

Applicable Law

135

SECTION 9.08

Waivers; Amendments

136

SECTION 9.09

Interest Rate Limitation

137

SECTION 9.10

Entire Agreement

138

SECTION 9.11

WAIVER OF JURY TRIAL

138

SECTION 9.12

Severability

138

SECTION 9.13

Counterparts

138

SECTION 9.14

Headings

139

SECTION 9.15

Jurisdiction; Consent to Service of Process

139

SECTION 9.16

Confidentiality

139

SECTION 9.17

Lender Action

140

SECTION 9.18

USA PATRIOT Act Notice

140

SECTION 9.19

No Fiduciary Duty

140

SECTION 9.20

Affiliate Activities

141

 

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

-

Mortgaged Properties

Schedule 1.01(b)

-

Mortgage Modification Requirements

Schedule 2.01

-

Lenders, Commitments and Notices

Schedule 2.02

-

Issuing Banks

Schedule 3.01

-

Jurisdictions of Borrower and Restricted Subsidiaries

Schedule 3.08

-

Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.17

-

Environmental Matters

Schedule 3.18

-

Insurance

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.20(a)

-

Material Owned Real Property

Schedule 3.20(b)

-

Material Leased Real Property

Schedule 5.15

-

Post-Closing Obligations

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.04(a)

-

Existing Investments

Schedule 6.07

-

Certain Transactions with Affiliates

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Affiliated Lender Assignment and Acceptance

Exhibit C-1

-

Form of Borrowing Request

Exhibit C-2

-

Form of Swing Line Borrowing Request

Exhibit D-1

-

Form of Revolving Loan Note

Exhibit D-2

-

Form of Term Loan Note

Exhibit E

-

Form of Interest Election Notice

Exhibit F

-

Form of L/C Extension Notice

Exhibit G

-

Form of Prepayment Notice

Exhibit H

-

Form of Affiliate Subordination Agreement

Exhibit I

-

Form of Guarantee and Collateral Agreement

Exhibit J

-

Form of Compliance Certificate

Exhibit K-1

-

Form of U.S. Tax Compliance Certificate

Exhibit K-2

-

Form of U.S. Tax Compliance Certificate

Exhibit K-3

-

Form of U.S. Tax Compliance Certificate

Exhibit K-4

-

Form of U.S. Tax Compliance Certificate

Exhibit L

-

Form of Perfection Certificate

Exhibit M

-

Form of Mortgage

 

 

 

Exhibit N
Exhibit O
Exhibit P
Exhibit Q
Exhibit R

-
-
-
-
-

Form of Solvency Certificate
Form of Junior Lien Intercreditor Agreement
Form of Pari Passu Intercreditor Agreement
Form of Secretary’s Certificate
Form of Closing Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 18, 2018, among ENVIVA
PARTNERS, LP, a limited partnership formed under the laws of Delaware (the
“Borrower”), the Lenders (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in
Article I), the Issuing Banks, BARCLAYS BANK PLC (“Barclays”), as administrative
agent (in such capacity, including any successor thereto in such capacity, the
“Administrative Agent”) and Barclays, as collateral agent (in such capacity,
including any successor thereto in such capacity, the “Collateral Agent”) for
the Lenders.

 

On the Original Closing Date, (i) the Borrower requested the Lenders to extend
credit in the form of (a) term loans on the Original Closing Date in an
aggregate principal amount of $174,500,000, and (b) Revolving Loans at any time
and from time to time prior to the Revolving Credit Maturity Date in an
aggregate principal amount at any time outstanding (when taken together with the
face amount of Letters of Credit and Swing Line Loans then outstanding) not in
excess of $25,000,000 and (ii) the Borrower, the Administrative Agent and
Collateral Agent and certain lenders and issuing banks entered into that certain
Credit Agreement, dated as of April 9, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the Fourth Amendment Date,
the “Original Credit Agreement”).

 

As of the Fourth Amendment Effective Date, subject to the terms and conditions
of the Fourth Amendment and in accordance with the Original Credit Agreement,
the parties to the Fourth Amendment (i) desire to amend and restate the Original
Credit Agreement in the form of this Agreement and (ii) agree that the terms of
the Original Credit Agreement shall hereafter have no further effect upon the
parties thereto, and all references to the “Credit Agreement” in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to this Agreement and the provisions hereof.

 

As of the Fourth Amendment Effective Date, the Borrower has requested that the
Lenders extend credit in the form of Revolving Loans at any time and from time
to time prior to the Revolving Credit Maturity Date in an aggregate principal
amount at any time outstanding (when taken together with the face amount of
Letters of Credit and Swing Line Loans then outstanding) not in excess of
$350,000,000. The proceeds of the Loans and Letters of Credit may be used on or
after the Fourth Amendment Effective Date (i) to refinance existing Indebtedness
as of the Fourth Amendment Effective Date, including term loans previously
issued by the Lenders under this Agreement, (ii) to provide for ongoing working
capital requirements of the Borrower and its Subsidiaries and (iii) for general
corporate purposes, including distributions, of the Borrower and its
Subsidiaries.  The proceeds of the Incremental Loans are to be used for ongoing
working capital requirements of the Borrower and its Subsidiaries and other
general corporate purposes.

 

The Borrower and each other Loan Party desires to secure all of the Obligations
under the Loan Documents by granting to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in and Lien upon substantially all of
the property of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------



 

ARTICLE I

 

Definitions

 

SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.  All Swing Line Loans shall
be ABR Loans and shall bear interest at a rate determined by reference to the
Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(h).

 

“Acquisition Consideration” shall mean, with respect to any Permitted
Acquisition or Permitted Drop-Down Acquisition, the aggregate fair market value
of cash and non-cash consideration for such Permitted Acquisition or Permitted
Drop-Down Acquisition.  The “Acquisition Consideration” for any Permitted
Acquisition or Permitted Drop-Down Acquisition expressly includes Indebtedness
assumed by the Borrower or its Restricted Subsidiaries in such Permitted
Acquisition or Permitted Drop-Down Acquisition (including any Indebtedness
incurred pursuant to Section 6.01(g)) and the good faith estimate by the
Borrower of the maximum amount of any deferred purchase price obligations
(including contingent consideration payments) incurred in connection with such
Permitted Acquisition or Permitted Drop-Down Acquisition.

 

“Additional Incremental Lender” shall have the meaning assigned to such term in
Section 2.25(b).

 

“Additional Refinancing Lender” shall have the meaning assigned to such term in
Section 2.27(a).

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit H pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Affiliated Lender Assignment and Acceptance” shall mean an assignment and
acceptance entered into by an Affiliated Lender that is an Eligible Assignee and
a Lender or, if the Affiliated Lender is the assignor, an Eligible Assignee, and
accepted by the Administrative Agent, in the form of Exhibit B or such other
form as shall be approved by the Administrative Agent.

 

“Affiliated Lenders” shall mean, at any time, any Lender that is Enviva
Holdings, LP, Riverstone Holdings LLC or any Affiliate of Riverstone Holdings
LLC or Enviva Holdings, LP (other than the Borrower and its Subsidiaries) at
such time.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

2

--------------------------------------------------------------------------------



 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall mean this Amended and Restated Credit Agreement, dated as of
October 18, 2018, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) the Borrower or a Restricted Subsidiary thereof would be required to
pay if such Hedging Agreement were terminated on such date.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (c) the Reserve
Adjusted Eurodollar Rate as of such date for a one-month Interest Period plus
1.00%; provided that, for the avoidance of doubt, the Reserve Adjusted
Eurodollar Rate for any day shall be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates for deposits in Dollars (as set forth
by any service selected by the Administrative Agent that has been nominated by
the ICE Benchmark Administration as an authorized vendor for the purpose of
displaying such rates).  If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Reserve Adjusted Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Reserve Adjusted Eurodollar Rate, as the case may
be.  Notwithstanding the foregoing, on any date of determination the Alternate
Base Rate shall be no less than 0.00%.

 

“Anti-Terrorism Laws” shall mean any laws applicable to the Borrower or any
Subsidiary relating to sanctions, terrorism or money laundering, including
Executive Order No. 13224, the USA PATRIOT Act, the laws comprising or
implementing the Bank Secrecy Act and the laws administered by OFAC (as any of
the foregoing laws may from time to time be amended, renewed, extended or
replaced).

 

“Applicable Margin” shall mean the Revolving Loan Applicable Margin. 
Furthermore, the Applicable Margin in respect of any Incremental Loans, Extended
Loans or Credit Agreement Refinancing Indebtedness shall be the applicable
percentages per annum set forth in applicable Incremental Term Loan Assumption
Agreement, the applicable Extension Request or the applicable Refinancing
Amendment, respectively.

 

“Applicable Period” shall mean, in respect of any date (including any Date of
Determination), the period of four fiscal quarters ending on or (if such date is
not a Date of Determination) most recently ended prior to such date; provided
that when used in the definition of “Financial Covenant Compliance” or in the
definition of “Interest Coverage Ratio”, if the context so requires, the
“Applicable Period” shall refer to the four fiscal quarters most recently ended
prior to such date for which financial statements have been (or are required to
have been) delivered pursuant to Sections 4.02(i), 5.04(i) or 5.04(ii).

 

“Applicable Wood Pellet Production Facilities” shall mean (i) for purposes of
the determination of Projected Contracted Capacity pursuant to
Section 6.04(j)(iii)(A), all Wood Pellet Production Facilities of the Borrower
and the Restricted Subsidiaries which have achieved Commercial Operation at the
time of such determination or (ii) for purposes of the determination of
Projected Contracted Capacity pursuant to

 

3

--------------------------------------------------------------------------------



 

Section 6.04(j)(iii)(B), the Wood Pellet Production Facility comprising the
relevant Permitted Drop-Down Acquisition.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” shall mean each of (i) AgFirst Farm Credit Bank, (ii) American
AgCredit, PCA, (iii) Bank of Montreal, (iv) Barclays, (v) Citigroup Global
Markets Inc., (vi) Goldman Sachs Bank USA, (vii) HSBC Bank USA, N.A.,
(viii) JPMorgan Chase Bank, N.A., (ix) RBC Capital Markets, in their capacity as
joint lead arrangers and joint bookrunners for the Credit Facilities.

 

“Asset Sale” shall mean (a) the sale, transfer or other disposition (by way of
merger or otherwise) by the Borrower or any Restricted Subsidiary, including the
issuance by any Restricted Subsidiary, to any Person other than the Borrower or
any Wholly Owned Restricted Subsidiary of any Equity Interests of a Restricted
Subsidiary (other than directors’ qualifying shares) and (b) the sale, transfer
or other disposition (by way of merger or otherwise) by the Borrower or any
Restricted Subsidiary to any Person other than the Borrower or any Wholly Owned
Restricted Subsidiary of any other assets of the Borrower or any Restricted
Subsidiary (in each case other than (i) any Disposition permitted under clauses
(i) through (xiii) and clauses (xv) and (xvii) of Section 6.05(b) and (ii) any
sale, transfer or other disposition or series of related sales, transfers or
other dispositions having a fair market value not in excess of $1,000,000).  For
the avoidance of doubt, issuances of Equity Interests by the Borrower are not
Asset Sales.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (but not an assignment and acceptance
entered into by the Borrower or any of the Borrower’s Affiliates or
Subsidiaries), and accepted by the Administrative Agent, in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Available Amount” shall mean, as of any date, (i) the sum, without duplication,
of (w) $10,000,000, (x) the net cash proceeds received after the Original
Closing Date and on or prior to such date of any sale of Equity Interests by, or
capital contribution to, the Borrower (which, in the case of any such sale of
Equity Interests, are not Disqualified Stock or Specified Equity Contributions
or proceeds of the initial public offering of the Borrower), (y) the non-cash
proceeds received after the Fourth Amendment Effective Date and on or prior to
such date of any sale of Equity Interests by, or capital contribution to, the
Borrower (which, in the case of any such sale of Equity Interests, are not
Disqualified Stock or Specified Equity Contributions) valued at the fair market
value of such non-cash proceeds at the time of such sale or capital contribution
and (z) any return of or on capital or repayment of principal received in cash
by the Borrower in respect of investments made pursuant to Section 6.04(n), less
(ii) the sum of (w) any Available Amount used to make investments pursuant to
Section 6.04(n), (x) any Available Amount used to make Restricted Payments
pursuant to Section 6.06(a)(ix) and (y) any Available Amount used to make
distributions or payments pursuant to Section 6.09(b)(y); provided that, for
purposes of determining the Available Amount that is available for a
contemplated transaction, this clause (ii) shall be determined prior to giving
effect to any intended usage of the Available Amount for such transaction; and
provided further, that any utilization of the Available Amount shall be deemed
to first reduce the amounts accrued pursuant to clauses (i)(w), (i)(y), and
(i)(z) above (to the extent such amounts are permitted to be utilized hereby for
the applicable utilization at such time) and shall only reduce the amount
accrued pursuant to clause (i)(x) above to the extent the amounts accrued
pursuant to clauses (i)(w), (i)(y) and (i)(z) have been reduced to zero or are
not permitted to be utilized for the applicable transaction at such time.

 

“Available Cash” shall mean, as at any date of determination:

 

4

--------------------------------------------------------------------------------



 

(a) the sum of (i) all cash and cash equivalents of the Borrower and its
Subsidiaries on hand on such date of determination (including any borrowings
made on or prior to such date of determination), less

 

(b) the amount of any cash reserves established by the General Partner (i) to
provide for the proper conduct of the business of the Borrower and of its
Subsidiaries (including reserves for future capital expenditures and for
anticipated future credit needs) subsequent to such date of determination,
(ii) to comply with applicable Law or (iii) to provide funds for Restricted
Payments in respect of future periods.

 

Notwithstanding the foregoing, at any time, “Available Cash” shall not exceed
the amount permitted to be distributed to the holders of Equity Interests of the
Borrower under the LP Agreement at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Secrecy Act” shall mean the Bank Secrecy Act of 1970 (Titles I and II of
Pub. L. No. 91-508 (signed into law October 26, 1970 and as modified, amended,
supplemented or restated from time to time)).

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Barclays” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act as in effect on the Original Closing
Date.  The terms “Beneficially Owns” and “Beneficially Owned” shall have
corresponding meanings.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Blocked Person” shall have the meaning assigned to such term in
Section 3.23(b).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

5

--------------------------------------------------------------------------------



 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the “principal” amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.

 

“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Original Closing Date or (c) at
any time after it has provided any Cash Management Services, is a Lender or an
Agent or an Affiliate of a Lender or an Agent.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

 

“Casualty Event Receipt” shall mean cash received by or paid to or for the
account of the Borrower or any of the Restricted Subsidiaries constituting
proceeds of casualty insurance (excluding proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings)
or condemnation awards (and payments in lieu thereof), in each case, to the
extent such proceeds or awards exceed $1,000,000 for any event or series of
related events, net of (i) any taxes paid or payable as a result of the receipt
of such cash (or reasonably and in good faith reserved for the payment of any
such taxes after taking into account all available credits and deductions),
(ii) reasonable out-of-pocket transaction costs and expenses incurred in
connection with obtaining such cash and (iii) the principal amount, premium or
penalty, if any, and interest, breakage costs or other amounts of any
Indebtedness (other than Indebtedness under the Loan Documents and Permitted
Pari Passu Refinancing Debt or Incremental Equivalent Debt that is secured by
all or a portion of the Collateral) that is secured by the property subject to
such casualty or condemnation and is required to be repaid in connection
therewith; provided, however, that “Casualty Event Receipt” shall not include
cash received to the extent (x) the Borrower delivers to the Administrative
Agent a certificate of a Responsible Officer on or prior to the date that is
five (5) Business Days after receipt of

 

6

--------------------------------------------------------------------------------



 

such cash setting forth the Borrower’s intent to (or to cause its Restricted
Subsidiaries to) repair, restore or replace such property or otherwise to
reinvest such proceeds in productive assets of a kind then used or usable in the
business of the Borrower and the Restricted Subsidiaries within 360 days of
receipt of such proceeds and in each case such proceeds are used for such
reinvestment within such 360 day period (or, if committed to be so used within
such period, are so reinvested within a further 180 days thereafter) and (y) no
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds
(provided that to the extent not so used at the end of such period, such
proceeds shall at such time be deemed to be a Casualty Event Receipt).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.

 

“Change in Control” shall mean the occurrence of any of the following:

 

(a)           a majority of the seats (other than vacant seats) on the board of
directors or managers of the General Partner (or if the General Partner does not
have a board of directors or managers, of the entity controlling the General
Partner that has a board of directors or managers) shall at any time be occupied
by Persons who were neither (i) appointed or nominated by a Riverstone Entity or
the Borrower nor (ii) appointed or nominated by a majority of the directors or
managers of the General Partner (or if the General Partner does not have a board
of directors or managers, of the entity controlling the General Partner that has
a board of directors or managers) so appointed or nominated;

 

(b)           the Riverstone Entities or the Borrower shall fail to Beneficially
Own, directly or indirectly, equity interests representing more than 50% of
(i) the aggregate ordinary voting power represented by the issued and
outstanding equity interests of the General Partner or (ii) the economic
interests represented by the issued and outstanding equity interests of the
General Partner;

 

(c)           the General Partner shall cease to be the sole general partner of
the Borrower or shall fail to directly Beneficially Own (free and clear of all
Liens other than Permitted Equity Liens) 100% of the general partner interests
in the Borrower;

 

or

 

(d)           a “Change in Control” or similar event shall occur and be
continuing under any Material Indebtedness of the Borrower or any Restricted
Subsidiary.

 

“Change in Law” shall mean the occurrence of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty after the date
of this Agreement, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.14, by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for

 

7

--------------------------------------------------------------------------------



 

International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other Term
Loans, Extended Revolving Loans, Extended Term Loans, Refinancing Revolving
Loans, Refinancing Term Loans or Swing Line Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, Extended Commitment, Refinancing Revolving Loan Commitment,
Refinancing Term Commitment, Swing Line Commitment, L/C Commitment or
Incremental Loan Commitment.

 

“Closing Date Contribution” shall mean (i) the contribution by Enviva Holdings,
LP of a 100% limited partner interest in the Borrower and a 100% limited
liability company interest in the General Partner to Enviva MLP Holdco, LLC,
(ii) the contribution by Enviva MLP Holdco, LLC of a partnership interest in
Enviva, LP with a 99.999% sharing ratio and a 100% limited liability company
interest in Enviva GP, LLC to the Borrower, (iii) the contribution by Enviva
Cottondale Acquisition I, LLC of all outstanding Equity Interests in Enviva
Cottondale Acquisition II, LLC to the Borrower and (iv) the contribution by
Enviva MLP Holdco, LLC of a limited partner interest in the Borrower to Enviva
Cottondale Acquisition I, LLC.

 

“Closing Date Distribution” shall mean one or more distributions of cash and
accounts receivable made on (or within two Business Days after) the Original
Closing Date by the Borrower to Enviva MLP Holdco, LLC in an aggregate amount
not to exceed $26,500,000.

 

“Co-Documentation Agents” shall mean each of (i) Bank of Montreal,
(ii) Barclays, (iii) Citigroup Global Markets Inc., (iv) Goldman Sachs Bank USA,
(v) HSBC Bank USA, N.A., (vi) JPMorgan Chase Bank, N.A., (vii) RBC Capital
Markets in their capacities as Co-Documentation Agents.

 

“Co-Syndication Agents” shall mean each of (i) AgFirst Farm Credit Bank and
(ii) American AgCredit, PCA in their capacity as Co-Syndication Agents.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (unless as herein specifically provided otherwise).

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Commencement Date” shall mean, in respect of any Material Project, the earlier
of (x) the date the construction of such Material Project commences or (y) the
date of the first material cash expenditures in connection with the acquisition
of any Real Property to facilitate the construction of such Material Project.

 

“Commercial Operation” shall be deemed achieved for any Material Project or any
Facility that is the subject of a Permitted Drop-Down Acquisition at such time
as the substantial completion of construction (other than punch list items)
thereof and the initial placement thereof into service have occurred.

 

8

--------------------------------------------------------------------------------



 

“Commercial Operation Date” shall mean, with respect to any Material Project or
any Facility that is the subject of a Permitted Drop-Down Acquisition, the date
on which such Material Project or Facility has achieved Commercial Operation.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Extended Commitment, Refinancing Revolving Loan Commitment,
Refinancing Term Commitment, Swing Line Commitment, L/C Commitment or
Incremental Loan Commitment.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(a)(iii).

 

“Conflicts Committee” shall have the meaning ascribed thereto in the LP
Agreement.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, as of any date, (including any Date of
Determination) for the Applicable Period related thereto, an amount equal to
Consolidated Net Income in respect of such Applicable Period plus

 

(x)           the sum of the following, without duplication, and in the cases of
clauses (a) and (b), to the extent deducted in calculating such Consolidated Net
Income:

 

(a)           (i) provision for all Taxes (whether or not paid, estimated or
accrued) based on income, profits or capital (including penalties and interest,
if any), net of any applicable credits, (ii) Consolidated Interest Expense and
(iii) depreciation, amortization and all other non-cash charges or non-cash
losses, plus

 

(b)           any costs or expenses pursuant to any equity-related benefit plan,
or any stock subscription or shareholder agreement, to the extent funded with
cash proceeds contributed to the capital of the Borrower as common equity, plus

 

(c)           for any Permitted Acquisition or any restructurings of the
Borrower and its Restricted Subsidiaries consummated on or prior to the date of
determination, the amount of restructuring charges, cost savings (including,
without limitation, cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings) and synergies
projected by the Borrower in good faith to be reasonably expected to be realized
within 12 months of the closing of such Permitted Acquisition or consummation of
such restructuring (calculated on a pro forma basis as though such restructuring
charges, cost savings and synergies had been realized on the first day of the
Applicable Period for which Consolidated EBITDA is being determined and as if
such restructuring charges, cost savings and synergies were realized during the
entirety of such Applicable Period), net of the amount of actual benefits
realized during such Applicable Period from such actions; provided, that such
restructuring charges, cost savings and synergies are reasonably identifiable
and factually supportable and (y) at the time of any such calculation pursuant
to this clause (c)(iii), the Borrower shall deliver to the Administrative Agent
a certificate signed by a Financial Officer (which may be the Compliance
Certificate) certifying that such adjustments are reasonably identifiable and
factually supportable and including reasonably detailed calculations in respect
of the matters referred to in this clause (c)(iii), as well as the relevant
factual support in respect thereof; provided that the aggregate amount of
adjustments pursuant to this clause (c) for any Applicable Period, including any
restructuring charges, cost savings and synergies of the type that would be
permitted to be included in pro forma financial statements prepared in
accordance with Regulation S-X

 

9

--------------------------------------------------------------------------------



 

under the Securities Act of 1933, as amended, shall not exceed 15% of pro forma
Consolidated EBITDA (calculated without giving effect to this clause (c)), plus

 

(d)           for any Material Projects commenced by the Borrower or any
Restricted Subsidiary with a Commencement Date occurring on or prior to the date
of determination, Consolidated EBITDA Adjustments for such Material Project for
such Applicable Period provided that the aggregate amount of adjustments
pursuant to this clause (d) for any Applicable Period, including any
restructuring charges, cost savings and synergies of the type that would be
permitted to be included in pro forma financial statements prepared in
accordance with Regulation S-X under the Securities Act of 1933, as amended,
shall not exceed 25% of pro forma Consolidated EBITDA (calculated without giving
effect to this clause (d)), plus

 

(e)           for any Permitted Drop-Down Acquisition of a Facility by the
Borrower or any Restricted Subsidiary on or prior to the date of determination,
Consolidated EBITDA Adjustments for such Permitted Drop-Down Acquisition for
such Applicable Period, plus

 

(f)            for any Material Investment by the Borrower or any Restricted
Subsidiary on or prior to the date of determination, Consolidated EBITDA
Adjustments for such Material Investment made by the Borrower for such
Applicable Period, plus

 

(g)           loss of income which is covered by business interruption or
similar insurance or is otherwise subject to indemnity by a third party to the
extent the proceeds of the same are actually received by the Borrower or its
Subsidiaries during the Applicable Period or which proceeds are reasonably
expected to be received by the Borrower or its Subsidiaries during the four
fiscal quarters immediately subsequent to such Applicable Period (with a
deduction in the applicable future period for any amount so excluded to the
extent not so received by the Borrower or its Subsidiaries within the
immediately subsequent four-fiscal quarters), plus

 

(h)           any amounts paid in respect of any Seller Retained Interest for
such Applicable Period,

 

                minus

 

(y)           the following to the extent included in calculating such
Consolidated Net Income, without duplication:

 

(a)           without duplication of the netting provided in clause
(x)(a)(i) above, Federal, state, local and foreign income tax credits of the
Borrower and its Subsidiaries for such period;

 

(b)           all cash payments made during such period on account of reserves,
restructuring charges, and other non-cash charges added to Consolidated Net
Income pursuant to clause (x)(a)(iii) above; and

 

(c)           other income of the Borrower and the Restricted Subsidiaries
increasing Consolidated Net Income which does not represent a cash item in such
period.

 

Notwithstanding the foregoing, for purposes of calculating the Total First Lien
Leverage Ratio, the Total Leverage Ratio and the Interest Coverage Ratio for any
period (A) the Consolidated EBITDA (x) of any Acquired Entity or other Person
that becomes a Restricted Subsidiary or (y) that is attributable to any asset,
in each case, that was acquired by the Borrower or any Restricted Subsidiary
pursuant to a Permitted Acquisition for Acquisition Consideration greater than
$15,000,000 during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred as of the first
day of such period) and (B) the Consolidated EBITDA of any Person or line of
business sold or otherwise disposed of for

 

10

--------------------------------------------------------------------------------


 

consideration greater than $15,000,000 by the Borrower or any Restricted
Subsidiary during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

 

“Consolidated EBITDA Adjustments” shall mean, (a) with respect to any Material
Project commenced by the Borrower or any Restricted Subsidiary, for each
Applicable Period ending prior to the Commercial Operation Date thereof (and
excluding the Applicable Period ending with the fiscal quarter in which such
Commercial Operation Date occurs) a percentage (based on the then current
completion percentage of such Material Project as of the date of determination,
reasonably determined by the Borrower in good faith, and to the extent
engineering, procurement and construction contracts are entered into, by
reference to scheduled completion specified in the engineering, procurement and
construction contracts in connection with such Material Project) of the
Projected Consolidated EBITDA attributable to such Material Project, net of
actual Consolidated EBITDA attributable to or generated by such Material
Project, which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Applicable Period commencing with the fiscal quarter in which the
Commencement Date in respect of such Material Project occurs and for each
Applicable Period thereafter until the Commercial Operation Date of such
Material Project (excluding the Applicable Period ending with the fiscal quarter
in which such Commercial Operation Date occurs); provided that if the actual
Commercial Operation Date does not occur by the Scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for Applicable Periods ending
after the Scheduled Commercial Operation Date to (but excluding) the Applicable
Period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then estimated delay (estimated on the
date of determination), whichever is longer): (i) 90 days or less, 0%;
(ii) longer than 90 days, but not more than 180 days, 25%; (iii) longer than 180
days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75% and (v) longer than 365 days, 100%, (b) in connection with
any Material Project, beginning with the Applicable Period ending with the
fiscal quarter in which the Commercial Operation Date of such Material Project
occurs and for the Applicable Periods ending with the three immediately
succeeding full fiscal quarters, an amount equal to the Projected Amount, which
shall be added to actual Consolidated EBITDA for such fiscal quarters (but net
of any actual Consolidated EBITDA attributable to such Material Project for the
fiscal quarter in which such Commercial Operation Date occurs), (c) in
connection with any Permitted Drop-Down Acquisition, beginning with the
Applicable Period ending with the fiscal quarter in which such Permitted
Drop-Down Acquisition is consummated and for the Applicable Periods ending with
the three immediately succeeding full fiscal quarters, an amount equal to the
Projected Amount in respect of such Permitted Drop-Down Acquisition, which shall
be added to actual Consolidated EBITDA for such fiscal quarters (but net of any
actual Consolidated EBITDA attributable to such Permitted Drop-Down Acquisition
for the fiscal quarter in which such Permitted Drop-Down Acquisition is
consummated or any prior period) and (d) in connection with any Material
Investment, beginning with the Applicable Period ending with the fiscal quarter
in which such Material Investment is made and for the Applicable Periods ending
with the two immediately succeeding full fiscal quarters, an amount equal to
(i) for the Applicable Period ending with the full fiscal quarter in which such
Material Investment is made, the amount of all dividends or distributions
received on account of such Material Investment which are attributable to such
fiscal quarter multiplied by 3, (ii) for the Applicable Period ending with the
full fiscal quarter immediately succeeding the fiscal quarter in which such
Material Investment is made, the amount of all dividends or distributions
received on account of such Material Investment which are attributable to such
fiscal quarter and the preceding fiscal quarter and (iii) for the Applicable
Period ending with the second full fiscal quarter succeeding the fiscal quarter
in which such Material Investment is made, the amount of all dividends or
distributions received on account of such Material Investment which are
attributable to such fiscal quarter and the two preceding fiscal quarters
divided by 3.

 

Notwithstanding the foregoing, no such Consolidated EBITDA Adjustment shall be
allowed unless (a) in the case of any Material Project, at least 20 days (or
such lesser period as is reasonably acceptable to

 

11

--------------------------------------------------------------------------------



 

the Administrative Agent) prior to (x) the date for which a Compliance
Certificate is due for the applicable fiscal quarter for which the Borrower
desires to commence inclusion of such Consolidated EBITDA Adjustment with
respect to a Material Project or (y) any applicable date on which Financial
Covenant Compliance is being tested, the Borrower shall have delivered to the
Administrative Agent notice of such Material Project and the Scheduled
Commercial Operation Date with respect thereto, together with written pro forma
projections of Consolidated EBITDA attributable to such Material Project for the
first full Applicable Period following the Scheduled Commercial Operation Date
with respect to such Material Project and (b) in the case of any Material
Project and, if applicable, any Permitted Drop-Down Acquisition, prior to
(x) the date for which a Compliance Certificate is due (or Financial Covenant
Compliance is being tested), for the initial fiscal quarter for which the
Borrower desires to commence inclusion of such Consolidated EBITDA Adjustment
with respect to a Material Project or a Permitted Drop-Down Acquisition or
(y) any applicable date on which Financial Covenant Compliance is being tested,
the Borrower shall have provided a certificate showing the calculation of such
Projected Consolidated EBITDA together with all assumptions used in such
calculations, and the Administrative Agent shall have approved (such approval
not to be unreasonably withheld) such projections and the Administrative Agent
shall have received (1) in the case of any Permitted Drop-Down Acquisition
(other than a Drop-Down Acquisition of a Port Facility), copies of any
Qualifying Off-Take Contracts with respect thereto certified by a Responsible
Officer of the Borrower and (2) such other information and documentation as the
Administrative Agent may reasonably request with respect to such Material
Project or such Permitted Drop-Down Acquisition, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, net of interest income of the Borrower and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, plus (b) any interest accrued during such period in
respect of Indebtedness of the Borrower or any Restricted Subsidiary that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any Restricted Subsidiary with respect to interest
rate Hedging Agreements.  For purposes of determining the Interest Coverage
Ratio: (x) Consolidated Interest Expense shall not include (i) amortization of
original issue discount to the extent accrued but not paid, (ii) interest that
is capitalized or paid in kind and (iii) the cost of the issuance of
Indebtedness; and (y) Consolidated Interest Expense shall be calculated as if
all Indebtedness incurred or permanently repaid (excluding normal fluctuations
in revolving Indebtedness incurred for working capital purposes) from the first
day of the Applicable Period through and including the date of such
determination shall be deemed to have been incurred or repaid at the beginning
of such period.

 

“Consolidated Net Income” shall mean, as of any date (including any Date of
Determination) for the Applicable Period related thereto, the net income (or
loss) of the Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP; provided, however, that Consolidated Net Income shall
exclude (a) extraordinary, unusual and non-recurring gains, losses, charges or
expenses for such Applicable Period, (b) the net income of any Restricted
Subsidiary that is not a Loan Party during such Applicable Period to the extent
that (i) the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such income is not permitted on such date by
operation of the terms of its Organizational Documents or any agreement,
instrument or law applicable to such Restricted Subsidiary, except that the
Borrower’s equity in any net loss of any such Restricted Subsidiary for such
Applicable Period shall be included in determining Consolidated Net Income and
(ii) such income was not actually distributed by such Restricted Subsidiary
prior to the delivery of the applicable Compliance Certificate for such
Applicable Period (as long as, in the case of a dividend or other distribution
to a Restricted Subsidiary, such Restricted Subsidiary is not precluded from
further distributing such amount to a Loan Party as

 

12

--------------------------------------------------------------------------------



 

described in the foregoing clause (i) of this proviso), (c) any income (or loss)
for such Applicable Period of any Person if such Person is not a Restricted
Subsidiary, except that the aggregate amount of cash actually distributed by
such Person during such Applicable Period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution (as long as, in the case of a
dividend or other distribution to a Restricted Subsidiary, such Restricted
Subsidiary is not precluded from further distributing such amount to a Loan
Party as described in clause (b) of this proviso) shall be included in
Consolidated Net Income; provided that, the Borrower may elect to apply any such
distribution received following the end of a fiscal quarter but prior to the
delivery of the applicable Compliance Certificate to Consolidated Net Income for
the fiscal quarter previously ended to the extent the Borrower determines in
good faith that such Person generated the applicable Consolidated Net Income
during such prior fiscal quarter, (d) non-cash gains and losses attributable to
movement in the mark-to-market valuation of Hedging Agreements pursuant to
Financial Standards Accounting Board (“FASB”) Accounting Standards Codification
(“ASC 815”), (e) the cumulative effect of a change in accounting principles,
(f) any charges or expenses relating to severance, relocation and one-time
compensation charges, (g) gain or loss realized upon the sale or other
disposition of assets (other than sales of inventory), (h) deferred financing
costs written off and premiums paid and deemed income in connection with any
early extinguishment of Indebtedness or any Hedging Agreement, (i) non-cash
charges, expenses or other impacts of purchase or recapitalization accounting,
(j) non-cash impairment charges or asset write-offs, and any amortization of
intangibles, (k) cash charges or costs in connection with the Transactions, any
investment, acquisition of assets, sale or other disposition of assets, issuance
of Equity Interests or Indebtedness, or amendment relating to any Indebtedness
(in each case, whether or not completed), (l) charges, losses and expenses to
the extent actually paid for or reimbursed by a third party during the
Applicable Period or which are reasonably expected to be paid for or reimbursed
during the four fiscal quarters immediately subsequent to such Applicable Period
(with a deduction in the applicable future period for any amount so excluded to
the extent not so reimbursed within the immediately subsequent four-fiscal
quarters), (m) director’s fees and reimbursements of out-of-pocket expenses in
connection with attending board of director meetings or other actions for the
benefit of the Borrower and its Subsidiaries, (n) indemnification obligations
with respect to directors and insurance premiums payable on behalf of directors
and (o) any cancellation of debt income, including any such income arising from
the purchase of any Loans pursuant to Section 9.04(l).

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Restricted Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness incurred
solely by the Borrower (and which may be guaranteed by any Guarantor) in the
form of one or more Classes of loans or commitments under this Agreement, in
each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to refinance,
in whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided, that (i) such Indebtedness is
secured by the Collateral on a pari passu basis with the Liens securing the
other Obligations hereunder and is not secured by any property or assets other
than the Collateral, (ii) such Indebtedness is not guaranteed by any Person
other than the Guarantors, (iii) such Indebtedness is issued, incurred or
otherwise obtained solely to refinance, in whole or part, Refinanced Debt, and
the proceeds thereof shall be substantially contemporaneously applied to prepay
such Refinanced Debt, interest and any premium (if any) thereon, and fees and
expenses incurred in connection with such Credit Agreement Refinancing

 

13

--------------------------------------------------------------------------------



 

Indebtedness, and any Revolving Credit Commitments so refinanced shall be
concurrently terminated, (iv) such Indebtedness (including, if such Indebtedness
includes any Revolving Credit Commitments, the unused portion of such Revolving
Credit Commitments) is in an original aggregate principal amount not greater
than the aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments, the applicable amount thereof), plus accrued and unpaid interest,
any premium, and fees and expenses reasonably incurred in connection therewith,
(v) such Indebtedness has a maturity no earlier, and a weighted average life to
maturity equal to or greater, than the Refinanced Debt, (vi) the terms and
conditions of such Indebtedness (except as otherwise provided above and with
respect to pricing, premiums, fees, rate floors and optional prepayment or
redemption terms) are substantially identical to or (taken as a whole) are no
more favorable to the lenders or holders providing such Indebtedness than the
terms and conditions applicable to the Refinanced Debt (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness) and (vii) such Refinanced Debt
shall be repaid, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments in respect thereof shall
be terminated, on the date such Credit Agreement Refinancing Indebtedness is
incurred.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the revolving credit, swing line, letter of
credit and term loan facilities provided for by this Agreement.

 

“Cure Amount” shall have the meaning assigned to such term in the last paragraph
of Article VII.

 

“Date of Determination” shall mean the last day of any fiscal quarter of the
Borrower, starting with the last day of the first full fiscal quarter of the
Borrower following the Original Closing Date.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Amounts” shall have the meaning assigned to such term in
Section 2.13(i).

 

“Deeply Subordinated Debt” shall mean Subordinated Indebtedness which does not
mature and has no installments of principal or payments of interest or fees in
cash due and payable in respect of such Indebtedness prior to the 91st day
following the Latest Maturity Date then in effect as of the date such
Indebtedness is incurred; provided that, (i) such Subordinated Indebtedness
shall be unsecured, (ii) such Subordinated Indebtedness shall not have the
benefit of any financial maintenance covenant, (iii) the definitive
documentation for such Subordinated Indebtedness shall not contain any other
covenants (excluding interest rate, original issue discount, fees and prepayment
premiums), taken as a whole, that are materially more onerous to the obligors
thereunder than the covenants for the Credit Facilities provided for in this
Agreement, taken as a whole, and (iv) such Subordinated Indebtedness shall not
be subject to any mandatory prepayment or redemption provisions other than
prepayments or redemptions required as a result of a change in control or
non-ordinary course asset sale.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section 2.07.

 

14

--------------------------------------------------------------------------------



 

“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans and Letters of
Credit) within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.

 

“Dispositions” shall mean the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith in an amount (determined by reference to the fair market
value of such property), for any transaction or series of related transactions,
in excess of $5,000,000 in any fiscal year; provided that, for the avoidance of
doubt, in no event shall the issuance of Equity Interests by the Borrower be
deemed a Disposition.  “Dispose” shall have a correlative meaning.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day following the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the 91st day following the Latest Maturity Date then
in effect as of the date on which such Equity Interest is issued; provided,
however, that any Equity Interest of a Person that is issued

 

15

--------------------------------------------------------------------------------



 

with the benefit of provisions requiring a change of control offer to be made
for such Equity Interest in the event of a change of control of such Person will
not be deemed to be Disqualified Stock solely by virtue of such provisions.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“Drax Contract” shall mean the Agreement for the Sale and Purchase of Biomass
CIF Discharge Port, dated as of December 23, 2011, between Drax Power Limited,
as buyer, and Enviva, LP, as seller, as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Drop-Down Acquisition” shall mean any acquisition by the Borrower or any
Restricted Subsidiary of a Facility (or of Equity Interests of any Person owning
a Facility) from Enviva Holdings, LP or its Affiliates (other than the Borrower
or its Wholly Owned Restricted Subsidiaries).  For the avoidance of doubt, no
Material Project shall be considered a Drop-Down Acquisition.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any Person other than a natural Person or (other
than in the case of and in accordance with Section 9.04(k) or (l)) the Borrower
or any of its Affiliates that is (i) a Lender, an Affiliate of any Lender or an
Approved Fund (any two or more related Approved Funds being treated as a single
Eligible Assignee for all purposes hereof) or (ii) a commercial bank, insurance
company, investment or mutual fund or other entity that is (x) an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933, as
amended) and (y) other than in the case of the Borrower or any of its
Affiliates, which extends credit or buys loans in the ordinary course of its
business.

 

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by the Borrower or any Restricted Subsidiary.

 

“Environmental Laws” shall mean any and all Laws relating to pollution, the
preservation and protection of natural resources (including, without limitation,
threatened or endangered species and wetlands) or the environment, or the
generation, use, handling, transportation, storage, treatment, or Release of or
exposure to Hazardous Materials.

 

16

--------------------------------------------------------------------------------



 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) noncompliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” shall mean any permit, license, franchise, certificate,
approval, waiver, variance, consent or other similar authorization required
under any Environmental Law.

 

“Enviva, LP” shall mean Enviva, LP, a Delaware limited partnership.

 

“Enviva Partners, LP Predecessor” shall mean Enviva, LP together with its
subsidiaries.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest. For the avoidance of doubt, no Seller Retained Interest shall
be considered an Equity Interest for any purpose herein.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA and Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation),
(b) the failure of any Plan to meet the minimum funding standard of Section 412
or 430 of the Code or Section 302 or 303 of ERISA, whether or not waived,
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (d) a determination that any Plan is in “at risk” status (as defined
in Section 430 of the Code or Section 303 of ERISA), (e) a determination that
any Multiemployer Plan is in “critical” or “endangered” status under Section 432
of the Code or Section 305 of ERISA, (f) the incurrence by the Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the complete or partial withdrawal of the
Borrower or any Restricted Subsidiaries or their required ERISA Affiliates from
any Plan or Multiemployer Plan, (g) the receipt by the Borrower or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or to appoint a trustee to administer any
Plan, (h) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 436(f) of the Code, (i) the receipt by
the Borrower or any Restricted Subsidiary or any of their required ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any Restricted Subsidiary or any of their required ERISA Affiliates
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, (j) the occurrence
of a “prohibited transaction” (within the meaning of Section 4975 of the Code)
with respect to which the Borrower or any Restricted Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any Restricted Subsidiary could otherwise be
liable, or (k) the imposition of a Lien under

 

17

--------------------------------------------------------------------------------



 

Section 412 or 430(k) of the Code or Section 303(k) or 4068 of ERISA on any
property (or rights to property, whether real or personal) of the Borrower or
any Restricted Subsidiary or any of their required ERISA Affiliates.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Reserve Adjusted Eurodollar Rate.

 

“Eurodollar Rate” shall mean for any Interest Period as to any Eurodollar
Borrowing, (i) the rate per annum determined by the Administrative Agent to be
the offered rate which appears on the page of the Reuters Screen which displays
the London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (the “LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the LIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is less than zero, the Eurodollar
Rate will be deemed to be zero.

 

“Events of Default” shall have the meaning assigned to such term in Article VII.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Subsidiary” shall mean (a) each Immaterial Restricted Subsidiary,
(b) each Unrestricted Subsidiary, (c) each Foreign Subsidiary, (d) each Domestic
Subsidiary that (i) is a FSHCO or (ii) is owned directly or indirectly by a CFC,
(e) each Project Finance Holding Company and (f) each Project Finance
Subsidiary.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal  withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.21(a)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately

 

18

--------------------------------------------------------------------------------



 

before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.20(e), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Commitment” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Existing Loans” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Extended Commitment” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Extended Loan” shall have the meaning assigned to such term in Section 2.26(a).

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Extended Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Extended Term Loan, as set forth in the applicable
Extension Amendment.

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.26(b).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.26(c).

 

“Extension Date” shall have the meaning assigned to such term in
Section 2.26(d).

 

“Extension Election” shall have the meaning assigned to such term in
Section 2.26(b).

 

“Extension Request” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Facility” shall mean a Wood Pellet Production Facility and/or a Port Facility,
as the context shall require.

 

“Farm Credit Act” shall mean the Farm Credit Act of 1971, as amended.

 

“Farm Credit Equities” shall mean, collectively, the Borrower’s stock and
participation certificates in the respective Farm Credit Lenders (or Affiliates
thereof) acquired in connection with the Term Loans from the Farm Credit Lenders
hereunder.

 

“Farm Credit Lender” shall mean a lending institution organized and existing
pursuant to the provisions of the Farm Credit Act and under the regulation of
the Farm Credit Administration.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).

 

19

--------------------------------------------------------------------------------



 

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that if
the Federal Funds Effective Rate for any day is less than zero, the Federal
Funds Effective Rate for such day will be deemed to be zero.

 

“Fee Letter” shall mean the Fee Letter dated December 19, 2014 between the
Borrower and Barclays, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Fees” shall mean the Revolving Credit Commitment Fees, the Administrative Agent
Fees, the L/C Participation Fees and the Issuing Bank Fees.

 

“Financial Covenant Compliance” shall mean, as of any date (including any Date
of Determination), that the Borrower is in compliance with the covenant levels
set forth in the Financial Covenants as of the last day of the most recently
ended fiscal quarter for which financial statements have been (or are required
to have been) delivered pursuant to Section 4.02(i), Section 5.04(a)(i) or
5.04(a)(ii), in each case recalculated to give effect to (i) Total Debt as of
such date and any concurrent incurrence and/or repayment of any Indebtedness
(including any commitments that are being incurred or terminated on such date,
assuming, in the case of incurrence, the borrowing of the entire amount thereof
on such date net of the amount of any commitments being terminated on such
date), (ii) Unrestricted Cash as of such date after giving effect to any event
for which Financial Covenant Compliance is being determined (but not any
increase in Unrestricted Cash attributable to any Indebtedness being so
incurred), (iii) in the case of any calculation under Section 6.04(h), any such
Permitted Acquisition permitted thereunder occurring after the end of the
Applicable Period in respect of such date, in each case, as if such events had
occurred on the first day of the Applicable Period in respect of such
calculations and remained in effect on the last day of the Applicable Period,
(iv) any other Permitted Acquisition permitted hereunder occurring after the end
of the Applicable Period in respect of such date, in each case, as if such
events had occurred on the first day of the Applicable Period in respect of such
calculations and remained in effect on the last day of the Applicable Period and
(v) subject to clause (x)(d) of the definition of Consolidated EBITDA,
Consolidated EBITDA Adjustments on account of (x) any Material Project for which
(A) the Commencement Date occurred after the end of the Applicable Period in
respect of such date or (B) the Commencement Date occurred prior to the end of
the Applicable Period in respect of such date, but the completion percentage has
increased since the end of the Applicable Period in respect of such date and
(y) Permitted Drop-Down Acquisitions consummated after the end of the Applicable
Period in respect of such date, in each case, only to the extent that the
requirements set forth in the second paragraph of the definition of
“Consolidated EBITDA Adjustments” have been met in respect thereof.

 

“Financial Covenants” shall mean each of the covenants set forth in Section 6.10
and Section 6.13.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First-Tier Foreign Subsidiary” shall mean a Foreign Subsidiary that is a direct
Subsidiary of the Borrower or any Domestic Subsidiary (other than an Excluded
Subsidiary).

 

20

--------------------------------------------------------------------------------


 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Lender” shall mean any Lender that is not a “United States person” as
such term is defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fourth Amendment” shall mean the Fourth Amendment to Credit Agreement and
Second Amendment to Guarantee and Collateral Agreement, dated as of October 18,
2018, which amends the Original Credit Agreement.

 

“Fourth Amendment Effective Date” shall mean October 18, 2018.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to each Issuing Bank, such Defaulting Lender’s Pro Rata Percentage of
the L/C Exposure with respect to Letters of Credit issued by such Issuing Bank,
and, with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Percentage of the Swing Line Exposure with respect to Swing Line Loans made by
the Swing Line Lender, other than L/C Exposure or Swing Line Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof.

 

“FSHCO” shall mean any Domestic Subsidiary (including a disregarded entity for
U.S. federal income tax purposes) that owns no material assets (held directly or
through Subsidiaries) other than Equity Interests of one or more CFCs or
Indebtedness of such CFCs.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“General Partner” shall mean Enviva Partners GP, LLC, a Delaware limited
liability company, the sole general partner of the Borrower.

 

“Governmental Authority” shall mean any Federal, state, local or (to the extent
applicable and legally binding) foreign court or governmental department,
authority, instrumentality, regulatory body or other agency.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

21

--------------------------------------------------------------------------------



 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit I, among the Borrower, the
Guarantors party thereto and the Collateral Agent for the benefit of the Secured
Parties.

 

“Guarantor” shall mean the Borrower, each existing and subsequently acquired or
organized direct or indirect Wholly Owned Domestic Subsidiary (other than an
Excluded Subsidiary).

 

“Hazardous Materials” shall mean all hazardous or toxic substances, wastes,
pollutants or other substances defined, listed or regulated as hazardous or
toxic or similar designation under any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” shall mean any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.

 

“Immaterial Restricted Subsidiary” shall mean any Restricted Subsidiary
designated by the Borrower as an Immaterial Restricted Subsidiary if and for so
long as such Immaterial Restricted Subsidiary, together with all other
Immaterial Restricted Subsidiaries so designated as Immaterial Restricted
Subsidiaries, does not have (a) total assets at such time exceeding 5.0% of the
Consolidated Total Assets and (b) total revenues and operating income for the
most recent 12-month period for which financial statements are available
exceeding 5.0% of the total revenues and operating income for the most recent
12-month period of the Borrower and its Restricted Subsidiaries, on a
consolidated basis; provided that any Restricted Subsidiary would not be an
Immaterial Restricted Subsidiary to the extent the above required terms are not
satisfied; provided, further, that the Borrower may designate any Immaterial
Restricted Subsidiary as a Material Restricted Subsidiary in order to cause the
above required terms to be satisfied.

 

“Improvements” shall have the meaning assigned to such term in the Mortgages.

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Incremental Borrowing” shall mean a Borrowing comprised of Incremental Loans.

 

“Incremental Equivalent Debt” shall mean any unsecured Indebtedness issued or
incurred by the Borrower (and which may be guaranteed by any Guarantor) pursuant
to an indenture, loan agreement, credit agreement, note purchase agreement or
otherwise, or any secured Indebtedness consisting of debt securities issued
pursuant to an indenture or note purchase agreement, in each case in lieu of
Indebtedness under this Agreement permitted to be incurred pursuant to
Section 2.25; provided that, (i) on the date of such issuance or incurrence, the
aggregate principal amount of all Incremental Equivalent Debt shall not exceed
the Maximum Incremental Facilities Amount on such date, (ii) on the date of such
issuance or incurrence, such Indebtedness could have been incurred as
Incremental Loan Commitments on such date under Section 2.25, (iii) such
Incremental Equivalent Debt shall not be Guaranteed by any Person that is not a
Loan Party, (iv) such Incremental Equivalent Debt shall not mature and no
installments of principal shall be due and payable on such Incremental
Equivalent Debt prior to the Latest Maturity Date at the time such Incremental
Equivalent Debt is incurred, (v) such Incremental Equivalent Debt shall have no
financial maintenance

 

22

--------------------------------------------------------------------------------



 

covenants, (vi) the definitive documentation for such Incremental Equivalent
Debt shall not include other covenants (excluding interest rate, original issue
discount, fees and prepayment premiums), taken as a whole, that are materially
more onerous to the Borrower and the Guarantors than the covenants for the
Credit Facilities provided for in this Agreement, taken as a whole, (vii) such
Incremental Equivalent Debt shall have no mandatory prepayment or redemption
provisions other than prepayments or redemptions required as a result of a
change in control or non-ordinary course asset sale, (viii) in the case of
Incremental Equivalent Debt that is secured by all or any portion of the
Collateral on a pari passu basis with the Liens securing the Obligations
hereunder (A) such Indebtedness is not secured by any property or assets other
than the Collateral, (B) the security agreements relating to such Indebtedness
are substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent), (C) a representative
validly acting on behalf of the holders of such Indebtedness shall have become
party to a Pari Passu Intercreditor Agreement or, if a Pari Passu Intercreditor
Agreement has previously been entered into, execute a joinder to the then
existing Pari Passu Intercreditor Agreement in substantially the form provided
in the Pari Passu Intercreditor Agreement and (D) if a Junior Lien Intercreditor
Agreement is then in effect, a representative validly acting on behalf of the
holders of such Indebtedness shall execute a joinder to such Junior Lien
Intercreditor Agreement in substantially the form provided in the Junior Lien
Intercreditor Agreement and (ix) in the case of Incremental Equivalent Debt that
is secured by all or a portion of the Collateral on a basis junior to the Liens
securing the Obligations hereunder (A) such Indebtedness is not secured by any
property or assets other than the Collateral, (B) the security agreements
relating to such Indebtedness are substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), and (C) a representative validly acting on behalf of the
holders of such Indebtedness shall have become party to a Junior Lien
Intercreditor Agreement or, if a Junior Lien Intercreditor Agreement has
previously been entered into, execute a joinder to the then existing Junior Lien
Intercreditor Agreement in substantially the form provided in the Junior Lien
Intercreditor Agreement.

 

“Incremental Lender” shall mean an Incremental Revolving Lender or an
Incremental Term Lender, as the context may require.

 

“Incremental Loan Commitments” shall mean the commitment of any Lender,
established pursuant to Section 2.25, to make Incremental Term Loans or
Incremental Revolving Loans to the Borrower, as applicable.

 

“Incremental Loans” shall mean Incremental Term Loans or Incremental Revolving
Loans.

 

“Incremental Revolving Lender” shall mean a Lender with an Incremental Revolving
Loan Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan Assumption Agreement” shall mean an Incremental
Revolving Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrower, the Administrative Agent and one or more
Incremental Revolving Lenders.

 

“Incremental Revolving Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.25, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Loans” shall mean Revolving Loans made by one or more
Lenders to the Borrower pursuant to such Lender’s Incremental Revolving Loan
Commitment in Section 2.01.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

23

--------------------------------------------------------------------------------



 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.25, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c).  Incremental Term Loans may be made in
the form of, to the extent permitted by Section 2.25 and provided for in the
relevant Incremental Term Loan Assumption Agreement, Other Term Loans.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (other than surety, appeal or performance bonds to the
extent that such surety, appeal or performance bonds do not constitute or result
in the incurrence of reimbursement obligations payable by such Person),
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed (such Indebtedness to be valued at
an aggregate outstanding principal amount not to exceed the fair market value of
such property), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all Synthetic Lease
Obligations of such Person, (i) net obligations of such Person under any Hedging
Agreements, valued at the Agreement Value thereof, (j) all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (valued at the greater of its voluntary or involuntary
liquidation preference plus any accrued and unpaid dividends), (k) all
obligations of such Person as an account party in respect of letters of credit
(to the extent such letter of credit does not support any Indebtedness of such
Person which is otherwise recognized under this definition) and (l) all
obligations of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner to the extent such Person is liable for such
Indebtedness pursuant to applicable law or the relevant partnership agreement;
provided, however, that reserves for retention or deductible amount under
insurance programs shall not be considered “Indebtedness” for purposes of this
definition.  Notwithstanding the foregoing, (i) any obligation arising from any
agreement providing for indemnities, guarantees or similar obligations (other
than Guarantees of Indebtedness) incurred by any Person in connection with the
acquisition or disposition of assets and (ii) any Seller Retained Interest,
shall not constitute “Indebtedness” unless and until (x) in the case of clause
(i), such obligation becomes due and payable or certain to be payable or (y) in
the case of clause (ii), such Seller Retained Interest is recognized as debt on
the balance sheet of such Person in accordance with GAAP.

 

24

--------------------------------------------------------------------------------



 

“Indemnified Taxes” shall mean Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Interest Coverage Ratio” shall mean, for any Applicable Period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that the Interest Coverage Ratio shall be calculated to
give effect to the adjustments set forth in clauses (i), (iv) and (v) of the
definition of “Financial Covenant Compliance”.

 

“Interest Election Notice” shall mean an Interest Election Notice, delivered by
the Borrower pursuant to Section 2.10, substantially in the form of Exhibit E.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and (c) with respect to
any Swing Line Loan, the last Business Day of each March, June, September and
December.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (and if
available to all Lenders holding such Borrowings twelve months thereafter), as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the maturity date of such Loan.  Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” shall mean, in relation to the LIBO Rate for a given Loan,
the rate which results from interpolating on a linear basis between:

 

(a)           the applicable LIBO Rate for the longest period (for which that
LIBO Rate is available) which is less than the Interest Period of that Loan; and

 

(b)           the applicable LIBO Rate for the shortest period (for which that
LIBO Rate is available) which exceeds the Interest Period of that Loan,

 

25

--------------------------------------------------------------------------------



 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

“Investment” with respect to any Person shall mean: (i) any acquisition of
Equity Interests, bonds, notes, debentures, partnership, joint venture or other
ownership interests or other securities of another Person; (ii) any advance,
loan or other extension of credit to or assumption of debt of another Person;
and (iii) any acquisition of any division or business unit of, or substantially
all of the assets of, another Person.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean, as the context may require, (a) each bank or
financial institution listed on Schedule 2.02, acting through any of its
respective Affiliates or branches, in its capacity as the issuer of Letters of
Credit hereunder and (b) any other Lender that may become an Issuing Bank
pursuant to Section 2.24(i) or 2.24(k), with respect to Letters of Credit issued
by such Lender.  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates or branches of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Junior Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit O.

 

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.24.  The aggregate amount of the L/C Commitment
shall not exceed the lesser of (x) $50,000,000 and (y) the Revolving Credit
Commitments. As of the Fourth Amendment Effective Date, the L/C Commitment of
Barclays is $12,500,000.

 

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit issued by such Issuing Bank.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

 

“L/C Extension Notice” shall mean an L/C Extension Notice delivered by the
Borrower pursuant to Section 2.24 and substantially in the form of Exhibit F.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date or expiration date applicable to any Loan or Commitment hereunder
at such time, including the latest maturity or expiration date of any Loans as
extended, replaced or refinanced in accordance with this Agreement from time to
time.

 

“Law” shall mean any federal, state, regional or local constitution, statute,
code, law (including common law), rule or regulation, or any judgment, permit,
order, ordinance, writ, injunction or decree of, any Governmental Authority.

 

26

--------------------------------------------------------------------------------



 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or Affiliated Lender Assignment and Acceptance, as applicable),
(b) any Person that has become a party hereto pursuant to an Assignment and
Acceptance or Affiliated Lender Assignment and Acceptance, as applicable,
(c) the Swing Line Lender, (d) each Additional Incremental Lender, (e) each
Additional Refinancing Lender and (f) each Extending Lender.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.24.

 

“LIBO Rate” shall have the meaning assigned to such term in the definition of
“Eurodollar Rate.”

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Term Loan Assumption Agreement, each Incremental
Revolving Loan Assumption Agreement, each Extension Amendment, each Refinancing
Amendment, the Notes, if any, executed and delivered pursuant to
Section 2.04(e), the Fee Letter and any other document from time to time
executed in connection with the foregoing that is designated as a “Loan
Document”.

 

“Loan Parties” shall mean the Borrower and each other Person that is a
Guarantor.

 

“Loans” shall mean the Revolving Loans, the Swing Line Loans, the Term Loans,
the Incremental Loans, the Extended Loans, the Refinancing Revolving Loans and
the Refinancing Term Loans.

 

“LP Agreement” shall mean the First Amended and Restated Agreement of Limited
Partnership of the Borrower, dated as of May 4, 2015, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time to the extent an Event of Default under paragraph (n) of
Article VII has not occurred as a result of such amendment, restatement,
amendment and restatement, supplement or other modification.

 

“Lynemouth Contract” shall mean the CIF Contract for the Purchase of Wood Pellet
Biomass, dated as of May 31, 2016, between Lynemouth Power Limited, as buyer,
and Enviva, LP, as seller, as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Management Services Agreement” shall mean the Management Services Agreement,
dated as of April 9, 2015, entered into by and among the Borrower and certain
Affiliates of the Borrower and Enviva Management Company, LLC, as the provider
of services, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or the Restricted
Subsidiaries, taken as a whole, to perform any of their material obligations
under the Loan Documents to

 

27

--------------------------------------------------------------------------------



 

which they are parties or (c) a material impairment of the rights and remedies
of or benefits available to the Lenders or the Administrative Agent or
Collateral Agent under any Loan Document.

 

“Material Contracts” shall mean (i) the Drax Contract, (ii) the MGT Contract and
(iii) the Lynemouth Contract.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower or any Restricted Subsidiary in an aggregate
principal amount exceeding the Materiality Threshold.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at
any time shall be the Agreement Value of such Hedging Agreement at such time.

 

“Material Investment” shall mean any Investment, or series of related
Investments, by the Borrower or a Restricted Subsidiary of at least $50,000,000
in a Person that is not a Restricted Subsidiary for the purpose of developing or
acquiring an interest in a Facility.

 

“Material Leased Real Property” shall mean each of the leased Real Properties of
the Loan Parties specified on Schedule 3.20(b) and on any date of determination,
any leased Wood Pellet Production Facility or Port Facility and any other Real
Property, or group of related tracts of Real Property, leased (whether in a
single transaction or in a series of transactions) by any Loan Party, in each
case where the fair market value of such lease (including the fair market value
of improvements owned by such Person and located thereon) on such date of
determination exceeds $10,000,000.

 

“Material Non-Public Information” shall mean material non-public information
with respect to the Borrower, its Subsidiaries or any of their securities.

 

“Material Owned Real Property” shall mean each of the owned Real Properties of
the Loan Parties specified on Schedule 3.20(a) and on any date of determination,
any owned Wood Pellet Production Facility or Port Facility and any other Real
Property, or group of related tracts of Real Property, acquired (whether
acquired in a single transaction or in a series of transactions) or owned in fee
by any Loan Party, in each case having a fair market value (including the fair
market value of improvements owned or leased by such Person and located thereon)
on such date of determination exceeding $10,000,000.

 

“Material Projects” shall mean, collectively, any capital project of the
Borrower or any of its Restricted Subsidiaries the aggregate cost of which
(inclusive of capital costs expended prior to the acquisition, construction or
expansion thereof) is reasonably expected by the Borrower to exceed, or exceeds,
$3,000,000.  For the avoidance of doubt, no Drop-Down Acquisition shall be
considered a Material Project.

 

“Material Restricted Subsidiary” shall mean any Restricted Subsidiary other than
any Immaterial Restricted Subsidiary.

 

“Material Subsequent Facility Payments” shall mean any payment (other than
earn-out payments) by the Borrower or a Restricted Subsidiary of at least
$50,000,000 to the seller of any Wood Pellet Production Facility or Port
Facility previously acquired by the Borrower or any Restricted Subsidiary that
is triggered by an event occurring subsequent to the acquisition of such Wood
Pellet Production Facility or Port Facility that is reasonably expected to
result in increased Consolidated EBITDA attributable to such Wood Pellet
Production Facility or Port Facility within one year of such payment, as
certified to the Administrative Agent by a Financial Officer of the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld).

 

28

--------------------------------------------------------------------------------



 

“Material Transaction Period” shall mean a period from and after the occurrence
of a Qualifying Material Transaction to and including the last day of the second
full fiscal quarter following the fiscal quarter in which such Qualifying
Material Transaction occurred.

 

“Materiality Threshold” shall mean $35,000,000.

 

“Maximum Incremental Facilities Amount” shall mean, as of any date, the sum of
the following:

 

(a)           (x) $25,000,000 minus (y) the aggregate principal amount of all
Incremental Loan Commitments outstanding as of such date and (without
duplication) Incremental Loans and/or Incremental Equivalent Debt incurred or
issued on or prior to such date pursuant to clause (a)(x) of this definition,
plus

 

(b)           (x) the amount of any voluntary prepayments of the Loans (in the
case of any prepayment of Revolving Loans, to the extent accompanied by a
permanent reduction in the relevant commitment) (it being understood that any
such voluntary prepayment financed with the proceeds of incurrences of
Indebtedness shall not be included in the calculation of the amount under this
clause (b)) made on or prior to such date minus (y) the aggregate principal
amount of all Incremental Loan Commitments outstanding as of such date and
(without duplication) Incremental Loans and/or Incremental Equivalent Debt
incurred or issued on or prior to such date pursuant to clause (b)(x) of this
definition, plus

 

(c)           the Ratio Based Incremental Amount as of such date.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“MGT Contract” shall mean the Biomass Supply Agreement, dated as of January 22,
2016, between Enviva Wilmington Holdings, LLC, as purchaser, and the Borrower,
as seller, as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms hereof and thereof (which
Agreement is, for the avoidance of doubt, in relation to those certain volumes
contracted to be sold by Enviva Wilmington Holdings, LLC to MGT Teesside
Limited).

 

“Minimum Collateral Amount” shall mean, at any time, cash collateral consisting
of cash or deposit account balances in an amount equal to 102% of the Fronting
Exposure of any Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Modification Requirements” shall mean each of the conditions precedent
to the incurrence of additional Indebtedness pursuant to Section 2.25 set forth
on Schedule 1.01(b).

 

“Mortgage Policies” shall have the meaning assigned to such term in
Section 4.02(e).

 

“Mortgaged Properties” shall mean, as of the Fourth Amendment Effective Date,
the owned Real Properties of the Loan Parties specified on Schedule 1.01(a), and
shall include each other parcel of Real Property and improvements thereto with
respect to which a Mortgage is or is required to be granted pursuant to
Section 5.13 or Section 5.15, in each case filed or to be filed in the office
specified in Schedule 1.01(a) or Schedule 5.15, as applicable, or as otherwise
required by Section 5.13.

 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 4.02(e)(i), Section 5.13 or Section 5.15 each
substantially in the form of Exhibit M (with such changes as are required to
account for local law matters) or such other form as the Collateral Agent shall
reasonably agree.

 

29

--------------------------------------------------------------------------------



 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the Borrower, any Restricted Subsidiary
or their respective ERISA Affiliates is a participating employer.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable by the Borrower or the applicable Restricted Subsidiary in
connection with such sale), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Asset Sale (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), (iii) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness (other than
Indebtedness under the Loan Documents and Permitted Pari Passu Refinancing Debt
or Incremental Equivalent Debt that is secured by all or a portion of the
Collateral) for borrowed money which is secured by the asset sold in such Asset
Sale and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset and other than any Loans
hereunder); provided, however, that, if (x) the Borrower shall deliver a
certificate of a Responsible Officer to the Administrative Agent not later than
the fifth Business Day following the receipt by the Borrower or any Restricted
Subsidiary of such cash proceeds setting forth the Borrower’s intent to reinvest
(or to cause its Restricted Subsidiaries to reinvest) such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
or any Restricted Subsidiary (or 100% of the Equity Interests of any entity that
shall become a Restricted Subsidiary hereunder that owns such productive assets)
within 360 days of receipt of such proceeds and in each case such proceeds are
used for such reinvestment within such 360 day period (or, if committed to be so
used within such period, are so reinvested within a further 180 days thereafter)
and (y) no Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such period, at which time such proceeds shall
be deemed to be Net Cash Proceeds; (b) with respect to any issuance or
incurrence of Indebtedness, the cash proceeds thereof, net of all Taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith; and (c) with respect to any Casualty Event Receipt, the net cash
proceeds thereof (determined in accordance with the definition of “Casualty
Event Receipt”) received by or paid to or for the account of the Borrower or any
Restricted Subsidiary.

 

“Non-Defaulting Lender” shall mean any Lender other than a Defaulting Lender.

 

“Non-Extending Lender” shall have the meaning assigned to such term in
Section 2.26(e).

 

“NPL” shall mean the National Priorities List under CERCLA.

 

“Note” shall mean a Revolving Loan Note or a Term Loan Note, as the context may
require.

 

“Obligations” shall mean all “Secured Obligations” or “Obligations” as defined
in the Guarantee and Collateral Agreement and the other Security Documents.

 

“OFAC” shall have the meaning assigned to such term in Section 3.23(b)(v).

 

“Offer Process” shall have the meaning assigned to such term in
Section 9.04(l)(ii).

 

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect

 

30

--------------------------------------------------------------------------------


 

to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Original Closing Date” shall mean the date on which the conditions precedent
set forth in Section 4.02 shall have been satisfied or waived, which date is
April 9, 2015. References in any Loan Document to “Closing Date” shall, from and
after the Fourth Amendment Effective Date, refer to the Original Closing Date.

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Original Revolving Credit Maturity Date” shall have the meaning assigned to
such term in the definition of “Revolving Credit Maturity Date.”

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(b).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court, intangible,
recording, filing, documentary or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, performance,
registration or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.21(a)).

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Pari Passu Intercreditor Agreement” shall mean the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit P.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(f).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit L.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

 

31

--------------------------------------------------------------------------------



 

“Permitted Business” shall mean the business conducted (or proposed to be
conducted) by the Borrower and the Restricted Subsidiaries as of the date of
this Agreement, and all business that is reasonably similar or ancillary thereto
and reasonable extensions thereof.

 

“Permitted Drop-Down Acquisition” shall have the meaning assigned to such term
in Section 6.04(j).

 

“Permitted Encumbrances” shall mean those Liens permitted by Section 6.02.

 

“Permitted Equity Liens” shall have the meaning assigned to such term in
Section 3.07(a).

 

“Permitted Investments” shall mean:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within twelve months from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within twelve months from
the date of acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within twelve months from the date of acquisition thereof
issued or guaranteed by or placed with, and demand, savings and money market
deposit accounts issued or offered by, the Administrative Agent or any Affiliate
of the Administrative Agent, any Arranger or any Affiliate of any Arranger or
any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000 and that issues (or
the parent of which issues) commercial paper rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or “A-2” (or the then equivalent grade) by
S&P;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above; and

 

(e)           investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, at least 95% of
whose assets are invested in investments of the type described in clauses
(a) through (d) above.

 

“Permitted Junior Refinancing Debt” shall mean secured Indebtedness incurred
solely by the Borrower (and which may be guaranteed by any Guarantor) in the
form of one or more series of second lien secured notes or loans; provided, that
(i) such Indebtedness is secured by all or less than all of the Collateral on a
basis junior to the Liens securing the Obligations hereunder and the obligations
in respect of any Permitted Pari Passu Refinancing Debt and is not secured by
any property or assets other than the Collateral, (ii) such Indebtedness is not
guaranteed by any Person other than the Guarantors, (iii) such Indebtedness is
issued, incurred or otherwise obtained solely to refinance, in whole or part,
Refinanced Debt, and the proceeds thereof shall be substantially
contemporaneously applied to prepay such Refinanced Debt, interest and any
premium (if any) thereon, and fees and expenses incurred in connection with such
Permitted Junior Refinancing Debt, and any Revolving Credit Commitments so
refinanced shall be concurrently terminated; (iv) such Indebtedness (including,
if such Indebtedness includes any Revolving Credit Commitments, the unused
portion of such Revolving Credit Commitments) is in an original

 

32

--------------------------------------------------------------------------------



 

aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or
in part, of unused Revolving Credit Commitments, the applicable amount thereof),
plus accrued and unpaid interest, any premium, and fees and expenses reasonably
incurred in connection therewith, (v) such Indebtedness does not mature or have
scheduled amortization or payments of principal (other than, in any case,
amortization at a rate of no more than 1% per annum) prior to the date that is
the Latest Maturity Date at the time such Indebtedness is incurred, (vi) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), and (vii) a representative validly acting on behalf
of the holders of such Indebtedness shall have become party to a Junior Lien
Intercreditor Agreement or, if a Junior Lien Intercreditor Agreement has
previously been entered into, execute a joinder to the then existing Junior Lien
Intercreditor Agreement in substantially the form provided in the Junior Lien
Intercreditor Agreement.

 

“Permitted Pari Passu Refinancing Debt” shall mean any secured Indebtedness
incurred solely by the Borrower (and which may be guaranteed by any Guarantor)
in the form of one or more series of senior secured notes or loans; provided,
that (i) such Indebtedness is secured by all or less than all of the Collateral
on a pari passu basis with the Liens securing the Obligations hereunder and is
not secured by any property or assets other than the Collateral, (ii) such
Indebtedness is not guaranteed by any Person other than the Guarantors,
(iii) such Indebtedness is issued, incurred or otherwise obtained solely to
refinance, in whole or part, Refinanced Debt, and the proceeds thereof shall be
substantially contemporaneously applied to prepay such Refinanced Debt, interest
and any premium (if any) thereon, and fees and expenses incurred in connection
with such Permitted Pari Passu Refinancing Debt, and any Revolving Credit
Commitments so refinanced shall be concurrently terminated, (iv) such
Indebtedness (including, if such Indebtedness includes any Revolving Credit
Commitments, the unused portion of such Revolving Credit Commitments) is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (and, in the case of Refinanced Debt consisting,
in whole or in part, of unused Revolving Credit Commitments, the applicable
amount thereof), plus accrued and unpaid interest, any premium, and fees and
expenses reasonably incurred in connection therewith, (v) such Indebtedness does
not mature or have scheduled amortization or payments of principal (other than,
in any case, amortization at a rate of no more than 1% per annum) prior to the
date that is the Latest Maturity Date at the time such Indebtedness is incurred,
(vi) the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (vii) a representative validly acting
on behalf of the holders of such Indebtedness shall have become party to a Pari
Passu Intercreditor Agreement or, if a Pari Passu Intercreditor Agreement has
previously been entered into, execute a joinder to the then existing Pari Passu
Intercreditor Agreement in substantially the form provided in the Pari Passu
Intercreditor Agreement and (viii) if applicable, a representative validly
acting on behalf of the holders of such Indebtedness shall have become party to
a Junior Lien Intercreditor Agreement or, if a Junior Lien Intercreditor
Agreement has previously been entered into, execute a joinder to the then
existing Junior Lien Intercreditor Agreement in substantially the form provided
in the Junior Lien Intercreditor Agreement.

 

“Permitted Priority Encumbrances” shall mean, with respect to Real Property,
those Liens permitted by paragraphs (a), (b), (c), (d), (e), (g), (h), (i), (j),
(k), (p) and (w) of Section 6.02.

 

“Permitted Refinancing Debt” shall mean any modification, refinancing,
refunding, renewal or extension of any Indebtedness; provided, that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) such modification, refinancing,
refunding, renewal

 

33

--------------------------------------------------------------------------------



 

or extension (A) has a final maturity date the same as or later than the final
maturity date of the Indebtedness so modified, refinanced, refunded, renewed or
extended and (B) has a weighted average life to maturity the same as or greater
than the weighted average life to maturity of the Indebtedness so modified,
refinanced, refunded, renewed or extended; (iii) at the time thereof, no Default
or Event of Default shall have occurred and be continuing; (iv) to the extent
such Indebtedness being modified, refinanced, refunded, renewed or extended is
unsecured and/or subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is unsecured and/or
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended; (v) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is secured, such modification, refinancing,
refunding, renewal or extension is secured by no more collateral than the
Indebtedness being modified, refinanced, refunded, renewed or extended; and
(vi) the obligors in respect of such Indebtedness being modified, refinanced,
refunded, renewed or extended remain the same (or constitute a subset thereof).

 

“Permitted Unsecured Debt” shall mean Indebtedness that is unsecured (or secured
solely by liens permitted by Section 6.02(y)) incurred solely by the Borrower
(and which may be guaranteed by any Guarantor); provided, that (i) the Borrower
shall be in Financial Covenant Compliance before and after giving effect to the
incurrence of such Indebtedness, (ii) such unsecured Indebtedness shall not be
guaranteed by any Person that is not a Guarantor hereunder, (iii) such
Indebtedness shall not mature and no installments of principal (other than, in
any case, amortization at a rate of no more than 1% per annum) shall be due and
payable on such Indebtedness prior to the Latest Maturity Date at the time such
Indebtedness is incurred (except to the extent the proceeds of such Indebtedness
are subject to an escrow or similar arrangement for the benefit of the holders
of such Indebtedness as described in Section 6.02(y) and such proceeds are
released to such holders in accordance with the terms thereof), (iv) such
Indebtedness shall have no financial maintenance covenants that are more onerous
to the Borrower and the Guarantors than the financial maintenance covenants for
the Credit Facilities provided for in this Agreement, (v) the definitive
documentation for such Indebtedness shall not include other covenants,
(excluding interest rate, original issue discounts, fees and prepayment
premiums) taken as a whole, that are materially more onerous to the Borrower and
the Guarantors than the covenants for the Credit Facilities provided for in this
Agreement, taken as a whole (it being agreed that customary “high yield” style
covenants for a company of this type shall not be considered materially more
onerous to the Borrower and the Guarantors than the covenants for the Credit
Facilities provided for in this Agreement, taken as a whole), and (vi) such
Indebtedness shall have no mandatory prepayment or redemption provisions other
than prepayments or redemptions (A) required as a result of a change in control
or non-ordinary course asset sale or (B) from the proceeds of such Indebtedness
that were subject to an escrow or similar arrangement for the benefit of the
holders of such Indebtedness as described in Section 6.02(y) (it being
understood that accrued interest and fees may be paid in connection with the
mandatory prepayment or redemption of such Indebtedness).

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred solely by the Borrower (and which may be guaranteed by any Guarantor)
in the form of one or more series of senior or subordinated unsecured notes or
loans; provided that (i) such Indebtedness is issued, incurred or otherwise
obtained solely to refinance, in whole or part, Refinanced Debt, and the
proceeds thereof shall be substantially contemporaneously applied to prepay such
Refinanced Debt, interest and any premium (if any) thereon, and fees and
expenses incurred in connection with such Permitted Unsecured Refinancing Debt,
and any Revolving Credit Commitments so refinanced shall be concurrently
terminated, (ii) such Indebtedness (including, if such Indebtedness includes any
Revolving Credit Commitments, the unused portion of such Revolving Credit
Commitments) is in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments, the applicable amount thereof), plus accrued and unpaid interest,
any premium, and fees and expenses reasonably incurred in connection therewith,
(iii)

 

34

--------------------------------------------------------------------------------



 

such Indebtedness does not mature or have scheduled amortization or payments of
principal (other than, in any case, amortization at a rate of no more than 1%
per annum) prior to the date that is the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) such Indebtedness is not secured by any Lien on
any property or assets of the Borrower or any Restricted Subsidiary and (v) such
Indebtedness is not guaranteed by any Person other than the Guarantors.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Sections 412 and 430 of
the Code or Section 302 of ERISA, and in respect of which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Sections 4062
or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Port Facility” shall mean a marine terminal, and all related docks, piers,
buildings and other structures, facilities, paved roads, storage areas,
equipment (including, without limitation, automated cargo handling systems,
stationary stackers, water spray systems, hatch covers, gangways, scales,
cranes, conveyors, hoppers and other devices used for loading and unloading
vehicles) and parts, including all structures or improvements erected on any
real property on which a Port Facility is located, all alterations thereto or
replacements thereof, all fixtures, attachments, appliances, equipment,
machinery and other articles attached thereto or used in connection therewith
and all equipment or parts which may from time to time be incorporated or
installed in or attached thereto, all contracts and agreements for the purchase
or sale of commodities or other personal property related thereto, all real or
personal property owned or leased related thereto, and all other real and
tangible and intangible personal property leased or owned and placed upon or
used in connection with the receipt, storage, and loading of Wood Pellets upon
any such real property.

 

“Prepayment Notice” shall mean a Prepayment Notice delivered by the Borrower
pursuant to Section 2.12 and substantially in the form of Exhibit G.

 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent).

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment.  In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments.

 

“Project Finance Holding Company” shall mean any Subsidiary that (i) has no
material liabilities and owns no material assets other than Equity Interests of
one or more Project Finance Subsidiaries and (ii) all of the Equity Interests of
which have been pledged by a Loan Party to the Collateral Agent; provided that
no Project Finance Holding Company shall, directly or indirectly, own Equity
Interests of Project Finance Subsidiaries that, collectively, own material
assets reasonably relating to more than one Facility or series of related
Facilities referred to in clause (i)(x) of the definition of “Project Finance
Subsidiary”.

 

35

--------------------------------------------------------------------------------



 

“Project Finance Indebtedness” shall mean any Indebtedness incurred by any
Project Finance Subsidiary to finance the acquisition, improvement, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or incurred in connection
with the foregoing for, any Facility (and any Indebtedness incurred to refinance
the same), which Indebtedness does not provide for recourse against the Borrower
or any Restricted Subsidiary (other than any Project Finance Subsidiary) or any
property or asset (other than Equity Interests of such Project Finance
Subsidiary) of the Borrower or any Restricted Subsidiary (other than any Project
Finance Subsidiary).

 

“Project Finance Subsidiary” shall mean any Subsidiary of the Borrower (other
than a Loan Party) that (i)(x) is an obligor under any Project Finance
Indebtedness incurred to finance the acquisition, improvement, design,
engineering, construction, development, completion, maintenance and operation
of, or otherwise pay the costs and expenses relating to or incurred in
connection with the foregoing for, any Facility, provided that substantially all
of the assets of such Person are comprised of such Facility and assets relating
thereto and (y) is a direct Wholly Owned Subsidiary of either (A) a Project
Finance Subsidiary pursuant to the following clause (ii) or (B) a Project
Finance Holding Company or (ii)(x) is a direct Wholly Owned Subsidiary of either
(A) another Project Finance Subsidiary or (B) a Project Finance Holding Company
and (y) either (A) has no material liabilities and owns no material assets other
than Equity Interests of one or more Project Finance Subsidiaries or (B) has no
material liabilities and owns no material assets other than those reasonably
relating to a Facility referred to in clause (i)(x) above.

 

“Projected Amount” shall mean, as of any date of determination, the sum of the
Quarterly Projected Amounts with respect to a Material Project or Permitted
Drop-Down Acquisition, as applicable, in respect of only the fiscal quarters for
which financial statements have not yet been (and are not yet required to be)
delivered pursuant to Sections 4.02(i), 5.04(i) or 5.04(ii); provided that, for
the avoidance of doubt, for any determination of whether a Default has occurred
for failure to comply with the Financial Covenants, “Projected Amount” shall not
include Quarterly Projected Amounts on account of periods ending on or prior to
the relevant Date of Determination.

 

“Projected Consolidated EBITDA” shall mean, (a) in respect of any Material
Project, the projected Consolidated EBITDA attributable to such Material Project
for each fiscal quarter of the four fiscal quarter period beginning with the
first full fiscal quarter following the fiscal quarter in which the Commercial
Operation Date in respect thereof occurs, such amount to be determined by the
Borrower in good faith and approved by the Administrative Agent (such approval
not to be unreasonably withheld) based upon projected revenues that are
reasonably likely on the basis of sound financial planning practice and Prudent
Industry Practices, the creditworthiness and applicable projected volumes of the
prospective customers, capital and other costs, operating, shipping and
administrative expenses, the Scheduled Commercial Operation Date, commodity
price assumptions, the class and amount of Equity Interests of such Material
Project owned, directly or indirectly, by the Borrower and other factors
reasonably deemed appropriate by the Borrower in good faith and as approved by
the Administrative Agent (such approval not to be unreasonably withheld); and
(b) in respect of any Permitted Drop-Down Acquisition, the projected
Consolidated EBITDA attributable to such Permitted Drop-Down Acquisition for
each fiscal quarter of the four fiscal quarter period beginning with the first
full fiscal quarter following the fiscal quarter in which such Permitted
Drop-Down Acquisition is consummated, such amount to be determined by the
Borrower in good faith and approved by the Administrative Agent (such approval
not to be unreasonably withheld) based upon capital and other costs, operating,
shipping and administrative expenses, commodity price assumptions, ramp-up
production assumptions, the class and amount of Equity Interests of such
Permitted Drop-Down Acquisition owned, directly or indirectly, by the Borrower
and other factors reasonably deemed appropriate by the Borrower in good faith
and as approved by the Administrative Agent (such approval not to be
unreasonably withheld).

 

36

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, in connection with the calculation of any
Consolidated EBITDA Adjustment on any date of determination in respect of any
Material Project or any Permitted Drop-Down Acquisition, Projected Consolidated
EBITDA for such Material Project or Permitted Drop-Down Acquisition shall be
deemed to be zero unless the Borrower certifies to the Administrative Agent in
good faith in the Compliance Certificate delivered pursuant to
Section 5.04(a)(iii) in connection with such date of determination that no event
or condition has occurred or exists that could reasonably be expected to result
in any materially adverse change to the Projected Consolidated EBITDA relating
to such Material Project or Permitted Drop-Down Acquisition (including, without
limitation, any materially adverse changes to the creditworthiness and
applicable projected volumes of the prospective customers), or, if the Borrower
is unable to make such certification or determines that the Projected
Consolidated EBITDA has increased, the Borrower provides the Administrative
Agent with written and revised pro forma projections of the Projected
Consolidated EBITDA attributable to such Material Project or Permitted Drop-Down
Acquisition recalculated by the Borrower in good faith and taking into account
any such event or condition, which revised projections shall then be used to
determine the Projected Consolidated EBITDA as set forth in the first paragraph
of this definition in respect of such Material Project or Permitted Drop-Down
Acquisition if approved by the Administrative Agent (such approval not to be
unreasonably withheld).

 

“Projected Contracted Capacity” shall mean, for any period, the fraction
(expressed as a percentage) arrived at by dividing (i) the aggregate projected
production capacity of all Applicable Wood Pellet Production Facilities that is
contracted to be sold pursuant to Qualifying Off-Take Contracts during such
period by (ii) the aggregate projected production capacity of all Applicable
Wood Pellet Production Facilities for such period, in each case, as such
projections are reasonably determined by the Borrower in good faith and approved
by the Administrative Agent (such approval not to be unreasonably withheld).

 

“Projections” shall mean the projections of the Borrower and its Restricted
Subsidiaries included in the financial model provided to the Administrative
Agent on September 28, 2018.

 

“Prudent Industry Practices” shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the Wood Pellet production
industry for Wood Pellet Production Facilities and Port Facilities that are
similar to the Facilities in the United States during the relevant time period,
or any of the practices, methods and acts which, in the exercise of reasonable
judgment in light of the facts known at the time the decision was made, could
have been expected to accomplish the desired result at a reasonable cost
consistent with good business practices, sound engineering practices,
reliability, safety and expedition.  For the avoidance of doubt, “Prudent
Industry Practices” is not intended to be limited to the optimum practice,
method or act to the exclusion of all others, but rather to be acceptable
principles, methods and acts generally accepted in the United States, having due
regard for, among other things, the preservation of manufacturers’ warranties
and operating instructions, the requirements or guidance of Governmental
Authorities, applicable laws, applicable operating guidelines and rules and the
requirements of insurers.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Qualified Counterparty” shall mean, with respect to any Hedging Agreement, any
counterparty thereto that at the time such Hedging Agreement was entered into
was a Lender, an Agent or an Arranger, or an Affiliate of any of the foregoing.

 

“Qualifying Material Transaction” shall mean (w) any Permitted Acquisition or
Permitted Drop-Down Acquisition (other than a Permitted Acquisition or Permitted
Drop-Down Acquisition of a Port

 

37

--------------------------------------------------------------------------------



 

Facility) with Acquisition Consideration of at least $75,000,000,
(x) $50,000,000 with respect to any Permitted Acquisition or Permitted Drop-Down
Acquisition of a Port Facility, (y) any Material Subsequent Facility Payment and
(z) any Material Project the aggregate cost of which (inclusive of capital costs
expended prior to the acquisition, construction or expansion thereof) exceeds
$50,000,000 reaching its Commercial Operations Date.

 

“Qualifying Off-Take Contract” shall mean a binding and enforceable contract for
the sale of Wood Pellets from Wood Pellet Production Facilities of the Borrower
or any Restricted Subsidiary that (i) has been entered into between the Borrower
or any Restricted Subsidiary and a Qualifying Off-Take Counterparty, (ii) is
consistent with Prudent Industry Practices and (iii) provides for fixed-rate
unit pricing, index-based unit pricing or such other pricing terms that are
acceptable to the Administrative Agent.

 

“Qualifying Off-Take Counterparty” shall mean (a) each Person identified by the
Borrower to the Administrative Agent in writing and posted to the Lenders on the
Fourth Amendment Effective Date (each, a “Qualifying Person”) and (b) any Person
that either has a public corporate credit rating and corporate family rating no
lower than BBB- from S&P and Baa3 from Moody’s or has provided credit support
acceptable to the Borrower in good faith in favor of the Borrower or the
applicable Restricted Subsidiary in connection with any off-take contract
entered into with such Person, which credit support shall be comprised of either
(x) a guarantee from (i) an Affiliate of such Person that has a public corporate
credit rating and corporate family rating of no lower than BBB- from S&P and
Baa3 from Moody’s or (ii) a Qualifying Person or (y) one or more surety or
performance bonds or a letter or letters of credit from any domestic office of
any financial institution or commercial bank that has a public corporate credit
rating and corporate family rating of no lower than BBB+ from S&P and Baa1 from
Moody’s.

 

“Quarterly Projected Amount” shall mean, as the context requires, the Projected
Consolidated EBITDA attributable to a Material Project or a Permitted Drop-Down
Acquisition for each fiscal quarter of the four fiscal quarter period beginning
with the first full fiscal quarter following the fiscal quarter in which the
Commercial Operation Date of such Material Project occurs or the first full
fiscal quarter following the fiscal quarter in which such Permitted Drop-Down
Acquisition is consummated, as applicable.

 

“Rate” shall have the meaning assigned to such term in the definition of “Type.”

 

“Ratio Based Incremental Amount” shall mean, as of any date of determination, an
amount which, after giving effect to the borrowings of any Incremental Loans
and/or Incremental Equivalent Debt (and treating all Incremental Revolving Loan
Commitments or any revolving credit commitments in respect of any Incremental
Equivalent Debt as if fully drawn) and any other Indebtedness on the effective
date thereof on a pro forma basis, will not cause the Total First Lien Leverage
Ratio to exceed 3.00 to 1.00; provided that, if the proceeds of any Incremental
Term Loan Commitments are being used to finance a Permitted Acquisition or
Permitted Drop-Down Acquisition, the date of determination for purposes of this
definition shall be deemed to be the date on which the definitive agreements for
such Permitted Acquisition or Permitted Drop-Down Acquisition are entered into.

 

“Real Property” shall mean collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary in and to any and all parcels of real
property owned or leased by the Borrower or any other Restricted Subsidiary
together with all Improvements and appurtenant fixtures, easements and other
property and rights incidental to the ownership, lease or operation thereof.

 

“Recipient” shall mean the (i) Administrative Agent, (ii) any Lender, and
(iii) any Issuing Bank.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness.”

 

38

--------------------------------------------------------------------------------



 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Refinancing Revolving Loan Commitments or Refinancing
Revolving Loans incurred pursuant thereto, in accordance with Section 2.27.

 

“Refinancing Revolving Loan Commitments” shall mean one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” shall mean one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

 

“Refinancing Term Commitments” shall mean one or more Classes of Term
Commitments hereunder that are established to fund Refinancing Term Loans
pursuant to a Refinancing Amendment.

 

“Refinancing Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Refinancing Term Loan, as set forth in the
applicable Refinancing Amendment.

 

“Refinancing Term Loans” shall mean one or more Classes of Term Loans hereunder
that result from a Refinancing Amendment.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, migration,
dumping, disposing or depositing in, into, onto, or through the environment.

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

 

“Required Lenders” shall mean, at any time, Lenders having Loans (other than
Swing Line Loans) outstanding, L/C Exposure, Swing Line Exposure, unused
Revolving Credit Commitments and Term Loan Commitments and unused commitments in
respect of any other Loans hereunder representing more than 50% of the sum of
all Loans (other than Swing Line Loans) outstanding, L/C Exposure, Swing Line
Exposure, unused Revolving Credit Commitments and Term Loan Commitments and
unused commitments in respect of any other Loans hereunder at such time;
provided that the Loans, L/C Exposure, Swing Line Exposure, unused Revolving
Credit Commitments or Term Loan Commitments or unused commitments in

 

39

--------------------------------------------------------------------------------



 

respect of any other Loans hereunder of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

 

“Required Sum” shall mean, as at any date of determination, the sum of (i) the
then outstanding amounts of Senior Notes as at such date of determination and
(ii) $50,000,000.

 

“Reserve Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, a rate per annum equal to the greater of
(a) in respect of Term Loans (other than Other Term Loans, Refinancing Term
Loans or Extended Term Loans), 1.00% and, in respect of Other Term Loans,
Refinancing Term Loans, Refinancing Revolving Loans or Extended Loans, any
applicable “floor” set forth in the documentation establishing such Loans and
(b) the product of (i) the Eurodollar Rate in effect for such Interest Period
and (ii) Statutory Reserves.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary, and any purchase, redemption or other acquisition or retirement for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower or any Restricted Subsidiary) of any Equity
Interests of the Borrower or any Restricted Subsidiary or any direct or indirect
parent of the Borrower or any Restricted Subsidiary. For the avoidance of doubt,
payments under the Management Services Agreement and payments described in
Section 6.07(ii) are not Restricted Payments.

 

“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit and Swing Line Loans as provided for herein)
in the amount set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Revolving Credit Commitment or in any
Incremental Revolving Loan Assumption Agreement or Refinancing Amendment, as
applicable, as the same may be (a) increased by the Incremental Revolving Loan
Commitment of such Lender, if any, (b) extended pursuant to Section 2.26 or
refinanced pursuant to Section 2.27, (d) reduced from time to time pursuant to
Section 2.09 and (e) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

 

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swing Line
Exposure.

 

40

--------------------------------------------------------------------------------


 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean the earliest to occur of
(x) October 18, 2023 (the “Original Revolving Credit Maturity Date”); provided
that, in connection with any reference to Revolving Credit Maturity Date with
respect to (a) Extended Commitments, such date shall be the final maturity date
as specified in the applicable Extension Request and (b) Refinancing Revolving
Loan Commitments, such date shall be the final maturity date as specified in the
applicable Refinancing Amendment, and (y) the first day during the period from
the 91st day prior to the Senior Notes Maturity Date to, and including, the
Senior Notes Maturity Date on which (A) the sum of (i) cash and cash equivalents
of the Borrower and its Subsidiaries and (ii) the unused amount of the Total
Revolving Credit Commitment does not equal or exceed the Required Sum and
(B) the Senior Notes remain outstanding.

 

“Revolving Loan Applicable Margin” shall mean, for any day (a) with respect to
Revolving Loans which are ABR Loans hereunder, the applicable rate per annum set
forth under the heading “Applicable Margin for ABR Loans” on the Revolving Loan
Pricing Grid which corresponds to the Total Leverage Ratio as of the relevant
date of determination and (b) with respect to Revolving Loans which are
Eurodollar Loans hereunder, the applicable rate per annum set forth under the
heading “Applicable Margin for Eurodollar Loans” on the Revolving Loan Pricing
Grid which corresponds to the Total Leverage Ratio as of the relevant date of
determination.  Each change in the Revolving Loan Applicable Margin resulting
from a change in the Total Leverage Ratio shall be effective with respect to all
Revolving Loans and Swing Line Loans outstanding on and after the date of
delivery to the Administrative Agent of the financial statements and
certificates required by clauses (i), (ii) and (iii) of Section 5.04(a),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change.  Notwithstanding the foregoing, at any time during which
the Borrower has failed to timely deliver the financial statements and
certificates required by clauses (i), (ii) and (iii) of Section 5.04(a),
respectively, the Total Leverage Ratio shall be deemed to be in Category 6 for
purposes of determining the Revolving Loan Applicable Margin.  Notwithstanding
anything to the contrary contained above in this definition or elsewhere in this
Agreement, if it is subsequently determined that the computation of the Total
Leverage Ratio delivered to the Administrative Agent is inaccurate for any
reason and the result thereof is that the Lenders received interest for any
period based on a Revolving Loan Applicable Margin that is less than that which
would have been applicable had the Total Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the Revolving Loan
Applicable Margin for any day occurring within the period covered by inaccurate
computation shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Total Leverage Ratio for such period, and any
shortfall in the interest paid by the Borrower for the relevant period pursuant
to Section 2.06 as a result of the miscalculation of the Total Leverage Ratio
shall be due and payable; provided, that notwithstanding the foregoing,
(x) other than while an Event of Default described in clauses (g) or (h) of
Article VII has occurred and is continuing, such shortfall shall be due and
payable five (5) Business Days following the determination described above (and,
if such determination was made by the Administrative Agent, notice by the
Administrative Agent thereof to the Borrower) and (y) if an Event of Default
described in clauses (g) or (h) of Article VII has occurred, such shortfall
shall be due and payable immediately upon the determination described above.

 

“Revolving Loan Note” shall mean a Revolving Loan Note delivered by the Borrower
pursuant to Section 2.04(e) and substantially in the form of Exhibit D-1.

 

“Revolving Loan Pricing Grid” shall mean the following pricing grid:

 

41

--------------------------------------------------------------------------------



 

Category

 

1

 

2

 

3

 

4

 

5

 

6

Total Leverage Ratio

 

X < 2.75:1.00

 

> 2.75:1.00 X < 3.25:1.00

 

> 3.25:1.00 X < 3.75:1.00

 

> 3.75:1.00 X < 4.25:1.00

 

> 4.25:1.00 X < 4.75:1.00

 

X > 4.75:1.00

Applicable Margin for Eurodollar Loans

 

1.75%

 

2.00%

 

2.25%

 

2.50%

 

2.75%

 

3.00%

Applicable Margin for ABR Loans

 

0.75%

 

1.00%

 

1.25%

 

1.5%

 

1.75%

 

2.00%

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b), the Incremental Revolving Loans, the
Extended Revolving Loans and the Refinancing Revolving Loans.

 

“Riverstone Entities” shall mean Riverstone/Carlyle Renewable and Alternative
Energy Fund II, L.P. and each Affiliate thereof that is neither a portfolio
company nor a company controlled by a portfolio company and that is not a Loan
Party.

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, or the European
Union or Her Majesty’s Treasury of the United Kingdom or (b) any Person
operating, organized or resident in a Sanctioned Country.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

“Scheduled Commercial Operation Date” shall mean, with respect to any Material
Project, the date originally scheduled as the day on which such Material Project
shall achieve Commercial Operation as specified in the notice to be delivered to
the Administrative Agent with respect to such Material Project as specified in
the second paragraph of the definition of Consolidated EBITDA Adjustments.

 

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank which the Borrower has notified the
Administrative Agent is intended to be secured by the Collateral.

 

“Secured Hedging Agreement” shall mean any interest rate, foreign currency
exchange rate or commodity Hedging Agreement entered into by any Loan Party and
any Qualified Counterparty; provided

 

42

--------------------------------------------------------------------------------



 

that, notwithstanding anything to the contrary herein or in any other Loan
Document, (i) at any time that any Hedging Agreement is entered into that is
intended to be secured by the Collateral, the Borrower shall notify the
Administrative Agent of the Qualified Counterparty party thereto and (ii) if
reasonably requested by the Administrative Agent, in each case, in order to
preserve and protect the priority of the Lien of the Collateral Agent for the
benefit of the Secured Parties securing the Obligations under the Security
Documents, the Borrower shall take such further actions as may be contemplated
by Section 5.13.

 

“Secured Parties” shall mean, collectively, the Agents, the Arrangers, the
Issuing Banks, the Lenders, each Qualified Counterparty, each Cash Management
Bank that is a party to any Secured Cash Management Agreement, and each
Indemnitee..

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, and each other agreement executed and delivered by any Loan Party
pursuant to any of the foregoing or pursuant to Section 5.13 or Section 5.15 in
order to perfect the Lien created on any property pursuant thereto or that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

“Seller Retained Interest” shall mean an unsecured interest retained by the
seller in any Restricted Subsidiary of the Borrower acquired pursuant to a
Permitted Drop-Down Acquisition which is materially in the nature of the
interest reflected in Exhibit E of the Limited Liability Company Agreement of
Enviva JV Development Company, LLC as in effect on the Fourth Amendment
Effective Date.

 

“Senior Notes” shall mean those certain 8.5% Senior Notes due 2021 issued by the
Borrower and Enviva Partners Finance Corp., a Delaware corporation.

 

“Senior Notes Maturity Date” shall mean November 1, 2021.

 

“Solvency Certificate” shall mean the Solvency Certificate substantially in the
form of Exhibit N.

 

“Solvent” shall have the meaning assigned to such term in the Solvency
Certificate.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(j).

 

“SPV Register” shall have the meaning assigned to such term in Section 9.04(j).

 

“Specified Equity Contribution” shall have the meaning assigned to such term in
the last paragraph of Article VII.

 

“Specified Existing Commitment” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Specified Representations” shall mean the representations and warranties made
in Section 3.01(a), Section 3.01(d), Section 3.02, Section 3.03,
Section 3.04(b)(iii), Section 3.11, Section 3.12, Section 3.21 and Section 3.23
and Section 3.26.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be

 

43

--------------------------------------------------------------------------------



 

available from time to time to any Lender under such Regulation D.  Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” shall mean the collective reference to any
Indebtedness of the Borrower or any of the Restricted Subsidiaries subordinated
in right of payment to the Obligations and containing such other terms and
conditions, in each case, as are reasonably satisfactory to the Administrative
Agent.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partner interests are, at the time any
determination is being made, owned, Controlled or held, directly or indirectly
by the parent and/or one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Swing Line Borrowing” shall mean a Borrowing comprised of Swing Line Loans.

 

“Swing Line Borrowing Request” shall mean a request by the Borrower
substantially in the form of Exhibit C-2.

 

“Swing Line Commitment” shall mean, with respect to each Swing Line Lender, the
commitment of such Swing Line Lender to make Swing Line Loans pursuant to
Section 2.23(a).  The aggregate amount of the Swing Line Commitments on the
Fourth Amendment Effective Date is $10,000,000.

 

“Swing Line Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swing Line Borrowings at such time.

 

“Swing Line Lender” shall mean Barclays, in its capacity as a lender of Swing
Line Loans and its successors and permitted assigns hereunder.

 

“Swing Line Loans” shall mean the swing line loans made to the Borrower pursuant
to Section 2.23(a).

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder in the amount set forth in
any Incremental Term Loan

 

44

--------------------------------------------------------------------------------



 

Assumption Agreement, Refinancing Amendment or Extension Amendment or in any
Assignment and Acceptance pursuant to which such Lender assumed its Term Loan
Commitment, as applicable, as the same may be (a) increased by the Incremental
Term Loan Commitment of such Lender, if any, (b) extended pursuant to
Section 2.26, (c) refinanced pursuant to Section 2.27, (d) reduced from time to
time pursuant to Section 2.09 and (e) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
aggregate principal amount of the Lenders’ Term Loan Commitments on the Fourth
Amendment Effective Date is $0.

 

“Term Loan Lender” shall mean a Lender with an Incremental Term Loan Commitment
or an outstanding Incremental Term Loan.

 

“Term Loan Maturity Date” shall mean (a) with respect to any Incremental Term
Loans, the Incremental Term Loan Maturity Date, (b) with respect to any Class of
Extended Term Loans, the final maturity date as specified in the applicable
Extension Request accepted by the applicable Lender or Lenders and (c) with
respect to any Class of Refinancing Term Loans, the final maturity date as
specified in the applicable Refinancing Amendment accepted by the applicable
Lender or Lenders.

 

“Term Loan Note” shall mean a Term Loan Note delivered by the Borrower pursuant
to Section 2.04(e) and substantially in the form of Exhibit D-2.

 

“Term Loan Repayment Date” shall mean (a) with respect to any Incremental Term
Loans, the applicable Incremental Term Loan Repayment Date, (b) with respect to
any Extended Term Loans, the applicable Extended Term Loan Repayment Date and
(c) with respect to any Refinancing Term Loans, the applicable Refinancing Term
Loan Repayment Date.

 

“Term Loans” shall mean any term loans made by the Lenders to the Borrower
pursuant to Section 2.25 and unless the context shall otherwise require, the
term “Term Loans” shall include any Extended Term Loans, Incremental Term Loans,
Refinancing Term Loans and Other Term Loans.

 

“Total Debt” shall mean, at any time, (a) the total consolidated Indebtedness
(excluding (i) Deeply Subordinated Debt in an aggregate amount not to exceed
$50,000,000, (ii) Indebtedness the proceeds of which have been deposited in a
restricted account in favor of the holders thereof in a manner that does not
violate this Agreement, to the extent such proceeds remain in such account and
(iii) Indebtedness of the type described in clause (d), clause (f), clause (h),
clause (i), clause (j), clause (k) and clause (l) of the definition of
Indebtedness, except, (x) in the case of clause (k) and clause (l), to the
extent of any unreimbursed drawings thereunder and (y) in the case of clause
(f), to the extent constituting a Guarantee of Indebtedness of the type that
would otherwise be included in “Total Debt”) of the Borrower and the Restricted
Subsidiaries at such time; and minus (b) Unrestricted Cash

 

“Total First Lien Debt” shall mean, at any time, (a) the total consolidated
Indebtedness (excluding (i) Deeply Subordinated Indebtedness in an aggregate
amount not to exceed $50,000,000, (ii) Indebtedness of the type described in
clause (d), clause (f), clause (h), clause (i), clause (j), clause (k) and
clause (l) of the definition of Indebtedness, except, (x) in the case of clause
(k) and clause (l), to the extent of any unreimbursed drawings thereunder and
(y) in the case of clause (f), to the extent constituting a Guarantee of
Indebtedness of the type that would otherwise be included in “Total First Lien
Debt” and (iii) any Indebtedness that is unsecured or is secured by all or less
than all of the Collateral on a basis junior to the Liens securing the
Obligations (provided that, for purposes of any calculation of the Total First
Lien Leverage Ratio in connection with the incurrence of Incremental Equivalent
Debt pursuant to clause (ix) of the definition thereof, Total First Lien Debt
shall be deemed to include any Incremental Equivalent Debt incurred pursuant to
such clause (ix) of the definition of Incremental Equivalent Debt (and any
Permitted

 

45

--------------------------------------------------------------------------------



 

Refinancing in respect of such Incremental Equivalent Debt)) of the Borrower and
the Restricted Subsidiaries; and minus (b) Unrestricted Cash.

 

“Total First Lien Leverage Ratio” shall mean, as of any date for the Applicable
Period related thereto, the ratio of (a) Total First Lien Debt as of such date
to (b) Consolidated EBITDA for such Applicable Period.

 

“Total Leverage Ratio” shall mean, as of any date (including any Date of
Determination) for the Applicable Period related thereto, the ratio of (a) Total
Debt as of such date to (b) Consolidated EBITDA for such Applicable Period.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.  The
Total Revolving Credit Commitment as of the Fourth Amendment Effective Date is
$350,000,000.

 

“Transaction Documents” shall mean the Loan Documents.

 

“Transactions” shall mean (i) in connection with the Original Closing Date, the
completion, substantially contemporaneously with the Original Closing Date, of
the following: (a) the consummation of the Closing Date Contribution; (b) the
repayment in full and termination of that certain Credit and Guaranty Agreement,
dated as of November 9, 2012, among Enviva, LP, Barclays, as administrative
agent and collateral agent, and the other parties thereto, and release of all
guarantees and security interests in respect thereof; (c) the Closing Date
Distribution; (d) the execution and delivery by the Borrower and the other Loan
Parties of the Loan Documents to be delivered on the Original Closing Date and
the making of the initial Borrowings hereunder; and (e) payment of all fees and
expenses incurred in connection with the foregoing and (ii) in connection with
the Fourth Amendment Effective Date, the completion, substantially
contemporaneously with the Fourth Amendment Effective Date, of the following:
(a) the repayment full of all Indebtedness then outstanding under this
Agreement, (b) the execution and delivery by the Borrower and the other Loan
Parties of the Loan Documents to be delivered on the Fourth Amendment Effective
Date and the making of the initial Borrowings hereunder; and (c) payment of all
fees and expenses incurred in connection with the foregoing.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Reserve Adjusted Eurodollar Rate and the Alternate Base Rate.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall mean a certificate substantially in the
form of Exhibit K-1-4.

 

“UK Bribery Act” shall mean the United Kingdom Bribery Act of 2010.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001 and as
modified, amended, supplemented or restated from time to time)).

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the state of New York; provided that if, with respect to
any filing statement or by reason of any

 

46

--------------------------------------------------------------------------------



 

provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests granted to the Collateral Agent pursuant to the
applicable Security Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than New York, Uniform
Commercial Code shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Loan
Document and any filing statement relating to such perfection or effect of
perfection or non-perfection.

 

“Unrestricted Cash” shall mean, as of any date (including any Date of
Determination), the sum of the amount of cash and Permitted Investments of the
Borrower and each Restricted Subsidiary, as set forth on the balance sheet of
the Borrower and its Restricted Subsidiaries (it being understood that such
amount shall exclude in any event (i) any cash or Permitted Investments
identified on such balance sheet as “restricted” (other than cash or Permitted
Investments restricted in favor of the Secured Parties), (ii) any amount to the
extent any use thereof for application to the payment for Indebtedness under the
Loan Documents is restricted or prohibited by Law or contract, and (iii) any
amounts referred to in clause (ii) of the definition of the term “Total Debt”.

 

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.14 subsequent to the Original Closing Date and (ii) any Subsidiary of
any Unrestricted Subsidiary so long as, in the case of clause (ii), such Person
was not a Restricted Subsidiary immediately prior to becoming a Subsidiary of
any Unrestricted Subsidiary. As of the Fourth Amendment Effective Date, Enviva
MLP International Holdings, LLC, Enviva Energy Services (Jersey), Limited and
Enviva Energy Services Coöperatief, U.A. constitute all of the Unrestricted
Subsidiaries of the Borrower.

 

“Voting Participant” shall have the meaning assigned to such term in
Section 9.04(g).

 

“Voting Participant Notice” shall have the meaning assigned to such term in
Section 9.04(g).

 

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

 

“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary that
is also a Restricted Subsidiary.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities or other ownership interests representing 100% of the Equity
Interests (other than directors’ qualifying shares, Disqualified Stock and
preferred Equity Interests) are, at the time any determination is being made,
owned, Controlled or held by such Person or one or more wholly owned
subsidiaries of such Person or by such Person and one or more wholly owned
subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

“Wood Pellet Production Facility” shall mean a Wood Pellet manufacturing and
production facility, and all related structures, facilities, paved roads,
storage areas, equipment and parts, including all structures or improvements
erected on any real property on which such Wood Pellet Production Facility is
located, all alterations thereto or replacements thereof, all fixtures,
attachments, appliances, equipment, machinery and other articles attached
thereto or used in connection therewith and all equipment or parts

 

47

--------------------------------------------------------------------------------



 

which may from time to time be incorporated or installed in or attached thereto,
all contracts and agreements for the purchase or sale of commodities or other
personal property related thereto, all real or personal property owned or leased
related thereto, and all other real and tangible and intangible personal
property leased or owned and placed upon or used in connection with the
manufacture and production of Wood Pellets upon any such real property.

 

“Wood Pellets” shall mean biomass comprised of wood, which can be used as a fuel
for the purpose of recovering its energy content by combustion.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02     Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, (a) any reference in this Agreement to
any Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any provision hereof or any related definition
to eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend any provision
hereof or any related definition for such purpose), then the Borrower’s
compliance with such provision shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such provision or definition is amended in a
manner satisfactory to the Borrower and the Required Lenders; provided, further,
that obligations relating to a lease that were accounted for by a Person as an
operating lease as of the Original Closing Date and any similar lease entered
into after the Original Closing Date by such Person shall be accounted for as
obligations relating to an operating lease and not as a Capital Lease
Obligation.  Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any of
its Subsidiaries at “fair value”.

 

SECTION 1.03     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

 

SECTION 1.04     Covenant Compliance.  For purposes of determining compliance
with Article VI, with respect to any transaction consummated, incurred, created,
assumed or entered into in reliance on a

 

48

--------------------------------------------------------------------------------



 

provision that makes reference to a percentage of Consolidated Total Assets or a
determination of a financial ratio, no Default or Event of Default shall be
deemed to have occurred solely as a result of changes in the amount of
Consolidated Total Assets or as a result of a change in such financial ratio
occurring after the time such transaction is consummated, incurred, created,
assumed or entered into in reliance on such provision.

 

SECTION 1.05     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE II

 

The Credits

 

SECTION 2.01     Commitments.

 

(a)           [Reserved].

 

(b)           Subject to the terms and conditions and relying upon the
representations and warranties set forth herein, each Revolving Credit Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower, at
any time and from time to time on or after the Original Closing Date, and until
the earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result
in such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Credit Commitment. Within the limits set forth in the preceding sentence and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Revolving Loans.

 

(c)           Each Lender having an Incremental Term Loan Commitment agrees,
severally and not jointly, subject to the terms and conditions and relying upon
the representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, to make Incremental Term Loans to
the Borrower in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment.  Amounts paid or prepaid in respect of Incremental Term Loans
may not be reborrowed.

 

(d)           Notwithstanding anything in this Agreement to the contrary, no
more than seven (7) Classes of Loans and seven (7) Classes of Commitments shall
be outstanding at any one time.

 

SECTION 2.02     Loans.  (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments (or, in the case of Swing Line Loans, ratably in
accordance with their respective Swing Line Commitments); provided, however,
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender).  Except for Loans deemed
made pursuant to Section 2.02(f) and Swing Line Loans or as otherwise set forth
herein, the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$5,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.  Each Borrowing of Swing Line Loans shall be in an aggregate
principal amount that is (i) an integral multiple of $50,000 and not less than
$100,000 or (ii) equal to the remaining available balance of the Swing Line
Commitment.

 

49

--------------------------------------------------------------------------------



 

(b)           Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing (other
than a Borrowing of Swing Line Loans which shall be comprised entirely of ABR
Loans) shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request pursuant to Section 2.03.  Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.  Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than ten
(10) Eurodollar Borrowings outstanding hereunder at any time.  For purposes of
the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

 

(c)           Except with respect to Loans made pursuant to Section 2.02(f) and
Swing Line Loans, each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 1:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the Borrower
in the applicable Borrowing Request or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
return the amounts so received to the respective Lenders.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, but is not required to, make available to the
Borrower on such date a corresponding amount.  If the Administrative Agent shall
have so made funds available then, to the extent that such Lender shall not have
made such portion available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower to but excluding the
date such amount is repaid to the Administrative Agent at (i) in the case of the
Borrower, a rate per annum equal to the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(e)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Revolving Credit Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.

 

(f)            If the applicable Issuing Bank shall not have received from the
Borrower the payment required to be made by Section 2.24(e) within the time
specified in such Section, such Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Revolving Credit Lender of such L/C Disbursement and its
Pro Rata Percentage thereof.  Each Revolving Credit Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Revolving Credit
Lender shall have received such notice later than 12:00 (noon), New York City
time, on any day, not later than 10:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Lender’s Pro Rata
Percentage of such L/C Disbursement (it being understood that (i) if the
conditions precedent to Borrowing set forth in Sections 4.01(b) and 4.01(c) have
been satisfied, such amount shall be deemed to constitute an ABR Revolving Loan
of such Lender and, to the extent of such

 

50

--------------------------------------------------------------------------------


 

payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to Borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to such Issuing Bank amounts so received by it from the Revolving Credit
Lenders.  The Administrative Agent will promptly pay to such Issuing Bank any
amounts received by it from the Borrower pursuant to Section 2.24(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to such Issuing Bank, as their
interests may appear.  If any Revolving Credit Lender shall not have made its
Pro Rata Percentage of such L/C Disbursement available to the Administrative
Agent as provided above, such Lender and the Borrower severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent for the account of such Issuing
Bank at (i) in the case of the Borrower, a rate per annum equal to the interest
rate applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the
case of such Lender, for the first such day, the Federal Funds Effective Rate,
and for each day thereafter, the Alternate Base Rate.

 

SECTION 2.03     Borrowing Procedure.  In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(f) or a Borrowing of Swing Line
Loans under Section 2.23 as to which this Section 2.03 shall not apply), the
Borrower shall notify the Administrative Agent of such request (a) in the case
of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three (3) Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 12:00 (noon), New York City time, on the Business
Day prior to the requested date of a proposed Borrowing.  Each such Borrowing
Request shall be irrevocable, shall be in the form of a written Borrowing
Request delivered by hand or fax to the Administrative Agent and shall specify
the following information: (i) whether the Borrowing then being requested is to
be a Revolving Credit Borrowing, a Refinancing Revolving Loan Borrowing, a
Refinancing Term Loan Borrowing or an Incremental Borrowing, and whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02.  If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

SECTION 2.04     Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11, (ii) the principal amount of each Swing Line Loan of
such Swing Line Lender then outstanding on the earlier of the Revolving Credit
Maturity Date and the first date after such Swing Line Loan is made that is the
15th or the last day of a calendar month and is at least five (5) Business Days
after such Swing Line Loan is made; provided that on each date that a Revolving
Loan Borrowing is made, the Borrower shall repay all Swing Line Loans then
outstanding and (iii) the then unpaid principal amount of each Revolving Loan of
such Lender on the Revolving Credit Maturity Date applicable thereto.

 

51

--------------------------------------------------------------------------------



 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(c)           Subject to Section 9.04(d), which shall control in all cases, the
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)           Subject to Section 9.04(d), which shall control in all cases, the
entries made in the accounts maintained pursuant to paragraphs (b) and (c) above
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(e)           Any Lender may request that Loans made by it hereunder be
evidenced by a Note.  In such event, the Borrower shall execute and deliver to
such Lender a Note payable to such Lender and its registered assigns in the form
of a Revolving Loan Note or Term Loan Note, as applicable, or in such other form
reasonably acceptable to the Administrative Agent and the Borrower. 
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.

 

SECTION 2.05     Fees.  (a) The Borrower agrees to pay to each Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, (i) a
commitment fee (a “Revolving Credit Commitment Fee”), initially equal to 0.50%
per annum on the daily unused amount of the Revolving Credit Commitment (reduced
by the face amount of Letters of Credit issued and outstanding) of such Lender
during the preceding quarter (or other period commencing with the Original
Closing Date or ending with the Revolving Credit Maturity Date or the date on
which the Revolving Credit Commitments of such Lender shall expire or be
terminated); provided, that on and after the Fourth Amendment Effective Date,
the commitment fees shall be determined in accordance with the pricing grid
below.

 

Total Leverage Ratio

 

X < 2.75:1.00

 

> 2.75:1.00 X < 4.25:1.00

 

X > 4.25:1.00

Revolving Credit Commitment Fee

 

0.25%

 

0.375%

 

0.50%

 

Each change in the Revolving Credit Commitment Fee resulting from a change in
the Total Leverage Ratio shall be effective on and after the date of delivery to
the Administrative Agent of the financial statements and certificates required
by clauses (i), (ii) and (iii) of Section 5.04(a), respectively, indicating such
change

 

52

--------------------------------------------------------------------------------



 

until the date immediately preceding the next date of delivery of such financial
statements indicating another such change.  Notwithstanding the foregoing, at
any time during which the Borrower has failed to deliver the financial
statements and certificates required by clauses (i), (ii) and (iii) of
Section 5.04(a), respectively, the Total Leverage Ratio shall be deemed to be
greater than 4.25:1.00 for purposes of determining the Revolving Credit
Commitment Fee.  Notwithstanding anything to the contrary contained above in
this Section 2.05 or elsewhere in this Agreement, if it is subsequently
determined that the computation of the Total Leverage Ratio delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received Revolving Credit Commitment Fees less than that which would
have been applicable had the Total Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the Revolving Credit Commitment Fee
for any day occurring within the period covered by inaccurate computation shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Total Leverage Ratio for such period, and any shortfall in
the fees paid by the Borrower for the relevant period pursuant to this
Section 2.05 as a result of the miscalculation of the Total Leverage Ratio shall
be due and payable; provided, that notwithstanding the foregoing, (x) other than
while an Event of Default described in paragraph (g) or (h) of Article VII has
occurred and is continuing, such shortfall shall be due and payable five
(5) Business Days following the determination described above (and, if such
determination was made by the Administrative Agent, notice by the Administrative
Agent thereof to the Borrower) and (y) if an Event of Default described in
(g) or (h) of Article VII has occurred and is continuing, such shortfall shall
be due and payable immediately upon the determination described above.  The
Revolving Credit Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.  For the purpose of calculating
any Lender’s Revolving Credit Commitment Fee, the outstanding Swing Line Loans
during the period for which such Lender’s Revolving Credit Commitment Fee is
calculated shall be deemed to be zero.

 

(b)           The Borrower agrees to pay to the Administrative Agent, for its
own account, a non-refundable agency fee as set forth in the Fee Letter (the
“Administrative Agent Fees”).

 

(c)           The Borrower agrees to pay (i) to each Revolving Credit Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Credit Commitment of such Lender shall be terminated as provided herein, a fee
(an “L/C Participation Fee”) calculated on such Lender’s Pro Rata Percentage of
the daily aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Original Closing Date or ending with the Revolving Credit
Maturity Date or the date on which all Letters of Credit have been canceled or
have expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin from time to time
used to determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.06, and (ii) to each Issuing Bank with
respect to each Letter of Credit issued by such Issuing Bank (A) a fronting fee
as negotiated with such Issuing Bank, (1) on a quarterly basis in arrears on the
last Business Day of each of March, June, September and December, commencing on
the last Business Day of June, 2015 and (2) on the Revolving Credit Maturity
Date and (B) the standard fronting, issuance and drawing fees specified from
time to time by such Issuing Bank (collectively, the “Issuing Bank Fees”).  All
L/C Participation Fees and Issuing Bank Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

 

(d)           The Borrower agrees to pay on the Original Closing Date such
closing fees as may be agreed in respect of the Credit Facilities between the
Borrower and the Arrangers (as defined in the Original Credit Agreement)
pursuant to a letter agreement dated as of the Original Closing Date, which
closing fees will be in all respects fully earned, due and payable on the
Original Closing Date and non-refundable and non-creditable thereafter.

 

53

--------------------------------------------------------------------------------



 

(e)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Bank.  Once paid, none of the Fees shall be refundable
under any circumstances.

 

SECTION 2.06     Interest on Loans.  (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing (including any Swing Line
Loans) shall bear interest (in the case of ABR Loans bearing interest based upon
the Prime Rate, computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as applicable, and in all other cases, computed on
the basis of the actual number of days elapsed over a year of 360 days at all
times and calculated from and including the date of such Borrowing to but
excluding the date of repayment or conversion thereof), at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)           Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Reserve Adjusted Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

 

(c)           Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement. 
The applicable Alternate Base Rate or Reserve Adjusted Eurodollar Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.07     Default Interest.  If any Event of Default under Article VII
has occurred and is continuing, then, from the date of such Event of Default and
for so long as such Event of Default is continuing, to the extent permitted by
law, all amounts not paid when due under this Agreement and the other Loan
Documents shall bear interest (after as well as before judgment), payable on
demand, (a) in the case of principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when determined by reference
to the Prime Rate and over a year of 360 days at all other times) equal to the
rate that would be applicable to an ABR Loan plus 2.00% per annum (such 2.00%
rate referred to in clauses (a) and (b), the “Default Rate”).

 

SECTION 2.08     Alternate Rate of Interest.

 

(a)           In the event, and on each occasion, that on the day two
(2) Business Days prior to the commencement of any Interest Period for a
Eurodollar Borrowing the Administrative Agent shall have determined that Dollar
deposits in the principal amounts of the Loans comprising such Borrowing are not
generally available in the London interbank market, or that the rates at which
such Dollar deposits are being offered will not adequately and fairly reflect
the cost to the majority of Lenders of making or maintaining Eurodollar Loans
during such Interest Period, or that reasonable means do not exist for
ascertaining the Reserve Adjusted Eurodollar Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders.  In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing.  Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

(b)           If on or before the first day of any Interest Period for any
Eurodollar Borrowing (i) the Administrative Agent determines in good faith that,
for any reason, adequate and reasonable means do not

 

54

--------------------------------------------------------------------------------



 

exist for determining the Eurodollar Rate (including without limitation, the
unavailability of matching deposits in the applicable currency) or (ii) such
rate will not accurately reflect the cost to the Lenders of funding Eurodollar
Borrowings for such Interest Period, the Administrative Agent shall give written
notice (in reasonable detail) of such determination and of the basis therefor to
the Borrower and the Lenders, whereupon until the Administrative Agent notifies
the Borrower and Lenders that the circumstances giving rise to such suspension
no longer exist (which the Administrative Agent shall do promptly after the
Administrative Agent determines that such circumstances do not exist), (A) the
obligations of the Lenders to make, continue or convert Revolving Loans as or
into such Eurodollar Loans, or to convert ABR Borrowings into such Eurodollar
Borrowings, shall be suspended and (B) each Eurodollar Borrowing will
automatically on the last day of the then existing Interest Period therefor,
convert into an ABR Borrowing.

 

(c)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b)(i) above have not arisen but the supervisor for the administrator
of the LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate shall no longer be used for determining interest rates
for loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin).  Notwithstanding anything to the contrary in
Section 2.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.08(c) only to the extent
the LIBO Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any requests for
the conversion of any Borrowing of Revolving Loans to, or continuation of any
Borrowing of Revolving Loans as, a Eurodollar Loan shall be ineffective, (y) if
any Notice of Borrowing requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of ABR Loans; provided that, if such alternate rate
of interest shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

SECTION 2.09     Termination and Reduction of Commitments.  (a) The Revolving
Credit Commitments shall automatically terminate on the applicable Revolving
Credit Maturity Date.  The Swing Line Commitment shall automatically terminate
on the Original Revolving Credit Maturity Date (unless the Swing Line Lender
elects to extend the maturity of its Swing Line Commitment).  The L/C Commitment
shall automatically terminate on the earlier to occur of (i) the termination of
the Revolving Credit Commitments and (ii) the date five (5) Business Days prior
to the Original Revolving Credit Maturity Date (unless the applicable Issuing
Bank elects to extend the maturity of its L/C Commitment).

 

(b)           Upon at least three (3) Business Days’ prior irrevocable written
or fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Revolving Credit Commitments, the Term Loan Commitments or the Swing Line
Commitment; provided, however, that (i) each partial reduction of the Revolving
Credit Commitments shall be in an integral multiple of $1,000,000 and in a
minimum amount of $1,000,000, (ii) each partial reduction of the Swing Line
Commitment shall be in an integral multiple of $250,000 and in a minimum amount
of $1,000,000 and (iii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time; provided further, that if such notice

 

55

--------------------------------------------------------------------------------



 

states that the reduction or termination is contingent upon the successful
issuance or incurrence of Indebtedness permitted by Section 6.01 to be issued or
incurred or any other specified event (including, but not limited to, the
occurrence of any Asset Sale or Change of Control), then the Borrower may, if
the specified condition is not satisfied, (x) revoke such notice and/or
(y) extend the reduction date by not more than five (5) Business Days, in the
case of each of clauses (x) and (y), by providing notice to the Administrative
Agent on or prior to the specified date.

 

(c)           Each reduction in the Revolving Credit Commitments or the Term
Loan Commitments hereunder shall be made ratably among the Lenders in accordance
with their respective applicable Commitments.  The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

 

SECTION 2.10     Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, three
(3) Business Days prior to conversion, to convert any Eurodollar Borrowing into
an ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
(3) Business Days prior to conversion or continuation, to convert any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three (3) Business Days prior to conversion,
to convert the Interest Period with respect to any Eurodollar Borrowing to
another permissible Interest Period, subject in each case to the following:

 

(i)            each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(ii)           if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;

 

(iii)          each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount, and
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

(iv)          if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

 

(v)           any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(vi)          any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;

 

(vii)         no Interest Period may be selected for any Eurodollar Term
Borrowing that would end later than the applicable Term Loan Repayment Date
occurring on or after the first day of such

 

56

--------------------------------------------------------------------------------



 

Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of the Eurodollar Term Borrowings comprised of Term Loans, as
applicable, with Interest Periods ending on or prior to the applicable date
would not be at least equal to the principal amount of applicable Term
Borrowings to be paid on such date;

 

(viii)        upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan; and

 

(ix)          this Section shall not apply to Swing Line Borrowings, which may
not be converted or continued.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing.

 

SECTION 2.11     Repayment of Term Borrowings.  (a) The Borrower shall pay to
the Administrative Agent,

 

(i)            for the account of the Incremental Term Lenders with Other Term
Loans, on each Incremental Term Loan Repayment Date, a principal amount of the
Other Term Loans (as adjusted from time to time pursuant to Sections 2.12,
2.13(f) and 9.04(l)(vi)) equal to the amount set forth for such date in the
applicable Incremental Term Loan Assumption Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment; and

 

(ii)           for the account of the Lenders with Refinancing Term Loans, on
each Refinancing Term Loan Repayment Date, a principal amount of the Refinancing
Term Loans (as adjusted from time to time pursuant to Sections 2.12, 2.13(f) and
9.04(l)(vi)) equal to the amount set forth for such date in the applicable
Refinancing Amendment, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment.

 

(b)           To the extent not previously paid, all Other Term Loans, Extended
Term Loans and Refinancing Term Loans and shall be due and payable on the
applicable Term Loan Maturity Date, respectively, together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.

 

(c)           All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16.

 

SECTION 2.12     Voluntary Prepayment.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three (3) Business Days’ prior written or fax notice in the case
of Eurodollar Loans, or written or fax notice at least one (1) Business Day

 

57

--------------------------------------------------------------------------------



 

prior to the date of prepayment in the case of ABR Loans, to the Administrative
Agent before 12:00 (noon), New York City time; provided, however, that (i) each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) at the Borrower’s election in
connection with any prepayment of Revolving Loans pursuant to this
Section 2.12(a), such prepayment shall not, so long as no Event of Default then
exists, be applied to any Revolving Loan of a Defaulting Lender. Prepayments of
Term Loans made pursuant to this Section 2.12(a) shall be applied to the
remaining scheduled amortization payments relating to such Term Loans as elected
by the Borrower.

 

(b)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein; provided, however, that if
such notices states that the prepayment is contingent upon the successful
issuance or incurrence of Indebtedness permitted by Section 6.01 to be issued or
incurred or any other specified event (including, but not limited to, the
occurrence of any Asset Sale or Change of Control), then the Borrower may, if
the specified condition is not satisfied, (x) revoke such notice and/or
(y) extend the prepayment date by not more than five (5) Business Days (in the
case of each of clauses (x) and (y), by providing notice to the Administrative
Agent on or prior to the specified date); provided further, however, that the
provisions of Section 2.16 shall apply with respect to any such revocation or
extension.  All prepayments under this Section 2.12 shall be subject to
Section 2.16.  All prepayments under this Section 2.12 (other than prepayments
of ABR Revolving Loans that are not made in connection with the termination or
permanent reduction of the Revolving Credit Commitments) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

SECTION 2.13     Mandatory Prepayments.  (a) In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and all
outstanding Swing Line Loans and replace or cause to be canceled (or make other
arrangements satisfactory to the Administrative Agent and each Issuing Bank with
respect to) all outstanding Letters of Credit issued by such Issuing Bank.  If,
after giving effect to any partial reduction of the Revolving Credit Commitments
or at any other time, the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Revolving Loans and, after the
Revolving Loans shall have been repaid or prepaid in full, replace or cause to
be canceled (or make other arrangements satisfactory to the Administrative Agent
and each Issuing Bank with respect to) Letters of Credit issued by such Issuing
Bank in an amount sufficient to eliminate such excess.

 

(b)           Not later than the fifth Business Day following the receipt by the
Borrower or any Restricted Subsidiary (or by any other Person on account of an
Asset Sale by the Borrower or any Restricted Subsidiary) of Net Cash Proceeds in
respect of any Asset Sale in excess of $5,000,000 in any fiscal year of the
Borrower, the Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Loans and/or cash collateralize
outstanding Letters of Credit in accordance with Section 2.13(f); provided that
if at the time that any such prepayment would be required, the Borrower is
required to offer to repurchase Permitted Pari Passu Refinancing Debt that is
senior secured loans (or any Permitted Refinancing Debt thereof that is in the
form of senior secured loans and which are secured on a pari passu basis with
the Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Asset Sale (such Permitted Pari Passu
Refinancing Debt (or such Permitted Refinancing Debt thereof), “Other Applicable
Indebtedness”), then the Borrower may apply the Net Cash Proceeds of such Asset
Sale on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Loans, outstanding Letters of Credit and the aggregate
outstanding principal amount of the Other Applicable Indebtedness at such time;
provided further that the portion of such Net Cash Proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if

 

58

--------------------------------------------------------------------------------



 

any, of such Net Cash Proceeds shall be allocated to the Loans and Letters of
Credit in accordance with the terms hereof) to the prepayment of the Loans, to
the cash collateralization of Letters of Credit and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Loans and cash collateralization of Letters of Credit that would have otherwise
been required pursuant to this Section 2.13(b) shall be reduced accordingly.  To
the extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within five (5) Business Days after the date of such rejection) be
applied to prepay the Loans in accordance with the terms hereof.

 

(c)           In the event that the Borrower or any Restricted Subsidiary (or
any other Person at the direction of the Borrower or a Restricted Subsidiary)
shall receive Net Cash Proceeds from the issuance or incurrence of Indebtedness
for money borrowed by the Borrower or any such Restricted Subsidiary (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01 (other than the incurrence of Indebtedness permitted
under Section 6.01(m)(x))), the Borrower shall on the Business Day of receipt of
such Net Cash Proceeds, apply an amount equal to 100% of such Net Cash Proceeds
to prepay outstanding Loans and/or cash collateralize outstanding Letters of
Credit in accordance with Section 2.13(f).

 

(d)           In the event that the Borrower or any Restricted Subsidiary (or
any other Person at the direction of the Borrower or a Restricted Subsidiary)
shall receive Net Cash Proceeds from any Casualty Event Receipt in excess of
$5,000,000 in any fiscal year of the Borrower, the Borrower shall not later than
the fifth Business Day following the receipt of such Net Cash Proceeds by the
Borrower or such Restricted Subsidiary, apply an amount equal to 100% of such
Net Cash Proceeds to prepay outstanding Loans and/or cash collateralize
outstanding Letters of Credit in accordance with Section 2.13(f); provided that
if at the time that any such prepayment would be required, the Borrower is
required to offer to repurchase Other Applicable Indebtedness pursuant to the
terms thereof with the net proceeds from such Casualty Event Receipt, then the
Borrower may apply the Net Cash Proceeds from such Casualty Event Receipt on a
pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans, outstanding Letters of Credit and the aggregate outstanding
principal amount of the Other Applicable Indebtedness at such time; provided
further that the portion of such Net Cash Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Loans and Letters of Credit in accordance with the terms hereof) to the
prepayment of the Loans, to the cash collateralization of Letters of Credit and
to the repurchase or prepayment of Other Applicable Indebtedness, and the amount
of prepayment of the Loans and cash collateralization of Letters of Credit that
would have otherwise been required pursuant to this Section 2.13(d) shall be
reduced accordingly.  To the extent the holders of Other Applicable Indebtedness
decline to have such indebtedness repurchased or prepaid, the declined amount
shall promptly (and in any event within five (5) Business Days after the date of
such rejection) be applied to prepay the Loans in accordance with the terms
hereof.

 

(e)           [reserved].

 

(f)            Mandatory prepayments under Section 2.13(b), (c) and (d) shall be
applied without penalty or premium, (i) first, pro rata among the Term Loans (if
any), in each case, being applied to the remaining scheduled amortization
payments relating to such Term Loans in direct order of maturity, (ii) second,
to Revolving Loans and, (iii) third, to cash collateralize outstanding Letters
of Credit (in an amount equal to the Minimum Collateral Amount) on a pro rata
basis, in each case, with no corresponding permanent reduction of the Revolving
Credit Commitments (except in the case of any mandatory prepayment made under
Section 2.13(c) in connection with Indebtedness incurred under
Section 6.01(m)(x), in which case the Revolving Credit Commitments shall be
permanently reduced by the amount of such debt incurred).

 

59

--------------------------------------------------------------------------------



 

(g)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three (3) Business Days prior written notice of such
prepayment (other than prepayments of ABR Revolving Loans that are not made in
connection with the termination or permanent reduction of the Revolving Credit
Commitments).  Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid.  All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, and shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

(h)           [reserved].

 

(i)            Notwithstanding the foregoing provisions of this Section 2.13,
(i) in the case of any mandatory prepayment of the Term Loans, Term Loan Lenders
may waive by written notice to the Borrower and the Administrative Agent on or
before the date on which such mandatory prepayment would otherwise be required
to be made hereunder the right to receive the amount of such mandatory
prepayment of the Term Loans, (ii) if any Term Loan Lender or Term Loan Lenders
elect to waive the right to receive the amount of such mandatory prepayment, all
of the amount that otherwise would have been applied to mandatorily prepay the
Term Loans of such Lender or Lenders shall be offered by the Borrower to the
remaining non-waiving Term Loan Lender or Term Loan Lenders on a pro rata basis,
based on the respective principal amounts of their outstanding Term Loans,
(iii) if and to the extent any such non-waiving Term Loan Lender does not elect
by written notice to the Borrower and the Administrative Agent within three
Business Days following the date on which the offer is made pursuant to clause
(ii) above to accept such offer, such Term Loan Lender shall be deemed to have
rejected such offer, (iv) any amounts not applied to the prepayment of Term
Loans pursuant to clause (ii) or clause (iii) above shall be applied instead on
the fourth Business Day following the date on which the offer is made to Term
Loan Lenders pursuant to clause (ii) above to the prepayment of outstanding
Revolving Loans (but without any corresponding reduction in Revolving Credit
Commitments) and (v) to the extent there are any prepayment amounts remaining
after the foregoing application, such amounts shall be paid promptly by the
Administrative Agent to the Borrower (any amounts returned to the Borrower
pursuant to this clause (v), “Declined Amounts”).

 

SECTION 2.14     Reserve Requirements; Change in Circumstances. 
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
affecting any Lender or Issuing Bank or any lending office of such Lender’s or
Issuing Bank’s holding company, if any, shall (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender or any Issuing Bank (except any such reserve
requirement which is reflected in the Reserve Adjusted Eurodollar Rate),
(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes in connection with this Agreement or any Loan, Letter of Credit or
Commitment made hereunder or its deposits, reserves, other liabilities or
capital attributable thereto, or change the basis of taxation payments in
respect thereof (except, in each case, (A) for Indemnified Taxes or Other Taxes
indemnified pursuant to Section 2.20, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) or
(iii) impose on such Lender or such Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein, and the result of any
of the foregoing shall be to increase the cost (other than Taxes) to such Lender
or such Issuing Bank of making or maintaining any Eurodollar Loan or increase
the cost (other than Taxes) to any Lender or any Issuing Bank of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or such

 

60

--------------------------------------------------------------------------------


 

Issuing Bank, as the case may be, upon demand such additional amount or amounts
as will compensate such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)           If any Lender or any Issuing Bank shall have determined that any
Change in Law regarding any capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by such Issuing Bank pursuant hereto to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the calculation of the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as
applicable, as specified in paragraph (a) or (b) above shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or such Issuing Bank the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.14 for any increased costs
incurred or reduction suffered in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be under any obligation to compensate any Lender or any Issuing Bank under
paragraph (a) or (b) above with respect to increased costs incurred or
reductions suffered more than 180 days prior to the date such Lender or such
Issuing Bank, as applicable, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any Change in Law within such
180-day period.

 

SECTION 2.15     Change in Legality.  (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such or to convert a Eurodollar Loan into an
ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

 

(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

 

61

--------------------------------------------------------------------------------



 

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(b)           For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

SECTION 2.16     Breakage.  The Borrower shall indemnify each Lender against any
loss (other than a loss of applicable margin or profits) or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation under
Section 2.10) not being made after notice of such Loan shall have been given by
the Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder.  In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period.  A certificate of any Lender
setting forth in reasonable detail the calculation of any amount or amounts
which such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

SECTION 2.17     Pro Rata Treatment.  Except as provided with respect to Swing
Line Loans, subject to the express provisions of this Agreement which require,
or permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders, and as required under Section 2.15, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of the Revolving Credit Commitment Fees, each reduction
of the applicable Class of Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each outstanding Swing Line Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall have not have made any Swing Line Loans) pro rata in
accordance with such respective Revolving Credit Commitments. Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.

 

SECTION 2.18     Sharing.  Each Lender agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or

 

62

--------------------------------------------------------------------------------



 

otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loan or L/C Disbursement as a result of which the unpaid
principal portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Restricted Subsidiaries (as to which the provisions of this Section 2.18 shall
apply), other than as permitted pursuant to Section 9.04.  The Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

 

SECTION 2.19     Payments.  (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating the amounts due hereunder.  Each such payment (other than Issuing
Bank Fees, which shall be paid directly to the applicable Issuing Bank) shall be
made to the Administrative Agent at its offices at 745 Seventh Avenue, New York,
New York 10019.  The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

 

(b)           Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
applicable Issuing Bank, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the

 

63

--------------------------------------------------------------------------------



 

Administrative Agent to represent its cost of overnight or short term funds
(which determination shall be conclusive absent manifest error).

 

SECTION 2.20     Taxes.  (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes except
as required by any applicable Law; provided that, if any Taxes are required by
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) to be withheld or deducted from such payments, then (i) the
applicable Withholding Agent shall make such deductions or withholdings and
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Law, and (ii) if any Taxes required to
be withheld or deducted are Indemnified Taxes or Other Taxes, then the sum
payable by such Loan Party shall be increased as necessary so that after making
such required deductions or withholdings (including such deductions and
withholdings of Indemnified Taxes and Other Taxes applicable to additional sums
payable under this Section 2.20) the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made.

 

(b)           Without limiting the provisions of subsection (a) above, the
Borrower shall pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(c)           Without duplication of Sections 2.20(a) or (b) above, the Borrower
shall indemnify each Recipient within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.20) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. 
Notwithstanding anything herein to the contrary, a Recipient shall not be
indemnified for any Indemnified Taxes hereunder unless the Administrative Agent,
such Lender or Issuing Bank shall make written demand on Borrower for
reimbursement of such Indemnified Taxes no later than 180 days after the earlier
of (i) the date on which the relevant Governmental Authority makes written
demand upon the Recipient for payment of such Indemnified Taxes, and (ii) the
date on which the Recipient has made payment of such Indemnified Taxes.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on behalf of itself, a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine

 

64

--------------------------------------------------------------------------------



 

whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.20(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. If any
form or certification previously delivered pursuant to this Section 2.20(e) or
Section 2.20(g) expires or becomes obsolete or inaccurate in any respect with
respect to a Recipient, such Recipient shall promptly (and in any event within
10 days after such expiration, obsolescence or inaccuracy) notify the Borrower
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

 

(ii)           Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, (or its successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
(or its successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, (or its successor form); or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, (or its successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9, and/or other

 

65

--------------------------------------------------------------------------------



 

certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D) and paragraph (g), hereof, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)            If the Administrative Agent, any Lender or any Issuing Bank
determines, in its discretion, exercised in good faith, that it has received a
refund of any Taxes as to which it has been indemnified by an indemnifying party
or with respect to which an indemnifying party has paid additional amounts
pursuant to this Section 2.20, it shall pay over such refund to the indemnifying
party (but only to the extent of indemnity payments made, or additional amounts
paid, by the indemnifying party under this Section 2.20 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
indemnifying party, upon the request of the Administrative Agent, such Lender or
such Issuing Bank, agrees to repay the amount paid over to the indemnifying
party (plus any interest, penalties or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such Issuing
Bank in the event the Administrative Agent, such Lender or such Issuing Bank is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.20(f), in no event will the
Administrative Agent, any Lender or any Issuing Bank be required to pay any
amount to an indemnifying party pursuant to this paragraph to the extent the
payment of such amount would place the Administrative Agent, such Lender or such
Issuing Bank in a less favorable net after-Tax position than it would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  Nothing in this Section 2.20(f) shall be construed
to require the Administrative Agent, any Lender or any Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

 

66

--------------------------------------------------------------------------------



 

(g)           On or before the date that Barclays Bank PLC (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower two duly executed originals of either (i) IRS
Form W-9, or (ii) IRS Form W-8ECI (with respect to any payments to be received
on its own behalf) and IRS Form W-8IMY (for all other payments), establishing
that the Borrower can make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States, including
Taxes imposed under FATCA.

 

(h)           For purposes of this Section 2.20, the term “Lender” includes any
Issuing Bank and the term “applicable Law” includes FATCA.

 

SECTION 2.21     Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or any Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of all Lenders or all Lenders directly and adversely affected
thereby and such amendment, waiver or other modification is consented to by the
Required Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)(v)), upon
notice to such Lender or such Issuing Bank, as the case may be, and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 2.14, 2.16 and 2.20, its rights
pursuant to Section 9.05 in respect of the period in which it was a Lender (and
its rights in respect of any outstanding Letter of Credit issued by such
Lender)) and obligations under this Agreement (or, in the case of clause
(iv) above, all of its interests, rights and obligation with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee (which Eligible
Assignee (x) may be an Affiliated Lender only if Section 9.04(k) is complied
with and (y) may not be the Borrower or any Subsidiary thereof) that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, of each Issuing Bank and the Swing Line Lender), which consents shall
not unreasonably be withheld, conditioned or delayed, and (z) the Borrower or
such assignee shall have paid to the affected Lender or the affected Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or such Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or such Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.14,
2.16 and 2.20; provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or such
Issuing Bank’s claim for compensation under Section 2.14, notice under
Section 2.15, entitlement to receive amounts pursuant to Section 2.20 or being a
Defaulting Lender, as the case may be, cease to cause such Lender or such
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, or cease to cause such Lender to be a Defaulting Lender, as the
case may be (including as a result of any action taken by such Lender or such
Issuing Bank pursuant to paragraph (b) below), or if such Lender or such Issuing
Bank shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed

 

67

--------------------------------------------------------------------------------



 

amendment, waiver, consent or other modification, as the case may be, or shall
cease to be a Defaulting Lender, then such Lender or such Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder. 
Notwithstanding anything to the contrary, in the event that a Lender that is
being replaced pursuant to this Section 2.21(a) does not execute an Assignment
and Acceptance Agreement (or an Affiliated Lender Assignment and Acceptance
Agreement) within one (1) Business Day after being requested to do so, such
assignment shall be deemed to have occurred on such Business Day without such
Lender’s execution of such documentation but after satisfaction of the other
conditions set forth herein.

 

(b)           If (i) any Lender or any Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice
described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank pursuant to Section 2.20,
then such Lender or such Issuing Bank shall use reasonable efforts (which shall
not require such Lender or such Issuing Bank to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such filing or assignment would
reduce its claims for compensation under Section 2.14 or enable it to withdraw
its notice pursuant to Section 2.15 or would reduce amounts payable pursuant to
Section 2.20, as the case may be, in the future.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any Issuing Bank
in connection with any such filing or assignment, delegation and transfer.

 

SECTION 2.22     Defaulting Lender.  (a) Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and in Section 9.08.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks and Swing Line Lender hereunder;
third, on a pro rata basis to cash collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.22(d) and to pay to the Swing Line Lender its Fronting Exposure with
respect to such Defaulting Lender; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ and Swing Line Lenders’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit and Swing Line Loans, if any and as applicable, issued
under this Agreement, in accordance with Section 2.22(d) (in the case of Letters
of Credit); sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of

 

68

--------------------------------------------------------------------------------



 

a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders of the applicable
Class on a pro rata basis prior to being applied to the payment of any Loans of,
or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and L/C Exposure are held by the Lenders of the applicable Class pro rata
in accordance with the Commitments under the applicable Class without giving
effect to Section 2.22(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  (A) No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Percentage of the stated
amount of Letters of Credit for which it has provided cash collateral pursuant
to Section 2.22(d).

 

(C)          With respect to any L/C Participation Fee not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit that have been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure. So
long as no Event of Default shall have occurred and be continuing, all or any
part of such Defaulting Lender’s obligation to fund participations in respect of
Swing Line Loans and Letters of Credit shall be reallocated among the Revolving
Credit Lenders that are Non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any such Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 2.28, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

69

--------------------------------------------------------------------------------



 

(v)           Cash Collateral and Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, cash collateralize any Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in Section 2.22(d) and
repay any Swing Line Lender’s Fronting Exposure by repaying the Swing Line Loans
such that such Fronting Exposure is reduced to zero.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, each Swing Line Lender and each Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Revolving Credit Lenders in
accordance with the Revolving Credit Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

(c)           New Swing Line Loans and Letters of Credit.  So long as any Lender
is a Defaulting Lender, (i) no Swing Line Lender shall be required to fund any
Swing Line Loan and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit except in accordance with
Section 2.24(a), in each case unless it is satisfied that the related exposure
will be 100% covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders or (in the case of Letters of Credit) cash collateral will be provided
by the Borrower in accordance with Section 2.24(j), and participating interests
in any such newly issued or increased Letter of Credit or newly made Swing Line
Loan shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.22(a)(iv) (and Defaulting Lenders shall not participate therein).

 

(d)           Cash Collateral.  (i) At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall cash collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any cash collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(ii)           The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for
the benefit of each Issuing Bank, and agrees to maintain, a first priority
security interest in all such cash collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to Section 2.24(j).  If at any time the Administrative Agent
determines that cash collateral is subject to any right or claim of any Person
other than the Administrative Agent and such Issuing Bank as herein provided, or
that the total amount of such cash collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional cash collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
cash collateral provided by the Defaulting Lender).

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.22 in respect of
Letters of Credit shall be applied to the

 

70

--------------------------------------------------------------------------------


 

satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to cash collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the cash
collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iv)          Cash collateral (or the appropriate portion thereof) provided to
reduce any Issuing Bank’s Fronting Exposure shall no longer be required to be
held as cash collateral pursuant to this Section 2.22 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and such Issuing Bank that there exists excess cash
collateral; provided that, subject to this Section 2.22 the Person providing
cash collateral and such Issuing Bank may agree that cash collateral shall be
held to support future anticipated Fronting Exposure or other obligations; and
provided, further that to the extent that such cash collateral was provided by
the Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

SECTION 2.23     Swing Line Loans.  (a) Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees to make Swing Line Loans to the
Borrower from time to time prior to the Revolving Credit Maturity Date in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (x) the aggregate principal amount of outstanding Swing Line Loans
exceeding the total Swing Line Commitment, (y) the outstanding Swing Line Loans
of the Swing Line Lender exceeding the Swing Line Lender’s Swing Line Commitment
or (z) the Aggregate Revolving Credit Exposure exceeding the Total Revolving
Credit Commitments; provided that the Swing Line Lender shall not be required to
make a Swing Line Loan to refinance an outstanding Swing Line Borrowing.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swing Line Loans.  Notwithstanding
anything to the contrary contained in this Section 2.23 or elsewhere in this
Agreement, in the event that a Revolving Credit Lender is a Defaulting Lender,
no Swing Line Lender shall be required to issue or extend any Swing Line Loan,
unless any Fronting Exposure in respect thereof, after giving effect to the
extension of such Swing Line Loan, may be reallocated among Non-Defaulting
Lenders in accordance with Section 2.22(a)(iv) or, if such reallocation is not
available in accordance with such Section, the Swing Line Lender has entered
into arrangements satisfactory to it, in its sole discretion, and the Borrower
to eliminate the Swing Line Lender’s risk with respect to the participation in
Swing Line Loans by all such Defaulting Lenders, which may include prepaying
such Swing Line Loans while any Fronting Exposure exists in relation thereto.

 

(b)           To request a Swing Line Borrowing, the Borrower shall notify the
Swing Line Lender and the Administrative Agent of such request by not later than
1:00 p.m., New York City time on the day of the proposed Swing Line Borrowing by
delivering a Swing Line Borrowing Request.  Each such notice and Swing Line
Borrowing Request shall be irrevocable and shall specify (i) the requested date
(which shall be a Business Day), (ii) the amount of the requested Swing Line
Borrowing, (iii) the term of such Swing Line Loan and (iv) the location and
number of the Borrower’s account to which funds are to be disbursed.  The Swing
Line Lender shall make each Swing Line Loan in accordance with Section 2.02 on
the proposed date thereof by wire transfer of immediately available funds by
4:00 p.m., New York City time, to the account of the Borrower.

 

(c)           Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to such Revolving Credit Lender’s Pro Rata
Percentage of such Swing Line Loan. The Swing Line Lender shall deliver the
Swing Line Borrowing Request to the Administrative Agent which shall promptly
deliver such Swing Line Borrowing Request to each Revolving Credit Lender. Each
Revolving Credit Lender hereby absolutely and unconditionally

 

71

--------------------------------------------------------------------------------



 

agrees, upon receipt of notice of the Swing Line Borrowing Request, to pay to
the Administrative Agent for the account of the Swing Line Lender, such
Revolving Credit Lender’s Pro Rata Percentage of such Swing Line Loan or Loans. 
Each Revolving Credit Lender acknowledges and agrees that its respective
obligation to acquire participations in Swing Line Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Credit Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02 with respect to Loans made by such Revolving Credit
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swing Line Lender the amounts so received by it from the Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swing Line Loan acquired pursuant to this paragraph (c),
and thereafter payments by the Borrower in respect of such Swing Line Loan shall
be made to the Administrative Agent and not to the Swing Line Lender.  Any
amounts received by a Swing Line Lender from the Borrower (or any other party on
behalf of the Borrower) in respect of a Swing Line Loan after receipt by the
Swing Line Lender of the proceeds of a sale of participations therein shall be
remitted promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the Swing Line Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swing Line
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swing Line Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof otherwise expressly
provided herein.

 

(d)           At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Pro Rata Percentage thereof
in the same funds as those received by the Swing Line Lender.  If any payment
received by the Swing Line Lender in respect of principal or interest on any
Swing Line Loan is required to be returned to the Borrower by the Swing Line
Lender under any circumstances (including pursuant to any settlement entered
into by the Swing Line Lender in its discretion), each Revolving Credit Lender
shall pay to the Swing Line Lender its Pro Rata Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Effective Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

SECTION 2.24     Letters of Credit.  (a) General.  The Borrower may request the
issuance of a Letter of Credit (which may be at the request of another Loan
Party), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time on or prior to the
date immediately preceding the termination of the L/C Commitment in accordance
with Section 2.09(a).  This Section shall not be construed to impose an
obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.  Notwithstanding
anything to the contrary contained in this Section 2.24 or elsewhere in this
Agreement, in the event that a Revolving Credit Lender is a Defaulting Lender,
no Issuing Bank shall be required to issue or extend any Letter of Credit, as
applicable, unless any Fronting Exposure in respect thereof, after giving effect
to the issuance of such Letter of Credit, may be reallocated among
Non-Defaulting Lenders in accordance with Section 2.22(a)(iv) or, if such
reallocation is not available in accordance with such Section, each Issuing Bank
has entered into arrangements satisfactory to it, in its sole discretion, and
the Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, which may
include by

 

72

--------------------------------------------------------------------------------



 

cash collateralizing (in an amount not less than the Minimum Collateral Amount)
each such Defaulting Lender’s Pro Rata Percentage of each Letter of Credit
issued or outstanding while such Defaulting Lender remains a Defaulting Lender.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  (i) In order to request the issuance of a Letter of Credit (or to
amend, renew or extend an existing Letter of Credit), the Borrower shall hand
deliver or fax to the applicable Issuing Bank and the Administrative Agent (not
later than 1:00 p.m. (New York City time) at least five (5) Business Days (or
such shorter period as such Issuing Bank and the Administrative Agent may agree
in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be) an L/C Extension Notice
together with such Issuing Bank’s Letter of Credit application form (if any),
appropriately completed and signed by a Responsible Officer of the Borrower and
including agreed-upon draft language for such Letter of Credit reasonably
acceptable to the applicable Issuing Bank, or identifying the Letter of Credit
to be amended, renewed or extended, the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof, the
documents to be presented by such beneficiary in case of any drawing thereunder,
the full text of any certificate to be presented by such beneficiary in case of
any drawing thereunder, the nature of the proposed amendment (in the case of an
amendment), any Letter of Credit application form required by the applicable
Issuing Bank and such other information as shall be necessary to prepare such
Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if, and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that,
after giving effect to such issuance, amendment, renewal or extension (x) the
Aggregate Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment and (y) the aggregate face amount of Letters of Credit issued by any
Issuing Bank shall not exceed its L/C Commitment.

 

(ii)           No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Fourth Amendment Effective Date, or shall impose
upon such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Fourth Amendment Effective Date and which such Issuing Bank in
good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$10,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars; or

 

73

--------------------------------------------------------------------------------



 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iii)          No Issuing Bank shall be under any obligation to amend or extend
any Letter of Credit if (A) such Issuing Bank would have no obligation at such
time to issue the Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment thereto.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at the close
of business on the earlier of the date one year after the date of the issuance
of such Letter of Credit and the date that is five (5) Business Days prior to
the Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five (5) Business Days prior to the
Revolving Credit Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit and as agreed by the Issuing Bank) prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.

 

(d)           Participations.  By the issuance of a Letter of Credit and without
any further action on the part of the applicable Issuing Bank or the Lenders,
such Issuing Bank hereby grants to each Revolving Credit Lender, and each such
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Pro Rata Percentage of each L/C Disbursement made by such Issuing
Bank and not reimbursed by the Borrower (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.02(f).  Each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)           Reimbursement.  If any Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall pay to the
Administrative Agent an amount equal to such L/C Disbursement not later than
10:00 a.m., New York City time, on the immediately following Business Day after
the Borrower shall have received notice from such Issuing Bank that payment of
such draft will be made; provided that if the Issuing Bank notifies the Borrower
of such L/C Disbursement prior to 11:00 a.m., New York City time, on the date of
such L/C Disbursement, the Borrower shall pay to the Administrative Agent an
amount equal to such L/C Disbursement not later than 3:00 p.m., New York City
time, on such date.

 

(f)            Obligations Absolute.  The Borrower’s obligations to reimburse
L/C Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i)            any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;

 

74

--------------------------------------------------------------------------------



 

(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;

 

(iii)          the existence of any claim, setoff, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

 

(iv)          any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v)           payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit; and

 

(vi)          any other act or omission to act or delay of any kind of the
applicable Issuing Bank, the Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the applicable Issuing Bank.  However, the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined in a final,
non-appealable decision of a court of competent jurisdiction to have resulted
from such Issuing Bank’s gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  It is further understood and agreed that the applicable
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit issued by such Issuing Bank, (i) such Issuing Bank’s exclusive reliance
on the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of such Issuing Bank.

 

(g)           Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall as promptly as possible give telephonic notification, confirmed by fax, to
the Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving

 

75

--------------------------------------------------------------------------------



 

such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Credit Lenders with respect to any such L/C
Disbursement.

 

(h)           Interim Interest.  If any Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit issued by such Issuing Bank, then,
unless the Borrower shall reimburse such L/C Disbursement in full on such date,
the unpaid amount thereof shall bear interest for the account of such Issuing
Bank, for each day from and including the date of such L/C Disbursement, to but
excluding the earlier of the date of payment by the Borrower or the date on
which interest shall commence to accrue thereon as provided in Section 2.02(f),
at the rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.

 

(i)            Resignation or Removal of an Issuing Bank.  Any Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Revolving Credit Lenders and the Borrower, and may be removed at any
time by the Borrower by notice to such Issuing Bank, the Administrative Agent
and the Revolving Credit Lenders, in each case, irrespective of the appointment
of a successor Issuing Bank.  Upon the acceptance of any appointment as an
Issuing Bank hereunder by a Lender that shall agree to serve as a successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of such retiring or removed Issuing Bank
(other than with respect to Letters of Credit issued by such retiring or removed
Issuing Bank).  At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees due to such Issuing Bank
pursuant to Section 2.05(c)(ii).  The acceptance of any appointment as an
Issuing Bank hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of such
previous Issuing Bank under this Agreement and the other Loan Documents other
than with respect to Letters of Credit issued by such retiring Issuing Bank and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, the Borrower shall, on the Business Day it receives notice from
the Administrative Agent or the Revolving Credit Lenders holding participations
in outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit of the amount to be
deposited, deposit in an account with the Collateral Agent, for the benefit of
the Revolving Credit Lenders, an amount in cash equal to the Minimum Collateral
Amount; provided that the obligation to deposit such cash will become effective
immediately, and such deposit will become immediately payable in immediately
available funds, without demand or notice of any kind, upon the occurrence of an
Event of Default described in paragraph (g) or (h) of Article VII.  Such deposit
shall be held by the Collateral Agent as collateral for the payment and
performance of the Obligations.  The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing

 

76

--------------------------------------------------------------------------------



 

greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Obligations.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

(k)           Additional Issuing Banks.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank.  Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to such Issuing Bank and such Lender.  Upon the
appointment of an additional Issuing Bank, the Borrower, the Administrative
Agent and the Issuing Banks may amend this Agreement without the consent of any
other party hereto to change the L/C Commitments of the Issuing Banks.

 

SECTION 2.25     Incremental Facilities.  (a) The Borrower may, by written
notice to the Administrative Agent from time to time, request Incremental Loan
Commitments from one or more Incremental Term Lenders or Incremental Revolving
Lenders, as applicable, all of which must be Eligible Assignees (which Eligible
Assignee may not be the Borrower or a Subsidiary thereof but may, solely in the
case of Incremental Term Loan Commitments, be an Affiliated Lender or an
Affiliate that becomes an Affiliated Lender as a result of such transaction (but
only if Section 9.04(k) is complied with)), so long as at the time such
Incremental Loan Commitments become effective and, in the case of Incremental
Term Loans, at the time any Incremental Loans in respect thereof are incurred
(after giving effect on a pro forma basis to the incurrence of such Incremental
Term Loans, and in each case assuming for the purpose of this calculation that
the proceeds of such Incremental Term Loans are not treated as Unrestricted Cash
for such purpose and assuming for such purpose that any such Incremental
Revolving Loan Commitments are fully drawn in the form of Loans and that the
proceeds thereof are not treated as Unrestricted Cash for such purpose), the
aggregate principal amount of such Incremental Loan Commitments and (without
duplication) Incremental Loans does not exceed the Maximum Incremental
Facilities Amount.  Such notice shall set forth (i) the amount of the
Incremental Loan Commitments being requested (which shall be in minimum
increments of $2,500,000 and a minimum amount of $10,000,000, such lesser amount
equal to the remaining Maximum Incremental Facilities Amount or such other
amounts as the Administrative Agent may reasonably agree to), (ii) the date (an
“Increased Amount Date”) on which such Incremental Loan Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice (or such other number of days as
the Administrative Agent may reasonably agree to)) and (iii) whether such
Incremental Term Loan Commitments are commitments to make term loans with terms
different from any other then existing Term Loans (“Other Term Loans”).

 

(b)           The Borrower may seek Incremental Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) or any other bank, financial institution or other
institutional lender or investor (each of which must be an Eligible Assignee)
that agrees to provide any portion of Incremental Loan Commitments (each, an
“Additional Incremental Lender”) (provided that (i) the Administrative Agent,
the Swing Line Lender and each Issuing Bank shall have consented (such consent
not to be unreasonably withheld or delayed) to such Lender’s or Additional
Incremental Lender’s making such Incremental Loan Commitments to the extent such
consent, if any, would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, to such Lender or Additional Incremental
Lender, (ii) an Affiliated Lender may provide Incremental Term Loan Commitments
or Incremental Term Loans only if Section 9.04(k) is complied with, but may not

 

77

--------------------------------------------------------------------------------



 

provide Incremental Revolving Loan Commitments or Incremental Revolving Loans
and (iii) the Borrower and its Subsidiaries may not make Incremental Loan
Commitments or Incremental Loans).  The Borrower and each Incremental Lender
shall execute and deliver to the Administrative Agent an Incremental Term Loan
Assumption Agreement and/or Incremental Revolving Loan Assumption Agreement, as
applicable, and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Loan Commitment of each
Incremental Lender. The terms and provisions of the Incremental Revolving Loans
shall be identical to those of the Revolving Loans. All Incremental Revolving
Loan Commitments shall be documented solely as an increase to the Revolving
Credit Commitments and all Incremental Revolving Loans shall be identical to all
Revolving Loans, other than in respect of any arrangement, commitment or upfront
fees payable to any Incremental Revolving Lenders or any arranger appointed in
connection therewith.  Notwithstanding the foregoing, (i) any Incremental Term
Loans (x) shall be secured on a pari passu basis with the Revolving Loans,
(y) shall not be guaranteed by any person that is not a Guarantor and (z) shall
not be secured by any assets which do not constitute Collateral, (ii) the final
maturity date of any Incremental Term Loans shall be no earlier than the
Revolving Maturity date, (iii) such Incremental Term Loans do not mature or have
scheduled amortization or payments of principal (other than, in any case,
amortization at a rate of no more than 1% per annum) prior to the date that is
the Latest Maturity Date at the time such Incremental Term Loans are incurred,
(iv) no Incremental Term Loans shall have the benefit of any financial
maintenance covenant more restrictive than the covenant set forth in
Section 6.10 hereof unless the Revolving Loans have the benefit of such
financial maintenance covenant on the same terms, (v) the definitive
documentation for such Incremental Term Loans shall not include other covenants,
(excluding interest rate, original issue discounts, fees and prepayment
premiums) taken as a whole, that are materially more onerous to the Borrower and
the Guarantors than the covenants for the Revolving Loans provided for in this
Agreement, taken as a whole, unless the Revolving Loans have the benefit of such
covenants on the same terms and (vi) the other terms and conditions applicable
to such Incremental Term Loans (other than provisions related to maturity,
amortization, interest margins, fees or prepayments)  may not differ from those
with respect to the Revolving Loans, as applicable, unless such terms and
conditions are reasonably satisfactory to the Administrative Agent.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement or Incremental Revolving Loan
Assumption Agreement, as applicable. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Term Loan Assumption Agreement
or Incremental Revolving Loan Assumption Agreement, as applicable, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Loan Commitment
and the Incremental Loans evidenced thereby, and the Administrative Agent and
the Borrower may revise this Agreement to evidence such amendments.

 

(c)           Notwithstanding the foregoing, no Incremental Loan Commitment
shall become effective under this Section 2.25 unless on the date of such
effectiveness, (i) the Borrower is in Financial Covenant Compliance (after
giving effect on a pro forma basis to the incurrence of any such Incremental
Term Loans, and in each case assuming for the purpose of this calculation that
the proceeds of such Incremental Term Loans are not treated as Unrestricted Cash
for such purpose and assuming for such purpose that any such Incremental
Revolving Loan Commitments are fully drawn in the form of Loans and that the
proceeds thereof are not treated as Unrestricted Cash for such purpose),
(ii) the conditions set forth in Sections 4.01(b) and 4.01(c) shall be satisfied
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the Borrower; provided
that, if the proceeds of any Incremental Term Loan Commitments are being used to
finance a Permitted Acquisition or Permitted Drop-Down Acquisition, (x) the
reference in Section 4.01(b) to the accuracy of the representations and
warranties shall refer to the accuracy of only the representations and
warranties that would constitute Specified Representations and the
representations and warranties in the relevant acquisition agreement the failure
of which to be true shall permit the buyer not to consummate the Permitted
Acquisition or Permitted Drop-Down Acquisition, (y) Section 4.01(c) shall be
limited to there being no Default or Event of Default under paragraph (b), (c),
(g) or (h) of Article VII having occurred and continuing

 

78

--------------------------------------------------------------------------------



 

after giving effect to such Incremental Loan Commitments and (z) the date of
determination for purposes of testing Financial Covenant Compliance under clause
(i) above shall be deemed to be the date on which the definitive agreements for
such Permitted Acquisition or Permitted Drop-Down Acquisition are entered into,
(iii) except as otherwise specified in the applicable Incremental Term Loan
Assumption Agreement and/or Incremental Revolving Loan Assumption Agreement, the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Original Closing Date under Section 4.02,
(iv) the Administrative Agent and each applicable Lender (other than any
Defaulting Lender) shall have received all fees and expenses owed under this
Agreement (including in respect of such Incremental Loan Commitments); and
(v) the Borrower shall have satisfied all Mortgage Modification Requirements.

 

(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Revolving Loans, when
originally made, are included in each Borrowing of outstanding Revolving Loans,
on a pro rata basis. This may be accomplished by requiring each outstanding
Eurodollar Borrowing to be converted into an ABR Borrowing on the date of each
Incremental Revolving Loan, or by allocating a portion of each Incremental
Revolving Loan to each outstanding Eurodollar Borrowing on a pro rata basis. Any
conversion of Eurodollar Loans to ABR Loans required by the preceding sentence
shall be subject to Section 2.16.  If any Incremental Revolving Loan is to be
allocated to an existing Interest Period for a Eurodollar Borrowing, then the
interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental
Revolving Loan Assumption Agreement.

 

(e)           On any Increased Amount Date on which Incremental Revolving Loan
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Credit Lenders shall assign to
each of the Incremental Revolving Lenders, and each of the Incremental Revolving
Lenders shall purchase from each of the existing Revolving Credit Lenders, at
the principal amount thereof, such interests in the outstanding Revolving Loans
and participations in Letters of Credit and Swing Line Loans outstanding on such
Increased Amount Date that will result in, after giving effect to all such
assignments and purchases, such Revolving Loans and participations in Letters of
Credit and Swing Line Loans being held by existing Revolving Credit Lenders and
Incremental Revolving Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such Incremental Revolving
Loan Commitments to the Revolving Credit Commitments, (ii) each Incremental
Revolving Loan Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and have the same terms as any existing Revolving Loan and
(iii) each Incremental Revolving Lender shall become a Lender with respect to
the Revolving Credit Commitments and all matters relating thereto.

 

(f)            The proceeds of any Incremental Loans shall be used for the
purposes specified in the introductory statement to this Agreement.

 

SECTION 2.26     Extension Amendments.  (a) The Borrower may at any time and
from time to time request that all or a portion of any of the Commitments or the
Loans (including any Extended Loans), existing at the time of such request (any
such Commitment, an “Existing Commitment” and any such existing outstanding
Loans, the “Existing Loans”) be converted to extend, in the case of Commitments,
the termination date thereof and, in the case of Loans, the scheduled maturity
date(s) of any payment of principal with respect to all or a portion thereof
(any such Existing Commitment which has been so extended, an “Extended
Commitment” and any such Existing Loan whose scheduled maturity date(s) has or
have been so extended, in the case of a Term Loan, an “Extended Term Loan”, in
the case of a Revolving Loan, an “Extended Revolving Loan” and collectively, the
“Extended Loans”) and to provide for other terms consistent with this
Section 2.26.  In order to establish any Extended Commitment, the Borrower shall

 

79

--------------------------------------------------------------------------------



 

provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Commitment) (an
“Extension Request”) setting forth the proposed terms of the Extended Commitment
to be established, which terms (other than as provided in clause (c) below)
shall be identical to those applicable to the Existing Commitment from which
they are to be extended (the “Specified Existing Commitment”) except (x) all or
any of the final maturity/termination dates of such Extended Commitment shall be
delayed to later dates than the final maturity/termination dates of the
Specified Existing Commitment, (y) (A) the interest margins with respect to the
Extended Commitment may be higher or lower than the interest margins for the
Specified Existing Commitment and/or (B) additional fees may be payable to the
Lenders providing such Extended Commitment in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) the
commitment fee, if any, with respect to the Extended Commitment may be higher or
lower than the commitment fee, if any, for the Specified Existing Commitment, in
each case to the extent provided in the applicable Extension Amendment;
provided, that, notwithstanding anything to the contrary in this Section 2.26 or
otherwise, (1) no Extended Commitment shall be secured by or receive the benefit
of any collateral, credit support or security that does not secure or support
the Existing Commitments, (2) the repayment (other than in connection with a
permanent voluntary prepayment or a repayment at the final scheduled maturity of
any Term Loans that have not become Extended Term Loans) and the mandatory
prepayment of any Extended Term Loans shall be made on a pro rata basis with all
other outstanding Term Loans and Other Term Loans; provided, that, Extended Term
Loans may, if the Extending Lenders making such Extended Term Loans so agree,
participate on a less than pro rata basis in any voluntary or mandatory
repayment or prepayment, (3) (x) the final maturity of any Extended Loans shall
not be earlier than any Loans made under the applicable Specified Existing
Commitment in respect thereof and (y) if such Extended Loans are term loans made
under a term facility, the Extended Loans shall not have a weighted average life
to maturity shorter than any loans made under the applicable Specified Existing
Commitment in respect thereof, (4) each Lender in the Specified Existing
Commitment shall be permitted to participate in the Extended Commitment in
accordance with its pro rata share of the Specified Existing Commitment,
(5) assignments and participations of Extended Commitments shall be governed by
the same assignment and participation provisions applicable to Loans and
Commitments hereunder as set forth in Section 9.04 and (6) the repayment (other
than in connection with a permanent voluntary prepayment) and the mandatory
prepayment of any Extended Revolving Loans shall be made on a pro rata basis
with all other outstanding Revolving Loans (other than at the maturity of any
Revolving Credit Commitments that have not been extended, at which point the
maturing Revolving Loans associated therewith may be repaid without making a pro
rata payment of any non-maturing Revolving Loans).  No Lender shall have any
obligation to agree to have any of its Existing Loans or, if applicable,
commitments of any Existing Commitment converted into an Extended Commitment or
Extended Loan pursuant to any Extension Request.  Any Extended Commitment shall
constitute a separate Class from the Specified Existing Commitments and from any
other Existing Commitments (together with any other Extended Commitments with
the same maturity date so established on such date).  Any Extended Revolving
Loan or Extended Term Loan shall constitute a separate Class from the Existing
Loans (together with any other Extended Revolving Loans or Extended Term Loans,
as applicable, with the same maturity date so established on such date).

 

(b)           The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Class of Existing Commitments or Existing Loans are requested to
respond.  Any applicable Lender (an “Extending Lender”) wishing to have all or a
portion of its Specified Existing Commitment converted into an Extended
Commitment or Existing Loans converted into Extended Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Specified Existing Commitment
and/or Existing Loans that it has elected to convert into an Extended Commitment
or Extended Loans, as the case may be.  In the event that the aggregate amount
of the Specified Existing Commitment and/or Existing Loans subject to Extension
Elections exceeds the amount of Extended Commitments and/or Extended Loans
requested pursuant to the Extension Request, the Specified Existing Commitment
and/or Existing

 

80

--------------------------------------------------------------------------------


 

Loans subject to Extension Elections shall be converted to Extended Commitments
and/or Extended Loans on a pro rata basis based on the amount of Specified
Existing Commitments and/or Existing Loans included in each such Extension
Election.

 

(c)           Extended Commitments and Extended Loans shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, amortization, interest
margins, fees or prepayments referenced in Section 2.26(a) and which,
notwithstanding anything to the contrary set forth in Section 9.08, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments and/or Extended Loans established thereby) executed
by the Loan Parties, the Administrative Agent, and the Extending Lenders.  No
Extension Amendment shall provide for any tranche of Extended Commitments or
tranche of Extended Loans in an aggregate principal amount that is less than
$50,000,000 and integral multiples of $5,000,000 in excess thereof, unless
otherwise agreed by the Administrative Agent; provided, further, that (x) no
Extension Amendment may provide for any Extended Commitment or Extended Loans to
be secured by any Collateral or other assets of any Loan Party that does not
also secure the Existing Commitments or Existing Loans and (y) the other terms
and conditions applicable to such Extended Loans or Extended Commitments (other
than provisions related to maturity, amortization, interest margins, fees or
prepayments (which may provide for a less than ratable amount of any mandatory
prepayment vis-à-vis the Existing Loans and Existing Commitments but not a more
than ratable amount of any mandatory prepayment vis-à-vis the Existing Loans and
Existing Commitments) may not differ from those with respect to the Existing
Loans or Existing Commitments, as applicable, unless such terms and conditions
only apply after the Latest Maturity Date or, if more favorable to the Extending
Lenders than the corresponding terms are to the Lenders under the Specified
Existing Commitments, may apply to such Specified Existing Commitments and the
Loans related thereto.  It is understood and agreed that each Lender has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Section 2.26 and the arrangements
described above in connection therewith.  In connection with any Extension
Amendment, if requested by the Administrative Agent, the Borrower shall deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, the security interests in respect of the Extended Loans and Extended
Commitments and such of the other Loan Documents (if any) as may be amended
thereby and that the existing security interest of the Collateral Agent shall
not be adversely affected thereby.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Commitment is converted to
extend the related scheduled maturity date(s) in accordance with clause
(a) above (an “Extension Date”), in the case of the Specified Existing
Commitment of each Extending Lender, the aggregate principal amount of such
Specified Existing Commitment shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Commitment so converted by such Lender on
such date, and such Extended Commitments shall be established as a separate
Commitment and Class from the Specified Existing Commitment and from any other
Existing Commitments (together with any other Extended Commitment so established
on such date) and (B) if, on any Extension Date, any Revolving Loans of any
Extending Lender are outstanding under this Agreement, such Loans (and any
related participations) shall be deemed to be allocated as Existing Loans (and
related participations) and Extended Revolving Loans (and related
participations) in the same proportion as such Extending Lender’s applicable
Specified Existing Commitments bear to the applicable Extended Commitments so
converted by such Lender on such date.

 

(e)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such Lender, a
“Non-Extending Lender”) then the Borrower may, upon notice to the Administrative
and the Non-Extending Lender, replace such Non-Extending Lender by causing such
Lender to (and such

 

81

--------------------------------------------------------------------------------



 

Lender shall be obligated to) assign pursuant to Section 9.04 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided, that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to obtain a replacement Lender;
provided, further, that the applicable assignee shall have agreed to provide
Loans and/or a commitment on the terms set forth in such Extension Amendment;
and provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full at par by the assignee Lender to such Non-Extending Lender
concurrently with such Assignment and Acceptance.  In connection with any such
replacement under this Section 2.26, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (x) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(y) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Acceptance and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

 

(f)            This Section 2.26 shall supersede any provisions in Section 2.17,
Section 2.18 or Section 9.08 to the contrary.

 

SECTION 2.27     Refinancing Amendments

 

(a)           On one or more occasions after the Fourth Amendment Effective
Date, the Borrower may obtain Credit Agreement Refinancing Indebtedness from any
Lender or any other bank, financial institution or other institutional lender or
investor (each of which must be an Eligible Assignee) that agrees to provide
such Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with this Section 2.27 (each, an “Additional Refinancing
Lender”) (provided that (i) the Administrative Agent, the Swing Line Lender and
each Issuing Bank shall have consented (such consent not to be unreasonably
withheld or delayed) to such Lender’s or Additional Refinancing Lender’s making
such Refinancing Term Loans or providing such Refinancing Revolving Loan
Commitments to the extent such consent, if any, would be required under
Section 9.04(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Refinancing Lender, (ii) an Affiliated
Lender may provide Refinancing Term Loans or Refinancing Term Commitments only
if Section 9.04(k) is complied with, but may not provide Refinancing Revolving
Loan Commitments or Refinancing Revolving Loans and (iii) the Borrower and its
Subsidiaries may not provide Refinancing Revolving Loan Commitments, Refinancing
Revolving Loans, Refinancing Term Loans or Refinancing Term Commitments), in the
form of Refinancing Term Loans, Refinancing Term Commitments, Refinancing
Revolving Loan Commitments or Refinancing Revolving Loans, as applicable;
provided that, notwithstanding anything to the contrary in this Section 2.27 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Loan Commitments (and
related outstandings), (B) repayments required upon the maturity date of any
Revolving Loan Commitments and (C) repayments made in connection with a
permanent repayment and termination of commitments (subject to clause 3 below))
of Refinancing Revolving Loans after obtaining any Refinancing Revolving Loan
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Revolving Lenders with Revolving Credit
Commitments in accordance with their Pro Rata Percentage, (3) the permanent
repayment of Refinancing Revolving Loans and termination of Refinancing
Revolving Loan Commitments after the date of obtaining any Refinancing Revolving
Loan Commitments shall be made on a pro rata basis with all other Revolving
Loans and Revolving Credit Commitments,

 

82

--------------------------------------------------------------------------------



 

except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class (and prepay Revolving Loans of such Class) on a
better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Loan Commitments and Refinancing Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

 

(b)           The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Sections 4.01(b) and (c) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Original Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Security Documents
and filings as may be reasonably requested by the Administrative Agent in order
to ensure that such Credit Agreement Refinancing Indebtedness is provided with
the benefit of the applicable Loan Documents.

 

(c)           Each incurrence of Credit Agreement Refinancing Indebtedness under
Section 2.27(a) shall be in an aggregate principal amount that is (x) not less
than $50,000,000 and (y) an integral multiple of $5,000,000 in excess thereof,
unless otherwise agreed to by the Administrative Agent.

 

(d)           Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Refinancing Amendment,
without the consent of any Lenders other than those that may be providing the
Credit Agreement Refinancing Indebtedness, to the extent (but only to the
extent) necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.27, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

 

(e)           This Section 2.27 shall supersede any provisions in Section 2.17,
Section 2.18 or Section 9.08 to the contrary.

 

SECTION 2.28     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

i.                  a reduction in full or in part or cancellation of any such
liability;

 

ii.               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent company, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other

 

83

--------------------------------------------------------------------------------



 

instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

iii.            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Swing Line Lender, each Issuing Bank and each of the Lenders that, on
and as of the Fourth Amendment Effective Date and on and as of each other date
thereafter as required by Section 4.01:

 

SECTION 3.01     Organization; Powers.  The Borrower and each of the Restricted
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation
(which, as of the Fourth Amendment Effective Date, is as identified in Schedule
3.01), (b) has all requisite power and authority to own its property and assets
and to carry on its business as now conducted and as proposed to be conducted,
except, in each case where the failure to have such power and authority could
not reasonably be expected to result in a Material Adverse Effect, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except in each case where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and, in the case of the Borrower,
to borrow hereunder.

 

SECTION 3.02     Authorization.  The Transactions have been duly authorized by
all requisite company or partnership and, if required, equity holder action.

 

SECTION 3.03     Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the applicable Loan Party will constitute, legal,
valid and binding obligations of such Loan Party enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
other similar laws affecting creditors’ rights generally, and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.04     Governmental Approvals; No Conflicts.  (a) No action, consent
or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document or in connection with the Transactions, except for (i) the filing or
recording of Uniform Commercial Code financing statements and Mortgages,
(ii) such as have been made or obtained and are in full force and effect and
(iii) in the case of the Transactions (other than the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document) any
such other action, consent, approval, registration or filing that if not
obtained and maintained in full force and effect could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)           The Loan Documents will not (i) violate any provision of law,
statute, rule or regulation of a Governmental Authority applicable to the Loan
Parties, (ii) violate any order of any Governmental Authority binding on the
Loan Parties, (iii) violate any Organizational Documents of a Loan Party,
(iv) result in the creation or imposition of any Lien upon any property or
assets now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary (other than any Lien created hereunder or under the

 

84

--------------------------------------------------------------------------------



 

Security Documents) and (v) violate or result in a default under the Drax
Contract or any indenture or any other agreement, instrument or other evidence
of Material Indebtedness.

 

SECTION 3.05     Financial Statements.  (a) The Borrower has prior to the
Original Closing Date furnished to the Lenders the unqualified audited financial
statements of Enviva Partners, LP Predecessor for the fiscal years ended
December 31, 2012, December 31, 2013 and December 31, 2014.  Such financial
statements present fairly in all material respects the financial condition and
results of operations and cash flows of the Enviva Partners, LP Predecessor as
of such dates and for such periods.  Such financial statements were prepared in
all material respects in accordance with GAAP.

 

(b)           The Borrower has prior to the Original Closing Date delivered to
the Lenders a pro forma consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of December 31, 2014, prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date, in all
material respects in accordance with GAAP.  Such pro forma balance sheet has
been prepared in good faith by the Borrower, is based on good faith estimates
and assumptions, which assumptions were believed by the Borrower to be
reasonable in light of the conditions existing as of the date of delivery
thereof (and as of the Original Closing Date), and represent, as of the date of
delivery thereof (and as of the Original Closing Date), the Borrower’s
reasonable good faith estimate of its future based upon all adjustments believed
by the Borrower necessary to give effect to the Transactions.

 

SECTION 3.06     No Material Adverse Effect.  No Material Adverse Effect has
occurred since December 31, 2017 that is continuing.

 

SECTION 3.07     Title to Properties; Possession Under Leases.  (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its properties and assets, except as could not
reasonably be expected to result in a Material Adverse Effect.  All such
material properties and assets are free and clear of Liens, other than (i) in
the case of Equity Interests, Liens permitted under clauses (b), (c), (d), (j),
(k) and (aa) of Section 6.02 (such Liens, the “Permitted Equity Liens”) and
(ii) in the case of all other material properties and assets, Liens expressly
permitted by Section 6.02.

 

(b)           As of the Fourth Amendment Effective Date, the Borrower has not
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting any Real Property material to the business of
the Borrower and the Restricted Subsidiaries.

 

(c)           As of the Fourth Amendment Effective Date, neither the Borrower
nor or any of its respective Subsidiaries is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Material Owned Real Property.

 

SECTION 3.08     Subsidiaries.  Schedule 3.08 sets forth as of the Fourth
Amendment Effective Date a list of all Subsidiaries and the percentage ownership
interest of each Loan Party therein.  The shares of capital stock or other
ownership interests so indicated on Schedule 3.08 are fully paid and
non-assessable and are owned by the applicable Loan Party free and clear of all
Liens (other than Permitted Equity Liens).

 

SECTION 3.09     Litigation; Compliance with Laws.  (a) As of the Fourth
Amendment Effective Date, except as set forth on Schedule 3.09, there are no
actions, suits, investigations or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of the Restricted Subsidiaries
or any business, property or rights of any such Person (i) that involve any Loan
Document or (ii) in each case, which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

85

--------------------------------------------------------------------------------



 

(b)           Neither the Borrower nor any of the Restricted Subsidiaries or any
of their respective material properties or assets is (i) in violation of, nor
will the continued operation of their material properties and assets as
currently conducted violate, any law, rule or regulation (other than those
covered by Section 3.11, 3.12, 3.14, 3.16, 3.17, 3.23, 3.24 or 3.26, which laws,
rules and regulations are addressed in those Sections) or (ii) is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority (including without limitation the USA PATRIOT Act), where
such violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.10     No Default.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.11     Federal Reserve Regulations.  (a) Neither the Borrower nor any
of the Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including by
the Borrower or any Restricted Subsidiary in violation of Regulation T, U or X
of the Board.

 

SECTION 3.12     Investment Company Act.  Neither the Borrower nor any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.13     Use of Proceeds.  The Borrower will use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement.

 

SECTION 3.14     Taxes.  Each of the Borrower and the Restricted Subsidiaries
has filed or caused to be filed all Federal, state, local and foreign tax
returns required to have been filed by it and has paid or caused to be paid all
Taxes due and payable by it (whether or not shown on any tax return) and all
assessments received by it, except (a) Taxes that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
that operate to suspend the collection of such contested Tax and for which the
Borrower or such Restricted Subsidiary, as applicable, shall have set aside on
its books adequate reserves in accordance with GAAP or (b) in each case, to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect or the imposition of a material Lien on any Collateral
(other than any Lien permitted by Section 6.02).  There is no proposed written
Tax assessment against the Borrower or any of the Restricted Subsidiaries that
would, if made, have a Material Adverse Effect, which is not being actively
contested by such Person in good faith and by appropriate proceedings.  At all
times since its formation, the Borrower has been properly treated as a
partnership or a disregarded entity for U.S. federal income tax purposes.

 

SECTION 3.15     No Material Misstatements.  (a) As of the Fourth Amendment
Effective Date, no written information, report, financial statement, exhibit or
schedule furnished by or on behalf of the Borrower or any other Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto (excluding the
Projections, forecasts, projections, other forward-looking information and
information of a general economic or industry specific nature), when furnished
and taken as a whole, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that with respect to the Projections the Borrower represents only that
it prepared the Projections in good faith using assumptions it deemed reasonable
at the time the Projections are furnished (it being understood that projections
are not a guaranty of future

 

86

--------------------------------------------------------------------------------



 

performance and that actual results during the period or periods covered by
projections may materially differ from the projected results therein).

 

(b)           As of the Fourth Amendment Effective Date, to the extent a
Beneficial Ownership Certification is required to be delivered pursuant to the
Beneficial Ownership Regulation, the information included in such Beneficial
Ownership Certification is true and correct in all respects.

 

SECTION 3.16     Employee Benefit Plans.  Except as could not reasonably be
expected to have a Material Adverse Effect, none of the Borrower nor any of its
Subsidiaries has incurred any liability under (a) any Plan, (b) any
Multiemployer Plan or (c) any Employee Benefit Plan.

 

SECTION 3.17     Environmental Matters.  (a) Except as set forth in
Schedule 3.17 or as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) the Borrower and each of
its Restricted Subsidiaries is and, within the period of all applicable statute
of limitations, have been in compliance with applicable Environmental Laws;
including all obligations to obtain, maintain, renew and comply with all
Environmental Permits required for their respective businesses, properties or
operations; (ii) neither the Borrower nor any of its Restricted Subsidiaries has
received any notice of violation or non-compliance pursuant to Environmental
Laws or any other notice of any Environmental Liability, nor, to the knowledge
of the Borrower, is any such notice pending or threatened to be issued by any
Governmental Authority or other Person; (iii) there are no consent decrees,
consent orders or administrative orders (or other similar administrative or
judicial obligations) under Environmental Laws related to the Borrower or the
Restricted Subsidiaries or their businesses, properties or operations that
remain outstanding, and (iv) there is or has been no condition, circumstance,
action, activity or event that could reasonably be expected to result in
noncompliance with Environmental Law or any Environmental Liability.

 

(b)           Except as set forth in Schedule 3.17 or as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (i) none of the properties currently owned or operated by or on behalf
of the Borrower or any of its Restricted Subsidiaries is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous state or local list nor,
to the knowledge of the Borrower, is any property formerly owned or operated by
or on behalf of the Borrower or any of the Restricted Subsidiaries listed or
proposed for listing on any such list; (ii) there are no and have never been any
surface impoundments, pits, sumps or lagoons, or landfills or dumps, in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by or on behalf of the Borrower or any of
its Restricted Subsidiaries or, to the knowledge of the Borrower, on any
property formerly owned or operated by the Borrower or any of the Restricted
Subsidiaries except for such impoundments, pits, sumps or lagoons, or landfills
or dumps, that have been removed from service and remediated in material
compliance with Environmental Law; and (iii) to the knowledge of the Borrower,
there has been no Release on, at or under any property currently or formerly
owned or operated by the Borrower or any of the Restricted Subsidiaries, except
as would not reasonably be expected to result in material Environmental
Liability to the Borrower or any of the Restricted Subsidiaries.

 

(c)           Except as set forth in Schedule 3.17 or as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (i) neither the Borrower nor any of the Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at, on or under any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or, to the knowledge of the Borrower, transported to or
from, any property currently or formerly owned or operated by the Borrower or
any of the Restricted Subsidiaries are either currently managed, or have been
disposed of, in compliance with Environmental Laws.

 

87

--------------------------------------------------------------------------------



 

(d)           Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of the Restricted Subsidiaries has assumed or undertaken, whether by contract,
operation of law or otherwise, any Environmental Liabilities of any other
Person.

 

(e)           Except as otherwise would be subject to applicable privilege, the
Borrower has made available to the Administrative Agent true and correct copies
of any material environmental reports, studies or similar documents in the
custody or control of the Borrower or any of the Restricted Subsidiaries
relating to the Borrower, the Restricted Subsidiaries, their properties or the
operation of their businesses and prepared prior to the Fourth Amendment
Effective Date.

 

SECTION 3.18     Insurance.  Schedule 3.18 sets forth an accurate description of
all insurance maintained by the Borrower or any Restricted Subsidiary or by the
Borrower for any Restricted Subsidiary as of the Fourth Amendment Effective
Date.  As of the Fourth Amendment Effective Date, such insurance is in full
force and effect and all premiums have been duly paid.  The Borrower and any
Restricted Subsidiary have insurance in such amounts and covering such risks and
liabilities as are in accordance with customary industry practice in the
Permitted Business.

 

SECTION 3.19     Security Documents.

 

(a)           The Guarantee and Collateral Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and the proceeds thereof and (i) when the Pledged Equity Interests
(as defined in the Guarantee and Collateral Agreement), to the extent
certificated, are delivered to the Collateral Agent, the Lien created under the
Guarantee and Collateral Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Equity Interests, prior and superior in right to
any other Person other than with respect to Liens (x) that have priority by
operation of law or (y) on Permitted Pari Passu Refinancing Debt or Incremental
Equivalent Debt (and Permitted Refinancing Debt in respect thereof) that is
secured by all or a portion of the Collateral on a pari passu basis with the
Obligations pursuant to the Pari Passu Intercreditor Agreement, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (other than
Intellectual Property) to the extent such Liens can be perfected by filing a
financing statement, under the Uniform Commercial Code, prior and superior in
right to any other Person other than (x) in the case of Collateral consisting of
Equity Interests, with respect to Liens (A) that have priority by operation of
law, (B) permitted by clause (c) of Section 6.02 or (C) securing Permitted Pari
Passu Refinancing Debt or Incremental Equivalent Debt (and Permitted Refinancing
Debt in respect thereof) that is secured by all or a portion of the Collateral
on a pari passu basis with the Obligations pursuant to the Pari Passu
Intercreditor Agreement and (y) in the case of other Collateral, with respect to
Liens (1) permitted by Section 6.02 (other than pursuant to Section 6.02(b),
(k) or (z)) or (2) securing Permitted Pari Passu Refinancing Debt or Incremental
Equivalent Debt (and Permitted Refinancing Debt in respect thereof) that is
secured by all or a portion of the Collateral on a pari passu basis with the
Obligations pursuant to the Pari Passu Intercreditor Agreement.

 

(b)           Upon the recordation of the Guarantee and Collateral Agreement (or
a short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property in which a
security

 

88

--------------------------------------------------------------------------------



 

interest may be perfected by filing in the United States and its territories and
possessions, in each case, prior and superior in right to any other Person other
than with respect to Liens (1) permitted pursuant to Section 6.02 (other than
pursuant to Section 6.02(b), (k) or (z)) or (2) on Permitted Pari Passu
Refinancing Debt or Incremental Equivalent Debt (and Permitted Refinancing Debt
in respect thereof) that is secured by all or a portion of the Collateral on a
pari passu basis with the Obligations pursuant to the Pari Passu Intercreditor
Agreement (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Original Closing Date).

 

(c)           The Mortgages are effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 1.01(a), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case, prior and superior in right to any other Person other
than with respect to Permitted Priority Encumbrances.

 

SECTION 3.20     Real Property.

 

(a)           Schedule 3.20(a) sets forth as of the Fourth Amendment Effective
Date all Material Owned Real Property owned by the Borrower and the Restricted
Subsidiaries and the addresses thereof. The Borrower and the Restricted
Subsidiaries own in fee all the Material Owned Real Property set forth on
Schedule 3.20(a).

 

(b)           Schedule 3.20(b) sets forth as of the Fourth Amendment Effective
Date all Material Leased Real Property leased by the Borrower and its Restricted
Subsidiaries and the addresses thereof. The Borrower and the Restricted
Subsidiaries have valid leases in all the Material Leased Real Property set
forth on Schedule 3.20(b).

 

SECTION 3.21     Solvency.  Immediately after the consummation of the
Transactions to occur on the Fourth Amendment Effective Date, the Borrower and
the Restricted Subsidiaries are, on a consolidated basis, Solvent.

 

SECTION 3.22     Reserved.

 

SECTION 3.23     Anti-Terrorism Laws.  (a) Neither the Borrower nor any of the
Restricted Subsidiaries nor any director, officer, agent or employee of the
Borrower or any Restricted Subsidiary (in their capacities as such) is in
violation of any Anti-Terrorism Law in any material respects.

 

(b)           Neither the Borrower nor any of the Restricted Subsidiaries nor
any director or officer of the Borrower or any Restricted Subsidiary acting in
any capacity in connection with the Loans, the Letters of Credit, the
Transactions or the other transactions hereunder, is any of the following (each
a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

89

--------------------------------------------------------------------------------



 

(iii)          a Person that commits, threatens or conspires to commit or
supports “terrorism” (as defined in Executive Order No. 13224); or

 

(iv)          a Person that is named as a “specially designated national” on the
most current list published by the United States Treasury Department’s Office of
Foreign Asset Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list.

 

(c)           Neither the Borrower nor any of the Restricted Subsidiaries nor
any director or officer of the Borrower or any Restricted Subsidiary (acting in
their capacities as such) (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

(d)           Neither the Borrower nor any of the Subsidiaries nor any director
or officer of the Borrower or any Subsidiary acting in any capacity in
connection with the Loans, the Letters of Credit, the Transactions or the other
transactions hereunder is a Sanctioned Person.

 

(e)           The Borrower has implemented and maintains in effect policies and
procedures with the intention to promote and achieve compliance by the Borrower
and its Subsidiaries and their respective directors, officers and employees (in
their capacities as such) with Sanctions and Anti-Terrorism Laws in all material
respects.

 

SECTION 3.24     Labor Matters.  Except as could not reasonably be expected to
result in a Material Adverse Effect, there are no strikes, lockouts, labor
disputes or slowdowns pending or, to the knowledge of the Borrower, threatened
against the Borrower or any of the Restricted Subsidiaries. The hours worked and
payments made to employees of the Borrower or any of the Restricted Subsidiaries
have not been in violation in any material respect of the Fair Labor Standards
Act of 1938, as amended. Except as could not reasonably be expected to result in
a Material Adverse Effect, the Borrower and the Restricted Subsidiaries are in
compliance with all applicable laws relating to labor and employment matters.

 

SECTION 3.25     Intellectual Property; Licenses, Etc..  Each of the Borrower
and the Restricted Subsidiaries own, license or possess the valid right to use
all Intellectual Property used in or reasonably necessary for the operation of
their businesses as currently conducted, without conflict with the Intellectual
Property rights of any Person, in each case, except, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no Intellectual Property, advertising,
product, process, method, substance, part or other material used by the Borrower
or any Restricted Subsidiary, or the operation of its business as currently
conducted, infringes upon, misappropriates or violates any Intellectual Property
rights held by any Person except for such infringements, misappropriations or
violations, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the Intellectual Property of the Borrower or any Restricted Subsidiary is
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Restricted Subsidiary, which claim or litigation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.26     Anti-Corruption Laws. Neither the Borrower nor any Restricted
Subsidiary nor any director, officer, agent or employee of such Person (in their
capacities as such) is aware of or has taken any action, directly or indirectly,
that would result in a material violation by such persons (in their capacities
as a director, officer, agent or employee of such Person) of the FCPA or the UK
Bribery Act.  The Borrower and the Restricted Subsidiaries have conducted their
businesses in compliance with the UK Bribery Act and

 

90

--------------------------------------------------------------------------------


 

the FCPA in all material respects and will maintain policies and procedures
designed to promote and achieve compliance with such laws in all material
respects.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Banks to issue,
amend, renew and extend Letters of Credit hereunder are subject to the
satisfaction of the following conditions:

 

SECTION 4.01     All Credit Events.  Subject to clause (c) of Section 2.25, on
the date of each Borrowing (other than a conversion or a continuation of a
Borrowing) and on the date of each issuance, amendment, extension or renewal of
a Letter of Credit (each such event being called a “Credit Event”):

 

(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.02) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.24(b);

 

(b)           The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct in all material respects
(other than representations and warranties that are qualified by materiality,
which shall be true and correct in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations shall be true and correct in all
material respects as of such earlier date;

 

(c)           At the time of and immediately after giving effect to such Credit
Event, no Default or Event of Default shall have occurred and be continuing; and

 

(d)           Solely in connection with an issuance, amendment, extension or
renewal of a Letter of Credit, the Issuing Banks shall have received, prior to
such issuance, amendment, extension or renewal, (a) all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation, that has been
reasonably requested by such Issuing Bank in connection with such issuance,
amendment, extension or renewal of a Letter of Credit and (b) to the extent
required pursuant to the Beneficial Ownership Regulation, a Beneficial Ownership
Certificate.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02     First Credit Event.  The initial Credit Event on the Original
Closing Date (and the obligations of the Lenders and/or the Issuing Bank, as
applicable, in respect thereof) shall be subject to satisfaction of the
following conditions precedent:

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party either (i) a counterpart of this Agreement and each other Loan
Document (other than any Loan Document to be delivered pursuant to Section 5.15)
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement and each such other
Loan Document) that such party has signed a counterpart of this Agreement and
each such other Loan Document;

 

91

--------------------------------------------------------------------------------



 

(b)           The Administrative Agent shall have received, on behalf of itself,
the Collateral Agent, the Issuing Banks and the Lenders, the favorable written
opinion of Vinson & Elkins LLP, counsel for the Loan Parties in form and
substance reasonably satisfactory to the Administrative Agent, dated the
Original Closing Date and addressed to the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders;

 

(c)           The Administrative Agent shall have received with respect to the
Borrower and each other Loan Party (i) Organizational Documents certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or jurisdiction of its incorporation, formation or organization,
where applicable, and certified by a Secretary or Assistant Secretary of such
Loan Party to be true and complete as of the Original Closing Date, and a
certificate as to the good standing of such Loan Party in such jurisdiction;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
substantially in the form of Exhibit Q dated the Original Closing Date and
certifying (A) that attached thereto is a true and complete copy of the limited
liability company agreement, limited partnership agreement or bylaws, as
applicable, or, in the case of the Borrower, the LP Agreement, as in effect on
the Original Closing Date, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors or other governing body of
such Loan Party (and, if applicable, any parent company of such Loan Party)
authorizing the execution, delivery and performance of the Loan Documents and
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation, formation or organization, as applicable, of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above;

 

(d)           The Administrative Agent and the Collateral Agent shall have
received, on or before the Original Closing Date, all documents and instruments,
including Uniform Commercial Code financing statements required by Law or
reasonably requested by the Collateral Agent (to the extent required by the
Guarantee and Collateral Agreement) to be filed, registered, published or
recorded to create or perfect the Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered, published or recorded or other arrangements reasonably satisfactory
to the Collateral Agent for such filing, registration, publication or
recordation shall have been made;

 

(e)           The Collateral Agent shall have received from the applicable Loan
Parties, with respect to each Mortgaged Property specified on Schedule 1.01(a),
the following documents and instruments:

 

(i)            a Mortgage duly authorized and executed, in proper form for
recording in the recording office of each jurisdiction where such Mortgaged
Property to be encumbered thereby is situated, in favor of the Collateral Agent,
for the benefit of the Secured Parties, together with such other instruments as
shall be necessary or appropriate (in the reasonable judgment of the Collateral
Agent) to create a Lien under applicable law, all of which shall be in form and
substance reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Mortgaged Property, as the case may be, subject to no Liens other than
Permitted Encumbrances and shall be prior and superior in right to any other
Person other than with respect to Permitted Priority Encumbrances, in each case,
applicable to such Mortgaged Property;

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”), in amounts
reasonably acceptable to the

 

92

--------------------------------------------------------------------------------



 

Administrative Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to and reasonably required by the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, other than Permitted
Encumbrances, and providing for such other affirmative insurance and
endorsements (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property), provided that such affirmative insurance and endorsements
are available in the applicable jurisdictions at commercially reasonable rates,
and such coinsurance and direct access reinsurance as the Administrative Agent
may deem reasonably necessary or desirable and are available in the relevant
jurisdiction;

 

(iii)          Either (x) American Land Title Association/American Congress on
Surveying and Mapping form surveys or such other forms of surveys as are
reasonably acceptable to Administrative Agent, for which all necessary fees
(where applicable) have been paid, and dated no more than 90 days before the
Original Closing Date (or such other dates as shall be reasonably acceptable to
the Administrative Agent), certified to the Administrative Agent and the issuer
of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
states in which the property described in such surveys is located and reasonably
acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than (a) Permitted Encumbrances and
(b) encroachments and other defects reasonably acceptable to the Administrative
Agent, or (y) in lieu of such aforementioned surveys, such affidavits,
certificates, information and/or instruments of indemnification as may be
reasonably acceptable to the title companies issuing the Mortgage Policies in
order to issue the applicable Mortgage Policies in accordance with
Section 4.02(e)(ii);

 

(iv)          policies or certificates of insurance of the type required by
Section 5.02;

 

(v)           evidence of flood insurance required by Section 5.02(c), in form
and substance reasonably satisfactory to Administrative Agent;

 

(vi)          all such other items as shall be necessary in the reasonable
opinion of counsel to the Lenders to create a valid and perfected first priority
mortgage Lien on such Mortgaged Property, subject only to Permitted
Encumbrances; and

 

(vii)         opinions of local counsel for the Loan Parties in states in which
the Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent;

 

(f)            [reserved];

 

(g)           [reserved];

 

(h)           Prior to or substantially simultaneously with the making of the
initial Loans, the Transactions (other than the Closing Date Distribution) shall
have been consummated;

 

(i)            The Administrative Agent shall have received (i) the unqualified
audited financial statements of Enviva Partners, LP Predecessor for the fiscal
years ended December 31, 2012, December 31, 2013 and December 31, 2014 and
(ii) a customary pro forma balance sheet of the Borrower and its

 

93

--------------------------------------------------------------------------------



 

Restricted Subsidiaries on a consolidated basis as of December 31, 2014,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date; provided that, the financial statements shall have
been prepared in all material respects in accordance with GAAP;

 

(j)            The Administrative Agent shall have received financial
projections of the Borrower and its Restricted Subsidiaries through the fiscal
year ending December 31, 2019, which will be prepared on a basis consistent in
all material respects with the Projections;

 

(k)           The Administrative Agent shall have received a Solvency
Certificate signed by a Financial Officer;

 

(l)            The Administrative Agent shall have received a certificate
substantially in the form of Exhibit R signed by a Responsible Officer of the
Borrower as to the matters set forth in clauses (b) and (c) of Section 4.01 and
clause (h) of this Section 4.02;

 

(m)          The Arrangers (as defined in the Original Credit Agreement) and the
Administrative Agent shall have received, to the extent invoiced at least two
(2) Business Days prior to the Original Closing Date, all Fees and other amounts
due and payable on or prior to the Original Closing Date pursuant to the Loan
Documents (which, in the case of Fees for the account of the Lenders, the
Administrative Agent shall promptly pay to the Lenders), including reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Loan Parties hereunder or under any other Loan Document;

 

(n)           The Administrative Agent shall have received copies of a recent
Lien and judgment search in each jurisdiction reasonably requested by the
Administrative Agent at least five (5) Business Days prior to the Original
Closing Date with respect to the Loan Parties;

 

(o)           The Administrative Agent shall have received a certificate from
the Borrower’s insurance broker or other evidence reasonably satisfactory to it
that all insurance required to be maintained pursuant to Section 5.02 is in full
force and effect, together with endorsements naming the Administrative Agent or
the Collateral Agent as additional insured or loss payee thereunder to the
extent required under Section 5.02; and

 

(p)           The Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, at least five (5) days prior to the Original Closing Date
that has been reasonably requested by any Lender at least ten (10) days in
advance of the Original Closing Date.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than pursuant to Section 9.02) and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
(other than contingent reimbursement and indemnification obligations to the
extent no unsatisfied claim with respect thereto has been asserted) have been
paid in full and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full (unless such Letter of
Credit has been cash collateralized or otherwise backstopped in a manner
satisfactory to the applicable Issuing Bank or other arrangements satisfactory
to such Issuing Bank shall have been made),

 

94

--------------------------------------------------------------------------------



 

unless the Required Lenders shall otherwise consent in writing, the Borrower
will, and will cause each of the Restricted Subsidiaries (and, in the case of
Section 5.01(d), each of the Subsidiaries) to:

 

SECTION 5.01     Existence; Compliance with Laws; Businesses and
Properties.  (a) Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05.

 

(b)           Except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, (i) do or cause
to be done all things necessary to obtain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business; (ii) maintain and operate such business in substantially the manner in
which it is presently conducted and operated and (iii) at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto in accordance, in all material respects,
with Prudent Industry Practices.

 

(c)           Except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, comply with all
applicable laws, rules, regulations and orders, including, without limitation,
applicable laws, rules, regulations and orders regarding any loans, advances,
mortgage or promissory note arrangements with employees or agents, ERISA, the
Racketeer Influenced and Corrupt Organizations chapter of the Organized Crime
Control Act of 1970, Environmental Laws, Anti-Terrorism Laws, the FCPA and any
other applicable anti-corruption or anti-money laundering laws.

 

(d)           Maintain in effect the policies and procedures with respect to
Sanctions and Anti-Terrorism Laws specified in Section 3.23(e).

 

SECTION 5.02     Insurance.  (a) To the extent commercially reasonably
available, maintain such insurance, to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations, including comprehensive general liability insurance
against claims for bodily injury or death or property damage occurring upon, in,
about or in connection with the use of any properties owned, occupied or
controlled by it.

 

(b)           Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall provide that, from and after the
Original Closing Date, if the insurance carrier shall have received written
notice from the Administrative Agent or the Collateral Agent of the occurrence
of an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower under such policies directly to the Collateral Agent;
cause all such policies to provide that neither the Borrower, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Collateral Agent may reasonably
require from time to time to protect its interests; deliver original or
certified copies of all such policies to the Collateral Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ prior written notice thereof by the
insurer to the Collateral Agent.

 

95

--------------------------------------------------------------------------------



 

(c)           To the extent any Mortgaged Property is subject to the provisions
of the Flood Insurance Laws, (i) (x) concurrently with the delivery of the
mortgage in favor of the Collateral Agent in connection therewith, and (y) at
any other time if necessary for compliance with applicable Flood Insurance Laws,
provide the Collateral Agent with a standard flood hazard determination form for
such Mortgaged Property and (ii) if any such Mortgaged Property is located in an
area designated a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such amount to ensure compliance with the Flood Insurance
Laws.

 

SECTION 5.03     Taxes.  Discharge or cause to be paid and discharged promptly
when due all material Taxes before the same shall become delinquent or in
default; provided, however, that such payment and discharge shall not be
required with respect to any such Tax (a) so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and the Borrower or the applicable
Restricted Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation or Tax and enforcement of a Lien or
(b) to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect or the imposition of a Lien on Collateral
not permitted hereunder.  The Borrower shall continue to be properly treated as
a partnership or a disregarded entity for U.S. federal income tax purposes.

 

SECTION 5.04     Financial Statements, Reports, etc..  (a) Furnish to the
Administrative Agent, which shall furnish to each Issuing Bank and each Lender:

 

(i)            within 90 days after the end of each fiscal year (commencing with
the fiscal year ended December 31, 2018), the Borrower’s consolidated balance
sheet and related statements of income, partners’ equity and cash flows showing
the financial condition of the Borrower and its consolidated Subsidiaries as of
the close of such fiscal year and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by KPMG LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception (except for any such
qualification or exception pertaining to (x) one or more debt maturities
occurring within 12 months of the relevant audit or (y) a breach or anticipated
breach of financial covenants) and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in all
material respects in accordance with GAAP consistently applied, together with a
customary “management discussion and analysis” provision;

 

(ii)           within 45 days after the end of each fiscal quarter (other than
the final fiscal quarter of any fiscal year) (commencing with the fiscal quarter
ended September 30, 2018), the Borrower’s consolidated balance sheet and related
statements of income, partners’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in all material respects
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments, together with a customary “management discussion and analysis”
provision;

 

96

--------------------------------------------------------------------------------



 

(iii)          concurrently with any delivery of financial statements under
paragraph (i) or (ii) above, a certificate of a Financial Officer (the
“Compliance Certificate”) in the form of Exhibit J (x) certifying that no Event
of Default or Default has occurred and is continuing or, if such an Event of
Default or Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (y) setting forth computations in reasonable detail
reasonably satisfactory to the Administrative Agent demonstrating compliance
with the Financial Covenants;

 

(iv)          concurrently with any delivery of financial statements under
paragraph (i) above, an annual business plan and budget of the Borrower and its
Restricted Subsidiaries on a consolidated basis;

 

(v)           promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation;

 

(vi)          promptly after the occurrence thereof, notice of any change in the
information provided in the mostly recently delivered Beneficial Ownership
Certification (if any) that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such Certification; and

 

(vii)         promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to Section 5.04(a)(i) and
Section 5.04(a)(ii) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the Securities Exchange
Commission at http://www.sec.gov and the Compliance Certificate delivered
pursuant to Section 5.04(a)(iii) provides a statement regarding the availability
of such information on such website.

 

(b)           Hold annual Lenders conference calls with management of the
Borrower, no later than 30 days following the date of delivery of the documents
described in Section 5.04(a)(i) above.

 

(c)           The financial statements delivered pursuant to
Section 5.04(a)(i) and Section 5.04(a)(ii) above shall be accompanied by
reasonably detailed segment reporting as required under GAAP, certified by a
Financial Officer of the Borrower as fairly presenting the financial condition
and results of operations of such segments in all material respects in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments.

 

SECTION 5.05     Litigation and Other Notices.  Promptly after obtaining actual
knowledge thereof by any Responsible Officer of the Borrower or any Restricted
Subsidiary, furnish to the Administrative Agent (which shall furnish to each
Issuing Bank and each Lender), written notice of the following:

 

(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

97

--------------------------------------------------------------------------------



 

(b)           the filing or commencement of any action, investigation,
enforcement action, suit or proceeding, whether at law or in equity or by or
before any Governmental Authority, against the Borrower or any Restricted
Subsidiary, that could reasonably be expected to result in a Material Adverse
Effect; and

 

(c)           any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

SECTION 5.06     Information Regarding Collateral.  (a) Furnish to the
Administrative Agent written notice of, (1) within 15 Business Days (or such
longer period as agreed to by the Administrative Agent) after, any change in the
Borrower’s or any other Loan Party’s (i) legal name, (ii) identity or corporate
structure or (iii) Federal Taxpayer Identification Number and (2) at least 10
Business Days (or such shorter period as agreed to by the Administrative Agent)
prior to, any change in the jurisdiction of organization or formation of the
Borrower or any other Loan Party.

 

(b)           In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a)(i), deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth the information required
pursuant to Section II of the Perfection Certificate or confirming that there
has been no change in such information since the date of the Perfection
Certificate delivered on the Original Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.06(b).

 

SECTION 5.07     Maintaining Records; Access to Properties and Inspections;
Ratings.  Keep proper books of record and account, in reasonable detail,
accurately and fairly reflecting in all material respects in conformity with
GAAP and all requirements of law all dealings and transactions in relation to
its business and activities.  At the expense of the Borrower, the Borrower will,
and will cause the Restricted Subsidiaries to, permit any representatives and
independent contractors designated by the Administrative Agent to visit and
inspect the financial records and the properties of such Person at reasonable
times during normal business hours and as often as reasonably requested after
reasonable prior notice and to make extracts from and copies of such financial
records, and permit any representatives and independent contractors designated
by the Administrative Agent to discuss the affairs, finances and condition of
such Person with the officers thereof and independent accountants therefor,
except as would jeopardize applicable privileges or other similar protections;
provided that (i) the Administrative Agent may only exercise such right of
inspection once per calendar year and (ii) notwithstanding clause (i) above,
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their representatives or independent contractors) may do any of the foregoing
at any time during normal business hours upon reasonable notice to the Borrower.

 

SECTION 5.08     Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement.  In addition, the Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in violation of the FCPA or the UK Bribery Act, (b) to fund
or finance any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country or (c) in violation of any Sanctions
applicable to any Loan Party.

 

SECTION 5.09     [Reserved].

 

SECTION 5.10     Employee Benefits.  (a) Comply with the applicable provisions
of ERISA and the Code which relate to Employee Benefit Plans except, in each
case, where a failure to do so could not reasonably be expected to result in a
Material Adverse Effect and (b) furnish to the Administrative Agent within ten
(10) Business Days after any Responsible Officer of the Borrower knows or has
reason to know that any ERISA Event has occurred that, alone or together with
any other ERISA Event then existing,

 

98

--------------------------------------------------------------------------------



 

resulted or could reasonably be expected to result in liability of the Borrower
or any ERISA Affiliate in an aggregate amount exceeding the Materiality
Threshold, a statement of a Responsible Officer of the Borrower or such ERISA
Affiliate setting forth details as to such ERISA Event and the action, if any,
that the Borrower or such ERISA Affiliate proposes to take with respect thereto.

 

SECTION 5.11     Compliance with Environmental Laws.  Comply in all material
respects and take all commercially reasonable measures to cause all lessees,
invitees and any other Persons operating or occupying its properties to comply
in all material respects with all applicable Environmental Laws and
Environmental Permits; obtain and renew all material Environmental Permits
necessary for its operations and properties; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in compliance in all material respects with the applicable
requirements of all Environmental Laws, in each case, unless such non-compliance
would not result in, or could not reasonably be expected to result in, a
Material Adverse Effect; provided, however, that neither the Borrower nor any of
the Restricted Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper administrative or judicial
proceedings, appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP, and the failure to undertake or the delay
in performance of such action could not reasonably be expected to result in a
material Environmental Liability.

 

SECTION 5.12     Preparation of Environmental Reports.  If a Default caused by
reason of a breach of Section 3.17 or Section 5.11 shall have occurred and be
continuing for more than 20 days after the Borrower or any Restricted Subsidiary
has actual knowledge of such facts and circumstances constituting such breach
without the Borrower or any Restricted Subsidiary commencing activities
reasonably likely to cure such Default, at the written request of the Required
Lenders through the Administrative Agent, provide to the Administrative Agent
within 45 days after such request (if such Default is then continuing), at the
expense of the Borrower, a report regarding the matters which are the subject of
such Default prepared by an environmental consulting firm reasonably acceptable
to the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or remedial action in
connection with such Default; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Restricted Subsidiary that owns or leases any property described in
such request to grant the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof a non-exclusive license, subject to the rights
of tenants or necessary consent of landlords, to enter onto their respective
properties to undertake such an assessment. Such license shall terminate at the
earliest of (i) the date on which such Default is cured or (ii) the date on
which all Obligations have been paid in full and all Commitments shall have
terminated.

 

SECTION 5.13     Further Assurances; Additional Guarantees and Collateral. 
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements, Mortgages and deeds of trust) that may be
required under applicable Law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents.

 

(b)           [reserved].

 

(c)           In the event that (x) any Person becomes a Wholly Owned Domestic
Subsidiary (other than an Excluded Subsidiary) of the Borrower, (y) any
Unrestricted Subsidiary is converted into a Restricted

 

99

--------------------------------------------------------------------------------



 

Subsidiary that is a Wholly Owned Domestic Subsidiary (other than an Excluded
Subsidiary) or (z) any Project Finance Subsidiary or Project Finance Holding
Company which is a Wholly Owned Domestic Subsidiary (other than an Excluded
Subsidiary) ceases to be a Project Finance Subsidiary or Project Finance Holding
Company, in each case, after the Original Closing Date, the Borrower shall
(a) within 15 Business Days after such event (or such longer period of time
reasonably acceptable to the Collateral Agent), cause such Wholly Owned Domestic
Subsidiary (other than an Excluded Subsidiary) to become a Guarantor and a
Grantor (as defined in the Guarantee and Collateral Agreement) under the
Guarantee and Collateral Agreement by executing and delivering to the Collateral
Agent a counterpart agreement or supplement to the Guarantee and Collateral
Agreement in accordance with its terms, and (b) within 30 days after such event
(or such longer period of time reasonably acceptable to the Collateral Agent),
take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates
reasonably requested by the Collateral Agent, including those which are similar
to those described in Sections 4.02(c), (d) and, if requested by the
Administrative Agent, (b) hereof, Schedule 5.15 hereof and Section 5.1 of the
Guarantee and Collateral Agreement.  In the event that any Person becomes a
First-Tier Foreign Subsidiary or FSHCO after the Original Closing Date, the
Borrower shall, and shall cause each Wholly Owned Domestic Subsidiary (other
than an Excluded Subsidiary) that owns the Equity Interests of such Subsidiary
to, within 45 days of such event (or such longer period of time reasonably
acceptable to the Collateral Agent), deliver all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
4.02(c), (d) and, if requested by the Administrative Agent, (b) hereof (with
respect to the Equity Interests described below), and the Borrower shall take,
and shall cause each such Wholly Owned Domestic Subsidiary (other than an
Excluded Subsidiary) to take, all of the actions referred to in
Section 4.02(d) hereof necessary to grant and to perfect a Lien in favor of
Collateral Agent, for the benefit of the Secured Parties, under the Guarantee
and Collateral Agreement, or, at the option of the Collateral Agent, under a
security or pledge agreement under the law of the jurisdiction of organization
of the pledged Person, in not more than 65% of the voting, and 100% of the
non-voting, Equity Interests of such First-Tier Foreign Subsidiary or FSHCO. 
With respect to each such Subsidiary, the Borrower shall, within 15 Business
Days of such event (or such longer period of time reasonably acceptable to the
Administrative Agent and the Collateral Agent), send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Wholly Owned Domestic Subsidiary (that is not an Excluded
Subsidiary) of the Borrower or was converted into a Restricted Subsidiary and
(ii) all of the data required to be set forth in Schedules 3.01 and 3.08 with
respect to all Subsidiaries, and such written notice shall be deemed to
supplement Schedules 3.01 and 3.08 for all purposes hereof. Notwithstanding
anything to the contrary herein or in any other Loan Document, neither the
Borrower nor any of its Subsidiaries shall be required to grant a Lien on any
Equity Interests constituting Excluded Property (as defined in the Guarantee and
Collateral Agreement).

 

(d)           In the event that any Loan Party acquires Material Owned Real
Property, any Unrestricted Subsidiary that owns Material Owned Real Property is
converted into a Restricted Subsidiary and becomes or is required to become a
Loan Party after the Original Closing Date, any Project Finance Subsidiary or
Project Finance Holding Company that owns Material Owned Real Property ceases to
be a Project Finance Subsidiary or Project Finance Holding Company, or any Real
Property of a Loan Party becomes Material Owned Real Property after the Original
Closing Date, and such interest in such Material Owned Real Property has not
otherwise been made subject to the Lien of the Security Documents in favor of
Collateral Agent, for the benefit of the Secured Parties, then the Borrower
shall, or shall cause such Subsidiary to, within 90 days of such event (or such
longer period of time reasonably acceptable to the Collateral Agent), take all
such actions and execute and deliver, or cause to be executed and delivered, all
such Mortgages, documents, instruments, agreements, opinions and certificates,
including those which are similar to those described in Section 4.02(e) with
respect to each such Material Owned Real Property, that the Collateral Agent
shall reasonably request to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected first priority (subject only to
Permitted Encumbrances) security interest in such Material Owned Real Property. 
In addition to

 

100

--------------------------------------------------------------------------------


 

the foregoing, the Borrower shall, at the request of the Collateral Agent,
deliver, from time to time, to the Collateral Agent such appraisals as are
required by applicable law or regulation of Material Owned Real Property with
respect to which the Collateral Agent has been granted a Lien.

 

(e)           In the event that any Loan Party acquires Material Leased Real
Property, any Unrestricted Subsidiary that leases Material Leased Real Property
is converted into a Restricted Subsidiary and becomes or is required to become a
Loan Party after the Original Closing Date, any Project Finance Subsidiary or
Project Finance Holding Company that owns Material Leased Real Property ceases
to be a Project Finance Subsidiary or Project Finance Holding Company or any
Real Property of a Loan Party becomes Material Leased Real Property after the
Original Closing Date, then the Borrower shall, or shall cause such Subsidiary
to, use commercially reasonable efforts to obtain customary landlord or
landowners lien waivers, in each case reasonably acceptable to the Collateral
Agent.

 

SECTION 5.14     Unrestricted Subsidiaries. (a) The Borrower may at any time
designate, by a certificate executed by a Responsible Officer of the Borrower,
(i) any Restricted Subsidiary as an Unrestricted Subsidiary and (ii) any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(w) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (x) the Borrower is in Financial
Covenant Compliance immediately after giving effect to such designation and
(y) no Material Contracts may be assigned to an Unrestricted Subsidiary. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower or the relevant Restricted Subsidiary
(as applicable) therein at the date of designation in an amount equal to the
aggregate fair market value of all such Person’s outstanding investment therein,
and such designation will only be permitted if such Investment is permitted
under Section 6.04.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness, Liens
and Investments by a Restricted Subsidiary of any outstanding Indebtedness,
Liens and Investments of such Unrestricted Subsidiary at the date of
designation, and such designation will only be permitted if such Indebtedness is
permitted under Section 6.01, such Liens are permitted under Section 6.02 and
such Investments are permitted by Section 6.04.

 

(b)           Any designation of a Subsidiary as an Unrestricted Subsidiary will
be evidenced to the Administrative Agent by delivering to the Administrative
Agent a certificate executed by a Responsible Officer of the Borrower certifying
that such designation complied with the applicable conditions set forth in
Section 5.14(a).

 

(c)           If, at any time, any Unrestricted Subsidiary should fail to meet
the preceding requirements as an Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for the purposes of this Agreement and
any Indebtedness, Liens and Investments of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary as of such date and, if such Indebtedness,
Liens and Investments are not permitted to be incurred as of such date under
Section 6.01, Section 6.02 or Section 6.04, as applicable, the Borrower will be
in default of such covenants.

 

SECTION 5.15     Certain Post-Closing Obligations.  Execute and deliver the
documents and complete the tasks set forth on Schedule 5.15, in each case within
the time limits specified therein (or such longer period of time reasonably
acceptable to the Administrative Agent).

 

ARTICLE VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than pursuant to Section 9.02) and until
the Commitments have been terminated and the

 

101

--------------------------------------------------------------------------------



 

principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document (other than contingent reimbursement and
indemnification obligations to the extent no unsatisfied claim with respect
thereto has been asserted) have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full (unless such Letter of Credit has been cash collateralized or
otherwise backstopped in a manner satisfactory to the applicable Issuing Bank or
other arrangements satisfactory to such Issuing Bank shall have been made),
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, nor will it cause or permit any of the Restricted Subsidiaries to:

 

SECTION 6.01     Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness existing on the Fourth Amendment Effective Date that
is set forth on Schedule 6.01 and any Permitted Refinancing Debt in respect
thereof;

 

(b)           Indebtedness created hereunder and under the other Loan Documents;

 

(c)           intercompany Indebtedness of the Borrower and the Restricted
Subsidiaries to the extent permitted by Sections 6.04(a)(i), (a)(ii), (b)(i),
(b)(ii), (n), (o) or (p); provided that such Indebtedness shall be unsecured
and, if owed by a Loan Party to a Person other than a Loan Party, subordinated
to the Obligations pursuant to an Affiliate Subordination Agreement;

 

(d)           Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Indebtedness outstanding
under this Section 6.01(d) and all Capital Lease Obligations and Synthetic Lease
Obligations outstanding under Section 6.01(e) shall not exceed the greater of
$20,000,000 and an amount equal to 5.00% of Consolidated Total Assets at any
time outstanding;

 

(e)           Capital Lease Obligations and Synthetic Lease Obligations in an
aggregate principal amount, when combined with the aggregate principal amount of
all Indebtedness outstanding under Section 6.01(d) and this Section 6.01(e),
shall not exceed the greater of $20,000,000 and an amount equal to 5.00% of
Consolidated Total Assets at any time outstanding;

 

(f)            Indebtedness owed to (including obligations in respect of letters
of credit for the benefit of) any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person;

 

(g)           Indebtedness of any Person that becomes a Restricted Subsidiary
after the Original Closing Date pursuant to a Permitted Acquisition or Permitted
Drop-Down Acquisition and any Permitted Refinancing Debt in respect of any of
the foregoing; provided that (i) such Indebtedness exists at the time such
Person becomes a Restricted Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Restricted Subsidiary,
(ii) immediately before and after such Person becomes a Restricted Subsidiary no
Default or Event of Default shall have occurred and be continuing, and
(iii) immediately before and after such Person becomes a Restricted Subsidiary
and after giving pro forma effect to such Indebtedness the Borrower is in
Financial Covenant Compliance;

 

(h)           Indebtedness in respect of Hedging Agreements that are not entered
into for speculative purposes;

 

102

--------------------------------------------------------------------------------



 

(i)            the Guarantee by any Loan Party of Indebtedness of any other Loan
Party that was permitted to be incurred by another provision of this
Section 6.01; provided that if the Indebtedness being guaranteed is subordinated
to the Obligations, then the guarantee shall be subordinated to the same extent
as the Indebtedness guaranteed;

 

(j)            Project Finance Indebtedness;

 

(k)           Indebtedness (i) arising from the honoring by a bank or other
financial institution of a check, draft, payment order or other debit drawn,
presented or issued against insufficient funds in the ordinary course of
business, provided that if such Indebtedness exceeds $5,000,000, such
Indebtedness is extinguished within ten Business Days of its incurrence or
(ii) arising under any treasury or cash management or similar services provided
by a bank or other financial institution to the Loan Parties in the ordinary
course of business;

 

(l)            Indebtedness consisting of guarantees, indemnities or obligations
in respect of purchase price adjustments or earn-outs in connection with
Permitted Acquisitions or Permitted Drop-Down Acquisitions or Dispositions and
other transactions, in each case that are permitted hereunder;

 

(m)          (x) Permitted Pari Passu Refinancing Debt, Permitted Junior
Refinancing Debt, Permitted Unsecured Refinancing Debt and (y) any Permitted
Refinancing Debt in respect thereof;

 

(n)           (x) Permitted Unsecured Debt and any Permitted Refinancing Debt in
respect thereof, in each case, so long as no Default or Event of Default has
occurred and is continuing or would otherwise result therefrom (or, in the case
of Permitted Unsecured Debt incurred in connection with any Permitted
Acquisition or Permitted Drop-Down Acquisition, so long as (1) no Event of
Default pursuant to paragraphs (b), (c), (g) or (h) of Article VII has occurred
and is continuing or would otherwise result therefrom and (2) both immediately
before and after the time on which the definitive documentation for such
Permitted Acquisition or Permitted Drop-Down Acquisition was entered and giving
pro forma effect thereto and the incurrence of such Permitted Unsecured Debt, no
Default or Event of Default shall have occurred and be continuing or result
therefrom and (y) Incremental Equivalent Debt and, so long as no Default or
Event of Default has occurred and is continuing or would otherwise result
therefrom, any Permitted Refinancing Debt in respect thereof;

 

(o)           unsecured Indebtedness owed to the seller or its permitted
successors and assigns in any Permitted Acquisition or Permitted Drop-Down
Acquisition constituting part of the purchase price thereof, and Permitted
Refinancing Debt in respect thereof, which Permitted Refinancing Debt must be
owed to such seller or its permitted successors and assigns;

 

(p)           Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(q)           Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, overdraft protections and similar arrangements in each case
incurred in the ordinary course of business; and

 

(r)            other Indebtedness of the Borrower or the Restricted Subsidiaries
in an aggregate principal amount not exceeding the greater of $25,000,000 and an
amount equal to 6.00% of Consolidated Total Assets at any time outstanding;
provided, that the aggregate principal amount of any such Indebtedness incurred
by Restricted Subsidiaries that are not Loan Parties does not exceed the greater
of $15,000,000 and an amount equal to 4.00% of Consolidated Total Assets.

 

103

--------------------------------------------------------------------------------



 

For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness permitted in this Section 6.01, the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may classify, at the time of incurrence, such item of Indebtedness (or any
portion thereof) in any such category and will only be required to include such
Indebtedness (or any portion thereof) in one of the categories of Indebtedness
permitted in this Section 6.01; and (ii) at the time of incurrence, the Borrower
or a Restricted Subsidiary, as the case may be, in its sole discretion, may
divide and classify an item of Indebtedness (or any portion thereof) in more
than one of the categories of Indebtedness permitted in this Section 6.01.

 

The accrual of interest and the payment in kind of interest in the form of
capitalized obligations or the payment of dividends on any Disqualified Stock in
the form of additional Disqualified Stock will not be deemed to be an incurrence
of Indebtedness for purposes of this Section 6.01.

 

SECTION 6.02     Liens.  Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
Person, including any Restricted Subsidiary, but excluding the Borrower) now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

 

(a)           Liens on property or assets of the Borrower and its Restricted
Subsidiaries existing on the Fourth Amendment Effective Date and set forth on
Schedule 6.02; provided that such Liens shall secure only those obligations
which they secure on the Fourth Amendment Effective Date and extensions,
renewals and replacements thereof permitted hereunder;

 

(b)           any Lien created under the Loan Documents;

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or assets of any Person that becomes a Restricted Subsidiary after
the Original Closing Date pursuant to a Permitted Acquisition or Permitted
Drop-Down Acquisition prior to the time such Person becomes a Restricted
Subsidiary, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, (ii) does not apply to any other property or assets of
the Borrower or any Restricted Subsidiary and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Permitted
Refinancing Debt in respect of the foregoing;

 

(d)           Liens for Taxes not yet due or which are being contested in
compliance with Section 5.03;

 

(e)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business and
securing obligations that are not overdue for a period of more than 45 days or
which are being contested in good faith by appropriate proceedings;

 

(f)            pledges and deposits made in connection with worker’s
compensation, unemployment insurance and other social security laws or
regulations;

 

(g)           (i) Liens or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business and (ii) Liens resulting from earnest money deposits or indemnification
holdbacks made in connection with Permitted Acquisitions, Permitted Drop-Down
Acquisitions or Dispositions, and other transactions permitted hereunder;

 

104

--------------------------------------------------------------------------------



 

(h)           subject to the facts and conditions as set forth in clause (4) of
the certificate delivered pursuant to Section 4.02(l), (i) zoning restrictions,
building and land use laws, ordinances, orders, decrees, restrictions or any
other conditions imposed by any Governmental Authority, easements,
rights-of-way, covenants, restrictions on use of real property and other similar
encumbrances, including encumbrances to title, oil, gas and other mineral
interests, reservations, royalty interests and leases, and encroachments, title
imperfections, and other minor defects or irregularities in title, and
(ii) licenses, sublicenses, leases or subleases entered into in the ordinary
course of business, which, in the case of each of clauses (i) and (ii), do not
materially detract from the use of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Restricted Subsidiaries;

 

(i)            purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Restricted Subsidiary and Liens in respect
of Capital Lease Obligations and Synthetic Lease Obligations of the Borrower or
any Restricted Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(d) or (e), as applicable, or Permitted
Refinancing Debt in respect of the foregoing, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, prior to or within
180 days after such acquisition (or construction), (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or the fair market value
of such real property, improvements or equipment at the time of such acquisition
(or construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Restricted Subsidiary;

 

(j)            judgment Liens securing judgments not constituting an Event of
Default under Article VII or securing appeal or other bonds relating to such
judgments;

 

(k)           Liens to secure any (x) Incremental Equivalent Debt as set forth
in the definition thereof or (y) Permitted Pari Passu Refinancing Debt,
Permitted Junior Refinancing Debt and Permitted Refinancing Debt in respect of
secured Indebtedness, in each case, permitted to be incurred under this
Agreement; provided, that any such Liens on Collateral securing Indebtedness
permitted pursuant to this clause (k) that are (i) pari passu in priority to the
Obligations hereunder shall be subject to a Pari Passu Intercreditor Agreement
and (if a Junior Lien Intercreditor Agreement is then in effect) a Junior Lien
Intercreditor Agreement, in each case entered into on or prior to the date of
such incurrence and (ii) junior in priority to the Obligations hereunder shall
be subject to a Junior Lien Intercreditor Agreement, entered into on or prior to
the date of such incurrence; provided, further, that, in the case of clause (y),
such Lien shall be limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose could secure, the Indebtedness that it replaces, repays or prepays (plus
improvements and accessions to, such property or proceeds or distributions
thereof);

 

(l)            Liens and customary rights of set-off, revocation, refund or
chargeback and similar rights under deposit, disbursement, concentration, cash
or treasury management or similar agreements or under the Uniform Commercial
Code or other applicable law in favor of any bank or other financial institution
at which the Borrower or a Restricted Subsidiary maintains a deposit account in
the ordinary course of business; provided that such Lien, customary rights of
set-off, revocation, refund, chargeback or similar rights is limited to such
deposit account and the funds, checks and other items deposited therein;

 

(m)          each Farm Credit Lender’s statutory lien in the Farm Credit
Equities of such Farm Credit Lender;

 

(n)           Liens arising solely from precautionary Uniform Commercial Code
financing statement filings with respect to operating leases or consignment
arrangements;

 

105

--------------------------------------------------------------------------------



 

(o)           any interest or title of a lessor under any operating lease
entered into by the Borrower or any Subsidiary in the ordinary course of its
business and covering only the assets so leased;

 

(p)           Liens in favor of a Governmental Authority arising in connection
with any condemnation or eminent domain proceeding by such Governmental
Authority which does not otherwise constitute a Default or Event of Default;

 

(q)           security deposits paid to landlords in the ordinary course of
business securing leases and subleases permitted hereunder;

 

(r)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Restricted Subsidiary (as purchaser or consignee);

 

(s)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
important of goods;

 

(t)            Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(u)           Liens or pledges of deposits of cash or cash equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers of property, casualty or liability insurance in the
ordinary course of business;

 

(v)           any interest or title of a lessor or sublessor under any lease of
real estate not prohibited hereunder pursuant to which any Loan Party has a
leasehold interest;

 

(w)          subject to the facts and conditions as set forth in clause (4) of
the certificate delivered pursuant to Section 4.02(l), encumbrances referred to
in Schedule B of any Mortgage Policy delivered in connection with the Mortgaged
Property on the Original Closing Date;

 

(x)           liens on the equity in or assets of any Project Finance Subsidiary
securing Project Finance Debt;

 

(y)           Liens in favor of providers of Indebtedness on the escrowed
proceeds of such Indebtedness that are subject to an escrow or similar
arrangement and Liens on cash deposited in an account along with such escrowed
proceeds to pre-fund the payment of interest in respect of such Indebtedness
during the applicable escrow period;

 

(z)           other Liens securing liabilities permitted hereunder in an
aggregate amount not to exceed the greater of $15,000,000 and an amount equal to
4.00% of Consolidated Total Assets at any time outstanding;

 

(aa)         Liens on Equity Interests in a joint venture securing obligations
of such joint venture so long as the assets of such joint venture do not
constitute Collateral.

 

For purposes of determining compliance with this Section 6.02: (i) in the event
that a Lien (or any portion thereof) meets the criteria of more than one of the
categories of Liens permitted in this Section 6.02, the Borrower or a Restricted
Subsidiary, as the case may be, in its sole discretion, may classify, at the
time such Lien arises, such Lien (or any portion thereof) in any such category
and will only be required to include such Lien in one of the categories of Liens
permitted in this Section 6.02; and (ii) at the time such Lien

 

106

--------------------------------------------------------------------------------



 

arises, the Borrower or a Restricted Subsidiary, as the case may be, in its sole
discretion, may divide and classify such Lien in more than one of the categories
of Liens permitted in this Section 6.02.

 

SECTION 6.03     Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations and
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.

 

SECTION 6.04     Investments, Loans and Advances.  Make any Investment in any
other Person, except:

 

(a)           (i) Investments in Loan Parties, (ii) Investments by Restricted
Subsidiaries that are not Loan Parties in other Restricted Subsidiaries that are
not Loan Parties and (iii) Investments existing on the Fourth Amendment
Effective Date that are described on Schedule 6.04(a) and extensions, renewals
and (in the case of Investments in the form of loans or advances) refinancings
thereof so long as no such extension, renewal or refinancing results in an
increase in the principal or other invested amount thereof except for, in the
case of loans or advances, by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such extension, renewal or refinancing
and by an amount equal to any existing commitments unutilized thereunder;

 

(b)           (i) Investments by Loan Parties in Restricted Subsidiaries that
are not Loan Parties up to an amount which, when added to all such Investments
then outstanding, would not exceed the greater of $10,000,000 and 2.50% of
Consolidated Total Assets and (ii) Investments in Unrestricted Subsidiaries up
to an amount which, when added to all such Investments then outstanding would
not exceed the greater of $10,000,000 and 2.50% of Consolidated Total Assets;
provided that, in each case, immediately before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;

 

(c)           Permitted Investments;

 

(d)           [reserved];

 

(e)           any guarantees by the Borrower and the Restricted Subsidiaries of
the operating or commercial obligations (to the extent not constituting
Indebtedness) of the Borrower or any Restricted Subsidiary incurred in the
ordinary course of business;

 

(f)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the granting of trade
credit in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(g)           Investments by the Borrower and any Restricted Subsidiary in
Hedging Agreements permitted under clause (h) of Section 6.01;

 

(h)           the Borrower or any other Loan Party may acquire all or
substantially all the assets of a Person or line of business of such Person, or
not less than 100% of the Equity Interests (other than directors’ qualifying
shares) of a Person (referred to herein as the “Acquired Entity”); provided that
(i) the Acquired Entity shall be in a Permitted Business and (ii) (A) (x) both
immediately before and after the time on which

 

107

--------------------------------------------------------------------------------



 

the definitive agreements for such Investment are entered into and after giving
pro forma effect to such Investment, no Default or Event of Default shall have
occurred and be continuing or result therefrom and (y) at the time of such
transaction, no Default or Event of Default shall have occurred and be
continuing or result therefrom under paragraph (b), (c), (g) or (h) of
Article VII; (B) both immediately before and after the time on which the
definitive agreements for such Investment are entered into and after giving pro
forma effect to such Investment, the Borrower must be in Financial Covenant
Compliance; (C) at the time of such transaction the Borrower or any Restricted
Subsidiary shall have delivered to the Administrative Agent a certificate of a
Responsible Officer certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form reasonably satisfactory to the
Administrative Agent; and (D) the Borrower and any Restricted Subsidiary shall
comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Section 5.13 and the Security Documents within the periods
provided for in Section 5.13 (any acquisition of an Acquired Entity meeting all
the criteria of this Section 6.04(h) being referred to herein as a “Permitted
Acquisition”); provided that the aggregate amount of Investments made by Loan
Parties pursuant to this Section 6.04(h) in assets that are not (or do not
become) owned by a Loan Party or in Equity Interests in Persons that do not
become Loan Parties upon consummation of such Permitted Acquisition shall not
exceed the greater of $35,000,000 and 6.00% of Consolidated Total Assets;

 

(i)            (i) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business,
(ii) Investments by the Borrower and the Restricted Subsidiaries in prepaid
expenses, negotiable instruments held for collection, lease, worker’s
compensation, performance and other similar deposits provided to third parties
in the ordinary course of business and insurance claim receivables and (iii) the
Transactions;

 

(j)            any Drop-Down Acquisition or Material Subsequent Facility
Payment; provided that (i) such Drop-Down Acquisition or Material Subsequent
Facility Payment and the material terms and conditions thereof have been
approved by the Conflicts Committee; (ii) (A) at the time of such acquisition or
payment the Facility comprising such Drop-Down Acquisition, or with respect to
which such Material Subsequent Facility Payment relates, has achieved Commercial
Operation and (B) (x) both immediately before and after the time on which the
definitive agreements for such Investment are entered into, no Default or Event
of Default shall have occurred and be continuing and (y) at the time of such
transaction, no Default or Event of Default shall have occurred and be
continuing under paragraph (b), (c), (g) or (h) of Article VII; (iii) in the
case of any Drop-Down Acquisition of a Wood Pellet Production Facility, the
Projected Contracted Capacity for the thirty six-month period beginning on the
date on which such acquisition occurs is (A) at least 75% (determined pursuant
to clause (i) of the definition of “Applicable Wood Pellet Production
Facilities”) or (B) at least 75% (determined pursuant to clause (ii) of the
definition of “Applicable Wood Pellet Production Facilities”) (and the Borrower
shall have delivered a certificate of a Responsible Officer certifying as to the
foregoing and containing reasonably detailed calculations in support thereof, in
form reasonably satisfactory to the Administrative Agent); and (iv) the Borrower
and any Restricted Subsidiary shall comply, and shall cause any acquired entity
to comply, with the applicable provisions of Section 5.13 and the Security
Documents within the periods provided for therein (any Drop-Down Acquisition or
Material Subsequent Facility Payment meeting all relevant criteria of this
Section 6.04(j) being referred to herein as a “Permitted Drop-Down
Acquisition”);

 

(k)           to the extent not prohibited by applicable law, loans and advances
to officers, directors, managers, consultants and employees of the Borrower or
its Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding for travel, entertainment, relocation and other business purposes in
the ordinary course of business;

 

(l)            Investments in the form of seller “take-back” notes and other
non-cash consideration in connection with a Disposition permitted by
Section 6.05;

 

108

--------------------------------------------------------------------------------



 

(m)          so long as (i) any Farm Credit Lender is a Lender or Voting
Participant hereunder and (ii) such Farm Credit Lender has notified the Borrower
that it is eligible to receive patronage distributions directly from such Farm
Credit Lender or one of its Affiliates on account of its portion of a Term Loan
made (or participated in) by such Farm Credit Lender hereunder, Investments made
by the Borrower as a condition to receiving such patronage distributions in the
form of an acquisition of equity in such Farm Credit Lender or one of its
Affiliates in such amounts and at such times as such Farm Credit Lender may
require in accordance with such Farm Credit Lender’s or its Affiliate’s
Organizational Documents and capital plan (as each may be amended from time to
time); provided that the maximum amount of equity that the Borrower shall be
required to acquire in such Farm Credit Lender or one of its Affiliates in
connection with the portion of such Term Loan made by such Farm Credit Lender
hereunder may not exceed the maximum amount permitted by the relevant
Organizational Documents and the capital plan of such Farm Credit Lender (x) as
in effect on the Original Closing Date or (y) in the case of a Farm Credit
Lender that becomes a Lender or Voting Participant as a result of an assignment
or participation, in either case pursuant to Section 9.04, at the time of the
closing of such assignment or participation;

 

(n)           in addition to Investments permitted by paragraphs (a) through
(m) above, additional Investments by the Borrower or any Restricted Subsidiary
so long as (i) the amount invested pursuant to this paragraph (n) does not
exceed an amount equal to the Available Amount at the time such amount is
invested (ii) both immediately before and after the time on which the definitive
agreements for such Investment are entered into, no Default or Event of Default
shall have occurred and be continuing and (iii) other than with regard to
Investments made with proceeds arising from clause (i)(x) of the definition of
Available Amount, as of the date on which the definitive agreements for such
Investment are entered into, the Total Leverage Ratio (after giving pro forma
effect to such Investment) shall be less than or equal to 3.50:1.00;

 

(o)           in addition to Investments permitted by paragraphs (a) through
(n) above, additional Investments by the Borrower or any Restricted Subsidiary
from Available Cash (or amounts that would otherwise have constituted Available
Cash if not reserved) to the extent the conditions set forth in
Section 6.06(a)(ii) are satisfied at the time of such Investment; and

 

(p)           in addition to Investments permitted by paragraphs (a) through
(o) above, other Investments by the Borrower or any Restricted Subsidiary up to
an amount which, when added to all such Investments made pursuant to this
Section 6.04(p) then outstanding, would not exceed the greater of $20,000,000
and an amount equal to 5.00% of Consolidated Total Assets.

 

For purposes of determining compliance with this Section 6.04: (i) in the event
that an investment (or any portion thereof) meets the criteria of more than one
of the categories of investments permitted in this Section 6.04, the Borrower
and a Restricted Subsidiary, as the case may be, in its sole discretion, may
classify at the time of investment such investment (or any portion thereof) and
will only be required to include such investment in one of the categories of
investments permitted in this Section 6.04; (ii) at the time of incurrence the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may divide and classify an investment in more than one of the categories of
investments permitted in this Section 6.04; (iii) Investments which are capital
contributions or purchases of Equity Interests or are purchases of assets (other
than Equity Interests) shall be valued at the amount (or, in the case of any
Investment made with property other than cash, the fair market value of such
property as determined by the Borrower in good faith) actually contributed or
paid (including any assumption of Indebtedness) to purchase such Equity
Interests or other assets as of the date of such contribution or payment less,
in the case of capital contributions and Equity Interests, returns on and of
such Investment (other than Investments under clause (n) of this Section 6.04
made using the Available Amount); and (iv) Investments which are loans, advances
or extensions of credit shall be valued at the principal amount of such loan,
advance or extension of credit outstanding as of the date of determination.

 

109

--------------------------------------------------------------------------------



 

Accrual of interest or dividends, the accretion of accreted value and the
payment of interest or dividends in the form of additional Investments will not
be deemed to be the making of an Investment for purposes of this Section 6.04.

 

SECTION 6.05     Mergers, Consolidations and Sales of Assets.  (a) Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower or any
Restricted Subsidiary, except that if at the time thereof and immediately after
giving effect thereto no Event of Default or Default shall have occurred and be
continuing (i) any Wholly Owned Restricted Subsidiary may merge into or
consolidate with the Borrower or any other Loan Party in a transaction in which
the Borrower or such other Loan Party is the surviving Person; provided that
such merger or consolidation does not result in the Borrower or such other Loan
Party ceasing to be organized under the laws of the United States, any state
thereof or the District of Columbia, (ii) any Wholly Owned Restricted Subsidiary
that is not a Loan Party may merge into or consolidate with any other Wholly
Owned Restricted Subsidiary that is not a Loan Party in a transaction in which
the surviving entity is a Restricted Subsidiary, (iii) any Restricted Subsidiary
that is not a Wholly Owned Restricted Subsidiary may merge into or consolidate
with any other Restricted Subsidiary so long as, if one such Subsidiary is a
Wholly Owned Restricted Subsidiary, such Wholly Owned Restricted Subsidiary
shall survive and continue to be a Wholly Owned Restricted Subsidiary
immediately following such merger or consolidation, (iv) the Borrower and any
Restricted Subsidiary may make Investments permitted by Section 6.04, (v) any
Restricted Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any Loan Party
and any Loan Party may sell or otherwise dispose of, or part with control of any
or all of, the Equity Interests of any Subsidiary to a Loan Party, (vi) to the
extent otherwise permitted by this Agreement (including Section 6.05(b)), the
Borrower or any of its Subsidiaries may sell all or substantially all of the
assets of any of their Subsidiaries and (vii) the Transactions may be
consummated.

 

(b)           Make any Disposition (other than a Disposition permitted by
Section 6.05(a) or a Restricted Payment permitted by Section 6.06(a)), except:

 

(i)            Dispositions of damaged, obsolete, surplus or worn out property,
or property no longer used or useful in the business, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(ii)           Dispositions of inventory, goods held for sale, cash and
Permitted Investments in the ordinary course of business;

 

(iii)          licensing, sublicensing, abandonment or other Dispositions of
intellectual property rights in the ordinary course of business;

 

(iv)          Dispositions of property (other than Equity Interests or all or
substantially all of the assets of the Borrower or a Restricted Subsidiary) to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(v)           the sale or other transfer of products, services or accounts
receivable in the ordinary course of business;

 

(vi)          Dispositions of property among the Loan Parties;

 

110

--------------------------------------------------------------------------------


 

(vii)         leases and subleases of property and real property and licenses
and sublicenses thereof, in each case in the ordinary course of business;

 

(viii)        to the extent constituting a Disposition, the termination or
unwinding of Hedging Agreements;

 

(ix)          Dispositions by Restricted Subsidiaries that are not Loan Parties
to (a) other Restricted Subsidiaries that are not Loan Parties or (b) Loan
Parties;

 

(x)           the sale or discount without recourse of accounts receivable in
connection with the compromise or collection thereof;

 

(xi)          leases of real property owned in fee that do not interfere in any
material respect with the business of the Borrower or the applicable Restricted
Subsidiary conducted at such location;

 

(xii)         any condemnation or eminent domain proceedings affecting real
property;

 

(xiii)        trade-ins to vendors;

 

(xiv)        the sale or disposition of an interest in a Wholly Owned Subsidiary
to a prospective joint venture partner in connection with the creation of, or
conversion of such Subsidiary into, a joint venture (including, for the
avoidance of doubt, a sale of preferred Equity Interests); provided that the
number of Facilities that may be subject to joint ventures pursuant hereto shall
not exceed the number of Facilities acquired by the Borrower or its Restricted
Subsidiaries after the Original Closing Date;

 

(xv)         transfers of property subject to any settlement of, or payment in
respect of, any property or casualty insurance claim;

 

(xvi)        Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(xvii)       granting of easements, rights-of-way, permits, licenses,
restrictions or the like with respect to Real Property, in each case, which do
not interfere in any material respect with the ordinary course of business of
the Borrower and the Restricted Subsidiaries; and

 

(xviii)      Dispositions by the Borrower and any Restricted Subsidiary not
otherwise permitted under this Section 6.05; provided that (1) (x) both
immediately before and after the time on which the definitive agreements for
such Disposition are entered into, no Default or Event of Default shall have
occurred and be continuing and (y) at the time of such transaction, no Default
or Event of Default shall have occurred and be continuing under paragraph (b),
(c), (g) or (h) of Article VII, (2) the Net Cash Proceeds of such Disposition
are applied in accordance with the requirements of Section 2.13, (3) no less
than 75% of the consideration received for such Disposition shall be paid in
cash (provided that any Indebtedness for borrowed money of the Borrower or
Restricted Subsidiary that is disposing of the asset in question which is
assumed by the purchaser of such asset shall be considered cash for purposes of
this clause (3) as long as the Borrower and its Restricted Subsidiaries no
longer have any obligations in respect of such Indebtedness following such
assumption), (4) such Dispositions shall not constitute all or

 

111

--------------------------------------------------------------------------------



 

substantially all of the assets of the Borrower and its Subsidiaries and (5) any
Disposition pursuant to this paragraph (xviii) shall be for fair market value.

 

SECTION 6.06     Restricted Payments; Restrictive Agreements.  (a) Make any
Restricted Payment; provided, however, that:

 

(i)            each Restricted Subsidiary may make Restricted Payments to the
Borrower, any other Restricted Subsidiary, or any other Person that owns a
direct Equity Interest in such Restricted Subsidiary, ratably according to their
respective holdings of the type, class or ranking of Equity Interest in respect
of which such Restricted Payment is being made or in a manner more favorable to
the Borrower and the Restricted Subsidiaries;

 

(ii)           the Borrower may make Restricted Payments from Available Cash to
the extent that (x) no Event of Default has occurred and is continuing or would
immediately result therefrom and (y) immediately before and after giving effect
to such Restricted Payment, the Borrower’s Interest Coverage Ratio is greater
than or equal to 2.25:1.00;

 

(iii)          the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in preferred, common or
subordinated Equity Interests of such Person(s) and the Borrower may issue
common Equity Interests upon conversion of subordinated or preferred Equity
Interests; provided that (1) the Borrower may not issue any general partnership
interests to any Person other than the General Partner and (2) any such Equity
Interests issued pursuant to this clause (iii) are not Disqualified Stock;

 

(iv)          Restricted Payments may be made in the form of the issuance of
Equity Interests of the Borrower in connection with the cashless exercise of
options, warrants, conversion and other rights or tax withholding with respect
to the exercise of equity based awards under employee equity incentive
compensation programs of the Borrower, the Restricted Subsidiaries, the General
Partner and any management Affiliate of the General Partner;

 

(v)           (x) the Borrower and each Restricted Subsidiary may repurchase,
redeem or otherwise acquire any Equity Interests of the Borrower or any
Restricted Subsidiary held by any current or former officer, director,
consultant or employee of the Borrower, the Restricted Subsidiaries, the General
Partner and any management Affiliate of the General Partner pursuant to any
equity subscription agreement, stock option agreement, shareholders’, members’
or partnership agreement or similar agreement, plan or arrangement or any Plan
and the Borrower and each Restricted Subsidiary may declare and pay dividends to
the Borrower or any other Restricted Subsidiary the proceeds of which are used
for such purposes and (y) to the extent such payments are deemed to be
Restricted Payments, the Borrower may make payments under stock appreciation
rights, phantom stock or other similar cash settled interests issued under the
Borrower’s long term incentive programs in effect from time to time; provided
that, immediately before and immediately after making any Restricted Payment
pursuant to this clause (v) and after giving pro forma effect thereto, the
Borrower shall be in Financial Covenant Compliance and no Default or Event of
Default shall have occurred and be continuing;

 

(vi)          the Borrower may make the Closing Date Distribution;

 

(vii)         repurchases of Equity Interests deemed to occur upon the exercise
of stock options or warrants shall be permitted to the extent the value of such
Equity Interests represents all or a portion of the purchase price of such
options or warrants, in an amount not exceeding $1,000,000

 

112

--------------------------------------------------------------------------------



 

during any fiscal year (pro-rated for partial years, with unused amounts being
available to be used in the following fiscal year, but not in any succeeding
fiscal year);

 

(viii)        the Borrower may make Restricted Payments in cash in lieu of the
issuance of fractional shares upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of the Borrower;

 

(ix)          in addition to Restricted Payments permitted by clauses
(i) through (viii) above, additional Restricted Payments may be made by the
Borrower or any Restricted Subsidiary so long as (x) the amount of Restricted
Payments made pursuant to this clause (ix) does not exceed an amount equal to
the Available Amount at the time such Restricted Payment is made, (y) both
immediately before and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing and (z) other than with regard to
Restricted Payments made with proceeds arising from clause (i)(x) of the
definition of Available Amount, as of the date of such Restricted Payment, the
Total Leverage Ratio (after giving pro forma effect to such Restricted Payment)
shall be less than or equal to 3.50:1.00; and

 

(x)           the Borrower may make any Restricted Payment previously declared
by the Borrower to the extent that, as of the date of declaration, such
Restricted Payment was permitted under clause (ii), (v) or (ix) above, so long
as no Event of Default under paragraphs (b), (c), (g) or (h) of Article VII
shall have occurred and be continuing at the time of such Restricted Payment.

 

(b)           Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Loan Party to create, incur or permit to exist
any Lien upon any of its property or assets that would otherwise constitute
Collateral to secure the Obligations, or (ii) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests, to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary or to transfer property to the Borrower; provided
that (A) the foregoing shall not apply to restrictions and conditions imposed by
law, by any Loan Document, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or other assets pending such sale or other disposition,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or other assets that are to be sold and such sale is permitted
hereunder, (C) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any documentation relating to secured Indebtedness
permitted by Section 6.01(a), (d), (e), (g) and (i) (solely in respect of
guarantees of other Indebtedness permitted under Section 6.01(a), (d), (e) and
(g)) in each case, to the extent limited to the assets subject to Liens securing
such Indebtedness (D) the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof,(E) the
foregoing shall not apply to customary provisions in joint venture agreements or
agreements governing property held with a common owner and other similar
agreements or arrangements relating solely to such joint venture or property,
(F) the foregoing shall not apply to restrictions or conditions imposed by
applicable Law and (G) clause (ii) of the foregoing shall not apply to
restrictions or conditions contained in any Project Finance Indebtedness.

 

SECTION 6.07     Transactions with Affiliates.  Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, whether or not in
the ordinary course of business, other than (i) on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (ii) the payment of fees,
expenses, indemnities or other payments to the General Partner or its management
Affiliates in connection with reimbursable general corporate and overhead
expenses of the Borrower and its Restricted Subsidiaries and the operation,
management and other services rendered to Borrower and its Restricted
Subsidiaries, in each case pursuant to the LP Agreement, (iii)

 

113

--------------------------------------------------------------------------------



 

transactions between and among the Loan Parties, (iv) compensation arrangements,
consulting contracts, collective bargaining agreements, benefit plans, programs
or indemnification obligations, or any other similar arrangement, for or with
general partners, current or former employees, officers, directors or
consultants in the ordinary course of business, (v) payments, compensation,
performance of indemnification or contribution obligations, and the making or
cancellation of loans in the ordinary course of business to any such general
partner, employees, officers, directors or consultants, (vi) any issuance, grant
or award of stock, options, other equity related interests or other equity
securities to any such employees, officers, directors or consultants, (vii) the
payment of reasonable directors’ fees or expenses to directors of the Borrower,
the General Partner, any Restricted Subsidiary or any Riverstone Entity (as
determined in good faith by the Borrower, the General Partner, such Restricted
Subsidiary or such Riverstone Entity in the ordinary course of business),
(viii) a Restricted Payment permitted by Section 6.06(a), (ix) the execution,
delivery and performance (as applicable) of the Transactions and the Transaction
Documents, all transactions in connection therewith (including but not limited
to the financing thereof), and all fees and expenses paid or payable in
connection therewith, (x) any issuance or sale of Qualified Capital Stock of the
Borrower otherwise permitted hereunder or any capital contributions to the
Borrower, (xi) making any Permitted Drop-Down Acquisition, (xii) engaging in any
transaction with an Affiliate if such transaction has been approved by the
Conflicts Committee, (xiii) any non-material transactions with an Affiliate for
the purchase of goods, products, parts and services entered into in the ordinary
course of business, (xiv) the Management Services Agreement as in effect on the
Fourth Amendment Effective Date, (xv) the transactions listed in Schedule 6.07,
(xvi) transactions otherwise permitted hereunder with a Person that is an
Affiliate of any Loan Party solely because any Loan Party owns, directly or
indirectly, an Equity Interest in, or otherwise controls, such Person,
(xvii) transactions between and among Loan Parties and Affiliates which are not
Loan Parties on terms and conditions not less favorable to the relevant Loan
Party than could be obtained on an arm’s-length basis from unrelated third
parties and (xviii) transactions among Restricted Subsidiaries which are not
Loan Parties.

 

SECTION 6.08     Business of the Borrower and Restricted Subsidiaries.  Engage
at any time in any business or business activity other than a Permitted
Business.

 

SECTION 6.09       Amendment to Other Indebtedness; Organizational Documents;
Assignment of Drax Contract; Payment of Other Indebtedness.  (a) (i) Permit any
waiver, supplement, modification or amendment of any indenture, instrument or
agreement pursuant to which any Subordinated Indebtedness, Permitted Unsecured
Debt, Permitted Junior Refinancing Debt, other unsecured Indebtedness or any
Permitted Refinancing Debt thereof of the Borrower or any Restricted Subsidiary
is outstanding if the effect of such waiver, supplement, modification or
amendment, taken as a whole, would be materially adverse to the Borrower, any
Restricted Subsidiary or the Lenders, (ii) consent to any amendment, supplement,
waiver or other modification or change of its Organizational Documents in any
manner if the effect thereof, taken as a whole, would be materially adverse to
the Lenders or (iii) transfer or assign the Drax Contract to any Person that is
not a Wholly Owned Domestic Subsidiary all of the Equity Interests of which have
been pledged by a Loan Party to the Collateral Agent.

 

(b)           Make any distribution, whether in cash, property, securities or a
combination thereof, other than regularly scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly redeem, repurchase, retire or otherwise acquire for consideration,
or set apart any sum for the aforesaid purposes, any Subordinated Indebtedness,
Permitted Unsecured Debt, Permitted Junior Refinancing Debt or any Permitted
Refinancing Debt thereof (except refinancings thereof permitted by Section 6.01
and any mandatory prepayments required under Indebtedness of the type permitted
to be incurred under Sections 6.01(d) and 6.01(e)), or pay in cash any amount in
respect of any Subordinated Indebtedness, Permitted Unsecured Debt, Permitted
Junior Refinancing Debt, Permitted Refinancing Debt thereof or Disqualified
Stock that may at the obligor’s option be paid in kind or in other securities,
in each case, other than

 

114

--------------------------------------------------------------------------------



 

distributions and payments (v) made from the proceeds of such Indebtedness that
are subject to an escrow or similar arrangement and any accrued pre-funded
interest or similar arrangement as described in Section 6.02(y), (w) in the form
of Equity Interests of the Borrower not constituting general partnership
interests or Disqualified Stock, (x) in an aggregate amount not to exceed
$7,500,000 from and after the Fourth Amendment Effective Date, (y) in an amount
not to exceed the Available Amount at the time such distributions or payments
are made and (z) from Available Cash (or amounts that would otherwise have
constituted Available Cash if not reserved) to the extent the conditions set
forth in Section 6.06(a)(ii) are satisfied at the time of such distribution or
payment; provided that, (1) in the case of each of clauses (w), (x), (y) and
(z), both immediately before and after giving effect thereto, no Event of
Default shall have occurred and be continuing and (2) in the case of clauses
(w)(i) and (y), other than with regard to distributions and payments made with
proceeds arising from clause (i)(x) of the definition of Available Amount, as of
the date of such distribution or payment, the Total Leverage Ratio (after giving
pro forma effect to such distribution or payment) shall be less than or equal to
3.50:1.00.

 

SECTION 6.10     Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio
for any Date of Determination for the Applicable Period ending on such Date of
Determination to be greater than 4.75 : 1.00, except that on any Date of
Determination during a Material Transaction Period following a Qualifying
Material Transaction the Borrower and the Loan Parties shall not permit the
Total Leverage Ratio for the Applicable Period ending on such date to be greater
than 5.00 : 1.00.

 

SECTION 6.11     Fiscal Year.  Change its fiscal year-end from December 31.

 

SECTION 6.12     Hedging.  Enter into any Hedging Agreement that does not meet
the requirements set forth in clause (h) of Section 6.01.

 

SECTION 6.13     Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any Date of Determination for the Applicable Period ending on such Date of
Determination to be less than 2.25 : 1.00.

 

ARTICLE VII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any certificate or financial statements furnished by or on behalf
of the Loan Parties pursuant to the requirements of any Loan Documents shall
prove to have been incorrect in any material respect when so made, deemed made
or furnished;

 

(b)           default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;

 

(c)           default shall be made in the payment of (i) any interest on any
Loan or L/C Disbursement when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three (3) Business Days
or (ii) any Fee or any other amount (other than an amount referred to in
clause (b) or (c)(i) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five (5) Business Days;

 

115

--------------------------------------------------------------------------------



 

(d)           default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a), 5.04(a)(i), (ii) or (iii), 5.05(a), 5.08 or 5.15
or in Article VI (subject, in the case of Section 6.10, to the Borrower’s rights
under the last paragraph of this Article VII);

 

(e)           default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after the earlier of (i) notice thereof from the Administrative Agent to the
Borrower (which notice shall also be given at the request of any Lender) or
(ii) knowledge thereof by the Borrower or any other Loan Party; provided,
however, that, with respect to any default made in the due observance or
performance by the Borrower or any Restricted Subsidiary of any covenant,
condition or agreement contained in Section 5.11, the Borrower shall have an
additional 60 days from the conclusion of the 30 day period provided above to
remedy such default so long as Borrower continues to (i) exercise reasonable
diligence to remedy such default and (ii) provide all notices and reports under
this Agreement;

 

(f)            (i) the Borrower or any Restricted Subsidiary shall fail to pay
any principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to all applicable grace or cure periods), or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after giving effect to all
applicable grace or cure periods) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to (A) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or a casualty event or condemnation in relation thereto or
(B) termination payments under Hedging Agreements;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Material Restricted Subsidiary, or of a
substantial part of the property or assets of the Borrower or a Material
Restricted Subsidiary, under the Bankruptcy Code or any other Debtor Relief Law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Restricted
Subsidiary or for a substantial part of the property or assets of the Borrower
or a Material Restricted Subsidiary or (iii) the winding-up or liquidation of
the Borrower or any Material Restricted Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h)           the Borrower or any Material Restricted Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under the Bankruptcy Code or any other Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Restricted Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Restricted Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate or other organizational action for the purpose
of effecting any of the foregoing;

 

(i)            one or more judgments shall be rendered against the Borrower or
any Material Restricted Subsidiary and the same shall remain undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy

 

116

--------------------------------------------------------------------------------



 

upon assets or properties of the Borrower or any Material Restricted Subsidiary
to enforce any such judgment and such judgment either (i) is for the payment of
money in an aggregate amount in excess of the Materiality Threshold not covered
by insurance (it being understood that if an amount in excess of the Materiality
Threshold is to be considered to be covered by insurance, a claim shall have
been submitted to the applicable insurance provider and it shall not have denied
or contested coverage) or (ii) is for injunctive relief and could reasonably be
expected to result in a Material Adverse Effect;

 

(j)            an ERISA Event shall have occurred that when taken together with
all other such ERISA Events, resulted or could reasonably be expected to result
in liability of any Loan Party or their respective ERISA Affiliates in an
aggregate amount exceeding the Materiality Threshold;

 

(k)           any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);

 

(l)            any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in a material portion of
the Collateral, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Collateral Agent’s failure to maintain possession of any
stock certificates or other instruments delivered to it under the Security
Documents;

 

(m)          there shall have occurred a Change in Control; or

 

(n)           there shall have occurred any amendment, supplement, waiver or
other modification or change of or to the LP Agreement in any manner if the
effect thereof, taken as a whole, is materially adverse to the interests of the
Lenders in their capacities as such;

 

then, and in every such event (other than an event with respect to the Borrower
or a Material Restricted Subsidiary described in paragraphs (g) or (h) above),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times: terminate forthwith the Commitments and declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower and the other Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and by the Borrower on behalf of its Restricted
Subsidiaries, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available under the Loan Documents or applicable law or in equity; and in any
event with respect to the Borrower or a Restricted Subsidiary described in
paragraphs (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
and the other Loan Parties accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower and by the Borrower on behalf of its Restricted Subsidiaries, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
and the Administrative Agent and

 

117

--------------------------------------------------------------------------------



 

the Collateral Agent shall have the right to take all or any actions and
exercise any remedies available under the Loan Documents or applicable law or in
equity.

 

Notwithstanding anything to the contrary contained in this Article VII, for
purposes of determining whether an Event of Default has occurred under the
Financial Covenants, any equity contribution (in the form of preferred, common
or subordinated equity other than Disqualified Stock) contributed to the
Borrower after the last day of any fiscal quarter and on or prior to the day
that is 10 Business Days after the day on which financial statements are
required to be delivered for that fiscal quarter will, at the request of the
Borrower, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with the Financial Covenants at the end of
such fiscal quarter and any subsequent period that includes such fiscal quarter
(any such equity contribution, a “Specified Equity Contribution”). 
Notwithstanding anything to the contrary herein, (a) there shall be no pro forma
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
for purposes of determining compliance with the Financial Covenants for the
fiscal quarter in respect of which such Specified Equity Contribution is made,
(b) the amounts of any Specified Equity Contribution shall not exceed the Cure
Amount, (c) Specified Equity Contributions shall be disregarded for all other
purposes under the Loan Documents (including calculating Consolidated EBITDA for
purposes of determining basket levels, the Available Amount and other items
governed by reference to Consolidated EBITDA) and (d) in any four consecutive
fiscal quarters, there shall be at least two fiscal quarters in respect of which
no Specified Equity Contribution is made, and no more than five (5) Specified
Equity Contributions (in the aggregate) may be made during the term of this
Agreement.  “Cure Amount” shall mean an amount which, if added to Consolidated
EBITDA for the Applicable Period in respect of which a Financial Covenants
default occurred, would cause the Financial Covenants for such Applicable Period
to be satisfied and shall not be any more than the amount so required (it being
understood and agreed that for the purposes of calculating such amount, no
effect shall be given to any prepayment of Loans with such proceeds or to any
other reduction of Total Debt on account of the receipt of such proceeds).

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; Etc.

 

Each Lender and each Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (the Administrative Agent and the Collateral
Agent are referred to collectively as the “Agents”) its agent hereunder and
under the Loan Documents and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article VIII are solely for the
benefit of the Agents, the Lenders and the Issuing Banks, and the Borrower shall
have no rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent or Collateral Agent, as applicable, is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to (i) execute any and all documents
(including releases and the Security Documents (which Security Documents shall
contain indemnity and expense reimbursement provisions for the benefit of the
Collateral Agent that are no more onerous to the Lenders than the provisions
contained in the Security Documents as of the Fourth Amendment Effective Date
and shall be binding on the Lenders)) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as

 

118

--------------------------------------------------------------------------------



 

such, at the direction of the Required Lenders, which negotiation, enforcement
or settlement will be binding upon each Lender.

 

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof (subject to
securities law and other requirements of law) as if it were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents, and its duties hereunder and under the other Loan
Documents shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or under any Loan Document that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided for herein or in the other Loan Documents); provided that neither Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, (i) may expose such Agent to liability or that is contrary to any Loan
Document or applicable law or (ii) may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and (c) except as expressly set forth in the Loan Documents, neither Agent
shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent and/or Collateral Agent or any of its Affiliates in any capacity.  Neither
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct.  Neither Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to such Agent
by the Borrower or a Lender, and neither Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  Each Agent may also rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
each

 

119

--------------------------------------------------------------------------------



 

Agent may presume that such condition is satisfactory to such Lender or such
Issuing Bank unless such Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance, extension, renewal or increase of such Letter of Credit.  Each Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facilities as well as activities
as Agent.  Neither Agent shall be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

Either Agent may resign at any time by notifying the Lenders, the Issuing Banks
and the Borrower.  Upon any such resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor which shall
be any financial institution with an office in New York, New York, or an
Affiliate of any such financial institution, that has a combined capital and
surplus and undivided profits of not less than $500,000,000.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent which shall be a financial institution
with an office in New York, New York, or an Affiliate of any such financial
institution.  If no successor Agent has been appointed pursuant to the
immediately preceding sentence by the 30th day after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall nonetheless
become effective (and such Agent shall be discharged from its duties and
obligations hereunder) and the Lenders shall thereafter perform all the duties
of such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be.  Any such resignation by such Agent
hereunder shall also constitute, to the extent applicable, its resignation as a
Swing Line Lender and as an Issuing Bank, in which case such resigning Agent
(x) shall not be required to extend any further Swing Line Loans or issue any
further Letters of Credit hereunder and (y) shall maintain all of its rights as
Issuing Bank or Swing Line Lender with respect to any Letters of Credit issued
by it or Swing Line Loans extended by it, as applicable, prior to the date of
such resignation.  Upon the acceptance of its appointment as Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder (if not
already discharged therefrom as provided above).  The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After an Agent’s resignation hereunder, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking

 

120

--------------------------------------------------------------------------------


 

or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Arrangers, the Co-Syndication Agents and
the Co-Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents, including under Section 9.05 hereunder.  Without limitation of
the foregoing, none of the Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents in their respective capacities as such shall, by reason
of this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, the Borrower, any other Loan Party, or any other Person.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower or any of its Subsidiaries,
each Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and Agents under
Section 9.05) allowed in such judicial proceeding and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same and, in either case, any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender, each Issuing Bank and each other
Secured Party to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Banks, to pay to such Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of such Agent and its agents
and counsel, and any other amounts due such Agent under Section 9.05.

 

The Secured Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion, (i) to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations to the extent no unsatisfied claim
with respect thereto has been asserted), the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been cash
collateralized in a manner satisfactory to the applicable Issuing Bank or as to
which other arrangements satisfactory to the applicable Issuing Bank have been
made) and the termination of (and making of all payments due by the Loan Parties
in connection with) all Secured Hedging Agreements (or the making of other
arrangements reasonably acceptable to the applicable Qualified Counterparty),
(y) that is (i) owned by, or is an Equity Interest in, a Restricted Subsidiary
that (A) is converted into an Unrestricted Subsidiary in accordance with the
terms hereof or (B) ceases to be a Wholly Owned Domestic Subsidiary as a result
of a transaction permitted hereunder in accordance with the terms hereof
(provided that, the release of any Lien pursuant to this subclause (B) on the
property of or Equity Interests in any Person that was a Restricted Subsidiary
on the Fourth Amendment Effective Date shall only be permitted if at the time
such Person ceases to be a Wholly Owned Domestic Subsidiary (1) no Event of
Default pursuant to paragraphs (b), (c), (g) or (h) of Article VII has occurred
and is continuing or would otherwise result therefrom, (2) both immediately
before and after the time on which the definitive documentation for the
transaction pursuant to which such Person shall cease to be a Wholly Owned
Domestic Subsidiary was

 

121

--------------------------------------------------------------------------------



 

entered and giving pro forma effect thereto, no Default or Event of Default
shall have occurred and be continuing or result therefrom and (3) after giving
pro forma effect to such release and the consummation of the transaction that
causes such Person to cease to be a Wholly Owned Domestic Subsidiary, the
Borrower is deemed to have made a new Investment in such Person (which such
Person shall, for purposes of determining the permissibility of such Investment,
be deemed not to be a Loan Party) in an amount equal to the portion of the fair
market value of the net assets of such Person attributable to the Borrower’s or
any other Loan Party’s equity interest therein and such Investment is permitted
pursuant to Section 6.04) or (ii) sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, in each case to a Person that is not an Affiliate of the Borrower
(other than sales to Affiliates as a result of a transaction permitted hereunder
in accordance with the terms hereof), or (z) subject to Section 9.08, if
approved, authorized or ratified in writing by the Required Lenders or all
Lenders (as applicable); (ii) to subordinate any Lien on any property granted to
or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(i); and (iii) release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
or any other Security Documents if such Person ceases to be a Guarantor as a
result of a transaction permitted hereunder (including the sale or other
disposition of the Equity Interests of any Person, the conversion of a
Restricted Subsidiary that is a Guarantor into an Unrestricted Subsidiary or if
such Guarantor ceases to be a Wholly Owned Domestic Subsidiary pursuant to a
transaction permitted hereunder in accordance with the terms hereof); provided
that, such release pursuant to this clause (iii) of any Person that was a
Guarantor on the Fourth Amendment Effective Date Guarantor as a result of such
Person ceasing to be a Wholly Owned Domestic Subsidiary shall only be permitted
if at the time such Person ceases to be a Wholly Owned Domestic Subsidiary
(1) no Event of Default pursuant to paragraphs (b), (c), (g) or (h) of
Article VII has occurred and is continuing or would otherwise result therefrom,
(2) both immediately before and after the time on which the definitive
documentation for the transaction pursuant to which such Person shall cease to
be a Wholly Owned Domestic Subsidiary was entered and giving pro forma effect
thereto, no Default or Event of Default shall have occurred and be continuing or
result therefrom and (3) after giving pro forma effect to such release and the
consummation of the transaction that causes such Person to cease to be a Wholly
Owned Domestic Subsidiary, the Borrower is deemed to have made a new Investment
in such Person for purposes of Section 6.04 in an amount equal to the portion of
the fair market value of the net assets of such Person attributable to the
Borrower’s or any other Loan Party’s equity interest therein and such Investment
is permitted pursuant to Section 6.04.  Upon request by the Collateral Agent at
any time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property pursuant to this paragraph or to release any Guarantor from the
obligations under the Guarantee and Collateral Agreement or any other Security
Document.  The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by the Borrower in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee and Collateral
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent for the benefit of the Secured Parties in accordance
with the terms thereof, and (ii) in the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including, without limitation,
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with

 

122

--------------------------------------------------------------------------------



 

respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the IRS or any other Governmental Authority, or the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax, or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred, whether or not such Tax was
correctly or legally imposed or asserted by the IRS or such other Governmental
Authority.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01     Notices; Electronic Communications.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except for electronic communications provided below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a)           if to the Borrower, to it at 7200 Wisconsin Avenue, Suite 1000,
Bethesda, Maryland 20814, Attention: Shai Even, Fax No. 301-657-5567, Email:
Shai.Even@ envivabiomass.com, with a copy to Vinson & Elkins LLP, 666 Fifth
Avenue, New York, New York 10103, Attention: Tzvi Werzberger, Fax
No. 917-849-5308, Email: twerzberger@velaw.com;

 

(b)           if to the Administrative Agent, to Barclays Bank PLC, 745 Seventh
Avenue, 27th Floor, New York, New York 10019, Attention: May Huang,
Fax No. 212-526-5115, Email: may.huang@barclays.com and ltmny@barclays.com, with
a copy to Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022,
Attention: Michele O. Penzer, Fax No. 212-751-4864, Email:
michele.penzer@lw.com; and

 

(c)           if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance or the Affiliated Lender
Assignment and Acceptance, as applicable, pursuant to which such Lender shall
have become a party hereto.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have

 

123

--------------------------------------------------------------------------------



 

been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article II by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notices may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent and the
Borrower.

 

The Borrower agrees that the Administrative Agent and the Collateral Agent may,
but shall not be obligated to, make the Communications available to the Lenders
and the Issuing Banks by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  The
Administrative Agent and the Collateral Agent and their respective Related
Parties do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or the Collateral Agent or any of their respective Related
Parties in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or the Collateral Agent or any of their
respective Related Parties have any liability to the Borrower or any of its
Subsidiaries, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Subsidiary’s or the Administrative
Agent’s or the Collateral Agent’s transmission of communications through the
Platform, other than as a result of the gross negligence or willful misconduct
of the Administrative Agent or the Collateral Agent as determined by a court of
competent jurisdiction in a final and non-appealable judgment.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower or any of its Subsidiaries provides to the
Administrative Agent or the Collateral Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent or the Collateral Agent or to any Lender or Issuing Bank by means of
electronic communications pursuant to this Section 9.01, including through the
Platform.

 

124

--------------------------------------------------------------------------------



 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive Material Non-Public Information with respect to the Borrower, its
Subsidiaries or any of their securities) (each, a “Public Lender”).  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, Collateral
Agent, Lenders, and Issuing Banks to treat such Borrower Materials as not
containing any Material Non-Public Information with respect to the Borrower, its
Subsidiaries or any of their securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent and the Collateral Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains Material Non-Public Information:
(1) the Loan Documents and (2) notification of changes in the terms of the Loan
Documents.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain Material Non-Public Information with respect to
the Borrower, its Subsidiaries or any of their securities for purposes of United
States Federal or state securities laws.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

SECTION 9.02     Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Agents, the Lenders and the Issuing Banks and shall
survive the making by the Lenders of the Loans and the issuance of Letters of
Credit by the Issuing Banks, regardless of any investigation made by the Lenders
or the Issuing Banks or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding

 

125

--------------------------------------------------------------------------------



 

(unless arrangements satisfactory to the applicable Issuing Bank shall have been
made with respect to such Letter of Credit) and so long as the Commitments have
not been terminated.  The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
Article VIII shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank. 
Section 9.16 shall remain operative and in full force and effect until one year
following the termination of this Agreement.

 

SECTION 9.03     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

 

SECTION 9.04     Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (x) the Borrower
may not delegate, assign or otherwise transfer any of its rights, duties or
obligations hereunder without the prior written consent of each Agent, each
Issuing Bank and each Lender and any such attempted transfer or assignment
without such consent shall be null and void and (y) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this
Section 9.04, (ii) by way of participation in accordance with the provisions of
paragraph (f) of this Section 9.04, or (iii) by way of pledge or assignment of a
security interest subject to the provisions of paragraph (i) of this
Section 9.04.  Nothing in this Agreement or the other Loan Documents, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, the
Indemnitees, Participants to the extent provided in paragraph (f) of this
Section 9.04 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy, obligation,
liability or claim under or by reason of this Agreement or the other Loan
Documents.

 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and/or the Loans at the time owing to it
(in each case with respect to any Class) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section 9.04 in the aggregate or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, no minimum amount need be assigned and (B) in any case not described in
paragraph (b)(i)(A) of this Section 9.04, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loan of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Acceptance (or Affiliated Lender Assignment
and Acceptance) with respect to such assignment is delivered to the
Administrative Agent, shall not be less than (x) $5,000,000 (or lesser amounts
if agreed between the Borrower and the Administrative Agent) with respect to
Revolving Credit Commitments and Revolving Loans and (y) $1,000,000 (or such
lesser amounts if agreed between the Borrower and the Administrative Agent) with
respect to the Term Loan Commitments and the Term Loans;

 

126

--------------------------------------------------------------------------------



 

(ii)           except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, each of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) and, so long as no Event of Default in
respect of paragraphs (b), (c), (g) or (h) of Article VII has occurred and is
continuing, the Borrower shall have consented to such assignment (which consent
shall not be unreasonably withheld or delayed, and provided that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof);

 

(iii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Commitment and/or Loans assigned;

 

(iv)          in the case of the Revolving Credit Commitments and Revolving
Loans, the prior consent of each Swing Line Lender and Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for all
assignments;

 

(v)           the parties to each assignment shall either (A) execute and
deliver to the Administrative Agent an Assignment and Acceptance or an
Affiliated Lender Assignment and Acceptance, as applicable, via an electronic
settlement system acceptable to the Administrative Agent or (B) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance or an Affiliated Lender
Assignment and Acceptance, as applicable, in the case of clauses (A) and (B),
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain Material Non-Public
Information about the Borrower, its Subsidiaries or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable tax forms;

 

(vi)          no such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries (other than an assignment to (x) an
Affiliated Lender pursuant to paragraph (k) of this Section 9.04 or (y) the
Borrower pursuant to paragraph (l) of this Section 9.04) or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B);

 

(vii)         no such assignment shall be made to a natural Person; and

 

(viii)        in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
(and accrued interest thereon) then owed by such Defaulting Lender to the
Administrative Agent, each Issuing Bank, each other Lender hereunder and the
Borrower and (y) acquire (and fund as appropriate) its full pro

 

127

--------------------------------------------------------------------------------



 

rata share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Percentage.  Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance or an Affiliated Lender Assignment
and Acceptance, as applicable, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance or an Affiliated Lender Assignment and Acceptance, as applicable,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance or an Affiliated Lender Assignment and
Acceptance, as applicable, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance or an Affiliated Lender
Assignment and Acceptance, as applicable, covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20, and 9.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph (b) of this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (f) of this Section 9.04.

 

(c)           By executing and delivering an Assignment and Acceptance the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows: (i) such assigning Lender warrants that it is the legal and Beneficial
Owner of the interest being assigned thereby free and clear of any adverse claim
and that its relevant Commitment, and the outstanding balances of its relevant
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance or
Affiliated Lender Assignment and Acceptance, as applicable, (ii) except as set
forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance or Affiliated
Lender Assignment and Acceptance, as applicable; (iv) such assignee confirms
that it has received a copy of this Agreement, together with copies of the most
recent financial statements referred to in Section 3.05(a) or delivered pursuant
to Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance or Affiliated Lender Assignment and Acceptance, as
applicable; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

128

--------------------------------------------------------------------------------



 

(d)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (such agency being solely for tax purposes),
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance and each Affiliated Lender Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks,
the Collateral Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank,
the Collateral Agent and any Lender (solely with respect to any entry related to
such Lender’s Loans and Commitments, and only at the office of the
Administrative Agent), at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)           Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance or Affiliated Lender Assignment and Acceptance, as applicable,
executed by an assigning Lender and an assignee, an administrative questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and each Issuing Bank and
the Swing Line Lender to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance or Affiliated Lender Assignment and
Acceptance, as applicable, and (ii) record the information contained therein in
the Register.  No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

 

(f)            Any Lender may at any time, without the consent of, or notice to,
the Borrower, any Issuing Bank, any other Lender, the Collateral Agent or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or an Affiliate or Subsidiary) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.05(c) regardless of the sale by
it of any participations.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the obligations of the Borrower relating to the Loans
or L/C Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver decreasing any fees payable to such
Participant or the amount of principal of or the rate at which interest is
payable on the Loans in which such Participant has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest or
fees on the Loans or Commitments in which such Participant has an interest,
increasing or extending the Commitments in which such Participant has an
interest or releasing all or substantially all of the Collateral or any
Guarantor (other than in connection with the disposition of such Guarantor in a
transaction permitted by Section 6.05).  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.16 and 2.20
(subject to the requirements and limitations set forth therein, including the
requirements under Section 2.20(e) (it being understood that the documentation
under Section 2.20(e) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.21 as if it were an
assignee under paragraph (b) of this Section 9.04 and (B) shall not be entitled
to receive any greater payment under Sections 2.14, 2.16 or 2.20, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent

 

129

--------------------------------------------------------------------------------



 

such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower (such agency being solely for
tax purposes), maintain at one or more of its offices a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other rights or
obligations under the Loan Documents (each such register, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of any Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or other rights or obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Loan or
other right or obligation is in registered form under Section 5f.103-1(c) of the
U.S. Treasury Regulations.  The entries in a Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(g)           Notwithstanding anything herein to the contrary, any Participant
or sub-participant of a Participant that (i) is a Farm Credit Lender, (ii) has
purchased a participation or a sub-participation, as applicable, in a minimum
amount of $5,000,000, (iii) has been designated as a “Voting Participant” (a
“Voting Participant”) in a notice (a “Voting Participant Notice”) sent by the
relevant Lender or Voting Participant (including any existing Voting
Participant) to the Administrative Agent and the Borrower and (iv) receives,
prior to becoming a Voting Participant, the written consent of the
Administrative Agent and the Borrower (each such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 9.04(b) and only if such Participant or sub-participant of a Participant
is not an existing Voting Participant), shall, for so long as such Farm Credit
Lender owns such participation or sub-participation and notwithstanding any
sub-participation by such Farm Credit Lender to an entity that is not a Voting
Participant, be entitled to vote as if such Voting Participant were a Lender on
all matters subject to a vote by the Lenders and the voting rights of the
selling Lender or Voting Participant (including any existing Voting Participant)
shall be correspondingly reduced, on a dollar-for-dollar basis; provided,
however, that if such Voting Participant has at any time failed to fund any
portion of its participation or sub-participation when required to do so, then
until such time as all amounts of its participation or sub-participation
required to have been funded have been funded, such Voting Participant shall not
be entitled to exercise its voting rights pursuant to the terms of this
Section 9.04(g), and the voting rights of the selling Lender or Voting
Participant shall not be correspondingly reduced by the amount of such Voting
Participant’s participation or sub-participation (but shall be subject to the
provisions applicable to Defaulting Lenders).  To be effective, each Voting
Participant Notice must, with respect to each Voting Participant, (A) state the
full name, as well as all contact information required to be included by a
prospective Lender in an Assignment and Assumption and (B) state the Dollar
amount of the participation purchased by such Voting Participant. Any selling
Lender (including any existing Voting Participant) and any selling or purchasing
Voting Participant shall notify the Administrative Agent and the Borrower within
three (3) Business Days of any termination, reduction or increase of the amount
of such participation or sub-participation. The Borrower and the Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto. The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee, participant or sub-participant
of such Voting Participant that is not a Farm Credit Lender.

 

(h)           Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant

 

130

--------------------------------------------------------------------------------


 

or proposed assignee or participant any information relating to the Borrower or
the Subsidiaries furnished to such Lender by or on behalf of the Borrower or the
Subsidiaries; provided that, prior to any such disclosure of Information or
other information designated by the Borrower as confidential, each such assignee
or participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(i)            Any Lender may at any time pledge or assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(j)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”) the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  The Borrower agrees
that each SPV shall be entitled to the benefits of Sections 2.14, 2.16, and 2.20
(subject to the requirements and limitations set forth therein, including the
requirements under Section 2.20(e)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 9.04(b);
provided that such SPV (A) agrees to be subject to the provisions of
Section 2.21 as if it were an assignee under Section 9.04(b) and (B) shall not
be entitled to receive any greater payment under Sections 2.14, 2.16, and 2.20
than its Granting Lender would have been entitled to receive, unless the grant
of such option to the SPV is made with the Borrower’s prior written consent.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under any
Debtor Relief Law.  In addition, notwithstanding anything to the contrary
contained in this Section 9.04, any SPV may (i)  without notice to, or the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. Each Granting
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower (such agency being solely for tax purposes), maintain at one or more of
its offices a register on which it enters the name and address of each SPV and
the principal amounts (and stated interest) of each SPV’s interest in the Loans
or other rights or obligations under the Loan Documents (each such register, an
“SPV Register”); provided that no Granting Lender shall have any obligation to
disclose all or any portion of any SPV Register (including the identity of any
SPV or any information relating to an SPV’s interest in any Loans or other
rights or obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loan or other
right or obligation is in registered form under

 

131

--------------------------------------------------------------------------------



 

Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in an SPV
Register shall be conclusive absent manifest error.

 

(k)           Notwithstanding the foregoing or anything to the contrary set
forth herein, so long as no Default or Event of Default has occurred and is
continuing, any Lender may, at any time, assign all or a portion of its Term
Loans and Term Loan Commitments under this Agreement to an Eligible Assignee who
is or will become, after such assignment is completed, an Affiliated Lender, and
any Eligible Assignee that is or will become, after such transaction is
consummated, an Affiliated Lender may make Term Loans or Term Loan Commitments
or purchase outstanding Term Loans or Term Loan Commitments under this Agreement
subject to the following limitations:

 

(i)            Affiliated Lenders will not receive information provided solely
to Lenders by the Administrative Agent, the Collateral Agent or any Lender and
will not be permitted to attend, receive notice of or participate in meetings,
including any Lender conference calls or meetings, attended solely by Lenders,
the Administrative Agent or the Collateral Agent;

 

(ii)           the amount of Term Loans and Term Loan Commitments (after giving
effect to their purchase) purchased by Affiliated Lenders may not exceed 25% of
the then outstanding principal amount of the Term Loans and Term Loan
Commitments;

 

(iii)          no Affiliated Lender shall be required to make any representation
that it is not in possession of any Material Non-Public Information with respect
to the Borrower or its Subsidiaries or their respective securities that has not
been disclosed to the Administrative Agent and Lenders that are not Public
Lenders that may be material to a Lender’s decision to participate in such
purchase or assignment as long as such Affiliated Lender shall, prior to such
assignment or purchase, identify itself as an Affiliated Lender;

 

(iv)          all assignments by and to Affiliated Lenders shall be documented
with an Affiliated Lender Assignment and Acceptance;

 

(v)           upon request by the Administrative Agent in connection with any
amendment or waiver pursuant to Section 9.08, the Borrower hereby agrees to
deliver a schedule of all Affiliated Lenders within three (3) Business Days
after written request therefor;

 

(vi)          the Administrative Agent shall have no obligation or liability to
monitor or review any Affiliated Lender’s compliance with this
Section 9.04(k) and each Affiliated Lender hereby agrees not to make or bring
any claim, in its capacity as Lender, against the Administrative Agent, any
other Agent or any Lender with respect to the duties and obligations of such
Persons under this Agreement and the other Loan Documents;

 

(vii)         notwithstanding anything in Section 9.08 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (1) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (2) otherwise
acted on any matter related to any Loan Document, or (3) directed or required
any Agent or any Lender to undertake any action (or refrain from taking any
action) with respect to or under any Loan Document, all Affiliated Lenders shall
be deemed to have voted in the same proportion as non-Affiliated Lenders voting
on such matter for purposes of calculating whether the Required Lenders have
taken any actions; provided that (x) such Affiliated Lender shall be permitted
to vote if such amendment, waiver or modification disproportionately affects
such Affiliated Lender in its capacity as Lender as compared to other Lenders;
(y) no amendment, modification or waiver shall

 

132

--------------------------------------------------------------------------------



 

deprive any Affiliated Lender of its share of any payments which the Lenders are
entitled to share on a pro rata basis; and (z) such Affiliated Lender shall be
permitted to vote if such amendment, modification or waiver would increase its
commitment, extend or postpone the final maturity or scheduled date of
amortization of its Loans, reduce the principal, interest or fees applicable to
its Loans or release all or substantially all of the value of the Guarantees or
release Liens on all or substantially all of the Collateral; and

 

(viii)        notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in the same proportion as
non-Affiliated Lenders voting on such matter; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower.

 

(l)            Notwithstanding anything to the contrary contained in this
Section 9.04 or any other provision of this Agreement, each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its Term
Loans to the Borrower on a non pro rata basis, subject to the following
limitations:

 

(i)            no Default or Event of Default has occurred and is then
continuing, or would immediately result therefrom;

 

(ii)           the Borrower shall repurchase such Term Loans through either
(x) conducting one or more modified Dutch auctions or other buy-back offer
processes (each, an “Offer Process”) with a third party financial institution as
auction agent to repurchase all or any portion of the applicable Class of Term
Loans on a pro rata basis; provided that (A) notice of such Offer Process shall
be made to all Term Loan Lenders in such Class and (B) such Offer Process is
conducted pursuant to procedures mutually established by the Administrative
Agent and the Borrower which are consistent with this Section 9.04(l) or
(y) open market purchases on a non-pro rata basis;

 

(iii)          with respect to all repurchases made by the Borrower pursuant to
this Section 9.04(l), the Borrower shall not be required to make any
representation that it is not in possession of any Material Non-Public
Information with respect to the Borrower or its Subsidiaries or their respective
securities that has not been disclosed to the Administrative Agent and Lenders
that are not Public Lenders that may be material to a Lender’s decision to
participate in such purchase or assignment as long as the Borrower shall, prior
to such assignment or purchase, identify itself as such;

 

(iv)          the Borrower shall not use the proceeds of any Revolving Loans or
Swing Line Loans to acquire such Term Loans;

 

(v)           the assigning Lender and the Borrower shall execute and deliver to
the Administrative Agent an Affiliated Lender Assignment Agreement; and

 

(vi)          following repurchase by the Borrower pursuant to this
Section 9.04(l), the Term Loans so repurchased shall, without further action by
any Person, be deemed immediately canceled

 

133

--------------------------------------------------------------------------------



 

for all purposes and no longer outstanding (and may not be resold by the
Borrower), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to the making of, or the application of, any payments
to the Lenders under this Agreement or any other Loan Document, the remaining
scheduled amortization payments relating to the Term Loans so repurchased shall
be ratably reduced on account thereof.  In connection with any Term Loans
repurchased and canceled pursuant to this Section 9.04(l), the Administrative
Agent is authorized to make appropriate entries in the Register to reflect any
such cancellation.

 

SECTION 9.05     Expenses; Indemnity.  (a) The Borrower agrees to pay (i) all
reasonable documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, the Swing Line Lender and each Issuing Bank in
connection with the syndication of the Credit Facilities and the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated), (ii) all reasonable
documented out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, any Issuing Bank, the Swing
Line Lender or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made or Letters of Credit issued hereunder, including
the fees, charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent, an additional local counsel in
each applicable jurisdiction, one specialist counsel for each applicable
specialty and additional conflict counsel for each such affected Lenders or
Agents or groups of affected Lenders or Agents, as applicable, in the event of
any actual or perceived conflict of interest.

 

(b)           The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents, each Issuing Bank, the Swing Line Lender, each Lender
and each Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, Taxes and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the Credit Facilities, the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder
and, in their capacities hereunder or in connection with or related to this
Agreement, the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Credit Facilities),
(ii) the use of the proceeds or the proposed use of proceeds of the Loans or
issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries; provided that the indemnity
under this Section 9.05(b) shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the bad faith, gross negligence or
willful misconduct of such Indemnitee.  This Section 9.05(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent, any Issuing
Bank or the Swing Line Lender under paragraph

 

134

--------------------------------------------------------------------------------



 

(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, such Issuing Bank or the Swing Line
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent, such Issuing
Bank or the Swing Line Lender in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the Aggregate Revolving Credit Exposure, outstanding Term Loans and unused
Commitments at the time (in each case, determined as if no Lender were a
Defaulting Lender).

 

(d)           To the extent permitted by applicable Law, each party hereto
agrees that it shall not assert, and hereby waives, any claim against any other
party hereto or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

 

(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank.  All amounts due under this Section 9.05 shall be
payable on written demand therefor.

 

SECTION 9.06     Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates who is owed Obligations is hereby authorized at any time and from
time to time, except to the extent prohibited by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Person to or for
the credit or the account of the Borrower or any other Loan Party against any of
and all the obligations of the Borrower or any other Loan Party now or hereafter
existing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender, such Issuing Bank or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents, the
Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have.  Each Lender and each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

SECTION 9.07     Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN

 

135

--------------------------------------------------------------------------------



 

DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN
THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF
NO SUCH LAWS OR RULES ARE DESIGNATED, THE RULES OF THE “INTERNATIONAL STANDBY
PRACTICES 1998” PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW &
PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME OF
ISSUANCE) SHALL APPLY TO SUCH LETTER OF CREDIT.

 

SECTION 9.08     Waivers; Amendments.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

 

(b)           Neither this Agreement, any other Loan Document (other than the
Fee Letter) nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the applicable Loan Party or Loan Parties party thereto and the Required
Lenders (or, as applicable, the Administrative Agent or the Collateral Agent
upon the direction of the Required Lenders); provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment or mandatory
prepayment of any principal, interest or fees on any Loan or any date for
reimbursement of an L/C Disbursement, or forgive, waive or excuse any such
payment or any part thereof, or decrease the rate of interest (other than the
Default Rate) or fees on any Commitment, Loan or L/C Disbursement, without the
prior written consent of each Lender directly adversely affected thereby (for
the avoidance of doubt, it is understood that only the consent of the Borrower
and the Required Lenders shall be necessary to waive, amend or modify any
financial covenant hereunder (or any defined term used therein) even if the
effect of such waiver, amendment or modification would be to reduce the rate of
interest on any Loan, Letter of Credit or L/C Disbursement or to reduce any fee
payable hereunder, in each case, to the extent such interest or fee is not yet
accrued, due and payable), (ii) increase or extend the Commitment or decrease
the amount of or extend the date for payment of any Fees or fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of clause (x) of the first
sentence of Section 9.04(a) or the provisions of this Section 9.08, release any
Guarantor (other than in connection with the disposition of such Guarantor in a
transaction permitted by Section 6.05), or release all or substantially all of
the Collateral, without the prior written consent of each Lender, (iv) amend the
provisions of Section 7.2 of the Guarantee and Collateral Agreement in a manner
that directly and adversely affects any Qualified Counterparty, without the
prior written consent of such Qualified Counterparty, (v) change the provisions
of any Loan Document in a manner that by its terms adversely affects the rights
in respect of payments due to Lenders holding Loans of one Class differently
from the rights of Lenders holding Loans of any other Class without the prior
written consent of Lenders holding a

 

136

--------------------------------------------------------------------------------



 

majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (vi) modify the protections afforded to an SPV
pursuant to the provisions of Section 9.04(j) without the written consent of
such SPV, (vii) reduce the percentage contained in the definition of the term
“Required Lenders” without the prior written consent of each Lender (it being
understood that with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Commitments on the
Original Closing Date), or (viii) impose any additional restrictions on any
Lender’s ability to assign any of its rights or obligations hereunder (including
any amendment to Section 9.04) without the prior written consent of the Lenders
adversely affected thereby; provided, however, that, notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to consent to any
such amendment, modification or waiver, other than any such amendment,
modification or waiver which affects the rights or obligations of a Defaulting
Lender differently than the rights or obligations of the other Lenders or
increases or extends the Commitment of, or forgives or decreases the principal
amount of, or extends the maturity of any scheduled principal payment date or
date for the payment of any interest on any Loan of, such Defaulting Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Swing Line Lender, or any Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, the
Collateral Agent, the Swing Line Lender or such Issuing Bank, as applicable.

 

(c)           Notwithstanding the foregoing, (i) the Administrative Agent and
the Borrower may amend any Loan Document to (1) cure any ambiguity, omission,
mistake, defect or inconsistency or (2) make any change that would provide an
additional right or benefit to the Lenders or any Issuing Bank (and which is not
adverse to any Lender or any Issuing Bank), so long as, in each case, such
changes shall not be materially adverse to the Lenders and the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
following the date of such notice to the Lenders, written notice from (x) the
Required Lenders stating that the Required Lenders object to such amendment or
(y) if affected by such amendment, any Issuing Bank or the Swing Line Lender
stating that it objects to such amendment and (ii) the Administrative Agent, the
Borrower, the Swing Line Lender and the Issuing Banks may amend this Agreement
in accordance with Sections 2.24(k), 2.25 and 2.26 and (iii) the Fee Letter may
be amended by the parties thereto in accordance with its terms.  Notwithstanding
anything to the contrary contained herein, any such amendments shall become
effective without any further consent of any other party to such Loan Document.

 

(d)           In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of a given Class (such
loans to be refinanced, the “Refinanced Term Loans”) with a replacement term
loan tranche hereunder (“Replacement Term Loans”); provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (b) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans, (c) the final maturity date of such
Refinanced Term Loans shall not be earlier than the final maturity date of the
Refinanced Term Loans at the time of such refinancing, (d) the weighted average
life to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (e) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the Latest Maturity Date.

 

SECTION 9.09     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all

 

137

--------------------------------------------------------------------------------



 

fees, charges and other amounts which are treated as interest on such Loan or
participation in such L/C Disbursement under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or participation in accordance with applicable law, the rate of
interest payable in respect of such Loan or participation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 9.10     Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.  Any other previous agreement among the parties with respect to the
subject matter hereof and thereof is superseded by this Agreement and the other
Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of any Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Indemnitees and
the Related Parties of each of the Administrative Agent, the Collateral Agent,
the Issuing Banks and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12     Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13     Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03. 
Delivery of an executed signature page to this Agreement by facsimile
transmission or in other electronic (e.g., “pdf” or “tif”) format shall be as
effective as delivery of a manually signed counterpart of this

 

138

--------------------------------------------------------------------------------



 

Agreement.  The words “execution,” “signed,” “signature,” and words of like
import in any Loan Documents, Assignment and Acceptance or Affiliated Lender
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.14     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15     Jurisdiction; Consent to Service of Process.  (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property (and, in the case of the Borrower, its Restricted Subsidiaries and
their property) to the exclusive jurisdiction of any New York State court or the
Federal court of the Southern District of New York, in each case located in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment (except to the
extent the Collateral Agent requires submission to any other jurisdiction in
connection with the exercise of any rights under any Security Document or the
enforcement of any judgment), and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Loan Parties or their properties in the courts of any jurisdiction.

 

(b)           Each party hereto hereby irrevocably and unconditionally waives,
on behalf of itself and the other Loan Parties, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any New York State or
Federal court referred to in paragraph (a) of this Section 9.15.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.16     Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees, controlling
persons, and agents, including accountants, legal counsel and other advisors,
including any numbering, administration or settlement service providers (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), including audits or examinations conducted by bank
accountants or any governmental bank authority exercising examination or
regulatory authority, (c) to the

 

139

--------------------------------------------------------------------------------



 

extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) in connection with the exercise of any remedies hereunder or
under the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.16 or in
accordance with standard syndication processes or customary market standards for
dissemination of such Information, which shall in any event require “click
through” or other affirmative actions on the part of the recipient to access
such information, to (i) any actual or prospective assignee of or participant in
any of its rights or obligations under this Agreement and the other Loan
Documents, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any Subsidiary or any
of their respective obligations or (iii) any other Lender, Agent or Affiliate of
a Lender or Agent, (f) to rating agencies, (g) with the consent of the Borrower,
(h) to the extent such Information is independently developed by such Person,
(i) to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents
and the Commitments; provided that such Person is advised of the provisions of
this Section 9.16, or (j) to the extent such Information becomes publicly
available or is received by such Person from a third party other than as a
result of a breach of this Section 9.16; provided, unless specifically
prohibited by applicable law or court order, each of the Administrative Agent,
the Collateral Agent, the Issuing Banks and the Lenders shall make reasonable
efforts to notify the Borrower of any request or disclosure pursuant to clause
(c) above prior to disclosure thereof (except with respect to any audit or
examination conducted by bank accountants or regulatory authority exercising
examination or regulatory authority).  “Information” shall mean all information
received from the Borrower and related to the Loan Parties or their respective
businesses, other than any such information that was available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to its disclosure by the Borrower; provided that,
in the case of Information received from the Borrower after the Original Closing
Date, such information shall be deemed confidential unless marked “PUBLIC” in
accordance with Section 9.01.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 

SECTION 9.17     Lender Action.  Each Lender agrees that it shall not take or
institute any action or proceeding, judicial or otherwise, for any right or
remedy against any Loan Parties under any Loan Document (including the exercise
of any right of setoff, rights on account of any banker’s lien or similar claim
or other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any of the Loan Parties, unless expressly provided for
herein or in any other Loan Document, without the prior written consent of the
Administrative Agent and the Collateral Agent.  The provisions of this
Section 9.17 are for the sole benefit of the Agents and the Lenders and shall
not afford any right to, or constitute a defense available to, any of the Loan
Parties.

 

SECTION 9.18     USA PATRIOT Act Notice.  Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower and the other Loan Parties, which information includes the name and
address of the Borrower and the other Loan Parties and other information that
will allow such Lender, such Issuing Bank or the Administrative Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with the USA PATRIOT Act.

 

SECTION 9.19     No Fiduciary Duty.  The Administrative Agent, the Collateral
Agent, each Issuing Bank, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and its Subsidiaries, equityholders

 

140

--------------------------------------------------------------------------------


 

and/or Affiliates.  The Borrower hereby agrees, on behalf of itself and each of
the other Loan Parties, that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, the
other Loan Parties, and their respective Subsidiaries, equityholders or
Affiliates, on the other.  The Borrower acknowledges and agrees, on behalf of
itself and each of the other Loan Parties, that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other,
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
the other Loan Parties, their respective equityholders and/or Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, the other Loan Parties, and their respective Subsidiaries,
equityholders or Affiliates on other matters) or any other obligation to the
Loan Parties except the obligations expressly set forth in the Loan Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of the Borrower, the other Loan Parties, or their respective
management, equityholders, creditors or any other Person, (iii) it has consulted
its own legal and financial advisors to the extent it has deemed appropriate and
it is responsible for making its own independent judgment with respect to the
Transactions and the process leading thereto, and (iv) it will not claim that
any Arrangers, the Co-Syndication Agents, the Co-Documentation Agents,
Agent, Issuing Bank or Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to it in connection with such
transaction or the process leading thereto, and agrees that each Arranger,
Co-Syndication Agent, Co-Documentation Agent, Agent, Issuing Bank or Lender
shall have no liability (whether direct or indirect) in respect of such a claim
or to any other Person asserting such a claim on its behalf.

 

SECTION 9.20     Affiliate Activities.  The Borrower acknowledges that (1) each
Arranger, Co-Syndication Agent, Co-Documentation Agent, Agent, Issuing Bank and
Lender (and their respective subsidiaries and Affiliates) is a full service
securities firm engaged, either directly or through Affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals, (2) in the ordinary course of these activities, they
may make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including bank loans) for their own respective accounts and for the accounts of
their respective customers and may at any time hold long and short positions in
such securities and/or instruments, (3) such investment and other activities may
involve securities and instruments of the Borrower and its Subsidiaries and
Affiliates, as well as of other entities and Persons and their Affiliates which
may (i) be involved in transactions arising from or relating to the Transaction
contemplated hereby and by the other Loan Documents, (ii) be customers or
competitors of the Borrower and its Affiliates, or (iii) have other
relationships with the Borrower and its Affiliates, (4) each Arranger,
Co-Syndication Agent, Co-Documentation Agent, Agent, Issuing Bank and Lender
(and their respective subsidiaries and Affiliates) may (i) provide investment
banking, underwriting and financial advisory services to such other entities and
Persons, or (ii) co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and its Subsidiaries and Affiliates or
such other entities and (5) the transactions contemplated by this Agreement and
by the other Loan Documents may have a direct or indirect impact on the
investments, securities or instruments referred to in this Section.

 

[Remainder of page intentionally left blank]

 

141

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ENVIVA PARTNERS, LP, as Borrower

 

By: Enviva Partners GP, LLC, its general partner

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Swing Line Lender,
an Issuing Bank and a Lender

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[NAME OF OTHER LENDERS/ISSUING BANKS]

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Enviva Partners, LP Credit Agreement]

 

--------------------------------------------------------------------------------



 

Schedule 1.01(a)

 

Mortgaged Properties

 

Name of Debtor/Grantor

 

Address/City/State/Zip Code

 

Filing Office

 

 

 

 

 

Enviva Pellets Amory, LLC

 

205 Martin Luther King Blvd.
Amory, MS 38821-3038

 

Monroe County Chancery Clerk

 

 

 

 

 

Enviva Pellets Northampton, LLC

 

874 Lebanon Church Road
Garysburg, NC 27831

 

Northampton Register of Deeds

 

 

 

 

 

Enviva Port of Chesapeake, LLC

 

1213 Victory Blvd. Portsmouth,
VA 23702-0000 

 

City of Chesapeake Circuit Court Clerk; City of Portsmouth Circuit Court Clerk

 

 

 

 

 

 

 

1000 Giant Cement Drive
(a/k/a 1000 Enviva Way),
Portsmouth, VA 23702
Chesapeake City
(straddles both Chesapeake
and Portsmouth County)
Tax Parcels: 0180000000011
(Parcel 1); 04490040 (Parcel 2)

 

 

 

 

 

 

 

Enviva Pellets Ahoskie, LLC

 

142 NC Highway 561 E
Ahoskie, NC 27910-8831

 

Hertford County Register of Deeds

 

 

 

 

 

Enviva Pellets Cottondale, LLC

 

2500 Green Circle Pkwy
Cottondale, FL 32431-7450

 

Jackson County Clerk of Court

 

 

 

 

 

Enviva Pellets Southampton, LLC

 

26570 Rose Valley Rd
Franklin, VA 23851-5127

 

Southampton County Clerk of the Circuit Court

 

 

 

 

 

Enviva Port of Wilmington, LLC

 

1891 Burnett Blvd
Wilmington, NC 28401

 

New Hanover County Register of Deeds

 

 

 

 

 

Enviva Pellets Sampson, LLC

 

11461-11499 Faison Hwy
Faison, NC 28341-5909

 

Sampson County Register of Deeds

 

--------------------------------------------------------------------------------



 

Schedule 1.01(b)

 

Mortgage Modification Requirements

 

(a)           The Collateral Agent shall have received from the applicable Loan
Parties, with respect to each Mortgaged Property specified on Schedule 1.01(a),
the following documents and instruments:

 

(i)            a mortgage modification (“Mortgage Modification”), duly
authorized and executed, in proper form for recording in the recording office of
each jurisdiction where such Mortgaged Property that is currently encumbered by
a Mortgage is situated, in favor of the Collateral Agent, for the benefit of the
Secured Parties, together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Collateral Agent) to continue to
create a Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage Modification and
other instruments shall be effective to maintain a first priority Lien on such
Mortgaged Property, as the case may be, subject to no Liens other than Permitted
Encumbrances and shall be prior and superior in right to any other Person other
than with respect to Permitted Priority Encumbrances, in each case, applicable
to such Mortgaged Property;

 

(ii)           fully paid modification and date-down endorsements to the
Mortgage Policies, to the extent available in the applicable jurisdiction,
insuring the Mortgages as modified by the Mortgage Modifications to be valid
first and subsisting Liens on the property described therein, free and clear of
all defects (including, but not limited to, mechanics’ and materialmen’s Liens)
and encumbrances, other than Permitted Encumbrances;

 

(iii)          such affidavits, certificates, information and/or instruments of
indemnification as may be reasonably acceptable to the title companies issuing
the endorsements to the Mortgage Policies in order to issue the applicable
endorsements to the Mortgage Policies in accordance with item (a)(ii) of this
Schedule 1.01(b);

 

(iv)          evidence of flood insurance required by Section 5.02(c), in form
and substance reasonably satisfactory to Administrative Agent;

 

(v)           all such other items as shall be necessary in the reasonable
opinion of counsel to the Lenders to continue to create a valid and perfected
first priority mortgage Lien on such Mortgaged Property, subject only to
Permitted Encumbrances; and

 

(vi)          opinions of local counsel for the Loan Parties in states in which
the Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages as modified by the Mortgage Modifications and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent.

 

--------------------------------------------------------------------------------



 

Schedule 2.01

 

Lenders, Commitments and Notices

 

Revolving Credit Commitments

 

Name of Lender

 

Commitment

 

AMERICAN AGCREDIT, PCA

 

$

43,000,000.00

 

AGFIRST FARM CREDIT BANK

 

$

43,000,000.00

 

BARCLAYS BANK PLC

 

$

32,000,000.00

 

BANK OF MONTREAL, CHICAGO BRANCH

 

$

32,000,000.00

 

CITIBANK, N.A.

 

$

32,000,000.00

 

GOLDMAN SACHS BANK USA

 

$

32,000,000.00

 

HSBC BANK USA, N.A.

 

$

32,000,000.00

 

JPMORGAN CHASE BANK, N.A.

 

$

32,000,000.00

 

ROYAL BANK OF CANADA

 

$

32,000,000.00

 

GREENSTONE FARM CREDIT SERVICES, ACA

 

$

15,000,000.00

 

NORTHWEST FARM CREDIT SERVICES

 

$

15,000,000.00

 

FARM CREDIT EAST, ACA

 

$

10,000,000.00

 

TOTAL

 

$

350,000,000.00

 

 

--------------------------------------------------------------------------------



 

Notices

 

Borrower:

Enviva Partners, LP
7200 Wisconsin Avenue, Suite 1000

Bethesda, Maryland 20814

Attention: Shai Even

Facsimile: (301) 657-5567

Email: shai.even@envivabiomass.com

 

with a copy to:

 

Vinson & Elkins LLP

666 Fifth Avenue

New York, New York 10103

Attention: Tzvi Werzberger

Facsimile: (917) 849-5308

Email: twerzberger@velaw.com

 

Administrative Agent

Barclays Bank PLC, as Administrative Agent
745 Seventh Avenue, 27th Floor
New York, New York 10019
Attention: May Huang

Facsimile: (212) 526-5115

Email: may.huang@barclays.com; ltmny@barclays.com

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: Michele O. Penzer

Facsimile: (212) 751-4864

Email: michele.penzer@lw.com

 

Collateral Agent

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, New York 10019

Attention: May Huang

Telephone: (212) 526-0787

Facsimile:  (212) 526-5115

Email:  may.huang@barclays.com

 

--------------------------------------------------------------------------------



 

Schedule 2.02

 

Issuing Bank

 

Issuing Bank

 

Address

 

Contact Details

Barclays Bank PLC, New York Branch

 

Barclays Bank PLC, New York
Branch
200 Park Avenue
New York, New York 10166
Attention: Letters of Credit / Dawn Townsend

 

Tel: (212) 320-7534
Fax: (212) 412-5011
Email: Dawn.Townsend@barclays.com / XraLetterofCredit@barclays.com

 

--------------------------------------------------------------------------------



 

Schedule 3.01

 

Jurisdictions of Borrower and Restricted Subsidiaries

 

Name

 

Jurisdiction of Organization/ Formation

Enviva Partners, LP

 

Delaware

Enviva, LP

 

Delaware

Enviva GP, LLC

 

Delaware

Enviva Pellets Amory, LLC

 

Delaware

Enviva Pellets Northampton, LLC

 

Delaware

Enviva Port of Chesapeake, LLC

 

Delaware

Enviva Pellets Ahoskie, LLC

 

Delaware

Enviva Pellets Cottondale, LLC

 

Delaware

Enviva Energy Services, LLC

 

Delaware

Enviva Pellets Southampton, LLC

 

Delaware

Enviva Partners Finance Corp.

 

Delaware

Enviva Pellets Sampson, LLC

 

Delaware

Enviva Port of Panama City, LLC

 

Delaware

Enviva Port of Wilmington, LLC

 

Delaware

 

--------------------------------------------------------------------------------



 

Schedule 3.08

Subsidiaries

 

Holder

 

Subsidiary Issuer

 

Type of Organization

 

# of Shares
Owned

 

Total Shares
Outstanding

Enviva Partners, LP

 

Enviva, LP

 

limited partnership

 

99.999%

 

—

Enviva Partners, LP

 

Enviva GP, LLC

 

limited liability company

 

100%

 

—

Enviva Partners, LP

 

Enviva Partners Finance Corp.

 

corporation

 

100%

 

1000

Enviva GP, LLC

 

Enviva, LP

 

limited partnership

 

0.001%

 

—

Enviva, LP

 

Enviva Pellets Amory, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Pellets Northampton, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Port of Chesapeake, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Pellets Ahoskie, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Pellets Cottondale, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Energy Services, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Pellets Southampton, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Pellets Sampson, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Port of Panama City, LLC

 

limited liability company

 

100%

 

—

Enviva, LP

 

Enviva Port of Wilmington, LLC

 

limited liability company

 

100%

 

—

 

--------------------------------------------------------------------------------



 

Schedule 3.09

Litigation

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 3.17

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.18

Insurance

 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cargo Stock Throughput

 

04/15/18 - 04/15/19

 

Endurance American Ins Co - 80%

National Specialty Ins Co - (20% through 4/30/18 and 10% thereafter)

Navigators (10% effective 5/1/18)

 

OMC10010818601

BGUOMCAR1001017-01

NY18CAR0BJO3Q01

 

 

 

Transit Limits:

 

Transit:

 

 

 

$1,100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$11,000,000

 

Any one conveyance, connecting conveyance, craft or at any one place at any one
time, including any one exhibition or trade show.

 

½ of 1% of the entire shipment value

 

per occurrence, except;

 

 

 

 

 

 

 

Storage Limits:

 

$10,000

 

per occurrence as respects manufacturing equipment

 

 

 

 

 

$9,000,000

 

Enviva Pellets Amory, LLC - 205 Martin Luther King Blvd

 

Storage:

 

 

 

 

 

 

 

$9,000,000

 

Enviva Pellets Ahoskie, LLC - 142 NC Rte 561 East

 

$500,000

 

per occurrence;

 

 

 

 

 

$9,000,000

 

Chipco Terminal (Coopers) - 581 Cochrane Cswy

 

 

 

 

 

 

 

 

 

$9,000,000

 

Enviva Pellets Southampton, LLC - 26570 Rose Valley Rd

 

 

 

 

 

 

 

 

 

$9,000,000

 

Enviva Pellets Northampton, LLC - 874 Lebanon Church Rd

 

 

 

 

 

 

 

 

 

$9,000,000

 

Enviva Pellets Cottondale, LLC - 2500 Green Circle Parkway

 

 

 

 

 

 

 

 

 

$9,000,000

 

Enviva Port of Chesapeake, LLC - 1213 Victory Blvd. & 1000 Enviva Way

 

 

 

 

 

 

 

 

 

$9,000,000

 

Port of Panama City - 5321 West US 98

 

 

 

 

 

 

 

 

 

$17,000,000

 

Enviva Port of Wilmington, LLC - 1870 Burnett Blvd; 1 Shipyard Blvd

 

 

 

 

 

 

 

 

 

$9,000,000

 

Enviva Pellets Sampson, LLC - 5 Connector Road

 

 

 

 

 

 

 

 

 

$1,900,000

 

Edenton - 125 Dye Plant Road

 

 

 

 

 

 

 

 

 

$5,700,000

 

Lamberts Point - 500 Orapax Street

 

 

 

 

 

 

 

 

 

$9,000,000

 

Enviva Pellets (Greenwood) - 200 Colombo Drive

 

 

 

 

 

 

 

 

 

$15,000,000

 

Storage of Pellets in Barge in the Port of Rotterdam - Per Occurrence

 

 

 

 

 

 

 

 

 

$1,000,000

 

Any One Unnamed Location

 

 

 

 

 

 

 

 

 

 

 

Further Limited to:

 

 

 

 

 

 

 

 

 

$25,000,000

 

per occurrence and in the annual aggregate for the peril of Earthquake,

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named Windstorm or Flood each peril aggregated separately

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primary D&O

 

4/28/2018 - 4/28/2019

 

XL Specialty Insurance Co

 

ELU155084-18

 

$250,000

 

(A) Maximum Aggregate Sublimit of Liability each Policy Period for all
Investigation Demands

 

$—

 

each Insured Person under Insuring Agreement I (A), (D) or (F)

 

$157,000

 

 

 

 

$10,000,000

 

(B) Maximum Aggregate Limit of Liability each Policy Period (Including Defense
Expenses) for all Loss from all Claims, Investigation Demands and Interviews

 

$1,000,000

 

each Claim, other than a Securities Claim, under Insuring Agreement I (B) or (E
)

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

each Securities Claim under Insuring Agreement I (B) or (C )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O 1

 

4/28/2018 - 4/28/2019

 

Twin City Fire Ins Co (Hartford)

 

61 DA 0289853 18

 

$10,000,000 excess of $10,000,000

 

Limit of Liability

 

 

 

 

 

$77,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O 2

 

4/28/2018 - 4/28/2019

 

AXIS Ins Co

 

MHN787071/01/2018

 

$10,000,000 excess of $20,000,000

 

Limit of Liability

 

 

 

 

 

$43,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O 3

 

4/28/2018 - 4/28/2019

 

Allianz Global Risk US Ins Co

 

USF00083818

 

$10,000,000 excess of $30,000,000

 

Limit of Liability

 

 

 

 

 

$23,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O A4

 

4/28/2018 - 4/28/2019

 

National Union Fire Ins Co (AIG)

 

01-377-77-14

 

$10,000,000 excess of $40,000,000

 

Limit of Liability

 

 

 

 

 

$24,846

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O A5

 

4/28/2018 - 4/28/2019

 

ACE American Ins Co

 

DOX G26815940 004

 

$10,000,000 excess of $50,000,000

 

Limit of Liability

 

 

 

 

 

$24,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O IDL

 

4/28/2018 - 4/28/2019

 

ACE American Ins Co

 

DOX G25603424 002

 

$10,000,000 excess of $60,000,000

 

Limit of Liability

 

 

 

 

 

$24,000

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D&O - Private

 

05/30/2018 - 05/30/2019

 

Zurich American Ins Co

 

MPL 0083802-03

 

$10,000,000

 

Management and Company Liability (MCL) - Shared Limit

 

 

 

 

 

$87,675

 

 

 

 

$10,000,000

 

Employment Practices and Third Party Discrimination Liability (EPL) - Shared
Limit

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

Fiduciary Liability (FLC) - Shared Limit

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Crime - Separate Limit

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Additional Limit of Liability for Defense Costs

 

 

 

 

 

 

 

 

 

 

$11,000,000

 

Combined Aggregate Limit of Liability - All Loss under all Coverage Parts,
combined, other than the Crime Coverage Part

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Risk

 

05/30/2018 - 05/30/2019

 

Hiscox Insurance Company Inc.

 

UKA3012178.18

 

$1,000,000

 

Ransom - per Insured Event

 

 

 

 

 

$1,126

 

 

 

 

$1,000,000

 

Transit - per Insured Event

 

 

 

 

 

 

 

 

 

 

Unlimited

 

Control Risks Fees and Expenses

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Additional Expenses - per Insured Event

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Legal Liability - per Insured Event

 

 

 

 

 

 

 

 

 

 

$250,000

 

Personal Accident - per Person

 

 

 

 

 

 

 

 

 

 

$1,250,000

 

Personal Accident - per Insured Event

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Builders Risk - Hamlet

 

5/26/2017 - 11/26/2018

 

XL Insurance America, Inc.

 

US00078850CA17A

 

$150,000,000

 

Policy Limit

 

$25,000

 

each and every Occurrence, in respect of physical loss of or damage to Insured
Property, except:

 

$260,494

 

 

 

 

$130,000,000

 

Property Damage

 

$50,000

 

in respect of Earth Movement

 

 

 

 

 

 

$20,000,000

 

Delay in Completion (12 months period of indemnity)

 

$100,000

 

in respect of Flood

 

 

 

 

 

 

$150,000,000

 

per “Occurrence” and in the aggregate in respect of “Earth Movement” except not
to exceed the following per “Occurrence” and aggregate Sublimits for “Earth
Movement” which are a part of and not in addition to this overall “Earth
Movement” aggregate, Sublimit:

 

$50,000

 

in respect of Named Storm

 

 

 

 

 

 

$150,000,000

 

per “Occurrence” and in the aggregate in respect of “Flood” except not to exceed
the following per “Occurrence” and aggregate Sublimits

 

$100,000

 

as respects Insured Property while undergoing Hot Testing

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for “Flood” which are a part of and not in addition to this overall “Flood”
aggregate Sublimit:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$150,000,000

 

per “Occurrence” and in the aggregate in respect of “Named Storm”, except not to
exceed the following per “Occurrence” and aggregate Sublimits for “Named Storm”
which are a part of and not in addition to this overall “Named Storm” aggregate
Sublimit:

 

$100,000

 

in respect of “Water Damage”

 

 

 

 

 

 

 

 

 

 

$130,000,000

 

in respect of Permanent Works and Temporary Works at the Project Location

 

$100,000

 

in respect of LEG 3/06

 

 

 

 

 

 

 

 

 

 

$10,000,000

 

or twenty-five percent (25%) of the direct physical loss of or damage to Insured
Property, whichever is less, in respect of DEBRIS REMOVAL AND COST OF CLEANUP;

 

30 Days

 

waiting period per Occurrence as respects Delay in Completion

 

 

 

 

 

 

 

 

 

 

$10,000,000

 

in respect of DEMOLITION AND INCREASED COST OF CONSTRUCTION;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

or twenty percent (20%) of the direct physical loss of or damage to Insured
Property, whichever is less, in respect of EXPEDITING EXPENSES;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$250,000

 

in respect of FIRE DEPARTMENT CHARGES AND EXTINGUISHING EXPENSES;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$30,000,000

 

in respect of INLAND TRANSIT for any one (1) conveyance (for the purpose of this
coverage, “any one (1) conveyance” shall mean a single train car, truck or truck
trailer, barge, ship or multiple train cars, truck trailers connected in tandem
or series, or barges in any one tow);

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

in respect of LOSS ADJUSTMENT EXPENSES;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$30,000,000

 

in respect of property in OFFSITE STORAGE;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$500,000

 

per Occurrence and in the aggregate in respect of POLLUTION CONTAMINATION AND/OR
HAZARDOUS MATERIAL CLEANUP;

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

in respect of PROFESSIONAL FEES;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

in respect of PROTECTION OF PROPERTY;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

in respect of Valuable Papers and Records;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$500,000

 

in respect of TREES, SHRUBS, GRASS, PLANTINGS and LANDSCAPING at the Project
Location subject to a maximum of $1,000 per item;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$150,000,000

 

Water Damage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

or ten percent (10%) of the loss, whichever is less, in any one “Occurrence” in
respect of CONTRACTOR’S EXTRA EXPENSE;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5%

 

Escalation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$150,000,000

 

Interior Water Damage, when the installation of the roof, walls, doors, windows
or other openings have not been completed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$150,000,000

 

LEG 3/06;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$100,000

 

Microorganisms;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60 Days

 

Permission to Occupy and Operate;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$150,000,000

 

Water Damage to Property in the Open;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$20,000,000

 

Delay in Completion - Loss of Gross Earnings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marine Liability / Charterers Legal Liability / Marine Terminal Operators
Liability

 

6/1/2017 - 9/1/2018 Extended to 11/10/2018

 

Zurich American Ins Co

 

MAR 5845602 00

 

Marine Comprehensive Liability  

 

 

 

 

 

$91,140

 

 

 

 

$1,000,000

 

Each Occurrence

 

$10,000

 

Any One Accident or Occurrence

 

 

 

 

 

 

$2,000,000

 

General Aggregate

 

$25,000

 

Any One Accident or Occurrence in respect to Pollution

 

 

 

 

 

 

$1,000,000

 

Products / Completed Operations Aggregate

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Personal & Advertising Injury

 

 

 

 

 

 

 

 

 

 

$50,000

 

Fire Damage

 

 

 

 

 

 

 

 

 

 

$5,000

 

Premises Medical Payments

 

 

 

 

 

 

 

 

 

 

Marine Terminal Operator’s Liability  

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Combined Single Limits

 

$10,000

 

Any One Accident or Occurrence

 

 

 

 

 

 

 

 

 

 

$25,000

 

Any One Accident or Occurrence in respect to Pollution

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charterer’s Legal Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Combined Single Limits

 

$10,000

 

Any One Accident or Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000

 

Any One Accident or Occurrence in respect to Pollution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Marine Liability - $4M xs $1M

 

6/1/2017 - 9/1/2018 Extended to 11/10/2018

 

Endurance Risk Solutions Assurance Co. (50% - Lead Line) Navigators Ins Co (50%)

 

OMX10011200900 HO17LIA15588301

 

$4,000,000

 

Each Occurrence / Aggregate Excess of Scheduled Underlying

 

$25,000

 

Self-Insured Retention

 

$42,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Marine Liability - $20M xs $5M

 

6/1/2017 - 9/1/2018 Extended to 11/10/2018

 

Endurance Risk Solutions Assurance Co. (33.334%) 

 

Navigators Ins Co

 

(33.333%)  Stonington Ins Co (33.333%)

 

OMX10011201000

 

HO17LIA15588302

 

SF17XS2M11240

 

$20,000

 

Each Occurrence / Aggregate Excess of Scheduled Underlying

 

 

 

 

 

$34,781

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property

 

9/1/2018 - 9/1/2019

 

XL Insurance America, Inc.

 

Aspen Specialty Ins Co

 

Underwriters at Lloyd’s - Hiscox

 

Ironshore (Bermuda)

 

Ironshore Specialty Ins Co

 

Liberty Mutual Fire Ins Co

 

Princeton Excess & Surplus

 

Homeland Insurance Co of NY

 

Underwriters at Lloyd’s - SCOR & ACT

 

Westport Ins Corporation

 

US00086374PR18A

 

PR0096H18

 

HNYPRP18760895

 

443307618A

 

003766900

 

MJ2-L9L-469449-018

 

78-A3-XP-0000522-00

 

795008448

 

PTNAM1803091

 

NAP 2002840 00

 

$250,000,000

 

Layer Limit per Occurrence

 

$250,000

 

Policy Deductible - combined Property Damage (PD) and 3 (ADV) Time Element (TE)
per Occurrence except as follows:

 

$2,635,295

 

 

 

 

 

 

Sublimits:

 

$100,000

 

Contingent Time Element - per Location at each Direct Dependent Time Element
Location, Indirect Dependent Time Element Location and Attraction Property where
the physical loss or damage occurs regardless of any other deductibles that may
also apply. However, when the loss results from Earthquake, Named Storm and/or
Flood, such loss shall be subject to

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

its respective deductible(s) for Direct Dependent Time Element Location as
follows:

 

 

 

 

 

 

 

 

 

 

$10,000,000

 

Dock located at 1213 Victory Blvd., Chesapeake, VA

 

$250,000

 

Earthquake

 

 

 

 

 

 

 

 

 

 

$100,000,000

 

Earthquake per occurrence and in the aggregate in any one policy year as
respects losses caused by other Earthquake outside of High Hazard, New Madrid,
Pacific Northwest and International High Hazard Earthquake Zones

 

$250,000

 

Flood

 

 

 

 

 

 

 

 

 

 

NCP

 

per occurrence and in the aggregate in any one policy year as respects losses
caused by Earthquake in High Hazard Earthquake Zones

 

$1,000,000

 

Special Flood Hazard Area (SFHA)

 

 

 

 

 

 

 

 

 

 

NCP

 

per occurrence and in the aggregate in any one policy year as respects losses
caused by Earthquake in New Madrid Earthquake Zones

 

 

 

Named Storm

 

 

 

 

 

 

 

 

 

 

NCP

 

per occurrence and in the aggregate in any one policy year as respects losses
caused by Earthquake in Pacific Northwest Earthquake Zones

 

3%

 

Locations Zone 1 a). 3% of the value of the property insured, per the most
current Statement of Values on file with the Company, as of the date of loss,
will be applied to loss to that type of property on the following basis: i).
Each separate building or structure where the direct physical loss or damage
occurs; ii). All personal property within each building or structure where the
direct physical loss or damage occurs;

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii). All personal property in the open at each Location where the direct
physical loss or damage occurs. Time Element (TE) Deductibles b). 3% of the full
12 months of Gross Earnings values that would have been earned following the
Occurrence, by use of the facilities at the Location where the direct physical
loss or damage occurred and all other Locations where Time Element loss ensues,
per Location. Losses are subject to a $100,000 Minimum

 

 

 

 

 

 

 

 

 

 

$100,000,000

 

US Flood Per Occurrence and Annual Aggregate EXCLUDING Locations in Flood Zones
A & V

 

$250,000

 

Locations Zone 2

 

 

 

 

 

 

 

 

 

 

$50,000,000

 

per occurrence and in the aggregate in any one policy year as respects losses
caused by Flood in High Hazard Flood Zones

 

$250,000

 

Breakdown of Equipment - combined Property Damage (PD) and 3 (ADV) Time Element
(TE)

 

 

 

 

 

 

 

 

 

 

$50,000,000

 

per occurrence and in the aggregate in any one policy year as respects losses
caused by Flood in Moderate Hazard Flood Zones

 

 

 

Waiting Period

 

 

 

 

 

 

 

 

 

 

$250,000,000

 

Windstorms in a Tier 1 Wind County or Parish ONLY

 

48 Hours

 

Computer Virus or Denial of Service

 

 

 

 

 

 

 

 

 

 

$250,000,000

 

All Other Windstorms

 

24 Hours

 

Off Premises Service/Utility Interruption

 

 

 

 

 

 

 

 

 

 

250000000

 

Equipment Breakdown - Comprehensive Coverage Limit

 

48 Hours

 

Tenants Prohibited Access Coverage

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Property Damage, Business Income, Extra Expense)

 

 

 

applies separately at each location

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Ammonia Contamination

 

60 Days

 

New Construction and Additions: Delay in Completion applies separately at each
location

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Consequential Damage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

per occurrence as respects Accounts Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Attraction Properties (1 Mile)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

per occurrence as respects Civil or Military Authority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

per occurrence as respects Contingent Time Element, including Attraction
Properties for any other customers and suppliers, worldwide

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

per occurrence as resects Debris Removal or 25% of the total insurable values at
the location where loss or damage occurs, whichever is greater

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Included

 

per occurrence as respects Demolition and Increased Cost of Construction, the
value of the undamaged property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Included

 

per occurrence as respects Demolition and Increased Cost of Construction, the
cost of demolishing the undamaged property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$10,000,000

 

per occurrence as respects Demolition and Increased Cost of Construction, the
increased cost of repair or reconstruction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$10,000,000

 

per occurrence as respects Demolition and Increased Cost of Construction, the
increase in Time Element Loss

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

per occurrence as respects Expediting Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

per occurrence as respects Extra Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Fine Arts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$2,500,000

 

per occurrence as respects Fire Brigade Charges and Fire Extinguishing Materials
and Expenses

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

per occurrence as respects Ingress/Egress

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$10,000,000

 

per occurrence as respects Land Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

per occurrence as respects Leasehold Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$250,000

 

per occurrence as respects Professional Fees / Loss Adjustment Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$10,000,000

 

per occurrence as respects Property While in the Course of Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$20,000,000

 

per occurrence as respects as respects Service Interruption/Off Premise Power

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Transit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

per occurrence as respects Valuable Papers and Records and Electronic Data and
Media

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$250,000

 

per occurrence and in the annual aggregate as respects Computer Systems Damage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Decontamination Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Deferred Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

per occurrence as respects Errors and Omissions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Land and Water Contaminant Cleanup, Removal and
Disposal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

per occurrence as respects Miscellaneous Personal Property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000

 

per occurrence as respects Miscellaneous Unnamed Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Radioactive Contamination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

per occurrence as respects Research Animals in excess of $25,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$100,000

 

per occurrence as respects Tenants Prohibited Access

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$250,000

 

per occurrence as respects Off Premises Storage for Property Under Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$50,000

 

per occurrence as respects Mysterious Disappearance

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pollution Legal Liability

 

6/15/2017 - 9/1/2020

 

Nautilus Ins Co

 

SSP2022821-10

 

$1,000,000

 

Pollution Liability Limit

 

$50,000

 

Crisis Management Expense - Self-Insured Retention - Per Pollution Condition

 

$56,082

 

 

 

 

$250,000

 

Crisis Management Expense - Per Pollution Condition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

9/1/2018 - 9/1/2019

 

Federal Insurance Co (Chubb)

 

3711-46-55

 

$2,000,000

 

General Aggregate Limit

 

$1,000

 

Employee Benefits Deductible - Each Claim

 

$102,115

 

 

 

 

$1,000,000

 

Products/Completed Operations Aggregate

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Each Occurrence

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Advertising Injury and Personal Injury Aggregate

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Damage to Premises Rented to You

 

 

 

 

 

 

 

 

 

 

$10,000

 

Medical Expenses

 

 

 

 

 

 

 

 

 

 

Liability Global Extension with Controlled Underlying Insurance

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Controlled Underlying Other Aggregate Limit

 

 

 

 

 

 

 

 

 

 

Employee Benefits Errors or Omissions - Claims Made (Retro Date: 8/4/2010)

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Aggregate

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Each Claim

 

 

 

 

 

 

 

 

 

 

International Auto Liability - For Hired & Non-owned Autos:

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Bodily Injury and Property Damage

 

 

 

 

 

 

 

 

 

 

$10,000

 

Auto Medical Payments

 

 

 

 

 

 

 

 

 

 

International Workers’ Compensation

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy Period

 

Carrier

 

Policy No.

 

Limits of
Insurance

 

 

 

Retention /
Deductible / Self-
Insured Retention

 

 

 

Inception
Premium*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State of Hire

 

International Voluntary WC - International Executive Employees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Employers Liability - Bodily Injury by Accident - Each Accident

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Employers Liability - Bodily Injury by Disease - Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Employers Liability - Bodily Injury by Disease - Each Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

250000

 

Repatriation Expenses - Each Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$500,000

 

Repatriation Expenses - Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile Liability

 

9/1/2018 - 9/1/2019

 

Great Northern Insurance Co (Chubb)

 

7359-00-05

 

$1,000,000

 

Liability

 

$1,000

 

Physical Damage Comprehensive / Collision

 

$59,065

 

 

 

 

$1,000,000

 

Uninsured Motorists

 

$1,000

 

Hired Car Physical Damage Comprehensive / Collision

 

 

 

 

 

 

$1,000,000

 

Underinsured Motorists

 

 

 

 

 

 

 

 

 

 

ACV or Cost of Repair minus Deductible

 

Physical Damage Comprehensive / Collision

 

 

 

 

 

 

 

 

 

 

ACV or Cost of Repair minus Deductible

 

Hired Car Physical Damage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers’ Compensation

 

9/1/2018 - 9/1/2019

 

The Hartford

 

61 WBH WQ0194

 

$1,000,000

 

Bodily Injury by Accident - each accident

 

 

 

 

 

$703,668

 

 

 

 

$1,000,000

 

Bodily Injury by Disease - policy limit

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Bodily Injury by Disease - each employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella Liability Primary $25M

 

9/1/2018 - 9/1/2019

 

Federal Insurance Co (Chubb)

 

7986-80-36

 

$25,000,000

 

Excess Coverage Other Aggregate Limit (as applicable)

 

 

 

 

 

$65,362

 

 

 

 

$25,000,000

 

Umbrella Coverage Aggregate Limit

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

Products Completed Operations Aggregate

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

Advertising Injury and Personal Injury Aggregate Limit

 

 

 

 

 

 

 

 

 

 

$25,000,000

 

Each Occurrence Limit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability $25M xs $25M

 

9/1/2018 - 9/1/2019

 

The Ohio Casualty Insurance Co (Liberty Mutual)

 

ECO (19) 58140159

 

$25,000,000

 

Each Occurrence

 

 

 

 

 

$26,295

 

 

 

 

$25,000,000

 

Aggregate

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Inception premiums shown do not include any applicable taxes, fees, surcharges
or surplus lines taxes/fees

 

--------------------------------------------------------------------------------


 

Schedule 3.19(a)

UCC Filing Offices

 

Name of Loan Party

 

Filing Office

Enviva Partners, LP

 

Secretary of State of Delaware

Enviva, LP

 

Secretary of State of Delaware

Enviva GP, LLC

 

Secretary of State of Delaware

Enviva Pellets Amory, LLC

 

Secretary of State of Delaware

Enviva Pellets Northampton, LLC

 

Secretary of State of Delaware

Enviva Port of Chesapeake, LLC

 

Secretary of State of Delaware

Enviva Pellets Ahoskie, LLC

 

Secretary of State of Delaware

Enviva Pellets Cottondale, LLC

 

Secretary of State of Delaware

Enviva Energy Services, LLC

 

Secretary of State of Delaware

Enviva Pellets Southampton, LLC

 

Secretary of State of Delaware

Enviva Partners Finance Corp.

 

Secretary of State of Delaware

Enviva Pellets Sampson, LLC

 

Secretary of State of Delaware

Enviva Port of Panama City, LLC

 

Secretary of State of Delaware

Enviva Port of Wilmington, LLC

 

Secretary of State of Delaware

 

--------------------------------------------------------------------------------



 

Schedule 3.20(a)

Material Owned Real Property

 

Name

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

Enviva Pellets Amory, LLC

 

205 Martin Luther King Blvd

Amory, MS 38821-3038

 

Monroe, MS

 

 

 

 

 

Enviva Pellets Northampton, LLC

 

874 Lebanon Church Road

Garysburg, NC 27831

 

Northampton, NC

 

 

 

 

 

Enviva Port of Chesapeake, LLC

 

1213 Victory Blvd.

Chesapeake, VA 23323-0000

 

1000 Giant Cement Drive,

Portsmouth, VA 23702

Chesapeake City

(straddles both Chesapeake and Portsmouth County)

Tax Parcels: 0180000000011 (Parcel 1); 04490040 (Parcel 2)

 

Chesapeake, VA;

Portsmouth, VA

 

 

 

 

 

Enviva Pellets Ahoskie, LLC

 

142 NC Route 561 East

Ahoskie, NC 27910-8831

 

Hertford, NC

 

 

 

 

 

Enviva Pellets Cottondale, LLC

 

2500 Green Circle Pkwy

Cottondale, FL 32431-7450

 

Jackson, FL

 

 

 

 

 

Enviva Pellets Southampton, LLC

 

26570 Rose Valley Rd

Franklin, VA 23851-5127

 

Southampton, VA

 

 

 

 

 

Enviva Pellets Sampson, LLC

 

11461-11499 Faison Hwy

Faison, NC 28341

 

Sampson, NC

 

--------------------------------------------------------------------------------



 

Schedule 3.20(b)

Material Leased Real Property

 

Name

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

Enviva Port of Wilmington, LLC

 

1891 Burnett Blvd
Wilmington, NC 28401

 

New Hanover, NC

 

--------------------------------------------------------------------------------



 

Schedule 5.15

Post-Closing Obligations

 

(a)           On or prior to the thirtieth (30) day following the Closing Date
(or such longer period as agreed to by the Collateral Agent in its sole
discretion), (1) Enviva, LP shall execute and deliver a deposit account control
agreement substantially in the form of Exhibit D to the Guarantee and Collateral
Agreement (or such other agreement in form and substance reasonably satisfactory
to the Collateral Agent) in respect of the deposit account (Account number:
38872592) held by Enviva, LP at Citibank N.A. and (2) Enviva Partners, LP shall
execute and deliver a deposit account control agreement substantially in the
form of Exhibit D to the Guarantee and Collateral Agreement (or such other
agreement in form and substance reasonably satisfactory to the Collateral Agent)
in respect of the deposit accounts (Account numbers: 38884147 (Debt Proceeds)
and 38884139 (IPO Proceeds)) held by Enviva Partners, LP at Citibank N.A.

 

(b)           The Borrower shall deliver to the Administrative Agent within
thirty (30) days of the Closing Date (or such longer as agreed to by the
Administrative Agent in its sole discretion), endorsements naming the
Administrative Agent or the Collateral Agent as additional insured or loss
payee, to the extent required under Section 5.02 of the Credit Agreement, with
respect to the insurance of the Borrower and its Restricted Subsidiaries
required to be maintained pursuant to Section 5.02 of the Credit Agreement.

 

(c)           The Borrower shall exercise commercially reasonable efforts to
deliver to the Collateral Agent, within sixty (60) days of the Closing Date (or
such longer period as agreed to by the Administrative Agent in its sole
discretion), with respect to the Mortgaged Property situated in Northampton
County, North Carolina, a Mortgage Policy (or an endorsement to any Mortgage
Policy issued at the Closing Date) covering such Mortgaged Property, issued
without taking exception to the right of reverter contained in that certain
Deed, dated December 30, 2011, from Northampton County, a body politic and
corporate of the State of North Carolina, as “Grantor,” to Enviva Pellets
Northampton, LLC, as “Grantee” (recorded under Book 00961, Page 0081-0085, and
as Instrument No. 02402 of the Register of Deeds of Northampton County, North
Carolina), or alternatively, containing so-called affirmative insurance that the
Collateral Agent (as insured under such Mortgage Policy) will not suffer a loss
as a result of the exercise of such right of reverter, such Mortgage Policy to
otherwise conform with the requirements of Section 4.02(e)(ii) of the Credit
Agreement.

 

--------------------------------------------------------------------------------



 

Schedule 6.01

Existing Indebtedness

 

$2,000,000.00 Convertible Subordinated Promissory Note, dated as of August 4,
2010, between Enviva Pellets Amory, LLC and CKS Energy, Inc, as amended,
supplemented, refinanced, replaced or otherwise modified from time to time

 

--------------------------------------------------------------------------------



 

Schedule 6.02

Existing Liens

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 6.04(a)

Existing Investments

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 6.07

Certain Transactions with Affiliates

 

The entry into and performance of each of the following and each other documents
and instruments to be delivered thereunder and the consummation of the
transactions contemplated thereby:

 

1.              Management Services Agreement, dated as of April 9, 2015, by and
among Enviva Partners, LP, Enviva Partners GP, LLC, Enviva, LP, Enviva GP, LLC,
the subsidiaries of Enviva, LP party thereto and Enviva Management Company, LLC

 

2.              Master Biomass Purchase and Sale Agreement, dated as of April 9,
2015, between Enviva, LP and Enviva Wilmington Holdings, LLC; Biomass Fuel
Supply Confirmation, dated September 7, 2016, between Enviva Holdings, LP and
Enviva Pellets Sampson, LLC

 

3.              Terminal Services Agreement, dated April 9, 2015, between Enviva
Port of Chesapeake, LLC and Enviva Wilmington Holdings, LLC

 

4.              License Agreement, dated April 9, 2015, by and among Enviva
Holdings, LP, Enviva Partners GP, LLC and Enviva Partners, LP

 

5.              Purchase Rights Agreement, dated May 4, 2015, by and among
Enviva Partners, LP, Enviva Partners GP, LLC and Enviva Holdings, LP

 

6.              Registration Rights Agreement, dated May 4, 2015, by and among
Enviva Partners, LP, Enviva MLP Holdco, LLC and Enviva Cottondale Acquisition I,
LLC

 

7.              The MGT Contract

 

8.              Confirmations under Biomass Purchase Agreement, dated
September 26, 2016, by and among Enviva, LP, Enviva Pellets Sampson, LLC, and
Enviva Wilmington Holdings, LLC

 

9.              Contribution Agreement (Sampson), dated December 14, 2016,
between Enviva Partners, LP and Enviva Wilmington Holdings, LLC

 

10.       Terminal Services Agreement, dated December 14, 2016, between Enviva
Port of Wilmington, LLC and Enviva, LP

 

11.       Contribution Agreement (Wilmington), dated May 8, 2017, between Enviva
Partners, LP and Enviva Wilmington Holdings, LLC

 

12.       Master Biomass Purchase and Sale Agreement, dated February 16, 2018,
between Enviva, LP and Enviva JV Development Company, LLC; Biomass Fuel Supply
Confirmation No. 001 , dated February 16, 2018, between Enviva, LP and Enviva
Pellets Greenwood, LLC

 

13.       Biomass Supply Agreement, dated December 14, 2016, between Enviva
Partners, LP and Enviva Wilmington Holdings, LLC

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

Exhibit A
to the Credit Agreement



FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 18, 2018 (as may be amended, restated, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ENVIVA PARTNERS, LP, a limited partnership formed
under the laws of Delaware (the “Borrower”), the Lenders from time to time party
thereto, BARCLAYS BANK PLC, as administrative agent for the Lenders (in such
capacity, including any successor thereto in such capacity, the “Administrative
Agent”) and BARCLAYS BANK PLC, as collateral agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this assignment and acceptance agreement (this
“Assignment and Acceptance”) as if set forth herein in full.

 

SECTION 1.  For an agreed consideration, the Assignor hereby irrevocably sells
and assigns, without recourse, to the Assignee, and the Assignee hereby
irrevocably purchases and assumes, without recourse, from the Assignor, subject
to and in accordance with the Standard Terms and Conditions and the Credit
Agreement, effective as of the Effective Date set forth below (but not prior to
the registration of the information contained herein in the Register pursuant to
Section 9.04(d) of the Credit Agreement) (the “Effective Date”), (a) the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and the other
Loan Documents to the extent related to the amounts and percentages set forth
below of (i) the Commitments of the Assignor on the Effective Date, (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date and
(iii) participations of the Assignor in Letters of Credit which are outstanding
on the Effective Date and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement and the other
Loan Documents or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above.  Each of the
Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 9.04(c) of the
Credit Agreement, a copy of which has been received by each such party.  From
and after the Effective Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations (other than contingent Obligations for
which no demand has been made)) and be released from its obligations under the
Credit Agreement.

 

SECTION 2.  This Assignment and Acceptance is being delivered to the
Administrative Agent together with, if the Assignee is not already a Lender
under the Credit Agreement, a completed administrative questionnaire.

 

A-1

--------------------------------------------------------------------------------



 

SECTION 3.  THIS ASSIGNMENT AND ACCEPTANCE AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT AND ACCEPTANCE AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

Date of Assignment:

 

 

Legal Name of Assignor:

 

 

 

Legal Name of Assignee:

 

 

[indicate: [Approved Fund][other Eligible Assignee] of Lender]

 

Assignee’s Address for Notices:

 

 

Effective Date of Assignment:

 

 

Principal Amount Assigned

 

Percentage Assigned of Loans/Commitments (set forth, to at
least 8 decimals, as a percentage of the Credit Facility and
the aggregate Commitments of all Lenders thereunder)

 

 

 

$

 

%

 

[Remainder of page intentionally left blank]

 

A-2

--------------------------------------------------------------------------------



 

The terms set forth on the foregoing

pages are hereby agreed to:

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

 

as Administrative Agent, [Swing Line Lender, and

 

,

 

Issuing Bank](1)

as Assignor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

 

 

 

 

 

,

 

[             ],

as Assignee

 

 

as Issuing Bank (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

 

 

 

ENVIVA PARTNERS, LP(3)

 

 

 

By: ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)      If required pursuant to Section 9.04(b) of the Credit Agreement.

(2)      If required pursuant to Section 9.04(b) of the Credit Agreement. 
Insert signature block for each Issuing Bank at the time of such assignment.

(3)      If required pursuant to Section 9.04(b) of the Credit Agreement.

 

A-3

--------------------------------------------------------------------------------



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor represents and warrants that (a) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(b) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby.

 

1.2.  Assignee.  The Assignee represents and warrants that (a) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type and (b) attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
Section 2.20(e) of the Credit Agreement, duly completed and executed by the
Assignee.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.     General Provisions.  This Assignment and Acceptance shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Assignment and
Acceptance by facsimile transmission or in electronic (e.g., “pdf” or “tif”)
format shall be as effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Acceptance and the transactions contemplated hereby shall be governed by, and
construed in accordance with the law of the State of New York, without regard to
conflict of laws principles that would result in the application of any law
other than the law of the State of New York.

 

A-4

--------------------------------------------------------------------------------



 

Exhibit B
to the Credit Agreement

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 18, 2018 (as may be amended, restated, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ENVIVA PARTNERS, LP, a limited partnership formed
under the laws of Delaware (the “Borrower”), the Lenders from time to time party
thereto, BARCLAYS BANK PLC, as administrative agent for the Lenders (in such
capacity, including any successor thereto in such capacity, the “Administrative
Agent”) and BARCLAYS BANK PLC, as collateral agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Affiliated Lender assignment and acceptance
agreement (this “Affiliated Lender Assignment and Acceptance”) as if set forth
herein in full.

 

SECTION 1.  For an agreed consideration, the Assignor hereby irrevocably sells
and assigns, without recourse, to the Assignee, and the Assignee hereby
irrevocably purchases and assumes, without recourse, from the Assignor, subject
to and in accordance with the Credit Agreement, effective as of the Effective
Date set forth below (but not prior to the registration of the information
contained herein in the Register pursuant to Section 9.04(d) of the Credit
Agreement) (the “Effective Date”), (a) the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations in its capacity as
a Term Loan Lender under the Credit Agreement and the other Loan Documents to
the extent related to the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date, (ii) the Loans owing to the
Assignor which are outstanding on the Effective Date and (iii) participations of
the Assignor in Letters of Credit which are outstanding on the Effective Date
and (b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement and the other Loan Documents or in any way
based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above.  Each of the Assignor and the Assignee
hereby makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party.  From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Term Loan Lender thereunder and
under the Loan Documents and (ii) the Assignor shall, to the extent of the
interests assigned by this Assignment and Acceptance, relinquish its rights
(except those surviving the termination of the Commitments and payment in full
of the Obligations (other than contingent Obligations for which no demand has
been made)) and be released from its obligations under the Credit Agreement.

 

SECTION 2.  This Affiliated Lender Assignment and Acceptance is being delivered
to the Administrative Agent together with, if the Assignee is not already a Term
Loan Lender under the Credit Agreement, a completed administrative
questionnaire.

 

B-1

--------------------------------------------------------------------------------



 

SECTION 3.  THIS AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AFFILIATED LENDER
ASSIGNMENT AND ACCEPTANCE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

Date of Assignment:

 

 

Legal Name of Assignor:

 

 

 

Legal Name of Assignee:

 

 

[indicate: Affiliated Lender that is an Eligible Assignee / the Borrower or a
Subsidiary thereof]

 

Assignee’s Address for Notices:

 

 

Effective Date of Assignment:

 

 

Principal Amount Assigned

 

Percentage Assigned of
Loans/Commitments (set forth, to at
least 8 decimals, as a percentage of
the Credit Facility and the aggregate
Commitments of all Lenders
thereunder)

 

Percentage Assigned of Term
Loans/Term Loan Commitments
(set forth, to at least 8 decimals, as
a percentage of the aggregate Term
Loans/Term Loan Commitments of
all Lenders thereunder)(4)

$

 

%

 

%

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(4)      The amount of Term Loans and Term Loan Commitments (after giving effect
to their purchase) purchased by Affiliated Lenders may not exceed 25% of the
then outstanding principal amount of the Term Loans and Term Loan Commitments.

 

B-2

--------------------------------------------------------------------------------



 

The terms set forth on the foregoing

pages are hereby agreed to:

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

 

as Administrative Agent

 

,

 

 

as Assignor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:      

 

 

 

 

 

 

 

 

,

 

 

as Assignee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:      

 

 

 

 

 

 

ENVIVA PARTNERS, LP(5)

 

 

 

By:  ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)      If required pursuant to Section 9.04(b) of the Credit Agreement.

 

B-3

--------------------------------------------------------------------------------



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor represents and warrants that (a) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(b) it has full power and authority, and has taken all action necessary, to
execute and deliver this Affiliated Lender Assignment and Acceptance and to
consummate the transactions contemplated hereby.

 

1.2.  Assignee.  The Assignee represents and warrants that (a) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (b) attached to the Affiliated
Lender Assignment and Acceptance is any documentation required to be delivered
by it pursuant to Section 2.20(e) of the Credit Agreement, duly completed and
executed by the Assignee and (c) after giving effect to this Affiliated Lender
Assignment and Acceptance and subject to the provisions of Section 9.04(l)(vi),
the aggregate principal amount of all Term Loans then held by all Affiliated
Lenders does not exceed 25% of the then outstanding principal amount of the Term
Loans and Term Loan Commitments (after giving effect to any substantially
simultaneous cancellations thereof). The Assignee agrees that, solely in its
capacity as an Affiliated Lender, it will not be entitled to receive information
provided solely to Lenders by the Administrative Agent, the Collateral Agent or
any Lender and will not be permitted to attend, receive notice of or participate
in meetings, including any Lender conference calls or meetings, attended solely
by Lenders, the Administrative Agent or the Collateral Agent.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.     General Provisions.  This Affiliated Lender Assignment and Acceptance
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Affiliated Lender Assignment and
Acceptance may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Affiliated Lender Assignment and Acceptance by
facsimile transmission or in electronic (e.g., “pdf” or “tif”) format shall be
as effective as delivery of a manually executed counterpart of this Affiliated
Lender Assignment and Acceptance.  This Affiliated Lender Assignment and
Acceptance and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Affiliated Lender Assignment and Acceptance and the transactions contemplated
hereby shall be governed by, and construed in accordance with the law of the
State of New York, without regard to conflict of laws principles that would
result in the application of any law other than the law of the State of New
York.

 

B-4

--------------------------------------------------------------------------------



 

Exhibit C-1
to the Credit Agreement



FORM OF BORROWING REQUEST

 

Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Bertha Gallardo

Facsimile: (917) 522-0569

Telephone: (212) 320-7539

Email: xraUSLoanOps5@barclays.com / Bertha.Gallardo@barclays.com

 

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, ENVIVA PARTNERS, LP, a limited partnership formed under the
laws of Delaware (the “Borrower”), refers to that certain Amended and Restated
Credit Agreement, dated as of October 18, 2018 (as may be amended, restated,
amended and restated, replaced, refinanced, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto, BARCLAYS BANK PLC, as administrative agent for the
Lenders (in such capacity, including any successor thereto in such capacity, the
“Administrative Agent”) and BARCLAYS BANK PLC, as collateral agent.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in connection therewith sets forth
below the terms on which such Borrowing is requested to be made:

 

(A)

Date of Borrowing(6)

 

 

 

(which is a Business Day)

 

 

 

 

 

(B)

Principal Amount of Borrowing(7)

 

 

 

 

 

 

(C)

Class of Borrowing(8)

 

 

 

--------------------------------------------------------------------------------

(6)      (i) In the case of a Eurodollar Borrowing, this shall be at least three
(3) Business Days after the delivery of the Borrowing Notice and (ii) in the
case of an ABR Borrowing, this shall be at least one (1) Business Day after the
delivery of the Borrowing Notice.

(7)      Except for Loans deemed made pursuant to Section 2.02(f) of the Credit
Agreement and Swing Line Loans or as otherwise set forth in the Credit
Agreement, the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$5,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.

(8)      Specify Revolving Credit Borrowing or an Incremental Borrowing.

 

C1-1

--------------------------------------------------------------------------------



 

 

(D)

Type of Borrowing(9)

 

 

 

 

 

 

(E)

Interest Period and the last day thereof(10)

 

 

 

 

 

 

(F)

Funds are requested to be disbursed [to the Borrower’s account with
                   (Account No.                   )][as set forth in the final
funds flow memorandum attached hereto](11).

 

--------------------------------------------------------------------------------

(9)      Specify Eurodollar Borrowing or ABR Borrowing.

(10)    Applicable only for Eurodollar Borrowings and shall be subject to the
definition of “Interest Period” and Section 2.02 of the Credit Agreement and end
not later than the Revolving Credit Maturity Date.

(11)    Include for the Borrowing Request delivered in connection with the
Fourth Amendment Effective Date.

 

[Remainder of page intentionally left blank]

 

C1-2

--------------------------------------------------------------------------------



 

Unless the conditions set forth in Section 4.01 of the Credit Agreement have
been waived in accordance with the terms of the Credit Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders that, on the
date of this Borrowing Request and on the date of the related Borrowing, the
conditions to lending specified in clauses (a)-(c) of Section 4.01 of the Credit
Agreement have been satisfied.

 

 

 

ENVIVA PARTNERS, LP

 

By: ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C1-3

--------------------------------------------------------------------------------


 

Exhibit C-2
to the Credit Agreement



FORM OF SWING LINE BORROWING REQUEST

 

Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Bertha Gallardo

Facsimile: (917) 522-0569

Telephone: (212) 320-7539

Email: xraUSLoanOps5@barclays.com / Bertha.Gallardo@barclays.com

 

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, ENVIVA PARTNERS, LP, a limited partnership formed under the
laws of Delaware (the “Borrower”), refers to that certain Amended and Restated
Credit Agreement, dated as of October 18, 2018 (as may be amended, restated,
amended and restated, replaced, refinanced, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto, BARCLAYS BANK PLC, as administrative agent for the
Lenders (in such capacity, including any successor thereto in such capacity, the
“Administrative Agent”) and BARCLAYS BANK PLC, as collateral agent.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.23(b) of the Credit Agreement that it requests a
Swing Line Borrowing under the Credit Agreement, and in connection therewith
sets forth below the terms on which such Swing Line Borrowing is requested to be
made:

 

(A)

Date of Swing Line Borrowing(12)

 

 

 

(which is a Business Day)

 

 

 

 

 

 

(B)

Principal Amount of Swing Line Borrowing(13)

 

 

 

 

 

 

(C)

Term of Swing Line Borrowing

 

 

 

 

 

 

(D)

Funds are requested to be disbursed to the Borrower’s account with
                   (Account No.                    ).

 

--------------------------------------------------------------------------------

(12)         This can be the same date as the Swing Line Borrowing Request so
long as such Swing Line Borrowing Request is delivered to the Swing Line Lender
and the Administrative Agent by not later than 1:00 p.m., New York City time on
such date.

(13)         The Swing Line Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $50,000 and not
less than $100,000 or (ii) equal to the remaining available balance of the Swing
Line Commitment.

 

[Remainder of page intentionally left blank]

 

C2-1

--------------------------------------------------------------------------------



 

Unless the conditions set forth in Section 4.01 of the Credit Agreement have
been waived in accordance with the terms of the Credit Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders that, on the
date of this Borrowing Request and on the date of the related Borrowing, the
conditions to lending specified in clauses (a)-(c) of Section 4.01 of the Credit
Agreement have been satisfied.

 

 

 

ENVIVA PARTNERS, LP

 

By: ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C2-2

--------------------------------------------------------------------------------



 

Exhibit D-1
to the Credit Agreement



[FORM OF REVOLVING LOAN NOTE]

 

REVOLVING LOAN NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                         ] or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the aggregate
unpaid principal amount of each Revolving Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement
dated as of October 18, 2018 (as may be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time in
accordance with its terms, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders party thereto,
Barclays Bank PLC, as the Administrative Agent and the Collateral Agent, and the
other parties thereto.  The Borrower promises to pay interest on the aggregate
unpaid principal amount of each Revolving Loan from time to time made by the
Lender to the Borrower under the Agreement from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Revolving Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Revolving Loans made by the Lender shall be recorded in the
Register pursuant to Section 9.04(d) of the Agreement.  This Revolving Loan Note
is a registered note and upon surrender of this Revolving Loan Note for
registration of transfer, accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Revolving Loan Note for a like principal amount
will be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Borrower will treat the person in
whose name this Revolving Loan Note is registered in the Register as the owner
thereof for the purpose of receiving payment and for all other purposes, and the
Borrower will not be affected by any notice to the contrary.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Loan Note.

 

THIS REVOLVING LOAN NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING LOAN NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

D1-1

--------------------------------------------------------------------------------



 

 

ENVIVA PARTNERS, LP

 

By:  ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

C2-2

--------------------------------------------------------------------------------



 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Revolving
Loan Made

 

Amount of
Revolving
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D1-3

--------------------------------------------------------------------------------



 

Exhibit D-2
to the Credit Agreement



[FORM OF TERM LOAN NOTE]

 

TERM LOAN NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                          ] or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the aggregate
unpaid principal amount of each Incremental Term Loan from time to time made by
the Lender to the Borrower under that certain Amended and Restated Credit
Agreement dated as of October 18, 2018 (as may be amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders party
thereto, Barclays Bank PLC, as the Administrative Agent and the Collateral
Agent, and the other parties thereto.  The Borrower promises to pay interest on
the aggregate unpaid principal amount of each Incremental Term Loan from time to
time made by the Lender to the Borrower under the Agreement from the date of
such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

 

This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement. 
Incremental Term Loan made by the Lender shall be recorded in the Register
pursuant to Section 9.04(d) of the Agreement.  This Term Loan Note is a
registered note and upon surrender of this Term Loan Note for registration of
transfer, accompanied by a written instrument of transfer duly executed, by the
registered holder hereof or such holder’s attorney duly authorized in writing, a
new Term Loan Note for a like principal amount will be issued to, and registered
in the name of, the transferee. Prior to due presentment for registration of
transfer, the Borrower will treat the person in whose name this Term Loan Note
is registered in the Register as the owner thereof for the purpose of receiving
payment and for all other purposes, and the Borrower will not be affected by any
notice to the contrary.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.

 

THIS TERM LOAN NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TERM LOAN NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

D2-1

--------------------------------------------------------------------------------



 

 

ENVIVA PARTNERS, LP

 

By:  ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

D2-2

--------------------------------------------------------------------------------



 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term Loan
Made

 

Amount of
Term Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D2-3

--------------------------------------------------------------------------------



 

Exhibit E

to the Credit Agreement

 

[FORM OF INTEREST ELECTION REQUEST]

 

INTEREST ELECTION REQUEST

 

Date:         ,      

 

To:  Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Bertha Gallardo

Facsimile: (917) 522-0569

Telephone: (212) 320-7539

Email: xraUSLoanOps5@barclays.com / Bertha.Gallardo@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 18, 2018 (as may be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time in
accordance with its terms, the “Agreement”; the terms defined therein being used
herein as therein defined), among ENVIVA PARTNERS, LP, a limited partnership
formed under the laws of Delaware (the “Borrower”), the Lenders party thereto,
BARCLAYS BANK PLC, as the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

This Interest Election Request is delivered to you pursuant to Section 2.10 of
the Agreement and relates to the following:

 

1.             o A conversion of a Borrowing o A continuation of a Borrowing
(select one).

 

2.             In the aggregate principal amount of $             .

 

3.             which Borrowing is currently being maintained as [an ABR
Borrowing] [a Eurodollar Borrowing with an Interest Period ending on
               , 20    ].

 

4.             (select relevant election)

 

o If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be continued
as a Eurodollar Borrowing having an Interest Period of [    ] months.

 

o If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be converted
to a ABR Borrowing.

 

o If such Borrowing is an ABR Borrowing, such Borrowing shall be converted to a
Eurodollar Borrowing having an Interest Period of [    ] months.

 

E-1

--------------------------------------------------------------------------------



 

5.             Such election to be effective on                , 20    (14) (a
Business Day).

 

This Interest Election Request and the election made herein comply with the
Agreement, including Section 2.10 of the Agreement.

 

 

ENVIVA PARTNERS, LP

 

By:  ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(14)         (i) In the case of converting any Eurodollar Borrowing into an ABR
Borrowing, this shall be not earlier than than three (3) Business Days after the
delivery of the Interest Election Request; (b) in the case of converting any ABR
Borrowing into a Eurodollar Borrowing or continuing any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period, this shall be not
earlier than three (3) Business Days after the delivery of the Interest Election
Request; and (c) in the case of converting the Interest Period with respect to
any Eurodollar Borrowing to another permissible Interest Period, this shall be
not earlier than three (3) Business Days after the delivery of the Interest
Election Request.

 

E-2

--------------------------------------------------------------------------------


 

Exhibit F

to the Credit Agreement

 

[FORM OF L/C EXTENSION NOTICE]

 

L/C EXTENSION NOTICE

 

Date:              ,     

 

To:  [           ],
as an Issuing Bank
[           ]

 

To:  Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Bertha Gallardo

Facsimile: (917) 522-0569

Telephone: (212) 320-7539

Email: xraUSLoanOps5@barclays.com / Bertha.Gallardo@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of October 18, 2018 (as may be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time in
accordance with its terms, the “Agreement”; the terms defined therein being used
herein as therein defined), among ENVIVA PARTNERS, LP, a limited partnership
formed under the laws of Delaware (the “Borrower”), the Lenders party thereto,
BARCLAYS BANK PLC, as the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

The Borrower hereby requests [a Letter of Credit] [[an amendment to]/[a renewal
of]/[an extension] of the Letter of Credit identified below] by the Issuing Bank
listed above, as follows:

 

1.                                      [An issuance of a new Letter of Credit
in the amount of $[      ]] [[an amendment to]/[a renewal of]/[an extension of]
the existing Letter of Credit No. [      ] in the amount of  of $[      ] issued
by such Issuing Bank] with an expiration date of           , 20  .

 

2.                                      On           , 20  (15) (a Business
Day).

 

3.                                      The beneficiary of such Letter of Credit
is                     and the address of such beneficiary is
                   .

 

4.                                      [The nature of the proposed amendment is
                   .](16)

 

--------------------------------------------------------------------------------

(15)                          This shall be not earlier than five (5) Business
Days (or such shorter period as such Issuing Bank and the Administrative Agent
may agree in accordance with Section 2.24(b) of the Agreement) after the
delivery of the L/C Extension Notice.

(16)  Insert in the case of an amendment.

 

F-1

--------------------------------------------------------------------------------



 

Attached hereto is the related information required pursuant to
Section 2.24(b) of the Agreement.

 

This L/C Extension Notice and the Letter of Credit requested herein comply with
the Agreement, including Sections 2.24 and 4.01 of the Agreement.

 

 

 

ENVIVA PARTNERS, LP

 

By: ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

F-2

--------------------------------------------------------------------------------



 

Exhibit G

to the Credit Agreement

 

[FORM OF PREPAYMENT NOTICE]

 

PREPAYMENT NOTICE

 

Date:              ,     

 

To:  Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Bertha Gallardo

Facsimile: (917) 522-0569

Telephone: (212) 320-7539

Email: xraUSLoanOps5@barclays.com / Bertha.Gallardo@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 18, 2018 (as may be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time in
accordance with its terms, the “Agreement”; the terms defined therein being used
herein as therein defined), among ENVIVA PARTNERS, LP, a limited partnership
formed under the laws of Delaware (the “Borrower”), the Lenders party thereto,
BARCLAYS BANK PLC, as the Administrative Agent and the Collateral Agent, and the
other parties thereto.

 

This Prepayment Notice is delivered to you pursuant to Section 2.12 of the
Agreement.  The Borrower hereby gives notice of a prepayment of Revolving Loans
as follows:

 

1.                                      (select Type(s) of Loans)

 

o ABR Loans in the aggregate principal amount of $        .

 

o Eurodollar Loans with an Interest Period ending       , 20   in the aggregate
principal amount of $        .

 

2.                                      On           , 20  (17) (a Business
Day).

 

3.                                      [If prepayment in contingent upon any
occurrence, insert a description of such contingency.]

 

This Prepayment Notice and the prepayment contemplated hereby comply with the
Agreement.

 

 

ENVIVA PARTNERS, LP

 

By: ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(17)                          This shall be not earlier than three (3) Business
Days after the delivery of the Prepayment Notice (in the case of Eurodollar
Loans) or one (1) Business Day after the delivery of the Prepayment Notice (in
the case of ABR Loans).

 

G-1

--------------------------------------------------------------------------------



 

Exhibit H
to Credit Agreement

 

[FORM OF AFFILIATE SUBORDINATION AGREEMENT]

 

AFFILIATE SUBORDINATION AGREEMENT

 

AFFILIATE SUBORDINATION AGREEMENT, dated as of [     ], 20[  ] (this
“Agreement”), among the subordinated lenders listed on Schedule 1 hereto (each a
“Subordinated Lender” and collectively, the “Subordinated Lenders”), the
subordinated borrowers listed on Schedule 2 hereto (each a “Subordinated
Borrower” and collectively, the “Subordinated Borrowers”) and BARCLAYS BANK PLC,
in its capacity as Administrative Agent (as defined below) under the Credit
Agreement (as defined below) for the benefit of the Lenders.

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 18, 2018 (as may be amended, restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ENVIVA PARTNERS, LP, a limited partnership formed under the laws of
Delaware (the “Borrower”), the Lenders from time to time party thereto, BARCLAYS
BANK PLC, as administrative agent for the Lenders (in such capacity, including
any successor thereto in such capacity, the “Administrative Agent”) and BARCLAYS
BANK PLC, as collateral agent.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  All references to
articles, sections, exhibits and schedules shall be deemed references to
articles and sections of and exhibits and schedules to this Agreement, unless
the context shall otherwise require.

 

The ability under the Credit Agreement of each Subordinated Borrower to incur
Indebtedness to any Subordinated Lender is conditioned upon the execution and
delivery by such Subordinated Lender and Subordinated Borrower of an agreement
in the form hereof pursuant to which such Subordinated Lender agrees to
subordinate its rights with respect to the Subordinated Obligations (as defined
below) to the rights of the Senior Lenders (as defined below) under the Credit
Agreement, all on the terms set forth herein.

 

Accordingly, each Subordinated Lender, each Subordinated Borrower and the
Administrative Agent, on behalf of itself and each Senior Lender (and each of
their respective successors or assigns), hereby agrees as follows:

 

SECTION 1.                            Subordination.  (a)  Each Subordinated
Lender hereby agrees that all its right, title and interest in and to the
Subordinated Obligations shall be subordinate and junior in right of payment to
the rights of the Lenders, the Administrative Agent, the Collateral Agent, each
Swing Line Lender, each Issuing Bank and each other Secured Party (each, as
defined in the Credit Agreement and collectively, the “Senior Lenders”) in
respect of the Obligations (as defined in the Credit Agreement, the “Senior
Obligations”).  For purposes hereof, “Subordinated Obligations” means all
obligations of each Subordinated Borrower to each Subordinated Lender in respect
of loans, advances, extensions of credit or other Indebtedness, including in
respect of principal, premium (if any), interest (including interest accruing
after the maturity of the Loans, advances, extensions of credit or other
Indebtedness, reimbursement obligations in respect of amounts drawn under
Letters of Credit and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, charges, expenses, indemnities, reimbursement
obligations and other amounts payable in respect thereof; provided that
“Subordinated Obligations” shall not include any Term Loans and Term Loan
Commitments and related Obligations held by an Affiliated Lender in accordance
with Section 9.04(k) of the Credit Agreement.

 

H-1

--------------------------------------------------------------------------------



 

(b)                                 Each Subordinated Borrower and each
Subordinated Lender agrees (in each case solely with respect to the Subordinated
Obligations in respect of which it is the obligor or obligee, as the case may
be, and solely with respect to the Subordinated Borrower or Subordinated Lender
that is its counterparty on such Subordinated Obligations) that no payment
(whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise) in respect of the Subordinated Obligations, whether as principal,
interest or otherwise, and whether in cash, securities or other property, shall
be made by or on behalf of such Subordinated Borrower or to any such
Subordinated Lender or received, accepted or demanded, directly or indirectly,
by or on behalf of such Subordinated Lender at any time upon the occurrence and
during the continuation of an Event of Default for which the Borrower has
received a written notice from the Administrative Agent prohibiting any further
payment in respect of the Subordinated Obligations (a “Notified Event of
Default”) (provided that (i) such notice shall not be required to be given if
the Event of Default is of the type set forth in clauses (g) or (h) of
Article VII of the Credit Agreement and (ii) no payment in respect of the
Subordinated Obligations may be made at any time upon the occurrence and during
the continuation of any such Event of Default).

 

(c)                                  Upon any distribution of the assets of a
Subordinated Borrower in connection with or upon any dissolution, winding up,
liquidation or reorganization of such Subordinated Borrower, whether in
bankruptcy, insolvency, reorganization, arrangement or receivership proceedings
or otherwise, or upon any assignment for the benefit of creditors or any other
marshaling of the assets and liabilities of such Subordinated Borrower, or
otherwise:

 

(i)                                     the Senior Lenders shall first be
entitled to receive payment in full of the Senior Obligations before any
Subordinated Lender shall be entitled to receive any payment on account of the
Subordinated Obligations of the Subordinated Borrower, whether of principal,
interest, fees or otherwise; and

 

(ii)                                  any payment by, or on behalf of, or
distribution of the assets of, such Subordinated Borrower of any kind or
character on account of the Subordinated Obligations, whether in cash,
securities, property or otherwise, to which any Subordinated Lender would be
entitled except for the provisions of this Section 1 shall be paid or delivered
by the Person making such payment or distribution (whether a trustee in
bankruptcy, a receiver, custodian, liquidating trustee or any other Person)
directly to the Administrative Agent, for the benefit of the Senior Lenders,
payable in accordance with the terms of the Credit Agreement, until the payment
in full of the Senior Obligations.

 

(d)                                 Upon the occurrence and during the
continuance of a Notified Event of Default, each Subordinated Lender agrees not
to ask, demand, sue for or take or receive from any Subordinated Borrower, in
cash, securities, property or otherwise, or by setoff, purchase, redemption
(including, without limitation, from or by way of collateral) or otherwise,
payment of all or any part of the Subordinated Obligations and agrees, upon the
occurrence and during the continuance of an Event of Default, that in connection
with any proceeding involving any Subordinated Borrower under any bankruptcy,
insolvency, reorganization, arrangement, receivership or similar law (A) the
Administrative Agent is irrevocably authorized and empowered (in its own name or
in the name of such Subordinated Lender or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in the preceding sentence and give acquittance therefor
and to file claims and proofs of claim and take such other action (including,
without limitation, voting the applicable Subordinated Obligations and enforcing

 

H-2

--------------------------------------------------------------------------------



 

any security interest or other Lien securing payment of such Subordinated
Obligations) as the Administrative Agent may deem reasonably necessary or
advisable for the exercise or enforcement of any of the rights, remedies,
benefits or interests of the Senior Lenders and (B) such Subordinated Lender
shall duly and promptly take such action as the Administrative Agent may
reasonably request to (x) collect amounts in respect of the applicable
Subordinated Obligations for the account of the Senior Lenders and to file
appropriate claims or proofs of claim in respect of such Subordinated
Obligations, (y) execute and deliver to the Administrative Agent such
irrevocable powers of attorney, assignments or other instruments as the
Administrative Agent may reasonably request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other Liens securing payment of, the applicable
Subordinated Obligations and (z) collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
applicable Subordinated Obligations.  A copy of this Agreement may be filed with
any court as evidence of each Senior Lender’s right, power and authority
hereunder.

 

(e)                                  In the event that any payment by, or on
behalf of, or distribution of the assets of, a Subordinated Borrower of any kind
or character, whether in cash, securities, property or otherwise, and whether
directly, by purchase, redemption, exercise of any right of setoff or otherwise,
shall be received by or on behalf of any Subordinated Lender or any Affiliate
thereof at a time when such payment is prohibited by this Agreement, such
payment or distribution shall be held by such Subordinated Lender or Affiliate
in trust (segregated from other property of such Subordinated Lender or
Affiliate) for the benefit of, and shall forthwith be paid over to, the
Administrative Agent, for the benefit of the Senior Lenders, payable in
accordance with the terms of the Credit Agreement, until the payment in full of
the Senior Obligations.

 

(f)                                   Subject to the payment in full of the
Senior Obligations, each applicable Subordinated Lender shall be subrogated to
the rights of the Senior Lenders to receive payments or distributions in cash,
securities, property or otherwise of a Subordinated Borrower applicable to the
Senior Obligations, and, as between and among a Subordinated Borrower, its
creditors (other than the Senior Lenders) and the applicable Subordinated
Lenders, no such payment or distribution made to the Senior Lenders by virtue of
this Agreement that otherwise would have been made to any applicable
Subordinated Lender shall be deemed to be a payment by the applicable
Subordinated Borrower on account of the Subordinated Obligations, it being
understood that the provisions of this Section 1(f) are intended solely for the
purpose of defining the relative rights of the Subordinated Lenders and the
Senior Lenders.

 

(g)                                  Without the prior written consent of the
Administrative Agent, no Subordinated Borrower shall give, or permit to be
given, and shall cause each of its subsidiaries not to give or permit to be
given, and no Subordinated Lender shall receive, accept or demand, (i) any
security of any nature whatsoever for any Subordinated Obligations on any cash,
securities, property or other assets, whether now existing or hereafter
acquired, of such Subordinated Borrower or any subsidiary of such Subordinated
Borrower, unless such security shall by its terms be subject to enforcement and
collection by the Administrative Agent or the Collateral Agent, as the case may
be, in connection with any action in respect of enforcement or collection taken
under Section 1(c) above or (ii) any guarantee, of any nature whatsoever, by
such Subordinated Borrower or any subsidiary of such Subordinated Borrower, of
any Subordinated Obligations other than any guarantee subordinated to the Senior
Obligations on terms substantially identical to (and no less favorable in any
beneficial respect to the Senior Lenders than) those hereof.  Each Subordinated
Lender agrees that all the proceeds of any such security or guarantee shall be
subject to the provisions hereof with respect to payments and other
distributions in respect of the Subordinated Obligations.

 

(h)                                 Each Subordinated Lender agrees that, except
for claims submitted in any proceeding contemplated by Section 1(c), it will not
take any action to cause any Subordinated

 

H-3

--------------------------------------------------------------------------------



 

Obligations to become payable prior to their scheduled maturity (which, in the
case of any demand notes, shall be the date demand is made thereunder) or
exercise any remedies or take any action or proceeding to enforce any
Subordinated Obligation if the payment of such Subordinated Obligation is then
prohibited by this Agreement.

 

SECTION 2.                            Waivers and Consents.  (a)  Each
Subordinated Lender hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Senior Obligations and this
Agreement and any requirement that any Senior Lender protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against any Subordinated Borrower or any other
person or entity or any Collateral.

 

(b)                                 Each Subordinated Lender agrees that,
without the necessity of any reservation of rights against it, and without
notice to or further assent by it, any demand for payment of any Senior
Obligations made by any Senior Lender may be rescinded in whole or in part by
such Senior Lender, and any Senior Obligation may be continued, and the Senior
Obligations, or the liability of any Subordinated Borrower, any of its
subsidiaries or any other guarantor or any other party upon or for any part
thereof, or any Collateral or Guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, replaced,
extended, modified, accelerated, compromised, waived, surrendered, or released
by the Senior Lenders, in each case without notice to or further assent by any
Subordinated Lender, which will remain bound under this Agreement and without
impairing, abridging, releasing or affecting the subordination and other
agreements of the Subordinated Lenders provided for herein.

 

(c)                                  Each Subordinated Lender waives any and all
notice of the creation, renewal, extension or accrual of any of the Senior
Obligations and notice of or proof of reliance by the Senior Lenders upon this
Agreement.  The Senior Obligations, and any of them, shall be deemed
conclusively to have been created, contracted or incurred and the consent given
to create the obligations of the Subordinated Borrowers in respect of the
Subordinated Obligations in reliance upon this Agreement, and all dealings
between the Subordinated Borrowers and the Senior Lenders shall be deemed to
have been consummated in reliance upon this Agreement.  Each Subordinated Lender
acknowledges and agrees that the Senior Lenders have relied upon the
subordination and other agreements provided for herein in consenting to the
Subordinated Obligations.  Each Subordinated Lender waives notice of or proof of
reliance on this Agreement and protest, demand for payment and notice of
default.

 

(d)                                 Each Subordinated Lender hereby waives, to
the extent permitted by applicable law, any duty on the part of the Senior
Lenders to disclose to it any fact known or hereafter known by the Senior
Lenders relating to the operation or financial condition of any Subordinated
Borrower, any of its subsidiaries, or their respective businesses.  Each
Subordinated Lender enters into this Agreement based solely upon its independent
knowledge of each Subordinated Borrower’s results of operations, condition
(financial or otherwise) and business and each Subordinated Lender assumes full
responsibility for obtaining any further or future information with respect to
such Subordinated Borrower, any of its subsidiaries or their respective results
of operations, condition (financial or otherwise) or business.

 

SECTION 3.                            Transfers.  Each Subordinated Lender shall
not sell, assign or otherwise transfer or dispose of, in whole or in part, all
or any part of the Subordinated Obligations or any interest therein to any other
Person or create, incur or suffer to exist any security interest, Lien, charge
or other encumbrance whatsoever upon all or any part of the Subordinated
Obligations or any interest therein except as permitted under the Credit
Agreement.

 

SECTION 4.                            Senior Obligations Unconditional.  All
rights and interests of the Senior Lenders hereunder, and all agreements and
obligations of the Subordinated Lenders and the Subordinated Borrowers
hereunder, shall remain in full force and effect irrespective of:

 

H-4

--------------------------------------------------------------------------------



 

(a)                                 any lack of validity or enforceability of
the Credit Agreement or any other Loan Document;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Senior Obligations, or
any amendment or waiver or other modification, whether by course of conduct or
otherwise, of, or consent to departure from, the Credit Agreement or any other
Loan Document;

 

(c)                                  any exchange, release or non-perfection of
any Lien in any Collateral; or

 

(d)                                 any other circumstances that might otherwise
constitute a defense available to, or a discharge of, any Subordinated Borrower,
any of its subsidiaries or any other Person in respect of the Senior
Obligations, or of the Subordinated Lenders, the Subordinated Borrowers, any of
their subsidiaries or any other Person in respect of this Agreement.

 

SECTION 5.                            Representations and Warranties.  Each
Subordinated Lender represents and warrants to the Administrative Agent, for the
benefit of the Senior Lenders, that:

 

(a)                                 It has the power and authority to execute
and deliver and to perform its obligations under this Agreement and has taken
all necessary action to authorize its execution, delivery and performance of
this Agreement.

 

(b)                                 This Agreement has been duly executed and
delivered by such Subordinated Lender and constitutes a legal, valid and binding
obligation of such Subordinated Lender, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 6.                            Further Assurances.  Each Subordinated
Lender and Subordinated Borrower, at their own expense and at any time from time
to time, upon the written request of the Administrative Agent shall promptly and
duly execute and deliver such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purposes of obtaining, preserving or extending the full benefits of this
Agreement and of the rights, powers, remedies, benefits and interests of the
Senior Lenders herein granted.

 

SECTION 7.                            Expenses; Indemnification.  (a)  Each
Subordinated Borrower shall agree to pay or reimburse the Administrative Agent,
the Collateral Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, each Swing Line Lender, each Issuing Bank and each
other Senior Lender (each, an “Indemnitee”), upon demand, for all their
reasonable and documented out-of-pocket expenses in connection with the
enforcement or preservation of any rights under this Agreement, including,
without limitation, the reasonable fees, charges and disbursements of Latham &
Watkins LLP, counsel for the Administrative Agent, an additional local counsel
in each applicable jurisdiction, one specialist counsel for each applicable
specialty and one additional conflict counsel in the event of any actual or
perceived conflict of interest.

 

(b)                                 Each Subordinated Borrower shall agree to
pay, indemnify, and hold each Indemnitee harmless from and against any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of the failure of such Subordinated Borrower or any applicable Subordinated
Lender to perform any of its obligations arising out of or relating to this
Agreement; provided that such indemnity shall not, as to an Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined

 

H-5

--------------------------------------------------------------------------------



 

by a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the bad faith, gross negligence or willful misconduct of
such Indemnitee.

 

SECTION 8.                            Provisions Define Relative Rights.  This
Agreement is intended solely for the purpose of defining the relative rights of
the Senior Lenders, on the one hand, and the Subordinated Lenders and the
Subordinated Borrowers, on the other hand, and no other person shall have any
right, remedy, benefit or other interest under this Agreement.

 

SECTION 9.                            Powers Coupled with an Interest.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until payment in full of the Senior Obligations
(other than indemnification obligations and other contingent obligations not
then due and payable).

 

SECTION 10.                     Notices.  All notices, requests and demands to
or upon any party hereto shall be in writing and shall be given in the manner
provided in Section 9.01 of the Credit Agreement and, in the case of the
Subordinated Lenders, at the following address:

 

[          ]

 

SECTION 11.                     Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

SECTION 12.                     Severability.  In the event any one or more of
the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 13.                     Integration.  This Agreement represents the
agreement of the Subordinated Borrowers, the Subordinated Lenders and the Senior
Lenders with respect to the subject matter hereof and there are no promises or
representations by any Subordinated Borrower, any Subordinated Lender or the
Senior Lenders relative to the subject matter hereof not reflected herein.

 

SECTION 14.                     Amendments in Writing; No Waiver; Cumulative
Remedies.  (a)  None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Administrative Agent, each affected Subordinated Borrower and
each affected Subordinated Lender; provided that any provision of this Agreement
may be waived by the Senior Lenders in a letter or agreement executed by the
Required Lenders, or by the Administrative Agent with the written consent of the
Required Lenders, and each affected Subordinated Lender.

 

(b)                                 No failure or delay of the Administrative
Agent, the Collateral Agent, any Swing Line Lender, any Issuing Bank or any
other Senior Lender in exercising any right, power, remedy, benefit or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, remedy, benefit or privilege, or any
abandonment or discontinuance of steps to enforce

 

H-6

--------------------------------------------------------------------------------


 

such right, power, remedy, benefit or privilege, preclude any other or further
exercise thereof or the exercise of any other right, power, remedy, benefit or
privilege.

 

(c)                                  The rights and remedies of the
Administrative Agent, the Collateral Agent, each Swing Line Lender, each Issuing
Bank and each other Senior Lender herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
that any of them would otherwise have.

 

SECTION 15.                     Section Headings.  The section headings used in
this Agreement are for convenience of reference only, are not part of this
Agreement and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

SECTION 16.                     Successors and Assigns.  (a)  This Agreement
shall be binding upon the successors and assigns of each of the Subordinated
Borrowers and each of the Subordinated Lenders and shall inure to the benefit of
the Administrative Agent, the Collateral Agent, each Swing Line Lender, each
Issuing Bank and each other Senior Lender and their respective successors and
assigns.

 

(b)                                 Notwithstanding the provisions of
Section 16(a) above, nothing herein shall be construed to limit or relieve the
obligations of any Subordinated Lender pursuant to Section 3, and no
Subordinated Lender shall assign its obligations hereunder to any person (except
as otherwise specifically permitted under Section 3); any such assignment other
than as permitted under Section 3 shall be void.

 

SECTION 17.                     Governing Law; Jurisdiction; Consent to Service
of Process.  (a)   THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each Subordinated Lender hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America, in each case, sitting in the Borough of Manhattan in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Arrangers, the Administrative Agent, the Collateral Agent, any
Swing Line Lender, any Issuing Bank or any other Senior Lender may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against any Subordinated Lender or its respective properties in
the courts of any jurisdiction.

 

(c)                                  Each Subordinated Lender hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Loan Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

H-7

--------------------------------------------------------------------------------



 

(d)                                 Each Subordinated Lender hereby irrevocably
consents to service of process in the manner provided for notices in
Section 10.  Nothing in this Agreement, the Credit Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 18.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.

 

SECTION 19.                     Additional Subordinated Lenders and Subordinated
Borrowers.  Upon execution and delivery by the Administrative Agent and an
Affiliate of an instrument substantially in the form of Annex 1 attached hereto,
such Affiliate shall become a Subordinated Lender or Subordinated Borrower
hereunder with the same force and effect as if originally named as a
Subordinated Lender or Subordinated Borrower herein.  The execution and delivery
of any such instrument shall not require the consent of any other Subordinated
Lender or Subordinated Borrower hereunder.  The rights and obligations of each
Subordinated Borrower and Subordinated Lender herein shall remain in full force
and effect notwithstanding the addition of any Subordinated Lender or
Subordinated Borrower as a party to this Agreement.

 

SECTION 20.                     Termination or Release.  This Agreement and any
Subordinated Obligations created hereby shall remain in full force and effect
until payment in full of the Senior Obligations (other than contingent
reimbursement and indemnification obligations to the extent no unsatisfied claim
with respect thereto has been asserted).

 

[Remainder of page intentionally left blank]

 

H-8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

ENVIVA PARTNERS, LP,

 

as Subordinated Borrower and Subordinated Lender

 

By: ENVIVA PARTNERS GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-9

--------------------------------------------------------------------------------



 

Schedule 1 to

Affiliate Subordination Agreement

 

SUBORDINATED LENDERS

 

H-10

--------------------------------------------------------------------------------



 

Schedule 2 to

Affiliate Subordination Agreement

 

SUBORDINATED BORROWERS

 

H-11

--------------------------------------------------------------------------------



 

Annex 1 to the

Affiliate Subordination Agreement

 

SUPPLEMENT NO. [  ] dated as of [        ], 20[  ] (this “Supplement”), to the
Affiliate Subordination Agreement dated as of [        ], 20[  ] (the “Affiliate
Subordination Agreement”), among the subordinated lenders named therein (the
“Subordinated Lenders”), subordinated borrowers named therein (the “Subordinated
Borrowers”), and BARCLAYS BANK PLC, as administrative agent (in such capacity,
including any successor thereto in such capacity, the “Administrative Agent”)
for the Senior Lenders.

 

A.                                    Reference is made to the Affiliate
Subordination Agreement.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Affiliate Subordination Agreement.

 

C.                                    Each of the Subordinated Lenders and
Subordinated Borrowers have entered into the Affiliate Subordination Agreement
in order to induce the Senior Lenders to make Loans and other extensions of
credit under the Credit Agreement.  Section 19 of the Affiliate Subordination
Agreement provides that Affiliates of the Borrower may become Subordinated
Lenders and Subordinated Borrowers under the Affiliate Subordination Agreement
by execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary (the “New Subordinated Party”) is executing this
Supplement to become a Subordinated Lender and Subordinated Borrower under the
Affiliate Subordination Agreement in accordance with the terms of the Credit
Agreement as consideration for Loans and Letters of Credit previously made or
issued or to be made or issued under the Credit Agreement.

 

Accordingly, the Administrative Agent and the New Subordinated Party agree as
follows:

 

SECTION 1.                            In accordance with Section 19 of the
Affiliate Subordination Agreement, the New Subordinated Party by its signature
below becomes a [Subordinated Lender] [and] [Subordinated Borrower] under the
Affiliate Subordination Agreement with the same force and effect as if
originally named therein as a [Subordinated Lender] [and] [Subordinated
Borrower] and the New Subordinated Party hereby (a) agrees to all the terms and
provisions of the Affiliate Subordination Agreement applicable to it as a
[Subordinated Lender] [and] [Subordinated Borrower] thereunder and
(b) represents and warrants that the representations and warranties made by it
as a [Subordinated Lender] [and] [Subordinated Borrower] thereunder are true and
correct in all material respects, except that such materiality qualifier shall
not be applicable to any representation that is already qualified by
materiality, on and as of the date hereof except for representations and
warranties which by their terms refer to a specific date, which representations
and warranties were true and correct on such specific date.  Each reference to a
[“Subordinated Lender”] [and] [“Subordinated Borrower”] in the Affiliate
Subordination Agreement shall be deemed to include the New Subordinated Party. 
The Affiliate Subordination Agreement is hereby incorporated herein by
reference.

 

SECTION 2.                            The New Subordinated Party represents and
warrants to the Administrative Agent and the other Senior Lenders that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Supplement by facsimile (or other electronic) transmission shall be as
effective as delivery of a manually signed counterpart

 

H-12

--------------------------------------------------------------------------------



 

of this Supplement.  This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Subordinated Party and the
Administrative Agent.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Affiliate Subordination Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS SUPPLEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SUPPLEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 6.                            In the event that any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Affiliate Subordination
Agreement shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 10 of the Affiliate
Subordination Agreement.  All communications and notices hereunder to the New
Subordinated Party shall be given to it at the address set forth under its
signature below, with a copy to the Borrower.

 

[Remainder of page intentionally left blank]

 

H-13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Subordinated Party and the Administrative Agent have
duly executed this Supplement to the Affiliate Subordination Agreement as of the
day and year first above written.

 

 

 

[NAME OF NEW SUBORDINATED PARTY],

 

as New Subordinated Party

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for notice:

 

[         ]

 

 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-14

--------------------------------------------------------------------------------



 

Exhibit J
to Credit Agreement

 

FORM OF COMPLIANCE CERTIFICATE

 

[DATE]

 

Pursuant to Section 5.04(a)(iii) of that certain Amended and Restated Credit
Agreement, dated as of October 18, 2018 (as amended, restated, amended and
restated, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
among ENVIVA PARTNERS, LP, a limited partnership formed under the laws of
Delaware (the “Borrower), the Lenders party thereto from time to time and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
including any successor thereto in such capacity, the “Administrative Agent”)
and collateral agent, the undersigned hereby certifies that he or she is the
[Chief Financial Officer][Principal Accounting Officer][Treasurer][Controller]
of the Borrower, and certifies in such capacity, and not in his or her
individual capacity, as follows:

 

1.                                                              No Event of
Default or Default has occurred and is continuing at the end of the accounting
period covered by the financial statements referred to in clause 2 below, except
as set forth in a separate attachment, if any, to this compliance certificate
(this “Certificate”), specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto by the
Borrower;

 

2.                                                              The financial
statements [attached hereto] [as currently available on the website of the
Securities Exchange Commission at http://www.sec.gov] in accordance with
Section 5.04(a)(i) or Section 5.04(a)(ii), as applicable, of the Credit
Agreement fairly present the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in all
material respects in accordance with GAAP consistently applied (in the case of
financial statements pursuant to Section 5.04(a)(ii), subject to normal year-end
audit adjustments), together with a customary “management discussion and
analysis” provision; and

 

3.                                                              Annex A hereto
demonstrates compliance with the financial covenants contained in Section 6.10
and Section 6.13 of the Credit Agreement.

 

J-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Financial Officers as of the date and year first above written.

 

 

ENVIVA PARTNERS, LP

 

By: ENVIVA PARTNERS, LLC, its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title: [Chief Financial Officer][Principal Accounting Officer]
[Treasurer][Controller]

 

J-2

--------------------------------------------------------------------------------


 

Annex A

to Compliance Certificate

 

Covenant 6.10
Maximum Total Leverage Ratio

FOR THE FISCAL QUARTER ENDING [     ], 20[  ]

 

Total Debt (as calculated below) as of the last day of the Applicable Period:

 

$           

 

 

 

Consolidated EBITDA (as calculated on Supplement A) for the Applicable Period:

 

$           

 

 

 

Total Leverage Ratio (Total Debt to Consolidated EBITDA):

 

     : 1.00

 

 

 

Maximum Total Leverage Ratio for the Applicable Period:

 

[4.75][5.00] : 1.00

 

 

 

In Compliance:

 

Yes/No

 

Calculation of Total Debt

 

(a) the total consolidated Indebtedness (excluding Deeply Subordinated Debt in
an aggregate amount not to exceed $50,000,000 and Indebtedness of the type
described in clause (d), clause (f), clause (h), clause (i), clause (j), clause
(k) and clause (l) of the definition of Indebtedness, except, (x) in the case of
clause (k) and clause (l), to the extent of any unreimbursed drawings thereunder
and (y) in the case of clause (f), to the extent constituting a Guarantee of
Indebtedness of the type that would otherwise be included in “Total Debt”) of
the Borrower and the Restricted Subsidiaries at such time:

 

$           

 

 

 

(b) Unrestricted Cash (the sum of the amount of cash and Permitted Investments
of the Borrower and each Restricted Subsidiary, as set forth on the balance
sheet of the Borrower and its Restricted Subsidiaries (it being understood that
such amount shall exclude in any event (i) any cash or Permitted Investments
identified on such balance sheet as “restricted” (other than cash or Permitted
Investments restricted in favor of the Secured Parties) and (ii) any amount to
the extent any use thereof for application to the payment of Indebtedness under
the Loan Documents is restricted or prohibited by Law or contract):

 

$           

 

 

 

Total Debt (clause (a) minus clause (b)):

 

$           

 

J-3

--------------------------------------------------------------------------------



 

Covenant 6.13
Interest Coverage Ratio

FOR THE FISCAL QUARTER ENDING [     ], 20[  ]

 

Consolidated EBITDA (as calculated on Supplement A) for the Applicable Period:

 

$           

 

 

 

Consolidated Interest Expense (as calculated below) as of the last day of the
Applicable Period

 

$           

 

 

 

Interest Coverage Ratio (Consolidated EBITDA to Consolidated Interest Expense):

 

     : 1.00

 

 

 

Interest Coverage Ratio for the Applicable Period:

 

2.25 : 1.00

 

 

 

In Compliance:

 

Yes/No

 

Calculation of Consolidated Interest Expense

 

(a) the interest expense(18) (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of the Borrower and
the Restricted Subsidiaries for such period, net of interest income of the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP:

 

$           

 

 

 

(b) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Restricted Subsidiary that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP:

 

$           

 

 

 

(c) amortization of original issue discount to the extent accrued but not paid,

 

$           

 

 

 

(d) interest that is capitalized or paid in kind

 

$           

 

 

 

(e) the cost of the issuance of Indebtedness

 

$           

 

 

 

Consolidated Interest Expense (clause (a) plus clause (b) minus clauses
(c) through (e)):

 

$           

 

--------------------------------------------------------------------------------

(18)  Consolidated Interest Expense to be calculated as if all Indebtedness
incurred or permanently repaid (other than revolving Indebtedness incurred for
working capital purposes) from the first day of the Applicable Period through
and including the date of such determination shall be deemed to have been
incurred or repaid at the beginning of such period

 

J-4

--------------------------------------------------------------------------------



 

Supplement A

to Compliance Certificate

 

Consolidated EBITDA

 

FOR THE FISCAL QUARTER ENDING [     ], 20[  ]

 

Calculation of Consolidated Net Income(19)

 

(a)                           Net income (or loss) of the Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP for the
Applicable Period:

 

$           

 

 

 

(b)                           extraordinary, unusual and non-recurring gains,
losses, charges or expenses for such Applicable Period:

 

$           

 

 

 

(c)                            the net income of any Restricted Subsidiary that
is not a Loan Party during such Applicable Period to the extent that (i) the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted on such Date of Determination by
operation of the terms of its Organizational Documents or any agreement,
instrument or law applicable to such Restricted Subsidiary, except that the
Borrower’s equity in any net loss of any such Restricted Subsidiary for such
Applicable Period shall be included in determining Consolidated Net Income and
(ii) such income was not actually distributed by such Restricted Subsidiary
prior to the delivery of the applicable Compliance Certificate for such
Applicable Period (as long as, in the case of a dividend or other distribution
to a Restricted Subsidiary, such Restricted Subsidiary is not precluded from
further distributing such amount to a Loan Party as described in the foregoing
clause (i) of this proviso):

 

$           

 

 

 

(d)                           any income (or loss) for such Applicable Period of
any Person if such Person is not a Restricted Subsidiary, except that the
aggregate amount of cash actually distributed by such Person during such
Applicable Period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution (as long as, in the case of a dividend or other distribution
to a Restricted Subsidiary, such Restricted Subsidiary is not precluded from
further distributing such amount to a Loan Party as described in clause (c))
shall be included in Consolidated Net Income; provided that, the Borrower may
elect to apply any such distribution received following the end of a fiscal
quarter but prior to the delivery of the applicable Compliance Certificate to
Consolidated Net Income for the fiscal quarter previously ended to the extent
the Borrower determines in good faith that

 

$           

 

--------------------------------------------------------------------------------

(19)  NTD: All expenses, charges and losses should appear as negative numbers.

 

J-5

--------------------------------------------------------------------------------



 

such Person generated the applicable Consolidated Net Income during such prior
fiscal quarter;

 

 

 

 

 

(e)                            non-cash gains and losses attributable to
movement in the mark-to-market valuation of Hedging Agreements pursuant to
Financial Standards Accounting Board (“FASB”) ASC-815:

 

$           

 

 

 

(f)                             the cumulative effect of a change in accounting
principles:

 

$           

 

 

 

(g)                            any charges or expenses relating to severance,
relocation and one-time compensation charges:

 

$           

 

 

 

(h)                           gain or loss realized upon the sale or other
disposition of assets (other than sales of inventory):

 

$           

 

 

 

(i)                               deferred financing costs written off and
premiums paid and deemed income in connection with any early extinguishment of
Indebtedness or any Hedging Agreement:

 

$           

 

 

 

(j)                              non-cash charges, expenses or other impacts of
purchase or recapitalization accounting:

 

$           

 

 

 

(k)                           non-cash impairment charges or asset write-offs,
and any amortization of intangibles:

 

$           

 

 

 

(l)                               cash charges or costs in connection with the
Transactions, any investment, acquisition of assets, sale or other disposition
of assets, issuance of Equity Interests or Indebtedness, or amendment relating
to any Indebtedness (in each case, whether or not completed):

 

$           

 

 

 

(m)                       charges, losses and expenses to the extent actually
paid for or reimbursed by a third party during the Applicable Period or which
are reasonably expected to be paid for or reimbursed during the four fiscal
quarters immediately subsequent to such Applicable Period (with a deduction in
the applicable future period for any amount so excluded to the extent not so
reimbursed within the immediately subsequent four-fiscal quarters):

 

$           

 

 

 

(n)                           director’s fees and reimbursements of
out-of-pocket expenses in connection with attending board of director meetings
or other actions for the benefit of the Borrower and its Subsidiaries:

 

$           

 

 

 

(o)                           indemnification obligations with respect to
directors and insurance premiums payable on behalf of directors:

 

$           

 

 

 

(p)                           any cancellation of debt income, including any
such income arising from the purchase of any Loans pursuant to Section 9.04(l):

 

$           

 

J-6

--------------------------------------------------------------------------------



 

Consolidated Net Income for the Applicable Period (clause (a) minus, without
duplication, the sum of clauses (b) through (p)):

 

$           

 

Calculation of Consolidated EBITDA

 

(a)                           Consolidated Net Income for the Applicable Period:

 

$           

 

 

 

(b)                           to the extent deducted in calculating Consolidated
Net Income, the provision for all Taxes (whether or not paid, estimated or
accrued) based on income, profits or capital (including penalties and interest,
if any), net of any applicable credits for such period:

 

$           

 

 

 

(c)                            to the extent deducted in calculating
Consolidated Net Income, Consolidated Interest Expense for such period:

 

$           

 

 

 

(d)                           to the extent deducted in calculating Consolidated
Net Income, depreciation, amortization and all other non-cash charges or
non-cash losses for such period:

 

$           

 

 

 

(e)                            to the extent deducted in calculating
Consolidated Net Income, any costs or expenses pursuant to any equity-related
benefit plan, or any stock subscription or shareholder agreement, to the extent
funded with cash proceeds contributed to the capital of the Borrower as common
equity:

 

$           

 

 

 

(f)(20)       for any Permitted Acquisition or any restructurings of the
Borrower and its Restricted Subsidiaries consummated on or prior to the date of
determination, the amount of restructuring charges, cost savings (including,
without limitation, cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings) and synergies
projected by the Borrower in good faith to be reasonably expected to be realized
within 12 months of the closing of such Permitted Acquisition or consummation of
such restructuring (calculated on a pro forma basis as though such restructuring
charges, cost savings and synergies had been realized on the first day of the
Applicable Period for which Consolidated EBITDA is being determined and as if
such restructuring charges, cost savings and synergies were realized during the
entirety of such Applicable Period), net of the amount of actual benefits
realized during such Applicable Period from such actions; provided, that
(x) such restructuring charges, cost savings and synergies are reasonably
identifiable and factually supportable and (y) at the  time of any such

 

$           

 

--------------------------------------------------------------------------------

(20)      The aggregate amount of adjustments pursuant to clause (f) for any
Applicable Period, including any restructuring charges, cost savings and
synergies of the type that would be permitted to be included in pro forma
financial statements prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, shall not exceed 15% of pro forma
Consolidated EBITDA (calculated without giving effect to clause (f).

 

J-7

--------------------------------------------------------------------------------



 

calculation pursuant to this clause (h), the Borrower shall deliver to the
Administrative Agent a certificate signed by a Financial Officer (which may be
this Compliance Certificate) certifying that such adjustments are reasonably
identifiable and factually supportable and including reasonably detailed
calculations in respect of the matters referred to in this clause (h), as well
as the relevant factual support in respect thereof:

 

 

 

 

 

(g)(21)      for any Material Projects commenced by the Borrower or any
Restricted Subsidiary with a Commencement Date occurring on or prior to the date
of determination, Consolidated EBITDA Adjustments for such Material Project for
such Applicable Period:

 

$           

 

 

 

(h)                           for any Permitted Drop-Down Acquisition of a
Facility acquired by the Borrower or any Restricted Subsidiary on or prior to
the date of determination, Consolidated EBITDA Adjustments for such Permitted
Drop-Down Acquisition for such Applicable Period:

 

$           

 

 

 

(i)                               for any Material Investment by the Borrower or
any Restricted Subsidiary on or prior to the date of determination, Consolidated
EBITDA Adjustments for such Material Investment made by the Borrower for such
Applicable Period

 

 

$           

 

 

 

(j)                              loss of income which is covered by business
interruption or similar insurance or is otherwise subject to indemnity by a
third party to the extent the proceeds of the same are actually received by the
Borrower or its Subsidiaries during the Applicable Period or which proceeds are
reasonably expected to be received by the Borrower or its Subsidiaries during
the four fiscal quarters immediately subsequent to such Applicable Period (with
a deduction in the applicable future period for any amount so excluded to the
extent not so received by the Borrower or its Subsidiaries within the
immediately subsequent four-fiscal quarters)

 

$           

 

 

 

(k)                           any amounts paid in respect of any Seller Retained
Interest for such Applicable Period:

 

$           

 

 

 

(l)                            to the extent included in calculating
Consolidated Net Income, without duplication of the netting provided in clause
(b) above, Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period:

 

$           

 

 

 

(m)                       to the extent included in calculating Consolidated Net
Income, all cash payments made during such period on account of

 

$           

 

--------------------------------------------------------------------------------

(21)      The aggregate amount of adjustments pursuant to this clause (g) for
any Applicable Period, including any restructuring charges, cost savings and
synergies of the type that would be permitted to be included in pro forma
financial statements prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, shall not exceed 25% of pro forma
Consolidated EBITDA (calculated without giving effect to this clause (g))

 

J-8

--------------------------------------------------------------------------------



 

reserves, restructuring charges, and other non-cash charges added to
Consolidated Net Income pursuant to clause (d) above:

 

 

 

 

 

(n)                         to the extent included in calculating Consolidated
Net Income, other income of the Borrower and the Restricted Subsidiaries
increasing Consolidated Net Income for such period which does not represent a
cash item in such period:

 

$           

 

 

 

Consolidated EBITDA (clause (a) plus, without duplication, the sum of clauses
(b) through (k) minus, without duplication, the sum of clauses (l) through
(n))(22): 

 

$           

 

--------------------------------------------------------------------------------

(22)      For purposes of calculating the Total First Lien Leverage Ratio, Total
Leverage Ratio and Interest Coverage Ratio for any period (A) the Consolidated
EBITDA (x) of any Acquired Entity or other Person that becomes a Restricted
Subsidiary or (y) that is attributable to any asset, in each case, that was
acquired by the Borrower or any Restricted Subsidiary pursuant to a Permitted
Acquisition for Acquisition Consideration greater than $15,000,000 during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (B) the Consolidated EBITDA of any Person or line of business sold
or otherwise disposed of for consideration greater than $15,000,000 by the
Borrower or any Restricted Subsidiary during such period shall be excluded for
such period (assuming the consummation of such sale or other disposition and the
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period).

 

J-9

--------------------------------------------------------------------------------


 

Exhibit K-1
to the Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 18, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Enviva Partners, LP, a limited partnership
formed under the laws of Delaware (the “Borrower”), the Lenders party thereto
from time to time, Barclays Bank PLC, as administrative agent for the Lenders
(in such capacity, including any successor thereto in such capacity, the
“Administrative Agent”) and Barclays Bank PLC, as collateral agent.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

K1-1

--------------------------------------------------------------------------------



 

Exhibit K-2
to the Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 18, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among among Enviva Partners, LP, a limited
partnership formed under the laws of Delaware (the “Borrower”), the Lenders
party thereto from time to time, Barclays Bank PLC, as administrative agent for
the Lenders (in such capacity, including any successor thereto in such capacity,
the “Administrative Agent”) and Barclays Bank PLC, as collateral agent.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

K2-1

--------------------------------------------------------------------------------



 

Exhibit K-3
to the Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 18, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Enviva Partners, LP, a limited partnership
formed under the laws of Delaware (the “Borrower”), the Lenders party thereto
from time to time, Barclays Bank PLC, as administrative agent for the Lenders
(in such capacity, including any successor thereto in such capacity, the
“Administrative Agent”) and Barclays Bank PLC, as collateral agent.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

K3-1

--------------------------------------------------------------------------------



 

Exhibit K-4
to the Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 18, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Enviva Partners, LP, a limited partnership
formed under the laws of Delaware (the “Borrower”), the Lenders party thereto
from time to time, Barclays Bank PLC, as administrative agent for the Lenders
(in such capacity, including any successor thereto in such capacity, the
“Administrative Agent”) and Barclays Bank PLC, as collateral agent.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

K4-1

--------------------------------------------------------------------------------



 

Exhibit L
to the Credit Agreement

 

FORM OF PERFECTION CERTIFICATE

 

(See attached)

 

L-1

--------------------------------------------------------------------------------



 

PRE-CLOSING UCC DILIGENCE / PERFECTION CERTIFICATE

 

October [  ], 2018

 

In connection with a proposed transaction by and among Enviva Partners, LP, a
Delaware limited partnership (the “Debtor”), and Barclays Bank PLC, as
administrative agent and collateral agent, the Debtor hereby certifies on behalf
of itself and the other grantors specified below (the “Grantors”) as follows:

 

I.                                        CURRENT INFORMATION

 

A.                                    Legal Names, Organizations, Jurisdictions
of Organization and Organizational Identification Numbers.

 

The full and exact legal name (as it appears in each respective certificate or
articles of incorporation, limited liability membership agreement or similar
organizational documents, in each case as amended to date or, for natural
persons, the name as set forth on their valid driver’s license issued by their
state of residence), the type of organization (or if the Debtor or a particular
Grantor is a natural person, please indicate so), the jurisdiction of
organization (or formation, as applicable), and the organizational
identification number (not tax i.d. number) of the Debtor and each other Grantor
are as follows:

 

Name of Debtor/Grantor

 

Type of Organization (e.g.
corporation, limited
liability company, limited
partnership)

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Chief Executive Offices and Mailing
Addresses.

 

The chief executive office address (or the principal residence if the Debtor or
a particular Grantor is a natural person) and the preferred mailing address (if
different than chief executive office or residence) of the Debtor and each other
Grantor are as follows:

 

Name of Debtor/Grantor

 

Address of Chief Executive Office
(or for natural persons, residence)

 

Mailing Address (if different than
CEO or residence)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.                                    Special Debtors and Former Article 9
Debtors.

 

Except as specifically identified below none of the Grantors is a:
(i) transmitting utility (as defined in Section 9-102(a)(80)), (ii) primarily
engaged in farming operations (as defined in Section 9-102(a)(35)), (iii) a
trust, (iv) a foreign air carrier within the meaning of the federal aviation act
of 1958, as

 

--------------------------------------------------------------------------------



 

amended, (v) a branch or agency of a bank which bank is not organized under the
law of the United States or any state thereof or (vi) located (within the
meaning of Section 9-307) in the Commonwealth of Puerto Rico.

 

Name of Debtor/Grantor

 

Type of Special Grantor

 

 

 

 

 

 

 

 

 

 

D.                                    Trade Names/Assumed Names.

 

Set forth below is each trade name or assumed name currently used by the Debtor
or any other Grantor or by which the Debtor or any Grantor is known or is
transacting any business:

 

Name of Debtor/Grantor

 

Trade/Assumed Name

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

E.                                    Changes in Names, Jurisdiction of
Organization or Corporate Structure.

 

Except as set forth below, neither the Debtor nor any other Grantor has changed
its name, jurisdiction of organization or its corporate structure in any way
(e.g. by merger, consolidation, change in corporate form, change in jurisdiction
of organization or otherwise) within the past five (5) years:

 

Name of Debtor/Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.                                     Prior Addresses.

 

Except as set forth below, neither the Debtor nor any other Grantor has changed
its chief executive office, or principal residence if the Debtor or a particular
Grantor is a natural person, within the past five (5) years:

 

Name of Debtor/Grantor

 

Prior Address/City/State/Zip Code

 

 

 

 

 

 

 

 

 

 

G.                                   Acquisitions of Equity Interests or Assets.

 

Except as set forth below, neither the Debtor nor any Grantor has acquired the
equity interests of another entity or substantially all the assets of another
entity within the past five (5) years:

 

Name of Debtor/Grantor

 

Date of Acquisition

 

Description of Acquisition including full
legal name of seller and seller’s
jurisdiction of organization and seller’s
chief executive office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.                                   Corporate Ownership and Organizational
Structure.

 

Attached as Exhibit A hereto is a true and correct chart showing the ownership
relationship of the Debtor and the other Grantors.

 

--------------------------------------------------------------------------------



 

II.                                   INFORMATION REGARDING CERTAIN COLLATERAL

 

A.                                    Investment Related Property

 

1.                                      Equity Interests.  Set forth below is a
list of all equity interests owned by the Debtor and each Grantor together with
the type of organization which issued such equity interests (e.g. corporation,
limited liability company, partnership or trust):

 

Name of
Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if uncertificated,
please indicate so)

 

Par Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Securities Accounts.  Set forth below is
a list of all securities accounts in which the Debtor or any other Grantor
customarily maintains securities or other assets having an aggregate value in
excess of $10,000:

 

Name of Debtor/Grantor

 

Type of Account

 

Name & Address of
Financial Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Deposit Accounts.  Set forth below is a
list of all bank accounts (checking, savings, money market or the like) in which
the Debtor or any other Grantor customarily maintains in excess of $10,000:

 

Name of Debtor/Grantor

 

Type of Account

 

Name & Address of
Financial Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                      Debt Securities & Instruments.  Set
forth below is a list of all debt securities and instruments owed to the Debtor
or any other Grantor in the principal amount of greater than $10,000:

 

--------------------------------------------------------------------------------



 

Name of Debtor/Grantor

 

Issuer of Instrument

 

Principal Amount of Instrument

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Intellectual Property.  Set forth below is
a list of all copyrights, patents, and trademark, all applications and licenses
thereof and other intellectual property owned or used, or hereafter adopted,
held or used, by the Debtor and each other Grantor:

 

1.                                      Copyrights, Copyright Applications and
Copyright Licenses

 

Name of Debtor/Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Patents, Patent Applications and Patent
Licenses

 

Name of Debtor/Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Trademarks, Trademark Applications and
Trademark Licenses

 

Name of Debtor/Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

C.                                    Tangible Personal Property in Possession
of Warehousemen, Bailees and Other Third Parties.

 

Except as set forth below, no persons (including, without limitation,
warehousemen and bailees) other than the Debtor or any other Grantor have
possession of any material amount (fair market value of $10,000 or more) of
tangible personal property of the Debtor or any other Grantor:

 

Name of Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

Description of
Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.                                    Real Estate Related UCC Collateral

 

1.                                      Fixtures.  Set forth below are all the
locations where the Debtor or any other Grantor owns or leases any real
property:

 

Name of Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

Owned or
Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      “As Extracted” Collateral.  Set forth
below are all the locations where the Debtor or any other Grantor owns, leases
or has an interest in any wellhead or minehead:

 

Name of Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Timber to be Cut.  Set forth below are
all locations where the Debtor or any other Grantor owns goods that are timber
to be cut:

 

--------------------------------------------------------------------------------



 

Name of Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

III.                              AUTHORITY TO FILE FINANCING STATEMENTS

 

The undersigned, on behalf of the Debtor and each other Grantor, hereby
authorizes Barclays Bank PLC, as collateral agent (the “Collateral Agent”), to
file financing or continuation statements, and amendments thereto, in all
jurisdictions and with all filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted or to be granted to the Collateral Agent under the Security
Documents.  Such financing statements may describe the collateral in the same
manner as described in the Security Documents or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Collateral Agent, including, without limitation,
describing such property as “all assets” or “all personal property.”

 

IN WITNESS WHEREOF, the undersigned hereto has caused this Pre-Closing UCC
Diligence / Perfection Certificate to be executed the date first set forth above
by its officer thereunto duly authorized.

 

 

 

ENVIVA PARTNERS, LP

 

[INSERT NAME OF EACH GRANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

Exhibit A

Corporate Ownership and Structure

 

[to be provided]

 

--------------------------------------------------------------------------------



 

Exhibit M
to the Credit Agreement

 

FORM OF MORTGAGE

 

M-1

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY:

Latham & Watkins LLP

 

AND WHEN RECORDED MAIL TO:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Shira E. Bressler, Esq.

 

 

Re: [ENVIVA ENTITY]

 

Location:

 

Municipality:

 

County:

 

 

State:

 

 

 

 

Space above this line for recorder’s use only

 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

 

This DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING, dated as of [         ], 2018 (as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, this “Deed of
Trust”), by and from [             ], a [           ], with an address of [    ]
(“Grantor”), to [      ], as trustee (together with its successors and assigns
in such capacity, “Trustee”), with an address of [      ], for the benefit and
security of BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent for
the benefit of the Secured Parties under the Credit Agreement (hereinafter
defined) (in such capacity, together with it successors and assigns,
“Beneficiary”), with an address of 745 Seventh Avenue, 27th Floor, New York, New
York 10019.

 

RECITALS:

 

WHEREAS, reference is made to (i) that certain Amended and Restated Credit
Agreement, dated as of October 18, 2018 (as it may be amended, amended and
restated,

 

--------------------------------------------------------------------------------



 

supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Enviva Partners, LP, as borrower (“Borrower”), the Lenders party
thereto from time to time and Beneficiary and (ii) that certain Amended and
Restated Guarantee and Collateral Agreement, dated as of October 18, 2018 (as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) by and among Borrower,
Grantor and certain other subsidiaries of Borrower, as Guarantors, and
Beneficiary;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower,
Grantor and the other Guarantors may enter into one or more Secured Hedging
Agreements with one or more Qualified Counterparties;  and

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and the Qualified Counterparties as set forth in the Credit Agreement
or Secured Hedging Agreements, Grantor has agreed, subject to the terms and
conditions hereof, each other Loan Document and each Secured Hedging Agreement,
to secure Grantor’s obligations under the Loan Documents and Secured Hedging
Agreements as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Beneficiary and Grantor agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1.  Definitions.  Capitalized terms used herein (including the recitals
hereto) not otherwise defined herein shall have the meanings ascribed thereto in
the Credit Agreement.  In addition, as used herein, the following terms shall
have the following meanings:

 

“Mortgaged Property” means all of Grantor’s interest in (i) the real property
described in Exhibit A, together with any greater or additional estate therein
as hereafter may be acquired by Grantor (the “Land”);   (ii) all improvements
now owned or hereafter acquired by Grantor, now or at any time situated, placed
or constructed upon the Land subject to the Permitted Encumbrances, (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”); (iii) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements (the “Fixtures”); (iv) all right, title and interest of Grantor in and
to all goods, accounts, general intangibles, instruments, documents, chattel
paper and all other personal property of any kind or character, including such
items of personal property as defined in the UCC (defined below), now owned or
hereafter acquired by Grantor and now or hereafter affixed to, placed upon, used
in connection with, arising from or otherwise related to the Premises (the
“Personalty”); (v) all reserves, escrows or impounds required under the Credit
Agreement and all deposit accounts maintained by Grantor with respect to the
Mortgaged Property (the “Deposit Accounts”); (vi) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person (other than Grantor) a
possessory interest in, or

 

--------------------------------------------------------------------------------



 

the right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits subject to depositors rights and
requirements of law (the “Leases”); (vii) all of the rents, revenues, royalties,
income, proceeds, profits, security and other types of deposits subject to
depositors rights and requirements of law, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(viii) to the extent mortgageable or assignable all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”); (ix) to the extent mortgageable or assignable all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing; (x) all property tax refunds
payable to Grantor (the “Tax Refunds”); (xi) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”); (xii) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor (the “Insurance”); and (xiii) all of Grantor’s right, title
and interest in and to any awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, Improvements, Fixtures or
Personalty (the “Condemnation Awards”).  As used in this Deed of Trust, the term
“Mortgaged Property” shall mean all or, where the context permits or requires,
any portion of the above or any interest therein.  Notwithstanding anything in
this Deed of Trust to the contrary, in no event shall the term “Mortgaged
Property” include, and Grantor shall not be deemed to have granted any lien or
security interest in, any of Grantor’s right, title or interest in or to any
Excluded Property (as defined in the Guarantee and Collateral Agreement).

 

“Obligations” shall have the meaning ascribed to it in the Credit Agreement.

 

“Permitted Encumbrances” shall have the meaning ascribed to it in the Credit
Agreement.

 

“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

 

1.2. Interpretation.  References to “Sections” shall be to Sections of this Deed
of Trust unless otherwise specifically provided.  Section headings in this Deed
of Trust are included herein for convenience of reference only and shall not
constitute a part of this Deed of Trust for any other purpose or be given any
substantive effect.  The rules of construction set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Deed of Trust mutatis mutandis.  If
any conflict or inconsistency exists between this Deed of Trust and the Credit
Agreement or between this Deed of Trust and the Guarantee and Collateral
Agreement, the Credit Agreement or the Guarantee and Collateral Agreement, as
applicable, shall govern.

 

--------------------------------------------------------------------------------



 

SECTION 2.  GRANT

 

For consideration paid and to secure the full and timely payment and performance
of the Obligations, Grantor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS and
CONVEYS, to Trustee, IN TRUST, for the benefit and security of the Beneficiary,
the Mortgaged Property, subject, however, to the Permitted Encumbrances, TO HAVE
AND TO HOLD the Mortgaged Property to Beneficiary, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Trustee for so long as any of the Obligations remain
outstanding, upon the terms and conditions contained herein.

 

SECTION 3.  WARRANTIES, REPRESENTATIONS AND COVENANTS

 

3.1.  Title.  Grantor represents and warrants to Beneficiary that except for the
Permitted Encumbrances, (a) Grantor owns the Mortgaged Property free and clear
of any liens, claims or interests, and (b) this Deed of Trust creates valid,
enforceable first priority liens and security interests against the Mortgaged
Property.

 

3.2.  First Lien Status.  Subject to the Permitted Encumbrances, Grantor shall
preserve and protect the first lien and security interest status of this Deed of
Trust and the Loan Documents to the extent related to the Mortgaged Property. 
If any lien or security interest other than a Permitted Lien is asserted against
the Mortgaged Property, Grantor shall promptly after obtaining actual knowledge
thereof by a Responsible Officer, and at its expense, (a) give Beneficiary a
detailed written notice of such lien or security interest (including origin,
amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released.

 

3.3.  Payment and Performance.  Grantor shall promptly pay and perform the
Obligations in full when they are required to be paid and performed under the
Loan Documents and the Secured Hedging Agreements, as applicable.

 

3.4.  Replacement of Fixtures and Personalty.  Grantor shall not, without the
prior written consent of Beneficiary or as permitted under the Loan Documents,
permit any of the Fixtures or Personalty to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily for maintenance
and repair or, if removed permanently, is obsolete and is replaced by an article
of equal or better suitability and value, owned by Grantor subject to the liens
and security interests of this Deed of Trust and the other Loan Documents, and
free and clear of any other lien or security interest except such as may be
permitted under the Loan Documents or first approved in writing by Beneficiary.

 

3.5.  Inspection.  Subject to the terms of the Credit Agreement, Grantor shall
permit Beneficiary, and Beneficiary’s agents, representatives and employees,
upon reasonable prior notice to Grantor, to inspect the Mortgaged Property and
all books and records of Grantor located thereon, and to conduct such
environmental and engineering studies as Beneficiary may reasonably

 

--------------------------------------------------------------------------------



 

require; provided, such inspections and studies shall not materially interfere
with the use and operation of the Mortgaged Property.

 

3.6.  Covenants Running with the Land.  All obligations contained in this Deed
of Trust are intended by Grantor and Beneficiary to be, and shall be construed
as, covenants running with the Mortgaged Property.  As used herein, “Grantor”
shall refer to the party named in the first paragraph of this Deed of Trust and
to any subsequent owner of all or any portion of the Mortgaged Property.  All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Beneficiary.  In addition, all
of the covenants of Grantor in any Loan Document are incorporated herein by
reference and, together with covenants in this Section, shall be covenants
running with the land.

 

3.7.  Condemnation Awards and Insurance Proceeds.  Grantor assigns all awards
and compensation to which it is entitled for any condemnation or other taking,
or any purchase in lieu thereof, to Beneficiary and authorizes Beneficiary to
collect and receive such awards and compensation and to give proper receipts and
acquittances therefor, subject to the terms of the Loan Documents.  Grantor
assigns to Beneficiary all proceeds of any insurance policies insuring against
loss or damage to the Mortgaged Property, subject to the terms of the Loan
Documents.  Grantor authorizes Beneficiary to collect and receive such proceeds
and authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Beneficiary, instead of to Grantor and
Beneficiary jointly, subject to the terms of the Loan Documents.

 

3.8.  Change in Tax Law.  Upon the enactment of or change in (including, without
limitation, a change in interpretation of) any applicable law (i) deducting or
allowing Grantor to deduct from the value of the Mortgaged Property for the
purpose of taxation any lien or security interest thereon or (ii) subjecting
Beneficiary or any of the Secured Parties to any tax or changing the basis of
taxation of mortgages, deeds of trust, or other liens or debts secured thereby,
or the manner of collection of such taxes, in each such case, so as to affect
this Deed of Trust, the Obligations or Beneficiary, and the result is to
increase the taxes imposed upon or the cost to Beneficiary of maintaining the
Obligations, or to reduce the amount of any payments receivable hereunder, then,
and in any such event, Grantor shall, on demand, pay to Beneficiary and the
Secured Parties additional amounts to compensate for such increased costs or
reduced amounts, provided that if any such payment or reimbursement shall be
unlawful, or taxable to Beneficiary, or would constitute usury or render the
Obligations wholly or partially usurious under applicable law, then Grantor
shall pay or reimburse Beneficiary or the Secured Parties for payment of the
lawful and non-usurious portion thereof.

 

3.9.  Mortgage Tax.  Grantor shall (i) pay when due any tax imposed upon it or
upon Beneficiary or any Secured Party pursuant to the tax law of the state in
which the Mortgaged Property is located in connection with the execution,
delivery and recordation of this Deed of Trust and any of the other Loan
Documents, and (ii) prepare, execute and file any form required to be prepared,
executed and filed in connection therewith.

 

--------------------------------------------------------------------------------



 

3.10.  Reduction Of Secured Amount.  In the event that the amount secured by the
Deed of Trust is less than the Obligations, then the amount secured shall be
reduced only by the last and final sums that Borrower repays with respect to the
Obligations and shall not be reduced by any intervening repayments of the
Obligations unless arising from the Mortgaged Property.  So long as the balance
of the Obligations exceeds the amount secured, any payments of the Obligations
shall not be deemed to be applied against, or to reduce, the portion of the
Obligations secured by this Deed of Trust.  Such payments shall instead be
deemed to reduce only such portions of the Obligations as are secured by other
collateral located outside of the state in which the Mortgaged Property is
located or as are unsecured.

 

SECTION 4.  DEFAULT AND FORECLOSURE

 

4.1.  Remedies.  If an Event of Default has occurred and is continuing,
Beneficiary may, at Beneficiary’s election, but subject to the terms and
conditions contained in the Credit Agreement, exercise any or all of the
following rights, remedies and recourses: (a) declare the Obligations to be
immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Grantor),
whereupon the same shall become immediately due and payable; (b)  enter the
Mortgaged Property and take exclusive possession thereof and of all books,
records and accounts relating thereto or located thereon; (c) if Grantor remains
in possession of the Mortgaged Property after an Event of Default and without
Beneficiary’s prior written consent, Beneficiary may invoke any legal remedies
to dispossess Grantor; (d) hold, lease, develop, manage, operate or otherwise
use the Mortgaged Property upon such terms and conditions as Beneficiary may
deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Beneficiary deems necessary or desirable), and apply all Rents and other amounts
collected by Beneficiary in connection therewith in accordance with the
provisions hereof; (e) institute proceedings for the complete foreclosure of
this Deed of Trust, either by judicial action or by power of sale, in which case
the Mortgaged Property may be sold for cash or credit in one or more parcels;
(f) make application to a court of competent jurisdiction for, and obtain from
such court as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Mortgaged Property for the repayment of the Obligations,
the appointment of a receiver of the Mortgaged Property, and Grantor irrevocably
consents to such appointment; and/or (g)  exercise all other rights, remedies
and recourses granted under the Loan Documents or otherwise available at law or
in equity.  With respect to any notices required or permitted under the UCC,
Grantor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Grantor, and against all other Persons claiming or to
claim the property sold or any part thereof, by, through or under Grantor. 
Beneficiary or any of the Secured Parties may be a purchaser at such sale and if
Beneficiary is the highest bidder, Beneficiary shall credit the portion of the

 

--------------------------------------------------------------------------------



 

purchase price that would be distributed to Beneficiary against the Obligations
in lieu of paying cash.  In the event this Deed of Trust is foreclosed by
judicial action, appraisement of the Mortgaged Property is waived. Any receiver
appointed pursuant to this section shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions hereof.

 

4.2.  Separate Sales.  The Mortgaged Property may be sold in one or more parcels
and in such manner and order as Beneficiary in its sole discretion may elect;
the right of sale arising out of any Event of Default shall not be exhausted by
any one or more sales.

 

4.3.  Remedies Cumulative, Concurrent and Nonexclusive.  Beneficiary shall have
all rights, remedies and recourses granted in the Loan Documents and available
at law or equity (including the UCC), which rights (a) shall be cumulated and
concurrent, (b) may be pursued separately, successively or concurrently against
Grantor or others obligated under the Loan Documents, or against the Mortgaged
Property, or against any one or more of them, at the sole discretion of
Beneficiary or the Secured Parties, (c) may be exercised as often as occasion
therefor shall arise, and the exercise or failure to exercise any of them shall
not be construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.  No action by
Beneficiary or the Secured Parties in the enforcement of any rights, remedies or
recourses under the Loan Documents or otherwise at law or equity shall be deemed
to cure any Event of Default.

 

4.4.  Release of and Resort to Collateral.  Subject to the terms of the Loan
Documents, Beneficiary may release, regardless of consideration and without the
necessity for any notice to or consent by the holder of any subordinate lien on
the Mortgaged Property, any part of the Mortgaged Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security interest created in or evidenced by the Loan Documents or their
status as a first and prior lien and security interest in and to the Mortgaged
Property.  For payment and performance of the Obligations, Beneficiary may
resort to any other security in such order and manner as Beneficiary may elect,
subject to the terms of the Loan Documents.

 

4.5.  Waiver of Redemption, Notice and Marshalling of Assets.  To the fullest
extent permitted by law, Grantor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Grantor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment; (b) all notices of any Event of Default or of Beneficiary’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Loan Documents; and (c) any right to a marshalling of
assets or a sale in inverse order of alienation.

 

4.6.  Discontinuance of Proceedings.  If Beneficiary or the Secured Parties
shall have proceeded to invoke any right, remedy or recourse permitted under the
Loan Documents and shall thereafter elect to discontinue or abandon it for any
reason, Beneficiary or the Secured Parties shall have the unqualified right to
do so and, in such an event, Grantor and Beneficiary or the Secured

 

--------------------------------------------------------------------------------



 

Parties shall be restored to their former positions with respect to the
Obligations, the Loan Documents, the Mortgaged Property and otherwise, and the
rights, remedies, recourses and powers of Beneficiary or the Secured Parties
shall continue as if the right, remedy or recourse had never been invoked, but
no such discontinuance or abandonment shall waive any Event of Default which may
then exist or the right of Beneficiary or the Secured Parties thereafter to
exercise any right, remedy or recourse under the Loan Documents for such Event
of Default.

 

4.7.  Application of Proceeds.  The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Mortgaged Property, shall be applied by Beneficiary (or the receiver,
if one is appointed) in accordance with, and subject to, the Guarantee and
Collateral Agreement, unless otherwise required by applicable law.

 

4.8.  Occupancy After Foreclosure.  Any sale of the Mortgaged Property or any
part thereof will divest all right, title and interest of Grantor in and to the
property sold.  Subject to applicable law, any purchaser at a foreclosure sale
will receive immediate possession of the property purchased.  If Grantor retains
possession of such property or any part thereof subsequent to such sale, Grantor
will be considered a tenant at sufferance of the purchaser, and will, if Grantor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.

 

4.9.  Additional Advances and Disbursements; Costs of Enforcement.  If any Event
of Default exists, Beneficiary and each of the other Secured Parties shall have
the right, but not the obligation, to cure such Event of Default in the name and
on behalf of Grantor in accordance with the Credit Agreement.  All sums advanced
and expenses incurred for such purpose at any time by Beneficiary or any other
Secured Party under this Section, or otherwise under this Deed of Trust or
applicable law, shall bear interest from the date that such sum is advanced or
expense incurred if not repaid within thirty (30) days after demand therefor, to
and including the date of reimbursement, computed at the rate or rates at which
interest is then computed on the Obligations, and all such sums, together with
interest thereon, shall be secured by this Deed of Trust.  Grantor shall pay all
expenses (including reasonable attorneys’ fees and expenses) of or incidental to
the perfection and enforcement of this Deed of Trust and the other Loan
Documents, or the enforcement, compromise or settlement of the Obligations or
any claim under this Deed of Trust and the other Loan Documents, and for the
curing thereof, or for defending or asserting the rights and claims of
Beneficiary or the other Secured Parties in respect thereof, by litigation or
otherwise, in each case, in accordance with Section 9.05 of the Credit
Agreement.

 

4.10.  No Mortgagee in Possession.  Neither the enforcement of any of the
remedies under this Section, the assignment of the Rents and Leases under
Section 5, the security interests under Section 6, nor any other remedies
afforded to Beneficiary or the other Secured Parties under the Loan Documents,
at law or in equity shall cause Beneficiary or any Secured Party to be deemed or
construed to be a mortgagee in possession of the Mortgaged Property, to obligate
Beneficiary or any Secured Party to lease the Mortgaged Property or attempt to
do so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.

 

--------------------------------------------------------------------------------



 

SECTION 5.  ASSIGNMENT OF RENTS AND LEASES

 

5.1.  Assignment.  In furtherance of and in addition to the assignment made by
Grantor herein, Grantor hereby absolutely and unconditionally assigns, sells,
transfers and conveys to Beneficiary all of its right, title and interest in and
to all Leases, whether now existing or hereafter entered into, and all of its
right, title and interest in and to all Rents.  This assignment is an absolute
assignment and not an assignment for additional security only.  So long as no
Event of Default shall have occurred and be continuing, Grantor shall have a
revocable license from Beneficiary to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same.  The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing.  Upon the occurrence and during the continuance of
an Event of Default, whether or not legal proceedings have commenced, and
without regard to waste, adequacy of security for the Obligations or solvency of
Grantor, the license herein granted shall automatically expire and terminate,
without notice by Beneficiary (any such notice being hereby expressly waived by
Grantor).

 

5.2.  Perfection Upon Recordation.  Grantor acknowledges that Beneficiary has
taken all reasonable actions necessary to obtain, and that upon recordation of
this Deed of Trust Beneficiary shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such Leases subject
to the Permitted Encumbrances and in the case of security deposits, rights of
depositors and requirements of law.  Grantor acknowledges and agrees that upon
recordation of this Deed of Trust, Beneficiary’s interest in the Rents shall be
deemed to be fully perfected, “choate” and enforced as to Grantor and all third
parties, including, without limitation, any subsequently appointed trustee in
any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Deed of Trust, making formal demand for the Rents, obtaining the appointment of
a receiver or taking any other affirmative action.

 

5.3.  Bankruptcy Provisions.  Without limitation of the absolute nature of the
assignment of the Rents hereunder, Grantor and Beneficiary agree that (a) this
Deed of Trust shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Deed of Trust extends to property of Grantor acquired before the commencement of
a case in bankruptcy and to all amounts paid as Rents, and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

SECTION 6.  SECURITY AGREEMENT

 

6.1.  Security Interest.  This Deed of Trust constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the

 

--------------------------------------------------------------------------------



 

Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards, but excluding any Excluded
Property.  To this end, Grantor grants to Beneficiary a first and prior security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property (but excluding any Excluded
Property) to secure the payment and performance of the Obligations subject to
the Permitted Encumbrances, and agrees that Beneficiary shall have all the
rights and remedies of a secured party under the UCC with respect to such
property.  Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards sent to Grantor at least ten (10) days prior to any action under the UCC
shall constitute reasonable notice to Grantor.

 

6.2.  Financing Statements.  Grantor shall authorize and deliver to Beneficiary,
in form and substance satisfactory to Beneficiary, such financing statements and
such further assurances as Beneficiary may, from time to time, reasonably
consider necessary to create, perfect and preserve Beneficiary’s security
interest hereunder and Beneficiary may cause such statements and assurances to
be recorded and filed, at such times and places as may be required or permitted
by law to so create, perfect and preserve such security interest.  Grantor’s
chief executive office is at the address as set forth in the first paragraph of
this Deed of Trust.

 

6.3.  Fixture Filing.  This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures.  Information concerning the security interest
herein granted may be obtained at the addresses of Debtor (Grantor) and Secured
Party (Beneficiary) as set forth in the first paragraph of this Deed of Trust.

 

SECTION 7.  ATTORNEY-IN-FACT

 

Grantor hereby irrevocably appoints Beneficiary and its successors and assigns
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Beneficiary deems appropriate to
protect Beneficiary’s interest, if Grantor shall fail to do so within ten
(10) days after written request by Beneficiary, (b) upon the issuance of a deed
pursuant to the foreclosure of this Deed of Trust or the delivery of a deed in
lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Deposit Accounts, Fixtures,
Personalty, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Grantor hereunder; provided, (i) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (ii) any sums
advanced by Beneficiary in such performance shall be added to and included

 

--------------------------------------------------------------------------------


 

in the Obligations and shall bear interest at the rate or rates at which
interest is then computed on the Obligations provided that from the date
incurred said advance is not repaid within thirty (30) days demand therefor;
(iii) Beneficiary as such attorney-in-fact shall only be accountable for such
funds as are actually received by Beneficiary; and (iv) Beneficiary shall not be
liable to Grantor or any other person or entity for any failure to take any
action which it is empowered to take under this Section.

 

SECTION 8.  BENEFICIARY AS AGENT

 

Beneficiary has been appointed to act as Beneficiary hereunder by Lenders and,
by their acceptance of the benefits hereof, the Qualified Counterparties. 
Beneficiary shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including the release or substitution
of Mortgaged Property), solely in accordance with this Deed of Trust and the
Loan Documents; provided, Beneficiary shall exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of (a) the Required Lenders, or (b) after payment in full of all Obligations
under the Credit Agreement and the other Loan Documents, the holders of a
majority of the aggregate notional amount (or, with respect to any Secured
Hedging Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Secured Hedging
Agreement, as applicable) under all Secured Hedging Agreements.  In furtherance
of the foregoing provisions of this Section, each Qualified Counterparty, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Mortgaged Property, it being understood
and agreed by such Qualified Counterparty that all rights and remedies hereunder
may be exercised solely by Beneficiary for the benefit of the Secured Parties in
accordance with the terms of this Section.  Beneficiary shall at all times be
the same Person that is Collateral Agent under the Credit Agreement.  Written
notice of resignation by Collateral Agent pursuant to terms of the Credit
Agreement shall also constitute notice of resignation as Beneficiary under this
Deed of Trust; removal of Collateral Agent pursuant to the terms of the Credit
Agreement shall also constitute removal as Beneficiary under this Deed of Trust;
and appointment of a successor Collateral Agent pursuant to the terms of the
Credit Agreement shall also constitute appointment of a successor Beneficiary
under this Deed of Trust.  Upon the acceptance of any appointment as Collateral
Agent under the terms of the Credit Agreement by a successor Collateral Agent,
that successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Beneficiary under this Deed of Trust, and the retiring or removed Beneficiary
under this Deed of Trust shall promptly (i) transfer to such successor
Beneficiary all sums, securities and other items of Mortgaged Property held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Beneficiary under this Deed of Trust, and (ii) execute and deliver to such
successor Beneficiary such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Beneficiary of the security interests created
hereunder, whereupon such retiring or removed Beneficiary shall be discharged
from its duties and obligations under this Deed of Trust thereafter accruing. 
After any retiring or

 

--------------------------------------------------------------------------------



 

removed Collateral Agent’s resignation or removal hereunder as Beneficiary, the
provisions of this Deed of Trust shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it under this Deed of Trust while it
was Beneficiary hereunder.

 

SECTION 9.  LOCAL LAW PROVISIONS

 

[to be provided, if any, by local counsel]

 

SECTION 10.  TERMINATION AND RELEASE.

 

Upon payment and performance in full of the Obligations, subject to and in
accordance with the terms and provisions of the Credit Agreement, Beneficiary,
at Grantor’s expense, shall release the liens and security interests created by
this Deed of Trust or reconvey the Mortgaged Property to Grantor.

 

SECTION 11.  MULTI-SITE REAL ESTATE TRANSACTIONS

 

Grantor acknowledges that this Deed of Trust is one of a number of Mortgages and
other security documents (“Other Mortgages”) that secure the Obligations. 
Grantor agrees that, subject to the terms of Section 10 hereof, the lien of this
Deed of Trust shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Beneficiary, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by Beneficiary of any security for or guarantees of
the Obligations, or by any failure, neglect or omission on the part of
Beneficiary to realize upon or protect any Obligation or any collateral security
therefor including the Other Mortgages. Subject to the terms of Section 10
hereof,  the lien of this Deed of Trust shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations or of any of the
collateral security therefor, including the Other Mortgages or any guarantee
thereof, and, to the fullest extent permitted by applicable law, Beneficiary may
at its discretion foreclose, exercise any power of sale, or exercise any other
remedy available to it under any or all of the Other Mortgages without first
exercising or enforcing any of its rights and remedies hereunder.  Such exercise
of Beneficiary’s rights and remedies under any or all of the Other Mortgages
shall not in any manner impair the Obligations hereby secured or the lien of
this Deed of Trust and any exercise of the rights and remedies of Beneficiary
hereunder shall not impair the lien of any of the Other Mortgages or any of
Beneficiary’s rights and remedies thereunder.  To the fullest extent permitted
by applicable law, Grantor specifically consents and agrees that Beneficiary may
exercise its rights and remedies hereunder and under the Other Mortgages
separately or concurrently and in any order that it may deem appropriate and
waives any right of subrogation.

 

--------------------------------------------------------------------------------



 

SECTION 12.  MISCELLANEOUS

 

12.1.  Notices. Any notice and other communication required or permitted to be
given under this Deed of Trust shall be given in accordance with the notice
provisions of the Guarantee and Collateral Agreement to the address set forth
therein.

 

12.2.  Governing Law.  THE PROVISIONS OF THIS DEED OF TRUST REGARDING THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN
GRANTED SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH
THE MORTGAGED PROPERTY IS LOCATED.  ALL OTHER PROVISIONS OF THIS DEED OF TRUST
AND THE RIGHTS AND OBLIGATIONS OF GRANTOR AND BENEFICIARY SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

12.3.  Severability.  In the event any one or more of the provisions contained
in this Deed of Trust should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

12.4.  Reserved.

 

12.5.  Time of Essence.  Time is of the essence of this Deed of Trust.

 

12.6.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

12.7.  Successors and Assigns.  This Deed of Trust shall be binding upon and
inure to the benefit of Beneficiary and Grantor and their respective successors
and assigns.  Subject to

 

--------------------------------------------------------------------------------



 

the terms of the Loan Documents, Grantor shall not, without the prior written
consent of Beneficiary, assign any rights, duties or obligations hereunder.

 

12.8.  No Waiver.   Any failure by Beneficiary to insist upon strict performance
of any of the terms, provisions or conditions of the Loan Documents shall not be
deemed to be a waiver of same, and Beneficiary shall have the right at any time
to insist upon strict performance of all of such terms, provisions and
conditions.  No failure or delay on the part of Beneficiary or any Secured Party
in the exercise of any power, right or privilege hereunder or under any other
Loan Document shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Deed of Trust and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

12.9.  Subrogation.  To the extent proceeds of the Loans have been used to
extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Beneficiary shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Beneficiary.

 

12.10.  Waiver of Stay, Moratorium and Similar Rights.    Grantor agrees, to the
full extent that it may lawfully do so, that it will not at any time insist upon
or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the Obligations secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies of Beneficiary.

 

12.11.  Entire Agreement. This Deed of Trust and the other Loan Documents embody
the entire agreement and understanding between Beneficiary and Grantor and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof.  Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.

 

SECTION 13.  RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING
TO TRUSTEE

 

Notwithstanding anything to the contrary in this Deed of Trust, Grantor and
Beneficiary agree as follows:

 

13.1.                     Exercise of Remedies by Trustee  To the extent that
this Deed of Trust or applicable law authorizes or empowers Beneficiary to
exercise any remedies set forth in Section 4 hereof or otherwise, or perform any
acts in connection therewith, Trustee (but not to the exclusion of Beneficiary
unless so required under the law of the State) shall have the power to exercise
any or all such remedies, and to perform any acts provided for in this Deed of
Trust in connection

 

--------------------------------------------------------------------------------



 

therewith, all for the benefit of Beneficiary and on Beneficiary’s behalf in
accordance with applicable law of the State.  In connection therewith, Trustee:
(a) shall not exercise, or waive the exercise of, any Beneficiary’s remedies
(other than any rights of Trustee to any indemnity or reimbursement), except at
Beneficiary’s request, and (b) shall exercise, or waive the exercise of, any or
all of Beneficiary’s remedies at Beneficiary’s request, and in accordance with
Beneficiary’s directions as to the manner of such exercise or waiver.  Trustee
may, however, decline to follow Beneficiary’s request or direction if Trustee
shall be advised by counsel that the action or proceeding, or manner thereof, so
directed may not lawfully be taken or waived.

 

13.2.                     Rights and Privileges of Trustee.  To the extent that
this Deed of Trust requires Grantor to reimburse Beneficiary for any
expenditures Beneficiary may incur, Trustee shall be entitled to the same rights
to reimbursement of expenses as Beneficiary, subject to such limitations and
conditions as would apply in the case of Beneficiary.  To the extent that this
Deed of Trust negates or limits Beneficiary’s liability as to any matter,
Trustee shall be entitled to the same negation or limitation of liability.  To
the extent that Grantor, pursuant to this Deed of Trust, appoints Beneficiary as
Grantor’s attorney in fact for any purpose, Beneficiary or (when so instructed
by Beneficiary) Trustee shall be entitled to act on Grantor’s behalf without
joinder or confirmation by the other.

 

13.3.                     Authority of Beneficiary.  If Beneficiary is a banking
corporation, state banking corporation or a national banking association and the
instrument of appointment of any successor or replacement Trustee is executed on
Beneficiary’s behalf by an officer of such corporation, state banking
corporation or national banking association, then such appointment may be
executed by any authorized officer or agent of Beneficiary and such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the board of directors or any
superior officer of Beneficiary.

 

13.4.                     Effect of Appointment of Successor Trustee.  Upon the
appointment and designation of any successor, substitute or replacement Trustee,
Trustee’s entire estate and title in the Mortgaged Property shall vest in the
designated successor, substitute or replacement Trustee.  Such successor,
substitute or replacement Trustee shall thereupon succeed to and shall hold,
possess and execute all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee.  All references herein to Trustee shall be deemed
to refer to Trustee (including any successor or substitute appointed and
designated as herein provided) from time to time acting hereunder.

 

13.5.                     Confirmation of Transfer and Succession.  Any new
Trustee appointed pursuant to any of the provisions hereof shall, without any
further act, deed or conveyance, become vested with all the estates, properties,
rights, powers and trusts of his predecessor in the rights hereunder with like
effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Beneficiary or of any successor, substitute or replacement
Trustee, any former Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor, substitute or replacement Trustee all
of the right, title, estate and interest in the Mortgaged Property of Trustee so
ceasing to act, together with all the rights, powers, privileges, immunities and
duties herein conferred upon Trustee, and shall duly assign, transfer and
deliver all properties and moneys held by said Trustee hereunder to said
successor, substitute or replacement Trustee.

 

--------------------------------------------------------------------------------



 

13.6.                     Exculpation.  Trustee shall not be liable for any
error of judgment or act done by Trustee in good faith, or otherwise be
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence, willful misconduct or knowing violation of law. 
Trustee shall not be personally liable in case of entry by him, or anyone
entering by virtue of the powers herein granted him, upon the Mortgaged Property
for debts contracted or liability or damages incurred in the management or
operation of the Mortgaged Property.  Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by it hereunder, believed by it in good faith to be
genuine.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law).  Trustee shall be under no liability for interest on any
moneys received by it hereunder.

 

13.7.                     Endorsement and Execution of Documents.  Upon
Beneficiary’s written request, Trustee shall, without liability or notice to
Grantor, execute, consent to, or join in any instrument or agreement in
connection with or necessary to effectuate the purposes of the Loan Documents. 
Grantor hereby irrevocably designates Trustee as its attorney in fact to
execute, acknowledge and deliver, on Grantor’s behalf and in Grantor’s name, all
instruments or agreements necessary to implement any provision(s) of this Deed
of Trust or to further perfect the lien created by this Deed of Trust on the
Mortgaged Property.  This power of attorney shall be deemed to be coupled with
an interest and shall survive any disability of Grantor.

 

13.8.                     Multiple Trustees.  If Beneficiary appoints multiple
trustees, then any Trustee, individually, may exercise all powers granted to
Trustee under this instrument, without the need for action by any other
Trustee(s).

 

13.9.                     No Required Action.  Trustee shall not be required to
take any action under this Deed of Trust or to institute, appear in or defend
any action, suit or other proceeding in connection therewith where in his
opinion such action will be likely to involve him in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to him against any and all costs, expense and liabilities arising
therefrom.  Trustee shall not be responsible for the execution, acknowledgment
or validity of the Loan Documents, or for the proper authorization thereof, or
for the sufficiency of the lien and security interest purported to be created
hereby, and makes no representation in respect thereof or in respect of the
rights, remedies and recourses of Beneficiary.

 

13.10.              Terms of Trustee’s Acceptance.  Trustee accepts the trust
created by this Deed of Trust upon the following terms and conditions:

 

(a)  Delegation.  Trustee may exercise any of its powers through appointment of
attorney(s) in fact or agents.

 

(b)  Security.  Trustee shall be under no obligation to take any action upon any
Event of Default unless furnished security or indemnity, in form satisfactory to
Trustee, against costs, expenses, and liabilities that Trustee may incur.

 

--------------------------------------------------------------------------------



 

(c)  Costs and Expenses.  Grantor shall reimburse Trustee, as part of the
Obligations secured hereunder, for all reasonable disbursements and expenses
(including reasonable legal fees and expenses) incurred by reason of or arising
from an Event of Default and as provided for in this Deed of Trust, including
any of the foregoing incurred in Trustee’s administering and executing the trust
created by this Deed of Trust and performing Trustee’s duties and exercising
Trustee’s powers under this Deed of Trust, in each case, in accordance with
Section 9.05 of the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

 

 

[                          ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[LOCAL COUNSEL TO PROVIDE APPROPRIATE NOTARY BLOCK]

 

--------------------------------------------------------------------------------



 

EXHIBIT A TO

MORTGAGE

 

Legal Description of Premises:

 

M-1

--------------------------------------------------------------------------------



 

Exhibit N
to the Credit Agreement

 

FORM OF SOLVENCY CERTIFICATE

 

SOLVENCY CERTIFICATE

 

Date: October 18, 2018

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of Enviva Partners, LP, a
limited partnership formed under the laws of Delaware (the “Borrower”), in that
capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon facts and
circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such fact and circumstances after the date
hereof), that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.03(k) of the Amended
and Restated Credit Agreement, dated as of October 18, 2018 (as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the several banks and
other financial institutions from time to time party thereto and Barclays Bank
PLC, as Administrative Agent and Collateral Agent. Unless otherwise defined
herein, capitalized terms used in this certificate shall have the meanings set
forth in the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries, taken as a whole, would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries,
taken as a whole, are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries, taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

N-1

--------------------------------------------------------------------------------


 

(d)           “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries, taken as
a whole, after giving effect to the Transactions (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by Responsible Officers of the Borrower.

 

(e)           “Will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature”

 

The Borrower and its Subsidiaries, taken as a whole, will have sufficient assets
and cash flow (including through further financings and refinancings) to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

 

(f)            “Do not have Unreasonably Small Capital”

 

The Borrower and its Subsidiaries, taken as a whole, after consummation of the
Transactions are a going concern and have sufficient capital to ensure that they
will continue to be a going concern for such period.

 

(f)            “Solvent”

 

The Fair Value and Present Fair Salable Value of the assets of a Person, taken
as a whole, exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) such Person does not have Unreasonably Small Capital; and
(iii) such Person will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature

 

3.             For purposes of this certificate, I, or officers of the Borrower
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)           I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 4.03(i) of the Credit Agreement.

 

(b)           I have knowledge of and have reviewed to my satisfaction the
Credit Agreement.

 

(c)           As Chief Financial Officer of the Borrower, I am familiar with the
financial condition of the Borrower and its Subsidiaries.

 

4.             Based on and subject to the foregoing, I hereby certify on behalf
of the Borrower that after giving effect to the consummation of the
Transactions, it is my opinion that the Borrower and its Subsidiaries, taken as
a whole, are Solvent.

 

[SIGNATURE PAGE FOLLOWS]

 

N-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

ENVIVA PARTNERS, LP

 

By: ENVIVA PARTNERS GP, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title: [Responsible Officer]

 

N-3

--------------------------------------------------------------------------------



 

Exhibit O
to the Credit Agreement

 

FORM OF JUNIOR LIEN INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------



 

[FORM OF]

 

SECOND LIEN INTERCREDITOR AGREEMENT

 

Dated as of [   ]

 

among

 

BARCLAYS BANK PLC,
as the Initial First Lien Representative and the Initial First Lien Collateral
Agent for the Initial First Lien Claimholders,

 

[        ],
as the Initial Second Lien Representative,

 

[        ],
as the Initial Second Lien Collateral Agent for the Initial Second Lien
Claimholders

 

and

 

each additional Representative and Collateral Agent from time to time party
hereto

 

and acknowledged and agreed to by

 

ENVIVA PARTNERS, LP,
as the Company

 

and the other
Grantors referred to herein

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

SECTION 1.

                Definitions

2

 

 

 

1.1

Defined Terms

2

1.2

Terms Generally

15

 

 

 

SECTION 2.

                Lien Priorities

15

 

 

 

2.1

Relative Priorities

15

2.2

Prohibition on Contesting Liens; No Marshaling

16

2.3

No New Liens

16

2.4

Similar Liens and Agreements

17

2.5

Perfection of Liens

18

2.6

Nature of First Lien Obligations

18

 

 

 

SECTION 3.

                Enforcement

18

 

 

 

3.1

Exercise of Remedies

18

3.2

Actions Upon Breach; Specific Performance

22

 

 

 

SECTION 4.

                Payments

23

 

 

 

4.1

Application of Proceeds

23

4.2

Payments Over

24

 

 

 

SECTION 5.

                Other Agreements

24

 

 

 

5.1

Releases

24

5.2

Insurance

26

5.3

Amendments to First Lien Loan Documents and Second Lien Loan Documents

27

5.4

Confirmation of Subordination in Second Lien Collateral Documents

28

5.5

Gratuitous Bailee/Agent for Perfection

29

5.6

When Discharge of Obligations Deemed to Not Have Occurred

30

5.7

Purchase Right

31

5.8

Designation of Hedging Obligations

33

 

 

 

SECTION 6.

                Insolvency or Liquidation Proceedings

33

 

 

 

6.1

Finance and Sale Issues

33

6.2

Relief from the Automatic Stay

34

6.3

Adequate Protection

35

6.4

No Waiver

37

6.5

Avoidance Issues

37

6.6

Reorganization Securities

37

6.7

Post-Petition Interest

37

 

i

--------------------------------------------------------------------------------



 

6.8

Waiver

38

6.9

Separate Grants of Security and Separate Classification

38

6.10

Effectiveness in Insolvency or Liquidation Proceedings

39

 

 

 

SECTION 7.

                Reliance; Waivers; Etc.

39

 

 

 

7.1

Reliance

39

7.2

No Warranties or Liability

39

7.3

No Waiver of Lien Priorities

40

7.4

Obligations Unconditional

42

 

 

 

SECTION 8.

                Miscellaneous

42

 

 

 

8.1

Integration/Conflicts

42

8.2

Effectiveness; Continuing Nature of this Agreement; Severability

43

8.3

Amendments; Waivers

43

8.4

Information Concerning Financial Condition of the Grantors and their
Subsidiaries

44

8.5

Subrogation

45

8.6

Application of Payments

45

8.7

Additional Debt Facilities

45

8.8

Agency Capacities

48

8.9

Submission to Jurisdiction; Certain Waivers

48

8.10

WAIVER OF JURY TRIAL

49

8.11

Notices

50

8.12

Further Assurances

50

8.13

APPLICABLE LAW

50

8.14

Binding on Successors and Assigns

50

8.15

Section Headings

51

8.16

Counterparts

51

8.17

Authorization

51

8.18

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

51

8.19

No Indirect Actions

51

8.20

Additional Grantors

51

 

EXHIBITS

 

Exhibit A – Second Lien Joinder Agreement

 

Exhibit B – First Lien Joinder Agreement

 

Exhibit C – Debt Designation

 

Exhibit D – Grantor Joinder Agreement

 

 

ii

--------------------------------------------------------------------------------



 

SECOND LIEN INTERCREDITOR AGREEMENT

 

This SECOND LIEN INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of [DATE], and entered into by and among BARCLAYS BANK
PLC, as First Lien Representative for the Initial First Lien Claimholders (as
defined below) (in such capacity and together with its successors and assigns
from time to time in such capacity “Initial First Lien Representative”),
BARCLAYS BANK PLC, as collateral agent for the Initial First Lien Claimholders
(in such capacity and together with its successors and assigns from time to time
in such capacity, the “Initial First Lien Collateral Agent”), [SECOND LIEN
REPRESENTATIVE], as Second Lien Representative for the Initial Second Lien
Claimholders (in such capacity and together with its successors and assigns from
time to time in such capacity the “Initial Second Lien Representative”), [SECOND
LIEN COLLATERAL AGENT], as collateral agent for the Initial Second Lien
Claimholders (as defined below) (in such capacity and together with its
successors and assigns from time to time in such capacity the “Initial Second
Lien Collateral Agent”), and each additional First Lien Representative, First
Lien Collateral Agent, Second Lien Representative and Second Lien Collateral
Agent that from time to time becomes a party hereto pursuant to Section 8.7, and
acknowledged and agreed to by ENVIVA PARTNERS, LP, a limited partnership formed
under the laws of Delaware (the “Company”), and the other Grantors (as defined
below).  Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

 

RECITALS

 

The Company, the lenders party thereto and the Initial First Lien Representative
have entered into the First Lien Credit Agreement, dated as of October 18, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time the “Initial First Lien Credit Agreement”);

 

The Company, the lenders party thereto and the Initial Second Lien
Representative have entered into the [SECOND LIEN CREDIT AGREEMENT], dated as of
the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time the “Initial Second Lien Credit
Agreement”);

 

Pursuant to (i) the Initial First Lien Credit Agreement, the Company has agreed
to cause certain current and future Subsidiaries and Affiliates to agree to
guarantee the First Lien Obligations pursuant to the guarantee provisions in the
Amended and Restated Guarantee and Collateral Agreement dated as of October 18,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “First Lien Guarantee”) and (ii) the Initial
Second Lien Credit Agreement, the Company has agreed to cause certain current
and future Subsidiaries and Affiliates to agree to guarantee the Second Lien
Obligations pursuant to the guarantee provisions of the [SECOND LIEN GUARANTEE
AND COLLATERAL AGREEMENT] dated as of the date hereof (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Second Lien Guarantee”);

 

The obligations of the Company under the Initial First Lien Credit Agreement,
the obligations of the Company and/or any Guarantor Subsidiaries (as defined
below) under certain

 

--------------------------------------------------------------------------------



 

Hedge Agreements and the obligations of the guarantors under the First Lien
Guarantee will be secured on a first-priority basis by liens on substantially
all assets of the Company and the guarantors (such current and future
Subsidiaries and Affiliates of the Company providing a guarantee thereof, the
“Guarantor Subsidiaries”), respectively, pursuant to the terms of the First Lien
Collateral Documents;

 

The obligations of the Company under the Initial Second Lien Credit Agreement,
the obligations of the Company and/or any Guarantor Subsidiary under certain
Hedge Agreements and the obligations of the Guarantor Subsidiaries under the
Second Lien Guarantee will be secured on a junior-priority basis by liens on
certain assets of the Company and the Guarantor Subsidiaries, respectively,
pursuant to the terms of the Second Lien Collateral Documents;

 

The First Lien Loan Documents and the Second Lien Loan Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Initial First Lien
Representative (for itself and on behalf of each other Initial First Lien
Claimholder), the Initial First Lien Collateral Agent (for itself and on behalf
of each other Initial First Lien Claimholder), the Initial Second Lien
Representative (for itself and on behalf of each other Initial Second Lien
Claimholder), the Initial Second Lien Collateral Agent (for itself and on behalf
of each other Initial Second Lien Claimholder), each Additional First Lien
Representative (for itself and on behalf of each other Additional First Lien
Claimholder represented by it), each Additional First Lien Collateral Agent (for
itself and on behalf of each other Additional First Lien Claimholder represented
by it), each Additional Second Lien Representative (for itself and on behalf of
each other Additional Second Lien Claimholder represented by it) and each
Additional Second Lien Collateral Agent (for itself and on behalf of each other
Additional Second Lien Claimholder represented by it), intending to be legally
bound, hereby agrees as follows:

 

SECTION 1.        Definitions.

 

1.1          Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Initial First Lien
Credit Agreement (whether or not then in effect). As used in this Agreement, the
following terms shall have the following meanings:

 

“Additional Collateral Agent” means an Additional First Lien Collateral Agent
and/or an Additional Second Lien Collateral Agent, as the context may require.

 

“Additional Debt” has the meaning set forth in Section 8.7.

 

“Additional First Lien Claimholders” means, with respect to any Series of
Additional First Lien Debt, the holders of such Indebtedness, the First Lien
Representative with respect thereto, the First Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
First Lien Loan Documents and the beneficiaries of each indemnification
obligation undertaken by the Company or any other Grantor under any related

 

2

--------------------------------------------------------------------------------



 

Additional First Lien Loan Documents and the holders of any other Additional
First Lien Obligations secured by the First Lien Collateral Documents for such
Series of Additional First Lien Debt.

 

“Additional First Lien Collateral Agent” has the meaning set forth in the
definition of “First Lien Collateral Agent”.

 

“Additional First Lien Debt” means any Indebtedness and guarantees thereof that
is incurred, issued or guaranteed by the Company and/or any other Grantor other
than the Initial First Lien Debt, which Indebtedness and guarantees are secured
by the First Lien Collateral (or a portion thereof) on a basis senior to the
Second Lien Obligations; provided, however, that with respect to any such
Indebtedness incurred after the date hereof (i) such Indebtedness is permitted
to be incurred, secured and guaranteed on such basis by each First Lien Loan
Document and Second Lien Loan Document, (ii) unless already a party with respect
to that Series of Additional First Lien Debt, each of the First Lien
Representative and the First Lien Collateral Agent for the holders of such
Indebtedness shall have become party to (A) this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.7 and (B) the First Lien Pari
Passu Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.14 thereof; provided, further, that, if such Indebtedness
will be the initial Additional First Lien Debt incurred by the Company or any
other Grantor after the date hereof, then the Grantors, the Initial First Lien
Representative, the Initial First Lien Collateral Agent, the First Lien
Representative for such Indebtedness and the First Lien Collateral Agent for
such Indebtedness shall have executed and delivered the First Lien Pari Passu
Intercreditor Agreement and (iii) each of the other requirements of Section 8.7
shall have been complied with.  The requirements of clause (i) above and
clause (2)(c) of Section 8.7(b) shall be tested only as of (x) the date of
execution of such Joinder Agreement by the applicable Additional First Lien
Collateral Agent and Additional First Lien Representative if pursuant to a
commitment entered into at the time of such Joinder Agreement and (y) with
respect to any later commitment or amendment to those terms to permit such
Indebtedness, as of the date of such commitment and/or amendment.  Additional
First Lien Debt shall include any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange therefor.

 

“Additional First Lien Loan Documents” means, with respect to any Series of
Additional First Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Indebtedness, any
document governing reimbursement obligations in respect of letters of credit
issued pursuant to any Additional First Lien Loan Documents and the First Lien
Collateral Documents securing such Series of Additional First Lien Debt.

 

“Additional First Lien Obligations” means, with respect to any Series of
Additional First Lien Debt, (a) all principal, interest (including any
Post-Petition Interest), premium (if any), penalties, fees, expenses (including
fees, expenses and disbursements of agents, professional advisors and legal
counsel), indemnifications, reimbursement obligations (including in respect of
letters of credit), damages and other liabilities, and guarantees of the
foregoing amounts, in each case whether or not allowed or allowable in an
Insolvency or Liquidation Proceeding, payable with respect to such Additional
First Lien Debt, (b) all other amounts payable to the related Additional First
Lien Claimholders under the related Additional First Lien Loan

 

3

--------------------------------------------------------------------------------



 

Documents (other than in respect of any Indebtedness not constituting Additional
First Lien Debt), (c) subject to Section 5.8, any Hedging Obligations secured
under the First Lien Collateral Documents securing such Series of Additional
First Lien Debt and (d) any renewals or extensions of the foregoing.

 

“Additional First Lien Representative” has the meaning set forth in the
definition of “First Lien Representative”.

 

“Additional Obligations” means the Additional First Lien Obligations and the
Additional Second Lien Obligations.

 

“Additional Representative” means an Additional First Lien Representative and/or
an Additional Second Lien Representative, as the context may require.

 

“Additional Second Lien Claimholders” means, with respect to any Series of
Additional Second Lien Debt, the holders of such Indebtedness, the Second Lien
Representative with respect thereto, the Second Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
Second Lien Loan Documents and the beneficiaries of each indemnification
obligation undertaken by the Company or any other Grantor under any related
Additional Second Lien Loan Documents and the holders of any other Additional
Second Lien Obligations secured by the Second Lien Collateral Documents for such
Series of Additional Second Lien Debt.

 

“Additional Second Lien Collateral Agent” has the meaning set forth in the
definition of “Second Lien Collateral Agent”.

 

“Additional Second Lien Debt” means any Indebtedness and guarantees thereof that
is incurred, issued or guaranteed by the Company and/or any Grantor other than
the Initial Second Lien Debt, which Indebtedness and guarantees are secured by
the Second Lien Collateral (or a portion thereof) on a basis junior to the First
Lien Obligations; provided, however, that with respect to any such Indebtedness
incurred after the date hereof (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each First Lien Loan Document
and Second Lien Loan Document, (ii) unless already a party with respect to that
Series of Additional Second Lien Debt, each of the Second Lien Representative
and the Second Lien Collateral Agent for the holders of such Indebtedness shall
have become party to (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.7 and (B) the Second Lien Pari Passu
Intercreditor Agreement pursuant to and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional Second Lien Debt incurred by the Company or any other Grantor after
the date hereof, then the Grantors, the Initial Second Lien Representative, the
Initial Second Lien Collateral Agent, the Second Lien Representative for such
Indebtedness and the Second Lien Collateral Agent for such Indebtedness shall
have executed and delivered the Second Lien Pari Passu Intercreditor Agreement
and (iii) each of the other requirements of Section 8.7 shall have been complied
with.  The requirements of clause (i) above and clause (2)(c) of
Section 8.7(b) shall be tested only as of (x) the date of execution of such
Joinder Agreement by the applicable Additional Second Lien Collateral Agent and
Additional Second Lien Representative if pursuant to a commitment entered into
at the time of such Joinder Agreement, and (y) with respect to any later
commitment or amendment to those terms to permit

 

4

--------------------------------------------------------------------------------


 

such Indebtedness, as of the date of such commitment and/or amendment. 
Additional Second Lien Debt shall include any Registered Equivalent Notes and
guarantees thereof by the Grantors issued in exchange therefor.

 

“Additional Second Lien Loan Documents” means, with respect to any Series of
Additional Second Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Indebtedness, any
document governing reimbursement obligations in respect of letters of credit
issued pursuant to any Additional Second Lien Loan Documents and the Second Lien
Collateral Documents securing such Series of Additional Second Lien Debt.

 

“Additional Second Lien Obligations” means, with respect to any Series of
Additional Second Lien Debt, (a) principal, interest (including without
limitation any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursement obligations (including in respect of letters of credit), damages
and other liabilities, and guarantees of the foregoing amounts, in each case
whether or not allowed or allowable in an Insolvency or Liquidation Proceeding,
payable with respect to such Additional Second Lien Debt, (b) all other amounts
payable to the related Additional Second Lien Claimholders under the related
Additional Second Lien Loan Documents (other than in respect of any Indebtedness
not constituting Additional Second Lien Debt), (c) subject to Section 5.8, any
Hedging Obligations secured under the Second Lien Collateral Documents securing
such Series of Additional Second Lien Debt and (d) any renewals or extensions of
the foregoing.

 

“Additional Second Lien Representative” has the meaning set forth in the
definition of “Second Lien Representative”.

 

“Affiliate” means, with respect to a specified Person, (a) any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with the Person specified or is a director or officer of the Person
specified or (b) any other Person that directly or indirectly owns 10% or more
of any class of equity interests of the Person specified.

 

“Agreement” has the meaning set forth in the Preamble to this Agreement.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Claimholders” means the First Lien Claimholders and/or the Second Lien
Claimholders, as the context may require.

 

5

--------------------------------------------------------------------------------



 

“Collateral” means, at any time, all of the assets and property of any Grantor,
whether real, personal or mixed, in which the holders of First Lien Obligations
under at least one Series of First Lien Obligations and the holders of Second
Lien Obligations under at least one Series of Second Lien Obligations (or their
respective Collateral Agents or Representatives) hold, purport to hold or are
required to hold, a security interest at such time (or, in the case of the First
Lien Obligations, are deemed pursuant to Section 2 to hold a security interest),
including any property subject to Liens granted pursuant to Section 6 to secure
both First Lien Obligations and Second Lien Obligations.  If, at any time, any
portion of the First Lien Collateral under one or more Series of First Lien
Obligations does not constitute Second Lien Collateral under one or more
Series of Second Lien Obligations, then such portion of such First Lien
Collateral shall constitute Collateral only with respect to the Second Lien
Obligations for which it constitutes Second Lien Collateral and shall not
constitute Collateral for any Second Lien Obligations which do not have a
security interest in such Collateral at such time.

 

“Collateral Agent” means any First Lien Collateral Agent and/or any Second Lien
Collateral Agent, as the context may require.

 

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

 

“Company” has the meaning set forth in the Preamble to this Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Declined Liens” has the meaning set forth in Section 2.3.

 

“Designated First Lien Collateral Agent” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent for the
First Lien Claimholders in such Series and (ii) at any time when clause (i) does
not apply, the “Applicable Collateral Agent” (as defined in the First Lien Pari
Passu Intercreditor Agreement) at such time.

 

“Designated First Lien Representative” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Representative for the
First Lien Claimholders in such Series and (ii) at any time when clause (i) does
not apply, the “Applicable Representative” (as defined in the First Lien Pari
Passu Intercreditor Agreement) at such time.

 

“Designated Second Lien Collateral Agent” means (i) if at any time there is only
one Series of Second Lien Obligations with respect to which the Discharge of
Second Lien Obligations has not occurred, the Second Lien Collateral Agent for
the Second Lien Claimholders in such Series and (ii) at any time when
clause (i) does not apply, the “Applicable Collateral Agent” (as defined in the
Second Lien Pari Passu Intercreditor Agreement) at such time.

 

6

--------------------------------------------------------------------------------



 

“Designated Second Lien Representative” means (i) if at any time there is only
one Series of Second Lien Obligations with respect to which the Discharge of
Second Lien Obligations has not occurred, the Second Lien Representative for the
Second Lien Claimholders in such Series and (ii) at any time when
clause (i) does not apply, the “Applicable Representative” or similar term (as
defined in the Second Lien Pari Passu Intercreditor Agreement) at such time.

 

“Designation” means a designation of Additional First Lien Debt or Additional
Second Lien Debt in substantially the form of Exhibit C attached hereto.

 

“DIP Financing” has the meaning set forth in Section 6.1.

 

“Discharge” means, except to the extent otherwise provided in Section 5.6, with
respect to any Series of First Lien Obligations or Series of Second Lien
Obligations, that such Series of First Lien Obligations or Series of Second Lien
Obligations, as the case may be, are no longer secured by, and no longer
required to be secured by, the Collateral pursuant to the terms of the
applicable First Lien Loan Documents or Second Lien Loan Documents.  The term
“Discharged” shall have a corresponding meaning.

 

“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.6, the Discharge of Initial First Lien Obligations and the
Discharge of each additional Series of First Lien Obligations has occurred;
provided, that the Discharge of First Lien Obligations shall be deemed not to
have occurred if any First Lien Loan Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

 

“Discharge of Initial First Lien Obligations” means the Discharge of all Initial
First Lien Obligations has occurred; provided, that the Discharge of Initial
First Lien Obligations shall be deemed not to have occurred if any Initial First
Lien Loan Document is Refinanced in accordance with Section 5.3 and such
Refinanced Indebtedness is then in effect and has not itself been Discharged or
Refinanced in accordance with Section 5.3.

 

“Discharge of Initial Second Lien Obligations” means the Discharge of all
Initial Second Lien Obligations has occurred; provided, that the Discharge of
Initial Second Lien Obligations shall be deemed not to have occurred if the
Initial Second Lien Credit Agreement is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

 

“Discharge of Second Lien Obligations” means, except to the extent otherwise
provided in Section 5.6, the Discharge of Initial Second Lien Obligations and
the Discharge of each additional Series of Second Lien Obligations has occurred;
provided, that the Discharge of Second Lien Obligations shall be deemed not to
have occurred if any Second Lien Loan Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

 

“Disposition” has the meaning set forth in Section 5.1(b).

 

“Enforcement Action” means any action to:

 

7

--------------------------------------------------------------------------------



 

(a)           foreclose, execute, levy, or collect on, take possession or
control of (other than for purposes of perfection), sell or otherwise realize
upon (judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Collateral or Restricted Assets, or otherwise
exercise or enforce remedial rights with respect to Collateral or Restricted
Assets under the First Lien Loan Documents or the Second Lien Loan Documents
(including by way of setoff, recoupment, notification of a public or private
sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

 

(b)           solicit bids from third Persons, approve bid procedures for any
proposed disposition of Collateral or Restricted Assets, conduct the liquidation
or disposition of Collateral or Restricted Assets or engage or retain sales
brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral or Restricted Assets;

 

(c)           receive a transfer of Collateral or Restricted Assets in
satisfaction of Indebtedness or any other Obligation secured thereby;

 

(d)           otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the First Lien Loan Documents or Second Lien Loan
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Collateral to facilitate the
actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising Collateral or Restricted Assets); or

 

(e)           effectuate or cause the Disposition of Collateral or Restricted
Assets by any Grantor after the occurrence and during the continuation of an
event of default under any of the First Lien Loan Documents or the Second Lien
Loan Documents with the consent of the applicable First Lien Collateral Agent
(or First Lien Claimholders) or Second Lien Collateral Agent (or Second Lien
Claimholders).

 

“First Lien Claimholders” means the Initial First Lien Claimholders and any
Additional First Lien Claimholders.

 

“First Lien Collateral” means any “Collateral,” “Pledged Collateral” or similar
term as defined in any First Lien Loan Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted or
purported to be granted or required to be granted pursuant to a First Lien Loan
Document as security for any First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.

 

“First Lien Collateral Agent” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Claimholders, the Initial First Lien
Collateral Agent and (ii) in the case of any Additional First Lien Obligations
and the Additional First Lien Claimholders in respect thereof, the Person
serving as collateral agent (or the equivalent) for such Additional First Lien
Obligations and that is named as the First Lien Collateral Agent in respect of
such Additional

 

8

--------------------------------------------------------------------------------



 

First Lien Obligations in the applicable Joinder Agreement (each, in the case of
this clause (ii) together with its successors and assigns in such capacity, an
“Additional First Lien Collateral Agent”).

 

“First Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” or similar term (as defined in the applicable First Lien Loan
Documents) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any First Lien Obligations or pursuant to which any
such Lien is perfected.

 

“First Lien Debt” means the Initial First Lien Debt and any Additional First
Lien Debt.

 

“First Lien Declined Liens” has the meaning set forth in Section 2.3.

 

“First Lien Guarantee” has the meaning set forth in the Recitals.

 

“First Lien Loan Documents” means the Initial First Lien Loan Documents and any
Additional First Lien Loan Documents.

 

“First Lien Obligations” means the Initial First Lien Obligations and any
Additional First Lien Obligations.

 

“First Lien Pari Passu Intercreditor Agreement” means an agreement among each
First Lien Representative and each First Lien Collateral Agent allocating rights
among the various Series of First Lien Obligations.

 

“First Lien Representative” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Claimholders, the Initial First Lien
Representative and (ii) in the case of any Additional First Lien Obligations and
the Additional First Lien Claimholders in respect thereof, each trustee,
administrative agent, collateral agent, security agent and similar agent that is
named as the First Lien Representative in respect of such Additional First Lien
Obligations in the applicable Joinder Agreement (each, in the case of this
clause (ii), together with its successors and assigns in such capacity, an
“Additional First Lien Representative”).

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Grantors” means the Company, each of the Guarantor Subsidiaries and each other
Person that has or may from time to time hereafter execute and deliver any First
Lien Collateral Document and/or Second Lien Collateral Document as a “grantor”
or “pledgor” (or the equivalent thereof) to secure any First Lien Obligations
and/or Second Lien Obligations, as the context may require.

 

“Guarantor Subsidiaries” has the meaning set forth in the Recitals.

 

9

--------------------------------------------------------------------------------



 

“Hedge Agreement” means a Swap Contract entered into by the Company or a
Guarantor Subsidiary with a counterparty as permitted under the First Lien Loan
Documents or the Second Lien Loan Documents, as the case may be.

 

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

 

“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit or Hedging Obligations.

 

“Initial First Lien Claimholders” means the “Secured Parties” as defined in the
Initial First Lien Credit Agreement.

 

“Initial First Lien Collateral Agent” has the meaning set forth in the Preamble
to this Agreement.

 

“Initial First Lien Credit Agreement” has the meaning set forth in the Recitals.

 

“Initial First Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Initial First Lien Loan Documents.

 

“Initial First Lien Loan Documents” means the Initial First Lien Credit
Agreement and the other “Loan Documents” as defined in the Initial First Lien
Credit Agreement and any other document or agreement entered into for the
purpose of evidencing, governing, securing or perfecting the Initial First Lien
Obligations.

 

“Initial First Lien Obligations” means the “Secured Obligations” as defined in
the Initial First Lien Credit Agreement.

 

“Initial First Lien Representative” has the meaning set forth in the Preamble to
this Agreement.

 

“Initial Second Lien Claimholders” means the holders of any Initial Second Lien
Obligations and the Initial Second Lien Representative and Initial Second Lien
Collateral Agent.

 

“Initial Second Lien Collateral Agent” has the meaning set forth in the Preamble
to this Agreement.

 

“Initial Second Lien Credit Agreement” has the meaning set forth in the
Recitals.

 

“Initial Second Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Initial Second Lien Loan Documents.  Initial
Second Lien Debt shall include any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange thereof.

 

“Initial Second Lien Loan Documents” means the Initial Second Lien Credit
Agreement and the other “Loan Documents” or similar term as defined in the
Initial Second Lien

 

10

--------------------------------------------------------------------------------



 

Credit Agreement and any other document or agreement entered into for the
purpose of evidencing, governing, securing or perfecting the Initial Second Lien
Obligations.

 

“Initial Second Lien Obligations” means the “Secured Obligations” or similar
term as defined in the Initial Second Lien Loan Documents.

 

“Initial Second Lien Representative” has the meaning set forth in the Preamble
to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;

 

(b)           any other voluntary or involuntary insolvency, reorganization or
Bankruptcy Case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets;

 

(c)           any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

 

(d)           any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of any Grantor.

 

“Joinder Agreement” means a supplement to this Agreement in the form of
Exhibit A or Exhibit B hereto, as applicable, required to be delivered by a
Representative and a Collateral Agent to each other then-existing Representative
and Collateral Agent pursuant to Section 8.7 in order to include Additional
First Lien Debt or Additional Second Lien Debt hereunder and to become the
Representative or Collateral Agent, as the case may be, hereunder in respect
thereof for the applicable Additional First Lien Claimholders or applicable
Additional Second Lien Claimholders, as the case may be, under such Additional
First Lien Debt or Additional Second Lien Debt or a supplement to this Agreement
in the form of Exhibit D hereto required to be delivered by any Grantor pursuant
to Section 8.20.

 

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

 

“Obligations” means all obligations of every nature of the Company and each
other Grantor from time to time owed to any agent or trustee, the First Lien
Claimholders, the Second Lien Claimholders or any of them or their respective
Affiliates, in each case, under the First Lien Loan Documents, the Second Lien
Loan Documents or Hedge Agreements, whether for principal, interest or payments
for early termination of Swap Contracts, fees, expenses, indemnification or

 

11

--------------------------------------------------------------------------------



 

otherwise and all guarantees of any of the foregoing and including any interest
and fees that accrue after the commencement by or against any Person of any
proceeding under any Bankruptcy Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Pay-Over Amount” has the meaning set forth in Section 6.3(b).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Pledged Collateral” has the meaning set forth in Section 5.5.

 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Loan Documents or the Second Lien Loan Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

“Purchase Price” has the meaning set forth in Section 5.7(b).

 

“Recovery” has the meaning set forth in Section 6.5.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than, or less than the principal
amount of the Refinanced Indebtedness.  “Refinanced” and “Refinancing” shall
have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral provisions) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the Securities
and Exchange Commission.

 

“Representative” means any First Lien Representative and/or any Second Lien
Representative, as the context may require.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or equivalent officers of the Company or the
applicable Grantor or other officer or similar official thereof responsible for
the administration of the obligations of such person in respect of this
Agreement.

 

“Restricted Assets” means all licenses, permits, franchises, approvals or other
authorizations from any Governmental Authority from time to time granted to or
otherwise held by the Company or any other Grantor to the extent the same
constitute “Excluded Assets” or “Excluded Collateral” or similar term under (and
as defined in) the First Lien Loan Documents or

 

12

--------------------------------------------------------------------------------



 

the Second Lien Loan Documents or are similarly carved out from the granting
clause or the collateral thereunder.

 

“Restricted Subsidiaries” has the meaning set forth in the Initial First Lien
Credit Agreement.

 

“Sale Proceeds” means (i) the proceeds from the sale of the Company or one or
more of the Grantors as a going concern or from the sale of the Restricted
Assets as a going concern, (ii) the proceeds from another sale or disposition of
(x) any assets of the Grantors that include any Restricted Assets or (y) any
assets of the Grantors that benefit from any Restricted Assets or (iii) any
other economic value (whether in the form of cash or otherwise) received or
distributed that is associated with the Restricted Assets.

 

“Second Lien Adequate Protection Payments” has the meaning set forth in
Section 6.3(b).

 

“Second Lien Claimholders” means the Initial Second Lien Claimholders and any
Additional Second Lien Claimholders.

 

“Second Lien Collateral” means any “Collateral,” “Pledged Collateral” or similar
term as defined in any Second Lien Loan Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted, purported
to be granted or required to be granted pursuant to a Second Lien Loan Document
as security for any Second Lien Obligations and shall include any property or
assets subject to replacement Liens or adequate protection Liens in favor of any
Second Lien Claimholder.

 

“Second Lien Collateral Agent” means (i) in the case of any Initial Second Lien
Obligations or the Initial Second Lien Claimholders, the Initial Second Lien
Collateral Agent and (ii) in the case of any Additional Second Lien Obligations
and the Additional Second Lien Claimholders in respect thereof, the Person
serving as collateral agent (or the equivalent) for such Additional Second Lien
Obligations and that is named as the Second Lien Collateral Agent in respect of
such Additional Second Lien Obligations in the applicable Joinder Agreement
(each, in the case of this clause (ii), together with its successors and assigns
in such capacity, an “Additional Second Lien Collateral Agent”).

 

“Second Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable Second Lien Loan Documents) and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Second Lien Obligations or pursuant to which any such Lien is
perfected.

 

“Second Lien Debt” means the Initial Second Lien Debt and any Additional Second
Lien Debt.

 

“Second Lien Declined Lien” has the meaning set forth in Section 2.3.

 

“Second Lien Guarantee” has the meaning set forth in the Recitals.

 

13

--------------------------------------------------------------------------------



 

“Second Lien Loan Documents” means the Initial Second Lien Loan Documents and
any Additional Second Lien Loan Documents.

 

“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

 

“Second Lien Obligations” means the Initial Second Lien Obligations and any
Additional Second Lien Obligations.

 

“Second Lien Pari Passu Intercreditor Agreement” means an agreement among each
Second Lien Representative and each Second Lien Collateral Agent allocating
rights among the various Series of Second Lien Obligations.

 

“Second Lien Representative” means (i) in the case of the Initial Second Lien
Obligations or the Initial Second Lien Claimholders, the Initial Second Lien
Representative and (ii) in the case of any Additional Second Lien Obligations
and the Additional Second Lien Claimholders in respect thereof, each trustee,
administrative agent, collateral agent, security agent and similar agent that is
named as the Second Lien Representative in respect of such Additional Second
Lien Obligations in the applicable Joinder Agreement (each, in the case of this
clause (ii), together with its successors and assigns in such capacity, an
“Additional Second Lien Representative”).

 

“Series” means, (x) with respect to First Lien Debt or Second Lien Debt, all
First Lien Debt or Second Lien Debt, as applicable, represented by the same
Representative acting in the same capacity and (y) with respect to First Lien
Obligations or Second Lien Obligations, all such obligations secured by same
First Lien Collateral Documents or same Second Lien Collateral Documents, as the
case may be.

 

“Short Fall” has the meaning set forth in Section 6.3(b).

 

“Standstill Period” has the meaning set forth in Section 3.1(a)(1).

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by that Person.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap

 

14

--------------------------------------------------------------------------------


 

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

1.2          Terms Generally.  The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise:

 

(a)           any definition of or reference herein to any agreement, instrument
or other document shall be construed as referring to such agreement, instrument
or other document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;

 

(b)           any reference herein to any Person shall be construed to include
such Person’s successors and assigns from time to time;

 

(c)           the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

 

(d)           all references herein to Sections shall be construed to refer to
Sections of this Agreement; and

 

(e)           the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 2.        Lien Priorities.

 

2.1          Relative Priorities.  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Second Lien Obligations granted on the Collateral or of any Liens securing the
First Lien Obligations granted on the Collateral and notwithstanding any
provision of the UCC or any other applicable law or the Second Lien Loan
Documents or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the First Lien Obligations, the subordination of such Liens to
any other Liens, or any other circumstance

 

15

--------------------------------------------------------------------------------



 

whatsoever, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, hereby agrees that:

 

(a)           any Lien on the Collateral securing any First Lien Obligations now
or hereafter held by or on behalf of any First Lien Representative, any First
Lien Collateral Agent or any First Lien Claimholders or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any Second Lien Obligations; and

 

(b)           any Lien on the Collateral securing any Second Lien Obligations
now or hereafter held by or on behalf of any Second Lien Representative, any
Second Lien Collateral Agent, any Second Lien Claimholders or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Collateral securing any First
Lien Obligations.  All Liens on the Collateral securing any First Lien
Obligations shall be and remain senior in all respects and prior to all Liens on
the Collateral securing any Second Lien Obligations for all purposes, whether or
not such Liens securing any First Lien Obligations are subordinated to any Lien
securing any other obligation of the Company, any other Grantor or any other
Person.

 

2.2          Prohibition on Contesting Liens; No Marshaling.  Each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, and each First Lien
Representative and each First Lien Collateral Agent, for itself and on behalf of
each other First Lien Claimholder represented by it, agrees that it will not
(and hereby waives any right to) directly or indirectly contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the priority, validity, perfection, extent or
enforceability of a Lien held, or purported to be held, by or on behalf of any
of the First Lien Claimholders in the First Lien Collateral or by or on behalf
of any of the Second Lien Claimholders in the Second Lien Collateral, as the
case may be, or the amount, nature or extent of the First Lien Obligations or
Second Lien Obligations or the provisions of this Agreement; provided, that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First Lien Representative, any First Lien Collateral Agent or any First Lien
Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the First Lien
Obligations as provided in Sections 2.1 and 3.1.  Until the Discharge of First
Lien Obligations, no Second Lien Representative, Second Lien Collateral Agent or
Second Lien Claimholder will assert any marshaling, appraisal, valuation or
other similar right that may otherwise be available to a junior secured
creditor.

 

2.3          No New Liens.  So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, the Company shall
not, and shall not permit any other Grantor to:

 

16

--------------------------------------------------------------------------------



 

(a)           grant or permit any additional Liens on any asset or property to
secure any Second Lien Obligation unless it has granted or concurrently grants a
Lien on such asset or property to secure the First Lien Obligations, the parties
hereto agreeing that any such Lien shall be subject to Section 2.1; provided
that this provision will not be violated with respect to any particular
Series of First Lien Obligations if the applicable First Lien Collateral Agent
is given a reasonable opportunity to accept a Lien on any asset or property and
either the Company or such First Lien Collateral Agent states in writing that
the First Lien Loan Documents in respect thereof prohibit such First Lien
Collateral Agent from accepting a Lien on such asset or property or the
applicable First Lien Collateral Agent otherwise expressly declines to accept a
Lien on such asset or property (any such prohibited or declined Lien with
respect to a particular Series of First Lien Obligations, a “First Lien Declined
Lien”); or

 

(b)           grant or permit any additional Liens on any asset or property to
secure any First Lien Obligations unless it has granted or concurrently grants a
Lien on such asset or property to secure the Second Lien Obligations; provided
that this provision will not be violated with respect to any particular
Series of Second Lien Obligations if the applicable Second Lien Collateral Agent
is given a reasonable opportunity to accept a Lien on any asset or property and
either the Company or such Second Lien Collateral Agent states in writing that
the Second Lien Loan Documents in respect thereof prohibit such Second Lien
Collateral Agent from accepting a Lien on such asset or property or the
applicable Second Lien Collateral Agent otherwise expressly declines to accept a
Lien on such asset or property (any such prohibited or declined Lien with
respect to a particular Series of Second Lien Obligations, a “Second Lien
Declined Lien” and, together with the First Lien Declined Liens, the “Declined
Liens”).

 

If any Second Lien Representative, any Second Lien Collateral Agent or any
Second Lien Claimholder shall hold any Lien on any assets or property of any
Grantor securing any Second Lien Obligations that are not also subject to the
first-priority Liens, other than any First Lien Declined Liens, securing all
First Lien Obligations under the First Lien Collateral Documents, such Second
Lien Representative, Second Lien Collateral Agent or Second Lien Claimholder
shall notify the Designated First Lien Representative promptly upon becoming
aware thereof and, unless such Grantor shall promptly grant a similar Lien,
other than any such Lien that would constitute a First Lien Declined Lien, on
such assets or property to each First Lien Collateral Agent as security for the
First Lien Obligations represented by it, such Second Lien Representative,
Second Lien Collateral Agent and Second Lien Claimholders shall be deemed to
hold and have held such Lien for the benefit of each First Lien Representative,
First Lien Collateral Agent and the other First Lien Claimholders, other than
any First Lien Claimholders whose First Lien Loan Documents prohibit them from
taking such Liens, as security for the First Lien Obligations.  To the extent
that the foregoing provisions are not complied with for any reason, without
limiting any other rights and remedies available to any First Lien
Representative, First Lien Collateral Agent and/or the First Lien Claimholders,
each Second Lien Representative and each Second Lien Collateral Agent, on behalf
of each Second Lien Claimholder represented by it, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.

 

Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the First Lien Obligations, cash and cash equivalents may be
pledged to secure First Lien Obligations consisting of reimbursement obligations
in respect of letters of credit issued pursuant

 

17

--------------------------------------------------------------------------------



 

to the First Lien Loan Documents without granting a Lien thereon to secure any
other First Lien Obligations or any other Second Lien Obligations.

 

2.4          Similar Liens and Agreements.  The parties hereto agree that,
subject to Sections 2.3 and 5.3(c), it is their intention that the First Lien
Collateral and the Second Lien Collateral be identical.  In furtherance of the
foregoing and of Section 8.12, the parties hereto agree, subject to the other
provisions of this Agreement:

 

(a)           upon request by any First Lien Collateral Agent or any Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Loan Documents; and

 

(b)           that the documents and agreements creating or evidencing the First
Lien Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Sections 2.3 and
5.3(c) and subject to the terms of the Credit Agreement, shall be in all
material respects the same forms of documents other than with respect to the
first lien and the second lien nature of the Obligations thereunder.

 

2.5          Perfection of Liens.  Except for the arrangements contemplated by
Section 5.5, none of the First Lien Representatives, the First Lien Collateral
Agents or the First Lien Claimholders shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Collateral for the
benefit of the Second Lien Representatives, the Second Lien Collateral Agents or
the Second Lien Claimholders.  The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the First Lien
Claimholders on the one hand and the Second Lien Claimholders on the other hand
and such provisions shall not impose on the First Lien Representatives, the
First Lien Collateral Agents, the First Lien Claimholders, the Second Lien
Representatives, the Second Lien Collateral Agents, the Second Lien Claimholders
or any agent or trustee therefor any obligations in respect of the disposition
of proceeds of any Collateral which would conflict with prior-perfected claims
therein in favor of any other Person or any order or decree of any court or
Governmental Authority or any applicable law.

 

2.6          Nature of First Lien Obligations.  Each Second Lien Representative
and each Second Lien Collateral Agent, on behalf of itself and each other Second
Lien Claimholder represented by it, acknowledges that a portion of the First
Lien Obligations represents, or may in the future represent, debt that is
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Lien Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the
First Lien Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Second Lien Claimholders and without
affecting the provisions hereof.  The lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or

 

18

--------------------------------------------------------------------------------



 

refinancing of either the First Lien Obligations or the Second Lien Obligations,
or any portion thereof.

 

SECTION 3.        Enforcement.

 

3.1          Exercise of Remedies.

 

(a)           Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the Second Lien Representatives, the
Second Lien Collateral Agents and the Second Lien Claimholders:

 

(1)           will not commence or maintain, or seek to commence or maintain,
any Enforcement Action or otherwise exercise any rights or remedies with respect
to the Collateral; provided that the Designated Second Lien Representative
and/or the Designated Second Lien Collateral Agent may commence an Enforcement
Action or otherwise exercise any or all such rights or remedies after the
passage of a period of at least 180 days has elapsed since the later of (i) the
date on which a Second Lien Representative declared the existence of any Event
of Default under (and as defined in) any Second Lien Loan Document and demanded
the repayment of all the principal amount of any Second Lien Obligations
thereunder; and (ii) the date on which the First Lien Representatives received
notice from such Second Lien Representative of such declarations of such Event
of Default and demand for payment (the “Standstill Period”); provided, further,
that notwithstanding anything herein to the contrary, in no event shall any
Second Lien Representative, any Second Lien Collateral Agent or any Second Lien
Claimholder take any Enforcement Action with respect to the Collateral if,
notwithstanding the expiration of the Standstill Period, (i) any First Lien
Representative, any First Lien Collateral Agent or the applicable First Lien
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Designated Second Lien Representative) or (ii) any Grantor
shall be subject to any Insolvency or Liquidation Proceeding (provided that in
any such Insolvency or Liquidation Proceeding any Second Lien Representative,
Second Lien Collateral Agent or Second Lien Claimholder may take any action
expressly permitted by Section 6 hereof);

 

(2)           will not contest, protest or object to any foreclosure proceeding
or action brought by any First Lien Representative, any First Lien Collateral
Agent or any First Lien Claimholder or any other exercise by any First Lien
Representative, any First Lien Collateral Agent or any First Lien Claimholder of
any rights and remedies relating to the Collateral under the First Lien Loan
Documents or otherwise (including any Enforcement Action initiated by or
supported by any First Lien Representative, any First Lien Collateral Agent or
any First Lien Claimholder); and

 

19

--------------------------------------------------------------------------------



 

(3)           subject to their rights under Section 3.1(a)(1) will not object to
the forbearance by any First Lien Representative, any First Lien Collateral
Agent or the First Lien Claimholders from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral,

 

in each case so long as any proceeds received by any First Lien Representative
or First Lien Collateral Agent in excess of those necessary to achieve a
Discharge of First Lien Obligations are distributed in accordance with
Section 4.1 and applicable law.

 

(b)           Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, subject to Section 3.1(a)(1), the
First Lien Representatives, the First Lien Collateral Agents and the First Lien
Claimholders shall have the exclusive right to commence and maintain an
Enforcement Action or otherwise enforce rights, exercise remedies (including
set-off, recoupment and the right to credit bid their debt, except that Second
Lien Representatives shall have the credit bid rights set forth in
Section 3.1(c)(6)), and subject to Section 5.1, make determinations regarding
the release, disposition, or restrictions with respect to the Collateral without
any consultation with or the consent of any Second Lien Representative, any
Second Lien Collateral Agent or any other Second Lien Claimholder; provided that
any proceeds received by any First Lien Representative or First Lien Collateral
Agent in excess of those necessary to achieve a Discharge of First Lien
Obligations are distributed in accordance with Section 4.1 and applicable law. 
In commencing or maintaining any Enforcement Action or otherwise exercising
rights and remedies with respect to the Collateral, the First Lien
Representatives, the First Lien Collateral Agents and the First Lien
Claimholders may enforce the provisions of the First Lien Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion in compliance with any
applicable law and without consultation with any Second Lien Representative, any
Second Lien Collateral Agent or any other Second Lien Claimholder and regardless
of whether any such exercise is adverse to the interest of any Second Lien
Claimholder.  Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.

 

(c)           Notwithstanding the foregoing, any Second Lien Representative, any
Second Lien Collateral Agent and any other Second Lien Claimholder may:

 

(1)           file a claim or statement of interest with respect to the Second
Lien Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

 

(2)           take any action (not adverse to the priority status of the Liens
on the Collateral securing the First Lien Obligations, or the rights of any
First Lien Representative, any First Lien Collateral Agent or the First Lien
Claimholders to

 

20

--------------------------------------------------------------------------------



 

exercise remedies in respect thereof) in order to create, perfect, preserve or
protect its Lien on the Collateral;

 

(3)           file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

 

(4)           vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the Second Lien Obligations and the Collateral;
provided that no filing of any claim or vote, or pleading related to such claim
or vote, to accept or reject a disclosure statement, plan of reorganization,
arrangement, compromise or liquidation, or any other document, agreement or
proposal similar to the foregoing by any Second Lien Representative, any Second
Lien Collateral Agent or any other Second Lien Claimholder, may be inconsistent
with the provisions of this Agreement;

 

(5)           exercise any of its rights or remedies with respect to the
Collateral after the termination of the Standstill Period to the extent
permitted by Section 3.1(a)(1);

 

(6)           bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by any First Lien Representative, any
First Lien Collateral Agent or any other First Lien Claimholder, or any sale of
Collateral during an Insolvency or Liquidation Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations; and

 

(7)           object to any proposed acceptance of Collateral by a First Lien
Representative, a First Lien Collateral Agent or a First Lien Claimholder
pursuant to Section 9-620 of the UCC.

 

Each Second Lien Representative and each Second Lien Collateral Agent, on behalf
of itself and each other Second Lien Claimholder represented by it, agrees that
it will not take or receive any Collateral or any proceeds of Collateral in
connection with the exercise of any right or remedy (including set-off and
recoupment) with respect to any Collateral in its capacity as a creditor, unless
and until the Discharge of First Lien Obligations has occurred, except in
connection with any foreclosure expressly permitted by Section 3.1(a)(1) to the
extent such Second Lien Representative or such Second Lien Collateral Agent and
Second Lien Claimholders represented by it are permitted to retain the proceeds
thereof in accordance with Section 4.2 of this Agreement.  Without limiting the
generality of the foregoing, unless and until the Discharge of First Lien
Obligations has occurred, except as expressly provided in Sections 3.1(a) and
6.3(b) and this Section 3.1(c), the sole right of the Second Lien
Representatives, the Second Lien Collateral

 

21

--------------------------------------------------------------------------------



 

Agents and the other Second Lien Claimholders with respect to the Collateral is
to hold a Lien on the Collateral pursuant to the Second Lien Collateral
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First Lien
Obligations has occurred.

 

(d)           Subject to Sections 3.1(a) and 3.1(c) and Section 6.3(b):

 

(1)           each Second Lien Representative and each Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, agrees that such Second Lien Representative or such Second
Lien Collateral Agent and such Second Lien Claimholders represented by it will
not take any action that would hinder any exercise of remedies under the First
Lien Loan Documents or is otherwise prohibited hereunder, including any sale,
lease, exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise;

 

(2)           each Second Lien Representative and each Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, hereby waives any and all rights such Second Lien
Representative or such Second Lien Collateral Agent and such Second Lien
Claimholders represented by it may have as a junior lien creditor or otherwise
to object to the manner in which any First Lien Representative, any First Lien
Collateral Agent or any other First Lien Claimholder seeks to enforce or collect
the First Lien Obligations or Liens securing the First Lien Obligations granted
in any of the First Lien Collateral undertaken in accordance with this
Agreement, regardless of whether any action or failure to act by or on behalf of
any First Lien Representative, any First Lien Collateral Agent or any other
First Lien Claimholder is adverse to the interest of any Second Lien
Claimholder; and

 

(3)           each Second Lien Representative and each Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Second Lien Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of any
First Lien Representative, any First Lien Collateral Agent or any other First
Lien Claimholder with respect to the Collateral as set forth in this Agreement
and the First Lien Loan Documents.

 

(e)           Except as specifically set forth in this Agreement, the Second
Lien Representatives, the Second Lien Collateral Agents and the other Second
Lien Claimholders may exercise rights and remedies as unsecured creditors
against the Company or any other Grantor that has guaranteed or granted Liens to
secure the Second Lien Obligations in accordance with the terms of the Second
Lien Loan Documents and applicable law (other than initiating or joining in an
involuntary case or proceeding under any Insolvency or Liquidation Proceeding
with respect to any Grantor); provided that in the event that any Second Lien
Claimholder becomes a judgment Lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect

 

22

--------------------------------------------------------------------------------



 

to the Second Lien Obligations, such judgment Lien shall be subject to the terms
of this Agreement for all purposes (including in relation to the First Lien
Obligations) in the same manner as the other Liens securing the Second Lien
Obligations are subject to this Agreement.

 

(f)            Except as specifically set forth in Sections 3.1(a) and 3.1(d),
nothing in this Agreement shall prohibit the receipt by any Second Lien
Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder of the required payments of interest, principal and other amounts
owed in respect of the Second Lien Obligations so long as such receipt is not
the direct or indirect result of the exercise by any Second Lien Representative,
any Second Lien Collateral Agent or any other Second Lien Claimholder of rights
or remedies as a secured creditor (including set-off and recoupment) or
enforcement in contravention of this Agreement of any Lien held by any of them
or as a result of any other violation by any Second Lien Claimholder of the
express terms of this Agreement.  Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies any First Lien Representative, any
First Lien Collateral Agent or any other First Lien Claimholder may have with
respect to the First Lien Collateral.

 

3.2          Actions Upon Breach; Specific Performance.  If any Second Lien
Claimholder, in contravention of the terms of this Agreement, in any way takes,
attempts to or threatens to take any action with respect to the Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fails to take any action required by this Agreement, this
Agreement shall create an irrebutable presumption and admission by such Second
Lien Claimholder that relief against such Second Lien Claimholder by injunction,
specific performance and/or other appropriate equitable relief is necessary to
prevent irreparable harm to the First Lien Claimholders, it being understood and
agreed by each Second Lien Representative and each Second Lien Collateral Agent,
on behalf of each Second Lien Claimholder represented by it, that (i) the First
Lien Claimholders’ damages from actions of any Second Lien Claimholder may at
that time be difficult to ascertain and may be irreparable and (ii) each Second
Lien Claimholder waives any defense that the Grantors and/or the First Lien
Claimholders cannot demonstrate damage and/or be made whole by the awarding of
damages.  Each of the First Lien Representatives and/or First Lien Collateral
Agents may demand specific performance of this Agreement.  Each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, hereby irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by any First Lien Representative, any First Lien Collateral Agent
or any other First Lien Claimholder.  No provision of this Agreement shall
constitute or be deemed to constitute a waiver by any First Lien Representative
or any First Lien Collateral Agent on behalf of itself and each other First Lien
Claimholder represented by it of any right to seek damages from any Person in
connection with any breach or alleged breach of this Agreement.

 

SECTION 4.        Payments.

 

4.1          Application of Proceeds.  So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
any Collateral or any proceeds thereof, Restricted

 

23

--------------------------------------------------------------------------------



 

Assets or any proceeds thereof or Sale Proceeds received in connection with any
Enforcement Action or other exercise of remedies by any First Lien
Representative, any First Lien Collateral Agent or any First Lien Claimholder
shall be applied by the First Lien Collateral Agents or the First Lien
Representatives, as applicable, to the First Lien Obligations in such order as
specified in the relevant First Lien Loan Documents and, if then in effect, the
First Lien Pari Passu Intercreditor Agreement; provided, that any non-cash
Collateral or non-cash proceeds may be held by the applicable First Lien
Collateral Agent as Collateral unless the failure to apply such amounts would be
commercially unreasonable.  Upon the Discharge of First Lien Obligations, each
First Lien Collateral Agent shall, in the following order, (x) unless a
Discharge of Second Lien Obligations has already occurred, deliver any remaining
proceeds of Collateral, Restricted Assets and Sale Proceeds held by it to the
Designated Second Lien Collateral Agent, to be applied by the Designated Second
Lien Collateral Agent and the other Second Lien Collateral Agents or Second Lien
Representatives, as applicable, to the applicable Second Lien Obligations in
such order as specified in the applicable Second Lien Collateral Documents and,
if then in effect, the Second Lien Pari Passu Intercreditor Agreement and (y) if
a Discharge of Second Lien Obligations has already occurred, deliver such
proceeds of Collateral, Restricted Assets and Sale Proceeds to the Grantors,
their successors or assigns from time to time, or to whomever may be lawfully
entitled to receive the same.  Without limiting the generality of the foregoing,
it is the intention of the parties hereto that no amount of any Sale Proceeds
will in any event be allocated to any Restricted Assets, and no Second Lien
Representative, Second Lien Collateral Agent or other Second Lien Claimholder
will, in any forum (including in any Insolvency or Liquidation Proceeding),
assert that any amount of any Sale Proceeds should be allocated to any
Restricted Assets.

 

4.2          Payments Over.

 

(a)           So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or any
proceeds thereof, Restricted Assets or proceeds thereof and all Sale Proceeds
(including assets or proceeds subject to Liens referred to in the second to last
paragraph of Section 2.3 and any assets or proceeds subject to Liens that have
been avoided or otherwise invalidated) received by any Second Lien
Representative, Second Lien Collateral Agent or any other Second Lien
Claimholder in connection with any Enforcement Action or other exercise of any
right or remedy relating to the Collateral or the Restricted Assets, less any
reasonable out-of-pocket expenses incurred in connection with such Enforcement
Action, in all cases shall be segregated and held in trust and forthwith paid
over to the Designated First Lien Collateral Agent for the benefit of the First
Lien Claimholders in the same form as received, with any necessary endorsements
(which endorsements shall be without recourse and without any representations or
warranties) or as a court of competent jurisdiction may otherwise direct.  The
Designated First Lien Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Representatives, Second Lien
Collateral Agents or any such other Second Lien Claimholder.  This authorization
is coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations.

 

(b)           So long as the Discharge of First Lien Obligations has not
occurred, if in any Insolvency or Liquidation Proceeding any Second Lien
Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder shall receive any

 

24

--------------------------------------------------------------------------------


 

distribution of money or other property in respect of the Collateral, Restricted
Assets or Sale Proceeds (including any assets or proceeds subject to Liens that
have been avoided or otherwise invalidated) such money or other property (other
than debt obligations of the reorganized debtor distributed as contemplated by
Section 6.6) shall be segregated and held in trust and forthwith paid over to
the Designated First Lien Collateral Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsements
(which endorsements shall be without recourse and without any representations or
warranties).  Any Lien received by any Second Lien Representative, any Second
Lien Collateral Agent or any other Second Lien Claimholder in respect of any of
the Second Lien Obligations in any Insolvency or Liquidation Proceeding shall be
subject to the terms of this Agreement.

 

SECTION 5.        Other Agreements.

 

5.1          Releases.

 

(a)           If in connection with any Enforcement Action by any First Lien
Representative or any First Lien Collateral Agent or any other exercise of any
First Lien Representative’s or any First Lien Collateral Agent’s remedies in
respect of the Collateral, in each case prior to the Discharge of First Lien
Obligations, such First Lien Collateral Agent, for itself or on behalf of any of
the First Lien Claimholders represented by it, releases any of its Liens on any
part of the Collateral or such First Lien Representative, for itself or on
behalf of any of the First Lien Claimholders represented by it, releases any
Guarantor Subsidiary that is a Subsidiary from its obligations under its
guarantee of the First Lien Obligations, then the Liens, if any, of each Second
Lien Collateral Agent, for itself or for the benefit of the Second Lien
Claimholders, on such Collateral, and the obligations of such Guarantor
Subsidiary that is a Subsidiary under its guaranty of the Second Lien
Obligations, shall be automatically, unconditionally and simultaneously
released.  If in connection with any Enforcement Action or other exercise of
rights and remedies by any First Lien Representative or any First Lien
Collateral Agent, in each case prior to the Discharge of First Lien Obligations,
the equity interests of any Person are foreclosed upon or otherwise disposed of
and such First Lien Collateral Agent releases its Lien on the property or assets
of such Person then the Liens of each Second Lien Collateral Agent with respect
to the property or assets of such Person will be automatically released to the
same extent as the Liens of such First Lien Collateral Agent.  Each Second Lien
Representative and each Second Lien Collateral Agent, for itself or on behalf of
any Second Lien Claimholder represented by it, shall promptly execute and
deliver to the First Lien Representatives, First Lien Collateral Agents or such
Guarantor Subsidiary that is a Subsidiary such termination statements, releases
and other documents as any First Lien Representative, First Lien Collateral
Agent or such Guarantor Subsidiary that is a Subsidiary may request to
effectively confirm the foregoing releases.

 

(b)           If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Guarantor Subsidiary that is a Subsidiary
(collectively, a “Disposition”) permitted under the terms of the First Lien Loan
Documents and the terms of the Second Lien Loan Documents (other than in
connection with an Enforcement Action or other exercise of any First Lien
Representative’s and/or First Lien Collateral Agent’s

 

25

--------------------------------------------------------------------------------



 

remedies in respect of the Collateral, which shall be governed by
Section 5.1(a)), any First Lien Collateral Agent, for itself or on behalf of any
First Lien Claimholder represented by it, releases any of its Liens on any part
of the Collateral, or any First Lien Representative, for itself or on behalf of
any First Lien Claimholder represented by it, releases any Guarantor Subsidiary
that is a Subsidiary from its obligations under its guarantee of the First Lien
Obligations, in each case other than (A) in connection with, or following, the
Discharge of First Lien Obligations or (B) after the occurrence and during the
continuance of any Event of Default under (and as defined in) any Second Lien
Loan Document, then the Liens, if any, of each Second Lien Collateral Agent, for
itself or for the benefit of the Second Lien Claimholders represented by it, on
such Collateral, and the obligations of such Guarantor Subsidiary that is a
Subsidiary under its guarantee of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released.  Each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, shall promptly execute
and deliver to the First Lien Representatives, the First Lien Collateral Agents
or such Guarantor Subsidiary that is a Subsidiary such termination statements,
releases and other documents as any First Lien Representative, First Lien
Collateral Agent or such Guarantor Subsidiary that is a Subsidiary may request
to effectively confirm such release.

 

(c)           Until the Discharge of First Lien Obligations occurs, each Second
Lien Representative and each Second Lien Collateral Agent, for itself and on
behalf of each other Second Lien Claimholder represented by it, hereby
irrevocably constitutes and appoints the Designated First Lien Collateral Agent
and any officer or agent of the Designated First Lien Collateral Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Second Lien
Representative, such Second Lien Collateral Agent and such Second Lien
Claimholders or in the Designated First Lien Collateral Agent’s own name, from
time to time in the Designated First Lien Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.  This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

 

(d)           Until the Discharge of First Lien Obligations occurs, to the
extent that any First Lien Collateral Agent, any First Lien Representative or
any First Lien Claimholder (i) has released any Lien on Collateral or any
Grantor from its obligation under its guarantee and any such Liens or guarantee
are later reinstated or (ii) obtains any new Liens or additional guarantees from
any Grantor, then each Second Lien Collateral Agent, for itself and for the
Second Lien Claimholders represented by it, shall be granted a Lien on any such
Collateral (except to the extent such Lien represents a Second Lien Declined
Lien with respect to the Second Lien Debt represented by such Second Lien
Collateral Agent), subject to the lien subordination provisions of this
Agreement, and each Second Lien Representative, for itself and for the Second
Lien Claimholders represented by it, shall be granted an additional guarantee,
as the case may be.

 

26

--------------------------------------------------------------------------------



 

(e)           In the event that the principal amount of funded First Lien
Obligations, plus the aggregate face amount of letters of credit, if any, issued
under the First Lien Loan Documents and not reimbursed, plus the aggregate
principal amount of unfunded commitments under the First Lien Loan Documents
(collectively, the “First Lien Obligations Amount”), at any date of
determination no longer constitute at least 15% of the sum of (i) the First Lien
Obligations Amount and (ii) the principal amount of funded Second Lien
Obligations, plus the aggregate principal amount of unfunded commitments under
the Second Lien Loan Documents (collectively, the “Second Lien Obligations
Amount”), then any agreement provided for in Section 5.1(b) above (except for
releases given in connection with a Disposition permitted under the First Lien
Loan Documents and the Second Lien Loan Documents) shall require the consent of
First Lien Claimholders and Second Lien Claimholders representing in the
aggregate more than 50% of the sum of (i) the First Lien Obligations Amount and
the Second Lien Obligations Amount.

 

5.2          Insurance.  Unless and until the Discharge of First Lien
Obligations has occurred, the First Lien Representatives, the First Lien
Collateral Agents and the other First Lien Claimholders shall have the sole and
exclusive right, subject to the rights of the Grantors under the First Lien Loan
Documents, to adjust settlement for any insurance policy covering the Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Discharge of First Lien
Obligations has occurred, and subject to the rights of the Grantors under the
First Lien Loan Documents, all proceeds of any such policy and any such award
(or any payments with respect to a deed in lieu of condemnation) if in respect
of the Collateral shall be paid to the Designated First Lien Collateral Agent
for the benefit of the First Lien Claimholders pursuant to the terms of the
First Lien Loan Documents (including for purposes of cash collateralization of
letters of credit) and, thereafter, if a Discharge of First Lien Obligations has
occurred, and subject to the rights of the Grantors under the Second Lien Loan
Documents, the balance of such proceeds shall be paid to the Designated Second
Lien Collateral Agent for the benefit of the Second Lien Claimholders to the
extent required under the Second Lien Loan Documents and then, if a Discharge of
Second Lien Obligations has occurred, any remaining balance shall be paid to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct.  Until the Discharge
of First Lien Obligations has occurred, if any Second Lien Representative, any
Second Lien Collateral Agent or any other Second Lien Claimholder shall, at any
time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, then it shall segregate and hold in
trust and forthwith pay such proceeds over to the Designated First Lien
Collateral Agent in accordance with the terms of Section 4.2.

 

5.3          Amendments to First Lien Loan Documents and Second Lien Loan
Documents.

 

(a)           The First Lien Loan Documents of any Series may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with their terms and the First Lien Debt of any Series may be
Refinanced subject to Section 8.7 without notice to, or the consent of, any
Second Lien Representative, any Second Lien Collateral Agent or any other Second
Lien Claimholder, all without affecting the lien subordination or other
provisions of this Agreement; provided that any

 

27

--------------------------------------------------------------------------------



 

such amendment, restatement, supplement, modification or Refinancing is not
inconsistent with the terms of this Agreement and, in the case of a Refinancing,
the holders of such Refinancing debt (directly or through their agent) bind
themselves in a writing addressed to each Second Lien Collateral Agent to the
terms of this Agreement;

 

(b)           The Second Lien Loan Documents may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with their terms and the Second Lien Debt of any Series may be Refinanced
subject to Section 8.7 without notice to, or the consent of, any First Lien
Representative, any First Lien Collateral Agent or any other First Lien
Claimholder, all without affecting the lien subordination or other provisions of
this Agreement, to the extent the terms and conditions of such amendment,
restatement, supplement, modification or Refinancing meet any applicable
requirements set forth in the First Lien Loan Documents;

 

(c)           In the event any First Lien Collateral Agent or the applicable
First Lien Claimholders and the relevant Grantor enter into any amendment,
waiver or consent in respect of any of the First Lien Collateral Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Lien Collateral Document or
changing in any manner the rights of the applicable First Lien Collateral Agent,
such First Lien Claimholders, the Company or any other Grantor thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of a Second Lien Collateral Document without the consent of any Second
Lien Representative, Second Lien Collateral Agent or other Second Lien
Claimholder and without any action by any Second Lien Representative, any Second
Lien Collateral Agent, any other Second Lien Claimholder, the Company or any
other Grantor, provided that:

 

(1)           no such amendment, waiver or consent shall have the effect of:

 

(A)          removing assets subject to the Lien of the Second Lien Collateral
Documents, except to the extent that a release of such Lien is permitted or
required by Section 5.1 and provided that there is a corresponding release of
the Liens securing the First Lien Obligations;

 

(B)          imposing duties on any Second Lien Collateral Agent or any Second
Lien Representative without its consent;

 

(C)          permitting other Liens on the Collateral not permitted under the
terms of the Second Lien Loan Documents or Section 6; or

 

(D)          being prejudicial to the interests of the Second Lien Claimholders
to a greater extent than the First Lien Claimholders (other than by virtue of
their relative priority and the rights and obligations hereunder); and

 

28

--------------------------------------------------------------------------------



 

(2)           notice of such amendment, waiver or consent shall have been given
to each Second Lien Collateral Agent within ten Business Days after the
effective date of such amendment, waiver or consent.

 

5.4          Confirmation of Subordination in Second Lien Collateral Documents. 
The Company agrees that each Second Lien Collateral Document shall include the
following language (or language to similar effect approved by the Designated
First Lien Collateral Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [collateral agent] pursuant to this Agreement and the exercise of
any right or remedy by the [collateral agent] hereunder are subject to the
provisions of the Second Lien Intercreditor Agreement, dated as of [        ]
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Second Lien Intercreditor Agreement”), among
[                    ], as Initial First Lien Representative,
[                    ], as Initial First Lien Collateral Agent,
[                    ], as Initial Second Lien Representative,
[                    ], as Initial Second Lien Collateral Agent and certain
other persons party or that may become party thereto from time to time.  In the
event of any conflict between the terms of the Second Lien Intercreditor
Agreement and this Agreement, the terms of the Second Lien Intercreditor
Agreement shall govern and control.”

 

In addition, the Company agrees that each Second Lien Mortgage, if any, covering
any Collateral shall contain such other language as the Designated First Lien
Collateral Agent may reasonably request to reflect the subordination of such
Second Lien Mortgage to the First Lien Collateral Documents covering such
Collateral.

 

5.5          Gratuitous Bailee/Agent for Perfection.

 

(a)           Each First Lien Collateral Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such Collateral being the
“Pledged Collateral”) as collateral agent for the First Lien Claimholders and
gratuitous bailee for the Second Lien Collateral Agents (such bailment being
intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee
thereof solely for the purpose of perfecting the security interest granted under
the First Lien Loan Documents and the Second Lien Loan Documents, respectively,
subject to the terms and conditions of this Section 5.5.  Solely with respect to
any deposit accounts under the control (within the meaning of Section 9-104 of
the UCC) of any First Lien Collateral Agent, such First Lien Collateral Agent
agrees to also hold control over such deposit accounts as gratuitous agent for
the Second Lien Collateral Agents, subject to the terms and conditions of this
Section 5.5.  At the request of the Designated First Lien Collateral Agent, each
Second Lien Collateral Agent shall turn over possession of any Pledged
Collateral in

 

29

--------------------------------------------------------------------------------



 

possession of such Second Lien Collateral Agent to the Designated First Lien
Collateral Agent.

 

(b)           No First Lien Collateral Agent shall have any obligation
whatsoever to the other First Lien Claimholders, the Second Lien
Representatives, the Second Lien Collateral Agents or the Second Lien
Claimholders to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors, to perfect the security interests of the Second Lien Collateral
Agents or other Second Lien Claimholders or to preserve rights or benefits of
any Person except as expressly set forth in this Section 5.5.  The duties or
responsibilities of any First Lien Collateral Agent under this Section 5.5 shall
be limited solely to holding the Pledged Collateral as gratuitous bailee (and
with respect to deposit accounts, gratuitous agent) in accordance with this
Section 5.5 and delivering the Pledged Collateral upon a Discharge of First Lien
Obligations as provided in Section 5.5(d).

 

(c)           No First Lien Collateral Agent or any other First Lien Claimholder
shall have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of any Second Lien Representative or any other Second
Lien Claimholder and the Second Lien Representatives, the Second Lien Collateral
Agents and the Second Lien Claimholders hereby waive and release the First Lien
Collateral Agents and the other First Lien Claimholders from all claims and
liabilities arising pursuant to any First Lien Collateral Agent’s role under
this Section 5.5 as gratuitous bailee and gratuitous agent with respect to the
Pledged Collateral.  It is understood and agreed that the interests of the First
Lien Collateral Agents and the other First Lien Claimholders, on the one hand,
and the Second Lien Representatives, the Second Lien Collateral Agents and the
other Second Lien Claimholders on the other hand, may differ and the First Lien
Collateral Agents and the other First Lien Claimholders shall be fully entitled
to act in their own interest without taking into account the interests of the
Second Lien Representatives, the Second Lien Collateral Agents or other Second
Lien Claimholders.

 

(d)           Upon the Discharge of First Lien Obligations, each First Lien
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (which endorsement
shall be without recourse and without any representation or warranty), in the
following order:  (x) if a Discharge of Second Lien Obligations has not already
occurred, to the Designated Second Lien Collateral Agent and (y) if a Discharge
of Second Lien Obligations has already occurred, to the Company or to whomever
may be lawfully entitled to receive the same.  Following the Discharge of First
Lien Obligations, each First Lien Collateral Agent further agrees to take all
other action reasonably requested by any Second Lien Collateral Agent at the
expense of the Company in connection with the Second Lien Collateral Agents
obtaining a first-priority security interest in the Collateral. After the
Discharge of First Lien Obligations has occurred, upon the Discharge of Second
Lien Obligations, each Second Lien Collateral Agent shall deliver the remaining
Pledged Collateral in its possession (if any) together with any necessary
endorsements (which endorsement shall be without recourse and without any
representation or warranty) to the Company or to whomever may be lawfully
entitled to receive the same.

 

30

--------------------------------------------------------------------------------



 

5.6          When Discharge of Obligations Deemed to Not Have Occurred.  (a) If,
at any time after the Discharge of First Lien Obligations has occurred the
Company enters into any Additional First Lien Loan Document evidencing any
Additional First Lien Obligations which Additional First Lien Loan Obligations
are permitted by the Second Lien Loan Documents, then such Discharge of First
Lien Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken as a
result of the occurrence of such first Discharge of First Lien Obligations),
and, from and after the date on which the Additional First Lien Representative
and Additional First Lien Collateral Agent in respect of such Additional First
Lien Obligations each becomes a party to this Agreement in accordance with
Section 8.7(b), the obligations under such Additional First Lien Loan Document
shall automatically be treated as First Lien Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the Additional First Lien
Representative and the Additional First Lien Collateral Agent under such new
First Lien Loan Documents shall be a First Lien Representative and First Lien
Collateral Agent, respectively, for all purposes of this Agreement and this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.  Upon
receipt of a Designation from the Company in accordance with Section 8.7(b)(2),
each Second Lien Representative and Second Lien Collateral Agent shall promptly
(x) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such Additional First Lien
Representative and/or such Additional First Lien Collateral Agent shall
reasonably request in order to provide to such Additional First Lien
Representative and such Additional First Lien Collateral Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (y) deliver to such Additional First Lien Collateral
Agent any Pledged Collateral held by it together with any necessary endorsements
(or otherwise allow such Additional First Lien Collateral Agent to obtain
control of such Pledged Collateral).  If the Additional First Lien Obligations
under such Additional First Lien Loan Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the Second Lien
Obligations, then the Second Lien Obligations shall be secured at such time by a
junior-priority Lien on such assets to the same extent provided in the Second
Lien Collateral Documents and this Agreement except to the extent, with respect
to any Series of Second Lien Obligations, such Lien on such assets constitutes a
Second Lien Declined Lien.  This Section 5.6(a) shall survive termination of
this Agreement.

 

(b) If, at any time after the Discharge of Second Lien Obligations has occurred,
the Company enters into any Additional Second Lien Loan Document evidencing any
Additional Second Lien Obligations which Additional Second Lien Obligations are
permitted by the First Lien Loan Documents, then such Discharge of Second Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of Second Lien Obligations), and, from
and after the date on which the Additional Second Lien Representative and
Additional Second Lien Collateral Agent in respect of such Additional Second
Lien Obligations each becomes a party to this Agreement in accordance with
Section 8.7(b), the obligations under such Additional Second Lien Loan Document
shall automatically be treated as Second Lien Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the Additional Second Lien
Representative and the Additional Second Lien Collateral Agent under such new
Second Lien Loan Documents shall be a Second

 

31

--------------------------------------------------------------------------------



 

Lien Representative and Second Lien Collateral Agent, respectively, for all
purposes of this Agreement and this Agreement shall be reinstated in full force
and effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.  Upon receipt of a designation from the Company in accordance
with Section 8.7(b)(2), each First Lien Representative and First Lien Collateral
Agent shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Company or such Additional
Second Lien Representative and/or such Additional Second Lien Collateral Agent
shall reasonably request in order to provide to such Additional Second Lien
Representative and such Additional Second Lien Collateral Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement.  If the Additional Second Lien Obligations under such
Additional Second Lien Loan Documents are secured by assets of the Grantors
constituting Collateral that do not also secure the First Lien Obligations, then
the First Lien Obligations shall be secured at such time by a first-priority
Lien on such assets to the same extent provided in the First Lien Collateral
Documents and this Agreement except to the extent, with respect to any Series of
First Lien Obligations, such Lien on such assets constitutes a First Lien
Declined Lien.  This Section 5.6(b) shall survive termination of this Agreement.

 

5.7          Purchase Right.

 

(a)           Without prejudice to the enforcement of any of the First Lien
Claimholders’ remedies under the First Lien Loan Documents, this Agreement, at
law or in equity or otherwise, the First Lien Claimholders agree at any time
following the earliest to occur of (i) an acceleration of any of the First Lien
Obligations in accordance with the terms of the applicable First Lien Loan
Documents, (ii) a payment default under any First Lien Loan Document that has
not been cured or waived by the applicable First Lien Claimholders within
60 days of the occurrence thereof or (iii) the commencement of any Insolvency or
Liquidation Proceeding with respect to any Grantor, the First Lien Claimholders
will offer the Second Lien Claimholders the option to purchase the entire
aggregate amount (but not less than the entirety) of outstanding First Lien
Obligations (including unfunded commitments under any Initial First Lien Loan
Document that have not been terminated at such time) at the Purchase Price
without warranty or representation or recourse except as provided in
Section 5.7(d), on a pro rata basis among the First Lien Claimholders, which
offer may be accepted by less than all of the Second Lien Claimholders so long
as all the accepting Second Lien Claimholders shall when taken together purchase
such entire aggregate amount as set forth above.

 

(b)           The “Purchase Price” will equal the sum of (1) the full amount of
all First Lien Obligations then-outstanding and unpaid at par (including
principal, accrued but unpaid interest and fees and any other unpaid amounts,
including breakage costs and, in the case of any secured hedging obligations,
the amount that would be payable by the relevant Grantor thereunder if such
Grantor were to terminate the hedge agreement in respect thereof on the date of
the purchase or, if not terminated, an amount determined by the relevant First
Lien Claimholder to be necessary to collateralize its credit risk arising out of
such agreement, but excluding any prepayment penalties or premiums), (2) the
cash collateral to be furnished to the First Lien Claimholders providing letters
of credit under the First Lien Loan Documents in such amount (not to exceed 102%
thereof) as such First

 

32

--------------------------------------------------------------------------------



 

Lien Claimholders determine is reasonably necessary to secure such First Lien
Claimholders in connection with any such outstanding and undrawn letters of
credit and (3) all accrued and unpaid fees, expenses and other amounts
(including attorneys’ fees and expenses) owed to the First Lien Claimholders
under or pursuant to the First Lien Loan Documents on the date of purchase.

 

(c)           The Second Lien Claimholders shall irrevocably accept or reject
such offer within ten (10) days of the receipt thereof by the Second Lien
Representatives and the parties shall endeavor to close promptly thereafter.  If
the Second Lien Claimholders (or any subset of them) accept such offer, it shall
be exercised pursuant to documentation mutually acceptable to each of the First
Lien Representatives and the Second Lien Representatives.  If the Second Lien
Claimholders reject such offer (or do not so irrevocably accept such offer
within the required timeframe), the First Lien Claimholders shall have no
further obligations pursuant to this Section 5.7 and may take any further
actions in their sole discretion in accordance with the First Lien Loan
Documents and this Agreement.  Each First Lien Claimholder will retain all
rights to indemnification provided in the relevant First Lien Loan Documents for
all claims and other amounts relating to periods prior to the purchase of the
First Lien Obligations pursuant to this Section 5.7.

 

(d)           The purchase and sale of the First Lien Obligations under this
Section 5.7 will be without recourse and without representation or warranty of
any kind by the First Lien Claimholders, except that the First Lien Claimholders
shall severally and not jointly represent and warrant to the Second Lien
Claimholders that on the date of such purchase, immediately before giving effect
to the purchase;

 

(1)           the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees and expenses thereof owed to the respective First Lien
Claimholders, are as stated in any assignment agreement prepared in connection
with the purchase and sale of the First Lien Obligations; and

 

(2)           each First Lien Claimholder owns the First Lien Obligations
purported to be owned by it free and clear of any Liens (other than
participation interests not prohibited by the First Lien Loan Documents, in
which case the Purchase Price will be appropriately adjusted so that the Second
Lien Claimholders do not pay amounts represented by participation interests to
the extent that the Second Lien Claimholders expressly assume the obligations
under such participation interests).

 

5.8          Designation of Hedging Obligations.  With respect to any Hedging
Obligations that would otherwise constitute both First Lien Obligations and
Second Lien Obligations hereunder, such Hedging Obligations shall solely
constitute First Lien Obligations for all purposes of this Agreement unless at
the time that the Company or any of its Restricted Subsidiaries enters into the
related Hedge Agreement, the Company shall designate the related Hedging
Obligations under such Hedge Agreement as Second Lien Obligations in a written
designation to the related swap counterparty with a copy to each Representative
in which case such

 

33

--------------------------------------------------------------------------------



 

Hedging Obligations shall solely constitute Second Lien Obligations for all
purposes of this Agreement.

 

SECTION 6.        Insolvency or Liquidation Proceedings.

 

6.1          Finance and Sale Issues.  Until the Discharge of First Lien
Obligations has occurred, if the Company or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and any First Lien Representative
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) on which such First Lien Representative,
such First Lien Collateral Agent or any other creditor has a Lien, or to permit
the Company or any other Grantor to obtain financing, whether from the First
Lien Claimholders or any other Person under Section 364 of the Bankruptcy Code
or any similar Bankruptcy Law (“DIP Financing”) then each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, will not object to such
Cash Collateral use or DIP Financing (including any proposed orders for such
Cash Collateral use and/or DIP Financing which are acceptable to any First Lien
Representative) and to the extent the Liens securing the First Lien Obligations
are subordinated to or pari passu with such DIP Financing, each Second Lien
Collateral Agent will subordinate its Liens in the Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and each
Second Lien Representative and each Second Lien Collateral Agent, for itself and
on behalf of each other Second Lien Claimholder represented by it, will not
request adequate protection or any other relief in connection therewith (except
as expressly agreed by the Designated First Lien Representative or to the extent
permitted by Section 6.3); provided that the Second Lien Representatives and the
other Second Lien Claimholders retain the right to object to any ancillary
agreements or arrangements regarding Cash Collateral use or the DIP Financing
that are materially prejudicial to their interests.  No Second Lien Claimholder
may provide DIP Financing to the Company or any other Grantor secured by Liens
equal or senior in priority to the Liens securing any First Lien Obligations;
provided, that if no First Lien Claimholder offers to provide DIP Financing to
the extent permitted under this Section 6.1 on or before the date of the hearing
to approve DIP Financing, then a Second Lien Claimholder may seek to provide
such DIP Financing secured by Liens equal or senior in priority to the Liens
securing any First Lien Obligations, and First Lien Claimholders may object
thereto; provided, further, that such DIP Financing may not “roll-up” or
otherwise include or refinance any pre-petition Second Lien Obligations.  Each
Second Lien Representative and each Second Lien Collateral Agent, for itself and
on behalf of each other Second Lien Claimholder represented by it, agrees that
it will not seek consultation rights in connection with, and it will not object
to or oppose, a motion to sell, liquidate or otherwise dispose of Collateral
under Section 363 of the Bankruptcy Code if the requisite First Lien
Claimholders have consented to such sale, liquidation or other disposition. 
Each Second Lien Representative and each Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Claimholder represented by it,
further agrees that it will not directly or indirectly oppose or impede entry of
any order in connection with such sale, liquidation or other disposition,
including orders to retain professionals or set bid procedures in connection
with such sale, liquidation or disposition, if the requisite First Lien
Claimholders have consented to (i) such retention of professionals and bid
procedures in connection with such sale, liquidation or disposition of such
assets and (ii) the sale, liquidation or disposition of such assets, in which
event the Second Lien Claimholders will be deemed to have consented to the sale
or disposition of Collateral pursuant to Section 363(f) of

 

34

--------------------------------------------------------------------------------


 

the Bankruptcy Code, so long as such order does not impair the rights of the
Second Lien Claimholders under Section 363(k) of the Bankruptcy Code.

 

Notwithstanding any other provision hereof to the contrary, each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, agrees that (A) without
the consent of the First Lien Claimholders, none of such Second Lien
Representative or such Second Lien Collateral Agent, the Second Lien
Claimholders represented by it or any agent or the trustee on behalf of any of
them shall, for any purpose during any Insolvency or Liquidation Proceeding or
otherwise, support, endorse, propose or submit, whether directly or indirectly,
any valuation of any of the Grantors or their respective assets that allocates
or ascribes any value whatsoever to any of the Restricted Assets and (B) without
the consent of the First Lien Claimholders, none of such Second Lien
Representative or such Second Lien Collateral Agent, the Second Lien
Claimholders represented by it or any agent or trustee on behalf of any of them
shall for any purpose during any Insolvency or Liquidation Proceeding or
otherwise challenge, dispute or object, whether directly or indirectly, to any
valuation of any of the Grantors or their respective assets, or otherwise take
any position with respect to such valuation, that is proposed, supported or
otherwise arises in any Insolvency or Liquidation Proceeding, on grounds that
such valuation does not allocate or ascribe adequate or appropriate value to any
of the Restricted Assets.

 

6.2          Relief from the Automatic Stay.  Until the Discharge of First Lien
Obligations has occurred, each Second Lien Representative and each Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, agrees that none of them shall:  (i) seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral or the
Restricted Assets, without the prior written consent of the First Lien
Representatives, unless a motion for adequate protection permitted under
Section 6.3 has been denied by a bankruptcy court or (ii) oppose (or support any
other Person in opposing) any request by any First Lien Representative or First
Lien Collateral Agent for relief from such stay.

 

6.3          Adequate Protection.

 

(a)           Each Second Lien Representative and each Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, agrees that none of them shall contest (or support any other
Person contesting):

 

(1)           any request by any First Lien Representative, any First Lien
Collateral Agent or other First Lien Claimholder for adequate protection under
any Bankruptcy Law; or

 

(2)           any objection by any First Lien Representative, any First Lien
Collateral Agent or other First Lien Claimholder to any motion, relief, action
or proceeding based on such First Lien Representative, First Lien Collateral
Agent or First Lien Claimholder claiming a lack of adequate protection.

 

(b)           Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:

 

35

--------------------------------------------------------------------------------



 

(1)           if the First Lien Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Cash Collateral use or DIP Financing, then each Second Lien Collateral Agent,
for itself and on behalf of any other Second Lien Claimholder represented by it,
may seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the First Lien
Obligations and such Cash Collateral use or DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Second Lien
Obligations are so subordinated to the First Lien Obligations under this
Agreement; and

 

(2)           the Second Lien Representatives, the Second Lien Collateral Agents
and Second Lien Claimholders shall only be permitted to seek adequate protection
with respect to their rights in the Collateral in any Insolvency or Liquidation
Proceeding in the form of (A) additional collateral; provided that as adequate
protection for the First Lien Obligations, each First Lien Collateral Agent, on
behalf of the First Lien Claimholders represented by it, is also granted a Lien
on such additional collateral, which Lien shall be senior to any Lien of the
Second Lien Representatives, the Second Lien Collateral Agents and the Second
Lien Claimholders on such additional collateral; (B) replacement Liens on the
Collateral; provided that as adequate protection for the First Lien Obligations,
each First Lien Collateral Agent, on behalf of the First Lien Claimholders
represented by it, is also granted replacement Liens on the Collateral, which
Liens shall be senior to the Liens of the Second Lien Representatives, the
Second Lien Collateral Agents and the Second Lien Claimholders on the
Collateral; (C) an administrative expense claim; provided that as adequate
protection for the First Lien Obligations, each First Lien Representative, on
behalf of the First Lien Claimholders represented by it, is also granted an
administrative expense claim which is senior and prior to the administrative
expense claim of the Second Lien Representatives and the other Second Lien
Claimholders; and (D) cash payments with respect to interest on the Second Lien
Obligations; provided that (1) as adequate protection for the First Lien
Obligations, each First Lien Representative, on behalf of the First Lien
Claimholders represented by it, is also granted cash payments with respect to
interest on the First Lien Obligation represented by it and (2) such cash
payments do not exceed an amount equal to the interest accruing on the principal
amount of Second Lien Obligations outstanding on the date such relief is granted
at the interest rate under the applicable Second Lien Loan Documents and
accruing from the date the applicable Second Lien Representative is granted such
relief.  If any Second Lien Claimholder receives Post-Petition Interest and/or
adequate protection payments in an Insolvency or Liquidation Proceeding (“Second
Lien Adequate Protection Payments”) and the First Lien Claimholders do not
receive payment in full in cash of all First Lien Obligations upon the
effectiveness of the plan of reorganization for, or conclusion of, that
Insolvency or Liquidation Proceeding, then each Second Lien Claimholder shall
pay over to the First Lien Claimholders an amount (the “Pay-Over Amount”) equal
to the lesser of (i) the Second Lien Adequate Protection Payments received by
such Second Lien Claimholder and (ii) the amount of the short-fall (the “Short
Fall”) in payment in full in cash of the

 

36

--------------------------------------------------------------------------------



 

First Lien Obligations; provided that to the extent any portion of the Short
Fall represents payments received by the First Lien Claimholders in the form of
promissory notes, equity or other property equal in value to the cash paid in
respect of the Pay-Over Amount, the First Lien Claimholders shall, upon receipt
of the Pay-Over Amount, transfer those promissory notes, equity or other
property, equal in value to the cash paid in respect of the Pay-Over Amount, to
the applicable Second Lien Claimholders pro rata in exchange for the Pay-Over
Amount.  Notwithstanding anything herein to the contrary, the First Lien
Claimholders shall not be deemed to have consented to, and expressly retain
their rights to object to, the grant of adequate protection in the form of cash
payments to the Second Lien Claimholders made pursuant to this Section 6.3(b).

 

(c)           Each Second Lien Representative and each Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, agrees that notice of a hearing to approve DIP Financing or
use of Cash Collateral on an interim basis shall be adequate if delivered to
such Second Lien Representative and Second Lien Collateral Agent at least two
(2) Business Days in advance of such hearing and that notice of a hearing to
approve DIP Financing or use of Cash Collateral on a final basis shall be
adequate if delivered to such Second Lien Representative and Second Lien
Collateral Agent at least fifteen (15) days in advance of such hearing.

 

6.4          No Waiver.  Subject to Section 6.7(b), nothing contained herein
shall prohibit or in any way limit any First Lien Representative or any other
First Lien Claimholder from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by any Second Lien Representative or
any other Second Lien Claimholder, including the seeking by any Second Lien
Representative or any other Second Lien Claimholder of adequate protection or
the asserting by any Second Lien Representative or any other Second Lien
Claimholder of any of its rights and remedies under the Second Lien Loan
Documents or otherwise.

 

6.5          Avoidance Issues.  If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholder shall be
entitled to a reinstatement of its First Lien Obligations with respect to all
such recovered amounts on the date of such Recovery, and from and after the date
of such reinstatement the Discharge of First Lien Obligations shall be deemed
not to have occurred for all purposes hereunder.  If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.  This Section 6.5 shall survive termination of this
Agreement.

 

6.6          Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization, arrangement, compromise or liquidation or similar dispositive
restructuring plan, both on account of First Lien Obligations and on account of
Second Lien Obligations, then, to the extent the debt obligations distributed on
account of the First Lien Obligations and on account of the Second Lien
Obligations are secured by Liens upon

 

37

--------------------------------------------------------------------------------



 

the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

6.7          Post-Petition Interest.

 

(a)           None of any Second Lien Representative, any Second Lien Collateral
Agent or any other Second Lien Claimholder shall oppose or seek to challenge any
claim by any First Lien Representative, any First Lien Collateral Agent or any
other First Lien Claimholder for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of Post-Petition Interest to the
extent of the value of the Lien of the First Lien Collateral Agents on behalf of
the First Lien Claimholders on the Collateral or any other First Lien
Claimholder’s Lien on the Collateral, without regard to the existence of the
Liens of the Second Lien Collateral Agents or the other Second Lien Claimholders
on the Collateral.

 

(b)           None of any First Lien Representative, First Lien Collateral Agent
or any other First Lien Claimholder shall oppose or seek to challenge any claim
by any Second Lien Representative, Second Lien Collateral Agent or any other
Second Lien Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the Second Lien Collateral Agents, on
behalf of the Second Lien Claimholders, on the Collateral (after taking into
account the amount of the First Lien Obligations).

 

6.8          Waiver.  Each Second Lien Representative and each Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, waives any claim it may hereafter have against any First Lien
Claimholder arising out of the election of any First Lien Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest
in connection with the Collateral in any Insolvency or Liquidation Proceeding so
long as such actions are not in express contravention of the terms of this
Agreement.

 

6.9          Separate Grants of Security and Separate Classification.  Each
Second Lien Representative and each Second Lien Collateral Agent, for itself and
on behalf of each other Second Lien Claimholder represented by it, and each
First Lien Representative and each First Lien Collateral Agent, for itself and
on behalf of each other First Lien Claimholder represented by it, acknowledges
and agrees that:

 

(a)           the grants of Liens pursuant to the First Lien Collateral
Documents and the Second Lien Collateral Documents constitute two separate and
distinct grants of Liens; and

 

(b)           because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

 

38

--------------------------------------------------------------------------------



 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Lien
Claimholders), the First Lien Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing (or that would be owing if there
were such separate classes of senior and junior secured claims) in respect of
Post-Petition Interest (including any additional interest payable pursuant to
the First Lien Loan Documents, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Lien
Claimholders with respect to the Collateral, with each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, hereby acknowledging
and agreeing to turn over to the Designated First Lien Collateral Agent, for
itself and on behalf of each other First Lien Claimholder, Collateral or
proceeds of Collateral otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Lien Claimholders).

 

6.10        Effectiveness in Insolvency or Liquidation Proceedings.  The Parties
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of an Insolvency or Liquidation Proceeding.  All
references in this Agreement to any Grantor will include such Person as a
debtor-in-possession and any receiver or trustee for such Person in an
Insolvency or Liquidation Proceeding.

 

SECTION 7.        Reliance; Waivers; Etc.

 

7.1          Reliance.  Other than any reliance on the terms of this Agreement,
each First Lien Representative and each First Lien Collateral Agent, on behalf
of itself and each other First Lien Claimholder represented by it, acknowledges
that it and such First Lien Claimholders have, independently and without
reliance on any Second Lien Representative, any Second Lien Collateral Agent or
any other Second Lien Claimholder, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
each of the First Lien Loan Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the First Lien Loan Documents or this Agreement. 
Each Second Lien Representative and each Second Lien Collateral Agent, on behalf
of itself and each other Second Lien Claimholder represented by it, acknowledges
that it and such Second Lien Claimholders have, independently and without
reliance on any First Lien Representative, any First Lien Collateral Agent or
any other First Lien Claimholder, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
each of the Second Lien Loan Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the Second Lien Loan Documents or this Agreement.

 

39

--------------------------------------------------------------------------------



 

7.2          No Warranties or Liability.  Each First Lien Representative and
each First Lien Collateral Agent, on behalf of itself and each other First Lien
Claimholder represented by it, acknowledges and agrees that no Second Lien
Representative or other Second Lien Claimholder has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.  Except as otherwise provided herein, the Second
Lien Claimholders will be entitled to manage and supervise their respective
extensions of credit under the Second Lien Loan Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate.  Each
Second Lien Representative and each Second Lien Collateral Agent, on behalf of
itself and each other Second Lien Claimholder represented by it, acknowledges
and agrees that no First Lien Representative or other First Lien Claimholder has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.  Except as
otherwise provided herein, the First Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
First Lien Loan Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate.  The Second Lien Representatives, the
Second Lien Collateral Agents and the other Second Lien Claimholders shall have
no duty to the First Lien Representatives, the First Lien Collateral Agents or
any of the other First Lien Claimholders, and the First Lien Representatives,
the First Lien Collateral Agents and the other First Lien Claimholders shall
have no duty to the Second Lien Representative, the Second Lien Collateral
Agents or any of the other Second Lien Claimholders, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
other Grantor (including the First Lien Loan Documents and the Second Lien Loan
Documents), regardless of any knowledge thereof which they may have or be
charged with.

 

7.3          No Waiver of Lien Priorities.

 

(a)           No right of the First Lien Claimholders, the First Lien
Representatives, the First Lien Collateral Agents or any of them to enforce any
provision of this Agreement or any First Lien Loan Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or any other Grantor or by any act or failure to act by any First
Lien Claimholder, First Lien Representative or First Lien Collateral Agent, or
by any noncompliance by any Person with the terms, provisions and covenants of
this Agreement, any of the First Lien Loan Documents or any of the Second Lien
Loan Documents, regardless of any knowledge thereof which any First Lien
Representative, First Lien Collateral Agent or any First Lien Claimholder, or
any of them, may have or be otherwise charged with.

 

(b)           Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the First Lien Loan Documents and subject to the provisions of Section 5.3(a)),
the First Lien Claimholders, the First Lien Representatives, the First Lien
Collateral Agents and any of them may, at any time and from time to time in
accordance with the First Lien Loan Documents and/or applicable law, without the
consent of, or notice to, any Second Lien

 

40

--------------------------------------------------------------------------------



 

Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder, without incurring any liabilities to any Second Lien
Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of any Second Lien Representative, any Second Lien Collateral
Agent or any other Second Lien Claimholder is affected, impaired or extinguished
thereby) do any one or more of the following:

 

(1)           change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the First Lien Obligations or any Lien on any First Lien Collateral or
guarantee of any of the First Lien Obligations or any liability of the Company
or any other Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the First Lien
Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify or
supplement in any manner any Liens held by any First Lien Representative, any
First Lien Collateral Agent or any of the other First Lien Claimholders, the
First Lien Obligations or any of the First Lien Loan Documents;

 

(2)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First Lien
Collateral or any liability of the Company or any other Grantor to any of the
First Lien Claimholders, the First Lien Representatives or the First Lien
Collateral Agents, or any liability incurred directly or indirectly in respect
thereof;

 

(3)           settle or compromise any First Lien Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the First
Lien Obligations) in any manner or order; and

 

(4)           exercise or delay in or refrain from exercising any right or
remedy against the Company or any other Grantor or any other Person or any
security, and elect any remedy and otherwise deal freely with the Company, any
other Grantor or any First Lien Collateral and any security and any guarantor or
any liability of the Company or any other Grantor to the First Lien Claimholders
or any liability incurred directly or indirectly in respect thereof.

 

(c)           Except as otherwise expressly provided herein, each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, also agrees that the First
Lien Claimholders, the First Lien Representatives and the First Lien Collateral
Agents shall not have any liability to such Second Lien Representative, such
Second Lien Collateral Agent or any such Second Lien Claimholders, and such
Second Lien Representative and such Second Lien Collateral Agent, on behalf of
itself and each other Second Lien Claimholder represented by it, hereby waives
any claim against any First Lien Claimholder, any First

 

41

--------------------------------------------------------------------------------



 

Lien Representative or any First Lien Collateral Agent arising out of any and
all actions which the First Lien Claimholders, any First Lien Representative or
any First Lien Collateral Agent may take or permit or omit to take with respect
to:

 

(1)           the First Lien Loan Documents (other than this Agreement);

 

(2)           the collection of the First Lien Obligations; or

 

(3)           the foreclosure upon, or sale, liquidation or other disposition
of, any First Lien Collateral.

 

Each Second Lien Representative and each Second Lien Collateral Agent, on behalf
of itself and each other Second Lien Claimholder represented by it, agrees that
the First Lien Claimholders, the First Lien Representatives and the First Lien
Collateral Agents do not have any duty to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

 

(d)           Until the Discharge of First Lien Obligations, each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of any
marshaling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to any First Lien Collateral or any
other similar rights a junior secured creditor may have under applicable law.

 

7.4          Obligations Unconditional.  All rights, interests, agreements and
obligations of the First Lien Representatives, the First Lien Collateral Agents
and the other First Lien Claimholders and the Second Lien Representatives, the
Second Lien Collateral Agents and the other Second Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any First Lien Loan
Documents or any Second Lien Loan Documents;

 

(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Loan Document or any Second Lien Loan Document;

 

(c)           except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guarantee thereof;

 

42

--------------------------------------------------------------------------------



 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or

 

(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
any First Lien Representative, any First Lien Collateral Agent, the First Lien
Obligations, any First Lien Claimholder, any Second Lien Representative, any
Second Lien Collateral Agent, the Second Lien Obligations or any Second Lien
Claimholder in respect of this Agreement.

 

SECTION 8.        Miscellaneous.

 

8.1          Integration/Conflicts.  This Agreement, the First Lien Loan
Documents and the Second Lien Loan Documents represent the entire agreement of
the Grantors, the First Lien Claimholders and the Second Lien Claimholders with
respect to the subject matter hereof and thereof, and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof.  There are no promises, undertakings, representations
or warranties by the First Lien Claimholders or the Second Lien Claimholders
relative to the subject matter hereof and thereof not expressly set forth or
referred to herein or therein.  In the event of any conflict between the
provisions of this Agreement and the provisions of the First Lien Loan Documents
or the Second Lien Loan Documents, the provisions of this Agreement shall govern
and control; provided that the foregoing shall not be construed to limit the
relative rights and obligations as among the First Lien Claimholders or as among
the Second Lien Claimholders; as among the First Lien Claimholders, such rights
and obligations are governed by, and any provisions herein regarding them are
therefore subject to, the provisions of the First Lien Pari Passu Intercreditor
Agreement, and as among the Second Lien Claimholders, such rights and
obligations are governed by, and any provisions herein regarding them are
therefore subject to, the provisions of the Second Lien Pari Passu Intercreditor
Agreement.

 

8.2          Effectiveness; Continuing Nature of this Agreement; Severability. 
This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to any Second Lien
Representative or any other Second Lien Claimholder, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Grantor constituting First Lien Obligations in reliance hereon.  Each Second
Lien Representative and each Second Lien Collateral Agent, on behalf of itself
and each other Second Lien Claimholder represented by it, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement.  The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding.  Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  The parties hereto shall endeavor in good faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.  All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor-in-possession and any receiver, trustee or similar person for
the Company or

 

43

--------------------------------------------------------------------------------



 

any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.  This Agreement shall terminate and be of no further force and
effect:

 

(a)           with respect to any First Lien Representative and any First Lien
Collateral Agent, the First Lien Claimholders represented by it and their First
Lien Obligations, on the date on which the First Lien Obligations of such First
Lien Claimholders are Discharged, subject to Sections 5.6 and 6.5; and

 

(b)           with respect to any Second Lien Representative and any Second Lien
Collateral Agent, the Second Lien Claimholders represented by it and their
Second Lien Obligations, on the date on which the Second Lien Obligations of
such Second Lien Claimholders are Discharged, subject to Sections 5.6 and 6.5;

 

provided, however, that in each case, such termination shall not relieve any
such party of its obligations incurred hereunder prior to the date of such
termination.

 

8.3          Amendments; Waivers

 

(a)           No amendment, modification or waiver of any of the provisions of
this Agreement shall be deemed to be made unless the same shall be in writing
signed on behalf of each party hereto or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time.  Notwithstanding the foregoing, the Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement, except with respect to Section 8.7,
Section 8.18 or this Section 8.3 (including, in each case, each defined term
referred to therein to the extent used therein) to the extent such amendment,
modification or waiver directly and adversely affects the rights of the Company
or the other Grantors.

 

(b)           Notwithstanding the foregoing, without the consent of any First
Lien Claimholder or Second Lien Claimholder, any Representative and Collateral
Agent may become a party hereto by execution and delivery of a Joinder Agreement
in accordance with Section 8.7 and upon such execution and delivery, such
Representative and Collateral Agent and the Additional First Lien Claimholders
and Additional First Lien Obligations or Additional Second Lien Claimholders and
Additional Second Lien Obligations, as the case may be, of the Series for which
such Representative and Collateral Agent is acting shall be subject to the terms
hereof.

 

(c)           Notwithstanding the foregoing, without the consent of any other
Representative, Collateral Agent or Claimholder, the Designated First Lien
Representative may effect amendments and modifications to this Agreement to the
extent necessary to reflect any incurrence of any Additional First Lien
Obligations or Additional Second Lien Obligations in compliance with this
Agreement.

 

8.4          Information Concerning Financial Condition of the Grantors and
their Subsidiaries.  The First Lien Representatives, the First Lien Collateral
Agents and the First Lien Claimholders, on the one hand, and the Second Lien
Representatives, the Second Lien Collateral

 

44

--------------------------------------------------------------------------------


 

Agents and the Second Lien Claimholders, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Grantors and their Subsidiaries and all endorsers and/or guarantors of the
First Lien Obligations or the Second Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations
or the Second Lien Obligations.  The First Lien Representatives, the First Lien
Collateral Agents and the other First Lien Claimholders shall have no duty to
advise the Second Lien Representatives, the Second Lien Collateral Agents or any
other Second Lien Claimholder of information known to it or them regarding such
condition or any such circumstances or otherwise.  In the event the First Lien
Representatives, the First Lien Collateral Agents or any of the other First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to any Second Lien Representative,
any Second Lien Collateral Agent or any other Second Lien Claimholder, it or
they shall be under no obligation:

 

(a)           to make, and the First Lien Representatives, the First Lien
Collateral Agents and the other First Lien Claimholders shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;

 

(b)           to provide any additional information or to provide any such
information on any subsequent occasion;

 

(c)           to undertake any investigation; or

 

(d)           to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

8.5          Subrogation.  With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Representatives, the Second Lien Collateral Agents or the other Second Lien
Claimholders pays over to any of the First Lien Representatives, the First Lien
Collateral Agents or the other First Lien Claimholders under the terms of this
Agreement, such Second Lien Claimholders, Second Lien Representatives and Second
Lien Collateral Agents shall be subrogated to the rights of such First Lien
Representatives, First Lien Collateral Agents and First Lien Claimholders;
provided that each Second Lien Representative and each Second Lien Collateral
Agent, on behalf of itself and each other Second Lien Claimholder represented by
it, hereby agrees not to assert or enforce any such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations has occurred.  The Company and the other Grantors each acknowledges
and agrees that the value of any payments or distributions in cash, property or
other assets received by any Second Lien Representative, Second Lien Collateral
Agent or other Second Lien Claimholder that are paid over to any First Lien
Representative, First Lien Collateral Agent or other First Lien Claimholder
pursuant to this Agreement shall not reduce any of the Second Lien Obligations.

 

8.6          Application of Payments.  All payments received by any First Lien
Representative, First Lien Collateral Agent or other First Lien Claimholder may
be applied, reversed and reapplied, in whole or in part, to such part of the
First Lien Obligations provided for in the First Lien Loan Documents (subject to
the First Lien Pari Passu Intercreditor Agreement, if

 

45

--------------------------------------------------------------------------------



 

then in effect).  Each Second Lien Representative and each Second Lien
Collateral Agent, on behalf of itself and each other Second Lien Claimholder
represented by it, agrees to any extension or postponement of the time of
payment of the First Lien Obligations or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or release of any
Lien which may at any time secure any part of the First Lien Obligations and to
the addition or release of any other Person primarily or secondarily liable
therefor.

 

8.7          Additional Debt Facilities.

 

(a)           To the extent, but only to the extent, permitted by the provisions
of the First Lien Loan Documents and the Second Lien Loan Documents and
Section 5.3, the Company may incur or issue and sell one or more series or
classes of Indebtedness that the Company designates as Additional First Lien
Debt and/or one or more series or classes of Indebtedness that the Company
designates as Additional Second Lien Debt (each, “Additional Debt”).

 

Any such series or class of Additional First Lien Debt may be secured by a
first-priority, senior Lien on the Collateral, in each case under and pursuant
to the First Lien Collateral Documents for such Series of Additional First Lien
Debt, if and subject to the condition that, unless such Indebtedness is part of
an existing Series of Additional First Lien Debt represented by a First Lien
Representative and First Lien Collateral Agent already party to this Agreement
and the First Lien Pari Passu Intercreditor Agreement, the Additional First Lien
Representative and the Additional First Lien Collateral Agent of any such
Additional First Lien Debt each becomes a party to this Agreement and the First
Lien Pari Passu Intercreditor Agreement by satisfying the conditions set forth
in clauses (1) and (2) of Section 8.7(b).  Upon any Additional First Lien
Representative and Additional First Lien Collateral Agent so becoming a party
hereto and becoming a party to the First Lien Pari Passu Intercreditor Agreement
in accordance with the terms thereof, all Additional First Lien Obligations of
such Series shall also be entitled to be so secured by a senior Lien on the
Collateral in accordance with the terms hereof and thereof.

 

Any such series or class of Additional Second Lien Debt may be secured by a
junior-priority, subordinated Lien on the Collateral, in each case under and
pursuant to the relevant Second Lien Collateral Documents for such Series of
Additional Second Lien Debt, if and subject to the condition, unless such
Indebtedness is part of an existing Series of Additional Second Lien Debt
represented by a Second Lien Representative and Second Lien Collateral Agent
already party to this Agreement and the Second Lien Pari Passu Intercreditor
Agreement, the Additional Second Lien Representative and Additional Second Lien
Collateral Agent of any such Additional Second Lien Debt each becomes a party to
this Agreement and the Second Lien Pari Passu Intercreditor Agreement by
satisfying the conditions set forth in clauses (1) and (2) of Section 8.7(b). 
Upon any Additional Second Lien Representative and Additional Second Lien
Collateral Agent so becoming a party hereto and becoming a party to the Second
Lien Pari Passu Intercreditor Agreement in accordance with the terms thereof,
all Additional Second Lien Obligations of such Series shall also be entitled to
be so secured by a subordinated Lien on the Collateral in accordance with the
terms hereof and thereof.

 

(b)           In order for an Additional Representative and an Additional
Collateral Agent to become a party to this Agreement:

 

46

--------------------------------------------------------------------------------



 

(1)           such Additional Representative and such Additional Collateral
Agent shall have executed and delivered to each other then-existing
Representative a Joinder Agreement substantially in the form of Exhibit A hereto
(if such Representative is an Additional Second Lien Representative and such
Collateral Agent is an Additional Second Lien Collateral Agent) (with such
changes as may be reasonably approved by the Designated First Lien
Representative and such Representative and such Collateral Agent) or Exhibit B
hereto (if such Representative is an Additional First Lien Representative and
such Collateral Agent is an Additional First Lien Collateral Agent) (with such
changes as may be reasonably approved by the Designated First Lien
Representative and such Representative and such Collateral Agent) pursuant to
which such Additional Representative becomes a Representative hereunder, such
Additional Collateral Agent becomes a Collateral Agent hereunder and the related
First Lien Claimholders or Second Lien Claimholders, as applicable, become
subject hereto and bound hereby; and

 

(2)           the Company shall have delivered a Designation to each other
then-existing Collateral Agent substantially in the form of Exhibit C hereto,
pursuant to which a Responsible Officer of the Company shall (A) identify the
Indebtedness to be designated as Additional First Lien Obligations or Additional
Second Lien Obligations, as applicable, and the initial aggregate principal
amount of such Indebtedness, (B) specify the name and address of the applicable
Additional Representative and Additional Collateral Agent, (C) certify that such
Additional Debt is permitted to be incurred, secured and guaranteed by each
First Lien Loan Document and Second Lien Loan Document and that the conditions
set forth in this Section 8.7 are satisfied with respect to such Additional Debt
and (D) attach to such Designation true and complete copies of each of the First
Lien Loan Documents or Second Lien Loan Documents, as applicable, relating to
such Additional First Lien Debt or Additional Second Lien Debt, as applicable,
certified as being true and correct by a Responsible Officer of the Company.

 

(c)           The Additional Second Lien Loan Documents or Additional First Lien
Loan Documents, as applicable, relating to such Additional Obligations shall
provide that each of the applicable Claimholders with respect to such Additional
Obligations will be subject to and bound by the provisions of this Agreement in
its capacity as a holder of such Additional Obligations.

 

(d)           Upon the execution and delivery of a Joinder Agreement by an
Additional First Lien Representative and an Additional First Lien Collateral
Agent or an Additional Second Lien Representative and an Additional Second Lien
Collateral Agent, as the case may be, in each case in accordance with this
Section 8.7, each other Representative and Collateral Agent shall acknowledge
receipt thereof by countersigning a copy thereof and returning the same to such
Additional First Lien Representative and such Additional First Lien Collateral
Agent or such Additional Second Lien Representative and such Additional Second
Lien Collateral Agent, as the case may be; provided that the failure of any
Representative or Collateral Agent to so acknowledge or return the same shall
not affect the status of such Additional Obligations as Additional First Lien

 

47

--------------------------------------------------------------------------------



 

Obligations or Additional Second Lien Obligations, as the case may be, if the
other requirements of this Section 8.7 are complied with.

 

(e)           With respect to any incurrence, issuance or sale of Indebtedness
after the date hereof under the Additional First Lien Loan Documents or
Additional Second Lien Loan Documents of a Series of Additional First Lien Debt
or Series of Additional Second Lien Debt whose Representative and Collateral
Agent is already each a party to this Agreement and the First Lien Pari Passu
Intercreditor Agreement or Second Lien Pari Passu Intercreditor Agreement, as
applicable, the requirements of Section 8.7(b) shall not be applicable and such
Indebtedness shall automatically constitute Additional First Lien Debt or
Additional Second Lien Debt so long as (i) such Indebtedness is permitted to be
incurred, secured and guaranteed by each First Lien Loan Document and Second
Lien Loan Document and (ii) the provisions of Section 8.7(b)(2) have been
complied with; provided, further, however, that with respect to any such
Indebtedness incurred, issued or sold pursuant to the terms of any Additional
First Lien Loan Documents or Additional Second Lien Loan Documents of such
existing Series of Additional First Lien Debt or Additional Second Lien Debt as
such terms existed on the date the Representative and Collateral Agent for such
Series of Additional First Lien Debt or Additional Second Lien Debt executed the
Joinder Agreement, the requirements of clause (i) of this Section 8.7(e) shall
be tested only as of (x) the date of execution of such Joinder Agreement, if
pursuant to a commitment entered into at the time of such Joinder Agreement and
(y) with respect to any later commitment or amendment to those terms to permit
such Indebtedness, as of the date of such commitment and/or amendment.

 

8.8          Agency Capacities.  Except as expressly provided herein,
(i) Barclays Bank PLC is acting in the capacity of Initial First Lien
Representative and Initial First Lien Collateral Agent solely for the Initial
First Lien Claimholders, (ii) [    ] is acting in the capacity of Initial Second
Lien Representative and Initial Second Lien Collateral Agent solely for the
Initial Second Lien Claimholders, (iii) Barclays Bank PLC is acting in the
capacity of Designated First Lien Representative and Designated First Lien
Collateral Agent solely for the First Lien Claimholders and (iv) [    ] is
acting in the capacity of Designated Second Lien Representative and Designated
Second Lien Collateral Agent solely for the Second Lien Claimholders.  Except as
expressly provided herein, each other Representative and Collateral Agent is
acting in the capacity of Representative and Collateral Agent, respectively,
solely for the Claimholders under the First Lien Loan Documents or Second Lien
Loan Documents for which it is the named Representative or Collateral Agent, as
the case may be, in the applicable Joinder Agreement.

 

8.9          Submission to Jurisdiction; Certain Waivers.  Each of the Company,
each other Grantor, and each Representative and each Collateral Agent, on behalf
of itself and each other applicable Claimholder represented by it, hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Collateral Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern

 

48

--------------------------------------------------------------------------------



 

District of New York sitting in the Borough of Manhattan, and appellate courts
from any thereof;

 

(b)           agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(c)           agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
Agreement or any other First Lien Loan Document or Second Lien Loan Document
shall affect any right that any Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other First Lien Loan
Document or Second Lien Loan Document against such Grantor or any of its assets
in the courts of any jurisdiction;

 

(d)           waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other
Collateral Document in any court referred to in Section 8.9(a) (and irrevocably
waives to the fullest extent permitted by applicable law the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court);

 

(e)           consents to service of process in any such proceeding in any such
court by registered or certified mail, return receipt requested, to the
applicable party at its address provided in accordance with Section 8.11 (and
agrees that nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by applicable law);

 

(f)            agrees that service as provided in Section 8.9(e) is sufficient
to confer personal jurisdiction over the applicable party in any such proceeding
in any such court, and otherwise constitutes effective and binding service in
every respect; and

 

(g)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover any special, exemplary, punitive or consequential
damages.

 

8.10        WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO, AND THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY
OTHER THEORY).  EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO

 

49

--------------------------------------------------------------------------------



 

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO AND
THE COMPANY AND THE OTHER GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

 

8.11        Notices.  All notices to the Second Lien Claimholders and the First
Lien Claimholders permitted or required under this Agreement shall be sent to
the applicable Second Lien Representative and the applicable First Lien
Representative, respectively.  Unless otherwise specifically provided herein,
any notice hereunder shall be in writing and may be personally served or sent by
telefacsimile, electronic mail or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
electronic mail, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed.  For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto or in the Joinder Agreement pursuant to which it
becomes a party hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

 

8.12        Further Assurances.  Each First Lien Representative and each First
Lien Collateral Agent, on behalf of itself and each other First Lien Claimholder
represented by it, each Second Lien Representative and each Second Lien
Collateral Agent, on behalf of itself and each other Second Lien Claimholder
represented by it, and the Company and each other Grantor, agree that each of
them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as any
First Lien Representative and First Lien Collateral Agent or any Second Lien
Representative and Second Lien Collateral Agent may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement.

 

8.13        APPLICABLE LAW.  THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN
THE COLLATERAL).

 

8.14        Binding on Successors and Assigns.  This Agreement shall be binding
upon the First Lien Representatives, the First Lien Collateral Agents, the other
First Lien Claimholders, the Second Lien Representatives, the Second Lien
Collateral Agents, the other Second Lien Claimholders, the Company and the other
Grantors, and their respective successors and assigns

 

50

--------------------------------------------------------------------------------



 

from time to time.  If any of the First Lien Representatives, the First Lien
Collateral Agents, the Second Lien Representatives or the Second Lien Collateral
Agents resigns or is replaced pursuant to the First Lien Loan Documents or the
Second Lien Loan Documents, as applicable, its successor shall be deemed to be a
party to this Agreement and shall have all the rights of, and be subject to all
the obligations of, this Agreement.  No provision of this Agreement will inure
to the benefit of a bankruptcy trustee, debtor-in-possession, creditor trust or
other representative of an estate or creditor of any Grantor, including where
any such trustee, debtor-in-possession, creditor trust or other representative
of an estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

 

8.15        Section Headings.  The section headings and the table of contents
used in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose, be given
any substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

8.16        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

8.17        Authorization.  By its signature, each Person executing this
Agreement, on behalf of such Person but not in his or her personal capacity as a
signatory, represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.

 

8.18        No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights.  This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the First Lien Claimholders and the Second Lien Claimholders
and their respective successors and assigns from time to time.  The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Representatives, the First Lien Collateral
Agents and the other First Lien Claimholders on the one hand and the Second Lien
Representatives, the Second Lien Collateral Agents and the other Second Lien
Claimholders on the other hand.  Nothing herein shall be construed to limit the
relative rights and obligations as among the First Lien Claimholders or as among
the Second Lien Claimholders; as among the First Lien Claimholders, such rights
and obligations are governed by, and any provisions herein regarding them are
therefore subject to, the provisions of the First Lien Pari Passu Intercreditor
Agreement and as among the Second Lien Claimholders, such rights and obligations
are governed by, and any provisions herein regarding them are therefore subject
to, the provisions of the Second Lien Pari Passu Intercreditor Agreement.  Other
than as set forth in Section 8.3 and in Section 8.7, none of the Company, any
other Grantor or any other creditor shall have any rights hereunder and neither
the Company nor any Grantor nor any other creditor may rely on the terms
hereof.  Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

8.19        No Indirect Actions.  Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or support any

 

51

--------------------------------------------------------------------------------



 

other Person in taking that action directly or indirectly.  “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.

 

8.20        Additional Grantors.  Each of the Company and the other Grantors
agrees that it shall ensure that each of its Subsidiaries that is or is to
become a party to any First Lien Loan Document or Second Lien Loan Document and
which grants a lien on any of its assets thereunder shall either execute this
Agreement on the date hereof or shall confirm that it is a Grantor hereunder
pursuant to a Joinder Agreement substantially in the form attached hereto as
Exhibit D that is executed and delivered by such Subsidiary prior to or
concurrently with its execution and delivery of such First Lien Loan Document or
such Second Lien Loan Document and granting of any such lien.

 

[Remainder of this page intentionally left blank]

 

52

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Second Lien
Intercreditor Agreement as of the date first written above.

 

 

BARCLAYS BANK PLC

 

as Initial First Lien Representative and as Initial First Lien Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NOTICE ADDRESS:

 

745 Seventh Avenue, 27th Floor

 

New York, New York 10019

 

Attention: May Huang

 

Fax: 212-526-5115

 

Email: may.huang@barclays.com and

            ltmny@barclays.com

 

 

 

with copies to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

Attention: Michele O. Penzer

 

Fax: 212-751-4864

 

Email: michele.penzer@lw.com

 

--------------------------------------------------------------------------------



 

 

[          ],

 

as Initial Second Lien Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

 

 

 

 

[          ],

 

as Initial Second Lien Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

54

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to by:

 

 

 

 

 

ENVIVA PARTNERS, LP

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA, LP

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA GP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS AMORY, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ENVIVA PELLETS AHOSKIE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS COTTONDALE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA ENERGY SERVICES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS SOUTHAMPTON, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PARTNERS FINANCE CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS SAMPSON, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ENVIVA PORT OF PANAMA CITY, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PORT OF WILMINGTON, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ADD ANY OTHER GRANTORS]

 

 

 

NOTICE ADDRESS:

 

Enviva Partners, LP

7200 Wisconsin Avenue, Suite 1000

Bethesda, Maryland 20814

Attention: Stephen F. Reeves

Fax: 301-657-5567

Email: steve.reeves@envivabiomass.com

 

with a copy to:

 

Vinson & Elkins LLP

666 Fifth Avenue, New York, New York 10103

Attention: Brett M. Santoli

Fax: 917-849-5304

Email: bsantoli@velaw.com

 

--------------------------------------------------------------------------------



 

Exhibit A to the
Second Lien Intercreditor Agreement

 

[FORM OF] SECOND LIEN JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[  ] to
the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”), among BARCLAYS BANK PLC, as Initial
First Lien Representative and Initial First Lien Collateral Agent, [INSERT
NAME], as Initial Second Lien Representative, [INSERT NAME], as Initial Second
Lien Collateral Agent, and the additional Representatives [and Collateral
Agents] from time to time a party thereto, and acknowledged and agreed to by
ENVIVA PARTNERS, LP, a limited partnership formed under the laws of Delaware
(the “Company”), and certain subsidiaries of the Company (each, a “Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

 

As a condition to the ability of the Company to incur Additional Second Lien
Debt after the date of the Second Lien Intercreditor Agreement and to secure
such Additional Second Lien Debt and related Additional Second Lien Obligations
with a lien on the Collateral and to have such Additional Second Lien Debt and
related Additional Second Lien Obligations guaranteed by the Grantors, in each
case under and pursuant to the applicable Additional Second Lien Loan Documents,
each of the Additional Second Lien Representative and the Additional Second Lien
Collateral Agent in respect of such Additional Second Lien Debt and related
Additional Second Lien Obligations is required to become a Second Lien
Representative and Second Lien Collateral Agent, respectively, under, and the
Additional Second Lien Claimholders in respect thereof are required to become
subject to and bound by, the Second Lien Intercreditor Agreement.  Section 8.7
of the Second Lien Intercreditor Agreement provides that such Additional Second
Lien Representative and Additional Second Lien Collateral Agent may become a
Second Lien Representative and Second Lien Collateral Agent, respectively,
under, and such Additional Second Lien Claimholders may become subject to and
bound by, the Second Lien Intercreditor Agreement pursuant to the execution and
delivery by the Additional Second Lien Representative and Additional Second Lien
Collateral Agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 8.7 of the Second Lien
Intercreditor Agreement.  The undersigned Additional Second Lien Representative
(the “New Representative”) and Additional Second Lien Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the Second Lien Intercreditor Agreement.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

In accordance with Section 8.7 of the Second Lien Intercreditor Agreement, the
New Representative and the New Collateral Agent by their signatures below become
a Second Lien Representative and a Second Lien Collateral Agent, respectively,
under, and the related Additional Second Lien Claimholders represented by it
become subject to and bound by, the Second Lien Intercreditor Agreement with the
same force and effect as if the New Representative and the New Collateral Agent
had originally been named therein as a Second Lien Representative and a Second
Lien Collateral Agent, respectively, and each of the New Representative and the
New Collateral Agent, on behalf of itself and each other Additional Second Lien
Claimholder represented by it, hereby agrees to all the terms and provisions of
the Second Lien Intercreditor

 

1

--------------------------------------------------------------------------------



 

Agreement applicable to it as a Second Lien Representative and a Second Lien
Collateral Agent, respectively, and to the Additional Second Lien Claimholders
represented by it as Second Lien Claimholders.  Each reference to a
“Representative” or “Second Lien Representative” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Representative, each
reference to a “Collateral Agent” or “Second Lien Collateral Agent” in the
Second Lien Intercreditor Agreement shall be deemed to include the New
Collateral Agent and each reference to “Second Lien Claimholders” shall include
the Additional Second Lien Claimholders represented by such New Representative
and New Collateral Agent.  The Second Lien Intercreditor Agreement is hereby
incorporated herein by reference.

 

Each of the New Representative and New Collateral Agent represents and warrants
to the other Representatives, Collateral Agents and Claimholders that (i) it has
full power and authority to enter into this Joinder Agreement, in its capacity
as [agent][trustee], (ii) this Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms and the terms of
the Second Lien Intercreditor Agreement and (iii) the Second Lien Loan Documents
relating to such Additional Second Lien Debt provide that, upon the New
Representative’s and New Collateral Agent’s entry into this Agreement, the
Additional Second Lien Claimholders in respect of such Additional Second Lien
Debt will be subject to and bound by the provisions of the Second Lien
Intercreditor Agreement as Second Lien Claimholders.

 

This Joinder Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Joinder Agreement.

 

Except as expressly supplemented hereby, the Second Lien Intercreditor Agreement
shall remain in full force and effect.

 

THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

 

Any provision of this Joinder Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Second Lien Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions

 

2

--------------------------------------------------------------------------------


 

with valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.

 

All communications and notices hereunder shall be in writing and given as
provided in Section 8.11 of the Second Lien Intercreditor Agreement.  All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to it at the address set forth below its
signature hereto.

 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Second Lien Intercreditor Agreement as of
the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [                ] for the holders of [                                  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Attention of:

 

 

Telecopy:

 

 

 

 

 

[NAME OF NEW COLLATERAL AGENT],

 

as [                ] for the holders of [                                  ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Attention of:

 

 

Telecopy:

 

 

 

 

 

 

 

Receipt of the foregoing acknowledged:

 

BARCLAYS BANK PLC,

 

as Initial First Lien Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------



 

 

Receipt of the foregoing acknowledged:

 

BARCLAYS BANK PLC,

 

as [Initial First Lien Collateral Agent]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------



 

Exhibit B to the
Second Lien Intercreditor Agreement

 

[FORM OF] FIRST LIEN JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[  ] to
the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”), among  BARCLAYS BANK PLC, as Initial
First Lien Representative and Initial First Lien Collateral Agent, [INSERT
NAME], as Initial Second Lien Representative, [INSERT NAME], as Initial Second
Lien Collateral Agent, and the additional Representatives and Collateral Agents
from time to time a party thereto, and acknowledged and agreed to by ENVIVA
PARTNERS, LP, a limited partnership formed under the laws of Delaware (the
“Company”), and certain subsidiaries of the Company (each, a “Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

 

As a condition to the ability of the Company to incur Additional First Lien Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Additional First Lien Debt and related Additional First Lien Obligations with a
lien on the Collateral and to have such Additional First Lien Debt and related
Additional First Lien Obligations guaranteed by the Grantors, in each case under
and pursuant to the applicable Additional First Lien Loan Documents, each of the
Additional First Lien Representative and the Additional First Lien Collateral
Agent in respect of such Additional First Lien Debt and related Additional First
Lien Obligations is required to become a First Lien Representative and First
Lien Collateral Agent, respectively, under, and the Additional First Lien
Claimholders in respect thereof are required to become subject to and bound by,
the Second Lien Intercreditor Agreement.  Section 8.7 of the Second Lien
Intercreditor Agreement provides that such Additional First Lien Representative
and Additional First Lien Collateral Agent may become a First Lien
Representative and First Lien Collateral Agent, respectively, under, and such
Additional First Lien Claimholders may become subject to and bound by, the
Second Lien Intercreditor Agreement pursuant to the execution and delivery by
the Additional First Lien Representative and Additional First Lien Collateral
Agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 8.7 of the Second Lien
Intercreditor Agreement.  The undersigned Additional First Lien Representative
(the “New Representative”) and Additional First Lien Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the Second Lien Intercreditor Agreement.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

In accordance with Section 8.7 of the Second Lien Intercreditor Agreement, the
New Representative and the New Collateral Agent by their signatures below become
a First Lien Representative and a First Lien Collateral Agent, respectively,
under, and the related Additional First Lien Claimholders represented by it
become subject to and bound by, the Second Lien Intercreditor Agreement with the
same force and effect as if the New Representative and the New Collateral Agent
had originally been named therein as a First Lien Representative and a First
Lien Collateral Agent, respectively, and each of the New Representative and the
New Collateral Agent, on behalf of itself and each other Additional First Lien
Claimholder represented by it, hereby agrees to all the terms and provisions of
the Second Lien Intercreditor Agreement applicable to it as a First Lien
Representative and a First Lien Collateral Agent, respectively, and to the
Additional

 

1

--------------------------------------------------------------------------------



 

First Lien Claimholders represented by it as First Lien Claimholders.  Each
reference to a “Representative” or “First Lien Representative” in the Second
Lien Intercreditor Agreement shall be deemed to include the New Representative,
each reference to a “Collateral Agent” or “First Lien Collateral Agent” in the
Second Lien Intercreditor Agreement shall be deemed to include the New
Collateral Agent and each reference to “First Lien Claimholders” shall include
the Additional First Lien Claimholders represented by such New Representative
and New Collateral Agent.  The Second Lien Intercreditor Agreement is hereby
incorporated herein by reference.

 

Each of the New Representative and New Collateral Agent represents and warrants
to the other Representatives, Collateral Agents and Claimholders that (i) it has
full power and authority to enter into this Joinder Agreement, in its capacity
as [agent][trustee], (ii) this Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms and the terms of
the Second Lien Intercreditor Agreement and (iii) the First Lien Loan Documents
relating to such Additional First Lien Debt provide that, upon the New
Representative’s and New Collateral Agent’s entry into this Agreement, the
Additional First Lien Claimholders in respect of such Additional First Lien Debt
will be subject to and bound by the provisions of the Second Lien Intercreditor
Agreement as First Lien Claimholders.

 

This Joinder Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Joinder Agreement.

 

Except as expressly supplemented hereby, the Second Lien Intercreditor Agreement
shall remain in full force and effect.

 

THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

 

Any provision of this Joinder Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Second Lien Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions

 

2

--------------------------------------------------------------------------------



 

with valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.

 

All communications and notices hereunder shall be in writing and given as
provided in Section 8.11 of the Second Lien Intercreditor Agreement.  All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to it at the address set forth below its
signature hereto.

 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Representative and the New Collateral Agent have
duly executed this Joinder Agreement to the Second Lien Intercreditor Agreement
as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [                ] for the holders of [                                  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Attention of:

 

 

Telecopy:

 

 

 

 

 

[NAME OF NEW COLLATERAL AGENT],

 

as [                ] for the holders of [                                  ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Attention of:

 

 

Telecopy:

 

 

 

 

 

 

 

Receipt of the foregoing acknowledged:

 

BARCLAYS BANK PLC,

 

as [Initial First Lien Representative]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------



 

 

Receipt of the foregoing acknowledged:

 

BARCLAYS BANK PLC,

 

as [Initial First Lien Collateral Agent]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------



 

Exhibit C to the
Second Lien Intercreditor Agreement

 

[FORM OF] DEBT DESIGNATION NO. [ ] (this “Designation”) dated as of [      ],
20[  ] with respect to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[         ], 20[  ] (the “Second Lien Intercreditor Agreement”), among BARCLAYS
BANK PLC, as Initial First Lien Representative and Initial First Lien Collateral
Agent for the Initial First Lien Claimholders, [          ], as Initial Second
Lien Representative[ and][, [      ], as] Initial Second Lien Collateral Agent[
for the Initial Second Lien Claimholders], and the additional Representatives
and Collateral Agent from time to time a party thereto, and acknowledged and
agreed to by ENVIVA PARTNERS, LP, a limited partnership formed under the laws of
Delaware (the “Company”), and certain subsidiaries of the Company (each, a
“Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

 

This Designation is being executed and delivered in order to designate
additional secured Obligations of the Company and the grantors as [Additional
First Lien Debt][Additional Second Lien Debt] entitled to the benefit of and
subject to the terms of the Second Lien Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title of Responsible Officer] of
Enviva Partners GP, LLC, the sole general partner of the Company, in [his][her]
capacity as such officer and not in an individual capacity, hereby certifies on
behalf of the Company that:

 

1.                                      [Insert name of the Company or other
Grantor] intends to incur Indebtedness (the “Designated Obligations”) in the
initial aggregate principal amount of [            ] pursuant to the following
agreement:  [describe indenture or other agreement giving rise to Additional
First Lien Debt or Additional Second Lien Debt, as the case may be] (the
“Designated Agreement”) which will be [Additional First Lien
Obligations][Additional Second Lien Obligations].

 

2.                                      The incurrence of the Designated
Obligations is permitted by each applicable First Lien Loan Document and Second
Lien Loan Document.

 

3.                                      Conform the following as applicable;
Pursuant to and for the purposes of Section 8.7 of the Second Lien Intercreditor
Agreement, (i) the Designated Agreement is hereby designated as [an “Additional
First Lien Loan Document”][an  “Additional Second Lien Loan Document”] [and][,]
(ii) the Designated Obligations are hereby designated as [“Additional First Lien
Obligations”][“Additional Second Lien Obligations”].

 

4.                                      a.  The name and address of the
Representative for such Designated Obligations is:

 

[Insert name and all capacities; Address]

 

Telephone:

 

Fax:

 

1

--------------------------------------------------------------------------------



 

Email

 

b.  The name and address of the Collateral Agent for such Designated Obligations
is:

 

[Insert name and all capacities; Address]

 

Telephone:

 

Fax:

 

Email:

 

5.             Attached hereto are true and complete copies of each of the
[First/Second] Lien Loan Documents relating to such Additional [First/Second]
Lien Debt.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Designation to be duly executed
by the undersigned Responsible Officer, in [his][her] capacity as such officer
and not in an individual capacity, as of the day and year first above written.

 

 

 

ENVIVA PARTNERS, LP

 

 

 

 

 

By: Enviva Partners GP, LLC as its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------



 

Exhibit D to the
Second Lien Intercreditor Agreement

 

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[  ] (the
“Grantor Joinder Agreement”) to the SECOND LIEN INTERCREDITOR AGREEMENT dated as
of [      ], 20[  ] (as amended, restated, supplemented or otherwise modified
from time to time, the “Second Lien Intercreditor Agreement”), among BARCLAYS
BANK PLC, as Initial First Lien Representative and Initial First Lien Collateral
Agent, [              ], as Initial Second Lien Representative and Initial
Second Lien Collateral Agent, and the additional Representatives and Collateral
Agents from time to time a party thereto, and acknowledged and agreed to by
ENVIVA PARTNERS, LP, a limited partnership formed under the laws of Delaware
(the “Company”), and certain subsidiaries of the Company (each, a “Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

 

The undersigned, [              ], a [                ], (the “New Grantor”)
wishes to acknowledge and agree to the Second Lien Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 8.18
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.

 

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the Claimholders:

 

Section 1.              Accession to the Second Lien Intercreditor Agreement. 
The New Grantor (a) acknowledges and agrees to, and becomes a party to the
Second Lien Intercreditor Agreement as a Grantor to the limited extent
contemplated by Section 8.18 thereof, (b) agrees to all the terms and provisions
of the Second Lien Intercreditor Agreement and (c) shall have all the rights and
obligations of a Grantor under the Second Lien Intercreditor Agreement.  This
Grantor Joinder Agreement supplements the Second Lien Intercreditor Agreement
and is being executed and delivered by the New Grantor pursuant to Section 8.20
of the Second Lien Intercreditor Agreement.

 

Section 2.              Representations, Warranties and Acknowledgement of the
New Grantor.  The New Grantor represents and warrants to each Representative,
each Collateral Agent and to the Claimholders that (a) it has full power and
authority to enter into this Grantor Joinder Agreement, in its capacity as
Grantor and (b) this Grantor Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this Grantor
Joinder Agreement, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

Section 3.              Counterparts.  This Grantor Joinder Agreement may be
executed by one or more parties to this Grantor Joinder Agreement on any number
of separate counterparts (including by facsimile or other electronic imaging
means), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature
page of this Grantor Joinder Agreement by facsimile or other electronic
transmission (e.g., by “pdf” or “tif” format) shall be effective as delivery of
a manually executed counterpart hereof.

 

EXHIBIT D-1

--------------------------------------------------------------------------------



 

Section 4.              Section Headings.  Section heading used in this Grantor
Joinder Agreement are for convenience of reference only and are not to affect
the construction hereof or to be taken in consideration in the interpretation
hereof.

 

Section 5.              Benefit of Agreement.  The agreements set forth herein
or undertaken pursuant hereto are for the benefit of, and may be enforced by,
any party to the Second Lien Intercreditor Agreement subject to any limitations
set forth in the Second Lien Intercreditor Agreement with respect to the
Grantors.

 

Section 6.              Governing Law.  THIS GRANTOR JOINDER AGREEMENT, AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER
AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE
APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS IN THE COLLATERAL).

 

Section 7.              Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

 

Section 8.              Notices.  All communications and notices hereunder shall
be in writing and given as provided in Section 8.11 of the Second Lien
Intercreditor Agreement.  All communications and notices hereunder to the New
Grantor shall be given to it at the address set forth under its signature
hereto, which information supplements Section 8.11 of the Second Lien
Intercreditor Agreement.

 

EXHIBIT D-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Second Lien Intercreditor Agreement as of the day and year
first above written.

 

 

[                                                                                                ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Attention of:

 

 

Telecopy:

 

EXHIBIT D-3

--------------------------------------------------------------------------------



 

Exhibit P
to the Credit Agreement

 

FORM OF PARI PASSU INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

FORM OF

 

PARI PASSU INTERCREDITOR AGREEMENT

 

dated as of

 

[               ], 20[   ]

 

among

 

BARCLAYS BANK PLC,
as Initial First Lien Representative and Initial First Lien Collateral Agent,

 

[                                       ],
as the Initial Other Representative,

 

[                                       ],
as the Initial Other Collateral Agent,

 

and

 

each additional Representative and Collateral Agent from time to time party
hereto

 

and acknowledged and agreed to by

 

ENVIVA PARTNERS, LP,
as the Company, and the other Grantors referred to herein

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I. DEFINITIONS

2

 

 

SECTION 1.1

Certain Defined Terms

2

SECTION 1.2

Rules of Interpretation

13

 

 

 

ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

13

 

 

SECTION 2.1

Priority of Claims

13

SECTION 2.2

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

16

SECTION 2.3

No Interference; Payment Over; Exculpatory Provisions

17

SECTION 2.4

Automatic Release of Liens

18

SECTION 2.5

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

19

SECTION 2.6

Reinstatement

20

SECTION 2.7

Insurance and Condemnation Awards

20

SECTION 2.8

Refinancings

21

SECTION 2.9

Gratuitous Bailee/Agent for Perfection

21

SECTION 2.10

Amendments to First Lien Collateral Documents

22

SECTION 2.11

Similar Liens and Agreements

22

 

 

 

ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

23

 

 

ARTICLE IV. THE APPLICABLE COLLATERAL AGENT

23

 

 

SECTION 4.1

Authority

23

SECTION 4.2

Power-of-Attorney

24

 

 

 

ARTICLE V. MISCELLANEOUS

25

 

 

SECTION 5.1

Integration/Conflicts

25

SECTION 5.2

Effectiveness; Continuing Nature of this Agreement; Severability

25

SECTION 5.3

Amendments; Waivers

26

SECTION 5.4

Information Concerning Financial Condition of the Grantors and their
Subsidiaries

26

SECTION 5.5

Submission to Jurisdiction; Certain Waivers

27

SECTION 5.6

WAIVER OF JURY TRIAL

28

SECTION 5.7

Notices

28

SECTION 5.8

Further Assurances

28

SECTION 5.9

Agency Capacities

29

SECTION 5.10

GOVERNING LAW

29

 

i

--------------------------------------------------------------------------------



 

SECTION 5.11

Binding on Successors and Assigns

29

SECTION 5.12

Section Headings

29

SECTION 5.13

Counterparts

30

SECTION 5.14

Other First Lien Obligations

30

SECTION 5.15

Authorization

31

SECTION 5.16

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

32

SECTION 5.17

No Indirect Actions

32

SECTION 5.18

Additional Grantors

32

 

EXHIBITS

 

Exhibit A

-

Form of Joinder Agreement (Additional First Lien Debt / Replacement Credit
Agreement)

Exhibit B

-

Form of Debt Designation (Additional First Lien Debt / Replacement Credit
Agreement)

Exhibit C

-

Form of Joinder Agreement (Additional Grantors)

 

ii

--------------------------------------------------------------------------------



 

This PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of [                  ], 20[  ], among BARCLAYS BANK PLC,
as administrative agent for the Initial Credit Agreement Claimholders (in such
capacity and together with its successors from time to time in such capacity,
the “Initial First Lien Representative”) and as collateral agent for the Initial
Credit Agreement Claimholders (in such capacity and together with its successors
from time to time in such capacity, the “Initial First Lien Collateral Agent”), 
[                                                   ], as Representative for the
Initial Other First Lien Claimholders (in such capacity and together with its
successors from time to time in such capacity, the “Initial Other
Representative”), [                                 ], as collateral agent for
the Initial Other First Lien Claimholders (in such capacity and together with
its successors from time to time in such capacity, the “Initial Other Collateral
Agent”), and each additional Representative and Collateral Agent from time to
time party hereto for the Other First Lien Claimholders of the Series with
respect to which it is acting in such capacity, and acknowledged and agreed to
by ENVIVA PARTNERS, LP, a limited partnership formed under the laws of Delaware
(the “Company”), and the other Grantors.  Capitalized terms used in this
Agreement have the meanings assigned to them in Article 1 below.

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 18, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Initial Credit Agreement”), among the
Company, the Lenders party thereto from time to time, the Initial First Lien
Representative, the Initial First Lien Collateral Agent and the other parties
named therein.

 

Pursuant to the Initial Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries to agree to guarantee the Initial Credit
Agreement Obligations pursuant to guarantee provisions in a Guarantee and
Collateral Agreement (the “Guarantee”);

 

The obligations of the Company under the Initial Credit Agreement, the
obligations of the Company and/or any Guarantor Subsidiary (as defined below)
under any Initial Credit Agreement Hedge Agreements and the Guarantee will be
secured on a first-priority basis by liens on substantially all the assets of
the Company and the Subsidiary guarantors (such current and future Subsidiaries
of the Company providing a guarantee thereof, the “Guarantor Subsidiaries”),
respectively, pursuant to the terms of the Initial Credit Agreement Collateral
Documents;

 

The Initial Credit Agreement Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral; and

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Initial First Lien
Representative (for itself and on behalf of each other Initial Credit Agreement
Claimholder), the Initial First Lien Collateral Agent (for itself and on behalf
of each other Initial Credit Agreement Claimholder), the Initial Other
Representative (for itself and on behalf of each other Initial Other First Lien
Claimholder), the Initial Other Collateral Agent (for itself and on behalf of
each other Initial Other First Lien Claimholder) and each Additional First Lien
Representative and Additional First Lien Collateral Agent (in each case, for

 

1

--------------------------------------------------------------------------------



 

itself and on behalf of the Additional First Lien Claimholders of the applicable
Series), intending to be legally bound, hereby agrees as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1                                             Certain Defined Terms.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Initial Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof): Certificated Security, Commodity Account,
Commodity Contract, Deposit Account, Electronic Chattel Paper, Promissory
Note, Instrument, Letter of Credit Right, Securities Entitlement, Securities
Account and Tangible Chattel Paper.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Additional First Lien Claimholders” has the meaning set forth in Section 5.14.

 

“Additional First Lien Collateral Agent” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as collateral agent (or the equivalent) for such Series of
Other First Lien Obligations or Replacement Credit Agreement and named as such
in the applicable Joinder Agreement delivered pursuant to Section 5.14 hereof,
together with its successors from time to time in such capacity. If an
Additional First Lien Collateral Agent is the Collateral Agent under a
Replacement Credit Agreement, it shall also be a Replacement Collateral Agent
and the Credit Agreement Collateral Agent, otherwise it shall be an Other First
Lien Collateral Agent.

 

“Additional First Lien Debt” has the meaning set forth in Section 5.14.

 

“Additional First Lien Representative” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as administrative agent, trustee or in a similar capacity for
such Series of Other First Lien Obligations or Replacement Credit Agreement and
named as such in the applicable Joinder Agreement delivered pursuant to
Section 5.14 hereof, together with its successors from time to time in such
capacity.  If an Additional First Lien Representative is the Representative
under a Replacement Credit Agreement, it shall also be a Replacement
Representative and the Credit Agreement Representative, otherwise it shall be an
Other First Lien Representative.

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Collateral Agent and (ii) from and after the earlier of
(x) the Discharge of Credit

 

2

--------------------------------------------------------------------------------



 

Agreement and (y) the Non-Controlling Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Representative.

 

“Applicable Representative” means (i) until the earlier of (x) the Discharge of
Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Representative and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Major Non-Controlling Representative.

 

“Bankruptcy Case” has the meaning set forth in Section 2.5(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Collateral Document to
secure one or more Series of First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent (which in the case of the Initial Credit
Agreement Obligations shall be the Initial First Lien Collateral Agent and in
the case of any Replacement Credit Agreement shall be the Replacement Collateral
Agent) and (ii) in the case of the Other First Lien Obligations, the Other First
Lien Collateral Agent (which in the case of the Initial Other First Lien
Obligations shall be the Initial Other Collateral Agent and in the case of any
other Series of Other First Lien Obligations shall be the Additional First Lien
Collateral Agent for such Series).

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Collateral Agent (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction.  Control Collateral
includes any Deposit Accounts, Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Collateral Agent has “control” under the applicable
Uniform Commercial Code.

 

“Controlling Claimholders” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Claimholders and (ii) at any other time, the Series of First Lien Claimholders
whose Collateral Agent is the Applicable Collateral Agent.

 

3

--------------------------------------------------------------------------------



 

“Credit Agreement” means (i) the Initial Credit Agreement and (ii) each
Replacement Credit Agreement.

 

“Credit Agreement Claimholders” means (i) the Initial Credit Agreement
Claimholders and (ii) the Replacement Credit Agreement Claimholders.

 

“Credit Agreement Collateral Agent” means (i) the Initial First Lien Collateral
Agent and (ii) the Replacement Collateral Agent under any Replacement Credit
Agreement.

 

“Credit Agreement Collateral Documents” means (i) the Initial Credit Agreement
Collateral Documents and (ii) the Replacement Credit Agreement Collateral
Documents.

 

“Credit Agreement Documents” means (i) the Initial Credit Agreement Documents
and (ii) the Replacement Credit Agreement Documents.

 

“Credit Agreement Obligations” means (i) the Initial Credit Agreement
Obligations and (ii) the Replacement Credit Agreement Obligations.

 

“Credit Agreement Representative” means (i) the Initial First Lien
Representative and (ii) the Replacement Representative under any Replacement
Credit Agreement.

 

“Declined Liens” has the meaning set forth in Section 2.11.

 

“Default” means a “Default” (or similarly defined term) as defined in any First
Lien Document.

 

“Designation” means a designation of Additional First Lien Debt and, if
applicable, the designation of a Replacement Credit Agreement, in each case, in
substantially the form of Exhibit B attached hereto.

 

“DIP Financing” has the meaning set forth in Section 2.5(b).

 

“DIP Financing Liens” has the meaning set forth in Section 2.5(b).

 

“DIP Lenders” has the meaning set forth in Section 2.5(b).

 

“Discharge” means, with respect to any Series of First Lien Obligations, that
such Series of First Lien Obligations is no longer secured by, and no longer
required to be secured by, any Shared Collateral.  The term “Discharged” shall
have a corresponding meaning.

 

“Discharge of Credit Agreement” means, except to the extent otherwise provided
in Section 2.6, the Discharge of the Credit Agreement Obligations; provided that
the Discharge of Credit Agreement shall be deemed not to have occurred if a
Replacement Credit Agreement is entered into until, subject to Section 2.6, the
Replacement Credit Agreement Obligations shall have been Discharged.

 

“Equity Release Proceeds” has the meaning set forth in Section 2.4(a).

 

4

--------------------------------------------------------------------------------



 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Document.

 

“First Lien Claimholders” means (i) the Credit Agreement Claimholders and
(ii) the Other First Lien Claimholders with respect to each Series of Other
First Lien Obligations.

 

“First Lien Collateral Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Collateral Documents.

 

“First Lien Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First Lien Documents and (iii) each other Other First Lien
Document.

 

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

 

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any First Lien Collateral Document to
secure any Series of First Lien Obligations.

 

“Impairment” has the meaning set forth in Section 2.1(b)(ii).

 

“Indebtedness” means indebtedness in respect of borrowed money.

 

“Initial Credit Agreement” has the meaning set forth in the second paragraph of
this Agreement.

 

“Initial Credit Agreement Claimholders” means the holders of any Initial Credit
Agreement Obligations, including the “Secured Parties” as defined in the Initial
Credit Agreement or in the Initial Credit Agreement Collateral Documents and the
Initial First Lien Representative and Initial First Lien Collateral Agent.

 

“Initial Credit Agreement Collateral Documents” means the Security Documents (as
defined in the Initial Credit Agreement) and any other agreement, document or
instrument entered into for the purpose of granting a Lien to secure any Initial
Credit Agreement Obligations or to perfect such Lien (as each may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time).

 

“Initial Credit Agreement Documents” means the Initial Credit Agreement, each
Initial Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Initial Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Initial Credit Agreement Hedge Agreements” means the Secured Hedging Agreements
(as defined in the Initial Credit Agreement).

 

5

--------------------------------------------------------------------------------



 

“Initial Credit Agreement Obligations” means:

 

(a)                                 (i) all principal of and interest (including
any Post-Petition Interest) and premium (if any) on all loans made pursuant to
the Initial Credit Agreement, (ii) all reimbursement obligations (if any) and
interest thereon (including any Post-Petition Interest) with respect to any
letter of credit or similar instrument issued pursuant to the Initial Credit
Agreement, (iii) all obligations with respect to Initial Credit Agreement Hedge
Agreements and (iv) all guarantee obligations, fees, expenses and all other
obligations under the Initial Credit Agreement and the other Initial Credit
Agreement Documents, in each case whether or not allowed or allowable in an
Insolvency or Liquidation Proceeding; and

 

(b)                                 to the extent any payment with respect to
any Initial Credit Agreement Obligation (whether by or on behalf of any Grantor,
as proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Other First Lien
Claimholder, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Initial Credit Agreement Claimholders and
the Other First Lien Claimholders, be deemed to be reinstated and outstanding as
if such payment had not occurred.  To the extent that any interest, fees,
expenses or other charges (including Post-Petition Interest) to be paid pursuant
to the Initial Credit Agreement Documents are disallowed by order of any court,
including by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including Post-Petition Interest) shall, as between the Initial Credit
Agreement Claimholders and the Other First Lien Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the “Initial
Credit Agreement Obligations”.

 

“Initial First Lien Collateral Agent” has the meaning set forth in the
introductory paragraph to this Agreement.

 

“Initial First Lien Representative” has the meaning set forth in the
introductory paragraph to this Agreement.

 

“Initial Other Collateral Agent” has the meaning set forth in the introductory
paragraph to this Agreement.

 

“Initial Other Collateral Documents” means the Security Documents (as defined in
the Initial Other First Lien Agreement) and any other agreement, document or
instrument entered into for the purpose of granting a Lien to secure any Initial
Other First Lien Obligations or to perfect such Lien (as each may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time).

 

“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

 

“Initial Other First Lien Claimholders” means the holders of any Initial Other
First Lien Obligations, the Initial Other Representative and the Initial Other
Collateral Agent.

 

6

--------------------------------------------------------------------------------



 

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, each Initial Other Collateral Document and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Other First Lien Obligations, as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.

 

“Initial Other Representative” has the meaning set forth in the introductory
paragraph to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)                                 any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Grantor;

 

(b)                                 any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its assets;

 

(c)                                  any liquidation, dissolution,
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or

 

(d)                                 any assignment for the benefit of creditors
or any other marshaling of assets and liabilities of any Grantor.

 

“Intervening Creditor” has the meaning set forth in Section 2.1(b)(i).

 

“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each Collateral Agent and each
other Representative pursuant to Section 5.14 of this Agreement in order to
create an additional Series of Other First Lien Obligations or a Refinancing of
any Series of First Lien Obligations (including the Credit Agreement) and bind
First Lien Claimholders hereunder.

 

“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

 

“Major Non-Controlling Representative” means the Representative of the Series of
Other First Lien Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First Lien Obligations (provided,
however, that if there are two outstanding Series of Other First Lien
Obligations which have an equal outstanding principal amount, the Series of
Other First Lien Obligations with the earlier maturity date shall be considered

 

7

--------------------------------------------------------------------------------


 

to have the larger outstanding principal amount for purposes of this
definition).  For purposes of this definition, “principal amount” shall be
deemed to include the face amount of any outstanding letter of credit issued
under the particular Series.

 

“Non-Controlling Claimholders” means the First Lien Claimholders which are not
Controlling Claimholders.

 

“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.

 

“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, the date which is 180 days (throughout which 180
day period such Non-Controlling Representative was the Major Non-Controlling
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) and (ii) each Collateral Agent’s and each
other Representative’s receipt of written notice from such Non-Controlling
Representative certifying that (x) such Non-Controlling Representative is the
Major Non-Controlling Representative and that an Event of Default (under and as
defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
First Lien Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Representative Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred (1) at any time the Applicable
Collateral Agent acting on the instructions of the Applicable Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral, (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding or (3) if such
Non-Controlling Representative subsequently rescinds or withdraws the written
notice provided for in clause (ii).

 

“Other First Lien Agreement” means any indenture, notes, credit agreement or
other agreement, document (including any document governing reimbursement
obligations in respect of letters of credit issued pursuant to any Other First
Lien Agreement) or instrument, including the Initial Other First Lien Agreement,
pursuant to which any Grantor has or will incur Other First Lien Obligations;
provided that, in each case, the Indebtedness thereunder (other than the Initial
Other First Lien Obligations) has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 5.14.  For avoidance of
doubt, neither the Initial Credit Agreement nor any Replacement Credit Agreement
shall constitute an Other First Lien Agreement.

 

“Other First Lien Claimholder” means the holders of any Other First Lien
Obligations and any Representative and Collateral Agent with respect thereto and
shall include the Initial Other First Lien Claimholders.

 

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.

 

8

--------------------------------------------------------------------------------



 

“Other First Lien Collateral Documents” means the Security Documents or
Collateral Documents or similar term (in each case as defined in the applicable
Other First Lien Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Other First Lien
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

 

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Other First Lien Obligations, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Collateral Documents applicable thereto and each other agreement, document
and instrument providing for or evidencing any other Other First Lien
Obligation, as each may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14 hereto.

 

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Claimholder (including any Initial Other First Lien Claimholder) pursuant to the
terms of any Other First Lien Document (including the Initial Other First Lien
Documents), including all amounts in respect of any principal, interest
(including any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including fees, expenses and disbursements of agents, professional
advisors and legal counsel), indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts, in each case whether or
not allowed or allowable in an Insolvency or Liquidation Proceeding.  Other
First Lien Obligations shall include any Registered Equivalent Notes and
guarantees thereof by the Grantors issued in exchange therefor.  For avoidance
of doubt, neither the Initial Credit Agreement Obligations nor any Replacement
Credit Agreement Obligations shall constitute Other First Lien Obligations.

 

“Other First Lien Representative” means each of the Representatives other than
the Initial First Lien Representative.

 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise.  Possessory Collateral includes any Certificated
Securities, Promissory Notes, Instruments, and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Collateral Agent under the terms
of the First Lien Collateral Documents.

 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement Documents or Other First Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

“Proceeds” has the meaning set forth in Section 2.1(a).

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other

 

9

--------------------------------------------------------------------------------



 

Indebtedness, in exchange or replacement for, such Indebtedness in whole or in
part and regardless of whether the principal amount of such Refinancing
Indebtedness is the same, greater than or less than the principal amount of the
Refinanced Indebtedness.  “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Replacement Collateral Agent” means, in respect of any Replacement Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Credit Agreement.

 

“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement in accordance with
Section 2.8 hereof so long as, after giving effect to such Refinancing, the
agreement that was the Credit Agreement immediately prior to such Refinancing is
no longer secured, and no longer required to be secured, by any of the
Collateral and (ii) becomes the Credit Agreement hereunder by designation as
such pursuant to Section 5.14.

 

“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Replacement Credit Agreement or in the Replacement Credit Agreement Collateral
Documents and the Replacement Representative and Replacement Collateral Agent.

 

“Replacement Credit Agreement Collateral Documents” means the Security Documents
or Collateral Documents or similar term (as defined in the Replacement Credit
Agreement) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Replacement Credit Agreement
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

 

“Replacement Credit Agreement Documents” means the Replacement Credit Agreement,
each Replacement Credit Agreement Collateral Document and the other Loan
Documents or similar term (as defined in the Replacement Credit Agreement), and
each of the other agreements, documents and instruments providing for or
evidencing any other Replacement Credit Agreement Obligation, as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Replacement Credit Agreement Hedge Agreement” means interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements,
but excluding long term agreements for the purchase of goods and services
entered into in the ordinary course of business, entered into with a Hedge Bank
or similar term (as defined in the Replacement Credit Agreement) or similar term
in order to satisfy the requirements of the Replacement Credit Agreement or
otherwise as

 

10

--------------------------------------------------------------------------------



 

permitted under the Replacement Credit Agreement Documents and secured under the
Replacement Credit Agreement Collateral Documents.

 

“Replacement Credit Agreement Obligations” means:

 

(a)                                 (i) all principal of and interest (including
any Post-Petition Interest) and premium (if any) on all loans made pursuant to
the Replacement Credit Agreement, (ii) all reimbursement obligations (if any)
and interest thereon (including any Post-Petition Interest) with respect to any
letter of credit or similar instrument issued pursuant to the Replacement Credit
Agreement, (iii) all obligations with respect to Replacement Credit Agreement
Hedge Agreements and (iv) all guarantee obligations, fees, expenses and all
other obligations under the Replacement Credit Agreement and the other
Replacement Credit Agreement Documents, in each case whether or not allowed or
allowable in an Insolvency or Liquidation Proceeding; and

 

(b)                                 to the extent any payment with respect to
any Replacement Credit Agreement Obligation (whether by or on behalf of any
Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Other
First Lien Claimholder, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the Replacement Credit Agreement
Claimholders and the Other First Lien Claimholders, be deemed to be reinstated
and outstanding as if such payment had not occurred.  To the extent that any
interest, fees, expenses or other charges (including Post-Petition Interest) to
be paid pursuant to the Replacement Credit Agreement Documents are disallowed by
order of any court, including by order of a court of competent jurisdiction
presiding over an Insolvency or Liquidation Proceeding, such interest, fees,
expenses and charges (including Post-Petition Interest) shall, as between the
Replacement Credit Agreement Claimholders and the Other First Lien Claimholders,
be deemed to continue to accrue and be added to the amount to be calculated as
the “Replacement Credit Agreement Obligations”.

 

“Replacement Representative” means, in respect of any Replacement Credit
Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Credit Agreement.

 

“Representative” means, at any time, (i) in the case of any Initial Credit
Agreement Obligations or the Initial Credit Agreement Claimholders, the Initial
First Lien Representative, (ii) in the case of any Replacement Credit Agreement
Obligations or the Replacement Credit Agreement Claimholders, the Replacement
Representative, (iii) in the case of the Initial Other First Lien Obligations or
the Initial Other First Lien Claimholders, the Initial Other Representative and
(iv) in the case of any other Series of Other First Lien Obligations or Other
First Lien Claimholders of such Series that becomes subject to this Agreement
after the date hereof, the Additional First Lien Representative for such Series.

 

“Series” means (a) with respect to the First Lien Claimholders, each of (i) the
Initial Credit Agreement Claimholders (in their capacities as such), (ii) the
Initial Other First Lien Claimholders (in their capacities as such), (iii) the
Replacement Credit Agreement Claimholders (in their capacities as such), and
(iv) the Other First Lien Claimholders (in their capacities as such)

 

11

--------------------------------------------------------------------------------



 

that become subject to this Agreement after the date hereof that are represented
by a common Representative (in its capacity as such for such Other First Lien
Claimholders) and (b) with respect to any First Lien Obligations, each of
(i) the Initial Credit Agreement Obligations, (ii) the Initial Other First Lien
Obligations, (iii) the Replacement Credit Agreement Obligations and (iv) the
Other First Lien Obligations incurred pursuant to any Other First Lien Document,
which pursuant to any Joinder Agreement, are to be represented hereunder by a
common Representative (in its capacity as such for such Other First Lien
Obligations).

 

“Shared Collateral” means, at any time, subject to Section 2.1(e) hereof,
Collateral in which the holders of two or more Series of First Lien Obligations
(or their respective Representatives or Collateral Agents on behalf of such
holders) hold, or purport to hold, or are required to hold pursuant to the First
Lien Documents in respect of such Series, a valid security interest or Lien at
such time.  If more than two Series of First Lien Obligations are outstanding at
any time and the holders of less than all Series of First Lien Obligations hold,
or purport to hold, or are required to hold pursuant to the First Lien Documents
in respect of such Series, a valid security interest or Lien in any Collateral
at such time, then such Collateral shall constitute Shared Collateral for those
Series of First Lien Obligations that hold, or purport to hold, or are required
to hold pursuant to the First Lien Documents in respect of such Series, a valid
security interest or Lien in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not hold, or purport to
hold, or are required to hold pursuant to the First Lien Documents in respect of
such Series, a valid security interest or Lien in such Collateral at such time.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“Underlying Assets” has the meaning set forth in Section 2.4(a).

 

SECTION 1.2                                             Rules of Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context

 

12

--------------------------------------------------------------------------------



 

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as amended, restated, amended and
restated, supplemented or otherwise modified from time to time and any reference
herein to any statute or regulations shall include any amendment, renewal,
extension or replacement thereof, (ii) any reference herein to any Person shall
be construed to include such Person’s permitted successors and assigns from time
to time, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

ARTICLE II.

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 2.1                                             Priority of Claims.

 

(a)                                 Anything contained herein or in any of the
First Lien Documents to the contrary notwithstanding (but subject to Sections
2.1(b) and 2.11(b)), if an Event of Default has occurred and is continuing, and
the Applicable Collateral Agent is taking action to enforce rights in respect of
any Collateral, or any distribution is made in respect of any Shared Collateral
in any Bankruptcy Case of any Grantor or any First Lien Claimholder receives any
payment pursuant to any intercreditor agreement (other than this Agreement) or
otherwise with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any Shared Collateral or Equity Release
Proceeds received by any First Lien Claimholder or received by the Applicable
Collateral Agent or any First Lien Claimholder pursuant to any such
intercreditor agreement or otherwise with respect to such Collateral and
proceeds of any such distribution (subject, in the case of any such
distribution, to the sentence immediately following clause THIRD below) to which
the First Lien Obligations are entitled under any intercreditor agreement (other
than this Agreement) or otherwise (all proceeds of any sale, collection or other
liquidation of any Collateral comprising either Shared Collateral or Equity
Release Proceeds and all proceeds of any such distribution and any proceeds of
any insurance covering the Shared Collateral received by the Applicable
Collateral Agent and not returned to any Grantor under any First Lien Document
being collectively referred to as “Proceeds”), shall be applied by the
Applicable Collateral Agent in the following order:

 

(i)                                     FIRST, to the payment of all amounts
owing to each Collateral Agent (in its capacity as such) and each Representative
(in its capacity as such) secured by such Shared Collateral or, in the case of
Equity Release Proceeds, secured by the Underlying Assets, including all
reasonable costs and expenses incurred by each Collateral Agent (in its capacity
as such) and each Representative (in its capacity as such) in connection with
such collection or sale or otherwise in connection with this Agreement, any
other First Lien Document or any of the First Lien Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, and any other reasonable costs or

 

13

--------------------------------------------------------------------------------



 

expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other First Lien Document and all fees and indemnities
owing to such Collateral Agents and Representatives, ratably to each such
Collateral Agent and Representative in accordance with the amounts payable to it
pursuant to this clause FIRST;

 

(ii)                                  SECOND, subject to Sections 2.1(b) and
2.11(b), to the extent Proceeds remain after the application pursuant to
preceding clause (i), to each Representative for the payment in full of the
other First Lien Obligations of each Series secured by such Shared Collateral
or, in the case of Equity Release Proceeds, secured by the Underlying Assets,
and, if the amount of such Proceeds are insufficient to pay in full the First
Lien Obligations of each Series so secured then such Proceeds shall be allocated
among the Representatives of each Series secured by such Shared Collateral or,
in the case of Equity Release Proceeds, secured by the Underlying Assets, pro
rata according to the amounts of such First Lien Obligations owing to each such
respective Representative and the other First Lien Claimholders represented by
it for distribution by such Representative in accordance with its respective
First Lien Documents; and

 

(iii)                               THIRD, any balance of such Proceeds
remaining after the application pursuant to preceding clauses (i) and (ii), to
the Grantors, their successors or assigns from time to time, or to whomever may
be lawfully entitled to receive the same, including pursuant to any Junior Lien
Intercreditor Agreement (as defined in the Credit Agreement), if applicable.

 

If, despite the provisions of this Section 2.1(a), any First Lien Claimholder
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.1(a), such First Lien Claimholder shall hold such
payment or recovery in trust for the benefit of all First Lien Claimholders for
distribution in accordance with this Section 2.1(a).

 

(b)                                 (i)                                    
Notwithstanding the foregoing, with respect to any Shared Collateral or Equity
Release Proceeds for which a third party (other than a First Lien Claimholder)
has a Lien that is junior in priority to the Lien of any Series of First Lien
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the Lien of any other Series of First Lien Obligations
(such third party an “Intervening Creditor”), the value of any Shared
Collateral, Equity Release Proceeds or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral, Equity Release Proceeds or Proceeds to be distributed in respect of
the Series of First Lien Obligations with respect to which such Impairment
exists.

 

(ii)                                  In furtherance of the foregoing and
without limiting the provisions of Section 2.3, it is the intention of the First
Lien Claimholders of each Series that the holders of First Lien Obligations of
such Series (and not the First Lien Claimholders of any other Series) (1) bear
the risk of any determination by a court of competent jurisdiction that (x) any
of the First Lien Obligations of such Series are unenforceable under applicable
law or are subordinated to any other obligations (other than another Series of
First Lien Obligations), (y) any of the First Lien Obligations of such Series do
not have a valid and perfected security interest in any of the Collateral
securing any other Series of First Lien

 

14

--------------------------------------------------------------------------------



 

Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations and (2) not take into account for purposes of this Agreement
the existence of any Collateral (other than Equity Release Proceeds) for any
other Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (1) or (2) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations.  In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including the right to receive distributions in respect of such
Series of First Lien Obligations pursuant to Section 2.1) set forth herein shall
be modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment.  Additionally, in the event the First Lien Obligations of
any Series are modified pursuant to applicable law (including pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the First Lien Documents governing such First Lien Obligations
shall refer to such obligations or such documents as so modified.

 

(c)                                  It is acknowledged that the First Lien
Obligations of any Series may, subject to the limitations set forth in the then
existing First Lien Documents and subject to any limitations set forth in this
Agreement, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in
Section 2.1(a) or the provisions of this Agreement defining the relative rights
of the First Lien Claimholders of any Series.

 

(d)                                 Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the First Lien Documents or any
defect or deficiencies in the Liens securing the First Lien Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 2.1(b)), each First Lien Claimholder hereby agrees that the Liens
securing each Series of First Lien Obligations on any Shared Collateral shall be
of equal priority.

 

(e)                                  Notwithstanding anything in this Agreement
or any other First Lien Document to the contrary, prior to the Discharge of
Credit Agreement, Collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of letters of credit pursuant to the Credit Agreement shall be applied
as specified in the Credit Agreement and will not constitute Shared Collateral.

 

15

--------------------------------------------------------------------------------



 

SECTION 2.2                                             Actions with Respect to
Shared Collateral; Prohibition on Contesting Liens.

 

(a)                                 Notwithstanding Section 2.1, (i) only the
Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral (including with respect to any other intercreditor agreement
with respect to any Shared Collateral), (ii) the Applicable Collateral Agent
shall act only on the instructions of the Applicable Representative and shall
not follow any instructions with respect to such Shared Collateral (including
with respect to any other intercreditor agreement with respect to any Shared
Collateral) from any Non-Controlling Representative (or any other First Lien
Claimholder other than the Applicable Representative) and (iii) no Other First
Lien Claimholder shall or shall instruct any Collateral Agent to, and any other
Collateral Agent that is not the Applicable Collateral Agent shall not, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of,
Shared Collateral (including with respect to any other intercreditor agreement
with respect to Shared Collateral), whether under any First Lien Collateral
Document (other than the First Lien Collateral Documents applicable to the
Applicable Collateral Agent), applicable law or otherwise, it being agreed that
only the Applicable Collateral Agent, acting in accordance with the First Lien
Collateral Documents applicable to it, shall be entitled to take any such
actions or exercise any remedies with respect to such Shared Collateral at such
time.

 

(b)                                 Without limiting the provisions of
Section 4.2, each Representative and Collateral Agent that is not the Applicable
Collateral Agent hereby appoints the Applicable Collateral Agent as its agent
and authorizes the Applicable Collateral Agent to exercise any and all remedies
under each First Lien Collateral Document with respect to Shared Collateral and
to execute releases in connection therewith.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of First Lien Obligations granted on the Shared
Collateral, the Applicable Collateral Agent (acting on the instructions of the
Applicable Representative) may deal with the Shared Collateral as if such
Applicable Collateral Agent had a senior and exclusive Lien on such Shared
Collateral.  No Non-Controlling Representative, Non-Controlling Claimholder or
Collateral Agent that is not the Applicable Collateral Agent will contest,
protest or object to any foreclosure proceeding or action brought by the
Applicable Collateral Agent, the Applicable Representative or the Controlling
Claimholders or any other exercise by the Applicable Collateral Agent, the
Applicable Representative or the Controlling Claimholders of any rights and
remedies relating to the Shared Collateral.  The foregoing shall not be
construed to limit the rights and priorities of any First Lien Claimholder,
Collateral Agent or Representative with respect to any Collateral not
constituting Shared Collateral.

 

(d)                                 Each of the Collateral Agents (other than
the Credit Agreement Collateral Agent) and the Representatives (other than the
Credit Agreement Representative) agrees that it will not accept any Lien on any
Collateral for the benefit of any Series of Other First Lien Obligations (other
than funds deposited for the satisfaction, discharge or defeasance of any Other
First Lien Agreement) other than pursuant to the First Lien Collateral
Documents, and by executing this Agreement (or a Joinder Agreement), each such
Collateral Agent and each such Representative and the Series of First Lien
Claimholders for which it is acting hereunder agree to

 

16

--------------------------------------------------------------------------------



 

be bound by the provisions of this Agreement and the other First Lien Collateral
Documents applicable to it.

 

(e)                                  Each of the First Lien Claimholders agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the First Lien Claimholders in all or any part of the
Collateral or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any
Collateral Agent or any Representative to enforce this Agreement or (ii) the
rights of any First Lien Secured Party to contest or support any other Person in
contesting the enforceability of any Lien purporting to secure obligations not
constituting First Lien Obligations.

 

SECTION 2.3                                             No Interference; Payment
Over; Exculpatory Provisions.

 

(a)                                 Each First Lien Claimholder agrees that
(i) it will not challenge or question or support any other Person in challenging
or questioning in any proceeding the validity or enforceability of any First
Lien Obligations of any Series or any First Lien Collateral Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Collateral Document or the validity or enforceability of the priorities, rights
or duties established by or other provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First Lien Claimholder from challenging or questioning the validity or
enforceability of any First Lien Obligations constituting unmatured interest or
the validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code, (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.2, it shall have no right to and shall not
otherwise (A) direct the Applicable Collateral Agent or any other First Lien
Claimholder to exercise any right, remedy or power with respect to any Shared
Collateral (including pursuant to any other intercreditor agreement) or
(B) consent to, or object to, the exercise by, or any forbearance from
exercising by, the Applicable Collateral Agent or any other First Lien
Claimholder represented by it of any right, remedy or power with respect to any
Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Applicable
Collateral Agent or any other First Lien Claimholder represented by it seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Collateral and (v) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Collateral Agent or any other First Lien Claimholder to (i) enforce
this Agreement or (ii) contest or support any other Person in contesting the
enforceability of any Lien purporting to secure obligations not constituting
First Lien Obligations.

 

(b)                                 Each First Lien Claimholder hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any Shared Collateral, pursuant to any First
Lien Collateral Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other

 

17

--------------------------------------------------------------------------------


 

exercise of remedies (including pursuant to any intercreditor agreement), at any
time prior to the Discharge of each of the First Lien Obligations, then it shall
hold such Shared Collateral, proceeds or payment in trust for the other First
Lien Claimholders having a security interest in such Shared Collateral and
promptly transfer any such Shared Collateral, proceeds or payment, as the case
may be, to the Applicable Collateral Agent, to be distributed by such Applicable
Collateral Agent in accordance with the provisions of Section 2.1(a) hereof,
provided, however, that the foregoing shall not apply to any Shared Collateral
purchased by any First Lien Claimholder for cash pursuant to any exercise of
remedies permitted hereunder.

 

(c)                                  None of the Applicable Collateral Agent,
any Applicable Representative or any other First Lien Claimholder shall be
liable for any action taken or omitted to be taken by the Applicable Collateral
Agent, such Applicable Representative or any other First Lien Claimholder with
respect to any Collateral in accordance with the provisions of this Agreement.

 

SECTION 2.4                                             Automatic Release of
Liens.

 

(a)                                 If, at any time any Shared Collateral is
transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the Applicable Collateral Agent in accordance
with the provisions of this Agreement, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the other
Collateral Agents for the benefit of each Series of First Lien Claimholders (or
in favor of such other First Lien Claimholders if directly secured by such
Liens) upon such Shared Collateral will automatically be released and discharged
upon final conclusion of such disposition as and when, but only to the extent,
such Liens of the Applicable Collateral Agent on such Shared Collateral are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.1 hereof.  If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Collateral Agent, the Applicable Collateral Agent or related
Applicable Representative of such Series of First Lien Obligations releases any
guarantor from its obligation under a guarantee of the Series of First Lien
Obligations for which it serves as agent prior to a Discharge of such Series of
First Lien Obligations, such guarantor also shall be released from its guarantee
of all other First Lien Obligations.  If in connection with any such foreclosure
or other exercise of remedies by the Applicable Collateral Agent, the equity
interests of any Person are foreclosed upon or otherwise disposed of and the
Applicable Collateral Agent releases its Lien on the property or assets of such
Person, then the Liens of each other Collateral Agent (or in favor of such other
First Lien Claimholders if directly secured by such Liens) with respect to any
Collateral consisting of the property or assets of such Person will be
automatically released to the same extent as the Liens of the Applicable
Collateral Agent are released; provided that any proceeds of any such equity
interests foreclosed upon where the Applicable Collateral Agent releases its
Lien on the assets of such Person on which another Series of First Lien
Obligations holds a Lien on any of the assets of such Person (any such assets,
the “Underlying Assets”) which Lien is released as provided in this sentence
(any such Proceeds being referred to herein as “Equity Release Proceeds”
regardless of whether or not such other Series of First Lien Obligations holds a
Lien on such equity interests so disposed of) shall be applied pursuant to
Section 2.1 hereof.

 

(b)                                 Without limiting the rights of the
Applicable Collateral Agent under Section 4.2, each Collateral Agent and each
Representative agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be

 

18

--------------------------------------------------------------------------------



 

requested by the Applicable Collateral Agent to evidence and confirm any release
of Shared Collateral, Underlying Assets or guarantee provided for in this
Section.

 

SECTION 2.5                                             Certain Agreements with
Respect to Bankruptcy or Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement of any proceeding under the
Bankruptcy Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law by or against any Grantor or any of its
subsidiaries.

 

(b)                                 If any Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each First Lien Claimholder (other than any Controlling
Claimholder or any Representative of any Controlling Claimholder) agrees that it
will not raise any objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless a Representative of the
Controlling Claimholders shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Claimholders, each Non-Controlling
Claimholder will subordinate its Liens with respect to such Shared Collateral on
the same terms as the Liens of the Controlling Claimholders (other than any
Liens of any First Lien Claimholders constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Claimholders, each Non-Controlling
Claimholder will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Claimholders of
each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First Lien Claimholders (other than any Liens of the First Lien Claimholders
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case, (B) the First Lien Claimholders of each Series are granted
Liens on any additional collateral pledged to any First Lien Claimholders as
adequate protection or otherwise in connection with such DIP Financing or use of
cash collateral, with the same priority vis-à-vis the First Lien Claimholders as
set forth in this Agreement (other than any Liens of any First Lien Claimholders
constituting DIP Financing Liens), (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the First Lien Obligations, such
amount is applied pursuant to Section 2.1(a) of this Agreement, and (D) if any
First Lien Claimholders are granted adequate protection with respect to the
First Lien Obligations subject hereto, including in the form of periodic
payments, in connection with such use of cash collateral, the proceeds of such
adequate protection are applied pursuant to Section 2.1(a) of this Agreement;
provided that the First Lien Claimholders of each Series shall have a right to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First Lien Claimholders of such Series or its
Representative that shall not constitute Shared Collateral (unless such
Collateral fails to constitute Shared Collateral because the Lien in respect
thereof constitutes a Declined Lien with respect to such First Lien Claimholders

 

19

--------------------------------------------------------------------------------



 

or their Representative or Collateral Agent); provided, further, that the First
Lien Claimholders receiving adequate protection shall not object to any other
First Lien Claimholder receiving adequate protection comparable to any adequate
protection granted to such First Lien Claimholders in connection with a DIP
Financing or use of cash collateral.

 

(c)                                  If any First Lien Claimholder is granted
adequate protection (A) in the form of Liens on any additional collateral, then
each other First Lien Claimholder shall be entitled to seek, and each First Lien
Claimholder will consent and not object to, adequate protection in the form of
Liens on such additional collateral with the same priority vis-à-vis the First
Lien Claimholders as set forth in this Agreement, (B) in the form of a
superpriority or other administrative claim, then each other First Lien
Claimholder shall be entitled to seek, and each First Lien Claimholder will
consent and not object to, adequate protection in the form of a pari passu
superpriority or administrative claim or (C) in the form of periodic or other
cash payments, then the proceeds of such adequate protection must be applied to
all First Lien Obligations pursuant to Section 2.1.

 

SECTION 2.6                                             Reinstatement.  In the
event that any of the First Lien Obligations shall be paid in full and such
payment or any part thereof shall subsequently, for whatever reason (including
an order or judgment for disgorgement of a preference under Title 11 of the
Bankruptcy Code, or any similar law, or the settlement of any claim in respect
thereof), be required to be returned or repaid, the terms and conditions of this
Agreement shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash.  This Section 2.6 shall
survive termination of this Agreement.

 

SECTION 2.7                                             Insurance and
Condemnation Awards.  As among the First Lien Claimholders, the Applicable
Collateral Agent (acting at the direction of the Applicable Representative)
shall have the right, but not the obligation, to adjust or settle any insurance
policy or claim covering or constituting Shared Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.  To the extent any Collateral Agent
or any other First Lien Claimholder receives proceeds of such insurance policy
and such proceeds are not permitted or required to be returned to any Grantor
under the applicable First Lien Documents, such proceeds shall be turned over to
the Applicable Collateral Agent for application as provided in Section 2.1
hereof.

 

SECTION 2.8                                             Refinancings.  The First
Lien Obligations of any Series may, subject to Section 5.14, be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the Refinancing transaction
under any First Lien Document) of any First Lien Claimholder of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof; provided that the Representative and

 

20

--------------------------------------------------------------------------------



 

Collateral Agent of the holders of any such Refinancing Indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
Indebtedness.  If such Refinancing Indebtedness is intended to constitute a
Replacement Credit Agreement, the Company shall so state in its Designation.

 

SECTION 2.9                                             Gratuitous Bailee/Agent
for Perfection.

 

(a)                                 The Applicable Collateral Agent shall be
entitled to hold any Possessory Collateral constituting Shared Collateral.

 

(b)                                 Notwithstanding the foregoing, each
Collateral Agent agrees to hold any Possessory Collateral constituting Shared
Collateral and any other Shared Collateral from time to time in its possession
or control (or in the possession or control of its agents or bailees) as
gratuitous bailee for the benefit of each other First Lien Claimholder (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee,
solely for the purpose of perfecting the security interest granted in such
Shared Collateral, if any, pursuant to the applicable First Lien Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.9.  Solely with respect to any Deposit Accounts constituting Shared
Collateral under the control (within the meaning of Section 9-104 of the UCC) of
any Collateral Agent, each such Collateral Agent agrees to also hold control
over such Deposit Accounts as gratuitous agent for each other First Lien
Claimholder and any assignee solely for the purpose of perfecting the security
interest in such Deposit Accounts, subject to the terms and conditions of this
Section 2.9.

 

(c)                                  No Collateral Agent shall have any
obligation whatsoever to any First Lien Claimholder to ensure that the
Possessory Collateral and Control Collateral is genuine or owned by any of the
Grantors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 2.9.  The duties or responsibilities of each Collateral
Agent under this Section 2.9 shall be limited solely to holding any Possessory
Collateral constituting Shared Collateral or any other Shared Collateral in its
possession or control as gratuitous bailee (and with respect to Deposit
Accounts, as gratuitous agent) in accordance with this Section 2.9 and
delivering the Possessory Collateral constituting Shared Collateral as provided
in Section 2.9(e) below.

 

(d)                                 None of the Collateral Agents or any of the
First Lien Claimholders shall have by reason of the First Lien Documents, this
Agreement or any other document a fiduciary relationship in respect of the other
Collateral Agents or any other First Lien Claimholder, and each Collateral Agent
and each First Lien Claimholder hereby waives and releases the other Collateral
Agents and First Lien Claimholders from all claims and liabilities arising
pursuant to any Collateral Agent’s role under this Section 2.9 as gratuitous
bailee with respect to the Possessory Collateral constituting Shared Collateral
or any other Shared Collateral in its possession or control (and with respect to
the Deposit Accounts, as gratuitous agent).

 

(e)                                  At any time the Applicable Collateral Agent
is no longer the Applicable Collateral Agent, such outgoing Applicable
Collateral Agent shall deliver the remaining Possessory Collateral constituting
Shared Collateral in its possession (if any) together with any necessary
endorsements (which endorsement shall be without recourse and without any

 

21

--------------------------------------------------------------------------------



 

representation or warranty), first, to the then Applicable Collateral Agent to
the extent First Lien Obligations remain outstanding and second, to the
applicable Grantor to the extent no First Lien Obligations remain outstanding
(in each case, so as to allow such Person to obtain possession or control of
such Shared Collateral) or to whomever may be lawfully entitled to receive the
same, including pursuant to any Junior Lien Intercreditor Agreement (as defined
in the Credit Agreement), if applicable.  The outgoing Applicable Collateral
Agent further agrees to take all other action reasonably requested by the then
Applicable Collateral Agent at the expense of the Company in connection with the
then Applicable Collateral Agent obtaining a first-priority security interest in
the Shared Collateral.

 

SECTION 2.10                                      Amendments to First Lien
Collateral Documents.

 

(a)                                 Without the prior written consent of each
other Collateral Agent, each Collateral Agent agrees that no First Lien
Collateral Document may be amended, restated, amended and restated,
supplemented, replaced or Refinanced or otherwise modified from time to time or
entered into to the extent such amendment, supplement, Refinancing or
modification, or the terms of any new First Lien Collateral Document, would be
prohibited by, or would require any Grantor to act or refrain from acting in a
manner that would violate, any of the terms of this Agreement.

 

(b)                                 In determining whether an amendment to any
First Lien Collateral Document is permitted by this Section 2.10, each
Collateral Agent may conclusively rely on an officer’s certificate of the
Company stating that such amendment is permitted by this Section 2.10.

 

SECTION 2.11                                      Similar Liens and Agreements.

 

(a)                                 Subject to Section 2.11(b) below, the
parties hereto agree that it is their intention that the Collateral be identical
for all First Lien Claimholders; provided, that this provision will not be
violated with respect to any particular Series if the First Lien Document for
such Series prohibits the Collateral Agent for that Series from accepting a Lien
on such asset or property or such Collateral Agent otherwise expressly declines
to accept a Lien on such asset or property (any such prohibited or declined
Liens with respect to a particular Series, a “Declined Lien”).  In furtherance
of, but subject to, the foregoing, the parties hereto agree, subject to the
other provisions of this Agreement:

 

(i)                                     upon request by any Collateral Agent, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the
Shared Collateral and the steps taken to perfect their respective Liens thereon
and the identity of the respective parties obligated under the Credit Agreement
Documents and the Other First Lien Documents; and

 

(ii)                                  that the documents and agreements creating
or evidencing the Liens on Shared Collateral securing the Credit Agreement
Obligations and the Other First Lien Obligations shall, subject to the terms and
conditions of Section 5.2, be in all material respects the same forms of
documents as one another, except that the documents and agreements creating or
evidencing the Liens securing the Other First Lien Obligations may contain
additional provisions as may be necessary or appropriate to establish the

 

22

--------------------------------------------------------------------------------



 

intercreditor arrangements among the various separate classes of creditors
holding Other First Lien Obligations and to address any Declined Lien.

 

(b)                                 Notwithstanding anything in this Agreement
or any other First Lien Documents to the contrary, Collateral consisting of cash
and cash equivalents pledged to secure reimbursement obligations in respect of
letters of credit shall solely secure and shall be applied as specified in the
Credit Agreement or Other First Lien Agreement, as applicable, pursuant to which
such letters of credit were issued and will not constitute Shared Collateral.

 

ARTICLE III.

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever any Applicable Collateral Agent or any Applicable Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if a Representative or a Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Collateral Agent or Applicable Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company.  Each Applicable Collateral Agent
and each Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Claimholder or any other person as a result of such determination.

 

ARTICLE IV.

 

THE APPLICABLE COLLATERAL AGENT

 

SECTION 4.1                                             Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on any Applicable Collateral Agent to any Non-Controlling Claimholder or
give any Non-Controlling Claimholder the right to direct any Applicable
Collateral Agent, except that each Applicable Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.1 hereof.

 

(b)                                 In furtherance of the foregoing, each
Non-Controlling Claimholder acknowledges and agrees that the Applicable
Collateral Agent shall be entitled, for the benefit of the First Lien
Claimholders, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Collateral Documents, as
applicable, without regard to any rights to which the Non-Controlling
Claimholders would otherwise be entitled as a

 

23

--------------------------------------------------------------------------------



 

result of the First Lien Obligations held by such Non-Controlling Claimholders. 
Without limiting the foregoing, each Non-Controlling Claimholder agrees that
none of the Applicable Collateral Agent, the Applicable Representative or any
other First Lien Claimholder shall have any duty or obligation first to marshal
or realize upon any type of Shared Collateral (or any other Collateral securing
any of the First Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Claimholders, notwithstanding that the order and
timing of any such realization, sale, disposition or liquidation may affect the
amount of proceeds actually received by the Non-Controlling Claimholders from
such realization, sale, disposition or liquidation.  Each of the First Lien
Claimholders waives any claim it may now or hereafter have against any
Collateral Agent or Representative of any other Series of First Lien Obligations
or any other First Lien Claimholder of any other Series arising out of (i) any
actions which any such Collateral Agent, Representative or any First Lien
Claimholder represented by it take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Collateral Documents or any other agreement related thereto or in
connection with the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations;
provided that nothing in this clause (i) shall be construed to prevent or impair
the rights of any Collateral Agent or Representative to enforce this Agreement,
(ii) any election by any Applicable Representative or any holders of First Lien
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.5, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not (i) accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral or
(ii) “credit bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Representative representing holders of First Lien Obligations
for whom such Collateral constitutes Shared Collateral.

 

SECTION 4.2                                             Power-of-Attorney.

 

Each Non-Controlling Representative and Collateral Agent that is not the
Applicable Collateral Agent, for itself and on behalf of each other First Lien
Claimholder of the Series for whom it is acting, hereby irrevocably appoints the
Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Non-Controlling
Representative, Collateral Agent or First Lien Claimholder, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Agreement, including the
exercise of any and all remedies under each First Lien Collateral Document with
respect to Shared Collateral and the execution of releases in connection
therewith.

 

24

--------------------------------------------------------------------------------



 

ARTICLE V.

 

MISCELLANEOUS

 

SECTION 5.1                                             Integration/Conflicts.

 

This Agreement, together with the other First Lien Documents and the First Lien
Collateral Documents, represents the entire agreement of each of the Grantors
and the First Lien Claimholders with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  There are no
promises, undertakings, representations or warranties by any Representative,
Collateral Agent or First Lien Claimholder relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or therein.  In the
event of any conflict between the provisions of this Agreement and the
provisions of the First Lien Documents the provisions of this Agreement shall
govern and control.

 

SECTION 5.2                                             Effectiveness;
Continuing Nature of this Agreement; Severability.

 

This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement and the First Lien Claimholders of any
Series may continue, at any time and without notice to any First Lien
Claimholder of any other Series, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting First Lien Obligations in reliance hereon.  Each
Representative and each Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement.  The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding.  Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.  All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor in possession and any receiver, trustee or similar person for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.  This Agreement shall terminate and be of no further
force and effect with respect to any Representative or Collateral Agent and the
First Lien Claimholders represented by such Representative or Collateral Agent
and their First Lien Obligations, on the date on which no First Lien Obligations
of such First Lien Claimholders are any longer secured by, or required to be
secured by, any of the Collateral pursuant to the terms of the applicable First
Lien Documents, subject to the rights of the First Lien Claimholders under
Section 2.6; provided, however, that such termination shall not relieve any such
party of its obligations incurred hereunder prior to the date of such
termination.

 

25

--------------------------------------------------------------------------------



 

SECTION 5.3                                             Amendments; Waivers.

 

(a)                                 No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, the Company
and the other Grantors shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent their rights are directly and adversely affected.

 

(b)                                 Notwithstanding the foregoing, without the
consent of any First Lien Claimholder, any Representative and Collateral Agent
may become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.14 of this Agreement and upon such execution and
delivery, such Representative and Collateral Agent and the Other First Lien
Claimholders and Other First Lien Obligations of the Series for which such
Representative and Collateral Agent is acting shall be subject to the terms
hereof.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any other Representative or First Lien Claimholder, the Applicable
Collateral Agent may effect amendments and modifications to this Agreement to
the extent necessary to reflect any incurrence of any Other First Lien
Obligations in compliance with the Credit Agreement and the other First Lien
Documents.

 

SECTION 5.4                                             Information Concerning
Financial Condition of the Grantors and their Subsidiaries.

 

The Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations.  The
Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall have no duty to advise the Representative, Collateral Agent or
First Lien Claimholders of any other Series of information known to it or them
regarding such condition or any such circumstances or otherwise.  In the event
the Representative or Collateral Agent or any of the other First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Representative, Collateral
Agent or First Lien Claimholders of any other Series, it or they shall be under
no obligation:

 

(a)                                 to make, and such Representative and
Collateral Agent and such other First Lien Claimholders shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;

 

(b)                                 to provide any additional information or to
provide any such information on any subsequent occasion;

 

(c)                                  to undertake any investigation; or

 

26

--------------------------------------------------------------------------------



 

(d)                                 to disclose any information, which pursuant
to accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential.

 

SECTION 5.5                                             Submission to
Jurisdiction; Certain Waivers.

 

Each of the Company, each other Grantor, each Collateral Agent and each
Representative, on behalf of itself and each other First Lien Claimholder
represented by it, hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First Lien
Collateral Documents (whether arising in contract, tort or otherwise) to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive (subject to Section 5.5(c) below) general jurisdiction
of the courts of the State of New York sitting in the Borough of Manhattan, the
courts of the United States for the Southern District of New York sitting in the
Borough of Manhattan, and appellate courts from any thereof;

 

(b)                                 agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York state
court or, to the fullest extent permitted by applicable law, in such federal
court;

 

(c)                                  agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law and
that nothing in this Agreement or any other First Lien Document shall affect any
right that any Collateral Agent, Representative or other First Lien Claimholder
may otherwise have to bring any action or proceeding relating to this Agreement
or any other First Lien Document against such Grantor or any of its assets in
the courts of any jurisdiction;

 

(d)                                 waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other First Lien Collateral Document in any court referred to in
Section 5.5(a) (and irrevocably waives to the fullest extent permitted by
applicable law the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court);

 

(e)                                  consents to service of process in any such
proceeding in any such court by registered or certified mail, return receipt
requested, to the applicable party at its address provided in accordance with
Section 5.7 (and agrees that nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
law);

 

(f)                                   agrees that service as provided in
Section 5.5(e) above is sufficient to confer personal jurisdiction over the
applicable party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and

 

(g)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover any special,
exemplary, punitive or consequential damages.

 

27

--------------------------------------------------------------------------------


 

SECTION 5.6                                             WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO, THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY).  EACH PARTY HERETO AND THE COMPANY AND
THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE COMPANY AND EACH OTHER
GRANTOR HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE
OTHER FIRST LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO AND THE COMPANY AND THE OTHER
GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

SECTION 5.7                                             Notices.

 

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by facsimile, electronic mail or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile or electronic mail, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed.  For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto or in the
Joinder Agreement pursuant to which it becomes a party hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

 

SECTION 5.8                                             Further Assurances.

 

Each Representative and Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, and the Company and each other
Grantor, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as any Representative and Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

 

SECTION 5.9                                             Agency Capacities.

 

Except as expressly provided herein, (a) Barclays Bank PLC is acting in the
capacity of Initial First Lien Representative and Initial First Lien Collateral
Agent solely for the

 

28

--------------------------------------------------------------------------------



 

Initial Credit Agreement Claimholders, (b) the Initial Other Representative and
the Initial Other Collateral Agent is acting in the capacity of Representative
and Collateral Agent, respectively, solely for the Initial Other First Lien
Claimholders, (c) each Replacement Representative and Replacement Collateral
Agent is acting in the capacity of Representative and Collateral Agent,
respectively, solely for the Replacement Credit Agreement Claimholders and
(d) each other Representative and each other Collateral Agent is acting in the
capacity of Representative and Collateral Agent, respectively, solely for the
Other First Lien Claimholders under the Other First Lien Documents for which it
is the named Representative or Collateral Agent, as the case may be, in the
applicable Joinder Agreement.

 

SECTION 5.10                                      GOVERNING LAW.

 

THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

SECTION 5.11                                      Binding on Successors and
Assigns.

 

This Agreement shall be binding upon each Representative and each Collateral
Agent, the First Lien Claimholders, the Company and the other Grantors, and
their respective successors and assigns from time to time.  If any of the
Representatives and/or Collateral Agents resigns or is replaced pursuant to the
applicable First Lien Documents its successor shall be deemed to be a party to
this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement.  No provision of this Agreement will inure to
the benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

 

SECTION 5.12                                      Section Headings.

 

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

SECTION 5.13                                      Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other

 

29

--------------------------------------------------------------------------------



 

electronic transmission (e.g., “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart hereof.

 

SECTION 5.14                                      Other First Lien Obligations.

 

(a)                                 To the extent not prohibited by the
provisions of the Credit Agreement and the other First Lien Documents, the
Company may incur additional Indebtedness, which for the avoidance of doubt
shall include any Indebtedness incurred pursuant to a Refinancing, and Other
First Lien Obligations or Replacement Credit Agreement Obligations after the
date hereof that is secured on an equal and ratable basis with the Liens (other
than any Declined Liens) securing the then existing First Lien Obligations (such
Indebtedness, “Additional First Lien Debt”).  Any such Additional First Lien
Debt and any Series of Other First Lien Obligations or Replacement Credit
Agreement Obligations, as applicable, may be secured by a Lien on a ratable
basis, in each case under and pursuant to the applicable First Lien Collateral
Documents of such Series, if, and subject to the condition that, the Additional
First Lien Collateral Agent and Additional First Lien Representative of any such
Additional First Lien Debt, acting on behalf of the holders of such Additional
First Lien Debt and the holders of such Other First Lien Obligations or
Replacement Credit Agreement Obligations, as applicable (such Additional First
Lien Collateral Agent, Additional First Lien Representative, the holders in
respect of such Additional First Lien Debt and the holders of such Series of
Other First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable, being referred to as “Additional First Lien Claimholders”), each
becomes a party to this Agreement by satisfying the conditions set forth in
Section 5.14(b).

 

(b)                                 In order for an Additional First Lien
Representative and Additional First Lien Collateral Agent (including, in the
case of a Replacement Credit Agreement, the Replacement Representative and the
Replacement Collateral Agent in respect thereof) to become a party to this
Agreement,

 

(i)                                     such Additional First Lien
Representative and such Additional First Lien Collateral Agent shall have
executed and delivered an instrument substantially in the form of Exhibit A
(with such changes as may be reasonably approved by each Collateral Agent and
such Additional First Lien Representative and such Additional First Lien
Collateral Agent, as the case may be) pursuant to which either (x) such
Additional First Lien Representative becomes a Representative hereunder and such
Additional First Lien Collateral Agent becomes a Collateral Agent hereunder, and
such Additional First Lien Debt and such Series of Other First Lien Obligations
or Replacement Credit Agreement Obligations, as applicable, and the Additional
First Lien Claimholders of such Series become subject hereto and bound hereby;

 

(ii)                                  the Company shall have delivered to each
Collateral Agent:

 

(a)                                 true and complete copies of each of the
Other First Lien Agreement or Replacement Credit Agreement, as applicable, and
the First Lien Collateral Documents for such Series, certified as being true and
correct by a Responsible Officer of the Company; and

 

30

--------------------------------------------------------------------------------



 

(b)                                 a Designation substantially in the form of
Exhibit B pursuant to which the Company shall (A) identify the Indebtedness to
be designated as Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, and the initial aggregate principal amount or
committed amount thereof, (B) specify the name and address of the Additional
First Lien Collateral Agent and Additional First Lien Representative,
(C) certify that such (x) Additional First Lien Debt is permitted by each First
Lien Document and that the conditions set forth in this Section 5.14 are
satisfied with respect to such Additional First Lien Debt and such Series of
Other First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable, and (D) in the case of a Replacement Credit Agreement, expressly
state that such agreement giving rise to the new Indebtedness satisfies the
requirements of a Replacement Credit Agreement and the Company elects to
designate such agreement as a Replacement Credit Agreement; and

 

(iii)                               the Other First Lien Documents or
Replacement Credit Agreement Documents, as applicable, relating to such
Additional First Lien Debt shall provide, in a manner reasonably satisfactory to
each Collateral Agent, that each Additional First Lien Claimholder with respect
to such Additional First Lien Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
First Lien Debt.

 

(c)                                  Upon the execution and delivery of a
Joinder Agreement by an Additional First Lien Representative and an Additional
First Lien Collateral Agent, in each case, in accordance with this Section 5.14,
each other Representative and Collateral Agent shall acknowledge such receipt
thereof by countersigning a copy thereof, subject to the terms of this
Section 5.14 and returning the same to such Additional First Lien Representative
and Additional First Lien Collateral Agent, as applicable; provided that the
failure of any Representative or Collateral Agent to so acknowledge or return
shall not affect the status of such debt as Additional First Lien Debt if the
other requirements of this Section 5.14 are complied with.

 

SECTION 5.15                                      Authorization.

 

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.

 

SECTION 5.16                                      No Third Party Beneficiaries/
Provisions Solely to Define Relative Rights.

 

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Claimholders in relation to one
another.  None of the Company, any other Grantor nor any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company nor any other
Grantor may rely on the terms hereof (other than as set forth in Sections 2.4
and 2.8 and Article V).  Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and

 

31

--------------------------------------------------------------------------------



 

when the same shall become due and payable in accordance with their terms. 
Without limitation of any other provisions of this Agreement, the Company and
each Grantor hereby (a) acknowledges that it has read this Agreement and
consents hereto, (b) agrees that it will not take any action that would be
contrary to the express provisions of this Agreement and (c) agrees to abide by
the requirements expressly applicable to it under this Agreement.

 

SECTION 5.17                                      No Indirect Actions.

 

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly.  “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.

 

SECTION 5.18                                      Additional Grantors.

 

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any First Lien Document and which grants a lien or
purports to grant a lien on any of its assets thereunder shall either execute
this Agreement on the date hereof or shall confirm that it is a Grantor
hereunder pursuant to a joinder agreement substantially in the form attached
hereto as Exhibit C that is executed and delivered by such Subsidiary prior to
or concurrently with its execution and delivery of such First Lien Document and
granting of any such lien.

 

[Remainder of this page intentionally left blank]

 

32

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BARCLAYS BANK PLC,

 

as Initial First Lien Representative and Initial First Lien Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NOTICE ADDRESS:

 

 

 

745 Seventh Avenue, 27th Floor

 

New York, New York 10019

 

Attention: May Huang

 

Fax: 212-526-5115

 

Email:

may.huang@barclays.com and
ltmny@barclays.com

 

 

 

with copies to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

Attention: Michele O. Penzer

 

Fax: 212-751-4864

 

Email: michele.penzer@lw.com

 

 

 

 

 

[                                       ],

 

as Initial Other Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

--------------------------------------------------------------------------------



 

 

[                                       ],

 

as Initial Other Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

--------------------------------------------------------------------------------



 

Acknowledged and Agreed to by:

 

 

 

ENVIVA PARTNERS, LP

 

 

 

 

 

By: Enviva Partners GP, LLC,

 

as its sole general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA, LP

 

 

 

 

 

By: Enviva GP, LLC,

 

as its sole general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA GP, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS AMORY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ENVIVA PORT OF CHESAPEAKE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS AHOSKIE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS COTTONDALE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA ENERGY SERVICES, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PELLETS SOUTHAMPTON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PARTNERS FINANCE CORP.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ENVIVA PELLETS SAMPSON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PORT OF PANAMA CITY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA PORT OF WILMINGTON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ADD ANY OTHER GRANTORS]

 

 

NOTICE ADDRESS:

 

Enviva Partners, LP

7200 Wisconsin Avenue, Suite 1000

Bethesda, Maryland 20814

Attention: Stephen F. Reeves

Fax: 301-657-5567

Email: steve.reeves@envivabiomass.com

 

with a copy to:

 

Vinson & Elkins LLP

666 Fifth Avenue, New York, New York 10103

Attention: Brett M. Santoli

Fax: 917-849-5304

Email: bsantoli@velaw.com

 

--------------------------------------------------------------------------------


 

Exhibit A
to Pari Passu Intercreditor Agreement

 

[FORM OF] JOINDER AGREEMENT

 

JOINDER NO. [       ] dated as of [              ], 20[   ] (the “Joinder
Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [         ],
[  ], (as amended, restated, supplemented or otherwise modified from time to
time, the “Pari Passu Intercreditor Agreement”), among BARCLAYS BANK PLC, as
Initial First Lien Representative and as Initial First Lien Collateral Agent,
[         ], as Initial Other Representative, and [          ], as Initial Other
Collateral Agent, and the additional Representatives and Collateral Agents from
time to time a party thereto, and acknowledged and agreed to by ENVIVA PARTNERS,
LP, a limited partnership formed under the laws of Delaware (the “Company”), and
the other Grantors signatory thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Pari Passu Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Company to incur [Other First Lien Obligations][Replacement Credit Agreement
Obligations under the Replacement Credit Agreement] and to secure such [Other
First Lien Obligations][Replacement Credit Agreement Obligations] with the liens
and security interests created by the [Other First Lien Collateral
Documents][Replacement Credit Agreement Collateral Documents], the Additional
First Lien Representative in respect thereof is required to become a
Representative and the Additional First Lien Collateral Agent in respect thereof
is required to become a Collateral Agent and the First Lien  Claimholders in
respect thereof are required to become subject to and bound by, the Pari Passu
Intercreditor Agreement.  Section 5.14 of the Pari Passu Intercreditor Agreement
provides that such Additional First Lien Representative may become a
Representative, such Additional First Lien Collateral Agent may become a
Collateral Agent and such Additional First Lien Claimholders may become subject
to and bound by the Pari Passu Intercreditor Agreement, pursuant to the
execution and delivery by the Additional First Lien Representative and the
Additional First Lien Collateral Agent of an instrument in the form of this
Joinder Agreement and the satisfaction of the other conditions set forth in
Section 5.14 of the Pari Passu Intercreditor Agreement.  The undersigned
Additional First Lien Representative (the “New Representative”) and Additional
First Lien Collateral Agent (the “New Collateral Agent”) are executing this
Joinder Agreement in accordance with the requirements of the Pari Passu
Intercreditor Agreement.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.                            In accordance with Section 5.14 of the
Pari Passu Intercreditor Agreement, (i) the New Representative and the New
Collateral Agent by their signatures below become a Representative and a
Collateral Agent respectively, under, and the related Additional First Lien Debt
and Additional First Lien Claimholders become subject to and bound by, the Pari
Passu Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as a
Representative or a Collateral Agent,

 

1

--------------------------------------------------------------------------------



 

respectively, and hereby agree to all the terms and provisions of the Pari Passu
Intercreditor Agreement applicable to them as Representative, Collateral Agent
and Additional First Lien Claimholders, respectively.

 

SECTION 2.                            Each of the New Representative and New
Collateral Agent represent and warrant to each other Collateral Agent, each
other Representative and the other First Lien Claimholders, individually, that
(i) it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent][trustee], (ii) this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and (iii) the First Lien Documents
relating to such Additional First Lien Debt provide that, upon the New
Representative’s and the New Collateral Agent’s entry into this Joinder
Agreement, the Additional First Lien Claimholders represented by them will be
subject to and bound by the provisions of the Pari Passu Intercreditor
Agreement.

 

SECTION 3.                            This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Collateral Agent and Representative shall have
received a counterpart of this Joinder Agreement that bears the signatures of
the New Representative and the New Collateral Agent.  Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic means shall be effective as delivery of a manually signed counterpart
of this Joinder Agreement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Pari Passu Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS JOINDER AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

 

SECTION 6.                            Any provision of this Joinder Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and in the
Pari Passu Intercreditor Agreement, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.

 

2

--------------------------------------------------------------------------------



 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.7 of the Pari Passu
Intercreditor Agreement.  All communications and notices hereunder to the New
Representative and the New Collateral Agent shall be given to them at their
respective addresses set forth below their signatures hereto.

 

SECTION 8.                            Sections 5.8, 5.9 and 5.13 of the Pari
Passu Intercreditor Agreement are hereby incorporated herein by reference.

 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[          ] for the holders of [                        ],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

attention of:

 

 

Telecopy:

 

 

 

 

 

 

[NAME OF NEW COLLATERAL AGENT], as

 

[          ] for the holders of [                        ],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

attention of:

 

 

Telecopy:

 

 

4

--------------------------------------------------------------------------------



 

 

Receipt acknowledged by:

 

BARCLAYS BANK PLC,

 

as Initial First Lien Representative and Initial First Lien Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                            ],

 

as Initial Other Representative

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                        ],

 

as Initial Other Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[OTHERS AS NEEDED]

 

5

--------------------------------------------------------------------------------



 

Exhibit B
to Pari Passu Intercreditor Agreement

 

[FORM OF]
DEBT DESIGNATION

 

Reference is made to the Pari Passu Intercreditor Agreement dated as of
           , 20   (as amended, restated, supplemented or otherwise modified from
time to time, the “Pari Passu Intercreditor Agreement”) among BARCLAYS BANK PLC,
as Initial First Lien Representative and Initial First Lien Collateral Agent,
[         ], as Initial Other Representative, and [          ], as Initial Other
Collateral Agent, and the additional Representatives and Collateral Agents from
time to time a party thereto, and acknowledged and agreed to by ENVIVA PARTNERS,
LP, a limited partnership formed under the laws of Delaware (the “Company”), and
the other Grantors signatory thereto.  Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Pari Passu
Intercreditor Agreement.  This Debt Designation is being executed and delivered
in order to designate [Additional First Lien Debt][Replacement Credit Agreement
Obligations] entitled to the benefit and subject to the terms of the Pari Passu
Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of Enviva Partners GP, LLC,
the sole general partner of the Company, in [his][her] capacity as such officer
and not in an individual capacity, hereby certifies on behalf of the Company
that:

 

(a)                                 [insert name of the Company or other
Grantor] intends to incur Indebtedness in the initial aggregate
[principal/committed amount] of [            ]  pursuant to the following
agreement:  [describe [indenture or other agreement giving rise to Additional
First Lien Debt][Replacement Credit Agreement (“New Agreement”)]] which will be
[Other First Lien Obligations][Replacement Credit Agreement Obligations];

 

(b)                                 (i) the name and address of the [Additional
First Lien Representative for the Additional First Lien Debt and the related
Other First Lien Obligations][Replacement Representative for the Replacement
Credit Agreement] is:

 

 

Telephone:

 

Fax:

 

(ii) the name and address of the Additional First Lien Collateral Agent for the
Additional First Lien Debt and the Other First Lien Obligations or Replacement
Credit Agreement Obligations, as applicable, is:

 

1

--------------------------------------------------------------------------------



 

 

Telephone:

 

Fax:

 

[and]

 

(c)                                  such Additional First Lien Debt is
permitted by each First Lien Document, and the conditions set forth in
Section 5.14 of the Pari Passu Intercreditor Agreement are satisfied with
respect to such Additional First Lien Debt [insert for Replacement Credit
Agreements only: ; and

 

(d)                                 the New Agreement satisfies the requirements
of a Replacement Credit Agreement and is hereby designated as a Replacement
Credit Agreement].

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer, in [his][her] capacity as such officer and
not in an individual capacity, as of                    , 20    .

 

 

 

ENVIVA PARTNERS, LP

 

 

 

 

 

By: Enviva Partners GP, LLC, as its sole general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------



 

Exhibit C
to Pari Passu Intercreditor Agreement

 

[FORM OF] JOINDER AGREEMENT — ADDITIONAL GRANTOR

 

GRANTOR JOINDER AGREEMENT NO. [ ] (“this “Grantor Joinder Agreement”) dated as
of [      ], 20[  ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of
[      ], 20[  ] (as amended, restated, supplemented or otherwise modified from
time to time, the “Pari Passu Intercreditor Agreement”), among BARCLAYS BANK
PLC, as Initial First Lien Representative and as Initial First Lien Collateral
Agent, and the additional Representatives and Collateral Agents from time to
time a party thereto, and acknowledged and agreed to by ENVIVA PARTNERS, LP, a
limited partnership formed under the laws of Delaware (the “Company”), and
certain subsidiaries of the Company (each a “Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

 

The undersigned, [              ], a [                ] (the “New Grantor”),
wishes to acknowledge and agree to the Pari Passu Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 5.16
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.

 

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the First Lien Claimholders:

 

Section 1.                                           Accession to the Pari Passu
Intercreditor Agreement.  The New Grantor (a) acknowledges and agrees to, and
becomes a party to the Pari Passu Intercreditor Agreement as a Grantor to the
limited extent contemplated by Section 5.16 thereof, (b) agrees to all the terms
and provisions of the Pari Passu Intercreditor Agreement and (c) shall have all
the rights and obligations of a Grantor under the Pari Passu Intercreditor
Agreement.  This Grantor Joinder Agreement supplements the Pari Passu
Intercreditor Agreement and is being executed and delivered by the New Grantor
pursuant to Section 5.18 of the Pari Passu Intercreditor Agreement.

 

Section 2.                                           Representations, Warranties
and Acknowledgement of the New Grantor.  The New Grantor represents and warrants
to each Representative, each Collateral Agent and to the First Lien Claimholders
that (a) it has full power and authority to enter into this Grantor Joinder
Agreement, in its capacity as Grantor and (b) this Grantor Joinder Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of this Grantor Joinder Agreement, except as enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 3.                                           Counterparts.  This Grantor
Joinder Agreement may be executed by one or more of the parties to this Grantor
Joinder Agreement on any number of separate counterparts (including by facsimile
or other electronic imaging means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page of this Grantor Joinder Agreement by facsimile or other
electronic transmission

 

1

--------------------------------------------------------------------------------


 

(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 4.                                           Section Headings. 
Section heading used in this Grantor Joinder Agreement are for convenience of
reference only and are not to affect the construction hereof or to be taken in
consideration in the interpretation hereof.

 

Section 5.                                           Benefit of Agreement.  The
agreements set forth herein or undertaken pursuant hereto are for the benefit
of, and may be enforced by, any party to the Pari Passu Intercreditor Agreement
subject to any limitations set forth in the Pari Passu Intercreditor Agreement
with respect to the Grantors.

 

Section 6.                                           GOVERNING LAW.  THIS
GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF
OR RELATING TO THIS GRANTOR JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

Section 7.                                           Severability.  In case any
one or more of the provisions contained in this Grantor Joinder Agreement should
be held invalid, illegal or unenforceable in any respect, none of the parties
hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 8.                                           Notices.  All
communications and notices hereunder shall be in writing and given as provided
in Section 5.7 of the Pari Passu Intercreditor Agreement.  All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature hereto, which information supplements Section 5.7 of
the Pari Passu Intercreditor Agreement.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.

 

 

[                                                                                    ]

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

 

 

attention of:

Telecopy:

 

 

3

--------------------------------------------------------------------------------



 

Exhibit Q
to the Credit Agreement

 

FORM OF SECRETARY’S CERTIFICATE

 

Q-1

--------------------------------------------------------------------------------



 

SECRETARY’S CERTIFICATE

 

of

 

ENVIVA PARTNERS, LP
ENVIVA GP, LLC
ENVIVA, LP
ENVIVA PELLETS AHOSKIE, LLC
ENVIVA PELLETS AMORY, LLC
ENVIVA PELLETS NORTHAMPTON, LLC
ENVIVA PORT OF CHESAPEAKE, LLC

ENVIVA PELLETS COTTONDALE, LLC

ENVIVA ENERGY SERVICES, LLC

ENVIVA PELLETS SOUTHAMPTON, LLC

ENVIVA PARTNERS FINANCE CORP.

ENVIVA PELLETS SAMPSON, LLC

ENVIVA PORT OF PANAMA CITY, LLC

ENVIVA PORT OF WILMINGTON, LLC

 

October 18, 2018

 

Reference is made to the Amended and Restated Credit Agreement, dated on or
about the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Enviva Partners, LP, a Delaware limited partnership, as borrower,
the Lenders party thereto from time to time, the Issuing Banks party thereto
from time to time and Barclays Bank PLC, as Collateral Agent and as
Administrative Agent.

 

This certificate is being delivered pursuant to Section 4.02(c) of the Credit
Agreement. The undersigned hereby certifies, on behalf of each Loan Party listed
on Annex I hereto, in his capacity as Executive Vice President, General Counsel
and Secretary of each such Loan Party (or its general partner, as applicable),
and not in his individual capacity, as follows:

 

(1)                                 Certificate of Formation.  Attached hereto
as Exhibit A are true and complete copies of the certificates of formation or
certificates of limited partnership, as applicable, of each Loan Party, together
with any and all amendments thereto, certified as of a recent date by the
Secretary of State of the State of Delaware.  Such amendments are the only
amendments to such certificates of formation and certificates of limited
partnership on file with the Secretary of State of the State of Delaware and
there have been no further amendments since the date of the applicable
certificate of good standing referred to in paragraph 5 below for each Loan
Party.  No action has been taken to amend, modify or repeal such certificates of
formation and certificates of limited partnership, each such certificate of
formation and certificate of limited partnership being in full force and effect
in the applicable attached form as of the date hereof.

 

Q-1

--------------------------------------------------------------------------------



 

(2)                                 Governing Agreements.  Attached hereto as
Exhibit B are true and complete copies of the limited liability company
agreements or limited partnership agreements, as applicable, of each Loan Party
as in effect on the date hereof and on the date on which the resolutions
referred to in paragraph 3 below were adopted, and no action has been taken to
amend, modify or repeal such limited liability company agreements and limited
partnership agreements, each such limited liability company agreement and
limited partnership agreement being in full force and effect in the form
provided as of the date hereof.

 

(3)                                 Resolutions/Authority.  Attached hereto as
Exhibit C are true and complete copies of the resolutions that have been duly
adopted by the written consent of the board of directors, sole member, general
partner, manager, managing member or other governing body, as applicable, of
each Loan Party on October [  ], 2018 authorizing the execution, delivery and
performance of each Loan Document to which such Loan Party is or is to become a
party and the borrowings thereunder and of all documents evidencing other
necessary limited liability company or partnership action, as applicable, of
each Loan Party, if any, with respect to each Loan Document to which such Loan
Party is or is to become a party.  All such resolutions have not been amended,
modified, revoked or rescinded in any respect since their adoption and remain in
full force and effect on the date hereof in the form adopted.  No other
resolutions have been adopted by the sole member, general partner, manager or
managing member, as applicable, of any Loan Party in connection with the Credit
Agreement, the other Loan Documents and the transactions contemplated thereby.

 

(4)                                 Incumbency.  Exhibit D attached hereto sets
forth the names, titles and specimen signatures of the officers or other
authorized representatives of each Loan Party (or its general partner, as
applicable) as of the date hereof, each of whom is authorized to execute and
deliver on behalf of each Loan Party the Credit Agreement, the other Loan
Documents to which such Loan Party is or is to become a party and the other
documents, agreements or instruments to be delivered in connection therewith and
as more particularly described in the resolutions attached hereto as Exhibit C. 
The signature set forth opposite the name of each such officer or authorized
representative in Exhibit D is his or her true and genuine signature.

 

(5)                                 Good Standing/Existence.  Attached hereto as
Exhibit E are true, complete and correct copies of recently dated certificates
issued by the Secretary of State of the State of Delaware, such certificates
evidencing the due formation, good standing and existence of each Loan Party in
each such jurisdiction.

 

[Signature Page Follows]

 

Q-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Secretary’s
Certificate, in his capacity as Executive Vice President, General Counsel and
Secretary of each Loan Party (or its general partner, as applicable) and not in
his individual capacity, as of the date first written above.

 

 

ENVIVA PARTNERS, LP

 

By: Enviva Partners GP, LLC, as its sole general partner

 

 

 

ENVIVA, LP

 

By: Enviva GP, LLC, as its sole general partner

 

 

 

ENVIVA GP, LLC

 

ENVIVA PELLETS AHOSKIE, LLC

 

ENVIVA PELLETS AMORY, LLC

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

ENVIVA PELLETS COTTONDALE, LLC

 

ENVIVA ENERGY SERVICES, LLC

 

ENVIVA PELLETS SOUTHAMPTON, LLC

 

ENVIVA PARTNERS FINANCE CORP.

 

ENVIVA PELLETS SAMPSON, LLC

 

ENVIVA PORT OF PANAMA CITY, LLC

 

ENVIVA PORT OF WILMINGTON, LLC

 

 

 

 

 

 

 

Name:

William H. Schmidt, Jr.

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

The undersigned, as officer of each of the Loan Parties, hereby certifies that
William H. Schmidt, Jr. is the Executive Vice President, General Counsel and
Secretary of each Loan Party (or its general partner, as applicable) and that
the signature set forth above is his true signature.

 

 

ENVIVA PARTNERS, LP

 

By: Enviva Partners GP, LLC, as its sole general partner

 

 

 

ENVIVA, LP

 

By: Enviva GP, LLC, as its sole general partner

 

 

 

ENVIVA GP, LLC

 

ENVIVA PELLETS AHOSKIE, LLC

 

ENVIVA PELLETS AMORY, LLC

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

ENVIVA PELLETS COTTONDALE, LLC

 

[Signature Page to Secretary’s Certificate of the Loan Parties]

 

--------------------------------------------------------------------------------



 

 

ENVIVA ENERGY SERVICES, LLC

 

ENVIVA PELLETS SOUTHAMPTON, LLC

 

ENVIVA PARTNERS FINANCE CORP.

 

ENVIVA PELLETS SAMPSON, LLC

 

ENVIVA PORT OF PANAMA CITY, LLC

 

ENVIVA PORT OF WILMINGTON, LLC

 

 

 

 

 

 

 

Name:

Stephen F. Reeves

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Secretary’s Certificate of the Loan Parties]

 

--------------------------------------------------------------------------------



 

Annex I

 

Loan Parties

 

Enviva Partners, LP

Enviva, LP

Enviva GP, LLC

Enviva Pellets Amory, LLC

Enviva Pellets Northampton, LLC

Enviva Port of Chesapeake, LLC

Enviva Pellets Ahoskie, LLC

Enviva Pellets Cottondale, LLC

Enviva Energy Services, LLC

Enviva Pellets Southampton, LLC

Enviva Partners Finance Corp.

Enviva Pellets Sampson, LLC

Enviva Port of Panama City, LLC

Enviva Port of Wilmington, LLC

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Certificates of Formation and
Certificates of Limited Partnership
and all amendments thereto

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Governing Agreements

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Resolutions

 

--------------------------------------------------------------------------------



 

Exhibit D

 

Incumbency

 

Enviva Partners GP, LLC, as the sole general partner of Enviva Partners, LP

Enviva GP, LLC, as the sole general partner of Enviva, LP

Enviva GP, LLC

Enviva Pellets Amory, LLC

Enviva Pellets Northampton, LLC

Enviva Port of Chesapeake, LLC

Enviva Pellets Ahoskie, LLC

Enviva Pellets Cottondale, LLC

Enviva Energy Services, LLC

Enviva Pellets Southampton, LLC

Enviva Partners Finance Corp.

Enviva Pellets Sampson, LLC

Enviva Port of Panama City, LLC

Enviva Port of Wilmington, LLC

 

Name

 

Office

 

Signature

 

 

 

 

 

John K. Keppler

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Thomas Meth

 

Executive Vice President, Sales and Marketing

 

 

 

 

 

 

 

Stephen F. Reeves

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

William H. Schmidt, Jr.

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

James P. Geraghty

 

Vice President and Controller

 

 

 

 

 

 

 

Edward R. Smith

 

Vice President, Operations

 

 

 

--------------------------------------------------------------------------------



 

Exhibit E

 

Good Standing Certificates

 

--------------------------------------------------------------------------------



 

Exhibit R
to the Credit Agreement

 

FORM OF CLOSING CERTIFICATE

 

R-1

--------------------------------------------------------------------------------



 

CLOSING CERTIFICATE

 

October 18, 2018

 

Reference is made to the Amended and Restated Credit Agreement, dated on or
about the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Enviva Partners, LP, a Delaware limited partnership (the
“Borrower”), the Lenders party thereto from time to time, the Issuing Banks
party thereto from time to time and Barclays Bank PLC, as Collateral Agent and
as Administrative Agent.

 

This certificate is being delivered pursuant to Section 4.02(l) of the Credit
Agreement.  The undersigned hereby certifies, on behalf of the Borrower, in his
capacity as Executive Vice President and Chief Financial Officer of Enviva
Partners GP, LLC, the sole general partner of the Borrower, and not in his
individual capacity, as follows as of the date set forth above:

 

1.  Prior to or substantially simultaneously with the making of the initial
Loans, the Transactions (other than the Closing Date Distribution) have been
consummated.

 

2.  The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (other than representations and warranties that are qualified by
materiality, which are true and correct in all respects) on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations are true and
correct in all material respects as of such earlier date.

 

3.  At the time of and immediately after giving effect to the Credit Event on
the date hereof, no Default or Event of Default has occurred and is continuing.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

The foregoing certifications are made and delivered as of the date first written
above by the undersigned in his capacity as Executive Vice President and Chief
Financial Officer of Enviva Partners GP, LLC, the sole general partner of Enviva
Partners, LP, and not in his individual capacity.

 

 

ENVIVA PARTNERS, LP

 

 

 

By: Enviva Partners GP, LLC, as its sole general partner

 

 

 

 

 

Name: Stephen F. Reeves

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Amended and Restated Guarantee and Collateral Agreement

 

[see attached]

 

--------------------------------------------------------------------------------



 

Execution Version

 

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of October 18, 2018

 

among

 

ENVIVA PARTNERS, LP,

 

EACH OF THE OTHER GUARANTORS

 

and

 

BARCLAYS BANK PLC,

 

as Collateral Agent

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

PAGE

 

 

SECTION 1. DEFINITIONS; INTERPRETATION

1

 

 

1.1

General Definitions

1

1.2

Definitions; Interpretation

10

 

 

SECTION 2. GRANT OF SECURITY

11

 

 

2.1

Grant of Security

11

2.2

Certain Limited Exclusions

12

 

 

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

12

 

 

3.1

Security for Obligations

12

3.2

Continuing Liability Under Collateral

12

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS

12

 

 

4.1

Generally

12

4.2

Receivables

13

4.3

Investment Related Property

14

4.4

Material Contracts

17

4.5

Letter of Credit Rights

17

4.6

Intellectual Property

18

4.7

Commercial Tort Claims

19

4.8

Securities Accounts, Securities Entitlements, Deposit Accounts, Commodity
Contracts and Commodity Accounts

19

 

 

SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS

20

 

 

5.1

Further Assurances

20

5.2

Additional Grantors

21

 

 

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

21

 

 

6.1

Power of Attorney

21

6.2

No Duty on the Part of Collateral Agent or Secured Parties

22

 

 

SECTION 7. REMEDIES

22

 

 

7.1

Generally

22

7.2

Application of Proceeds

24

7.3

Sales on Credit

25

7.4

Investment Related Property

26

7.5

Intellectual Property

26

 

i

--------------------------------------------------------------------------------



 

7.6

Cash Proceeds

28

7.7

Deposit Accounts

28

 

 

SECTION 8. CONTINUING SECURITY INTEREST; TRANSFER OF ADVANCES

28

 

 

SECTION 9. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

28

 

 

SECTION 10. GUARANTEE

29

 

 

10.1

Guarantee of Secured Obligations

29

10.2

Limitation on Obligations Guaranteed

30

10.3

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.

30

10.4

Rights of Reimbursement, Contribution and Subrogation

32

10.5

Payments

34

10.6

[Reserved]

34

10.7

Financial Condition of Borrower and other Guarantors

34

10.8

Bankruptcy, Etc.

34

10.9

Duration of Guarantee, Discharge of Guarantee Upon Sale of Guarantor

35

10.10

Reinstatement

35

10.11

Keepwell

35

 

 

SECTION 11. MISCELLANEOUS

35

 

 

SECTION 12. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.

36

 

 

12.1

Governing Law

36

12.2

Jurisdiction

37

12.3

Waiver of Jury Trial

37

 

SCHEDULE 4.1 — GENERAL INFORMATION

SCHEDULE 4.3 — INVESTMENT RELATED PROPERTY

SCHEDULE 4.5 — LETTER OF CREDIT RIGHTS

SCHEDULE 4.7 — COMMERCIAL TORT CLAIMS

EXHIBIT A — GRANTOR SUPPLEMENT

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT

EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT

EXHIBIT E — INSERT TO LLC OR PARTNERSHIP AGREEMENT

EXHIBIT F — COPYRIGHT SECURITY AGREEMENT

EXHIBIT G — PATENT SECURITY AGREEMENT

EXHIBIT H — TRADEMARK SECURITY AGREEMENT

 

ii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
October 18, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), among ENVIVA PARTNERS,
LP, a limited partnership formed under the laws of Delaware (the “Borrower”),
EACH OF THE GUARANTORS (as defined in the Credit Agreement) party hereto from
time to time (such Guarantors, together with the Borrower, the “Grantors”), and
BARCLAYS BANK PLC, as collateral agent for the Secured Parties (in such capacity
as collateral agent, together with its successors in such capacity, the
“Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of October 18, 2018 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders and Issuing Banks party
thereto from time to time, the Collateral Agent, and Barclays Bank PLC, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”);

 

WHEREAS, the Borrower and the other Grantors may from time to time on and after
the date hereof enter into Secured Hedging Agreements and Secured Cash
Management Agreements, which shall be entitled to the benefits of this
Agreement;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Secured Parties as set forth in the Loan Documents, Secured Hedging
Agreements and Secured Cash Management Agreements, each Grantor has agreed to
secure the Obligations as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 

SECTION 1.  DEFINITIONS; INTERPRETATION.

 

1.1                               General Definitions.  Each capitalized term
used and not otherwise defined herein (including the introductory paragraph and
recitals hereto) shall have the meaning assigned to such term (whether directly
or by reference to another agreement or document) in the Credit Agreement.   In
addition to the terms defined in the Credit Agreement, the following terms shall
have the following meanings:

 

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

 

“Additional Grantor” shall have the meaning assigned in Section 5.2.

 

“Administrative Agent” shall have the meaning set forth in the recitals.

 

--------------------------------------------------------------------------------



 

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 4.6(a).

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including each Material Contract, as each such
agreement may be amended, supplemented or otherwise modified from time to time.

 

“Borrower” shall have the meaning set forth in the preamble.

 

“Cash” shall mean United States dollars or a credit balance in any domestic
demand account or Deposit Account.

 

“Certificated Securities” shall mean all “certificated securities” as defined in
Article 8 of the UCC.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including “electronic chattel paper” or “tangible chattel paper”, as each
term is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and related data processing software and similar items
that at any time evidence or contain information relating to any of the
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
licensed, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including all commercial tort claims listed on Schedule
4.7 hereto (as such schedule may be amended or supplemented from time to time).

 

“Commodity Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.3 hereto under the heading “Commodity Accounts”
(as such schedule may be amended or supplemented from time to time).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

2

--------------------------------------------------------------------------------



 

“Commodity Contract” shall mean all “commodity contracts” as defined in
Article 9 of the UCC.

 

“Control” shall mean:  (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC and (4) with respect to any Certificated Security, control within the
meaning of Section 8-106(a) or (b) of the UCC.

 

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to Copyrights or otherwise
providing for a covenant not to sue (whether such Grantor is licensee or
licensor thereunder).

 

“Copyrights” shall mean all United States, and foreign copyrights (including
community designs), and rights in databases including copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, moral rights, reversionary
interests, termination rights, all registrations and applications therefor and
all extensions and renewals thereof.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.3 hereto under the heading “Deposit Accounts” (as such
schedule may be amended or supplemented from time to time).

 

“Discharge of Obligations” shall mean, except to the extent otherwise expressly
provided in Section 11.3:

 

(a)                                 payment in full in Cash of (i) the
outstanding principal amount of Loans, (ii) any Unreimbursed Amounts with
respect to any Letter of Credit and (iii) interest (including interest accruing
(or which would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding), on all Indebtedness outstanding under the
Loan Documents;

 

(b)                                 the termination or expiration of all
(i) Commitments, if any, to extend credit (including the issuance of any Letter
of Credit) that would constitute Obligations and (ii) Secured Hedging
Agreements;

 

(c)                                  cancellation, termination or cash
collateralization of all Letters of Credit in an amount equal to the Minimum
Collateral Amount; and

 

(d)                                 payment in full in Cash of all other
Obligations (other than contingent obligations) that are then due and payable or
otherwise accrued, including all obligations outstanding under the Secured
Hedging Agreements.

 

3

--------------------------------------------------------------------------------



 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Equipment” shall mean:  (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

 

“Excluded Property” shall mean:  (a) any lease, license, permit, contract or
other agreement to which any Grantor is a party or any of such Grantor’s rights
or interests thereunder if and only if for so long as the grant of a Lien
thereon shall (i) give any other Person party to such lease, license, permit,
contract or other agreement the right to terminate its obligations thereunder,
(ii) require the consent of any other party thereto (other than any Loan Party),
(iii) result in the abandonment or unenforceability of such lease, license,
permit, contract or other agreement or (iv) violate, breach or invalidate such
lease, license, permit, contract or agreement (in each case in clauses (i),
(ii), (iii) and (iv), other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of any relevant jurisdiction (or any successor provision
or provisions) or any other applicable law; provided that, with respect to this
clause (a), Excluded Property shall not include any proceeds or receivables of
any of the foregoing, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibitions, violations
or consent requirements); provided further that, with respect to this clause
(a), such lease, license, permit, contract or other agreement shall be Excluded
Property only to the extent and for so long as the consequences specified above
shall exist and shall cease to be Excluded Property and shall become subject to
the Liens granted under the Security Documents, immediately and automatically,
at such time as such consequences shall no longer exist; (b) any Equipment owned
by any Grantor that is subject to a purchase money Lien or a Capital Lease
Obligation permitted under the Credit Agreement if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such Capital Lease Obligation) prohibits or requires the consent of any Person
other than any Loan Party as a condition to the creation of any other Lien on
such Equipment, but only, in each case, to the extent, and for so long as, the
Indebtedness secured by the applicable Lien or the Capital Lease Obligation has
not been repaid in full or the applicable prohibition (or consent requirement)
has not otherwise been removed or terminated; (c) any Equity Interests in or
property of any Unrestricted Subsidiary; (d) any Equity Interests of a
First-Tier Foreign Subsidiary or FSHCO in excess of 65% of the voting Equity
Interests of such First-Tier Foreign Subsidiary or FSHCO; (e) other than any
Material Leased Real Property and Material Owned Real Property that is pledged
by a Grantor pursuant to Section 5.13 of the Credit Agreement, any Real Property
interests which are acquired by any Grantor; (f) motor vehicles, aircraft,
rolling stock and vessels; (g) any “intent to use” Trademark applications for
which a statement of use or an amendment to allege use has not been filed (it
being understood that upon the filing of such statement of use or amendment to
allege use, such Trademark application (and any and all Trademark registrations
that issue therefrom) will cease to be Excluded Property and a security interest
will attach to such Trademark application and any and all Trademark
registrations that issue therefrom); (h) payroll accounts, trust accounts,
escrow accounts, zero balance accounts or substantially similar accounts and
accounts subject to liens permitted pursuant

 

4

--------------------------------------------------------------------------------



 

to Section 6.02 of the Credit Agreement; (i) all Equity Interests the pledge of
which would require the consent of any other Person (other than a Loan Party or
a Subsidiary of a Loan Party) unless such consent has already been obtained; and
(j) any assets of any Grantor if and only for so long as the grant of security
interests in such assets (i) would be prohibited by applicable law or regulation
or (ii) would require the consent of any Governmental Authority (in each case in
clauses (i) and (ii), except to the extent such prohibition or consent
requirement is unenforceable after giving effect to applicable provisions of the
Uniform Commercial Code of any relevant jurisdiction or any other applicable
law); provided that, with respect to this clause (j), Excluded Property shall
not include any proceeds or receivables of any of the foregoing, the assignment
of which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibitions or consent requirement; provided further that,
with respect to this clause (j), any such assets shall be Excluded Property only
to the extent and for so long as the consequences specified above shall exist
and shall cease to be Excluded Property and shall become subject to the Liens
granted under the Security Documents, immediately and automatically, at such
time as such consequences shall no longer exist.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor or Grantor,
any Swap Obligation if, and to the extent that, all or a portion of such
Guarantor’s guarantee of, or such Grantor’s grant of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s or Grantor’s
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
such Guarantor’s guarantee or such Grantor’s grant of a security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or grant of a security interest
is or becomes illegal.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in
Article 9 of the UCC and (ii) shall include all interest rate or currency
protection or hedging arrangements, all tax refunds, all licenses, permits,
concessions and authorizations, all Assigned Agreements and all Intellectual
Property (in each case, regardless of whether characterized as general
intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include all Inventory and Equipment (in each case, regardless of
whether characterized as goods under the UCC).

 

“Grantor Supplement” shall mean any supplement to this Agreement in
substantially the form of Exhibit A.

 

“Grantors” shall have the meaning set forth in the preamble and shall include
each Additional Grantor.

 

“Insolvency or Liquidation Proceeding” shall mean:

 

5

--------------------------------------------------------------------------------



 

(a)                                 any voluntary or involuntary case or
proceeding under any Debtor Relief Law with respect to any Loan Party;

 

(b)                                 any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets;

 

(c)                                  any liquidation, dissolution,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy; or

 

(d)                                 any assignment for the benefit of creditors
or any other marshalling of assets and liabilities of any Loan Party.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, all intellectual property and
proprietary rights, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses, together
with: (i) the right to sue or otherwise recover for past, present and future
infringement, dilution, misappropriation, or other violation or impairment of
any of the foregoing or for any injury to goodwill, (ii) all Proceeds of the
foregoing, including license fees, royalties, income, payments, claims, damages,
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (iii) all other rights corresponding thereto throughout the world.

 

“Intellectual Property Security Agreements” shall mean the Copyright Security
Agreement substantially in the form of Exhibit F hereto, the Patent Security
Agreement substantially in the form of Exhibit G hereto, and the Trademark
Security Agreement substantially in the form of Exhibit H hereto.

 

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

 

“Investment Related Property” shall mean, in respect of each Grantor, (i) all
“investment property” (as such term is defined in Article 9 of the UCC) and
(ii) all of the following (regardless of whether classified as investment
property under the UCC): all Pledged Equity

 

6

--------------------------------------------------------------------------------



 

Interests, Pledged Debt, each Securities Account, Commodity Account and each
Deposit Account and certificates of deposit.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

 

“Money” shall mean “money” as defined in Article 1 of the UCC.

 

“Obligations” shall mean all amounts owing to any Secured Party by the Borrower
or any other Loan Party pursuant to the terms of the Credit Agreement or any
other Loan Document, or pursuant to the terms of any Secured Hedging Agreement
or Secured Cash Management Agreement, or pursuant to the terms of any Guarantee
thereof, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties to any Secured Party under or
pursuant to the terms of the Credit Agreement, the other Loan Documents, any
Secured Hedging Agreement, any Secured Cash Management Agreement or any other
agreement or document entered into by any Loan Party in connection herewith or
therewith, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and whether on account of principal, interest, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Arrangers, any Agent, any Issuing Bank, the Swing Line Lender or
any Lender that are required to be paid by the Borrower or any other Loan Party
pursuant to the Credit Agreement or any other Loan Document) or otherwise, and
including interest accruing after the maturity of the Loan and interest and fees
that accrue after the commencement of any Insolvency or Liquidation Proceeding
with respect to any Loan Party, whether or not such interest and fees would be
allowed in such Insolvency or Liquidation Proceeding.

 

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in, to or under Patents or otherwise providing for
a covenant not to sue (whether such Grantor is licensee or licensor thereunder).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof and all inventions and
improvements described therein.

 

“Permitted Liens” shall mean Liens permitted under all the Loan Documents.

 

“Pledged Debt” shall mean all Indebtedness for borrowed money owed to such
Grantor, including all Indebtedness for borrowed money described on Schedule 4.3
under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments evidencing such Indebtedness for borrowed money, and all interest,
Cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Indebtedness for borrowed money.

 

“Pledged Equity Interests” shall mean all Equity Interests described on Schedule
4.3 under the heading “Pledged Equity Interests” (as such schedule may be
amended or supplemented from time) and the Equity Interests owned by such
Grantor that are required to be

 

7

--------------------------------------------------------------------------------



 

pledged pursuant to Section 5.13(c) of the Credit Agreement, including the
certificates, if any, representing such Pledged Equity Interests, and all
dividends, distributions, return of capital, Cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Equity Interests.

 

“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance or achievement of milestones, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, including all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including lien search reports,
from filing or other registration officers, (iv) all credit information, reports
and memoranda relating thereto and (v) all other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.

 

“Record” shall have the meaning set forth in Article 9 of the UCC.

 

“Recovery” shall have the meaning assigned in Section 11.3.

 

“Secured Obligations” shall mean all Obligations other than Excluded Swap
Obligations.

 

8

--------------------------------------------------------------------------------



 

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.3 under the heading “Securities Accounts” (as such
schedule may be amended or supplemented from time to time).

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.

 

“Security Entitlements” shall mean all “security entitlements” as defined in
Article 8 of the UCC.

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks or otherwise providing for a covenant
not to sue or permitting coexistence (whether such Grantor is licensee or
licensor thereunder).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing, all extensions and renewals of any of the foregoing, and all of the
goodwill of the business connected with the use of and symbolized by the
foregoing.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying the foregoing.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the state of New York; provided that if, with
respect to any financing statement or by reason of any provisions of law, the
perfection or the effect of perfection

 

9

--------------------------------------------------------------------------------



 

or non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Security Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, UCC shall mean the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Loan Document and any financing statement relating to such perfection or
effect of perfection or non-perfection.

 

“Uncertificated Securities Control Agreement” shall mean an agreement
substantially in the form of Exhibit B.

 

“Uncertificated Securities” shall mean all “uncertificated securities” as
defined in Article 8 of the UCC.

 

“Unreimbursed Amounts” shall mean any unreimbursed drawings with respect to any
Letter of Credit.

 

“United States” shall mean the United States of America.

 

1.2                               Definitions; Interpretation.  All capitalized
terms used herein (including the preamble and recitals hereto) and not otherwise
defined herein or in the Credit Agreement shall have the meanings ascribed
thereto in the UCC.  References to “Sections,” “Exhibits” and “Schedules” shall
be to Sections, Exhibits and Schedules, as the case may be, of this Agreement
unless otherwise specifically provided.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive
effect.  Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference. 
The use herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.  The terms “lease” and “license” shall include
“sub-lease” and “sub license”, as applicable.

 

SECTION 2.  GRANT OF SECURITY.

 

2.1                               Grant of Security.

 

(a)                                 Subject to Section 2.2, each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and continuing Lien on all of such Grantor’s right, title
and interest in, to and under all personal property of such Grantor including,
but not limited to the following, in each case whether now existing or hereafter
acquired or arising and wherever located (all of which being hereinafter
collectively referred to as the “Collateral”):

 

(i)                                     Accounts;

 

10

--------------------------------------------------------------------------------


 

(ii)           Chattel Paper;

 

(iii)          Documents;

 

(iv)          General Intangibles;

 

(v)           Goods;

 

(vi)          Instruments;

 

(vii)         Insurance;

 

(viii)        Intellectual Property;

 

(ix)                              Investment Related Property (including Deposit
Accounts);

 

(x)           Letter of Credit Rights;

 

(xi)          Money;

 

(xii)         Receivables and Receivable Records;

 

(xiii)        Commercial Tort Claims;

 

(xiv)        to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

 

(xv)         to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

2.2          Certain Limited Exclusions.  Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest or
Lien granted under Section 2.1 attach to any Excluded Property.  Each Grantor
and the Collateral Agent hereby acknowledges and agrees that the Lien created
hereby in the Collateral is not, in and of itself, to be construed as a grant of
a fee interest (as opposed to a Lien) in any Copyrights, Patents or Trademarks. 
Except as expressly provided herein, no Grantor shall be required to take any
action intended to cause any Excluded Property to constitute Collateral, and
none of the covenants or representations and warranties herein shall be deemed
to apply to any property constituting Excluded Property.  Notwithstanding any
other provision of this Agreement, the provisions of this Agreement shall not
apply to, and the Collateral shall not include, assets as to which the
Collateral Agent shall reasonably determine that the costs (including any
applicable stamp, intangibles or other taxes) of obtaining a security interest
therein or perfection thereof outweigh the benefit to the Secured Parties of the
incremental security to be afforded thereby.

 

SECTION 3.  SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1          Security for Obligations.  The security created hereby secures, and
the Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise

 

11

--------------------------------------------------------------------------------



 

(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Secured Obligations.

 

3.2          Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any other Secured Party,
(ii) each Grantor shall remain liable under each of the agreements included in
the Collateral, including any agreements relating to Pledged Equity Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any other Secured Party shall have any obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto nor shall the Collateral Agent nor any other
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including any agreements relating to Pledged Equity Interests, and
(iii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1          Generally.

 

Each Grantor hereby represents and warrants, on the Fourth Amendment Effective
Date, that:

 

(i)            it has indicated on Schedule 4.1(A):  (v) its full legal name,
(w) its type of organization, (x) its jurisdiction of organization, (y) its
organizational identification number (if one exists) and (z) the jurisdiction
where the chief executive office or its sole place of business is (or the
principal residence if it is a natural person), and for the one-year period
preceding the date hereof has been, located;

 

(ii)           it has no trade names other than as listed on Schedule 4.1(B);

 

(iii)          except as provided on Schedule 4.1(C), it has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business (or principal residence it is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the past five (5) years;

 

(iv)          it is not a “transmitting utility” as defined in
Section 9-102(a)(80) of the UCC; and

 

(v)           other than the Collateral Agent and any automatic control in favor
of a “bank”, “securities intermediary” or “commodity intermediary” (as such
terms are defined in the UCC) maintaining a Deposit Account, Securities Account
or Commodity Contract, no Person is in Control of any Collateral.

 

12

--------------------------------------------------------------------------------



 

4.2          Receivables.

 

(a)           Representations and Warranties.  To each Grantor’s knowledge, as
of the Fourth Amendment Effective Date, none of the Receivables owned by such
Grantor is evidenced by, or constitutes, an Instrument or Chattel Paper in
excess of $2,500,000 individually or $10,000,000 in the aggregate which has not
been delivered to, or otherwise subjected to the control of, the Collateral
Agent and none of the Account Debtors in respect of the foregoing Receivables is
the government of the United States, any agency or instrumentality thereof, any
state or municipality or any foreign sovereign (it being acknowledged and agreed
that Receivables evidenced by, or constituting, an Instrument or Chattel Paper
in lower amounts need not be delivered or subjected to the control of the
Collateral Agent).

 

(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that, except as otherwise provided in this subsection (b), such Grantor
shall continue to collect in the ordinary course of business and consistent with
past practice, at its own expense, all amounts due or to become due to such
Grantor under the Receivables and any Supporting Obligation.  Following the
occurrence of and during the continuance of an Event of Default, the Collateral
Agent shall have the right at any time, upon concurrent written notice to each
Grantor of its intention to do so, (i) to notify, and/or require such Grantor to
notify, any Account Debtor of the Collateral Agent’s security interest in the
Receivables and any Supporting Obligation, (ii) to direct, and/or cause such
Grantor to direct, such Account Debtors to make payment of all amounts due or to
become due to such Grantor thereunder directly to the Collateral Agent, and
(iii) upon such concurrent notification and at the expense of such Grantor, to
enforce collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done.  After receipt by any Grantor of the written notice
from the Collateral Agent referred to in the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith (and in any event within
two (2) Business Days) deposited by such Grantor in the exact form received,
duly indorsed by such Grantor to the Collateral Agent, if required by the
Collateral Agent, in an account maintained under the sole dominion and control
of the Collateral Agent, and until so turned over, all amounts and proceeds
(including checks and other instruments) received by such Grantor in respect of
the Receivables, any Supporting Obligation or Collateral Support shall be
received in trust for the benefit of the Collateral Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.

 

(c)           Delivery and Control of Receivables.  With respect to any
Receivables hereafter arising in excess of $2,500,000 individually or
$10,000,000 in the aggregate (i) that is evidenced by, or constitutes, Chattel
Paper or Instruments, the applicable Grantor shall cause each originally
executed copy thereof to be delivered to the Collateral Agent (or its agent or
designee) appropriately indorsed to the Collateral Agent or indorsed in blank,
or (ii) which would constitute “electronic chattel paper” under Article 9 of the
UCC, the applicable Grantor shall use commercially reasonable efforts to give
the Collateral Agent control over such Receivables (within the meaning of
Section 9-105 of the UCC), in each case, within thirty (30) days of such Grantor
acquiring rights therein.

 

13

--------------------------------------------------------------------------------



 

4.3          Investment Related Property.

 

4.3.1       Investment Related Property Generally

 

(a)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:

 

(i)            With respect to any Investment Related Property issued by a
Subsidiary of such Grantor and any other Investment Related Property with a fair
market value in excess of $2,500,000 individually that is a Certificated
Security or that is an “instrument” (other than any Investment Related Property
credited to a Securities Account) owned by such Grantor, it shall cause such
certificate or instrument to be delivered to the Collateral Agent, indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC.

 

(ii)           With respect to any Investment Related Property issued by a
Subsidiary of such Grantor and any other Investment Related Property with a fair
market value in excess of $2,500,000 individually that is an Uncertificated
Security (other than any Uncertificated Securities credited to a Securities
Account) owned by such Grantor, it shall cause the issuer of such uncertificated
security (to the extent such issuer is not a Loan Party or a Subsidiary of a
Loan Party), or, in the event such issuer is not an Affiliate of such Grantor,
it shall use commercially reasonable efforts to cause such issuer of such
uncertificated security, to either (i) register the Collateral Agent as the
registered owner thereof on the books and records of the issuer or (ii) execute
an agreement substantially in the form of Exhibit B hereto or such other form
reasonably satisfactory to the Collateral Agent, pursuant to which such issuer
agrees to comply with the Collateral Agent’s instructions with respect to such
uncertificated security without further consent by such Grantor.  Each Loan
Party agrees on behalf of itself and its Subsidiaries to comply with
instructions originated by the Collateral Agent issued pursuant to this
Agreement with regard to any Uncertificated Securities of such Loan Party or any
of its Subsidiaries constituting Collateral without further consent of the owner
thereof.

 

(iii)          In addition to the foregoing, subject to Section 5.13(c) of the
Credit Agreement, if any issuer of any Investment Related Property (other than
Pledged Debt) with a fair market value in excess of $2,500,000 owned by a
Grantor is located in a jurisdiction outside of the United States, such Grantor
shall take such additional actions, or, in the event such issuer is not an
Affiliate of such Grantor, it shall use commercially reasonable efforts to take
such additional actions, including causing the issuer to register the pledge on
its books and records or making such filings or recordings, in each case as may
be necessary under the laws of such issuer’s jurisdiction to insure the
validity, perfection and priority of the security interest of the Collateral
Agent.  Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Related Property to its name or
the name of its nominee or agent.  In addition, from and after the occurrence of
and during the continuance of an Event of Default, the Collateral Agent shall
have the right at any time, without notice to any Grantor, subject to the terms
of such Investment Related Property, to exchange any certificates or instruments
representing any

 

14

--------------------------------------------------------------------------------



 

such Investment Related Property for certificates or instruments of smaller or
larger denominations.

 

(b)           Voting and Distributions.

 

(i)            So long as no Event of Default shall have occurred and be
continuing, and for purposes of clauses (1) and (3) below, until such time as a
Grantor shall have received notice from the Collateral Agent pursuant to clause
(ii) below:

 

(1)                                 such Grantor shall be entitled to exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Investment Related Property or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the other Loan
Documents;

 

(2)                                 the Collateral Agent shall promptly execute
and deliver (or cause to be executed and delivered) to such Grantor all proxies,
and other instruments as such Grantor may from time to time reasonably request
for the purpose of enabling such Grantor to exercise the voting and other
consensual rights when and to the extent which it is entitled to exercise
pursuant to clause (1) above; and

 

(3)                                 each Grantor shall be entitled to receive
and retain any and all dividends, interest and other distributions paid in
respect of any Investment Related Property for any purpose not inconsistent with
the terms of this Agreement or the other Loan Documents.

 

(ii)           Upon the occurrence and during the continuance of an Event of
Default:

 

(1)                                 all rights of each Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to Section 4.3.1(b)(i)(1) shall, upon
notice from the Collateral Agent to such Grantor, cease and all such rights
shall thereupon become vested in the Collateral Agent who shall thereupon have
the sole right to exercise such voting and other consensual rights;

 

(2)                                 all rights of each Grantor to receive the
dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 4.3.1(b)(i)(3) shall, upon
notice from the Collateral Agent to such Grantor, cease and all such rights
shall thereupon become vested in the Collateral Agent who shall thereupon have
the sole right to receive and hold as Investment Related Property such
dividends, interest and other distributions; and

 

(3)                                 in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder: each Grantor (A) shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and

 

15

--------------------------------------------------------------------------------



 

(B) acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 6.1.

 

4.3.2       Pledged Equity Interests

 

(a)           Representations, Warranties and Covenants.  Each Grantor hereby
represents and warrants, on the Fourth Amendment Effective Date, and covenants
that:

 

(i)            As of the Fourth Amendment Effective Date, Schedule 4.3 (as such
schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Equity Interests” all of the Pledged Equity Interests owned by
such Grantor and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule;

 

(ii)           each of the certificated Pledged Equity Interests that is pledged
by such Grantor hereunder constitutes a “security” under Section 8-103 of the
Uniform Commercial Code and a Certificated Security;

 

(iii)          no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Collateral Agent in any Pledged Equity Interests pledged by such Grantor or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement with respect to such Pledged Equity Interests or the exercise of
remedies in respect thereof;

 

(iv)          such Grantor consents to the grant by each other Grantor of a
security interest in all Investment Related Property to the Collateral Agent
and, without limiting the foregoing, consents to the transfer of any Pledged
Equity Interest to the Collateral Agent or its nominee following an Event of
Default and to the substitution of the Collateral Agent or its nominee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto; and

 

(v)           such Grantor has caused the limited liability company agreement,
operating agreement or partnership agreement of each entity issuing (i) any
Pledged Equity Interests either (x) to include the provision of Part I of
Exhibit E hereto or (y) to not restrict the right or ability to sell, assign or
transfer all or a portion of its Equity Interests to the Collateral Agent or the
Lenders (or a designee or transferee thereof) in connection with the exercise by
the Collateral Agent or the Lenders (or a designee or transferee thereof) of its
foreclosure or similar remedial rights pursuant to the Loan Documents and
(ii) certificated Pledged Equity Interests to include the provision of Part II
of Exhibit E hereto.

 

16

--------------------------------------------------------------------------------



 

4.3.3       Pledged Debt

 

Each Grantor hereby represents and warrants, on the Fourth Amendment Effective
Date, that Schedule 4.3 (as such schedule may be amended or supplemented from
time to time) sets forth under the heading “Pledged Debt” all of the Pledged
Debt owned by any Grantor.

 

4.4          Material Contracts.

 

Each Grantor hereby covenants and agrees that in addition to any rights under
the Section of this Agreement relating to Receivables, the Collateral Agent may
at any time, after the occurrence and during the continuance of an Event of
Default, notify, or require any Grantor to so notify, the counterparty on any
Material Contract of the security interest of the Collateral Agent therein.

 

4.5          Letter of Credit Rights.

 

(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants, on the Fourth Amendment Effective Date, that, to the knowledge of
such Grantor, it has no rights as beneficiary in any letter of credit with a
stated amount in excess of $2,500,000 individually except as listed on Schedule
4.5 hereto.

 

(b)           Covenants and Agreements.

 

(i)            Each Grantor hereby covenants and agrees that, with respect to
any Letter-of-Credit-Rights included in the Collateral (other than any Letter of
Credit Rights constituting a Supporting Obligation for a Receivable in which the
Collateral Agent has a valid and perfected security interest) with a stated
amount in excess of $2,500,000 individually hereafter arising, it shall use its
commercially reasonable efforts to (x) obtain the consent of the issuer thereof
to the assignment of the proceeds of the letter of credit to the Collateral
Agent and (y) deliver to the Collateral Agent a completed Grantor Supplement,
together with all Supplements to Schedules thereto.

 

(ii)           Upon the occurrence of an Event of Default, each Grantor will,
promptly upon request by the Collateral Agent, (i) notify (and such Grantor
hereby authorizes the Collateral Agent to notify) the issuer and each nominated
person with respect to any Supporting Obligations consisting of letters of
credit of which such Grantor is the beneficiary that the proceeds thereof have
been assigned to the Collateral Agent hereunder and any payments due or to
become due in respect thereof are to be made directly to the Collateral Agent or
its designee and (ii) arrange for the Collateral Agent on behalf of the Secured
Parties to become the transferee beneficiary of any such letter of credit.

 

4.6          Intellectual Property.

 

(a)           Each Grantor agrees that, should it after the Fourth Amendment
Effective Date (i) obtain an ownership interest in any item of Intellectual
Property consisting of issued Patents and pending Patent applications,
registered Trademarks and applications for the registration of Trademarks, and
registered Copyrights and applications to register Copyrights, (ii) obtain an
exclusive license to any registered Copyrights, (iii) (either by itself or
through any agent) file any application for the registration or issuance of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office, or any similar

 

17

--------------------------------------------------------------------------------



 

office or agency in any other country or jurisdiction, or (iv) file a statement
of use or an amendment to allege use with respect to any “intent-to-use”
Trademark application that, prior to such filing, was Excluded Property (the
items in clauses (i), (ii), (iii) and (iv), collectively, the “After-Acquired
Intellectual Property”), then the provisions of Section 2 shall automatically
apply thereto, and any such After-Acquired Intellectual Property shall
automatically become part of the Collateral, and such Grantor shall,
concurrently with the delivery of financial statements under paragraphs (i) and
(ii) of Section 5.04(a) of the Credit Agreement, provide written notice thereof
to the Collateral Agent, and, for any U.S. After-Acquired Intellectual Property
promptly take the actions specified in Section 4.6(b) with respect thereto.

 

(b)           Each Grantor shall execute and deliver to the Collateral Agent one
or more Intellectual Property Security Agreements, as applicable, with respect
to Intellectual Property owned by such Grantor consisting of U.S. issued Patents
and pending U.S. Patent applications, U.S. registered Trademarks and
applications for the registration of U.S. Trademarks, and U.S. registered
Copyrights and applications to register U.S. Copyrights and included in the
Collateral as of the date hereof, as well as any U.S. After-Acquired
Intellectual Property, in order to record the security interest granted herein
to the Collateral Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable.

 

(c)           Notwithstanding anything contained herein to the contrary, but
subject to the provisions of the Loan Documents that limit the rights of any
Grantor to take or fail to take any actions with respect to its property, so
long as no instruction by the Collateral Agent acting at the direction of the
Secured Parties has been delivered in connection with the occurrence and
continuance of an Event of Default, such Grantor may exploit, use, enjoy,
protect, license, sublicense, assign, sell, dispose of or take other actions
with respect to the Intellectual Property in the ordinary course of the business
of such Grantor.  Further, upon the release of the Liens on the applicable
Collateral in accordance with the terms of Section 8 of this Agreement, the
Collateral Agent shall transfer to the applicable Grantor the license granted
pursuant to section (a) above.  The exercise of rights and remedies under
Section 7 by the Collateral Agent shall not terminate the rights of the holders
of any licenses or sublicenses theretofore granted by any Grantor in accordance
with the first sentence of this section (b).

 

(d)           At any time after an instruction by the Collateral Agent acting at
the direction of the Secured Parties has been delivered in connection with the
occurrence and continuance of an Event of Default, each Grantor shall, upon the
request of the Collateral Agent, deliver to the Collateral Agent a schedule
listing all Intellectual Property and take such other action as the Collateral
Agent shall deem necessary to perfect the Liens created hereunder in all such
Collateral.

 

4.7          Commercial Tort Claims.

 

(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants, on the Fourth Amendment Effective Date, that to such Grantor’s
knowledge, except as listed on Schedule 4.7 hereto, such Grantor has no
Commercial Tort Claims which could reasonably be expected to result in an award
for damages in excess of $10,000,000 individually

 

18

--------------------------------------------------------------------------------



 

and additional Commercial Tort Claims as to which such Grantor has complied with
clause (b) below.

 

(b)           Covenants and Agreements.   Each Grantor hereby covenants and
agrees that, with respect to any Commercial Tort Claim of such Grantor hereafter
arising which could reasonably be expected to result in an award for damages in
excess of $10,000,000 individually, it shall deliver to the Collateral Agent a
completed Grantor Supplement, together with all Supplements to Schedules
thereto, identifying such new Commercial Tort Claims.

 

4.8          Securities Accounts, Securities Entitlements, Deposit Accounts,
Commodity Contracts and Commodity Accounts.

 

(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants, on the Fourth Amendment Effective Date, that Schedule 4.3 (as such
schedule may be amended or supplemented from time to time) sets forth under the
appropriate headings thereof all of such Grantor’s: (1) Securities Accounts,
(2) Deposit Accounts and (3) Commodity Contracts and Commodity Accounts, in each
case, other than any Securities Accounts, Deposit Accounts, Commodity Contracts
and Commodity Accounts which constitute Excluded Property.

 

(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:

 

(i) subject to clause (iii) of this Section 4.8(b), with respect to any Deposit
Accounts, Securities Accounts, Security Entitlements, Commodity Accounts and
Commodity Contracts included in the Collateral (and, for the avoidance of doubt,
excluding any of the foregoing which constitute Excluded Property), each Grantor
shall ensure that the Collateral Agent has Control thereof;

 

(ii) with respect to any Securities Accounts or Securities Entitlements included
in the Collateral, such Control shall be accomplished by the applicable Grantor
causing the Securities Intermediary maintaining such Securities Account or
Securities Entitlements to enter into an agreement substantially in the form of
Exhibit C hereto (or such other agreement in form and substance reasonably
satisfactory to the Collateral Agent) pursuant to which such Securities
Intermediary shall agree to comply with the Collateral Agent’s entitlement
orders (as defined in Section 8-102(a)(8) of the UCC) without further consent by
such Grantor;

 

(iii) with respect to any Deposit Account included in the Collateral with a
daily average balance in excess of $1,000,000 individually or $4,000,000 in the
aggregate, such Control shall be accomplished by the applicable Grantor causing
the depositary institution maintaining such Deposit Account to enter into an
agreement substantially in the form of Exhibit D hereto (or such other agreement
in form and substance reasonably satisfactory to the Collateral Agent), pursuant
to which the Bank (within the meaning of Section 9-102(a)(8) of the UCC) shall
agree to comply with the Collateral Agent’s instructions with respect to
disposition of funds in the Deposit Account without further consent by such
Grantor; and

 

19

--------------------------------------------------------------------------------



 

(iv) with respect to any Commodity Accounts or Commodity Contracts included in
the Collateral, each Grantor shall cause Control in favor of the Collateral
Agent in a manner reasonably acceptable to the Collateral Agent.

 

SECTION 5.  FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

5.1          Further Assurances.

 

(a)           Each Grantor agrees that, from time to time at the expense of the
Grantors, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall:

 

(i)            file such financing or continuation statements, or amendments
thereto, record security interests in intellectual property, and execute and
deliver such other agreements, instruments, endorsements, powers of attorney or
notices, as may be necessary, or as the Collateral Agent may reasonably request,
in order to effect, reflect, perfect and preserve the security interests granted
or purported to be granted hereby; and

 

(ii)           take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including the United States Patent and Trademark Office, the United
States Copyright Office, the various Secretaries of State, and the foreign
counterparts on any of the foregoing.

 

(b)           Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including financing or continuation statements, intellectual
property security agreements and amendments thereto, in any jurisdictions and
with any filing offices as the Collateral Agent may reasonably determine are
necessary or advisable to perfect the security interest granted to the
Collateral Agent herein.  Any such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of the Collateral that describes such property in any other
manner as the Collateral Agent may reasonably determine is necessary, advisable
or prudent to ensure the perfection of the security interest in the Collateral
granted to the Collateral Agent herein, including describing such property of
any Grantor as “all assets” or “all personal property, whether now owned or
hereafter acquired.”  Each Grantor shall furnish to the Collateral Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

5.2          Additional Grantors.  From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”) by executing a Grantor Supplement.  Upon
delivery of any such Grantor Supplement to the Collateral Agent, notice of which
is hereby waived by the Grantors, an Additional Grantor shall be a Grantor

 

20

--------------------------------------------------------------------------------


 

and a Guarantor and shall be as fully a party hereto as if such Additional
Grantor were an original signatory hereto.  Each Grantor expressly agrees that
its obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder.  This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

 

SECTION 6.  COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1          Power of Attorney.  Until the Discharge of Obligations, each
Grantor hereby irrevocably appoints the Collateral Agent (such appointment being
coupled with an interest) as its attorney-in-fact, with full authority in the
place and stead of such Grantor, as applicable, and in the name of such Grantor,
as applicable, the Collateral Agent or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including the following:

 

(a)           upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to the Loan Documents;

 

(b)           upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)           upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;

 

(d)           upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;

 

(e)           to prepare and file any UCC financing statements against such
Grantor as debtor;

 

(f)            to prepare, sign and file for recordation in any intellectual
property registry appropriate evidence of the lien and security interest granted
herein in the Intellectual Property in the name of such Grantor as debtor;

 

(g)           upon the occurrence and during the continuance of any Event of
Default, to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including
access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be reasonably
determined by the Collateral Agent, any such payments made by the Collateral
Agent to become obligations of such Grantor to the Collateral Agent, due and
payable immediately without demand; and

 

21

--------------------------------------------------------------------------------



 

(h)           upon the occurrence and during the continuance of any Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and such Grantor’s expense, at any time or
from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

6.2          No Duty on the Part of Collateral Agent or Secured Parties.  The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers.  The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except in the case of their own gross negligence, bad faith or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction.

 

SECTION 7.  REMEDIES.

 

7.1          Generally.

 

(a)           If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent under the
UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Obligations then owing, whether by acceleration or
otherwise, and also may pursue any of the following separately, successively or
simultaneously:

 

(i)            require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;

 

(ii)           enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

(iii)          prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems appropriate;
and

 

(iv)          without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
Cash, on credit or for future delivery, at such

 

22

--------------------------------------------------------------------------------



 

time or times and at such price or prices and upon such other terms as the
Collateral Agent in its reasonable discretion may deem commercially reasonable.

 

(b)           The Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent the portion of the Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Secured Parties, shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to, use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Obligations, the
Grantors shall be liable for the deficiency and the reasonable and documented
fees of any attorneys employed by the Collateral Agent to collect such
deficiency.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Collateral Agent,
that the Collateral Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Obligations becoming due and payable prior to their
stated maturities.  Nothing in this Section shall in any way alter the rights of
the Collateral Agent hereunder.

 

(c)           The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral.  The Collateral Agent may specifically disclaim
or modify any warranties of title or the like.  This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

23

--------------------------------------------------------------------------------



 

(d)           The Collateral Agent shall have no obligation to marshal any of
the Collateral.

 

(e)           Except as permitted by the Credit Agreement, until the occurrence
and continuance of an Event of Default, the Collateral Agent shall not:
(i) issue any instructions to any issuer of any Uncertificated Securities
included in the Collateral, (ii) issue any instructions, entitlement orders or
directions to any Securities Intermediary with respect to any Securities
Accounts or Securities Entitlements included in the Collateral, or (iii) issue
any instructions to any financial institution maintaining any Deposit Account
included in the Collateral.

 

7.2          Application of Proceeds.

 

(a)           If an Event of Default shall have occurred and be continuing, the
Collateral or any proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral and proceeds thereof shall be
applied in the following order (it being agreed that the Collateral Agent shall
apply such amounts in the following order as promptly as is reasonably
practicable after the receipt thereof; provided that such amounts shall not be
so applied until such time as the amount of the Obligations has been determined
in accordance with the terms hereof, under the terms of the relevant Loan
Documents or Secured Hedging Agreements (subject to Section 7.2(b))):

 

first, on a pro rata basis, to the payment of all amounts due to the Collateral
Agent, the Administrative Agent and the Issuing Banks (in such capacities) under
any of the Loan Documents, excluding in the case of the Issuing Banks, amounts
payable in connection with any Unreimbursed Amount under any Letter of Credit;

 

second, on a pro rata basis to any Secured Party which has theretofore advanced
or paid any fees to any Agent or Issuing Bank, other than any amounts covered by
priority first, an amount equal to the amount thereof so advanced or paid by
such Secured Party and for which such Secured Party has not been previously
reimbursed;

 

third, on a pro rata basis, to the payment of, without duplication, (i) any and
all interest, principal and other amounts then due and payable in respect of the
Obligations (including cash collateralization (in an amount equal to the Minimum
Collateral Amount, to the extent not already funded in such amount) of all
outstanding Letters of Credit) under any Loan Document, (ii) the payment of all
Obligations then due and payable to any Qualified Counterparty under any Secured
Hedging Agreement (including any interest due and payable in respect thereof),
and (iii) all other Obligations due to any Secured Party; and

 

last, the balance, if any, after all of the Obligations have been paid in full
in Cash, to the Grantors or as otherwise required by applicable law;

 

provided, however, that if, for any reason, a Secured Party does not have a
valid and perfected Lien (either directly or through the Collateral Agent) on
any portion of the Collateral but was entitled to such Lien pursuant to the
terms of the Loan Documents, any proceeds on such portion of Collateral received
by the other Secured Parties will be paid over by them to such Secured Party to
the extent necessary to reflect the distribution provisions above as if all
Secured Parties held such a Lien.

 

24

--------------------------------------------------------------------------------



 

(b)           Upon receipt of any of the monies referred to in Section 7.2(a),
the Collateral Agent shall promptly provide notice to the Administrative Agent
and each Qualified Counterparty of the receipt of such monies.  Within 10
Business Days of the receipt of such notice, the Administrative Agent and each
Qualified Counterparty shall give the Collateral Agent written certification by
an authorized officer or representative thereof of the aggregate amount of the
Obligations then outstanding owed by any Grantor to the Secured Parties
represented by the Administrative Agent or such Qualified Counterparty under the
applicable Loan Documents or Secured Hedging Agreement to be certified to as
presently due and owing (and, promptly upon receipt thereof, the Collateral
Agent shall provide a copy of each such certification to the Administrative
Agent and each Qualified Counterparty).  Unless otherwise directed by a court of
competent jurisdiction or the Administrative Agent and each Qualified
Counterparty, the Collateral Agent shall use the information provided for in
such notices as the basis for applying such monies in accordance with
Section 7.2(a).

 

7.3          Sales on Credit.  If the Collateral Agent sells any of the
Collateral upon credit, the applicable Grantor will be credited only with
payments actually made by purchaser and received by the Collateral Agent and
applied to indebtedness of the purchaser.  In the event the purchaser fails to
pay for the Collateral, the Collateral Agent may resell the Collateral and the
applicable Grantor shall be credited with proceeds of the sale.

 

7.4          Investment Related Property.  Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.  If the Collateral Agent determines to exercise its right to
sell any or all of the Investment Related Property, upon written request, the
applicable Grantor shall use commercially reasonable efforts to cause each
issuer of any Pledged Equity Interests to be sold hereunder, each partnership
and each limited liability company from time to time to furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property which may be sold by the
Collateral Agent in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.

 

25

--------------------------------------------------------------------------------



 

7.5          Intellectual Property.

 

(a)           Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuance of an Event of Default:

 

(i)            the Collateral Agent shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, the Collateral Agent or otherwise, in the Collateral
Agent’s sole discretion, to enforce any Intellectual Property, in which event
such Grantor shall, at the request of the Collateral Agent, do any and all
lawful acts and execute any and all documents required by the Collateral Agent
in aid of such enforcement and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 11 in
connection with the exercise of its rights under this Section, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Grantor agrees to use
all reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing as
shall be necessary to prevent such infringement or violation;

 

(ii)           upon written demand from the Collateral Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to the Intellectual Property and shall execute and deliver to the Collateral
Agent such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement;

 

(iii)          each Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Obligations outstanding only to the extent that
the Collateral Agent (or any other Secured Party) receives Cash proceeds in
respect of the sale of, or other realization upon, the Intellectual Property;

 

(iv)          the Collateral Agent shall have the right to notify, or require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of the Intellectual Property, of the existence of
the security interest created herein, to direct such obligors to make payment of
all such amounts directly to the Collateral Agent, and, upon such notification
and at the expense of such Grantor, to enforce collection of any such amounts
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done;

 

(v)           all amounts and proceeds (including checks and other instruments)
received by each Grantor in respect of amounts due to such Grantor in respect of
the Collateral or any portion thereof shall be received in trust for the benefit
of the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
collateral and applied as provided by Section 7.6; and

 

26

--------------------------------------------------------------------------------



 

(vi)          such Grantor shall not adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.

 

(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Obligations shall not
have become immediately due and payable, upon the written request of any
Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided that, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further that the rights, title and interests
so reassigned shall be free and clear of any other Liens granted by or on behalf
of the Collateral Agent and the Secured Parties.

 

(c)           Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Section 7 and at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, to the extent it
has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said Trademarks,
to use, operate under, license or sublicense any Intellectual Property now owned
or hereafter acquired or held by such Grantor, and wherever the same may be
located (which license shall include reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof).

 

7.6          Cash Proceeds.  Any Cash held by or on behalf of the Collateral
Agent for the benefit of the Secured Parties and all Cash proceeds of any
Collateral shall be applied by the Collateral Agent in accordance with
Section 7.2 of this Agreement.

 

7.7          Deposit Accounts.  If any Event of Default shall have occurred and
be continuing, the Collateral Agent may apply the balance from any Deposit
Account included in the Collateral, or instruct the Bank at which any such
Deposit Account is maintained to pay the balance of any such Deposit Account, in
accordance with Section 7.2 of this Agreement.

 

SECTION 8.  CONTINUING SECURITY INTEREST; TRANSFER OF ADVANCES.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Discharge of Obligations, be
binding upon each Grantor, its respective successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns. 
Without limiting the generality of the foregoing, but subject to the terms of
any Loan

 

27

--------------------------------------------------------------------------------



 

Document, any Secured Party may assign or otherwise transfer any Obligations
held by or due to it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Secured
Party herein or otherwise.  Upon the Discharge of Obligations, the security
interest granted hereby shall automatically terminate hereunder and all rights
to the Collateral shall revert to the applicable Grantor.  Upon any such
termination and the written request of the applicable Grantor, the Collateral
Agent shall, at such applicable Grantor’s expense, (x) promptly cause to be
transferred and delivered, without any recourse, warranty or representation
whatsoever, any Collateral and any proceeds received in respect thereof and
(y) execute and deliver to such Grantor or otherwise authorize the filing of,
such UCC termination statements and other documentation as the Grantor shall
reasonably request to effect the termination and release of the Liens on the
Collateral.  Subject to any requirements of the Loan Documents, including,
without limitation, Section 9.08 of the Credit Agreement, without further
written consent or authorization from any Secured Party, the Collateral Agent
shall execute any documents or instruments necessary to release any Collateral
to the extent the relevant Secured Parties have consented to such release in
accordance with the terms of the Loan Documents or such release is otherwise
permitted pursuant to the Loan Documents.

 

SECTION 9.  STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder and other requirements of law or the UCC, the Collateral Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.  To the extent permitted by law, the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor.  If any Grantor fails to perform any agreement contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of the Collateral Agent incurred in
connection therewith shall be payable by such Grantor under this Agreement.

 

SECTION 10.  GUARANTEE.

 

10.1        Guarantee of Secured Obligations.  Each of the Guarantors hereby,
jointly and severally, absolutely, unconditionally and irrevocably, guarantees,
as primary obligor and not merely as surety, to the Administrative Agent, for
the benefit of the Secured Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
other Guarantor, including the Borrower, when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations.  Each
Guarantor shall be liable under its guarantee set forth in this Section 10.1,
without any limitation as to amount, for all present and future Secured
Obligations, including specifically all future increases in the outstanding
amount of the Loans or other Secured Obligations and other future increases in
the Secured

 

28

--------------------------------------------------------------------------------



 

Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents or the Secured Hedging Agreements on the date
hereof.  Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all Secured Obligations (including, without
limitation, interest, fees, costs and expenses) that would be owed by any other
obligor on the Secured Obligations but for the fact that they are unenforceable
or not allowable due to the existence of an Insolvency or Liquidation Proceeding
involving such other obligor because it is the intention of the Guarantors and
Secured Parties that the Secured Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve the Borrower or any other Guarantor of any
portion of such Secured Obligations.

 

10.2        Limitation on Obligations Guaranteed.  (a) Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under Section 10
hereof shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under Section 10 hereof void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act, Uniform Fraudulent Transfer Act or any similar foreign, federal or state
law to the extent applicable to the guarantee set forth herein and the
obligations of each Guarantor hereunder.  To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
Secured Obligations of each Guarantor in respect of the guarantee set forth in
Section 10 hereof at any time shall be limited to the maximum amount as will
result in the Secured Obligations of such Guarantor with respect thereto hereof
not constituting a fraudulent transfer or conveyance after giving full effect to
the liability under such guarantee set forth in Section 10 hereof and its
related contribution rights but before taking into account any liabilities under
any other guarantee by such Guarantor.  For purposes of the foregoing, all
guarantees of such Guarantor other than the guarantee under Section 10 hereof
will be deemed to be enforceable and payable after the guarantee under
Section 10 hereof.  To the fullest extent permitted by applicable law, this
Section 10.2(a) shall be for the benefit solely of creditors and representatives
of creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any Equity Interest in such Guarantor.

 

(b) Each Guarantor agrees that Secured Obligations may at any time and from time
to time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under Section 10.2(a) without impairing the guarantee contained
in this Section 10 or affecting the rights and remedies of any Secured Party
hereunder.

 

10.3        Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc. 
(a)  Each Guarantor understands and agrees that the guarantee contained in this
Section 10 shall be construed as a continuing guarantee of payment and
performance and not merely of collectability.  Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any other
Guarantor with respect to the Secured Obligations.  Without limiting the
generality of the foregoing, this Agreement and the obligations of each
Guarantor hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, set-off, defense, counterclaim, discharge
or termination for any reason (other than a Discharge of Obligations).  If any
Guarantor is a natural person, it is expressly agreed that this guarantee shall
survive the death of such guarantor and shall continue in effect.

 

29

--------------------------------------------------------------------------------



 

(b)  Each Guarantor agrees that the Secured Obligations of each Guarantor
hereunder are independent of the Secured Obligations of each other Guarantor and
of any other guarantee of the Secured Obligations and, when making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or other guarantee for the Secured Obligations or any right
of offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

(c)  No payment made by the Borrower, any other Guarantor, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any other Guarantor, any other guarantor or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application at
any time or from time to time in reduction of or in payment of the Secured
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment, remain liable for the Secured Obligations until the Discharge of the
Secured Obligations.

 

(d)  Without limiting the generality of the foregoing, each Guarantor agrees
that its obligations under and in respect of the guarantee contained in this
Section 10 and any security interest securing the Secured Obligations shall not
be affected by, and shall remain in full force and effect without regard to, and
hereby waives all rights, claims or defenses that it might otherwise have (now
or in the future) with respect to each of the following (whether or not such
Guarantor has knowledge thereof):

 

(i)  the validity or enforceability of the Credit Agreement or any other Loan
Document or any Secured Hedging Agreement, any of the Secured Obligations or any
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party;

 

(ii)  any renewal, extension or acceleration of, or any increase in the amount
of the Secured Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents or any Secured Hedging
Agreement;

 

(iii)  any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Document or any Secured Hedging Agreement, at law, in equity or otherwise)
with respect to the Secured Obligations or any agreement relating thereto, or
with respect to any other guarantee of or security for the payment of the
Secured Obligations;

 

30

--------------------------------------------------------------------------------


 

(iv)  any change, reorganization or termination of the corporate structure or
existence of the Borrower or any other Guarantor or any of their Subsidiaries
and any corresponding restructuring of the Secured Obligations;

 

(v)  any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitution for, the Secured Obligations, or any subordination of the Secured
Obligations to any other obligations;

 

(vi)  the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Secured Obligations or any
other impairment of such collateral;

 

(vii)  any exercise of remedies with respect to any security for the Secured
Obligations (including, without limitation, any collateral, including the
Collateral, securing or purporting to secure any of the Secured Obligations) at
such time and in such order and in such manner as the Collateral Agent and the
Secured Parties may decide and whether or not every aspect thereof is
commercially reasonable and whether or not such action constitutes an election
of remedies and even if such action operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy that any Guarantor
would otherwise have, and without limiting the generality of the foregoing or
any other provisions hereof, each Guarantor hereby expressly waives any and all
benefits which might otherwise be available to such Guarantor under applicable
law with respect to the foregoing; and

 

(viii)  any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Secured Obligations or which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Guarantor for the
Secured Obligations, or of such Guarantor under the guarantee contained in this
Section 10 or of any security interest granted by any Guarantor, whether in an
Insolvency or Liquidation Proceeding or in any other instance.

 

(e)  In addition each Guarantor further waives any and all other defenses,
set-offs or counterclaims (other than a defense of payment or performance in
full hereunder) which may at any time be available to or be asserted by it, the
Borrower, or any other Guarantor or Person against any Secured Party, including,
without limitation, failure of consideration, breach of warranty, statute of
frauds, statute of limitations, accord and satisfaction and usury.

 

10.4        Rights of Reimbursement, Contribution and Subrogation.  In case any
payment is made on account of the Secured Obligations by any Guarantor or is
received or collected on account of the Secured Obligations from any Guarantor
or its property:

 

(a)           if such payment is made by a Guarantor (including the Borrower) or
from its property in respect of the Secured Obligations of another Guarantor,
such Guarantor shall be entitled, subject to and upon (but not before) a
Discharge of Obligations, (A) to demand and enforce reimbursement for the full
amount of such payment from such other Guarantor, and (B) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the

 

31

--------------------------------------------------------------------------------



 

unreimbursed portion of such payment.  For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors (other
than the Guarantor whose primary obligations were so guaranteed by the other
Guarantors) based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court.  For purposes of the foregoing,
all guarantees of such Guarantor other than the guarantee under Section 10
hereof will be deemed to be enforceable and payable after the guarantee under
Section 10 hereof.

 

(b)           If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor (including the Borrower) against any other
Guarantor (including the Borrower) whether under Sections 10.4(a) or otherwise,
such Guarantor shall be entitled, subject to and upon (but not before) a
Discharge of Obligations, to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Guarantor as
set forth in this Section 10.4) to any security interest that may then be held
by the Collateral Agent upon any collateral securing or purporting to secure any
of the Secured Obligations.  Any right of subrogation of any Guarantor
(including the Borrower) shall be enforceable solely after a Discharge of
Obligations and solely against the Guarantors, and not against the Secured
Parties, and neither the Collateral Agent nor any other Secured Party shall have
any duty whatsoever to warrant, ensure or protect any such right of subrogation
or to obtain, perfect, maintain, hold, enforce or retain any collateral securing
or purporting to secure any of the Secured Obligations for any purpose related
to any such right of subrogation.  If subrogation is demanded by any Guarantor,
then, after Discharge of Obligations, the Collateral Agent shall deliver to the
Guarantors making such demand, or to a representative of such Guarantors or of
the Guarantors generally, an instrument satisfactory to the Collateral Agent
transferring, on a quitclaim basis without any recourse, representation,
warranty or any other obligation whatsoever, whatever security interest the
Collateral Agent then may hold in whatever collateral securing or purporting to
secure any of the Secured Obligations that may then exist that was not
previously released or disposed of or acquired by the Collateral Agent.

 

(c)           All rights and claims arising under this Section 10.4 or based
upon or relating to any other right of reimbursement, indemnification,
contribution or subrogation that may at any time arise or exist in favor of any
Guarantor (including the Borrower) as to any payment on account of either
(x) the Secured Obligations or (y) any other obligation that is secured by any
collateral that also secures or purports to secure any of the Secured
Obligations, in each case made by it or received or collected from its property
shall be fully subordinated to the Secured Obligations in all respects prior to
the Discharge of Obligations.  Until Discharge of Obligations, no Guarantor may
demand or receive any collateral security, payment or distribution whatsoever
(whether in cash, property or securities or otherwise) on account of any such
right or claim.  If any such payment or distribution is made or becomes
available to any Guarantor in any bankruptcy case, receivership, or insolvency
or liquidation proceeding, such payment or distribution shall be delivered by
the person making such payment or distribution directly to the Collateral Agent,
for application to the payment of the Secured Obligations.  If any such payment
or distribution is received by any Guarantor, it shall be held by such Guarantor
in trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Guarantor to the
Collateral Agent, in the exact form received and, if necessary, duly endorsed.

 

32

--------------------------------------------------------------------------------



 

(d)           The obligations of the Guarantors under this Agreement and the
other Loan Documents, including their liability for the Secured Obligations and
the enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 10.4 or otherwise.  The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property.  The
Secured Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

 

10.5        Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
in immediately available funds at the office of the Collateral Agent located at
the payment office specified in the Credit Agreement.

 

10.6        [Reserved]

 

10.7        Financial Condition of Borrower and other Guarantors.  Any Loan may
be made to the Borrower or continued from time to time, and any Secured Hedging
Agreements may be entered into from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower or any other Guarantor at the time of any such grant or
continuation or at the time such Secured Hedging Agreement is entered into.  No
Secured Party shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the Borrower or any other Guarantor.  Each Guarantor has adequate
means to obtain information from the Borrower and each other Guarantor on a
continuing basis concerning the financial condition of the Borrower and each
other Guarantor and its ability to perform its obligations under the Loan
Documents and Secured Hedging Agreements, and each Guarantor assumes
responsibility for being and keeping informed of the financial condition of
Borrower and each other Guarantor and of all circumstances bearing upon the risk
of nonpayment of the Secured Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Secured Party to disclose any matter,
fact or thing relating to the business, operations or conditions of the Borrower
or any other Guarantor now known or hereafter known by any Secured Party.

 

10.8        Bankruptcy, Etc.  Until a Discharge of Obligations, no Guarantor
shall, without the prior written consent of the Collateral Agent, commence or
join with any other person in commencing any Insolvency or Liquidation
Proceeding of or against the Borrower or any other Guarantor.  The obligations
of the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or Insolvency or Liquidation
Proceeding, voluntary or involuntary, involving the Borrower or any other
Guarantor or by any defense which the Borrower or any Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.  To the fullest extent permitted by law, the
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay the
Collateral Agent, or allow the claim of the Collateral Agent in respect of, any
interest, fees, costs, expenses or other

 

33

--------------------------------------------------------------------------------



 

Secured Obligations accruing or arising after the date on which such case or
proceeding is commenced.

 

10.9        Duration of Guarantee, Discharge of Guarantee Upon Sale of
Guarantor.  (a)  Except as provided in 10.9(b) below, the guarantee contained in
this Section 10 shall remain in full force and effect until the Discharge of
Obligations.

 

(b)  If (i) any of the Equity Interests of any Guarantor or any of its
successors in interest hereunder shall be sold, issued or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions of the Loan Documents to a Person that is not an Affiliate of the
Borrower or any Guarantor in a manner that results in such Guarantor or any of
its successors in interest hereunder no longer being a Wholly Owned Subsidiary
or (ii) a Guarantor becomes an Excluded Subsidiary, then in the case of each of
clauses (i) and (ii), the guarantee of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Secured Party or other Person
effective as of the time of such sale or disposition; provided that the
guarantee of any Person that (x) ceases to be a Wholly Owned Domestic Subsidiary
or (y) becomes an Excluded Subsidiary as a result of such Person ceasing to be a
Wholly Owned Subsidiary, in each case, shall only be discharged and released
pursuant to the foregoing if at the time such Person ceases to be a Wholly Owned
Subsidiary or a Wholly Owned Domestic Subsidiary, as applicable,  (1) no Event
of Default pursuant to paragraphs (b), (c), (g) or (h) of Article VII of the
Credit Agreement has occurred and is continuing or would otherwise result
therefrom, (2) both immediately before and after the time on which the
definitive documentation for the transaction pursuant to which such Person shall
cease to be a Wholly Owned Subsidiary or a Wholly Owned Domestic Subsidiary, as
applicable, was entered and giving pro forma effect thereto, no Default or Event
of Default shall have occurred and be continuing or result therefrom and
(3) after giving pro forma effect to such discharge and release and the
consummation of the transaction that causes such Person to cease to be a Wholly
Owned Subsidiary or Wholly Owned Domestic Subsidiary, as applicable, the
Borrower is deemed to have made a new Investment in such Person for purposes of
Section 6.04 of the Credit Agreement in an amount equal to the portion of the
fair market value of the net assets of such Person attributable to the
Borrower’s or any other Loan Party’s equity interest therein and such Investment
is permitted pursuant to Section 6.04 of the Credit Agreement.

 

10.10      Reinstatement.  If at any time payment of any of the Secured
Obligations or any portion thereof is rescinded, disgorged or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any other
Guarantor or any substantial part of its property, or otherwise, or if any
Secured Party repays, restores, or returns, in whole or in part, any payment or
property previously paid or transferred to the Secured Party in full or partial
satisfaction of any Secured Obligation, because the payment or transfer or the
incurrence of the obligation is so satisfied, is declared to be void, voidable,
or otherwise recoverable under any state or federal law (collectively a
“Voidable Transfer”), or because such Secured Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer and as to all reasonable costs, expenses and attorney’s fees
of the Secured Party related

 

34

--------------------------------------------------------------------------------



 

thereto, the liability of each Guarantor hereunder will automatically and
immediately be revived, reinstated, and restored and will exist as though the
Voidable Transfer had never been made.

 

10.11      Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.11, or
otherwise under this Agreement, as it relates to such Loan Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a Discharge of
Obligations.  Each Qualified ECP Guarantor intends that this Section 10.11
constitute, and this Section 10.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 11.  MISCELLANEOUS.

 

11.1        Unless otherwise specifically provided herein, any notice required
or permitted to be given under this Agreement shall be given in accordance with
Section 12.1 of the Credit Agreement.  No failure or delay on the part of the
Collateral Agent in the exercise of any power, right or privilege hereunder or
under any other Loan Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege.  All
rights and remedies existing under this Agreement and the other Loan Documents
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.  In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  This Agreement shall be binding upon and inure to
the benefit of the Collateral Agent and each Grantor and their respective
successors and assigns.  No Grantor shall, without the prior written consent of
the Collateral Agent, assign any right, duty or obligation hereunder.  There are
no unwritten oral agreements between the parties.  This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.2        Each Grantor’s respective waiver of rights or agreements in respect
of Collateral, the exercise of remedies, standards of care, notice and the other
matters covered by Sections 6 through 9 are, in each case, qualified that such
waivers or agreements are being made to the fullest extent permitted by law.

 

35

--------------------------------------------------------------------------------



 

11.3        If any Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower or any other Loan Party any amount paid in respect of the Obligations
(a “Recovery”), then such Secured Party shall be entitled to a reinstatement of
Obligations with respect to all such recovered amounts.  In such event, (a) the
Discharge of Obligations shall be deemed not to have occurred and (b) if this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.

 

SECTION 12.  GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.

 

12.1        Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

12.2        Jurisdiction; Consent to Service of Process.  (a)  Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property
(and, in the case of the Borrower, its Restricted Subsidiaries and their
property) to the exclusive jurisdiction of any New York State court or the
Federal court of the Southern District of New York, in each case located in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment (except to the
extent the Collateral Agent requires submission to any other jurisdiction in
connection with the exercise of any rights under any Security Document or the
enforcement of any judgment), and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Loan Parties or their properties in the courts of any jurisdiction.

 

(a)           Each party hereto hereby irrevocably and unconditionally waives,
on behalf of itself and the other Loan Parties, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any New York State or
Federal court referred to in paragraph (a) of this Section 12.2.  Each of the
parties hereto hereby irrevocably

 

36

--------------------------------------------------------------------------------



 

waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(b)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01 of the Credit
Agreement.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

12.3        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.3.

 

37

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

Grantors:

 

 

 

 

 

ENVIVA PARTNERS, LP

 

 

 

By: Enviva Partners GP, LLC, as its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA GP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIVA, LP

 

 

 

By: Enviva GP, LLC, as its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS AHOSKIE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

ENVIVA PELLETS AMORY, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS COTTONDALE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA ENERGY SERVICES, LLC

 

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS SOUTHAMPTON, LLC

 

 

 

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



 

 

ENVIVA PARTNERS FINANCE CORP.

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

ENVIVA PELLETS SAMPSON, LLC

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

ENVIVA PORT OF PANAMA CITY, LLC

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

ENVIVA PORT OF WILMINGTON, LLC

 

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

Collateral Agent:

 

 

 

 

 

BARCLAYS BANK PLC,
as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

Schedule 4.1 — General Information

 

Part A

 

Full Legal
Name of
Grantor

 

Type of
Organization

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

Jurisdiction of
Chief Executive
Office/Sole
Place of
Business
(including prior
year)

Enviva Partners, LP

 

limited partnership

 

Delaware

 

5430606

 

Maryland

Enviva, LP

 

limited partnership

 

Delaware

 

4801107

 

Maryland

Enviva GP, LLC

 

limited liability company

 

Delaware

 

4801103

 

Maryland

Enviva Pellets Amory, LLC

 

limited liability company

 

Delaware

 

4841196

 

Maryland

Enviva Pellets Northampton, LLC

 

limited liability company

 

Delaware

 

5024067

 

Maryland

Enviva Port of Chesapeake, LLC

 

limited liability company

 

Delaware

 

4925348

 

Maryland

Enviva Pellets Ahoskie, LLC

 

limited liability company

 

Delaware

 

4908828

 

Maryland

Enviva Pellets Cottondale, LLC

 

limited liability company

 

Delaware

 

5680627

 

Maryland

Enviva Energy Services, LLC

 

limited liability company

 

Delaware

 

5858348

 

Maryland

Enviva Pellets Southampton, LLC

 

limited liability company

 

Delaware

 

5058211

 

Maryland

Enviva Partners Finance Corp.

 

Corporation

 

Delaware

 

6159254

 

Maryland

Enviva Pellets Sampson, LLC

 

limited liability company

 

Delaware

 

5335460

 

Maryland

 

--------------------------------------------------------------------------------



 

Full Legal
Name of
Grantor

 

Type of
Organization

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

Jurisdiction of
Chief Executive
Office/Sole
Place of
Business
(including prior
year)

Enviva Port of Panama City, LLC

 

limited liability company

 

Delaware

 

6447553

 

Maryland

Enviva Port of Wilmington, LLC

 

limited liability company

 

Delaware

 

5335468

 

Maryland

 

Part B

 

Trade Names:                 None.

 

Changes in Name, Jurisdiction of Organization/Formation, Chief Executive Office,
Sole Place of Business or Corporate Structure within Past Five (5) Years:

 

Name of Grantor /
Holdings

 

Description of Change

Enviva Partners, LP

 

merger: Enviva C&M Holdings, LLC merged with and into Enviva Partners, LP

Enviva Pellets Cottondale, LLC

 

prior name: Green Circle Bio Energy, Inc. Converted from a Florida corporation
to a Delaware limited liability company

 

 

prior chief executive office:
3500 Parkway Lane, Ste 320
Norcross, GA 30092
7200 Wisconsin Avenue Suite 1100
Bethesda, MD 20814

 

--------------------------------------------------------------------------------



 

Schedule 4.3 — Investment Related Property

 

Pledged Equity Interests

 

Grantor

 

Pledged Equity Interests

 

Issuer

Enviva Partners, LP

 

99.999% limited partner interest

 

Enviva, LP

Enviva Partners, LP

 

100% membership interest

 

Enviva GP, LLC

Enviva Partners, LP

 

100% outstanding stock

 

Enviva Partners Finance Corp.

Enviva GP, LLC

 

0.001% general partner interest

 

Enviva, LP

Enviva, LP

 

100% membership interest

 

Enviva Pellets Amory, LLC

 

 

100% membership interest

 

Enviva Pellets Northampton, LLC

 

 

100% membership interest

 

Enviva Port of Chesapeake, LLC

 

 

100% membership interest

 

Enviva Pellets Ahoskie, LLC

 

 

100% membership interest

 

Enviva Pellets Cottondale, LLC

 

 

100% membership interest

 

Enviva Energy Services, LLC

 

 

100% membership interest

 

Enviva Pellets Southampton, LLC

 

 

100% membership interest

 

Enviva Pellets Sampson, LLC

 

 

100% membership interest

 

Enviva Port of Panama City, LLC

 

 

100% membership interest

 

Enviva Port of Wilmington, LLC

 

Pledged Debt

 

None.

 

Accounts and Contracts

 

Securities Accounts:

 

None.

 

--------------------------------------------------------------------------------



 

Deposit Accounts:

 

Account Name

 

Account Number

 

Name & Address of
Financial Institution

Enviva Partners, LP

 

38884147 (Debt
Proceeds)

38884139 (IPO
Proceeds)

 

Citibank N.A.
One Penn’s Way
New Castle, DE 19720

Enviva, LP

 

38872592

 

Citibank N.A.
One Penn’s Way
New Castle, DE 19720

 

Commodity Contracts and Commodity Accounts:

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 4.5 — Letter of Credit Rights

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 4.7 — Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A
TO GUARANTEE AND COLLATERAL AGREEMENT

 

GRANTOR SUPPLEMENT

 

This GRANTOR SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION/FORMATION] [Corporation/Limited Liability
Company/Limited Partnership] (the “Grantor”) pursuant to the Amended and
Restated Guarantee and Collateral Agreement, dated as of October 18, 2018 (as it
may be from time to time amended, restated, supplemented or otherwise modified,
the “Guarantee and Collateral Agreement”), among ENVIVA PARTNERS, LP, THE OTHER
GRANTORS NAMED THEREIN, and BARCLAYS BANK PLC, as the Collateral Agent. 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Guarantee and Collateral Agreement.

 

[By executing and delivering this Grantor Supplement, the Additional Grantor, as
provided in Section 5.2 of the Guarantee and Collateral Agreement, hereby
becomes a party to the Guarantee and Collateral Agreement as a Guarantor and
Grantor thereunder with the same force and effect as if originally named therein
as a Guarantor and Grantor and, without limiting the generality of the
foregoing, hereby (i) expressly assumes all obligations and liabilities of a
Guarantor and Grantor thereunder and (ii) confirms the grant to the Collateral
Agent set forth in the Guarantee and Collateral Agreement of, and hereby grants
to the Collateral Agent for the benefit of the Secured Parties, a security
interest in and Lien on all of the Grantor’s right, title and interest in and to
all Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which the Grantor now has or hereafter acquires an
interest and wherever the same may be located.](1)  The Grantor represents and
warrants that the attached Supplements to Schedules accurately and completely
set forth all additional information required from it pursuant to the Guarantee
and Collateral Agreement as of the date hereof as though all references in the
Guarantee and Collateral Agreement to the Fourth Amendment Effective Date are
references to the date hereof and hereby agrees that such Supplements to
Schedules shall constitute part of the Schedules to the Guarantee and Collateral
Agreement.

 

THIS GRANTOR SUPPLEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GRANTOR SUPPLEMENT OR ANY OTHER LOAN
DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN AS EXPRESSLY
SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(1)  To be included if this Grantor Supplement is being delivered pursuant to
Section 5.2 of the Guarantee and Collateral Agreement.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Grantor has caused this Grantor Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT A-2

--------------------------------------------------------------------------------



 

SUPPLEMENT TO SCHEDULE 4.1
TO GUARANTEE AND COLLATERAL AGREEMENT

 

Additional Information:

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business and
Organizational Identification Number of the Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole
Place of
Business

 

Organization
I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Other Names (including any Trade Name or
Fictitious Business Name) under which the Grantor has conducted business for the
past five (5) years:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business and Corporate Structure within
past five (5) years:

 

Name of Grantor/Holdings

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.3
TO GUARANTEE AND COLLATERAL AGREEMENT

 

Additional Information:

 

Pledged Equity Interests:

 

Pledged Debt:

 

Securities Accounts included in the Collateral:

 

Deposit Accounts included in the Collateral:

 

Commodity Contracts and Commodity Accounts included in the Collateral:

 

EXHIBIT A-4

--------------------------------------------------------------------------------



 

SUPPLEMENT TO SCHEDULE 4.5
TO GUARANTEE AND COLLATERAL AGREEMENT

 

Grantor

 

Description of Letters of Credit:

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-5

--------------------------------------------------------------------------------



 

SUPPLEMENT TO SCHEDULE 4.7
TO GUARANTEE AND COLLATERAL AGREEMENT

 

Commercial Tort Claims which could reasonably be expected to result in an award
for damages in excess of $10,000,000 individually:

 

EXHIBIT A-6

--------------------------------------------------------------------------------



 

EXHIBIT B
TO GUARANTEE AND COLLATERAL AGREEMENT

 

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This Uncertificated Securities Control Agreement, dated as of [         ],
20[  ] (this “Agreement”), is entered into among [                ] (the
“Pledgor”), BARCLAYS BANK PLC, as collateral agent for the Secured Parties (the
“Collateral Agent”), and [            ], a [        ] [        ] (the
“Issuer”).  Capitalized terms used but not defined herein shall have the meaning
assigned in the Amended and Restated Guarantee and Collateral Agreement, dated
as of October 18, 2018 (as it may be from time to time amended, restated,
supplemented or otherwise modified, the “Guarantee and Collateral Agreement”),
among ENVIVA PARTNERS, LP, the Pledgor, the other Grantors named therein and
BARCLAYS BANK PLC as the Collateral Agent.  All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

 

Section 1.  Registered Ownership of Shares; Notice of Security Interest.  The
Issuer hereby confirms and agrees that as of the date hereof, the Pledgor is the
registered owner of [          ] shares of the Issuer’s [common] stock (the
“Pledged Shares”) and the Issuer shall not change the registered owner of the
Pledged Shares without the prior written consent of the Collateral Agent.  The
Pledgor, the Collateral Agent and the Issuer are entering into this Agreement to
perfect, and to confirm the priority of, the Collateral Agent’s security
interest in the Pledged Shares, and all additions thereto and substitutions and
proceeds thereof (collectively, with the Pledged Shares, the “Collateral”).  The
Issuer acknowledges that this Agreement constitutes written notification to the
Issuer of the Collateral Agent’s security interest in the Collateral.    The
Issuer agrees to promptly make all necessary entries or notations in its books
and records to reflect the Collateral Agent’s security interest in the
Collateral and, upon request by the Collateral Agent, to register the Collateral
Agent as the registered owner of any or all of the Pledged Shares.  The Issuer
acknowledges that the Collateral Agent has control over the Collateral.

 

Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Collateral, the Issuer shall
comply with such instructions without further consent by the Pledgor or any
other person.

 

Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agent:

 

(a)           It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Pledged Shares or the Collateral pursuant to which it has agreed to comply
with instructions issued by such other person; and

 

(b)           It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Pledgor or the Collateral
Agent purporting to limit or condition the obligation of the Issuer to comply
with instructions as set forth in Section 2 hereof.

 

(c)           Except for the claims and interest of the Collateral Agent and of
the Pledgor in the Collateral, the Issuer does not know of any claim to, or
interest in, the Collateral.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment,

 

EXHIBIT B-1

--------------------------------------------------------------------------------



 

warrant of attachment, execution or similar process) against any of the
Collateral, the Issuer will promptly notify the Collateral Agent and the Pledgor
thereof.

 

(d)           This Agreement is the valid and legally binding obligation of the
Issuer.

 

(e)           The Pledged Shares are uncertificated securities.

 

(f)            The issuer’s jurisdiction is, and during the term of this
Agreement shall remain, the State of [            ].

 

(g)           Schedule 1 contains a true and complete description of the Pledged
Shares as of the date hereof.

 

Section 4.  Choice of Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail. 
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.

 

Section 6.  Voting Rights.  Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

 

Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may not assign,
transfer or delegate any of its rights and obligations hereunder without the
express written consent of the Issuer (which shall not be unreasonably withheld
or delayed) and without sending written notice of such assignment to the
Pledgor; provided that no such consent will be required for the Collateral Agent
to assign, transfer or delegate its rights and obligations hereunder to any
replacement Collateral Agent.  Neither the Pledgor nor the Issuer may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the express written consent of the Collateral Agent (which shall not be
unreasonably withheld or delayed) and any such assignment, transfer or
delegation without such consent shall be null and void.

 

Section 8.  Indemnification of Issuer.  The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent

 

EXHIBIT B-2

--------------------------------------------------------------------------------



 

arising from the terms of this Agreement and the compliance of the Issuer with
the terms hereof, except to the extent that such liabilities arise from the
Issuer’s negligence and (b) the Pledgor, its successors and assigns shall at all
times indemnify and save harmless the Issuer from and against any and all
claims, actions and suits of others arising out of the terms of this Agreement
or the compliance of the Issuer with the terms hereof, except to the extent that
such arises from the Issuer’s negligence, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Agreement.

 

Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient) and electronic confirmation of error
free receipt is received or three (3) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Pledgor:

 

[Name of Pledgor]

 

 

c/o Enviva Partners, LP

 

 

7200 Wisconsin Ave, Suite 1000

 

 

Bethesda, Maryland 20814

 

 

Attention: Stephen F. Reeves

 

 

Facsimile: (301) 657-5567

 

 

 

Collateral Agent:

 

Barclays Bank PLC

 

 

745 Seventh Avenue

 

 

New York, NY 10019

 

 

Attention: May Huang

 

 

Facsimile: (212) 526-5115

 

 

Email: May.Huang@barclays.com

 

 

 

Issuer:

 

[Insert Name and Address of Issuer]

 

 

Attention: [                ]

 

 

Facsimile: [                ]

 

 

Email: [                ]

 

Any party may change its address for notices in the manner set forth above, such
notice to be delivered to each of the parties hereto.

 

Section 10.  Termination.  The obligations of the Issuer to the Collateral Agent
pursuant to this Agreement shall continue in effect until the security interest
of the Collateral Agent in the Collateral have been terminated pursuant to the
terms of the Guarantee and Collateral Agreement and the Collateral Agent has
notified the Issuer of such termination in writing.  Upon such termination of
the Collateral Agent’s security interests in the Collateral and upon the request
of the Pledgor, the Collateral Agent shall deliver to the Issuer a Notice of
Termination in substantially the form of Exhibit A hereto (a copy of which
Notice shall also be delivered by the Collateral Agent to the Pledgor) and, upon
receipt of such Notice by the Issuer, this Agreement shall

 

EXHIBIT B-3

--------------------------------------------------------------------------------



 

terminate and be null and void.  The termination of this Agreement shall not
terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

Section 11.  Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

Section 12.  Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

Section 13.  Jurisdiction; Consent to Service of Process.  (a)  Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property (and, in the case of the Borrower, its Restricted Subsidiaries and
their property) to the exclusive jurisdiction of any New York State court or the
Federal court of the Southern District of New York, in each case located in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment (except to the
extent the Collateral Agent requires submission to any other jurisdiction in
connection with the exercise of any rights under any Security Document or the
enforcement of any judgment), and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Loan Parties or their properties in the courts of any jurisdiction.

 

(a)           Each party hereto hereby irrevocably and unconditionally waives,
on behalf of itself and the other Loan Parties, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any New York State or
Federal court referred to in paragraph (a) of this Section 13.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(b)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01 of the Credit
Agreement.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 14.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING

 

EXHIBIT B-4

--------------------------------------------------------------------------------



 

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

 

Section 15.  Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

 

[NAME OF PLEDGOR],

 

as Pledgor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF ISSUER],

 

as Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-5

--------------------------------------------------------------------------------



 

Exhibit A

 

[Letterhead of Collateral Agent]

 

[Date]

 

[Name and Address of Issuer]
Attention:  [                                       ]

 

Re:  Termination of Control Agreement

 

You are hereby notified that the Uncertificated Securities Control Agreement (a
copy of which is attached) between you, [Name of Pledgor] (the “Pledgor”) and
the undersigned is terminated and you have no further obligations to the
undersigned pursuant to such Uncertificated Securities Control Agreement. 
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to Pledged Shares (as defined in the
Uncertificated Securities Control Agreement) from the Pledgor.  This notice
terminates any obligations you may have to the undersigned with respect to the
Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Pledgor pursuant to any other
agreement.

 

 

Very truly yours,

 

BARCLAYS BANK PLC,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

cc: [Name and Address of Pledgor]

 

Attention: [               ]

 

 

EXHIBIT B-6

--------------------------------------------------------------------------------



 

EXHIBIT C

TO GUARANTEE AND COLLATERAL AGREEMENT

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

This Securities Account Control Agreement dated as of [           ], 20[  ]
(this “Agreement”) among [                   ] (the “Debtor”), Barclays Bank
PLC, as collateral agent for the Secured Parties (together with its successors
and assigns, the “Collateral Agent”), and [                   ], in its capacity
as a “securities intermediary” as defined in Section 8-102 of the UCC (in such
capacity, the “Securities Intermediary”).  Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the Amended and
Restated Guarantee and Collateral Agreement, dated as of October 18, 2018 (as it
may be from time to time amended, restated, supplemented or otherwise modified,
the “Guarantee and Collateral Agreement”), among ENVIVA PARTNERS, LP, the
Debtor, the other Grantors named therein and BARCLAYS BANK PLC, as the
Collateral Agent.  All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

 

Section 1.  Establishment of Securities Account.  The Securities Intermediary
hereby confirms and agrees that:

 

(a)           The Securities Intermediary has established account number
[IDENTIFY ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such
account and any successor account, the “Securities Account”) and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of the Collateral Agent;

 

(b)           All securities or other property underlying any financial assets
credited to the Securities Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to the Securities
Account be registered in the name of the Debtor, payable to the order of the
Debtor or specially indorsed to the Debtor except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank;

 

(c)           All property delivered to the Securities Intermediary pursuant to
the Guarantee and Collateral Agreement will be promptly credited to the
Securities Account; and

 

(d)           The Securities Account is a “securities account” within the
meaning of Section 8-501 of the UCC.

 

Section 2.  “Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

 

Section 3.  Control of the Securities Account.  If at any time the Securities
Intermediary shall receive any entitlement order, instruction or direction from
the Collateral Agent directing transfer or redemption of any financial asset
relating to the Securities Account, the Securities

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

Intermediary shall comply with such entitlement order, instruction or direction
without further consent by the Debtor or any other person.  If the Debtor is
otherwise entitled to issue entitlement orders, instructions or directions
(including pursuant to Section 8(a) of this Agreement) and such entitlement
orders, instructions or directions conflict with any entitlement order,
instruction or direction issued by the Collateral Agent, the Securities
Intermediary shall follow the entitlement orders, instructions or directions
issued by the Collateral Agent.

 

Section 4.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent.  The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 

Section 5.  Choice of Law.  This Agreement and the Securities Account shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York, without regard to conflict of laws principles that would result in
the application of any law other than the law of the State of New York. 
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Securities Intermediary’s jurisdiction (within
the meaning of Section 8-110 of the UCC) and the Securities Account (as well as
the securities entitlements related thereto) shall be governed by the laws of
the State of New York.

 

Section 6.  Conflict with Other Agreements.

 

(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail;

 

(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto;

 

(c)           The Securities Intermediary hereby confirms and agrees that:

 

(i)  There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

 

(ii)  It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

 

EXHIBIT C-2

--------------------------------------------------------------------------------



 

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agent purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3 hereof.

 

Section 7.  Adverse Claims.  Except for the claims and interest of the
Collateral Agent and of the Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the Collateral
Agent and the Debtor thereof.

 

Section 8.  Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders,
instructions or directions as agreed in Section 3 hereof, the Securities
Intermediary agrees to maintain the Securities Account as follows:

 

(a)           Notice of Sole Control.  If at any time the Collateral Agent
delivers to the Securities Intermediary a Notice of Sole Control in
substantially the form set forth in Exhibit A hereto (a copy of which Notice
shall also be delivered by the Collateral Agent to the Debtor), the Securities
Intermediary agrees that after receipt of such Notice, it will take all
instruction with respect to the Securities Account solely from the Collateral
Agent.  Until such time as the Securities Intermediary receives such Notice, the
Securities Intermediary may act on any direction originated by the Debtor with
respect to the Securities Account.

 

(b)           Statements and Confirmations.  The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and the Collateral Agent at the address for
each set forth in Section 12 of this Agreement.

 

(c)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.

 

Section 9.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:

 

(a)           The Securities Account has been established as set forth in
Section 1 above and such Securities Account will be maintained in the manner set
forth herein until termination of this Agreement; and

 

(b)           This Agreement is the valid and legally binding obligation of the
Securities Intermediary.

 

Section 10.  Indemnification of Securities Intermediary.  Until the termination
of this Agreement, the Debtor and the Collateral Agent hereby agree that (a) the
Securities Intermediary

 

EXHIBIT C-3

--------------------------------------------------------------------------------



 

is released from any and all liabilities to the Debtor and the Collateral Agent
and their respective successors and assigns arising from the terms of this
Agreement and the compliance by the Securities Intermediary with the terms
hereof, except to the extent that such liabilities arise from the Securities
Intermediary’s gross negligence or willful misconduct as determined in a final,
non-appealable judgment by a court of competent jurisdiction, and (b) the Debtor
and its successors and assigns shall at all times indemnify and save harmless
the Securities Intermediary from and against any and all claims, actions,
liabilities, losses, damages costs, charges, counsel fees and other expenses
that may be imposed on, incurred by, or asserted against, the Securities
Intermediary for following any entitlement orders, instructions or directions
upon which the Securities Intermediary is authorized to rely pursuant to the
terms of this Agreement, except to the extent that the foregoing claims,
actions, liabilities, losses, damages costs, charges, counsel fees and other
expenses arise from the Securities Intermediary’s gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

 

Section 11.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may not assign,
transfer or delegate any of its rights and obligations hereunder without the
express written consent of the Securities Intermediary (which shall not be
unreasonably withheld or delayed) and without sending written notice of such
assignment to the Debtor; provided that no such consent will be required for the
Collateral Agent to assign, transfer or delegate its rights and obligations
hereunder to any replacement Collateral Agent.  Neither the Debtor nor the
Securities Intermediary may assign, transfer or delegate any of its rights or
obligations under this Agreement without the express written consent of the
Collateral Agent (which shall not be unreasonably withheld or delayed); provided
that no such consent shall be required if such assignment, transfer or
delegation takes place solely by operation of law as part of a merger,
acquisition or corporate reorganization affecting the Securities Intermediary.

 

Section 12.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient) and electronic confirmation of error
free receipt is received or three (3) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Debtor:                                  [Name and Address of Debtor]
c/o Enviva Partners, LP
7200 Wisconsin Ave, Suite 1000

Bethesda, Maryland 20814

Attention: Stephen F. Reeves

Facsimile: (301) 657-5567

 

Collateral                              Barclays Bank PLC

Agent:                                    745 Seventh Avenue

New York, NY 10019

 

EXHIBIT C-4

--------------------------------------------------------------------------------



 

Attention:  May Huang
Facsimile:  (212) 526-5115

 

Securities Intermediary:                     [Name and Address of Securities
Intermediary]

Attention: [                                ]

Facsimile: [                                ]

 

Any party may change its address for notices in the manner set forth above, such
notice to be delivered to each of the parties hereto.

 

Section 13.  Termination.  The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Guarantee and Collateral Agreement and
the Collateral Agent has notified the Securities Intermediary of such
termination in writing.  Upon such termination of the Collateral Agent’s
security interest in the Securities Account and upon the request of the Debtor,
the Collateral Agent shall deliver to the Securities Intermediary a Notice of
Termination in substantially the form of Exhibit B hereto (a copy of which
Notice shall also be delivered by the Collateral Agent to the Debtor) and, upon
receipt of such Notice by the Securities Intermediary, this Agreement shall
terminate and be null and void.  The termination of this Agreement shall not
terminate the Securities Account or alter the obligations of the Securities
Intermediary to the Debtor pursuant to any other agreement with respect to the
Securities Account.

 

Section 14.  Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

EXHIBIT C-5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

 

[DEBTOR],

 

as Debtor

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

 

[NAME OF SECURITIES INTERMEDIARY],

 

as Securities Intermediary

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT C-6

--------------------------------------------------------------------------------



 

EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT

 

[Letterhead of Collateral Agent]

 

[Date]

 

[Name and Address of Securities Intermediary]
Attention: [                                    ]

 

Re:  Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in the Securities Account Control Agreement dated as of
[                     ], 20[     ] among [Name of Debtor] (the “Debtor”), you
and the undersigned (a copy of which is attached), we hereby give you notice of
our sole control over securities account number [                         ] (the
“Securities Account”) and all financial assets credited thereto.  You are hereby
instructed not to accept any direction, instructions or entitlement orders with
respect to the Securities Account or the financial assets credited thereto from
any person other than the undersigned, unless otherwise ordered by a court of
competent jurisdiction.

 

 

 

Very truly yours,

 

Barclays Bank PLC,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

 

cc:

[Name and Address of Debtor]

 

 

Attention: [                             ]

 

 

EXHIBIT C-7

--------------------------------------------------------------------------------



 

EXHIBIT B
TO SECURITIES ACCOUNT CONTROL AGREEMENT

 

[Letterhead of the Collateral Agent]

 

[Date]

 

[Name and Address of Securities Intermediary]
Attention: [                                ]

 

Re:  Termination of Securities Account Control Agreement

 

You are hereby notified that the Securities Account Control Agreement dated as
of [                     ], 20[    ] among you, [Name of Debtor] (the “Debtor”)
and the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Securities Account
Control Agreement.  Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future directions with respect to account
number(s) [                         ] from the Debtor.  This notice terminates
any obligations you may have to the undersigned with respect to such account,
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.

 

 

 

Very truly yours,

 

Barclays Bank PLC,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

 

cc:

[Name and Address of Debtor]

 

 

Attention: [                              ]

 

 

EXHIBIT C-8

--------------------------------------------------------------------------------



 

EXHIBIT D

TO GUARANTEE AND COLLATERAL AGREEMENT

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

This Deposit Account Control Agreement dated as of [                     ],
20[     ] (this “Agreement”) among [                     ] (the “Debtor”),
Barclays Bank PLC, as collateral agent for the Secured Parties (together with
its successors and assigns, the “Collateral Agent”), and
[                     ], in its capacity as a “bank” as defined in Section 9-102
of the UCC (in such capacity, the “Financial Institution”).  Capitalized terms
used but not defined herein shall have the meaning assigned thereto in the
Amended and Restated Guarantee and Collateral Agreement, dated as of October 18,
2018 (as it may be from time to time amended, restated, supplemented or
otherwise modified, the “Guarantee and Collateral Agreement”), among ENVIVA
PARTNERS, LP, the Debtor, the Grantors named therein and BARCLAYS BANK PLC, as
the Collateral Agent.  All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

 

Section 1.  Establishment of Deposit Account.  The Financial Institution hereby
confirms and agrees that:

 

(a)  The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the Collateral Agent and, prior to delivery of a Notice of
Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and

 

(b)  The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC.

 

Section 2.  Control of the Deposit Account.  If at any time the Financial
Institution shall receive any instructions originated by the Collateral Agent
directing the disposition of funds in the Deposit Account, the Financial
Institution shall comply with such instructions without further consent by the
Debtor or any other person.  The Financial Institution hereby acknowledges that
it has received notice of the security interest of the Collateral Agent in the
Deposit Account and hereby acknowledges and consents to such lien.  If the
Debtor is otherwise entitled to issue instructions (including pursuant to
Section 7(a) of this Agreement) and such instructions conflict with any
instructions issued the Collateral Agent, the Financial Institution shall follow
the instructions issued by the Collateral Agent.

 

Section 3.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent. 
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in

 

EXHIBIT D-1

--------------------------------------------------------------------------------



 

respect of customary fees and expenses for the routine maintenance and operation
of the Deposit Account and (ii) the face amount of any checks which have been
credited to such Deposit Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

 

Section 4.  Choice of Law.  This Agreement and the Deposit Account shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York, without regard to conflict of laws principles that would result in
the application of any law other than the law of the State of New York. 
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Financial Institution’s jurisdiction (within the
meaning of Section 9-304 of the UCC) and the Deposit Account shall be governed
by the laws of the State of New York.

 

Section 5.  Conflict with Other Agreements.

 

(a)  In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;

 

(b)  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

 

(c)  The Financial Institution hereby confirms and agrees that:

 

(i)            There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account; and

 

(ii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with any other person relating the
Deposit Account and/or any funds credited thereto pursuant to which it has
agreed to comply with instructions originated by such persons as contemplated by
Section 9-104 of the UCC.

 

Section 6.  Adverse Claims.  The Financial Institution does not know of any
liens, claims or encumbrances relating to the Deposit Account.  If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agent and the Debtor thereof.

 

Section 7.  Maintenance of Deposit Account.  In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:

 

(a)  Notice of Sole Control.  If at any time the Collateral Agent delivers to
the Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto (a copy of which Notice shall also be delivered by the
Collateral Agent to the Debtor), the Financial Institution agrees that after
receipt of such Notice, it will take all instruction with respect to the Deposit
Account solely from the Collateral Agent.  Until such time as the Financial
Institution

 

EXHIBIT D-2

--------------------------------------------------------------------------------



 

receives such Notice, the Financial Institution may act on any instruction
originated by the Debtor with respect to the Deposit Account.

 

(b)  Statements and Confirmations.  The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agent at
the address for each set forth in Section 11 of this Agreement; and

 

(c)  Tax Reporting.  All interest, if any, relating to the Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

 

Section 8.   Representations, Warranties and Covenants of the Financial
Institution.  The Financial Institution hereby makes the following
representations, warranties and covenants:

 

(a)  The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

 

(b)  This Agreement is the valid and legally binding obligation of the Financial
Institution.

 

Section 9.   Indemnification of Financial Institution.  Until the Termination of
this Agreement, the Debtor and the Collateral Agent hereby agree that (a) the
Financial Institution is released from any and all liabilities to the Debtor and
the Collateral Agent and their respective successors and assigns arising from
the terms of this Agreement and the compliance by the Financial Institution with
the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s gross negligence or willful misconduct as determined in
a final, non-appealable judgment by a court of competent jurisdiction and
(b) the Debtor, its successors and assigns shall at all times indemnify and save
harmless the Financial Institution from and against any and all claims, actions
liabilities, losses, damages, costs, charges, counsel fees and other expenses
that may be imposed on, incurred by, or asserted against the Financial
Institution for following any instruction upon which the Financial Institution
is authorized to rely pursuant to the terms of this Agreement, except to the
extent that the foregoing claims, actions, liabilities, losses, damages, costs,
charges, counsel fees and other expenses arise from the Financial Institutions
gross negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction .

 

Section 10.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may not assign,
transfer or delegate any of its rights and obligations hereunder without the
express written consent of the Financial Institution (which shall not be
unreasonably withheld or delayed) and without sending written notice of such
assignment to the Debtor; provided that no such consent will be required for the
Collateral Agent to assign, transfer or delegate its rights and obligations
hereunder to any replacement Collateral Agent.  Neither the Debtor nor the
Financial Institution may assign, transfer or delegate any of its rights or
obligations under this Agreement without the express written consent of the
Collateral Agent (which shall not be unreasonably withheld or delayed); provided
no such consent shall be required if such assignment, transfer or

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

delegation takes place solely by operation of law as part of a merger,
acquisition or corporate reorganization affecting the Financial Institution.

 

Section 11  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient) and electronic confirmation of error
free receipt is received or three (3) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Debtor:                                                                                                      
[Name and Address of Debtor]
c/o Enviva Partners, LP
7200 Wisconsin Ave, Suite 1000

Bethesda, Maryland 20814

Attention: Stephen F. Reeves

Facsimile: (301) 657-5567

 

Collateral                                                                                          
Barclays Bank PLC

Agent:                                                                                                           
745 Seventh Avenue

New York, NY 10019

Attention:  May Huang

Facsimile:  (212) 526-5115

 

Financial Institution:                               [Name and Address of
Financial Institution]
Attention: [                                  ]
Facsimile: [                                  ]

 

Any party may change its address for notices in the manner set forth above, such
notice to be delivered to each of the parties hereto.

 

Section 12.  Termination.  The obligations of the Financial Institution to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Guarantee and Collateral Agreement and
the Collateral Agent has notified the Financial Institution of such termination
in writing.  Upon such termination of the Collateral Agent’s security interest
in the Deposit Account and upon the request of the Debtor, the Collateral Agent
shall deliver to the Financial Institution a Notice of Termination in
substantially the form of Exhibit A hereto (a copy of which Notice shall also be
delivered by the Collateral Agent to the Debtor) and, upon receipt of such
Notice by the Financial Institution, this Agreement shall terminate and be null
and void.  The termination of this Agreement shall not terminate the Deposit
Account or alter the obligations of the Financial Institution to the Debtor
pursuant to any other agreement with respect to the Deposit Account.

 

Section 13.  Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one

 

EXHIBIT D-4

--------------------------------------------------------------------------------



 

and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

 

[DEBTOR],

 

as Debtor

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

 

[NAME OF FINANCIAL INSTITUTION],

 

as Financial Institution

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT D-5

--------------------------------------------------------------------------------



 

EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of Collateral Agent]

 

[Date]

 

[Name and Address of Financial Institution]
Attention: [                                   ]

 

Re:  Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in the Deposit Account Control Agreement dated as of [          ],
20[     ] among [Name of Debtor] (the “Debtor”), you and the undersigned (a copy
of which is attached), we hereby give you notice of our sole control over
deposit account number [            ] (the “Deposit Account”) and all financial
assets credited thereto.  You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.

 

 

 

Very truly yours,

 

Barclays Bank PLC,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

 

cc:

[Name and Address of Debtor]

 

 

Attention: [                            ]

 

 

EXHIBIT D-6

--------------------------------------------------------------------------------



 

EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of the Collateral Agent]

 

[Date]

 

[Name and Address of Financial Institution]
Attention: [                                   ]

 

Re:  Termination of Deposit Account Control Agreement

 

You are hereby notified that the Deposit Account Control Agreement dated as of
[                    ], 20[     ] among [Name of Debtor] (the “Debtor”), you and
the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Deposit Account Control
Agreement.  Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to account
number(s) [                ] from the Debtor.  This notice terminates any
obligations you may have to the undersigned with respect to such account,
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.

 

 

 

Very truly yours,

 

Barclays Bank PLC,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

 

cc:

[Name and Address of Debtor]

 

 

Attention: [                             ]

 

 

EXHIBIT D-7

--------------------------------------------------------------------------------



 

EXHIBIT E
TO GUARANTEE AND COLLATERAL AGREEMENT

 

INSERT TO LLC/PARTNERSHIP AGREEMENT

 

Part I:

 

[Section     .  Transferability of Partnership Interests.

 

Notwithstanding anything to the contrary herein, each Partner may Transfer all
or a portion of its Partnership Interest to any collateral agent or financing
party (or a designee or transferee thereof) in connection with the exercise by
such collateral agent or financing party (or a designee or transferee thereof)
of its foreclosure or similar remedial rights pursuant to loan and security
documentation to which the Partners or the Partnership is a party without the
consent of the other Partner(s).  Upon any such Transfer, (i) the definition of
“General Partner” or “Limited Partner”, as applicable, in this Agreement shall
be deemed to be automatically updated to reflect such Transfer and (ii) each of
the officers shall have been deemed to have been removed effective the date of
such Transfer, in each case without any consent of the Partners.  The execution
and delivery of this Agreement by a Partner shall constitute any necessary
approval of such Partner under the Act to the foregoing provisions of this
Section   .  This Section    may not be amended or modified so long as any of
the Partnership Interests are subject to a pledge or hypothecation without the
pledgee’s (or a transferee of such pledgee’s) prior written consent.](1)

 

[Section     .  Transferability of Membership Interests.

 

Notwithstanding anything to the contrary herein, and for the avoidance of doubt,
the Member may Transfer all or a portion of its Membership Interest to any
collateral agent or financing party (or a designee or transferee thereof) in
connection with the exercise by such collateral agent or financing party (or a
designee or transferee thereof) of its foreclosure or similar remedial rights
pursuant to loan or security documentation to which the Member is a party
without the consent of the Manager.  Upon any such Transfer, (i) the definition
of “Member” in this Agreement shall be deemed to be automatically updated to
reflect such Transfer and (ii) each of the officers shall have been deemed to
have been removed effective the date of such Transfer, in each case without any
consent of the Manager.  The execution and delivery of this Agreement by a
Member shall constitute any necessary approval of such Member under the Act to
the foregoing provisions of this Section   .  This Section    may not be amended
or modified so long as any of the Membership Interests are subject to a pledge
or hypothecation without the pledgee’s (or the transferee of such pledgee’s)
prior written consent.](2)

 

--------------------------------------------------------------------------------

(1)  Insert to Partnership Agreement.

 

(2)  Insert to LLC Agreement.

 

EXHIBIT E-1

--------------------------------------------------------------------------------



 

Part II

 

[Section     .  Partnership Interest.

 

The Partnership hereby irrevocably elects that all Partnership Interests shall
be securities governed by Article 8 of the Uniform Commercial Code as in effect
in the State of [Delaware] or any other applicable jurisdiction.  Each
certificate evidencing Partnership Interests in the Partnership shall bear the
following legend:  “This Certificate evidences a [Limited][General] Partner
Interest in the Partnership and shall be a security governed by Article 8 of the
Uniform Commercial Code as in effect in the State of [Delaware] and, to the
extent permitted by applicable law, each other applicable jurisdiction.”  No
amendment to this provision shall be effective until all outstanding Partnership
Interest certificates have been surrendered to the Partnership for
cancellation.](3)

 

[Section     .  Membership Interest.

 

The Company hereby irrevocably elects that all Membership Interests shall be
securities governed by Article 8 of the Uniform Commercial Code as in effect in
the State of [Delaware] or any other applicable jurisdiction.  Each certificate
evidencing Membership Interests in the Company shall bear the following legend: 
“This Certificate evidences an Interest in the Company and shall be a security
governed by Article 8 of the Uniform Commercial Code as in effect in the State
of [Delaware] and, to the extent permitted by applicable law, each other
applicable jurisdiction.”  No amendment to this provision shall be effective
until all outstanding Membership Interest certificates have been surrendered to
the Company for cancellation.](4)

 

--------------------------------------------------------------------------------

(3)  Insert to Partnership Agreement.

 

(4)  Insert to LLC Agreement.

 

EXHIBIT E-2

--------------------------------------------------------------------------------



 

EXHIBIT F

TO GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each, a “Grantor” and, collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, in its capacity as collateral agent for the Secured Parties, (in such
capacity as collateral agent, together with its successors in such capacity, the
“Collateral Agent”).

 

WHEREAS, the Grantors entered into an Amended and Restated Guarantee and
Collateral Agreement dated as of October 2018, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) between each of the Grantors, the other
grantors party thereto and the Collateral Agent, pursuant to which each of the
Grantors granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in the Copyright Collateral (as defined below); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Collateral Agent for the benefit of the Secured Parties with the
United States Copyright Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Collateral Agent as follows:

 

SECTION 1.        Defined Terms

 

Capitalized terms used but not defined herein shall have the meanings given or
given by reference in the Guarantee and Collateral Agreement.

 

SECTION 2.        Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing Lien on all of such
Grantor’s right, title and interest in, to and under the following property
(collectively, the “Copyright Collateral”):

 

The copyright registrations and applications for registration thereof listed on
Schedule A attached hereto and all extensions and renewals thereof.

 

SECTION 3.        Guarantee and Collateral Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement, the

 

EXHIBIT F-1

--------------------------------------------------------------------------------



 

terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Agreement is deemed
to conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 5.        Execution in Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

[Remainder of page intentionally left blank]

 

EXHIBIT F-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

[NAME OF GRANTOR],

 

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)           ss.

 

COUNTY OF

)

 

 

On this      day of             ,      before me personally appeared
                   , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Copyright Security Agreement on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

[NAME OF GRANTOR],

 

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)           ss.

 

COUNTY OF

)

 

 

On this      day of             ,      before me personally appeared
                   , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Copyright Security Agreement on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

EXHIBIT F-3

--------------------------------------------------------------------------------



 

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT F-4

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

BARCLAYS BANK PLC,

 

 as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT F-5

--------------------------------------------------------------------------------



 

SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Registration No.

 

Registration Date /
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT F-6

--------------------------------------------------------------------------------



 

EXHIBIT G

TO GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of [                        ] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each, a “Grantor” and, collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, in its capacity as collateral agent for the Secured Parties, (in such
capacity as collateral agent, together with its successors in such capacity, the
“Collateral Agent”).

 

WHEREAS, the Grantors entered into an Amended and Restated Guarantee and
Collateral Agreement dated as of October 18, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) between each of the Grantors, the other
grantors party thereto and the Collateral Agent, pursuant to which each of the
Grantors granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in the Patent Collateral (as defined below); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Collateral Agent for the benefit of the Secured Parties with the
United States Patent and Trademark Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Collateral Agent as follows:

 

SECTION 1.  Defined Terms

 

Capitalized terms used but not defined herein shall have the meanings given or
given by reference in the Guarantee and Collateral Agreement.

 

SECTION 2.  Grant of Security Interest.

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing Lien on all of such
Grantor’s right, title and interest in, to and under the following property
(collectively, the “Patent Collateral”):

 

The patents and patent applications listed on Schedule A attached hereto and all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof.

 

SECTION 3.  Guarantee and Collateral Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made

 

EXHIBIT G-1

--------------------------------------------------------------------------------



 

and granted hereby are more fully set forth in the Guarantee and Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Agreement is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall control.

 

SECTION 4.  Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 5.  Execution in Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

[Remainder of page intentionally left blank]

 

EXHIBIT G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

 

[NAME OF GRANTOR],

 

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)           ss.

 

COUNTY OF

)

 

 

On this      day of             ,      before me personally appeared
                             , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing Patent Security Agreement
on behalf of                                       , who being by me duly sworn
did depose and say that he/she is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

[NAME OF GRANTOR],

 

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)           ss.

 

COUNTY OF

)

 

 

On this      day of                       ,      before me personally appeared
                                    , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing Patent Security Agreement
on behalf of                                   , who being by me duly sworn did
depose and say that he/she is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its Board of

 

EXHIBIT G-3

--------------------------------------------------------------------------------



 

Directors and that he/she acknowledged said instrument to be the free act and
deed of said corporation.

 

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT G-4

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

BARCLAYS BANK PLC,

 

 as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT G-5

--------------------------------------------------------------------------------



 

SCHEDULE A
to
PATENT SECURITY AGREEMENT

 

PATENTS

 

Title

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT G-6

--------------------------------------------------------------------------------



 

EXHIBIT H
TO GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of [                      ] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each, a “Grantor” and, collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, in its capacity as collateral agent for the Secured Parties, (in such
capacity as collateral agent, together with its successors in such capacity, the
“Collateral Agent”).

 

WHEREAS, the Grantors entered into an Amended and Restated Guarantee and
Collateral Agreement dated as of October 18, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) between each of the Grantors, the other
grantors party thereto and the Collateral Agent, pursuant to which each of the
Grantors granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in the Trademark Collateral (as defined below); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Collateral Agent for the benefit of the Secured Parties with the
United States Patent and Trademark Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Collateral Agent as follows:

 

SECTION 1.        Defined Terms

 

Capitalized terms used but not defined herein shall have the meanings given or
given by reference in the Guarantee and Collateral Agreement.

 

SECTION 2.        Grant of Security Interest in Trademark Collateral

 

SECTION 2.1      Grant of Security.  Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing Lien on all of such Grantor’s right, title and interest in, to
and under the following property (collectively, the “Trademark Collateral”):

 

The trademark and service mark registrations and applications for registration
thereof listed on Schedule A attached hereto and all extensions and renewals of
any of the foregoing.

 

SECTION 2.2      Certain Limited Exclusions.  Notwithstanding anything herein to
the contrary, in no event shall the Trademark Collateral include or the security
interest or Lien granted under Section 2.1 attach to any “intent to use”
trademark or service mark applications for which a statement of use or an
amendment to allege use has not been filed (it being understood that upon the
filing of such statement of use or amendment to allege use, a security interest
will

 

EXHIBIT H-1

--------------------------------------------------------------------------------



 

attach to such trademark and service mark applications and any and all trademark
and service mark registrations that issue therefrom)

 

SECTION 3.        Guarantee and Collateral Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
First Lien Secured Parties pursuant to the Guarantee and Collateral Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Agreement is deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 5.        Execution in Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

[Remainder of page intentionally left blank]

 

EXHIBIT H-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

[NAME OF GRANTOR],

 

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)           ss.

 

COUNTY OF

)

 

 

On this      day of                         ,      before me personally appeared
                                         , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing Trademark
Security Agreement on behalf of                                , who being by me
duly sworn did depose and say that he/she is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he/she acknowledged said
instrument to be the free act and deed of said corporation.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

[NAME OF GRANTOR],

 

 

as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)           ss.

 

COUNTY OF

)

 

 

On this      day of             ,      before me personally appeared
                   , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Trademark Security Agreement on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its

 

EXHIBIT H-3

--------------------------------------------------------------------------------



 

Board of Directors and that he/she acknowledged said instrument to be the free
act and deed of said corporation.

 

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT H-4

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

BARCLAYS BANK PLC,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT H-5

--------------------------------------------------------------------------------



 

SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT H-6

--------------------------------------------------------------------------------